     Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                     Declaration of Scott A. Rader Page 1 of 585


Robert I. Bodian (pro hac vice application pending)
Scott A. Rader (pro hac vice application pending)
Amanda B. Asaro (pro hac vice application pending)
Kerime S. Akoglu (pro hac vice application pending)
MINTZ LEVIN COHN FERRIS GLOVSKY and POPEO, P.C.
Chrysler Center
666 Third Avenue, 25th Floor
New York, New York 10017
(212) 935-3000
- and -
James C. Cosby, Esq. (VSB No. 25992)
J. Brandon Sieg, Esq. (VSB No. 84446)
O’HAGAN MEYER, PLLC
411 E. Franklin Street, Suite 500
Richmond, Virginia 23219
Tel:    (804) 403-7100
Fax: (804) 403-7110
Counsel for Defendants
                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

In re                                                         )        Chapter 11
                                                              )
TOYS “R” US, INC., et al.,1                                   )        Case No. 17-34665
                                                              )
Debtors.                                                      )        (Jointly Administered)
                                                              )
                                                              )
TRU CREDITOR LITIGATION TRUST,                                )
                                                              )
Plaintiff,                                                    )        Adv. Proceeding No. 20-03038-KLP
                                                              )
v.                                                            )
                                                              )
DAVID A. BRANDON, et al                                       )
                                                              )
Defendants.                                                   )
                                                              )

                   DECLARATION OF SCOTT A. RADER IN SUPPORT OF
                  DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT


1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting Related
Relief. (Dkt No. 78.) The location of Debtors’ service address is One Geoffrey Way, Wayne, NJ 07470.
  Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                        Desc
                  Declaration of Scott A. Rader Page 2 of 585



I, SCOTT A. RADER, hereby declare as follows:

       1.      I am a member of the New York bar and a member at the law firm Mintz, Levin,

Cohn, Ferris, Glovsky and Popeo, P.C., attorneys for defendants David A. Brandon, Joshua

Bekenstein, Matthew S. Levin, Paul E. Raether, Nathaniel H. Taylor, Joseph Macnow, Wendy A.

Silverstein, Richard Goodman, Michael Short, and Richard Barry (collectively, the

“Defendants”). I have submitted a pro hac vice application with this Court, which is currently

pending. I make this declaration in support of Defendants’ motion to dismiss the complaint.

       2.      Attached hereto as Exhibit 1 is a true and accurate copy of the March 12, 2020

press release issued by Dovel & Luner LLP, counsel to Plaintiff TRU Creditor Litigation Trust

(the “Trust”), announcing the filing of this lawsuit. This press release and filing followed a

demand letter sent from the Trust’s counsel to defendants on November 1, 2019 threatening that

Defendants will experience “horrors” and “humiliation and scorn” if this lawsuit proceeds.

       3.      Attached hereto as Exhibit 2 are true and accurate copies of excerpted pages from

the transcripts of the following hearings, held in the Bankruptcy Proceeding administered in this

Court (Case No. 17-34665-KLP):

            a. the September 19, 2017 First-Day Hearing (Dkt. No. 192);
            b. the October 24, 2017 Hearing on the DIP Financing (Dkt. No. 749);
            c. the December 5, 2017 Hearing on the Senior Executive Incentive Plan (Dkt. No.
               1184);
            d. the January 23, 2018 Hearing (Dkt. No. 1606);
            e. the March 15, 2018 Initial Hearing on the Wind-Down Motion (Dkt. No. 2098);
               and
            f. the March 20, 2018 Second Hearing on the Wind-Down Motion (Dkt. No. 2341).
       4.      Attached hereto as Exhibit 3 is a true and accurate copy of the Advisory

Agreement entered into by Toys “R” Us Holdings, Inc; Toys “R” Us, Inc.; Bain Capital Partners,

LLC; Bain Capital, Ltd.; Kohlberg Kravis Roberts & Co., L.P.; and Vornado Truck LLC on July
 Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                        Desc
                 Declaration of Scott A. Rader Page 3 of 585



21, 2005 (which was subsequently amended on several occasions). The Advisory Agreement is

referenced in Paragraph 47 of the Complaint.

       5.       Attached hereto as Exhibit 4 are true and accurate copies of excerpted pages from

the following documents filed by Toys “R” Us, Inc. (“TRU”) with the United States Securities

and Exchange Commission (“SEC”):

             a. the Form 10-K filed by Toys “R” Us, Inc. on April 12, 2017;
             b. the Form 10-Q, including Exhibit 10.7 thereto, filed by Toys “R” Us, Inc. on
                December 11, 2014;
             c. the Form 10-Q, including Exhibits 10.1 and 10.2 thereto, filed by Toys “R” Us,
                Inc. on September 27, 2017;
             d. the Form 10-K filed by Toys “R” Us, Inc. on March 24, 2016; and
             e. the Form 10-Q filed by Toys “R” Us, Inc. on June 10, 2008.
       6.       Attached hereto as Exhibit 5 is a true and accurate copy of the Minutes of a

Meeting of the Board of Directors of Toys “R” Us, Inc., held on August 23, 2017. TRU’s Board

meetings from June 20, 2017 through September 18, 2017 are referenced in Paragraph 186 of the

Complaint.

       7.       Attached hereto as Exhibit 6 is a true and accurate copy of excerpted pages from

a slideshow presentation dated July 31, 2017, entitled “Toys ‘R’ Us Contingency Preparation

Overview.” This presentation appears to be referenced in Paragraph 60 of the Complaint.

       8.       Attached hereto as Exhibit 7 is a true and accurate copy of excerpted pages from

a slideshow presentation dated August 25, 2017, entitled “Toys ‘R’ Us Restructuring

Compensation Proposal.” This presentation is referenced in Paragraph 66 of the Complaint.

       9.       Attached hereto as Exhibit 8 is a true and accurate copy of a slideshow

presentation dated September 13, 2017, entitled “Toys ‘R’ Us Restructuring Compensation

Proposal.” This presentation is referenced in Paragraph 77 of the Complaint.
 Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                 Declaration of Scott A. Rader Page 4 of 585



       10.       Attached hereto as Exhibit 9 is a true and accurate copy of an email sent from

David Brandon to Brian Cumberland on September 5, 2017 at 7:07 PM, with subject line “Re:

Board meeting.” This email is referenced in Paragraph 75 of the Complaint.

       11.       Attached hereto as Exhibit 10 is a true and accurate copy of the Minutes of a

Joint Meeting of the Boards of Directors of Toys “R” Us, Inc., Toys “R” Us-Delaware, Inc.,

TRU TAJ, LLC, TRU TAJ Finance, Inc., Wayne Real Estate Parent Company, LLC, and Giraffe

Holdings, LLC, held on September 13, 2017. TRU’s Board meetings from June 20, 2017

through September 18, 2017 are referenced in Paragraph 186 of the Complaint.

       12.       Attached hereto as Exhibit 11 is a true and accurate copy of the Minutes of a

Joint Meeting of the Board of Directors of Toys “R” Us, Inc., held on January 28, 2018. This

Board meeting is referenced in Paragraph 126 of the Complaint.

       13.       Attached hereto as Exhibit 12 is a true and accurate copy of redacted Minutes of

a Joint Meeting of the Boards of Directors of Toys “R” Us, Inc., Toys “R” Us-Delaware, Inc.,

TRU TAJ LLC, TRU TAJ Finance, Inc., Wayne Real Estate Parent Company, LLC and Giraffe

Holdings, LLC, held on January 31, 2018. This Board meeting is referenced in Paragraph 133 of

the Complaint.

       14.       Attached hereto as Exhibit 13 is a true and accurate copy of an email sent from

Dave Brandon to Mike Volkema on September 20, 2017 at 3:07 PM, with subject line “Re:

Quick Note.” This email is referenced in Paragraph 45 of the Complaint.

       15.       Attached hereto as Exhibit 14 is a true and accurate copy of the transcript of the

Toys “R” Us, Inc. FQ3 2018 Earnings Call, held on December 21, 2017.

       16.       I declare under the penalty of perjury that the foregoing is true and correct.
 Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51             Desc
                 Declaration of Scott A. Rader Page 5 of 585



Dated: May 21, 2020
                            By:
                            Scott A. Rader (pro hac vice application pending)
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 6 of 585




                 EXHIBIT 1
   Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51       Desc
                   Declaration of Scott A. Rader Page 7 of 585




Dovel & Luner: Toys "R" Us
Bankruptcy Creditor Trust Files
Lawsuit Against Former CEO David
Brandon, Directors from Private
Equity Firms KKR, Bain Capital, and
Vornado Realty Trust, and Others

NEWS PROVIDED BY
Dovel & Luner 
Mar 12, 2020, 19:30 ET




NEW YORK, March 12, 2020 /PRNewswire/ -- The TRU Creditor Litigation Trust
today filed a lawsuit in New York Supreme Court. The hundred-page Complaint
alleges fraud and breaches of fiduciary duty by senior executives and corporate
directors in connection with the ill-fated bankruptcy and later liquidation of Toys
"R" Us.


The TRU Trust, which was charged with investigating and bringing claims against
the former directors and officers of Toys "R" Us for their wrongful acts, uncovered
substantial evidence of wrongdoing. The Complaint includes a laundry list of
specific examples, quoting extensively from Toys "R" Us' own internal emails
made available to the Trust under a Bankruptcy Court Order.
  Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51        Desc
                  Declaration of Scott A. Rader Page 8 of 585

"Toys "R" Us is yet another unfortunate example of corporate greed resulting in
executives and private equity firms benefiting at the expense of others," said Greg
Dovel, attorney for the TRU Trust. "The Defendants prioritized their own financial
well-being, as well as the financial well-being of three private equity companies,
ahead of the company that they were entrusted to run. They siphoned
desperately-needed funds out of Toys "R" Us as it tumbled into bankruptcy and
then misrepresented TRU's financial situation to induce toymakers to provide
goods on credit. Some toymakers lost almost everything."


It has been widely reported that private-equity firms KKR, Bain Capital, and
Vornado Realty Trust acquired Toys "R" Us in 2005 for about $6.6 billion, financed
with over $5 billion in debt secured by Toys "R" Us' own assets. They took millions
of dollars of fees out of the company, leaving it overleveraged and unable to pay
down its debt.


The Complaint lays out the following facts:
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51           Desc
                Declaration of Scott A. Rader Page 9 of 585

• Improper Executive Bonuses – Just days before filing for bankruptcy, CEO
  David Brandon caused Toys "R" Us to pay $16 million in bonuses to top
  executives. Although his compensation was already above market, Brandon
  included a $2.6 million bonus for himself. The officers and directors had
  these bonuses paid just before bankruptcy to avoid any scrutiny by the
  Bankruptcy Court.
• Wrongful Advisory Fees – Directors, hand-selected and employed by private
  equity firms Bain, KKR, and Vornado, had Toys "R" Us pay millions of dollars
  in "advisory fees" to these same private equity firms, even though TRU was
  strapped for cash and unable to pay its overwhelming debt.
• Misrepresentations and Fraudulent Concealment – David Brandon and
  other Defendants represented to toymakers that Toys "R" Us would be able
  to pay for goods shipped on credit throughout the bankruptcy process
  because Toys "R" Us had secured $3.1 billion in new financing. But by mid-
  December 2017, company directors and officers learned that the company
  could not meet financial milestones required by the lenders, which meant
  the financing would terminate, and Toys "R" Us would not have the ability to
  pay for goods shipped on credit. Defendants concealed and never disclosed
  the truth. Instead, Defendants Brandon, Michael Short (former CFO), and
  Richard Barry (former CMO) continued throughout January, February, and
  early March 2018, to misrepresent the status of Toys 'R' Us financial
  condition and to urge vendors to ship more product on credit. When Toys
  "R" Us liquidated in March 2018, the toymakers lost over $600 million.
• Wrongful Decision to Take on $3.1 Billion in DIP Financing and Pledge all
  Remaining Assets to Lenders – For years, the Defendants took money out of
  Toys "R" Us and underinvested in critical resources. As a result, in 2017, Toys
  "R" Us was at a financial crossroads. To satisfy their fiduciary duties,
  Defendants should have carefully considered all possible paths to
  determine which would be in the best interest of all stakeholders. Instead,
  Defendants took Toys "R" Us down the path of obtaining $3.1 billion in
  debtor-in-possession (DIP) financing that could benefit themselves and the
  Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51          Desc
                  Declaration of Scott A. Rader Page 10 of 585

     private equity firms to whom they were beholden to the detriment of Toys
     "R" Us and its creditors. In doing so, they abdicated their fiduciary duties. The
     DIP financing strategy was a foolish, ill-considered, and selfish gamble that
     cost Toys "R" Us more than $500 million.


The case is TRU Creditor Litigation Trust v. David A. Brandon, Joshua Bekenstein,
Matthew S. Levin, Paul E. Raether, Nathaniel H. Taylor, Joseph Macnow, Wendy
A. Silverstein, Richard Goodman, Michael Short, Richard Barry, New York
Supreme Court, Case No. 651637/2020.


Link to complaint: www.dovel.com/tru-complaint


About Dovel & Luner
Dovel & Luner is a high-stakes business litigation law firm handling a variety of
cases on a contingency-fee basis in courts across the country.


Media Contact: Joe Marchelewski| joe@jurisproductions.com | 310-462-2252


SOURCE Dovel & Luner




Related Links

http://www.dovel.com
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 11 of 585




                 EXHIBIT 2
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 12 of 585




             EXHIBIT 2-A
Dkt. No. 192 - Excerpts from Transcript
      of Sept. 19, 2017 Hearing
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17     Entered 05/21/20
                                                         09/26/17   16:18:51Desc
                                                                  11:26:05    Desc
                                                                                 Main
                   Declaration of Scott
                             Document   A. Rader   Page
                                            Page 1 of 21713 of 585
                                                                                        1

     1                   IN THE UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF VIRGINIA (RICHMOND)
     2

     3   In Re:                           )          Case No. 17-34665-KLP
                                          )          Richmond, Virginia
     4   TOYS "R" US, INC., ET AL.,       )
                                          )
     5                   Debtors.         )          September 19, 2017
                                          )          11:17 a.m.
     6   -------------------------------- )

     7                       TRANSCRIPT OF HEARING ON
         DEBTORS' MOTION FOR AN EXPEDITED HEARING ON "FIRST DAY MOTIONS"
     8    [DOCKET NO. 35]; MOTIONS OF CERTAIN ATTORNEYS FROM KIRKLAND &
           ELLIS LLP PURSUANT TO LOCAL BANKRUPTCY RULE 2090-1(E)(2) FOR
     9   ADMISSION PRO HAC VICE [DOCKET NOS. 23-27]; DEBTORS' MOTION FOR
         ENTRY OF AN ORDER (I) DIRECTING JOINT ADMINISTRATION OF CHAPTER
    10      11 CASES AND (II) GRANTING RELATED RELIEF [DOCKET NO. 10];
            DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
    11    AUTHORIZING THE NORTH AMERICAN DEBTORS TO OBTAIN POST-PETITION
          FINANCING, (II) AUTHORIZING THE NORTH AMERICAN DEBTORS TO USE
    12         CASH COLLATERAL, (III) GRANTING LIENS AND PROVIDING
            SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (IV) GRANTING
    13    ADEQUATE PROTECTION TO THE PRE-PETITION LENDERS, (V) MODIFYING
          THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING, AND (VII)
    14     GRANTING RELATED RELIEF [DOCKET NO. 29]; DEBTORS' MOTION FOR
          ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING THE TRU TAJ
    15   DEBTORS TO OBTAIN POST-PETITION FINANCING, (II) AUTHORIZING THE
           TRU TAJ DEBTORS TO USE CASH COLLATERAL, (III) GRANTING LIENS
    16   AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (IV)
          GRANTING ADEQUATE PROTECTION TO THE PRE-PETITION LENDERS, (V)
    17    MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING,
           AND (VII) GRANTING RELATED RELIEF [DOCKET NO. 32]; DEBTORS'
    18     MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING
           THE DEBTORS TO (A) CONTINUE TO OPERATE THEIR CASH MANAGEMENT
    19      SYSTEM, (B) HONOR CERTAIN PRE-PETITION OBLIGATIONS RELATED
          THERETO, (C) MAINTAIN EXISTING BUSINESS FORMS, AND (D) PERFORM
    20     INTERCOMPANY TRANSACTIONS, AND (II) GRANTING RELATED RELIEF
          [DOCKET NO. 22] DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL
    21      ORDERS (I) AUTHORIZING THE DEBTORS TO (A) PAY PRE-PETITION
          WAGES, SALARIES, OTHER COMPENSATION, AND REIMBURSABLE EXPENSES
    22    AND (B) CONTINUE EMPLOYEE BENEFITS PROGRAMS, AND (II) GRANTING
           RELATED RELIEF [DOCKET NO. 21]; DEBTORS' MOTION FOR ENTRY OF
    23     INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO PAY
           PRE-PETITION CLAIMS OF LIEN CLAIMANTS, IMPORT CLAIMANTS, AND
    24    503 (B) (9) CLAIMANTS, (II) CONFIRMING ADMINISTRATIVE EXPENSE
            PRIORITY OF OUTSTANDING ORDERS, AND (III) GRANTING RELATED
    25     RELIEF [DOCKET NO. 14]; DEBTORS' MOTION FOR ENTRY OF INTERIM




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17     Entered 05/21/20
                                                         09/26/17   16:18:51Desc
                                                                  11:26:05    Desc
                                                                                 Main
                   Declaration of Scott
                             Document   A. Rader   Page
                                            Page 2 of 21714 of 585
                                                                                        2

     1     AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO PAY CERTAIN
            PRE-PETITION CLAIMS OF CRITICAL VENDORS AND (II) GRANTING
     2     RELATED RELIEF [DOCKET NO. 15]; DEBTORS' MOTION FOR ENTRY OF
         INTERIM AND FINAL ORDERS (I) AUTHORIZING THE PAYMENT OF CERTAIN
     3   PRE-PETITION AND POST-PETITION TAXES AND FEES AND (II) GRANTING
           RELATED RELIEF [DOCKET NO. 12]; DEBTORS' MOTION FOR ENTRY OF
     4   INTERIM AND FINAL ORDERS (I) APPROVING NOTIFICATION AND HEARING
             PROCEDURES FOR CERTAIN TRANSFERS OF AND DECLARATIONS OF
     5    WORTHLESSNESS WITH RESPECT TO COMMON STOCK, AND (II) GRANTING
           RELATED RELIEF [DOCKET NO. 13]; DEBTORS' MOTION FOR ENTRY OF
     6     INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO PAY
             CERTAIN PRE-PETITION CLAIMS OF CRITICAL VENDORS AND (II)
     7     GRANTING RELATED RELIEF [DOCKET NO. 6]; DEBTORS' MOTION FOR
          ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS
     8       TO PAY PRE-PETITION CLAIMS OF FOREIGN VENDORS; AND (II)
           GRANTING RELATED RELIEF [DOCKET NO. 5]; DEBTORS' MOTION FOR
     9    ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS
          TO (A) CONTINUE AND RENEW THEIR LIABILITY, PROPERTY, CASUALTY,
    10      AND OTHER INSURANCE POLICIES AND HONOR ALL OBLIGATIONS IN
         RESPECT THEREOF, AND (B) CONTINUE THE SURETY BOND PROGRAMS, AND
    11    (II) GRANTING RELATED RELIEF [DOCKET NO. 16]; DEBTORS' MOTION
             FOR ENTRY OF INTERIM AND FINAL ORDERS (I) APPROVING THE
    12      DEBTORS' PROPOSED ADEQUATE ASSURANCE OF PAYMENT FOR FUTURE
            UTILITY SERVICES, (II) PROHIBITING UTILITY COMPANIES FROM
    13    ALTERING, REFUSING, OR DISCONTINUING SERVICES, (III) APPROVING
            THE DEBTORS' PROPOSED PROCEDURES FOR RESOLVING ADDITIONAL
    14     ASSURANCE REQUESTS, AND (IV) GRANTING RELATED RELIEF [DOCKET
         NO. 11] ; DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
    15    (I) AUTHORIZING THE DEBTORS TO PAY CERTAIN PRE-PETITION CLAIMS
           OF CRITICAL VENDORS AND (II) GRANTING RELATED RELIEF [DOCKET
    16   NO. 7] ; DEBTORS' MOTION FOR ENTRY OF AN ORDER (I) ESTABLISHING
          CERTAIN NOTICE, CASE MANAGEMENT, AND ADMINISTRATIVE PROCEDURES
    17      AND (II) GRANTING RELATED RELIEF [DOCKET NO. 9]; DEBTORS'
          MOTION FOR ENTRY OF AN ORDER APPROVING THE FORM AND MANNER OF
    18   NOTICE OF COMMENCEMENT OF THE CHAPTER 11 CASES [DOCKET NO. 28];
           DEBTORS' MOTION FOR ENTRY OF AN ORDER (I) EXTENDING TIME TO
    19       FILE SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS, (II)
              AUTHORIZING THE DEBTORS TO FILE A CONSOLIDATED LIST OF
    20      CREDITORS IN LIEU OF SUBMITTING A MAILING MATRIX FOR EACH
           DEBTOR, (III) AUTHORIZING THE DEBTORS TO FILE A CONSOLIDATED
    21    LIST OF THE DEBTORS' 50 LARGEST UNSECURED CREDITORS, AND (IV)
           GRANTING RELATED RELIEF [DOCKET NO. 3]; DEBTORS' APPLICATION
    22   FOR ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTORS TO EMPLOY AND
          RETAIN PRIME CLERK LLC AS CLAIMS AND NOTICING AGENT, EFFECTIVE
    23     NUNC PRO TUNC TO THE PETITION DATE AND (II) GRANTING RELATED
                              RELIEF [DOCKET NO. 4]
    24               BEFORE THE HONORABLE KEITH L. PHILLIPS,
                          UNITED STATES BANKRUPTCY JUDGE
    25




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17     Entered 05/21/20
                                                         09/26/17   16:18:51Desc
                                                                  11:26:05    Desc
                                                                                 Main
                   Declaration of Scott
                             Document   A. Rader   Page
                                            Page 3 of 21715 of 585
                                                                                        3

     1   APPEARANCES:
         For the Debtors:                      PETER J. BARRETT, ESQ.
     2                                         MICHAEL A. CONDYLES, ESQ.
                                                JEREMY S. WILLIAMS, ESQ.
     3                                         KUTAK ROCK LLP
                                                901 East Byrd Street
     4                                         Suite 1000
                                                Richmond, VA 23219
     5
                                                JOSHUA A. SUSSBERG, ESQ.
     6                                          KIRKLAND & ELLIS LLP
                                                601 Lexington Avenue
     7                                          New York, New York 10022

     8                                          CHAD J. HUSNICK, P.C.
                                                ROBERT A. BRITTON, ESQ.
     9                                          JOSHUA M. ALTMAN, ESQ.
                                                EMILY E. GEIER, ESQ.
    10                                          ANDREW R. MCGAAN, P.C.
                                                KIRKLAND & ELLIS LLP
    11                                          300 North LaSalle
                                                Chicago, IL 60654
    12
         For River Birch Capitol, LLC:         PAUL N. SILVERSTEIN, ESQ.
    13                                          ANDREWS KURTH KENYON LLP
                                               450 Lexington Avenue
    14                                          New York, NY 10017

    15   For B-2 and B-3 Lenders:              MICHAEL MESSERSMITH, ESQ.
                                                ARNOLD & PORTER KAYE SCHOLER
    16                                          LLP
                                                70 West Madison Street
    17                                          Chicago, IL 60602

    18   For Owl Creek Asset                   SAMANTHA MARTIN, ESQ.
         Management, L.P.:                     STROOCK & STROOCK & LAVAN LLP
    19                                          767 Third Avenue
                                                New York, NY 10017
    20
         For NexBank SSB, Ad Hoc B-4           DOUG FOLEY, ESQ.
    21   Lenders:                              MCGUIREWOODS LLP
                                                2001 K Street N.W.
    22                                          Suite 400
                                                Washington, DC 20006
    23

    24

    25




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17     Entered 05/21/20
                                                         09/26/17   16:18:51Desc
                                                                  11:26:05    Desc
                                                                                 Main
                   Declaration of Scott
                             Document   A. Rader   Page
                                            Page 4 of 21716 of 585
                                                                                        4

     1   For Ad Hoc B-4 Lenders:               JOSHUA A. FELTMAN, ESQ.
                                                EMIL A. KLEINHAUS, ESQ.
     2                                          NEIL K. CHATANI, ESQ.
                                                WACHTELL, LIPTON, ROSEN & KATZ
     3                                          51 West 52nd Street
                                                New York, NY 10019
     4
         For Wilmington Trust:                 TODD MEYERS, ESQ.
     5                                          KILPATRICK TOWNSEND & STOCKTON
                                                1100 Peachtree Street NE
     6                                          Suite 2800
                                                Atlanta, GA 30309
     7
         For Ad Hoc Taj Noteholders:           CHRISTOPHER A. JONES, ESQ.
     8                                          WHITEFORD, TAYLOR & PRESTON
                                                LLP
     9                                          3190 Fairview Park Drive
                                                Suite 800
    10                                          Falls Church, VA 22042

    11   For Ad Hoc Taj Noteholders:           BRIAN S. HERMANN, ESQ.
                                                PAUL, WEISS, RIFKIND, WHARTON
    12                                          & GARRISON LLP
                                                1285 Avenue of the Americas
    13                                          New York, NY 10019

    14   For the Landlords:                    ROBERT L. LEHANE, ESQ.
                                                KELLEY DRYE & WARREN LLP
    15                                          101 Park Avenue
                                                New York, NY 10178
    16
                                                DAVID L. POLLACK, ESQ.
    17                                          DUSTIN P. BRANCH, ESQ.
                                                BALLARD SPAHR, LLP
    18                                          2029 Century Park East
                                                Suite 800
    19                                          Los Angeles, CA 90067

    20                                          IVAN GOLD
                                                ALLEN MATKINS LECK GAMBLE
    21                                          MALLORY & NATSIS LLP
                                                3 Embarcadero Center
    22                                          12th Floor
                                                San Francisco, CA 94111
    23

    24

    25




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17     Entered 05/21/20
                                                         09/26/17   16:18:51Desc
                                                                  11:26:05    Desc
                                                                                 Main
                   Declaration of Scott
                             Document   A. Rader   Page
                                            Page 5 of 21717 of 585
                                                                                        5

     1   For Washington Prime Group:           JENNIFER MCLEMORE, ESQ.
                                                AUGUSTUS C. EPPS, ESQ.
     2                                          CHRISTIAN & BARTON, LLP
                                                909 East Main Street
     3                                          Suite 1200
                                                Richmond, VA 23219
     4
         For Mattel Inc.:                      MICHAEL M. WILSON, ESQ.
     5                                          RICHARD WYNN, ESQ.
                                                JONES DAY
     6                                          717 Texas Avenue
                                                Suite 3300
     7                                          Houston, TX 77002

     8   For Chase Bank:                       TYLER BROWN, ESQ.
                                                HUNTON & WILLIAMS LLP
     9                                          951 East Byrd Street
                                                Riverfront Plaza East Tower
    10                                          Richmond, VA 23219

    11                                         MARSHALL S. HUEBNER, ESQ.
                                                DAVIS POLK & WARDWELL LLP
    12                                          450 Lexington Avenue
                                                New York, NY 10017
    13

    14

    15

    16

    17

    18

    19

    20

    21   Transcription Services:                     eScribers, LLC
                                                     352 Seventh Avenue
    22                                               Suite 604
                                                     New York, NY 10001
    23                                               (973) 406-2250

    24   PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.

    25   TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 18 of 585
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17    Entered 05/21/20
                                                        09/26/17   16:18:51Desc
                                                                 11:26:05    Desc
                                                                                Main
                   Declaration of Scott
                            Document    A. Rader  Page  19
                                           Page 51 of 217  of 585
                                         Kurtz - Direct                              51

     1   company to address that maturity.

     2   Q.   When did that engagement, then, wind up?

     3   A.   In approximately August of 2018 -- excuse me -- 2016.

     4   Q.   Okay, did there come a time later when you were reengaged

     5   by the company to provide restructuring advice?

     6   A.   Yes.    We were reactivated, if you will, in February of

     7   2017.    We didn't actually sign an engagement letter with the

     8   company until June of 2017.

     9           And initially, the focus of our engagement was to address

    10   two new maturities, or two additional maturities that the

    11   company was confronting which manifested themselves in 2018.

    12   One was an approximately 180-million-dollar maturity coming due

    13   with respect to the B-2 and B-3 tranches of our pre-petition

    14   term debt.    And then in October of 2018, 208 million dollars of

    15   debt that existed at the Toys, Inc. level was coming due.            We

    16   were hired to evaluate and present strategies to the company to

    17   address those maturities.

    18   Q.   And what ideas or strategies did you explore with the

    19   company to address those maturities?

    20   A.   We developed strategies that we felt could have enabled the

    21   company to address those maturities successfully by borrowing

    22   money from third-party sources to retire those maturities.

    23   Q.   Did the company go forward and do that?

    24   A.   The company concluded not to do that.

    25   Q.   Why not?




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 20 of 585
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17    Entered 05/21/20
                                                        09/26/17   16:18:51Desc
                                                                 11:26:05    Desc
                                                                                Main
                   Declaration of Scott
                            Document    A. Rader  Page  21
                                           Page 53 of 217  of 585
                                         Kurtz - Direct                              53

     1   entailed a Chapter 11 filing at that point in time, we would be

     2   a weaker business     than we are today.      So it would've been two

     3   more years of delayed investment in the stores; two more years

     4   of delayed investment in the IT.        And at that point in time,

     5   one might seriously question the viability of the business.             So

     6   we have a weaker company to reorganize two years from now, even

     7   though we probably could have kicked the can down the road by

     8   two years.

     9         Secondly, in order to accomplish the resolution of the

    10   2018 maturities, moving them two years down the road, we would

    11   have to have utilized approximately 600 million dollars of

    12   appraised value of unencumbered real estate owned by Delaware

    13   to facilitate that transaction.        So in effect, what we would

    14   have done is to borrow money against the collateral security of

    15   those assets and used that cash to retire these maturities.

    16        That would have resulted in no new liquidity, no new

    17   capital coming into the company.        And most importantly, those

    18   assets would no longer be available to support DIP financing

    19   that the company would undoubtedly need to seek if it were to

    20   enter bankruptcy proceedings two years from now.           And in fact,

    21   Your Honor, the 450-million-dollar term facility in Delaware is

    22   supported by exactly these assets.

    23         Based upon those considerations, it was determined by the

    24   board that the kick-the-can strategy was not in the best

    25   interests of the company, and it was abandoned, I would say, in




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 22 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 23 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 24 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 25 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 26 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 27 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 28 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 29 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 30 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 31 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 32 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 33 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 34 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 35 of 585
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17    Entered  05/21/20
                                                         09/26/17   16:18:51Desc
                                                                  11:26:05    Desc
                                                                                 Main
                   Declaration of Scott
                           Document     A. Rader   Page  36
                                           Page 157 of 217  of 585
                                             Colloquy                                 157

     1   that it does preserve the value.         I think for purposes of

     2   approving the interim financing, that the adequate protection

     3   is sufficient.

     4              I do, as I'd indicated before, approve the proposed

     5   financing on an interim basis with preservation of all rights

     6   pending a final hearing.        So if you'll submit an order in

     7   connection with both motions, with the language that we've

     8   discussed today, I will approve the interim financing.

     9              MR. HUSNICK:     Thank you, Your Honor, and will do.

    10              MR. BRITTON:     Good afternoon, Your Honor.        Bob

    11   Britton, Kirkland & Ellis, on behalf of the debtors.

    12              Just quickly, a little bit of clean up on the agenda,

    13   Your Honor.     I think we skipped over the joint administration.

    14              THE COURT:     Well, I think we also -- did you skip over

    15   the expedited motion or expedited hearing motion?

    16              MR. BRITTON:     With Your Honor's permission, we would

    17   like to have today's hearing on an expedited basis.

    18              THE COURT:     Any objections?

    19              MR. BRITTON:     The debtors require the financing.

    20              THE COURT:     That's approved.

    21              MR. BRITTON:     Thank you, Your Honor.       Also, with

    22   respect to joint administration, obviously only for procedural

    23   purposes, we think that it's in the best interests of the

    24   debtors, the Court, and all other parties-in-interest to have

    25   combined hearings and otherwise administer these cases as




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17    Entered  05/21/20
                                                         09/26/17   16:18:51Desc
                                                                  11:26:05    Desc
                                                                                 Main
                   Declaration of Scott
                           Document     A. Rader   Page  37
                                           Page 164 of 217  of 585
                                             Colloquy                                 164

     1   authorities may be entitled to assert claims not only against

     2   the debtors, but against the debtors' management if these fees

     3   are not paid -- sorry -- rather, if these taxes are not paid.

     4   Therefore, we would seek entry of the order, unless Your Honor

     5   has any questions.

     6              THE COURT:     Thank you.    Does anyone wish to be heard

     7   in connection with the taxes motion?

     8        (No audible response)

     9              THE COURT:     The motion is granted.

    10              MR. BRITTON:     Thank, Your Honor.      Flipping to item

    11   number 16 on the agenda, Your Honor, this is the insurance

    12   motion, the debtors maintain, in the ordinary course,

    13   approximately sixty-two insurance policies as well as certain

    14   surety bonds in favor of utilities and to support workers'

    15   compensation program and for other purposes.            Your Honor,

    16   maintaining insurance policies, in the reasonable exercise of

    17   the debtors' business judgment, will maximize the value of

    18   their estates.      In addition, the U.S. Trustee guidelines

    19   require debtors to maintain certain insurance policies during

    20   the ordinary course; therefore, in order to protect their

    21   assets for the benefit of all parties-in-interest, the debtors

    22   would ask that the Court grant the relief requested in the

    23   insurance motion, which is essentially to maintain all of the

    24   debtors' insurance policies in the ordinary course.

    25              THE COURT:     Does any party wish to be heard in




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 38 of 585
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       1923-2Filed
                                  Filed 05/21/20Entered
                                      09/26/17    Entered  05/21/20
                                                         09/26/17   16:18:51Desc
                                                                  11:26:05    Desc
                                                                                 Main
                   Declaration of Scott
                           Document     A. Rader   Page  39
                                           Page 166 of 217  of 585
                                             Colloquy                                 166

     1   their equity or take a worthless stock deduction, it could

     2   cause a change of control for tax purposes, which would limit

     3   the debtors' ability to use their tax attributes from and after

     4   the date that that change of control is deemed to occur.              Those

     5   tax attributes are a valuable asset of the debtors' estates.

     6   And therefore, Your Honor, we would ask that you enter the

     7   relief requested by the motion.

     8              I note that the motion doesn't prevent any

     9   party-in-interest from seeking to sell their equity or take a

    10   worthless stock deduction.        It merely puts into place a certain

    11   set of procedures that require them to come to court and

    12   consult with the debtors before they do so.

    13              THE COURT:     All right.    Does anyone wish to be heard

    14   in connection with the NOL motion?

    15        (No audible response)

    16              THE COURT:     All right.    The motion is granted.

    17              MR. BRITTON:     Thank you, Your Honor.       With that, I

    18   will cede the podium to my colleague, Ms. Emily Geier, to take

    19   us through the balance of the agenda.

    20              THE COURT:     All right.

    21              MS. GEIER:     Good afternoon, Your Honor, Emily Geier

    22   from Kirkland & Ellis on behalf of the debtors.

    23              Just one real quick cleanup item, we never moved Mr.

    24   Short's declaration into evidence.          We'd like to --

    25              THE COURT:     I was going to ask about that.        All right.




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 40 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 41 of 585




             EXHIBIT 2-B
Dkt. No. 749 - Excerpts from Transcript
       of Oct. 24, 2017 Hearing
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       7493-2Filed
                                  Filed 05/21/20Entered
                                      10/25/17    Entered  05/21/20
                                                         10/25/17   16:18:51Desc
                                                                  13:50:55    Desc
                                                                                 Main
                   DeclarationDocument
                               of Scott A. Rader  Page
                                            Page 1 of 79 42 of 585
                                                                                        1

     1                   IN THE UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF VIRGINIA (RICHMOND)
     2
           In Re:                           )         Case No. 17-34665-KLP
     3                                      )         Richmond, Virginia
           TOYS "R" US, INC., et al.,       )
     4                                      )
                     Debtors.               )         October 24, 2017
     5                                      )         2:04 p.m.
           -------------------------------- )
     6
                             TRANSCRIPT OF HEARING ON:
     7         DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
                (I) AUTHORIZING THE NORTH AMERICAN DEBTORS TO OBTAIN
     8      POST-PETITION FINANCING, (II) AUTHORIZING THE NORTH AMERICAN
              DEBTORS TO USE CASH COLLATERAL, (III) GRANTING LIENS AND
     9         PROVIDING SUPERPRIORITY ADMINISTRATIVE-EXPENSE STATUS,
           (IV) GRANTING ADEQUATE PROTECTION TO THE PRE-PETITION LENDERS,
    10       (V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL
            HEARING, AND (VII) GRANTING RELATED RELIEF [DOCKET NO. 29];
    11
               DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
    12      (I) AUTHORIZING THE TRU TAJ DEBTORS TO OBTAIN POST-PETITION
            FINANCING, (II) AUTHORIZING THE TRU TAJ DEBTORS TO USE CASH
    13      COLLATERAL, (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY
               ADMINISTRATIVE-EXPENSE STATUS, (IV) GRANTING ADEQUATE
    14       PROTECTION TO THE PRE-PETITION LENDERS, (V) MODIFYING THE
                AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING, AND
    15             (VII) GRANTING RELATED RELIEF [DOCKET NO. 32];

    16         DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
           (I) AUTHORIZING THE DEBTORS TO PAY CERTAIN PRE-PETITION CLAIMS
    17          OF CRITICAL VENDORS AND (II) GRANTING RELATED RELIEF
                                  [DOCKET NO. 6];
    18
              DEBTORS; MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
    19      (I) AUTHORIZING THE DEBTORS TO PAY PRE-PETITION CLAIMS OF
                FOREIGN VENDORS; AND (II) GRANTING RELATED RELIEF
    20                           [DOCKET NO. 5];
         (cont'd. on next page)
    21   Transcription Services:             eScribers, LLC
                                             352 Seventh Avenue
    22                                       Suite #604
                                             New York, NY 10001
    23                                       (973) 406-2250

    24   PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.

    25   TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       7493-2Filed
                                  Filed 05/21/20Entered
                                      10/25/17    Entered  05/21/20
                                                         10/25/17   16:18:51Desc
                                                                  13:50:55    Desc
                                                                                 Main
                   DeclarationDocument
                               of Scott A. Rader  Page
                                            Page 2 of 79 43 of 585
                                                                                        2

     1         DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
             (I) AUTHORIZING THE DEBTORS TO (A) PAY PRE-PETITION WAGES,
     2      SALARIES, OTHER COMPENSATION, AND REIMBURSABLE EXPENSES AND
             (B) CONTINUE EMPLOYEE BENEFITS PROGRAMS, AND (II) GRANTING
     3                    RELATED RELIEF [DOCKET NO. 21];

     4         DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
           (I) AUTHORIZING THE DEBTORS TO PAY PRE-PETITION CLAIMS OF LIEN
     5         CLAIMANTS, IMPORT CLAIMANTS, AND 503(B)(9) CLAIMANTS,
           (II) CONFIRMING ADMINISTRATIVE-EXPENSE PRIORITY OF OUTSTANDING
     6       ORDERS, AND (III) GRANTING RELATED RELIEF [DOCKET NO. 14];

     7       SUPPLEMENT TO THE DEBTORS' MOTION FOR ENTRY OF INTERIM AND
            FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO PAY PRE-PETITION
     8       CLAIMS OF LIEN CLAIMANTS, IMPORT CLAIMANTS, AND 503(B)(9)
           CLAIMANTS, (II) CONFIRMING ADMINISTRATIVE-EXPENSE PRIORITY OF
     9         OUTSTANDING ORDERS, AND (III) GRANTING RELATED RELIEF
                                 [DOCKET NO. 652];
    10
             MOTION FOR EXPEDITED HEARING ON SUPPLEMENT TO THE DEBTORS'
    11      MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING
             THE DEBTORS TO PAY PRE-PETITION CLAIMS OF LIEN CLAIMANTS,
    12       IMPORT CLAIMANTS, AND 503(B)(9) CLAIMANTS, (II) CONFIRMING
             ADMINISTRATIVE-EXPENSE PRIORITY OF OUTSTANDING ORDERS, AND
    13            (III) GRANTING RELATED RELIEF [DOCKET NO. 653];

    14   DEBTORS' MOTION FOR ENTRY OF AN ORDER IMPLEMENTING A PROCEDURAL
            PROTOCOL FOR THE ADMINISTRATION OF CROSS-BORDER INSOLVENCY
    15                     PROCEEDINGS [DOCKET NO. 7];

    16         DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
              (I) AUTHORIZING THE PAYMENT OF CERTAIN PRE-PETITION AND
    17     POST-PETITION TAXES AND FEES AND (II) GRANTING RELATED RELIEF
                                  [DOCKET NO. 12];
    18
              DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
    19    (I) APPROVING NOTIFICATION AND HEARING PROCEDURES FOR CERTAIN
          TRANSFERS OF AND DECLARATIONS OF WORTHLESSNESS WITH RESPECT TO
    20   COMMON STOCK, AND (II) GRANTING RELATED RELIEF [DOCKET NO. 13];

    21         DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
            (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE TO OPERATE THEIR
    22         CASH-MANAGEMENT SYSTEM, (B) HONOR CERTAIN PRE-PETITION
            OBLIGATIONS RELATED THERETO, (C) MAINTAIN EXISTING BUSINESS
    23         FORMS, AND (D) PERFORM INTERCOMPANY TRANSACTIONS, AND
                   (II) GRANTING RELATED RELIEF [DOCKET NO. 22];
    24
         (cont'd. on next page)
    25




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       7493-2Filed
                                  Filed 05/21/20Entered
                                      10/25/17    Entered  05/21/20
                                                         10/25/17   16:18:51Desc
                                                                  13:50:55    Desc
                                                                                 Main
                   DeclarationDocument
                               of Scott A. Rader  Page
                                            Page 3 of 79 44 of 585
                                                                                        3

     1         DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
            (I) AUTHORIZING THE DEBTORS TO MAINTAIN AND ADMINISTER THEIR
     2       EXISTING CUSTOMER PROGRAMS AND HONOR CERTAIN PRE-PETITION
            OBLIGATIONS RELATED THERETO AND (II) GRANTING RELATED RELIEF
     3                            [DOCKET NO. 15];

     4        DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
           (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE AND RENEW THEIR
     5   LIABILITY, PROPERTY, CASUALTY, AND OTHER INSURANCE POLICIES AND
          HONOR ALL OBLIGATIONS IN RESPECT THEREOF, AND (B) CONTINUE THE
     6        SURETY BOND PROGRAMS, AND (II) GRANTING RELATED RELIEF
                                 [DOCKET NO. 16];
     7
              DEBTORS' MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
     8      (I) APPROVING THE DEBTORS' PROPOSED ADEQUATE ASSURANCE OF
          PAYMENT FOR FUTURE UTILITY SERVICES, (II) PROHIBITING UTILITY
     9    COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING SERVICES,
          (III) APPROVING THE DEBTORS' PROPOSED PROCEDURES FOR RESOLVING
    10   ADDITIONAL ASSURANCE REQUESTS, AND (IV) GRANTING RELATED RELIEF
                                 [DOCKET NO. 11];
    11
         DEBTORS' FIRST OMNIBUS MOTION FOR ENTRY OF AN ORDER AUTHORIZING
    12       (I) REJECTION OF CERTAIN UNEXPIRED LEASES OF VACANT REAL
            PROPERTY EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE, AND
    13        (II) ABANDONMENT OF ANY BURDENSOME PROPERTY LOCATED AT
           LOCATIONS COVERED BY SUCH UNEXPIRED LEASES [DOCKET NO. 218];
    14
            DEBTORS' APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
    15   RETENTION AND EMPLOYMENT OF KIRKLAND & ELLIS LLP AND KIRKLAND &
             ELLIS INTERNATIONAL LLP AS ATTORNEYS FOR THE DEBTORS AND
    16    DEBTORS-IN-POSSESSION EFFECTIVE NUNC PRO TUNC TO THE PETITION
                              DATE [DOCKET NO. 219];
    17
            DEBTORS' APPLICATION TO EMPLOY AND RETAIN ALVAREZ & MARSAL
    18   NORTH AMERICA, LLC AS RESTRUCTURING ADVISORS TO THE DEBTORS AND
           DEBTORS-IN-POSSESSION PURSUANT TO SECTIONS 327(A) AND 328 OF
    19     THE BANKRUPTCY CODE EFFECTIVE NUNC PRO TUNC TO THE PETITION
                              DATE [DOCKET NO. 212];
    20
           DEBTORS' APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
    21         EMPLOYMENT AND RETENTION OF LAZARD FRÈRES & CO. LLC AS
            INVESTMENT BANKER TO THE DEBTORS AND DEBTORS-IN-POSSESSION,
    22      EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE, (II) MODIFYING
            CERTAIN TIMEKEEPING REQUIREMENTS, AND (III) GRANTING RELATED
    23                        RELIEF [DOCKET NO. 213];

    24   (cont'd. on next page)

    25




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       7493-2Filed
                                  Filed 05/21/20Entered
                                      10/25/17    Entered  05/21/20
                                                         10/25/17   16:18:51Desc
                                                                  13:50:55    Desc
                                                                                 Main
                   DeclarationDocument
                               of Scott A. Rader  Page
                                            Page 4 of 79 45 of 585
                                                                                        4

     1   DEBTORS' APPLICATION FOR ENTRY OF AN ORDER PURSUANT TO SECTIONS
         327(A) AND 328 OF THE BANKRUPTCY CODE, BANKRUPTCY RULES 2014(A)
     2      AND 2016 AND LOCAL RULES 2014-1 AND 2016-1 AUTHORIZING THE
            EMPLOYMENT AND RETENTION OF A&G REALTY PARTNERS, LLC AS A
     3         REAL-ESTATE CONSULTANT AND ADVISOR NUNC PRO TUNC TO
                       SEPTEMBER 25, 2017 [DOCKET NO. 214];
     4
             DEBTORS' APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
     5       DEBTORS TO EMPLOY AND RETAIN KUTAK ROCK LLP AS CO-COUNSEL
           EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE [DOCKET NO. 215];
     6
           DEBTORS' APPLICATION FOR AN ORDER AUTHORIZING THE EMPLOYMENT
     7   AND RETENTION OF PRIME CLERK LLC AS ADMINISTRATIVE ADVISOR NUNC
                 PRO TUNC TO THE PETITION DATE [DOCKET NO. 217];
     8
               DEBTORS' MOTION FOR ENTRY OF AN ORDER (I) ESTABLISHING
     9        PROCEDURES FOR INTERIM COMPENSATION AND REIMBURSEMENT OF
           EXPENSES FOR RETAINED PROFESSIONALS AND (II) GRANTING RELATED
    10                      RELIEF [DOCKET NO. 211]; AND

    11    DEBTORS' MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE DEBTORS
         TO RETAIN AND COMPENSATE PROFESSIONALS UTILIZED IN THE ORDINARY
    12                 COURSE OF BUSINESS [DOCKET NO. 216]

    13                   BEFORE THE HONORABLE KEITH L. PHILLIPS
                             UNITED STATES BANKRUPTCY JUDGE
    14
         APPEARANCES:
    15   For the Debtors:                      JOSHUA A. SUSSBERG, P.C.
                                                KIRKLAND & ELLIS LLP
    16                                          601 Lexington Avenue
                                                New York, NY 10022
    17
                                                CHAD J. HUSNICK, P.C., ESQ.
    18                                          EMILY E. GEIER, ESQ.
                                                ROBERT BRITTON, ESQ.
    19                                          JOSHUA M. ALTMAN, ESQ.
                                                KIRKLAND & ELLIS LLP
    20                                          300 North LaSalle
                                                Chicago, IL 60654
    21
         For Official Committee of             CULLEN D. SPECKHART, ESQ.
    22   Unsecured Creditors:                  WOLCOTT RIVERS GATES
                                                919 East Main Street
    23                                          Suite 1040
                                                Richmond, VA 23219
    24

    25




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       7493-2Filed
                                  Filed 05/21/20Entered
                                      10/25/17    Entered  05/21/20
                                                         10/25/17   16:18:51Desc
                                                                  13:50:55    Desc
                                                                                 Main
                   DeclarationDocument
                               of Scott A. Rader  Page
                                            Page 5 of 79 46 of 585
                                                                                        5

     1   For Official Committee of      KENNETH H. ECKSTEIN, ESQ.
         Unsecured Creditors (cont'd.): RACHAEL RINGER, ESQ.
     2                                   KRAMER LEVIN NAFTALIS &
                                          FRANKEL LLP
     3                                   1177 Avenue of the Americas
                                         New York, NY 10036
     4
         For Ad Hoc Group of Taj               CHRISTOPHER A. JONES, ESQ.
     5   Noteholders:                          WHITEFORD, TAYLOR & PRESTON,
                                                 LLP
     6                                          3190 Fairview Park Drive
                                                Suite 800
     7                                          Falls Church, VA 22042

     8                                          BRIAN S. HERMANN, ESQ.
                                                PAUL, WEISS, RIFKIND, WHARTON
     9                                          & GARRISON LLP
                                                1285 Avenue of the Americas
    10                                          New York, NY 10019

    11   For Ad Hoc Group of B-4               DOUGLAS M. FOLEY, ESQ.
         Lenders:                              MCGUIREWOODS LLP
    12                                          2001 K Street N.W.
                                                Suite 400
    13                                          Washington, DC 20006

    14                                          EMIL A. KLEINHAUS, ESQ.
                                                WACHTELL, LIPTON, ROSEN & KATZ
    15                                          51 West 52nd Street
                                                New York, NY 10019
    16
         For Various Landlords:                JENNIFER MCLAIN MCLEMORE, ESQ.
    17                                          CHRISTIAN & BARTON, LLP
                                                909 E. Main Street
    18                                          Richmond, VA 23219

    19

    20

    21

    22

    23

    24

    25




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 47 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 48 of 585
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       7493-2Filed
                                  Filed 05/21/20Entered
                                      10/25/17    Entered  05/21/20
                                                         10/25/17   16:18:51Desc
                                                                  13:50:55    Desc
                                                                                 Main
                   Declaration of Scott
                             Document   A. Rader   Page
                                            Page 18 of 7949 of 585
                                             Colloquy                                 18

     1              As Mr. Sussberg reported in his opening, the financing

     2   is, as are all the other motions up today, uncontested at this

     3   point in time.     Your Honor, I'll keep my presentation on the

     4   DIPs brief, but I do think there's a few things that I'll put

     5   into the record.      And I'll address, as I did at the first-day

     6   hearing, if it's okay with Your Honor, the two DIP motions

     7   together, although I'm going to parse out a couple of the

     8   changes to the orders, in separate slides, just so you can see

     9   what they are.

    10              THE COURT:     All right.    Very well.

    11              MR. HUSNICK:     Your Honor, those are docket number 29

    12   and 32, the first two items on the agenda.           Your Honor, the

    13   debtors filed a reply late last night, and hopefully Your

    14   Honor's had an opportunity to review it.          It summarizes some of

    15   the changes.     I would note for the record that we filed an

    16   amended, or corrected, reply today, to correct one mis -- or

    17   one word that was a typo, and that is -- has to do with the

    18   redemption of the notes, in connection with the settlement with

    19   the Andrews Kurth group of Taj noteholders, that I'll mention a

    20   little bit a later.       We did correct that that redemption is --

    21   in effect, we're redeeming some of the post-petition notes, not

    22   the pre-petition notes.       And we're just basically swapping out

    23   for notes that'll be issued to the Andrews Kurth group.

    24              Your Honor, as you -- as Mr. Sussberg mentioned, we

    25   have 3.125 billion dollars of post-petition financing, split




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 50 of 585
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       7493-2Filed
                                  Filed 05/21/20Entered
                                      10/25/17    Entered  05/21/20
                                                         10/25/17   16:18:51Desc
                                                                  13:50:55    Desc
                                                                                 Main
                   Declaration of Scott
                             Document   A. Rader   Page
                                            Page 27 of 7951 of 585
                                             Colloquy                                 27

     1              THE COURT:    All right, Mr. Eckstein?

     2              MR. ECKSTEIN:     Your Honor, good afternoon.

     3              THE COURT:    Afternoon.

     4              MR. ECKSTEIN:     My name is Kenneth Eckstein.       I'm a

     5   partner at the Kramer Levin law firm in New York, and it's my

     6   pleasure to appear before Your Honor today.           And as

     7   Ms. Speckhart stated, we are proposed counsel for the

     8   unsecured-creditors' committee.

     9              Your Honor, you've heard that the committee has, since

    10   it was organized on September 26, been working quite

    11   diligently.     We are -- in addition to working with

    12   Ms. Speckhart's firm, we also are working with FTI as our

    13   financial advisor and with Moelis as our banker.            And my hope,

    14   Your Honor, is that retention applications for each of the

    15   committee professionals will be on file by the end of this week

    16   and hopefully Your Honor will be able to consider those in due

    17   course.    And we look forward to working with the Court and with

    18   all the parties in this case, to hopefully facilitate, as

    19   Mr. Sussberg described, a successful long-term reorganization

    20   of this company.

    21              If I may, Your Honor, without taking too much of the

    22   Court's time, I thought it would be useful to try to give Your

    23   Honor a little bit of a perspective of the process that we

    24   undertook over the last several weeks to get to what ultimately

    25   is a consensual second-day hearing in this case, including both




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       7493-2Filed
                                  Filed 05/21/20Entered
                                      10/25/17    Entered  05/21/20
                                                         10/25/17   16:18:51Desc
                                                                  13:50:55    Desc
                                                                                 Main
                   Declaration of Scott
                             Document   A. Rader   Page
                                            Page 28 of 7952 of 585
                                             Colloquy                                 28

     1   the DIPs and all the other first-day motions in this case.

     2              I hope Your Honor has had an opportunity to see the

     3   pleading that we filed yesterday, which outlined for the Court

     4   the resolutions we were able to achieve and some of the work

     5   that went into getting to where we got to in this case over the

     6   last several weeks.

     7              I'm not going to try to describe all the points, but I

     8   think some of the points are useful to give the Court a bit of

     9   a perspective on sort of where this case stands.            I think, as

    10   Your Honor has now heard on at least two occasions, this is an

    11   unusual case.     This is an extremely complex company.         It has a

    12   complex capital structure.        It had more than fifteen separate

    13   financing facilities that were in place pre-petition.             It has

    14   three separate DIP facilities.        It has complicated intercompany

    15   transactions.     It has scrolling (ph.) operations involving

    16   hundreds of vendors, more than 1,600 real-estate locations, and

    17   thousands of employees, throughout the world.

    18              Unlike most large Chapter 11 cases that we encounter

    19   today, this case does not come with a pre-baked RSA or with a

    20   pre-negotiated restructuring.        The company and its creditors in

    21   this case are going to need to work together to develop a

    22   template for a long-term restructuring and hopefully a

    23   successful reorganization.        And a successful reorganization by

    24   its terms is going to require meaningful cooperation between

    25   the company's financial creditors, the company's vendors, the




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 53 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 54 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 55 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 56 of 585
  Case
Case    20-03038-KLPDocDoc
     17-34665-KLP       7493-2Filed
                                  Filed 05/21/20Entered
                                      10/25/17    Entered  05/21/20
                                                         10/25/17   16:18:51Desc
                                                                  13:50:55    Desc
                                                                                 Main
                   Declaration of Scott
                             Document   A. Rader   Page
                                            Page 48 of 7957 of 585
                                             Colloquy                                 48

     1   667.   This revised order reflects certain changes agreed to

     2   with both the United States Trustee and with the unsecured-

     3   creditors' committee.

     4              In the proposed final order, the -- we make clear that

     5   the debtors do not seek authority to make payments to employees

     6   that exceed the statutory cap on pre-petition payments to

     7   employees.     This would include any severance on a pre-petition

     8   basis as well.

     9              Second, the debtors do not seek authority to make any

    10   payments under certain other employee-incentive plans.             We will

    11   seek those pursuant to a separate motion that we'll file

    12   shortly.

    13              Finally, we've also capped go-forward severance at ten

    14   million dollars, without consent from either the committee or

    15   further order of the Court.        So, if we need additional funds,

    16   we would return to this Court.

    17              If Your Honor has any questions, happy to answer them;

    18   otherwise we'd request entry of this order as well.

    19              THE COURT:    Thank you.

    20              Does any party wish to be heard in connection with the

    21   wages motion?

    22              Motion's granted.

    23              MS. GEIER:    Thank you, Your Honor.       The next item on

    24   the agenda's the motion to approve payments to holders of both

    25   lien and 503(b)(9) claims.        This was originally located at




                           eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 58 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 59 of 585




             EXHIBIT 2-C
Dkt. No. 1184 - Excerpts from Transcript
        of Dec. 5, 2017 Hearing
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                             Document   A. Rader   Page
                                           Page 1 of 243 60 of 585
                                                                                          1

      1                   IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA (RICHMOND)
      2
           In Re:                           )          Case No. 17-34665-KLP
      3                                     )          Richmond, Virginia
           TOYS "R" US, INC., et al.,       )
      4                                     )
                     Debtors.               )          December 5, 2017
      5                                     )          12:05 p.m.
           -------------------------------- )
      6

      7                       TRANSCRIPT OF HEARING ON
           HEARING ON DEBTORS' MOTION FOR ENTRY OF AN ORDER (A) APPROVING
      8    THE DEBTORS' SENIOR EXECUTIVE INCENTIVE PLAN AND (B) GRANTING
                          RELATED RELIEF [DOCKET NO. 957];
      9
               DEBTORS' MOTION FOR ENTRY OF AN ORDER (A) APPROVING THE
     10       DEBTORS' NONINSIDER-COMPENSATION PROGRAM AND (B) GRANTING
                           RELATED RELIEF [DOCKET NO. 958];
     11
              DEBTORS' MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING AND
     12      APPROVING PROCEDURES TO REJECT OR ASSUME EXECUTORY CONTRACTS
                AND UNEXPIRED LEASES AND (II) GRANTING RELATED RELIEF
     13                           [DOCKET NO. 955];

     14     APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
          UNDER 11 U.S.C. SECTION 1103, FED. R. BANKR. P. 2014, AND LOCAL
     15     BANKRUPTCY RULE 2014-1, FOR ORDER AUTHORIZING RETENTION AND
            EMPLOYMENT OF WOLCOTT RIVERS GATES, P.C. AS LOCAL CO-COUNSEL
     16                           [DOCKET NO. 867]

     17
                          BEFORE THE HONORABLE KEITH L. PHILLIPS
     18                       UNITED STATES BANKRUPTCY JUDGE

     19   APPEARANCES:
          For the Debtors:                       JOSHUA A. SUSSBERG, P.C., ESQ.
     20                                          KIRKLAND & ELLIS LLP
                                                 601 Lexington Avenue
     21                                          New York, NY 10022

     22                                          ANDREW R. MCGAAN, P.C., ESQ.
                                                 SCOTT LERNER, ESQ.
     23                                          CHAD J. HUSNICK, P.C., ESQ.
                                                 EMILY E. GEIER, ESQ.
     24                                          KIRKLAND & ELLIS LLP
                                                 300 North LaSalle
     25                                          Chicago, IL 60654




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                             Document   A. Rader   Page
                                           Page 2 of 243 61 of 585
                                                                                          2

      1   For Official Committee of              CULLEN D. SPECKHART, ESQ.
          Unsecured Creditors:                   KRAMER LEVIN NAFTALIS &
      2                                          FRANKEL LLP
                                                 1177 6th Avenue
      3                                          Suite 29
                                                 New York, NY 10036
      4
          For Office of the United States LYNN A. KOHEN, ESQ.
      5   Trustee:                        UNITED STATES DEPARTMENT OF
                                           JUSTICE
      6                                   6305 Ivy Lane
                                          Suite 600
      7                                   Greenbelt, MD 20770

      8   For Ad Hoc Group of B-4                DOUGLAS M. FOLEY, ESQ.
          Lenders:                               MCGUIREWOODS LLP
      9                                          2001 K Street N.W.
                                                 Suite 400
     10                                          Washington, DC 20006

     11   For Tavenner & Beran, PLC:             LYNN L. TAVENNER, ESQ.
                                                 TAVENNER & BERAN, PLC
     12                                          20 North Eighth Street
                                                 Second Floor
     13                                          Richmond, VA 23219

     14   For Landlords JDK Townline LLC, AUGUST C. EPPS, JR., ESQ.
          Overlook Townline LLC and TMT   CHRISTIAN & BARTON LLP
     15   Point Plaza, Inc.:              909 East Main Street
                                          Suite 1200
     16                                   Richmond, VA 23219

     17                                          ROBERT D. TEPPER, ESQ.
                                                 SCHENK ANNES TEPPER CAMPBELL
     18                                           LTD.
                                                 311 S Wacker Drive
     19                                          Suite 2500
                                                 Chicago, IL 60606
     20

     21
          (cont'd. on next page)
     22

     23

     24

     25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                             Document   A. Rader   Page
                                           Page 3 of 243 62 of 585
                                                                                          3

      1   Also Present:                          Timothy Grace
                                                 Global Chief Talent Officer
      2                                           for the Debtors

      3

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21   Transcription Services:                     eScribers, LLC
                                                      7227 North 16th Street
     22                                               Suite #207
                                                      Phoenix, AZ 85020
     23                                               (973) 406-2250

     24   PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.

     25   TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 63 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 64 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 65 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 66 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 67 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 68 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 69 of 585
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                           Document     A. Rader   Page  70
                                           Page 153 of 243  of 585
                                             Colloquy                                  153

      1              And you also heard in the SEIP declaration that the

      2   award opportunities reflect a reasonable differentiation

      3   between employees' contribution and the restructuring effort.

      4   And this reflects that there is some differential treatment

      5   between employee levels, including the top seventeen that we

      6   talk about in the insider-comp program, and that filters down

      7   into the noninsider program as well.          At bottom, Your Honor

      8   though, what I think is the key takeaway on both of these

      9   factors is that no economic stakeholder is standing here today

     10   objecting to the compensation programs or arguing that the

     11   costs and scope are inappropriate.

     12              You heard, Your Honor, on the next factor whether the

     13   program as proposed is consistent with industry standards.              You

     14   heard from Mr. Cumberland.        He put up those two charts that I

     15   thought were incredibly helpful, where he laid out both within

     16   the retail industry, and then he did comparables across

     17   similarly sized companies based on revenue and assets.              And in

     18   both circumstances, Your Honor, Mr. Cumberland testified that

     19   these programs are right down the fairway in terms of what's

     20   out there in the industry standards.          And there was absolutely

     21   no contrary testimony on that point.          Ultimately, Your Honor,

     22   there's now way to conclude, other than that these programs are

     23   reasonable.

     24              As far as substantial due diligence, Your Honor, Mr.

     25   Cumberland testified as to his process in working with the




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 71 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 72 of 585
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                           Document     A. Rader   Page  73
                                           Page 159 of 243  of 585
                                             Colloquy                                  159

      1   ultimately, if the parties don't agree with the final

      2   calculation, we would come back to Your Honor.            But the answer

      3   to your question is yes, we would be happy to drop that

      4   definition.     And I have copies of it here -- not in the order

      5   today, but I do have copies of that definition with us, and it

      6   clearly sets out everything you heard from Mr. Goulding.

      7              THE COURT:     That seems to be one of the primary

      8   concerns of the U.S. Trustee's office, is that it's not

      9   defined.     And I'd understood that there was going to be a

     10   definition established by today.         So is there any harm in

     11   including that definition?

     12              MR. HUSNICK:     There's no harm whatsoever, Your Honor,

     13   in including it.      My only caveat is to say I'm not sure it

     14   would resolve the U.S. Trustee's concerns --

     15              THE COURT:     Well, I expect it won't.

     16              MR. HUSNICK:     -- but I'm happy to do it.

     17              THE COURT:     But it will certainly --

     18              MR. HUSNICK:     Yeah, I'm happy to do it.

     19              THE COURT:     All right, thank you.

     20              MR. HUSNICK:     Thank you.

     21              MR. ECKSTEIN:     Your Honor, good afternoon.        Kenneth

     22   Eckstein of Kramer Levin, counsel for the unsecured creditors'

     23   committee.     If it would please Your Honor, I thought it made

     24   sense for me to speak on behalf of the committee before the

     25   U.S. Trustee makes her argument in opposition.




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                           Document     A. Rader   Page  74
                                           Page 160 of 243  of 585
                                             Colloquy                                  160

      1              Your Honor, I thought it would be useful to hopefully

      2   succinctly describe for Your Honor the process that the

      3   committee went through and some of the key issues that the

      4   committee focused on.       We did file a statement which tried to

      5   lay it out, but I thought in light of the arguments and the

      6   testimony today, we might be helpful to summarize that.

      7              Before doing so, Your Honor, I do want to note that I

      8   fully appreciate the points and the concerns raised by Ms.

      9   Kohen, and I will say that the committee initially raised many

     10   of the same concerns and other concerns, and while we

     11   ultimately believe that the modified plan as it's been

     12   presented today should be approved, we don't take lightly the

     13   issues and concerns that have been raised by the U.S. Trustee.

     14   And we think that they're all raised appropriately in good

     15   faith.

     16              Your Honor, I think it's important to appreciate that

     17   this was a motion and a proposal that the committee has taken

     18   extremely seriously.       With me in court today is Mr. Sam Star

     19   who's a senior managing director at FTI, and Mr. Star, together

     20   with my office, really carried the laboring oar in doing

     21   extensive diligence into several questions that I'll describe.

     22   And that went a long way to giving us the comfort that

     23   ultimately, we could negotiate modifications that will allow

     24   the committee to support ultimately the key plan in this case.

     25              I think as Your Honor already knows, this is an




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 75 of 585
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                           Document     A. Rader   Page  76
                                           Page 162 of 243  of 585
                                             Colloquy                                  162

      1   And we're looking -- the committee is looking at this case

      2   really with that lens, where we're not taking this case for

      3   granted.    And I'll get to that point when I talk about the

      4   element of the KEIP, which we think is critical, which is that

      5   a portion of the KEIP be tied to achieving a confirmable and

      6   effective plan of reorganization.         The order is very clear; it

      7   says plan of reorganization.

      8              There were four issues, Your Honor, that gave us

      9   concern in the big picture.        Number one:     were the EBITDA

     10   targets appropriate?       We asked ourselves were they considered

     11   layups; were they easy to achieve.          Or were they really levels

     12   that were going to take work to try to reach?

     13              And we were concerned initially, Your Honor, because

     14   as the U.S. Trustee correctly points out, the EBITDA targets

     15   were dramatically lower than the targets for 2016 and were in

     16   fact lower than the DIP -- than the targets in the DIP

     17   projections that had just been presented to the Court for

     18   approval weeks before the motion was filed.           And it initially

     19   raised a red flag with us that somehow these were lowballs.               So

     20   that was the number-one concern:         were these too easy to

     21   achieve or where they, in fact, incentives?

     22              Second question was were the levels of compensation

     23   reasonable for the company and the industry?            There's no

     24   question, and we said it in our pleading:           the amount of bonus

     25   compensation in this case is high.          And as it was initially




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 77 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 78 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 79 of 585
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                           Document     A. Rader   Page  80
                                           Page 168 of 243  of 585
                                             Colloquy                                  168

      1   right size of stores -- should it be a 40,000-square-foot

      2   store, a 20,000-square-foot store; should there be 5,000 or

      3   4,000 or 3,000 stores -- that is a massive undertaking, and

      4   it's going to be something that the company is going to be

      5   doing in the next six to nine months.          That is a major task.

      6   It could require a full-time job separate and apart from

      7   running the largest toy store in the world.

      8              The company has to right-size a balance sheet with

      9   over five billion dollars of debt.          That is a massive

     10   undertaking where you don't have any commitments of new

     11   capital.     They're going to have to convince lenders to convert

     12   to equity.     They're going to have to recapture the support of

     13   vendors to provide new credit to a reorganized company.

     14   They're going to probably have to raise new capital.             They're

     15   going to have to consider how to restructure the corporate

     16   structure and the balance sheet of this company, all in a short

     17   period of time.

     18              This is not a layup.      This is a big, big task, and we,

     19   the committee, wants management incentivized to be rowing

     20   exactly the way we want to row, which is let's get this case to

     21   a successful reorganization.        So we viewed the five million

     22   dollars as the most important incentive of all, which is in

     23   addition to doing your day job, doing all the things -- and

     24   it's no pleasure dealing with five different creditor

     25   constituencies, all of whom want information yesterday.              And I




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 81 of 585
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                           Document     A. Rader   Page  82
                                           Page 187 of 243  of 585
                                             Colloquy                                  187

      1   total comparables, and the debtors want you to say well, that's

      2   not important to these debtors and they'll stop working if they

      3   don't get their bonus money.        It just doesn't make sense that

      4   they would stop working when they have all these perks that

      5   they obviously enjoy.

      6              THE COURT:    Well, the numbers in the statement of

      7   financial affairs are striking; I agree with that.             But

      8   I -- how is that really relevant, I mean, going forward in

      9   terms of providing an incentive?

     10              I mean, the evidence, the only evidence I've heard was

     11   that that wasn't taken into consideration in connection with

     12   the comparables.

     13              MS. KOHEN:    It wasn't, and also we put in the monthly

     14   operating reports that show -- and Mr. Cumberland testified --

     15   they're still getting all those perks.          And in that one month

     16   of the operating report it shows payment to insiders, and all

     17   those perks that I showed you beforehand, they're still being

     18   paid post-petition.

     19              THE COURT:    Which apparently is consistent with the

     20   industry.

     21              MS. KOHEN:    Except for Mr. Cumberland couldn't tell

     22   you -- he said it's consistent with the industry, but he

     23   doesn't know facts.

     24              I said to him which one of these companies pays this?

     25   He says I don't know.       I don't know.




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                           Document     A. Rader   Page  83
                                           Page 188 of 243  of 585
                                             Colloquy                                  188

      1              Again, they can make statements all they want.

      2   There's no facts to back up any of the statements that Mr.

      3   Cumberland told you was industry standard.           And I would say

      4   well, what -- do you know for sure which one of these companies

      5   pays this or that, and the answer was no, I just assume they

      6   do.   I mean, that's not sufficient evidence.

      7              I mean, I'm looking for facts.         I question facts, and

      8   I all I got was assumption, and I just think that's enough to

      9   support a market analysis.

     10              The fifth Dana factor is, "What were the due diligence

     11   efforts of the debtor in investigating the need for a plan."

     12   This is interesting.       There was no evidence that they

     13   investigated the need for a plan.

     14              If you look, when Mr. Sussberg stood up and he put

     15   that PDF up in front of you, the very first thing told you that

     16   Alvarez & Marsal were hired to design a plan.

     17              When they testified that's what they said, we were to

     18   design a plan.     Not investigate whether a plan was needed.            We

     19   were told a plan was needed.        We just designed it.       So they

     20   don't meet the fifth Dana factor either.

     21              And did the debtor -- the last Dana factor is, "Did

     22   the debtor receive independent counsel in performing due

     23   diligence and in creating and authorizing the incentive

     24   compensation?"

     25              Again, and I think this relates to number five,




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                           Document     A. Rader   Page  84
                                           Page 189 of 243  of 585
                                             Colloquy                                  189

      1   Alvarez & Marsal did not do an investigation and determine if

      2   this was needed.      They just implemented or designed a plan

      3   because that's what they were told to do.

      4              So I don't believe that there was independent counsel

      5   in performing due diligence.        I think they paid, and are

      6   heavily paying Alvarez & Marsal to do exactly what they did;

      7   come up with a plan and then sit here and justify it.

      8              Again, Your Honor, these Dana factors are factors to

      9   consider in the overarching question is this bonus plan, is it

     10   fair and reasonable under the circumstances of this case?

     11              And so when I gave this Court the backdrop of the

     12   employees being laid off in January, and the net losses that

     13   I -- I did spend some time with, Mr. Husnick tells you

     14   that's -- it was -- it doesn't matter.          He said it was

     15   irrelevant. But it is relevant because the Court has to

     16   determine under this case, with the facts presented here, is it

     17   fair and reasonable.

     18              And so that's why I say is it fair and reasonable to

     19   pay these insiders another eight million dollars when they laid

     20   off employees in January?        Is it fair and reasonable to pay

     21   these insiders another -- I'm sorry; I said eight million, that

     22   was wrong because it's nine million is under the SEIP -- when

     23   they received eight million as retention bonuses five days

     24   before the bankruptcy filing?        And is that fair and reasonable?

     25              So the timing here, giving the losses of the company,




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 85 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 86 of 585
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        11843-2 Filed
                                  Filed 05/21/20 Entered
                                      12/07/17    Entered  05/21/20
                                                         12/07/17    16:18:51 Desc
                                                                   16:05:00    DescMain
                   Declaration of Scott
                           Document     A. Rader   Page  87
                                           Page 194 of 243  of 585
                                             Colloquy                                  194

      1              MR. HUSNICK:     Okay.

      2              THE COURT:     All right.    Well, I've heard everyone's

      3   argument.

      4              Ms. Kohen, I understand the U.S. Trustee's job is to

      5   be the watchdog and you certainly adequately -- very well

      6   performed that responsibility, and I -- but I believe that the

      7   preponderance of the evidence which is, basically, the evidence

      8   that's been submitted by the debtor -- the U.S. Trustee's

      9   office did not submit any of its own expert testimony --

     10   establishes that he primary purpose of this plan is -- is

     11   incentive.     It's not retention.      And as the Alpha case makes

     12   clear, the primary purpose is to incentivize the employees and

     13   the insiders, then it's to be analyzed under 503(c)(3) and not

     14   under 503(c)(1).

     15              I also find that it's in this case particularly

     16   striking that the incentive-compensation program is supported

     17   by the creditor constituencies.         I haven't seen any objections

     18   other than the U.S. Trustee's objection and on the contrary, I

     19   see the committee and any creditors who've addressed the Court

     20   are asking the Court to approve this plan.           And I think that's

     21   telling.

     22              And also believe that the concerns that Mr. Eckstein

     23   indicated that he had and that other creditors had when this

     24   plan was first proposed, and which the Court had with the

     25   initial plan have been adequately vetted and among the




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 88 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 89 of 585




             EXHIBIT 2-D
Dkt. No. 1606 - Excerpts from Transcript
        of Jan. 23, 2018 Hearing
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        16063-2 Filed
                                  Filed 05/21/20 Entered
                                      01/24/18    Entered  05/21/20
                                                         01/24/18    16:18:51 Desc
                                                                   16:29:39    DescMain
                   Declaration of Scott
                             Document   A. Rader   Page
                                           Page 1 of 135 90 of 585
                                                                                          1

      1                   IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA (RICHMOND)
      2
           In Re:                           )          Case No. 17-34665-KLP
      3                                     )          Richmond, Virginia
           TOYS “R” US, INC., et al.,       )
      4                                     )
                     Debtors.               )          January 23, 2018
      5                                     )          11:12 a.m.
           -------------------------------- )
      6

      7                        TRANSCRIPT OF HEARING ON
             "DEBTORS' SEAL MOTION" DEBTORS' MOTION FOR ENTRY OF AN ORDER
      8          AUTHORIZING THE DEBTORS TO FILE CERTAIN CONFIDENTIAL
              INFORMATION IN THE FACT STIPULATION UNDER SEAL [DOCKET NO.
      9                                 1500]

     10    "DEBTORS' MOTION TO EXPEDITE HEARING" DEBTORS' MOTION FOR (I)
           EXPEDITED HEARING ON DEBTORS' MOTION FOR ENTRY OF AN ORDER TO
     11    FILE CERTAIN CONFIDENTIAL INFORMATION IN THE FACT STIPULATION
           UNDER SEAL AND (II) GRANTING RELATED RELIEF [DOCKET NO. 1501]
     12
           "COMMITTEE'S SEAL MOTION" MOTION OF THE OFFICIAL COMMITTEE OF
     13      UNSECURED CREDITORS FOR ENTRY OF AN ORDER AUTHORIZING THE
           COMMITTEE TO REDACT AND FILE CERTAIN CONFIDENTIAL INFORMATION
     14                     UNDER SEAL [DOCKET NO. 1510]

     15    "COMMITTEE'S MOTION TO EXPEDITE" MOTION TO EXPEDITE HEARING ON
            MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
     16    ENTRY OF AN ORDER AUTHORIZING THE COMMITTEE TO REDACT AND FILE
           CERTAIN CONFIDENTIAL INFORMATION UNDER SEAL [DOCKET NO. 1511]
     17
             "DEBTORS' MOTION TO ASSUME THE SUBSIDY AGREEMENT" DEBTORS'
     18     MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING GEOFFREY LLC TO
           ASSUME THE SUBSIDY AGREEMENT AND (II) GRANTING RELATED RELIEF
     19                          [DOCKET NO. 1262]

     20        "DEBTORS' MOTION TO ASSUME THE INTERCOMPANY IP LICENSE
               AGREEMENTS" DEBTORS' MOTION FOR ENTRY OF AN ORDER (I)
     21    AUTHORIZING GEOFFREY LLC TO ASSUME THE INTERCOMPANY IP LICENSE
           AGREEMENTS, AND (II) GRANTING RELATED RELIEF [DOCKET NO. 1263]
     22
            "DEBTORS' SEAL MOTION" DEBTORS' MOTION FOR ENTRY OF AN ORDER
     23         AUTHORIZING THE DEBTORS TO FILE CERTAIN CONFIDENTIAL
           INFORMATION AND EXHIBITS IN THE ASSUMPTION MOTIONS UNDER SEAL
     24                          [DOCKET NO. 1264]

     25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        16063-2 Filed
                                  Filed 05/21/20 Entered
                                      01/24/18    Entered  05/21/20
                                                         01/24/18    16:18:51 Desc
                                                                   16:29:39    DescMain
                   Declaration of Scott
                             Document   A. Rader   Page
                                           Page 2 of 135 91 of 585
                                                                                          2

      1
             "DEBTORS' MOTION TO PROVIDE CONSIDERATION TO LANDLORDS IN
      2    EXCHANGE FOR EXTENDING THE 365(D)(4) DEADLINE" DEBTORS' MOTION
            FOR ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTORS TO PROVIDE
      3       CONSIDERATION TO LANDLORDS IN EXCHANGE FOR EXTENDING THE
            365(D)(4) DEADLINE, (II) APPROVING THE EXTENSION LETTER, AND
      4           (III) GRANTING RELATED RELIEF [DOCKET NO. 1450]

      5    "DUCERA RETENTION" APPLICATION OF DEBTOR TOYS "R" US, INC. FOR
           ENTRY OF AN ORDER (A) AUTHORIZING THE RETENTION AND EMPLOYMENT
      6    OF DUCERA PARTNERS LLC AS FINANCIAL ADVISOR TO DEBTOR TOYS "R"
             US, INC., EFFECTIVE NUNC PRO TUNC TO NOVEMBER 1, 2017, (B)
      7     MODIFYING CERTAIN TIMEKEEPING REQUIREMENTS, AND (C) GRANTING
                          RELATED RELIEF [DOCKET NO. 1410]
      8
           "CENTERVIEW RETENTION" APPLICATION OF DEBTORS TRU TAJ LLC AND
      9     TRU TAJ FINANCE, INC., FOR ENTRY OF AN ORDER AUTHORIZING THE
               RETENTION AND EMPLOYMENT OF CENTERVIEW PARTNERS LLC AS
     10   FINANCIAL ADVISOR FOR DEBTORS AND DEBTORS-IN-POSSESSION TRU TAJ
              LLC AND TRU TAJ FINANCE, INC. EFFECTIVE NUNC PRO TUNC TO
     11                  NOVEMBER 1, 2017 [DOCKET NO. 1413]

     12     "ZOLFO COOPER RETENTION" APPLICATION OF DEBTOR TOYS "R" US –
              DELAWARE, INC. FOR ENTRY OF AN ORDER (A) AUTHORIZING THE
     13      EMPLOYMENT AND RETENTION OF ZOLFO COOPER, LLC AS FINANCIAL
              ADVISOR TO TOYS "R" US – DELAWARE, INC. NUNC PRO TUNC TO
     14    DECEMBER 26, 2017 AND (B) GRANTING RELATED RELIEF [DOCKET NO.
                                       1444]
     15
             "MALFITANO RETENTION" DEBTORS' APPLICATION FOR ENTRY OF AN
     16   ORDER, PURSUANT TO SECTIONS 327(A) AND 328(A) OF THE BANKRUPTCY
            CODE, (I) AUTHORIZING EMPLOYMENT AND RETENTION OF MALFITANO
     17     ADVISORS, LLC AS THE DEBTORS' ASSET DISPOSITION ADVISOR AND
              CONSULTANT, NUNC PRO TUNC TO DECEMBER 11, 2017 AND (II)
     18              GRANTING RELATED RELIEF [DOCKET NO. 1412]

     19       "PWC RETENTION" DEBTORS' APPLICATION FOR ENTRY OF AN ORDER
                     AUTHORIZING THE EMPLOYMENT AND RETENTION OF
     20       PRICEWATERHOUSECOOPERS LLP AS TAX AND ACCOUNTING ADVISORY
             CONSULTANTS TO THE DEBTORS NUNC PRO TUNC TO OCTOBER 26, 2017
     21                           [DOCKET NO. 1446]

     22     "KEEN RETENTION" DEBTORS' APPLICATION FOR ENTRY OF AN ORDER
          AUTHORIZING THE RETENTION AND EMPLOYMENT OF KEEN SUMMIT CAPITAL
     23    PARTNERS LLC AS REAL ESTATE ADVISOR NUNC PRO TUNC TO DECEMBER
                             5, 2017 [DOCKET NO. 1407]
     24

     25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        16063-2 Filed
                                  Filed 05/21/20 Entered
                                      01/24/18    Entered  05/21/20
                                                         01/24/18    16:18:51 Desc
                                                                   16:29:39    DescMain
                   Declaration of Scott
                             Document   A. Rader   Page
                                           Page 3 of 135 92 of 585
                                                                                          3

      1
              "BERWIN LEIGHTON RETENTION" APPLICATION OF THE OFFICIAL
      2    COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO SECTIONS 328 AND
             1103 OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
      3       PROCEDURE 2014 FOR AN ORDER APPROVING THE RETENTION AND
            EMPLOYMENT OF BERWIN LEIGHTON PAISNER LLP AS SPECIAL FOREIGN
      4      COUNSEL TO THE COMMITTEE NUNC PRO TUNC TO DECEMBER 4, 2017
                                 [DOCKET NO. 1408]
      5
          "BENNETT JONES RETENTION" APPLICATION OF THE OFFICIAL COMMITTEE
      6     OF UNSECURED CREDITORS, PURSUANT TO SECTIONS 328 AND 1103 OF
            THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY PROCEDURE
      7     2014 FOR AN ORDER APPROVING THE RETENTION AND EMPLOYMENT OF
          BENNETT JONES LLP AS CANADIAN COUNSEL TO THE COMMITTEE NUNC PRO
      8              TUNC TO JANUARY 3, 2018 [DOCKET NO. 1452]

      9                   BEFORE THE HONORABLE KEITH L. PHILLIPS
                              UNITED STATES BANKRUPTCY JUDGE
     10

     11   APPEARANCES:
          For the Debtors:                       CHAD J. HUSNICK, P.C., ESQ.
     12                                          ROBERT A. BRITTON, ESQ.
                                                 EMILY E. GEIER, ESQ.
     13                                          KIRKLAND & ELLIS LLP
                                                 300 North LaSalle
     14                                          Chicago, IL 60654

     15   For the Debtors:                       JOSHUA A. SUSSBERG, P.C., ESQ.
                                                 KIRKLAND & ELLIS LLP
     16                                          601 Lexington Avenue
                                                 New York, NY 10022
     17
          For Office of the United               LYNN A. KOHEN, ESQ.
     18   States Trustee:                        UNITED STATES DEPARTMENT OF
                                                 JUSTICE
     19                                          6305 Ivy Lane
                                                 Suite 600
     20                                          Greenbelt, MD 20770

     21   For Independent directors of           STEVEN J. REISMAN, ESQ.
          Toys "R" Us - Delaware, Inc.:          CURTIS, MALLET-PREVOST, COLT &
     22                                          MOSLE LLP
                                                 101 Park Avenue
     23                                          New York, NY 10178

     24

     25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        16063-2 Filed
                                  Filed 05/21/20 Entered
                                      01/24/18    Entered  05/21/20
                                                         01/24/18    16:18:51 Desc
                                                                   16:29:39    DescMain
                   Declaration of Scott
                             Document   A. Rader   Page
                                           Page 4 of 135 93 of 585
                                                                                          4

      1
          For Independent directors of           THOMAS B. WALPER, ESQ.
      2   Toys "R" Us, Inc.:                     MUNGER, TOLLES & OLSON LLP
                                                 350 South Grand Avenue
      3                                          50th Floor
                                                 Los Angeles, CA 90071
      4
          For Official Creditors'                KENNETH H. ECKSTEIN, ESQ.
      5   Committee:                             RACHAEL L. RINGER, ESQ.
                                                 KRAMER LEVIN NAFTALIS &
      6                                          FRANKEL LLP
                                                 1177 Avenue of the Americas
      7                                          New York, NY 10036

      8   For Toys "R" Us - Delaware,            DONALD C. SCHULTZ
          Inc.                                   CRENSHAW, WARE & MARTIN,
      9                                          P.L.C.
                                                 150 West Main Street
     10                                          Suite 1500
                                                 Norfolk, VA 23510
     11
          For Toys "R" Us, Inc.                  RONALD A. PAGE, JR.
     12                                          KEVIN S. ALLRED
                                                 RONALD PAGE, PLC
     13                                          919 East Main Street
                                                 Suite 1000
     14                                          Richmond, VA 23219

     15   For ad hoc group of Taj                CHRISTOPHER A. JONES
          noteholders                            WHITEFORD, TAYLOR & PRESTON
     16                                          3190 Fairview Park Drive
                                                 Suite 800
     17                                          Falls Church, VA 22042

     18   For ad hoc group of Taj                BRIAN S. HERMANN
          noteholders                            PAUL, WEISS, RIFKIND, WHARTON
     19                                          & GARRISON LLP
                                                 1285 Avenue of the Americas
     20                                          New York, NY 10019

     21   For TRU Taj, LLC and TRU Taj           PETER YOUNG
          Finance, Inc.                          PROSKAUER ROSE LLP
     22                                          2049 Century Park East
                                                 Los Angeles, CA 90067
     23
          For Cyrus Capital Partners,            DAVID ROSNER
     24   L.P.                                   KASOWITZ BENSON TORRES, LLP
                                                 1633 Broadway
     25                                          New York, NY 10019




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        16063-2 Filed
                                  Filed 05/21/20 Entered
                                      01/24/18    Entered  05/21/20
                                                         01/24/18    16:18:51 Desc
                                                                   16:29:39    DescMain
                   Declaration of Scott
                             Document   A. Rader   Page
                                           Page 5 of 135 94 of 585
                                                                                          5

      1
          For Ad Hoc B4 Lenders:                 EMIL A. KLEINHAUS, ESQ.
      2                                          WACHTELL, LIPTON, ROSEN & KATZ
                                                 51 West 52nd Street
      3                                          New York, NY 10019

      4   Also Present:                          Alan Miller
                                                 Compensation Committee
      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21   Transcription Services:                     eScribers, LLC
                                                      7227 North 16th Street
     22                                               Suite #207
                                                      Phoenix, AZ 85020
     23                                               (973) 406-2250

     24   PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.

     25   TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 95 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 96 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                Declaration of Scott A. Rader Page 97 of 585




              EXHIBIT 2-E
Dkt. No. 2098 - Excerpts from Transcript
       of Mar. 15, 2018 Hearing
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        20983-2 Filed
                                  Filed 05/21/20 Entered
                                      03/16/18    Entered  05/21/20
                                                         03/16/18    16:18:51 Desc
                                                                   16:06:41    DescMain
                   DeclarationDocument
                               of Scott A. Rader   Page
                                            Page 1 of 67 98 of 585
                                                                                          1

      1                   IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA (RICHMOND)
      2
           In Re:                           )          Case No. 17-34665-KLP
      3                                     )          Richmond, Virginia
           TOYS "R" US, INC., et al.,       )
      4                                     )
                     Debtors.               )          March 15, 2018
      5                                     )          2:07 p.m.
           -------------------------------- )
      6
                              TRANSCRIPT OF HEARING ON
      7   APPLICATION OF DEBTORS GEOFFREY, LLC AND GEOFFREY HOLDINGS, LLC
           FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
      8        OF CLEARY GOTTLIEB STEEN & HAMILTON LLP AS COUNSEL FOR
           GEOFFREY, LLC AND GEOFFREY HOLDINGS, LLC NUNC PRO TUNC [DOCKET
      9                              NO. 1788];
          DEBTORS', GEOFFREY, LLC AND GEOFFREY HOLDINGS, LLC, APPLICATION
     10     TO RETAIN AND EMPLOY KAUFMAN & CANOLES AS ITS LOCAL COUNSEL
                                 [DOCKET NO. 1790];
     11   APPLICATION OF DEBTORS GEOFFREY, LLC AND GEOFFREY HOLDINGS, LLC
           FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
     12     OF CHILMARK PARTNERS, LLC AS FINANCIAL ADVISOR FOR GEOFFREY,
           LLC AND GEOFFREY HOLDINGS, LLC NUNC PRO TUNC [DOCKET NO. 1786]
     13
                          BEFORE THE HONORABLE KEITH L. PHILLIPS
     14                       UNITED STATES BANKRUPTCY JUDGE

     15   APPEARANCES:
          For the Debtors:                       JOSHUA A. SUSSBERG, ESQ.
     16                                          KIRKLAND & ELLIS LLP
                                                 601 Lexington Avenue
     17                                          New York, NY 10022

     18                                          CHAD J. HUSNICK, ESQ.
                                                 KIRKLAND & ELLIS LLP
     19                                          300 North LaSalle
                                                 Chicago, IL 60654
     20
          For Geoffrey, LLC and Geoffrey         PAUL K. CAMPSEN, ESQ.
     21   Holdings:                              KAUFMAN & CANOLES, P.C.
                                                 150 West Main Street
     22                                          Norfolk, VA 23514

     23                                          JAMES L. BROMLEY, ESQ.
                                                 CLEARY GOTTLIEB STEEN &
     24                                          HAMILTON LLP
                                                 One Liberty Plaza
     25                                          New York, NY 10006




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                        20983-2 Filed
                                  Filed 05/21/20 Entered
                                      03/16/18    Entered  05/21/20
                                                         03/16/18    16:18:51 Desc
                                                                   16:06:41    DescMain
                   DeclarationDocument
                               of Scott A. Rader   Page
                                            Page 2 of 67 99 of 585
                                                                                          2

      1   For NexBank SSB:                       EMIL A. KLEINHAUS, ESQ.
                                                 WACHTELL, LIPTON, ROSEN & KATZ
      2                                          51 West 52nd Street
                                                 New York, NY 10019
      3
          For Taj Noteholders:                   BRIAN S. HERMANN, ESQ.
      4                                          PAUL, WEISS, RIFKIND, WHARTON
                                                 & GARRISON, LLP
      5                                          1285 Avenue of the Americas
                                                 New York, NY 10019
      6
          For Office of the United States LYNN A. KOHEN, ESQ.
      7   Trustee:                        UNITED STATES DEPARTMENT OF
                                          JUSTICE
      8                                   6305 Ivory Lane
                                          Suite 600
      9                                   Greenbelt, MD 20070

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20   Transcription Services:                     eScribers, LLC
                                                      7227 North 16th Street
     21                                               Suite #207
                                                      Phoenix, AZ 85020
     22                                               (973) 406-2250

     23   PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.

     24   TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.

     25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 100 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 101 of 585
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       20983-2 Filed
                                 Filed 05/21/20 Entered
                                     03/16/18    Entered  05/21/20
                                                        03/16/18   16:18:51 Desc
                                                                 16:06:41    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page
                                           Page 5 of 67102 of 585
                                            Colloquy                                    5

      1   allow the company to reinvest in operations.

      2              We, frankly, entered these cases on our toes.          And we

      3   were ready to take advantage of opportunities that were

      4   presented in Chapter 11 and effectuate what was the plan, a

      5   holistic restructuring.

      6              But just as Toys "R" Us was seeking to recover from

      7   the bankruptcy filing at frankly the worst possible time of

      8   year for a retailer that does forty percent of its sales at the

      9   holidays -- and in September and October when you're building

     10   inventory and supposed to be preparing for that inventory, this

     11   company was busy turning back on its supply.          And the

     12   competition noticed, and the competition took advantage.

     13              And we're not here to belabor all the points about

     14   what happened in the competition and what they did and how it

     15   was done.    The numbers speak for themselves.        But the heat was

     16   turned up, Your Honor.      And I think we've been clear about that

     17   from the beginning.      And people saw an opportunity to take

     18   advantage of eleven billion dollars of sales that Toys "R" Us

     19   did just in 2016.

     20              And so what did they do?      Competitors who are

     21   diversified competitors offering multiple products expanded

     22   their toy selections.      And they offered toys at low margins and

     23   as loss-leaders, enticing customers to shop for other potential

     24   products with toys being the loss-leader.          And these are prices

     25   at which the debtors who just sell toys simply could not and




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       20983-2 Filed
                                 Filed 05/21/20 Entered
                                     03/16/18    Entered  05/21/20
                                                        03/16/18   16:18:51 Desc
                                                                 16:06:41    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page
                                           Page 6 of 67103 of 585
                                            Colloquy                                    6

      1   cannot compete.

      2              The pricing and aggressive advertising drove

      3   unprofitable online growth, starving the brick and mortar model

      4   as we know it.     And as everyone has talked about, the retail

      5   apocalypse and the changes in the ever shifting dynamic and

      6   landscape in the world that we live in, it was self-evident and

      7   is self-evident by what is going on over the course of the last

      8   several months and the holidays in particular.

      9              The company's previous successful strategy of selling

     10   late at higher margins because it would have product offering

     11   that others would not prove to be completely ineffective

     12   because higher inventory levels were available at all these

     13   diversified competitors.       And the availability of expedient and

     14   free shipping impacted a longstanding tradition of Toys "R" Us

     15   being the last resort for holiday shopping where people feared

     16   of being able to get something online coming in time for the

     17   holidays.    That was no longer a problem.        And again, with same-

     18   day delivery and free delivery, Toys "R" Us lost out on a

     19   massive amount of sales that are typically at its fingertips.

     20              Toys also suffered, make no mistake, from self-

     21   inflicted wounds, whether it was connectivity issues from the

     22   web store and supply chain, delayed response to online customer

     23   inquiries, inexperience at the store levels with district

     24   managers, massive overhead costs that needed to be addressed,

     25   all of which, when combined, put together a holiday performance




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 104 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 105 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 106 of 585
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       20983-2 Filed
                                 Filed 05/21/20 Entered
                                     03/16/18    Entered   05/21/20
                                                         03/16/18   16:18:51 Desc
                                                                  16:06:41    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  107
                                           Page 10 of 67    of 585
                                            Colloquy                                   10

      1   today, Your Honor, is moving forward in and of itself on a

      2   standalone basis for the Canadian operations.           And there is

      3   interest in those assets.       And we are moving quickly to move

      4   forward with and lock down those interests.

      5              At the same time, Your Honor, and fully recognizing

      6   the economic realities of this situation and the cash burn, the

      7   debtors must take the prudent and responsible step of seeking

      8   authority to immediately commence an orderly wind-down of

      9   operations.

     10              So where are we going from here, Your Honor?           It's

     11   regrettable to note that today more notices were issued

     12   throughout the United States in the applicable states to the

     13   company's employees, including those at the global resource

     14   center in Wayne, New Jersey, starting a sixty-day clock for

     15   purposes of more.

     16              Last night, in the middle of the night, we filed a

     17   motion, Your Honor.      We don't intend to present that motion

     18   today, but it has been filed on an emergency basis which we

     19   will be presenting on Tuesday.        That motion seeks relief under

     20   three primary buckets.

     21              Number one is to seek authority to enter into a

     22   consulting agreement with a consortium of liquidators to

     23   liquidate the inventory immediately at the company's 735 U.S.

     24   stores.

     25              Secondarily, we seek approval for bidding procedures




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       20983-2 Filed
                                 Filed 05/21/20 Entered
                                     03/16/18    Entered   05/21/20
                                                         03/16/18   16:18:51 Desc
                                                                  16:06:41    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  108
                                           Page 11 of 67    of 585
                                            Colloquy                                   11

      1   and stalking horse protections related to the Canadian sale.

      2   That would be a potential Canadian sale of just the Canadian

      3   assets and/or a sale of the Canadian assets combined, again,

      4   with the 200 U.S. stores.

      5              Finally, Your Honor, we seek to set an administrative

      6   stay from collection in these cases so that we are in a

      7   position to effectuate an orderly wind-down of operations,

      8   effectively creating a bifurcation of the estates so as to not

      9   create a rush to the courthouse and Your Honor for collection

     10   purposes because there will be significant administrative

     11   claims.    There have been administrative claimants filing

     12   motions for immediately payment, 503(b)(9)'s as well.             And we

     13   need to be able to be in a position to effect a wind-down and

     14   maximize value in an appropriate manner.

     15              We will be filing, Your Honor, in the next twenty-four

     16   hours emergency motions to modify our various DIP financing

     17   facilities.    Those modifications will be made to implement and

     18   effectuate the wind-down.       There will be budgets included in

     19   those modifications to the DIP amendments that provide for the

     20   payment of goods and services to implement the wind-down as

     21   well as the payment of cost associated with the wind-down.

     22              As our motion made clear in light of the covenant

     23   issues that we've had, and we appreciate Your Honor's

     24   flexibility over the course of the last ten-plus days in moving

     25   this hearing, we have negotiated waivers of a covenant that




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 109 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 110 of 585




              EXHIBIT 2-F
Dkt. No. 2341 - Excerpts from Transcript
       of Mar. 20, 2018 Hearing
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       23413-2 Filed
                                 Filed 05/21/20 Entered
                                     03/22/18     Entered  05/21/20
                                                         03/22/18   16:18:51 Desc
                                                                  13:33:11    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  111
                                           Page 1 of 412    of 585
                                                                                         1

      1                  IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA (ALEXANDRIA)
      2
           In Re:                           )         Case No. 17-34665 (KLP)
      3                                     )         Alexandria, Virginia
           TOYS "R" US, INC., et al.,       )
      4                                     )
                     Debtors.               )         March 20, 2018
      5                                     )         12:01 p.m.
           -------------------------------- )
      6
                             TRANSCRIPT OF HEARING ON:
      7     DEBTORS' OMNIBUS MOTION FOR ENTRY OF ORDERS: (I) AUTHORIZING
           THE DEBTORS TO WIND DOWN U.S. OPERATIONS, (II) AUTHORIZING THE
      8      DEBTORS TO CONDUCT U.S. STORE CLOSINGS, (III) ESTABLISHING
              BIDDING PROCEDURES FOR THE SALE OF THE DEBTORS' CANADIAN
      9   EQUITY, (IV) ENFORCING AN ADMINISTRATIVE STAY, AND (V) GRANTING
                         RELATED RELIEF [DOCKET NO. 2050];
     10
          MOTION TO EXPEDITE HEARING ON DEBTORS' OMNIBUS MOTION FOR ENTRY
     11       OF ORDERS: (I) AUTHORIZING THE DEBTORS TO WIND DOWN U.S.
           OPERATIONS, (II) AUTHORIZING THE DEBTORS TO CONDUCT U.S. STORE
     12   CLOSINGS, (III) ESTABLISHING BIDDING PROCEDURES FOR THE SALE OF
           THE DEBTORS' CANADIAN EQUITY, (IV) ENFORCING AN ADMINISTRATIVE
     13       STAY, AND (V) GRANTING RELATED RELIEF [DOCKET NO. 2051];

     14   DEBTORS' MOTION FOR ENTRY OF AN ORDER (A) AUTHORIZING THE NORTH
           AMERICAN DEBTORS' ENTRY INTO WAIVERS WITH RESPECT TO ABL/FILO
     15   DIP DOCUMENTS AND THE TERM DIP DOCUMENTS AND (B) AMENDING FINAL
             ORDER (I) AUTHORIZING THE NORTH AMERICAN DEBTORS TO OBTAIN
     16     POST-PETITION FINANCING, (II) AUTHORIZING THE NORTH AMERICAN
              DEBTORS TO USE CASH COLLATERAL, (III) GRANTING LIENS AND
     17        PROVIDING SUPERPRIORITY ADMINISTRATIVE-EXPENSE STATUS,
           (IV) GRANTING ADEQUATE PROTECTION TO THE PRE-PETITION LENDERS,
     18     (V) MODIFYING THE AUTOMATIC STAY, AND (VI) GRANTING RELATED
                             RELIEF [DOCKET NO. 2189];
     19
           MOTION FOR EXPEDITED HEARING ON FINANCING MOTIONS [DOCKET NO.
     20                                2272];

     21    DEBTORS' MOTION FOR ENTRY OF AN ORDER (I) ESTABLISHING BIDDING
            PROCEDURES, (II) APPROVING THE SALE OF CERTAIN REAL PROPERTY
     22      AND LEASES, AND (III) GRANTING RELATED RELIEF [DOCKET NO.
                                       1880];
     23
           MOTION FOR EXPEDITED HEARING ON PROPCO I DEBTORS' MOTIONS FOR
     24       ENTRY OF AN ORDER (I) DIRECTING JOINT ADMINISTRATION AND
            (II) APPLICATION OF THE WIND-DOWN ORDER [CASE NO. 18-31429;
     25                            DOCKET NO. 8];




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       23413-2 Filed
                                 Filed 05/21/20 Entered
                                     03/22/18     Entered  05/21/20
                                                         03/22/18   16:18:51 Desc
                                                                  13:33:11    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  112
                                           Page 2 of 412    of 585
                                                                                         2

      1     PROPCO I DEBTORS' MOTION FOR ENTRY OF AN ORDER (I) DIRECTING
           JOINT ADMINISTRATION OF THE PROPCO I DEBTORS' CHAPTER 11 CASES
      2         AND (II) GRANTING RELATED RELIEF [CASE NO. 18-31429;
                                   DOCKET NO. 3];
      3
               PROPCO I DEBTORS' MOTION FOR ORDER (I) SEEKING LIMITED
      4      APPLICATION OF THE RELIEF REQUESTED UNDER THE TOYS "R" US
            DEBTORS' OMNIBUS WIND-DOWN MOTION; (II) APPLYING THE INITIAL
      5         STORE-CLOSING SALE ORDER TO THE PROPCO I DEBTORS AND
                 (III) GRANTING RELATED RELIEF [CASE NO. 18-31429;
      6                            DOCKET NO. 7];

      7    APPLICATION OF GIRAFFE HOLDINGS, LLC, GIRAFFE JUNIOR HOLDINGS,
            LLC AND TOYS "R" US PROPERTY COMPANY II, LLC FOR ENTRY OF AN
      8    ORDER AUTHORIZING THEIR RETENTION AND EMPLOYMENT OF FRONTLINE
           REAL ESTATE PARTNERS, LLC AS REAL ESTATE ADVISOR IN CONNECTION
      9     WITH CONFLICT MATTERS EFFECTIVE NUNC PRO TUNC TO FEBRUARY 1,
                               2019 [DOCKET NO. 1850]
     10
                          BEFORE THE HONORABLE KEITH L. PHILLIPS
     11                       UNITED STATES BANKRUPTCY JUDGE
          APPEARANCES:
     12   For the Debtors:                      JOSHUA A. SUSSBERG, ESQ.
                                                KIRKLAND & ELLIS LLP
     13                                         601 Lexington Avenue
                                                New York, NY 10022
     14
                                                ANDREW R. MCGAAN, P.C., ESQ.
     15                                         SCOTT LERNER, ESQ.
                                                CHAD J. HUSNICK, P.C., ESQ.
     16                                         EMILY E. GEIER, ESQ.
                                                KIRKLAND & ELLIS LLP
     17                                         300 North LaSalle
                                                Chicago, IL 60654
     18
          For Office of the United States LYNN A. KOHEN, ESQ.
     19   Trustee:                        UNITED STATES DEPARTMENT OF
                                          JUSTICE
     20                                   6305 Ivory Lane
                                          Suite 600
     21                                   Greenbelt, MD 20070

     22   For Official Committee of             KENNETH H. ECKSTEIN, ESQ.
          Unsecured Creditors:                  ADAM C. ROGOFF, ESQ.
     23                                         KRAMER LEVIN NAFTALIS &
                                                FRANKEL LLP
     24                                         1177 6th Avenue
                                                Suite 29
     25                                         New York, NY 10036




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       23413-2 Filed
                                 Filed 05/21/20 Entered
                                     03/22/18     Entered  05/21/20
                                                         03/22/18   16:18:51 Desc
                                                                  13:33:11    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  113
                                           Page 3 of 412    of 585
                                                                                         3

      1   For Ad Hoc Group of B-4               EMIL A. KLEINHAUS, ESQ.
          Lenders:                              WACHTELL, LIPTON, ROSEN & KATZ
      2                                         51 West 52nd Street
                                                New York, NY 10019
      3
          For Thorley Industries LLC            AUGUST C. EPPS, JR., ESQ.
      4   d/b/a 4moms:                          CHRISTIAN & BARTON LLP
                                                909 East Main Street
      5                                         Suite 1200
                                                Richmond, VA 23219
      6
                                                JAMES M. WILTON, ESQ.
      7                                         ROPES & GRAY LLP
                                                800 Boylston Street
      8                                         Boston, MA 02199

      9   For Ad Hoc Group of B-4               EMIL A. KLEINHAUS, ESQ.
          Lenders:                              WACHTELL, LIPTON, ROSEN & KATZ
     10                                         51 West 52nd Street
                                                New York, NY 10019
     11
          For Various Landlords:                JENNIFER MCLAIN MCLEMORE, ESQ.
     12                                         CHRISTIAN & BARTON, LLP
                                                909 E. Main Street
     13                                         Richmond, VA 23219

     14                                         DAVID L. POLLACK, ESQ.
                                                BALLARD SPAHR LLP
     15                                         1735 Market Street
                                                51st Floor
     16                                         Philadelphia, PA 19103

     17   For Various Landlords:                IVAN M. GOLD, ESQ.
                                                ALLEN MATKINS LECK GAMBLE
     18                                          MALLORY & NATSIS LLP
                                                3 Embarcadero Center
     19                                         12th Floor
                                                San Francisco, CA 94111
     20
          For Various Landlords:                RUSSELL R. JOHNSON, III, ESQ.
     21                                         LAW FIRM OF RUSSELL R. JOHNSON
                                                III, PLC
     22                                         2258 Wheatlands Drive
                                                Manakin-Sabot, VA 23103
     23

     24

     25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       23413-2 Filed
                                 Filed 05/21/20 Entered
                                     03/22/18     Entered  05/21/20
                                                         03/22/18   16:18:51 Desc
                                                                  13:33:11    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  114
                                           Page 4 of 412    of 585
                                                                                         4

      1   For Crayola LLC:                      MICHAEL G. WILSON, ESQ.
                                                MICHAEL WILSON PLC
      2                                         P.O. Box 6330
                                                Glen Allen, VA 23058
      3
                                                GREGORY W. WERKHEISER, ESQ.
      4                                         MORRIS, NICHOLS, ARSHT &
                                                TUNNELL LLP
      5                                         1201 North Market Street
                                                Wilmington, DE 19899
      6
          For Just Play, LLC and Certain        BRITTANY NELSON, ESQ.
      7   of Its Subsidiaries:                  FOLEY & LARDNER LLP
                                                3000 K Street, N.W.
      8                                         Suite 600
                                                Washington, DC 20007
      9
                                                JEFFREY T. MARTIN, JR., ESQ.
     10                                         HENRY & O'DONNELL, P.C.
                                                300 N. Washington Street
     11                                         Suite 204
                                                Alexandria, VA 22314
     12
                                                PAUL J. LABOV, ESQ.
     13                                         FOX ROTHSCHILD LLP
                                                101 Park Avenue
     14                                         17th Floor
                                                New York, NY 10178
     15
                                                JOSHUA KLEIN, ESQ.
     16                                         (TELEPHONIC)
                                                FOX ROTHSCHILD LLP
     17                                         2000 Market Street
                                                20th Floor
     18                                         Philadelphia, PA 19103

     19   For Kent International Inc.,          DONALD WALTER CLARKE, ESQ.
          USA Helmet Sub Kent Intl.,            WASSERMAN, JURISTA & STOLZ,
     20   Inc., and KaZAM                       P.C.
          LLC:                                  225 Millburn Avenue
     21                                         Millburn, NJ 07041

     22   For Artsana (USA) Inc.:               JOHN D. DEMMY, ESQ.
                                                SAUL EWING ARNSTEIN & LEHR LLP
     23                                         1201 North Market Street
                                                Suite 2300
     24                                         Wilmington, DE 19899

     25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       23413-2 Filed
                                 Filed 05/21/20 Entered
                                     03/22/18     Entered  05/21/20
                                                         03/22/18   16:18:51 Desc
                                                                  13:33:11    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  115
                                           Page 5 of 412    of 585
                                                                                         5

      1   For Kids II, Inc., Kids II            BRITTANY J. NELSON, ESQ.
          Canada Co., Kids II Australia         ERIKA L. MORABITO, ESQ.
      2   Pty Limited, Kids II Europe BV,       (TELEPHONIC)
          Kids II Japan KK, and Kids II         FOLEY & LARDNER LLP
      3   UK Limited:                           3000 K Street, NW
                                                Suite 600
      4                                         Washington, DC 20007

      5   For TOMY International Inc.:          DANIEL R. SWETNAM, ESQ.
                                                ICE MILLER LLP
      6                                         250 West Street
                                                Suite 700
      7                                         Columbus, OH 43215

      8   For AVR CPC Associates, LLC:          JEFFREY H. SCHWARTZ, ESQ.
                                                JASPAN SCHLESINGER LLP
      9                                         300 Garden City Plaza
                                                Garden City, New York 11530
     10
          For Learning Resources, Inc.:         JEFFREY M. SCHWARTZ, ESQ.
     11                                         MUCH SHELIST, P.C.
                                                191 N. Wacker Drive
     12                                         Suite 1800
                                                Chicago, IL 60606
     13
          For Strategic Asset Services,         ABID QURESHI, ESQ.
     14   LLC:                                  AKIN GUMP STRAUSS HAUER & FELD
                                                LLP
     15                                         One Bryant Park
                                                New York, NY 10036
     16
          For Washington Prime Group            RONALD E. GOLD, ESQ.
     17   Inc.:                                 FROST BROWN TODD LLC
                                                301 East Fourth Street
     18                                         Great American Tower
                                                Suite 3300
     19                                         Cincinnati, OH 45202

     20   For Dorel Industries Inc.             JONATHAN L. GOLD, ESQ.
          (d/b/a Dorel Home Products),          MICHAEL BEST & FRIEDRICH LLP
     21   Dorel Juvenile Group, Inc.,           601 Pennsylvania Avenue, NW
          Dorel Asia, Inc., Pacific             Suite 700 South
     22   Cycle Inc. (f/k/a Pacific             Washington, DC 20004
          Cycle LLC), and Dorel Home
     23   Furnishings Inc. (f/k/a               LOUIS T. DELUCIA, ESQ.
          Ameriwood Industries Inc.):           SCHIFF HARDIN, LLP
     24                                         666 Fifth Avenue
                                                Suite 1700
     25                                         New York, NY 10103




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       23413-2 Filed
                                 Filed 05/21/20 Entered
                                     03/22/18     Entered  05/21/20
                                                         03/22/18   16:18:51 Desc
                                                                  13:33:11    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  116
                                           Page 6 of 412    of 585
                                                                                         6

      1   For LSC Communications:               JACKSON D. TOOF, ESQ.
                                                ARENT FOX LLP
      2                                         1717 K Street, NW
                                                Washington, DC 20006
      3
          For Georgia-Pacific Corrugated        LAUREN FRIEND MCKELVEY, ESQ.
      4   LLC:                                  ODIN FELDMAN & PITTLEMAN PC
                                                1775 Wiehle Avenue
      5                                         Suite 400
                                                Reston, VA 20190
      6
                                                DAVID A. WENDER, ESQ.
      7                                         ALSTON & BIRD LLP
                                                One Atlantic Center
      8                                         1201 West Peachtree Street
                                                Atlanta, GA 30309
      9
          For ShopperTrak RCT                   PETER M. PEARL, ESQ.
     10   Corporation:                          SPILMAN THOMAS & BATTLE, PLLC
                                                P.O. Box 90
     11                                         Roanoke, VA 24002

     12   For Propco I Lenders:                 DAN T. MOSS, ESQ.
                                                JONES DAY
     13                                         51 Louisiana Avenue, N.W.
                                                Washington, DC 20001
     14
                                                BRUCE BENNETT, ESQ.
     15                                         555 South Flower Street
                                                50th Floor
     16                                         Los Angeles, CA 90071

     17   For Cantor Fitzgerald                 JOHN R. ASHMEAD, ESQ.
          Securities:                           SEWARD & KISSEL LLP
     18                                         One Battery Park Plaza
                                                New York, NY 10004
     19
          For Synchrony Bank:                   PATRICK J. CURRAN, JR., ESQ.
     20                                         RAGAN L. POWERS, ESQ.
                                                DAVIS WRIGHT TREMAINE LLP
     21                                         1919 Pennsylvania Avenue NW,
                                                Suite 800
     22                                         Washington, DC 20006

     23   For Nurture Inc. d/b/a Happy          CHRISTIAN K. VOGEL, ESQ.
          Family and Prestige Capital           VOGEL & CROMWELL, L.L.C.
     24   Corporation:                          8550 Mayland Drive
                                                Suite 204
     25                                         Richmond, VA 23294




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       23413-2 Filed
                                 Filed 05/21/20 Entered
                                     03/22/18     Entered  05/21/20
                                                         03/22/18   16:18:51 Desc
                                                                  13:33:11    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  117
                                           Page 7 of 412    of 585
                                                                                         7

      1   For JPMorgan Chase Bank, N.A.:        JUSTIN F. PAGET, ESQ.
                                                HUNTON & WILLIAMS LLP
      2                                         Riverfront Plaza, East Tower
                                                951 East Byrd Street
      3                                         Richmond, VA 23219

      4                                         ELI J. VONNEGUT, ESQ.
                                                DAVIS POLK & WARDWELL LLP
      5                                         450 Lexington Avenue
                                                New York, NY 10017
      6
          For Kolcraft Enterprises,             NEIL E. MCCULLAGH, ESQ.
      7   Inc.:                                 SPOTTS FAIN PC
                                                411 East Franklin Street
      8                                         Suite 600
                                                Richmond, VA 23219
      9
          For Nurture Inc. d/b/a/ Happy         ANDREW BEHLMANN, ESQ.
     10   Family; The Dannon Company            (TELEPHONIC)
          Inc.; Ontel Products Corp.;           LOWENSTEIN SANDLER LLP
     11   Prestige Capital Corp.; Play          One Lowenstein Drive
          Monster:                              Roseland, NJ 07068
     12
          For Centerpoint Owner LLC:            SAMUEL C. WISOTZKEY, ESQ.
     13                                         (TELEPHONIC)
                                                KOHNER, MANN & KAILAS, S.C.
     14                                         4650 North Port Washington
                                                Road
     15                                         Milwaukee, WI 53212

     16   For TMT Point Plaza, JDK              ROBERT D. TEPPER, ESQ.
          Townline LLC, and Overlook            SCHENK ANNES TEPPER CAMPBELL
     17   Townline:                             311 S. Wacker Drive
                                                Suite 2500
     18                                         Chicago, IL 60606

     19   For Munchkin, and Square Trade: EVE H. KARASIK, ESQ.
                                          LEVENE, NEALE, BENDER, YOO &
     20                                   BRILL L.L.P.
                                          10250 Constellation Boulevard
     21                                   Suite 1700
                                          Los Angeles, CA 90067
     22
          For Grant Thornton:                   KEN COLEMAN, ESQ.
     23                                         ALLEN & OVERY LLP
                                                1221 Avenue of the Americas
     24                                         New York, NY 10020

     25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
   Case
Case    20-03038-KLP
     17-34665-KLP  DocDoc
                       23413-2 Filed
                                 Filed 05/21/20 Entered
                                     03/22/18     Entered  05/21/20
                                                         03/22/18   16:18:51 Desc
                                                                  13:33:11    DescMain
                  DeclarationDocument
                              of Scott A. Rader  Page  118
                                           Page 8 of 412    of 585
                                                                                         8

      1   For Summer Infant, Inc. and           WILLIAM R. MOORMAN, JR., ESQ.
          Summer Infant (USA), Inc.:            PARTRIDGE SNOW & HAHN LLP
      2                                         30 Federal Street
                                                Boston, MA 02110
      3
          For Acadia Realty Limited             LESLIE C. HEILMAN, ESQ.
      4   Partnership, et al.:                  BALLARD SPAHR LLP
                                                919 North Market Street
      5                                         11th Floor
                                                Wilmington, DE 19801
      6
          For Ramco-Gershensohn                 PAUL A. DRISCOLL, ESQ.
      7   Properties Trust and Levin            ZEMANIAN LAW GROUP
          Management Corp.:                     223 East City Hall Avenue
      8                                         Suite 201
                                                Norfolk, VA 23510
      9
          For Joint Venture formed by           STEVEN E. FOX, ESQ.
     10   Gordon Brothers, Hilco, Tiger         RIEMER & BRAUNSTEIN LLP
          Group, and Great American:            Times Square Tower, Suite 2506
     11                                         Seven Times Square
                                                New York, NY 10036
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21   Transcription Services:                    eScribers, LLC
                                                     7227 North 16th Street
     22                                              Suite #207
                                                     Phoenix, AZ 85020
     23                                              (973) 406-2250

     24   PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.

     25   TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 119 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 120 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 121 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 122 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 123 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 124 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 125 of 585




                 EXHIBIT 3
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                 Desc
                             Declaration of Scott A. Rader Page 126 of 585
                                                                                                                                         Exhibit 10.20
                                                             ADVISORY AGREEM ENT
        This Advisory Agreement (this “Agreement”) is made and entered into as of July 21, 2005 (the “Effective Date”), by and among Toys “R”
Us Holdings, Inc., a Delaware corporation (“Holdings”), Toys “R” Us, Inc., a Delaware corporation (the “Company”), Bain Capital Partners, LLC, a
Delaware limited liability company (“BCP”), Bain Capital, Ltd., a company organized under the laws of England and Wales (“BCL ” and, together
with BCP, “Bain”), Kohlberg Kravis Roberts & Co., L.P., a Delaware limited partnership (“KKR”), and Vornado Truck LLC, a Delaware limited
liability company (“Vornado” and together with Bain and KKR, the “Advisors”). Certain defined terms are defined in Section 21.

      WHEREAS, the Company desires to retain the Advisors with respect to the services described herein.

      NOW, THEREFORE, the parties to this Agreement agree as follows:

      1. Term. This Agreement shall be in effect for an initial term commencing on the Effective Date and ending on the tenth anniversary of the
Effective Date (the “Term”), which Term shall automatically be extended thereafter on a year to year basis unless the Company or the Advisor
Majority provides written notice of its desire to terminate this Agreement to each of the Advisors and the Company at least 90 days prior to the
expiration of the Term or any extension thereof. In addition, in connection with the consummation of a Change in Control or the Initial Public
Offering, the Advisor Majority may terminate this Agreement by delivery of written notice of termination to the Company. In the event of a
termination of this Agreement, the Company shall pay in cash to each of the Advisors (a) all unpaid Advisory Fees (as defined in Section 3 (a)), all
unpaid Subsequent Transaction Fees (as defined in Section 4(b)) and expenses due under this Agreement with respect to periods prior to the
termination date, plus (b) the net present value (using a discount rate equal to the yield as of such termination date on U.S. Treasury securities of
like maturity based on the times such payments would have been due) of the Advisory Fees that would have been payable with respect to the
period from the termination date through the tenth anniversary of the Effective Date or, in the case of any extension thereof, through the end of
such extension period (assuming, for purposes of such calculation, that each Advisor will be deemed to hold throughout such period the same
percentage of its Initial Shares as it holds at the termination date). The provisions of Sections 1, 4(b), 6, 7, 9, and 17 through 21 shall survive any
termination of this Agreement.

      2. Services. The Advisors shall perform or cause to be performed such services for the Company and/or its subsidiaries as mutually agreed
by the Advisors and the Company, which services may include, without limitation, the following:
            (a) general executive and management services;
            (b) identification, support, negotiation and analysis of acquisitions and dispositions by the Company and/or its subsidiaries;
           (c) support, negotiation and analysis of financing alternatives, including, without limitation, in connection with acquisitions, capital
      expenditures and refinancing of existing indebtedness;
        Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                Desc
                       Declaration of Scott A. Rader Page 127 of 585

     (d) finance functions, including assistance in the preparation of financial projections and monitoring of compliance with financing
agreements;
      (e) real estate functions, including management and monitoring of real estate properties and development and implementation of real
estate strategies;
      (f) marketing functions, including monitoring of marketing plans and strategies;
      (g) human resources functions, including searching and hiring of executives; and
      (h) other services for the Company and its subsidiaries upon which the Company and the Advisors agree.

3. Advisory Fees and Expenses.
       (a) During the Term of this Agreement, the Company will pay each Advisor an advisory fee (such Advisor’ s “Advisory Fee”) for each
fiscal quarter of the Company equal to the product of (x) one -third of the Quarterly Fee Amount for such fiscal quarter times (y) such
Advisor’ s Fee Allocation Percentage. Each Advisor’ s Advisory Fee will be payable in advance to such Advisor or its designee by wire
transfer of immediately available funds on the first business day of the first month of each fiscal quarter, except that no payment shall be due
and owing in respect of the final fiscal quarter in 2005 as a result of the payment made on the Effective Date. The pro- rated amount of each
Advisor’ s Advisory Fee for the period commencing on the Effective Date and ending on the last day of the Company’ s fiscal quarter ending
on or about October 31, 2005 will be payable by wire transfer of immediately available funds on the Effective Date and shall be paid in respect
of services for the remainder of the 2005 fiscal year.
      (b) The Company will reimburse each Advisor for such reasonable travel expenses and other reasonable out- of- pocket fees and
expenses (including the reasonable fees and expenses of attorneys and, to the extent approved in advance by the Company, accountants or
other advisors retained by such Advisor) as may be incurred by such Advisor and its partners, members, employees or agents in connection
with the rendering of services pursuant to this Agreement. Such expenses will be reimbursed by wire transfer of immediately available funds
promptly upon the request of such Advisor (but in any case no later than five business days following such request) and will be in addition
to any other fees or amounts payable to such Advisor pursuant to this Agreement. Unless requested by the Company, in no event shall any
Advisor submit its expenses to the Company more often than monthly.

4. Transaction Fees and Expenses.
       (a) The Company will pay the Advisors or their respective designees a fee in the aggregate amount of $75,000,000 for services rendered
in connection with debt financing of the transactions (the “Merger”) contemplated by the Agreement and Plan of Merger, dated as of March
17, 2005, among the Company, Global Toys Acquisition, LLC, a Delaware limited liability company, and Global Toys Acquisition Merger Sub,
Inc., a Delaware corporation. Such fee shall be allocated among the Advisors as follows: one-third to Bain; one- third to KKR; and

                                                                   -2-
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                   Desc
                              Declaration of Scott A. Rader Page 128 of 585

      one - third to Vornado. Each Advisor’ s allocated portion of such fee will be payable to such Advisor or its designee by wire transfer of
      immediately available funds on the Effective Date. In addition, the Company will reimburse each Advisor or its designee, by wire transfer of
      immediately available funds on the Effective Date, for its reasonable travel expenses and other reasonable out- of- pocket fees and expenses
      (including the fees and expenses of accountants, attorneys and other advisors retained by such Advisor) incurred in connection with the
      foregoing and the investigation, negotiation, and consummation of the Merger.
             (b) The Company will pay the Advisors or their designees a transaction fee (each, a “Subsequent Transaction Fee”) in connection with
      the consummation of each transaction that is completed during the Term (or completed after any termination of this Agreement, if such
      transaction was contemplated at the time of termination of the Agreement) resulting in a Change in Control, acquisition, disposition or
      divestiture, spin- off, split- off, or financing (whether debt or equity financing) by or involving Holdings, the Company or their respective
      subsidiaries in an amount equal to 1% of the aggregate value of each such transaction (in each case, whether such transaction is by way of
      merger, purchase or sale of stock, purchase or sale or other disposition of assets, recapitalization, reorganization, consolidation, tender offer,
      public or private offering or otherwise, and whether consummated directly by Holdings, the Company or their respective subsidiaries or, in
      the case of a Change in Control, indirectly by their respective stockholders, and determining the value of debt financing without regard to
      whether such debt financing is actually drawn upon). Each Advisor shall be entitled to a portion of such Subsequent Transaction Fee equal
      to the product of (x) the amount of such Subsequent Transaction Fee, times (y) a fraction, the numerator of which is the Fee Allocation
      Percentage of such Advisor, and the denominator of which is the aggregate Fee Allocation Percentages of all Advisors. Each Advisor’ s
      allocated portion of a Subsequent Transaction Fee will be payable to such Advisor or its designee by wire transfer of immediately available
      funds on the date on which such transaction resulting in a Subsequent Transaction Fee is consummated.

      5. Personnel. Each Advisor will provide and devote to the performance of this Agreement such partners, employees and agents of such
Advisor as it shall deem appropriate to the furnishing of the services mutually agreed upon by the Company and the Advisors; it being
understood that no minimum number of hours is required to be devoted by any or all of the Advisors on a weekly, monthly, annual, or other basis.
The fees and other compensation specified in this Agreement will be payable by the Company regardless of the extent of services requested by
the Company pursuant to this Agreement, and regardless of whether or not the Company requests an Advisor to provide any such services. The
Company acknowledges that the services of each of the Advisors are not exclusive, and that each of the Advisors will render similar services to
other Persons (including with the same partners, employees, and agents thereof as may render services to the Company).

      6. Liability . None of the Advisors nor any of their respective Affiliates, nor any of their respective partners, shareholders, directors, officers,
members, employees or agents (collectively, the “Advisor Group”) shall be liable to Holdings, its subsidiaries or any of their Affiliates or
stockholders for any loss, liability, damage or expense (including attorneys’ fees and expenses) (collectively, a “Loss”) arising out of or in
connection with the performance of services contemplated by this Agreement or otherwise provided by any of the Advisors to, or otherwise in
connection with the operations of, Holdings or any of its subsidiaries or Affiliates,

                                                                           -3-
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                 Desc
                             Declaration of Scott A. Rader Page 129 of 585

other than as a result of the willful misconduct or gross negligence of such Advisor or any member of its Advisor Group. No Advisor makes any
representations or warranties, express or implied, in respect of the services provided by any member of the Advisor Group. Except as an Advisor
may otherwise agree in writing after the date hereof with respect to itself or its Affiliates: (i) each member of the Advisor Group shall have the right
to, and shall have no duty (contractual or otherwise) not to, directly or indirectly: (A) engage in the same or similar business activities or lines of
business as Holdings, its subsidiaries or any of their Affiliates and (B) do business with any client or customer of Holdings, its subsidiaries or any
of their Affiliates; (ii) no member of the Advisor Group shall be liable to Holdings, its subsidiaries or any of their Affiliates or stockholders for
breach of any duty (contractual or otherwise) by reason of any such activities or of such Person’ s participation therein; and (iii) in the event that
any member of the Advisor Group acquires knowledge of a potential transaction or matter that may be a corporate opportunity for Holdings, its
subsidiaries or any of their Affiliates or stockholders on the one hand, and any member of the Advisor Group, on the other hand, or any other
Person, no member of the Advisor Group shall have any duty (contractual or otherwise) to communicate or present such corporate opportunity to
Holdings, its subsidiaries or any of their Affiliates or Stockholders and, notwithstanding any provision of this Agreement to the contrary, the
Advisor Group shall not be liable to Holdings, its subsidiaries or any of their Affiliates or Stockholders for breach of any duty (contractual or
otherwise) by reason of the fact that any member of the Advisor Group directly or indirectly pursues or acquires such opportunity for itself, directs
such opportunity to another Person, or does not present such opportunity to Holdings, its subsidiaries or any of their Affiliates or Stockholders.
In no event will any of the parties hereto be liable to any other party hereto for (i) any indirect, special, incidental or consequential damages,
including lost profits or savings, whether or not such damages are foreseeable, arising out of this Agreement or the performance of services
hereunder, or (ii) in respect of any liabilities relating to any third party claims (whether based in contract, tort or otherwise) arising out of this
Agreement or the performance of services hereunder, except as set forth in Section 7 below.

      7. Indemnity. The Company and its subsidiaries shall defend, indemnify and hold harmless each member of the Advisor Group from and
against any and all Losses arising from any claim by any Person with respect to, or in any way related to, this Agreement (collectively, “Claims”)
arising out of or in connection with the performance of services contemplated by this Agreement or otherwise provided by any member of the
Advisor Group to, or otherwise in connection with the operation of, Holdings or any of its subsidiaries or Affiliates; provided that the foregoing
indemnity shall not be available to any Advisor if such Advisor’ s Loss is a result of the willful misconduct or gross negligence of such Advisor or
any member of its Advisor Group. The Company and its subsidiaries shall defend at their own cost and expense any and all suits or actions (just or
unjust) which may be brought against Holdings, its subsidiaries or any of their Affiliates, or any member of the Advisor Group or in which any
member of the Advisor Group may be impleaded with others upon any Claims, or upon any matter, directly or indirectly related to or arising out of
this Agreement or the performance hereof by any member of the Advisor Group; provided that the Company and its subsidiaries shall not settle
any such Claim without the consent of the Advisors party thereto. If the indemnification provided for above is unavailable in respect of any
Losses, then the Company, in lieu of indemnifying any member of the Advisor Group, shall contribute to the amount paid or payable by such
member of the Advisor Group in such proportion as is appropriate to reflect the relative fault of Holdings, the Company and their subsidiaries, on
the one hand, and such member, on the other hand, in

                                                                          -4-
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                Desc
                             Declaration of Scott A. Rader Page 130 of 585

connection with the actions which resulted in such Losses, as well as any other equitable considerations.

      8. Independent Contractor. Each of the Advisors and the Company agree that each Advisor shall perform services hereunder as an
independent contractor, retaining control over and responsibility for its own operations and personnel. No Advisor or any of its partners,
members, employees or agents shall be considered employees or agents of Holdings, the Company or any of their subsidiaries as a result of this
Agreement nor shall any of them have authority under this Agreement to contract in the name of or bind Holdings, the Company or any of their
subsidiaries, except as expressly agreed to in writing by Holdings, the Company or any of their subsidiaries, respectively.

       9. Notices. Any and all notices or other communications or deliveries required or permitted to be provided hereunder shall be in writing and
shall be deemed given, delivered and effective on the earliest of (i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section 9 prior to 5:00 p.m. (New York time) on a business day, (ii) the business day
after the date of transmission, if such notice or communication is delivered via facsimile at the facsimile telephone number specified in this
Agreement later than 5:00 p.m. (New York time) on any business day and earlier than 11:59 p.m. (New York time) on the day preceding the next
business day, (iii) one (1) business day after when sent, if sent by nationally recognized overnight courier service (charges prepaid), or (iv) upon
actual receipt by the party to whom such notice is required to be given. The address for such notices and communications shall be as follows:
     To Holdings
     Toys “R” Us Holdings, Inc.
     c/o Toys “R” Us, Inc.
     One Geoffrey Way
     Wayne, NJ 07470
     Facsimile: (973) 617-4004
     Attention:    Chief Executive Officer
     To the Company
     Toys “R” Us, Inc.
     One Geoffrey Way
     Wayne, NJ 07470
     Facsimile: (973) 617-4004
     Attention:    Chief Executive Officer

                                                                         -5-
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                            Desc
                              Declaration of Scott A. Rader Page 131 of 585

     To Bain
     Bain Capital Partners, LLC
     111 Huntington Avenue
     Boston, MA 02199
     Facsimile: (617) 516-2010
     Attention:    Matthew S. Levin
     and
     Bain Capital, Ltd.
     Devonshire House 6th floor, Mayfair Place
     London ENGLAND WlJ 8AJ
     Facsimile: +44 20 7514 5250
     Attention:    Dwight Poler
     To KKR
     Toybox Holdings LLC
     2800 Sand Hill Road, Suite 200
     Menlo Park, CA 94025
     Facsimile: (650) 233-6553
     Attention:    Michael M. Calbert
     To Vornado
     Vornado Truck LLC
     888 Seventh Avenue
     New York, NY 10019
     Facsimile: (212) 894-7996
     Attention:    Alan J. Rice

      10. Successors. This Agreement and all the obligations and benefits hereunder shall inure to the successors and assigns of the parties.
      11. Assignment. No party may assign any obligations hereunder to any other party without the prior written consent of each of the other
parties; provided that any Advisor may, without consent of the Company or the other Advisors, assign its rights and obligations under this
Agreement to any of its Affiliates.

     12. Counterparts. This Agreement may be executed and delivered by each party hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which taken together shall constitute but one and the same agreement.

      13. Entire Agreement. The terms and conditions hereof constitute the entire agreement between the parties hereto with respect to the subject
matter of this Agreement and

                                                                       -6-
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                Desc
                             Declaration of Scott A. Rader Page 132 of 585

supersede all previous communications, either oral or written, representations or warranties of any kind whatsoever, except as expressly set forth
herein.

      14. Amendments and Waivers. No amendment or waiver of any term, provision or condition of this Agreement shall be effective unless in
writing and executed by the Company and each of the Advisors as to which the Sponsor that is, or is an Affiliate of, such Advisor continues to
own at least 30% of its Initial Shares.

       Notwithstanding the foregoing, if any amendment, modification, extension, termination or waiver (each, an “Amendment”) would (i)
adversely change the rights of a particular Advisor in a manner different than changes to the rights of the Advisors approving such Amendment
or (ii) adversely impose any additional material obligation of a particular Advisor, then the consent of such particular Advisor shall also be
required.

      Each such Amendment shall be binding upon each party hereto. In addition, each party hereto may waive any right hereunder, as to itself,
by an instrument in writing signed by such party. No waiver on any one occasion shall extend to or effect or be construed as a waiver of any right
or remedy on any other occasion. No course of dealing of any Person nor any delay or omission in exercising any right or remedy shall constitute
an amendment of this Agreement or a waiver of any right or remedy of any party hereto.

      15. Aggregation of Shares. For purposes of any determination under this Agreement concerning the number of shares of Holdings capital
stock held by an Advisor, all shares of Holdings capital stock held by an Advisor and its Affiliates shall be aggregated together.

       16. Allocation of Bain Fees. All fees payable to Bain hereunder shall be allocated between BCP and BCL as they shall direct the Company by
joint notice.

      17. Governing Law. All issues concerning this agreement shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to any choice of law or conflict of law provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the law of any jurisdiction other than the State of New York.

       18. Consent to Jurisdiction. Each party to this Agreement, by its execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court for the Southern District of New York and the state courts sitting in the State of New York, County of New York
for the purpose of any action, claim, cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or investigation arising out of or
based upon this Agreement or relating to the subject matter hereof, (b) hereby waives to the extent not prohibited by applicable law, and agrees
not to assert, and agrees not to allow any of its subsidiaries to assert, by way of motion, as a defense or otherwise, in any such action, any claim
that it is not subject personally to the jurisdiction of the above-named courts, that its property is exempt or immune from attachment or execution,
that any such proceeding brought in one of the above- named courts is improper, or that this Agreement or the subject matter hereof or thereof
may not be enforced in or by such court and (c) hereby agrees not to commence or maintain any action, claim, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation arising out of or

                                                                         -7-
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                   Desc
                             Declaration of Scott A. Rader Page 133 of 585

based upon this Agreement or relating to the subject matter hereof or thereof other than before one of the above-named courts nor to make any
motion or take any other action seeking or intending to cause the transfer or removal of any such action, claim, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation to any court other than one of the above- named courts whether on the grounds of
inconvenient forum or otherwise. Notwithstanding the foregoing, to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this agreement, the court in which such litigation is being heard shall be
deemed to be included in clause (a) above. Notwithstanding the foregoing, any party to this Agreement may commence and maintain an action to
enforce a judgment of any of the above -named courts in any court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by New York law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 9 hereof is reasonably calculated to give actual notice.

     19. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM , CAUSE OF ACTION OR
SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS
AGREEM ENT OR THE SUBJECT M ATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEM PLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY
HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORM ED BY THE OTHER PARTIES HERETO THAT THIS SECTION 19 CONSTITUTES A
M ATERIAL INDUCEM ENT UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEM ENT. ANY PARTY
HERETO M AY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 19 WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
      20. Joint and Several Liability. Each obligation described herein of Holdings, the Company and/or its subsidiaries, as the case may be, shall
be a joint and several obligation of Holdings and its subsidiaries. If requested by any of the Advisors, then Holdings shall cause any of its
subsidiaries to sign a counterpart signature page to this Agreement to evidence such joint and several liability. Upon an underwritten registered
public offering of capital stock of any subsidiary of Holdings, the Advisor Majority may cause such subsidiary (and its subsidiaries) to be
released from joint and several liability for obligations hereunder arising after the closing of such offering, but this Agreement shall continue in full
force and be binding on Holdings, the Company, and all of their other subsidiaries.

      21. Certain Definitions. For purposes of this Agreement, the following terms shall have the following meanings:
        “Advisor Majority” shall mean (w) if each of the three (3) Sponsors who are, or are Affiliates of, the Advisors continues to own at least 30%
of its Initial Shares, then at least two (2)

                                                                          -8-
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                Desc
                             Declaration of Scott A. Rader Page 134 of 585

of such three (3) Sponsors; (x) if only two (2) of such Sponsors continue to own at least 30% of their Initial Shares, then both of such Sponsors;
(y) if only one (1) such Sponsor continues to own at least 30% of its Initial Shares, then such Sponsor; and (z) otherwise, the holders of a majority
of the shares of Company capital stock then held by all such Sponsors.

      “Affiliate” shall mean, with respect to any Person, (i) any other Person which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such Person (for the purposes of this definition, “control” ( including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise); provided, however, that neither Holdings nor any of its controlled Affiliates shall be
deemed an Affiliate of any of Holdings’ stockholders (and vice versa) and none of Holdings’ stockholders shall be deemed Affiliates of each other
solely as a result of their relationship with respect to the Holdings, or (ii) if such Person is an investment fund, any other investment fund the
primary investment advisor to which is the primary investment advisor to such Person or an Affiliate thereof.

      “Change in Control” shall have the meaning set forth in the Stockholders Agreement.

      “Fee Allocation Percentage” shall mean, with respect to any Advisor at any time, a percentage equal to (i) if the Sponsor who is, or who is an
Affiliate of, such Advisor continues to own at least 50% of its Initial Shares, then 100%, (ii) if the Sponsor who is, or who is an Affiliate of, such
Advisor continues to own at least 30% (but less than 50%) of its Initial Shares, then 50%, (iii) if the Sponsor who is, or who is an Affiliate of, such
Advisor continues to own at least 15% (but less than 30%) of its Initial Shares, then 25%, and (iv) if the Sponsor who is, or who is an Affiliate of,
such Advisor owns less than 15% of its Initial Shares, then zero.

      “Holdings” shall mean Toys “R” Us Holdings, Inc., a Delaware corporation.

      “Independent Third Party” shall have the meaning set forth in the Stockholders Agreement.

      “Initial Public Offering” shall have the meaning set forth in the Stockholders Agreement.

      “Initial Shares” shall mean, with respect to any Sponsor, the number of shares of Holdings’ capital stock held by the Sponsor who is, or who
is an Affiliate of, such Advisor as of the Effective Date, which number of shares shall be proportionally and equitably adjusted for any stock split,
combinations, stock dividend or other recapitalization affecting such stock.

     “Person” shall mean any individual, partnership, corporation, company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental department or agency or political subdivision thereof.

      “Quarterly Fee Amount” shall mean (a) $3,750,000 per fiscal quarter for the Company’ s fiscal year 2005; and (b) for each fiscal year thereafter
during the Term, an amount per fiscal quarter equal to 105% of the applicable Quarterly Fee Amount for the immediately preceding fiscal year;
provided that, notwithstanding the foregoing, the Quarterly Fee Amount for the first

                                                                         -9-
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                             Declaration of Scott A. Rader Page 135 of 585

fiscal quarter of 2006 (i.e., the quarter commencing on or about February 1, 2006) shall be $7,500,000.

      “Sponsors” shall have the meaning set forth in the Stockholders Agreement.

     “Stockholders Agreement” shall mean that certain stockholders agreement of even date herewith, by and among Vornado, Toybox Holdings
LLC, certain funds managed by Bain and Holdings, as amended from time to time in accordance with its terms.

                                                                     * * * * *

                                                                         - 10 -
       Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                      Declaration of Scott A. Rader Page 136 of 585

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first written above.

                                                                                                                    HOL DINGS:
                                                                                                     TOYS “R” US HOLDINGS, INC.
                                                                               By:                               /s/ Jordan Hitch
                                                                             Name:                                   Jordan Hitch
                                                                                Its:                               Vice President

                                                                                                                    COM PANY:
                                                                                                              TOYS “R” US, INC.
                                                                               By:                               /s/ Jordan Hitch
                                                                             Name:                                   Jordan Hitch
                                                                                Its:                               Vice President

                                                                                                                    ADVISORS:
                                                                                                   BAIN CAPITAL PARTNERS, LLC
                                                                               By:                           /s/ Matthew S. Levin
                                                                             Name:                               Matthew S. Levin
                                                                                Its:                            Managing Director

                                                                                                            BAIN CAPITAL, LTD.
                                                                               By:                           /s/ Matthew S. Levin
                                                                             Name:                               Matthew S. Levin
                                                                                Its:                            Managing Director

                                            Signature Page to Advisory Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                   Desc
               Declaration of Scott A. Rader Page 137 of 585

                                                                KOHLBERG KRAVIS ROBERTS & CO., L.P.
                                                        By:                         KKR & Co. LLC
                                                        By:                         /s/ Michael M. Calbert
                                                      Name:                             Michael M. Calbert
                                                         Its:

                                                                                  VORNADO TRUCK LLC
                                                        By:                           Vornado Realty L.P.
                                                         Its:                               Sole Member

                                                        By:                          Vornado Realty Trust
                                                         Its:                             General Partner

                                                        By:                          /s/ Wendy Silverstein
                                                      Name:                              Wendy Silverstein
                                                         Its:     Executive Vice President–Capital Markets

                       Signature Page to Advisory Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 138 of 585




                 EXHIBIT 4
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 139 of 585




             EXHIBIT 4-A
             Excerpts from
      TRU’s Apr. 12, 2017 Form 10-K
                   Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                                                Desc
                                  Declaration of Scott A. Rader Page 140 of 585


                                                              UNITED STATES
                                                  SECURITIES AND EXCHANGE COMMISSION
                                                                            WASHINGTON, D.C. 20549

                                                                                     FORM 10-K
                                                             ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)
                                                                OF THE SECURITIES EXCHANGE ACT OF 1934

                                                                        For the fiscal year ended January 28, 2017
                                                                             Commission file number 1-11609




                                                                        TOYS “R” US, INC.
                                                                   (Exact name of registrant as specified in its charter)

                                          Delaware                                                                                           XX-XXXXXXX
                               (State or other jurisdiction of                                                                            (IRS Employer
                              incorporation or organization)                                                                          Identification Number)

                          One Geoffrey Way Wayne, New Jersey                                                                                    07470
                          (Address of principal executive offices)                                                                            (Zip code)

                                                                                        (973) 617-3500
                                                                  (Registrant’s telephone number, including area code)

                                                          Securities registered pursuant to Section 12(b) or 12(g) of the Act:
                                                                                             None
Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.   Yes #    No "
Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.     Yes "       No #
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or
for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes # No #
(Note: As a voluntary filer not subject to the filing requirements of Section 13(a) or 15(d) of the Exchange Act, the registrant has filed all reports pursuant to Section 13(a) or 15(d) of the
Exchange Act during the preceding 12 months as if the registrant were subject to such filing requirements.)
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted
pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such
files). Yes " No #
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in
definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. "
Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company or an emerging growth company. See
definition of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one)

Large accelerated filer                 #                                                                                                        Accelerated filer                     #

Non-accelerated filer                   "    (Do not check if a smaller reporting company)                                                       Smaller reporting company             #

 Emerging growth company            #
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial
accounting standards provided pursuant to Section 13(a) of the Exchange Act. #
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes # No "
As of March 17, 2017, there were 49,353,943 outstanding shares of common stock, $0.001 par value per share, of Toys “R” Us, Inc., none of which were publicly traded.
                                                                  DOCUMENTS INCORPORATED BY REFERENCE
                                                                                             None
                Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                              Desc
                               Declaration of Scott A. Rader Page 141 of 585

requires 12 months of service and completion of 1,000 hours. In addition, the Company makes a matching contribution in an amount equal to 100% of the first 4% of
the participant’s contribution. We also have various defined contribution and other foreign government sponsored retirement plans for foreign employees, which
are managed by each respective foreign location. Expenses related to the Savings Plan, other foreign defined contribution plans and other foreign government
sponsored retirement plans were $26 million, $25 million and $24 million in fiscals 2016, 2015 and 2014, respectively. The Board of Directors did not elect to contribute
to the profit sharing portion of the Savings Plan in fiscals 2016, 2015 and 2014.

NOTE 14 — LITIGATION AND LEGAL PROCEEDINGS

In May 2013, we opted out of the settlement of a class action lawsuit against Visa and MasterCard alleging violations of antitrust laws. In January 2014, we, along
with several other companies, filed a separate lawsuit against Visa and MasterCard entitled Progressive Casualty Insurance Co. et al. v. Visa, Inc., et al. (United
States District Court for the Eastern District of New York, No. 14-00276). A settlement was reached in December 2014, and we received a payment of $12 million in
January 2015 which was recorded in SG&A.

In addition to the litigation discussed above, we are, and in the future may be, involved in various other lawsuits, claims and proceedings incident to the ordinary
course of business. The results of litigation are inherently unpredictable. Any claims against us, whether meritorious or not, could be time consuming, result in
costly litigation, require significant amounts of management time and result in diversion of significant resources. We are not able to estimate an aggregate amount or
range of reasonably possible losses for those legal matters for which losses are not probable and estimable, primarily for the following reasons: (i) many of the
relevant legal proceedings are in preliminary stages, and until such proceedings develop further, there is often uncertainty regarding the relevant facts and
circumstances at issue and potential liability; and (ii) many of these proceedings involve matters of which the outcomes are inherently difficult to predict. However,
based upon our historical experience with similar matters, we do not expect that any such additional losses would be material to our consolidated financial position,
results of operations or cash flows.

NOTE 15 — COMMITMENTS AND CONTINGENCIES
We are subject to various claims and contingencies related to lawsuits as well as commitments under contractual and other commercial obligations. We recognize
liabilities for contingencies and commitments when a loss is probable and estimable. Refer to Note 9 entitled “LEASES” for minimum rental commitments under non-
cancelable operating leases having a term of more than one year as of January 28, 2017. Refer to Note 10 entitled “INCOME TAXES” for liabilities associated with
uncertain tax positions.

As of January 28, 2017, we remain contingently liable for amounts due or amounts that may become due under certain real estate lease agreements that have been
assigned to third parties. In the event of default by the assignees, we could be liable for payment obligations associated with these leases which have future lease
related payments (not discounted to present value) of $42 million through September 2032. The impact of these obligations is not material to our Consolidated
Financial Statements.

NOTE 16 — RELATED PARTY TRANSACTIONS
Sponsor Advisory Agreement
The Sponsors provide management and advisory services to us pursuant to an advisory agreement executed at the closing of the merger transaction effective as of
July 21, 2005 and amended June 10, 2008, February 1, 2009, August 29, 2014, June 1, 2015 and December 1, 2015 (“Advisory Agreement”). The term of the Advisory
Agreement is currently a one-year renewable term unless we or the Sponsors provide notice of termination to the other. Management and advisory fees (the
“Advisory Fees”) of $6 million per annum are payable on a quarterly basis. The Advisory Agreement includes customary exculpation and indemnification
provisions in favor of the Sponsors and their affiliates. In the event that the Advisory Agreement is terminated by the Sponsors or us, the Sponsors will receive all
unpaid Advisory Fees and expenses due under the Advisory Agreement with respect to periods prior to the termination date plus the net present value of the
Advisory Fees that would have been payable for the remainder of the then applicable one-year term of the Advisory Agreement.

In August 2014, the Advisory Agreement was amended in order to reduce the Advisory Fees to $17 million for fiscal year 2014 and each year thereafter. The
amendment provided that if in the future we successfully complete an initial public offering (“IPO”), the Sponsors may elect to receive from the proceeds of such
IPO, an amount equal to the aggregate difference between: (x) the Advisory Fees that would have been paid in fiscal year 2014 and each fiscal year thereafter had
such amounts not been fixed and (y) the Advisory Fees that were actually paid for fiscal year 2014 and each fiscal year thereafter.

In June 2015, the Advisory Agreement was further amended in order to reduce the Advisory Fees payable in fiscal 2015 and thereafter from $17 million to $6 million
annually with no further adjustment upon an IPO for such reductions. We recorded

                                                                                   98
                Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                            Desc
                               Declaration of Scott A. Rader Page 142 of 585

Advisory Fees of $6 million for fiscals 2016 and 2015, respectively, and $17 million for fiscal 2014. We also paid the Sponsors for out-of-pocket expenses, which were
nominal during fiscal 2016 and less than $1 million during fiscals 2015 and 2014, respectively.

Additionally, the original Advisory Agreement provided that affiliates of the Sponsors will be entitled to receive a fee equal to 1% of the aggregate transaction
value in connection with certain financing, acquisition, disposition and change of control transactions (“Transaction Fees”). Transaction Fees were capitalized as
deferred debt issuance costs and amortized over the term of the related debt agreement. In December 2015, the Advisory Agreement was further amended to waive
all Transaction Fees including prior accrued and unpaid transaction fees of $47 million as well as any fees to be paid upon an IPO.

Other Relationships and Transactions with our Sponsors
From time to time, we and our subsidiaries, as well as the Sponsors or their affiliates, may acquire debt or debt securities issued by us or our subsidiaries in open
market transactions, tender offers, exchange offers, privately negotiated transactions or otherwise. KKR did not own any of our debt as of January 28, 2017 and
owned the following aggregate amounts of our debt as of January 30, 2016. For further details, refer to Note 2 entitled “SHORT-TERM BORROWINGS AND LONG-
TERM DEBT.”

(In millions)                                                                                                                                     January 30, 2016
Propco I Term Loan Facility                                                                                                                   $                      16
Incremental Secured Term Loan                                                                                                                                        12
Secured Term B-4 Loan                                                                                                                                                 2
Second Incremental Secured Term Loan                                                                                                                                  2
Total                                                                                                                                         $                      32

During fiscals 2016, 2015 and 2014, affiliates of KKR held debt and debt securities issued by the Company and its subsidiaries. The interest amounts paid on such
debt and debt securities held by related parties were $1 million, $7 million and $10 million in fiscals 2016, 2015 and 2014, respectively.

Additionally, under lease agreements with affiliates of Vornado Realty Trust (“Vornado”), we paid an aggregate amount of $8 million in fiscals 2016, 2015 and 2014,
respectively, with respect to less than 1% of our operated stores, which include Express stores. Of the aggregate amount paid in fiscals 2016, 2015 and 2014, $2
million, respectively, was allocable to joint-venture parties not otherwise affiliated with Vornado.
Each of the Sponsors, either directly or through affiliates, has ownership interests in a broad range of companies (“Portfolio Companies”) with whom we may from
time to time enter into commercial transactions in the ordinary course of business, primarily for the purchase of goods and services. After a competitive bidding
process, on February 1, 2015, we entered into an agreement with SquareTrade Inc. (“SquareTrade”), which was a Portfolio Company of Bain Capital Private Equity,
L.P. (“Bain”). SquareTrade provides protection plans for electronic and other products that cover the repair, replacement or refund of such products. Under the
agreement, we are licensed to sell protection plans on behalf of SquareTrade and receive a fixed percentage commission fee for each sale. During fiscal 2016, Bain
divested its interest in SquareTrade, which is therefore no longer related to us. For fiscals 2016 and 2015, we recorded $19 million and $21 million, respectively, in
commissions within Net sales. Receivables from SquareTrade were less than $1 million as of January 30, 2016 and included in Accounts and other receivables on the
Consolidated Balance Sheet. Payables to SquareTrade were $3 million as of January 30, 2016 and included in Accrued expenses and other current liabilities on the
Consolidated Balance Sheet.

In addition, we have a relationship with Veritiv Operating Company (“Veritiv”), which is a Portfolio Company of Bain. Prior to its formation, we had an agreement
with Veritiv’s predecessor, which was independent from us. Veritiv is a strategic distribution company, from which we purchase packaging materials and receive
facility and logistics solutions. In fiscals 2016, 2015 and 2014, we recorded expenses of $12 million, $13 million and $15 million, respectively, within SG&A. Payables
to Veritiv were nominal as of January 28, 2017 and January 30, 2016, respectively, which are included in Accounts payable on the Consolidated Balance Sheets. We
believe that none of our transactions or arrangements with Portfolio Companies are significant enough to be considered material to the Sponsors or to our business.

NOTE 17 — ACQUISITIONS
On October 31, 2011, the Company acquired a 70% ownership interest in Asia JV from Fung Retailing for a purchase price of $79 million (including a $10 million hold
back) plus $8 million of contingent consideration. The terms of the agreement, as amended, provide us with the future option to acquire Fung Retailing’s 30%
interest in the business and also provides Fung Retailing the option to require us to buy their 30% interest in the business beginning on April 30, 2017.

                                                                                  99
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 143 of 585




             EXHIBIT 4-B
             Excerpts from
      TRU’s Dec. 11, 2014 Form 10-Q
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                                  Desc
                             Declaration of Scott A. Rader Page 144 of 585




                                        UNITED STATES
                            SECURITIES AND EXCHANGE COMMISSION
                                                             WASHINGTON, D.C. 20549

                                                                     FORM 10-Q
                                                           QUARTERLY REPORT
                                                 PURSUANT TO SECTION 13 OR 15(d) OF
                                               THE SECURITIES EXCHANGE ACT OF 1934
                                               For the quarterly period ended November 1, 2014

                                                           Commission file number 1-11609




                                                   TOYS “R” US, INC.
                                                   (Exact name of registrant as specified in its charter)
                                                     _________________________________________________________________


                                  Delaware                                                                                     XX-XXXXXXX
                         (State or other jurisdiction of                                                                     (IRS Employer
                        incorporation or organization)                                                                   Identification Number)


                One Geoffrey Way Wayne, New Jersey                                                                                07470
                 (Address of principal executive offices)                                                                       (Zip code)

                                                                           (973) 617-3500
                                                    (Registrant’s telephone number, including area code)
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to
such filing requirements for the past 90 days. Yes # No #
(Note: As a voluntary filer not subject to the filing requirements of Section 13(a) or 15(d) of the Exchange Act, the registrant has filed all reports
pursuant to Section 13(a) or 15(d) of the Exchange Act during the preceding 12 months as if the registrant were subject to such filing
requirements.)
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such
shorter period that the registrant was required to submit and post such files). Yes " No #
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.
See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.

Large accelerated filer          #                                                                                       Accelerated filer               #

Non-accelerated filer            " (Do not check if a smaller reporting company)                                         Smaller reporting company       #

Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes #                         No "
As of December 8, 2014, there were 49,163,709 outstanding shares of common stock of Toys “R” Us, Inc., none of which were publicly traded.
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                             Declaration of Scott A. Rader Page 145 of 585
                                                                                                                       Exhibit 10.7


                                                 AMENDMENT NO. 3 TO THE
                                                  ADVISORY AGREEMENT

                                                          August 29, 2014

        This Amendment No. 3 (this Amendment ) to the Advisory Agreement among Toys R Us, Inc., (the Company ),
Bain Capital Partners, LLC, a Delaware limited liability company ( BCP ), Bain Capital, Ltd., a company organized under the
laws of England and Wales ( BCL and, together with BCP, Bain ), Kohlberg Kravis Roberts & Co., L.P., a Delaware limited
partnership ( KKR ), and Vornado Truck LLC, a Delaware limited liability company ( Vornado and together with Bain and
KKR, the Advisors ), dated as of July 21, 2005, as amended on June 10, 2008 and as further amended on February 1, 2009
(the Agreement ), shall become effective as of August 29, 2014. Capitalized terms used but not otherwise defined in this
Amendment have the meaning given to such terms in the Reorganization Agreement and/or the Agreement, as applicable.

1.        Definition of Quarterly Fee Amount. The definition of Quarterly Fee Amount is hereby amended and restated as follows:

               Quarterly Fee Amount shall mean (a) $3,750,000 per fiscal quarter for the Company’s fiscal year 2005 and (b) for
             each fiscal year thereafter during the Term, an amount per fiscal quarter equal to one hundred five percent (105%) of
             the applicable Quarterly Fee Amount for the immediately preceding fiscal year (the Quarterly Fee Increase );
             provided that, for fiscal year 2009 only, the Quarterly Fee Amount shall be reduced to $3,750,000 per fiscal quarter.
             If the Company successfully completes an Initial Public Offering ( IPO ), the Advisors may elect to receive and the
             Company shall pay from the proceeds of an IPO, an amount equal to the aggregate difference between: (i) the
             Quarterly Fee Amount the Company would have paid had the amount not been fixed in fiscal year 2009 and (ii) the
             Quarterly Fee Amount payments that were made by the Company for fiscal year 2009. For purposes of clarification,
             the Quarterly Fee Amount for fiscal year 2010 shall be $4,786,055.86 per fiscal quarter. Notwithstanding the
             foregoing, the Quarterly Fee Amount for fiscal year 2014 and each fiscal year thereafter during the Term or any
             extension of the Term shall be $4,363,110. If the Company successfully completes an IPO, the Advisors may elect to
             receive and the Company shall pay from the proceeds of an IPO, an amount equal to the aggregate difference
             between: (x) the Quarterly Fee amount the Company would have paid in fiscal year 2014 and each fiscal year
             thereafter had such amounts not been fixed and (y) the Quarterly Fee Amount payments that were made by the
             Company for fiscal year 2014 and each fiscal year thereafter.


     2.      The parties acknowledge that for fiscal year 2014, any excess Quarterly Fee Amounts paid by the Company before
             this Amendment was adopted (i.e., the amount of any Quarterly Fee Amount that was paid which was in excess of
             $4,363,110) will be applied as a credit to the next occurring Quarterly Fee Amount so that the total paid in fiscal year
             2014 will equal $17,452,440.
         Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                        Declaration of Scott A. Rader Page 146 of 585
3.   Continuing Force and Effect. The Agreement, as modified by the terms of this Amendment, shall continue in full force and
     effect from and after the date of the adoption of this Amendment set forth above.

4.   Counterparts. This Amendment may be executed by the parties hereto in any number of separate counterparts (including
     facsimiled counterparts), each of which shall be deemed to be an original, and all of which taken together shall be deemed
     to constitute one and the same instrument.

5.   GOVERNING LAW. THIS AMENDMENT AND SHALL BE GOVERNED BY, AND CONSTRUED AND
     INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
           Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                            Desc
                          Declaration of Scott A. Rader Page 147 of 585
         IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 to the Advisory Agreement on the day and
year first written above.

                                                             TOYS R US, INC.

                                                                    /s/ David J. Schwartz
                                                             By:
                                                             Name: David J. Schwartz
                                                             Title: Executive Vice President – General
                                                                                     Counsel

                                                             BAIN CAPITAL PARTNERS, LLC
                                                             By: /s/ Matthew S. Levin
                                                             Name: Matthew S. Levin

                                                             Its:

                                                             BAIN CAPITAL, LTD.

                                                             By: /s/ Matthew S. Levin
                                                             Name: Matthew S. Levin

                                                             Its:

                                                             KOHLBERG KRAVIS ROBERTS & CO., L.P.

                                                             By:    KKR & Co. LLC

                                                             By: /s/ William Janetschek
                                                             Name: William Janetschek

                                                             Its:   Chief Financial Officer

                                                             VORNADO TRUCK, LLC


                                                             By: /s/ Wendy Silverstein
                                                             Name: Wendy Silverstein

                                                             Its: Authorized Signatory
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 148 of 585




             EXHIBIT 4-C
             Excerpts from
     TRU’s Sept. 27, 2017 Form 10-Q
                Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                                     Desc
                               Declaration of Scott A. Rader Page 149 of 585



                                           UNITED STATES
                               SECURITIES AND EXCHANGE COMMISSION
                                                                WASHINGTON, D.C. 20549

                                                                       FORM 10-Q
                                                             QUARTERLY REPORT
                                                   PURSUANT TO SECTION 13 OR 15(d) OF
                                                  THE SECURITIES EXCHANGE ACT OF 1934
                                                   For the quarterly period ended July 29, 2017

                                                             Commission file number 1-11609




                                                      TOYS “R” US, INC.
                                                     (Exact name of registrant as specified in its charter)
                                                       _________________________________________________________________


                                    Delaware                                                                                     XX-XXXXXXX
                           (State or other jurisdiction of                                                                      (IRS Employer
                          incorporation or organization)                                                                    Identification Number)

                  One Geoffrey Way Wayne, New Jersey                                                                                 07470
                   (Address of principal executive offices)                                                                        (Zip code)

                                                                             (973) 617-3500
                                                      (Registrant’s telephone number, including area code)
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the
preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the
past 90 days. Yes # No #
(Note: As a voluntary filer not subject to the filing requirements of Section 13(a) or 15(d) of the Exchange Act, the registrant has filed all reports pursuant to
Section 13(a) or 15(d) of the Exchange Act during the preceding 12 months as if the registrant were subject to such filing requirements.)
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be
submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the
registrant was required to submit and post such files).
Yes "     No #
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging
growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2
of the Exchange Act.

Large accelerated filer                 #                                                                                  Accelerated filer                    #

Non-accelerated filer                   " (Do not check if a smaller reporting company)                                    Smaller reporting company            #

Emerging growth company                 #
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. #
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes #                 No "
As of September 26, 2017, there were 49,353,943 outstanding shares of common stock of Toys “R” Us, Inc., none of which were publicly traded.
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                               Desc
                             Declaration of Scott A. Rader Page 150 of 585

                                               TOYS “R” US, INC. AND SUBSIDIARIES
                                 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                            (Unaudited)

1. Basis of presentation
As used herein, the “Company,” “we,” “us,” or “our” means Toys “R” Us, Inc., and its consolidated subsidiaries, except as expressly indicated or
unless the context otherwise requires. The Condensed Consolidated Balance Sheets as of July 29, 2017, January 28, 2017 and July 30, 2016, the
Condensed Consolidated Statements of Operations and the Condensed Consolidated Statements of Comprehensive Loss for the thirteen and
twenty-six weeks ended July 29, 2017 and July 30, 2016 and the Condensed Consolidated Statements of Cash Flows and the Condensed
Consolidated Statements of Stockholders’ Deficit for the twenty-six weeks ended July 29, 2017 and July 30, 2016, have been prepared by us in
conformity with accounting principles generally accepted in the United States of America (“GAAP”) for interim reporting, and in accordance with
the requirements of this Quarterly Report on Form 10-Q. Our interim Condensed Consolidated Financial Statements are unaudited and are subject
to year-end adjustments. In the opinion of management, the financial statements include all known adjustments (which consist primarily of normal,
recurring accruals, estimates and assumptions that impact the financial statements) necessary to present fairly the financial position at the balance
sheet dates and the results of operations for the thirteen and twenty-six weeks then ended. The Condensed Consolidated Balance Sheet at
January 28, 2017, presented herein, has been derived from our audited balance sheet included in our Annual Report on Form 10-K for the fiscal
year ended January 28, 2017, but does not include all disclosures required by GAAP. These financial statements should be read in conjunction
with the consolidated financial statements and footnotes thereto included within our Annual Report on Form 10-K for the fiscal year ended
January 28, 2017. The results of operations for the thirteen and twenty-six weeks ended July 29, 2017 and July 30, 2016 are not necessarily
indicative of operating results for the full year.

Toys-Japan/Asia JV Transaction
On March 24, 2017, the Company combined the legal entity structure for its Toys-Japan and Toys (Labuan) Holding Limited (“Asia JV”)
businesses (the “Asia Merger”). The combination was effected by the issuance of new shares of the Asia JV in exchange for our contribution of
Toys-Japan, which resulted in Fung Retailing’s ownership of 15% in the combined company and our ownership of 85% in the combined company.
In connection with the Asia Merger, we no longer hold a future option or requirement to acquire Fung Retailing’s ownership interest in the Asia
JV. As a result, the Noncontrolling interest is no longer redeemable at the option of the holder and was reclassified from Temporary equity to
Stockholders’ deficit on the Condensed Consolidated Balance Sheet in fiscal 2017. We recorded a $68 million adjustment to Noncontrolling interest
to reflect Fung Retailing’s ownership of the combined company’s net assets at book value.

Subsequent Events
On August 21, 2017, Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee (“Toys-Canada”), a subsidiary of the Company, entered into a sale-
leaseback arrangement for its corporate resource center and distribution center for gross proceeds of CAD $76 million ($60 million as of August 21,
2017). Pursuant to the lease agreement, the initial minimum lease term is 15 years with five additional 5-year extension terms. In accordance with
Accounting Standards Codification (“ASC”) 840-40, the leaseback period, including the fixed renewal options, constitutes continuing involvement
with the associated property. Due to this continuing involvement, we recorded a financing obligation for the proceeds received and will defer the
recognition of the gain.

Bankruptcy Filing
As discussed further in Note 2 entitled “Subsequent Event - Bankruptcy Filing,” on September 18, 2017 (the “Petition Date”), the Company and
certain of the Company’s direct and indirect subsidiaries (collectively with the Company, the “Debtors”), filed voluntary petitions (“Bankruptcy
Petitions”) for reorganization under Chapter 11 of the U.S. Bankruptcy Code (“Bankruptcy Code”) in the U.S. Bankruptcy Court for the Eastern
District of Virginia, Richmond Division (“Bankruptcy Court”). See Note 3 entitled “Short-term borrowings and long-term debt” for a discussion of
debtor-in-possession financing.

2. Subsequent Event - Bankruptcy Filing

Chapter 11 Proceedings
On the Petition Date, the Debtors filed Bankruptcy Petitions for reorganization under Chapter 11 of the Bankruptcy Code in Bankruptcy Court. The
Debtors have filed a motion with the Bankruptcy Court seeking joint administration of their Chapter 11 cases. The Debtors’ Chapter 11 cases are
being jointly administered for procedural purposes under the caption In re Toys “R” Us, Inc., et al., Case No. 12-34665 (KLP). Documents and
other information related to the Chapter 11 Proceedings is available free of charge online at https://cases.primeclerk.com/toysrus/.

                                                                          6
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                   Desc
                              Declaration of Scott A. Rader Page 151 of 585

Operation and Implications of the Chapter 11 Cases
The accompanying Condensed Consolidated Financial Statements contemplate the realization of assets and the satisfaction of liabilities in the
normal course of business. Our ability to continue as a going concern is contingent upon our ability to comply with the financial and other
covenants contained in the debtor-in-possession financing (the “DIP Financing”) described below, the development of, and the Bankruptcy
Court's approval of, a Chapter 11 plan and our ability to successfully implement a restructuring plan and obtain new financing, among other
factors. Such conditions raise substantial doubt as to the Company’s ability to continue as a going concern.

As a result of the Chapter 11 cases, the realization of assets and the satisfaction of liabilities are subject to uncertainty. The filing of the Chapter 11
petitions constituted an event of default with respect to certain of our existing debt obligations. While operating as debtors-in-possession under
Chapter 11, the Debtors may sell or otherwise dispose of or liquidate assets or settle liabilities, subject to the approval of the Bankruptcy Court or
as otherwise permitted in the ordinary course of business (and subject to restrictions contained in the DIP Financing and applicable orders of the
Bankruptcy Court), for amounts other than those reflected in the accompanying Condensed Consolidated Financial Statements. Further, any
restructuring plan may impact the amounts and classifications of assets and liabilities reported in our Condensed Consolidated Financial
Statements.

Financing During the Chapter 11 Cases
See Note 3 entitled “Short-term borrowings and long-term debt” for discussion of the DIP Financing, which provides up to $3,125 million in senior
secured, super-priority financing, subject to the terms, conditions, and priorities set forth in the applicable definitive documentation and orders of
the Bankruptcy Court.

Significant Bankruptcy Court Actions
On September 19, 2017 at the first-day hearings of the Chapter 11 cases, the Bankruptcy Court issued certain interim and final orders relating to the
Debtors’ businesses. These orders authorized the Debtors to, among other things, enter into the DIP Financing (described in Note 3 entitled
“Short-term borrowings and long-term debt”), pay certain pre-petition employee and retiree expenses and benefits, use their existing cash
management system, maintain and administer customer programs, pay certain critical and foreign vendors and pay certain pre-petition taxes and
related fees. In addition, during the first-day hearings, the Bankruptcy Court set October 10, 2017 as the date for the second-day hearings in the
Chapter 11 cases. We expect that at the second-day hearings the Bankruptcy Court will consider issuing final orders related to the matters
approved in the interim orders as well as certain other related matters.

These orders are significant because they allow us to operate our businesses in the normal course.


                                                                             7
                Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                           Desc
                               Declaration of Scott A. Rader Page 152 of 585

3. Short-term borrowings and long-term debt

Pre-Petition short-term borrowings and long-term debt
A summary of the Company’s consolidated Short-term borrowings and Long-term debt as of July 29, 2017, January 28, 2017 and July 30, 2016 is
outlined in the table below:

                                                                                                 July 29,           January 28,        July 30,
(In millions)                                                                                     2017                 2017             2016
Short-term borrowings
Asia JV uncommitted lines of credit                                                          $              5   $            —     $              6
Long-term debt
10.375% senior notes, due fiscal 2017 (1)                                                                —                   —                445
8.500% senior secured notes, due fiscal 2017 (2)                                                         —                   —                718
French real estate credit facility, due fiscal 2018                                                      53                  48                50
Incremental secured term loan facility, due fiscal 2018 (3)                                             124                 125               127
Second incremental secured term loan facility, due fiscal 2018 (3)                                       62                  62                63
Toys-Japan unsecured credit line, expires fiscal 2018                                                    —                   —                 32
7.375% senior notes, due fiscal 2018 (1)                                                                209                 209               401
$1.85 billion secured revolving credit facility, expires fiscal 2019 (3)                                845                 465               649
Senior unsecured term loan facility, due fiscal 2019 (4)                                                847                 874               872
Tranche A-1 loan facility, due fiscal 2019 (3)                                                          273                 272               271
Propco II mortgage loan, due fiscal 2019 (2)                                                            488                 489                —
Giraffe Junior mezzanine loan, due fiscal 2019 (5)                                                       69                  78                —
Secured term B-4 loan facility, due fiscal 2020 (3)                                                     980                 982               984
UK real estate credit facility, due fiscal 2020                                                         339                 323               340
European and Australian asset-based revolving credit facility, expires fiscal 2020                       78                  —                 76
Toys-Japan 1.85%-2.18% loans, due fiscals 2019-2021                                                      40                  44                50
12.000% Taj senior secured notes, due fiscal 2021                                                       578                 577                —
8.750% debentures, due fiscal 2021 (6)                                                                   22                  22                22
Finance obligations associated with capital projects                                                    177                 179               181
Capital lease and other obligations                                                                      12                  12                15
                                                                                                      5,196                4,761            5,296
Less: current portion                                                                                 3,176                  119               80
Total Long-term debt (7)                                                                     $        2,020     $          4,642   $        5,216

    (1) Represents obligations of Toys “R” Us, Inc. (the “Parent Company”).
    (2) Represents obligations of Toys “R” Us Property Company II, LLC (“TRU Propco II”). TRU Propco II is a single-purpose entity and is a
        separate entity from the Company. The assets and credit of TRU Propco II and its direct parent Giraffe Junior Holdings, LLC (“Giraffe
        Junior”) are not available to satisfy the debts or other obligations of the Company or any affiliate.
    (3) Represents obligations of Toys “R” Us – Delaware, Inc. (“Toys-Delaware”).
    (4) Represents obligations of Toys “R” Us Property Company I, LLC and its subsidiaries (“TRU Propco I”).
    (5) Represents obligations of Giraffe Junior.
    (6) Represents obligations of the Parent Company and Toys-Delaware.
    (7) We may maintain derivative instruments on certain of our long-term debt. Refer to Note 4 entitled “Derivative instruments and hedging
        activities” for further details.

                                                                         8
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                  Desc
                             Declaration of Scott A. Rader Page 153 of 585

The Parent Company is a holding company and conducts its operations through its subsidiaries, certain of which have incurred their own
indebtedness. Our credit facilities, loan agreements and indentures contain customary covenants that, among other things, restrict our ability to:
    •    incur certain additional indebtedness;
    •    transfer money between the Parent Company and our various subsidiaries;
    •    pay dividends on, repurchase or make distributions with respect to our or our subsidiaries’ capital stock or make other restricted
         payments;
    •    issue stock of subsidiaries;
    •    make certain investments, loans or advances;
    •    transfer and sell certain assets;
    •    create or permit liens on assets;
    •    consolidate, merge, sell or otherwise dispose of all or substantially all of our assets;
    •    enter into certain transactions with our affiliates; and
    •    amend certain documents.

The amount of total net assets that were subject to such restrictions was $92 million as of July 29, 2017. Our agreements also contain various and
customary events of default with respect to the indebtedness, including, without limitation, the failure to pay interest or principal when the same is
due under the agreements, cross default and cross acceleration provisions, the failure of representations and warranties contained in the
agreements to be true and certain insolvency events. If an event of default occurs and is continuing, the principal amounts outstanding
thereunder, together with all accrued and unpaid interest and other amounts owed thereunder, may be declared immediately due and payable by
the lenders.

We are dependent on the borrowings provided by the lenders to support our working capital needs, capital expenditures and to service debt. As
of July 29, 2017, we have funds available to finance our operations under our $1.85 billion secured revolving credit facility (“ABL Facility”) through
March 2019, subject to an earlier springing maturity, our Toys-Japan unsecured credit line through June 2018 and our European and Australian
asset-based revolving credit facility (“European ABL Facility”) through December 2020. In addition, Asia JV and Toys-Japan have uncommitted
lines of credit due on demand.

Asia JV uncommitted lines of credit, due on demand ($5 million at July 29, 2017)
Asia JV has several uncommitted unsecured lines of credit with various financial institutions with total availability of HK$285 million ($37 million at
July 29, 2017). As of July 29, 2017, we had $5 million of borrowings, which has been included in Accrued expenses and other current liabilities on
the Condensed Consolidated Balance Sheet and $5 million of bank guarantees issued under these facilities. The remaining availability under these
facilities was $27 million. The average interest rate on the drawn borrowings was 1.15% and 1.20% at July 29, 2017 and July 30, 2016, respectively.

Toys-Japan unsecured credit line, expires fiscal 2018 ($0 million at July 29, 2017)
Toys-Japan currently has an agreement with a syndicate of financial institutions, which includes an unsecured loan commitment line of credit,
“Tranche 2” due fiscal 2018. Tranche 2 is available in amounts of up to ¥9.45 billion ($85 million at July 29, 2017) and expires on June 29, 2018. As of
July 29, 2017, we had no outstanding borrowings under Tranche 2, with $85 million of remaining availability. On June 30, 2017, Toys-Japan’s
second unsecured loan commitment line of credit, “Tranche 1A” expired.

Additionally, Toys-Japan has two uncommitted lines of credit with ¥1.0 billion and ¥0.5 billion of total availability, respectively. At July 29, 2017,
we had no outstanding borrowings under these uncommitted lines of credit with a total of ¥1.5 billion ($14 million at July 29, 2017) of incremental
availability.

$1.85 billion secured revolving credit facility, expires fiscal 2019 ($845 million at July 29, 2017)
Under our ABL Facility which expires on March 21, 2019 subject to an earlier springing maturity, we had outstanding borrowings of $845 million, a
total of $93 million of outstanding letters of credit and excess availability of $439 million as of July 29, 2017. We were subject to a minimum excess
availability covenant of $125 million, with remaining availability of $314 million in excess of the covenant at July 29, 2017. Availability was
determined pursuant to a borrowing base, consisting of specified percentages of eligible inventory and credit card receivables and certain
Canadian real estate less any applicable availability reserves, and generally peaks in the third quarter of our fiscal year.

                                                                            9
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                         Desc
                              Declaration of Scott A. Rader Page 154 of 585

European and Australian asset-based revolving credit facility, expires fiscal 2020 ($78 million at July 29, 2017)
The European ABL Facility, as amended, provides for a five-year £138 million ($181 million at July 29, 2017) asset-based senior secured revolving
credit facility which expires on December 18, 2020. As of July 29, 2017, we had outstanding borrowings of $78 million, with $29 million of remaining
availability under the European ABL Facility.

Senior unsecured term loan facility, due fiscal 2019 ($847 million at July 29, 2017)
The senior unsecured term loan facility due fiscal 2019 (the “Propco I Term Loan Facility”) requires TRU Propco I to prepay outstanding term loans
with 25% of TRU Propco I’s annual excess cash flow (as defined in the Propco I Term Loan Facility), subject to the rights of the lenders to decline
such prepayment. As a result, TRU Propco I made a prepayment of $29 million on May 9, 2017.

Giraffe Junior mezzanine loan, due fiscal 2019 ($69 million at July 29, 2017)
The Giraffe Junior mezzanine loan due fiscal 2019 required TRU Propco II to make principal repayments of (i) available excess cash flow, (ii) escrow
refunds and (iii) excess release proceeds, each as defined in the Giraffe Junior mezzanine loan agreement, following payment of monthly debt
service and required reserves under the Propco II mortgage loan and Giraffe Junior mezzanine loan. During the thirteen and twenty-six weeks
ended July 29, 2017, Giraffe Junior made prepayments of $6 million and $11 million, respectively, related to available excess cash flow.

Subsequent Event - Debtor-in-Possession Financing

Debtor-in-Possession Credit Facilities
We have received binding commitments and agreements to participate, subject to certain customary conditions, for approximately $3,125 million of
post-petition financing consisting of (i) $1,850 million of revolving commitments under our proposed ABL/FILO debtor-in-possession financing
(the “ABL/FILO DIP Facility”), (ii) $450 million of “first in last out” term loan financing under the ABL/FILO DIP Facility, (iii) $450 million of term
loan financing under our proposed term debtor-in-possession financing (the “Term DIP Facility” and, together with the ABL/FILO DIP Facility, the
“DIP Facilities”) and (iv) $375 million Senior Secured ABL DIP Notes (the “DIP Notes” and together with the DIP Facilities, the “DIP Financing”).

On September 20, 2017, the Bankruptcy Court approved an interim order authorizing the Debtors to pay certain fees related to the DIP Facilities in
accordance with the applicable commitment and fee letters.

ABL/FILO DIP Facility
The ABL/FILO DIP Facility is governed by the Superpriority Debtor-In-Possession Credit Agreement (the “ABL/FILO DIP Credit Agreement”), by
and among Toys-Delaware, certain additional Debtors party thereto, the lenders that are party thereto from time to time and an administrative and
collateral agent.

The ABL/FILO DIP Facility will mature on the sixteenth month after the closing date of the ABL/FILO DIP Facility.

The principal amounts outstanding under the ABL/FILO DIP Facility will bear interest, with respect to the US borrowings, based on applicable
LIBOR, prime rate or federal funds rates plus applicable margins and with respect to Canadian borrowings, based on applicable BA Rate, Canadian
Prime Rate or Bank of Canada Overnight Rate plus applicable margins as set forth in the ABL/FILO Facility. The ABL/FILO Facility also will
provide for certain additional fees payable to the agents and lenders, as well as availability fees payable with respect to any unused portions of the
available ABL/FILO Facility.

The obligations under the ABL/FILO DIP Facility will be secured by (i) a superpriority claim over the Avoidance Actions (as defined under the
ABL/FILO DIP Facility), (ii) a third priority lien on all of the collateral of the domestic loan parties, (iii) a first priority senior priming lien on all pre-
and post-petition collateral of the domestic loan parties of the same type, scope and nature as the collateral under the that certain Amended and
Restated Credit Agreement, dated as of August 24, 2010 (as amended, amended and restated, supplemented or otherwise modified from time to
time prior to the Petition Date, the “Pre-petition Term Loan Agreement”), by and among Toys-Delaware, as borrower, certain of its subsidiaries as
guarantors, Bank of America, N.A., as administrative agent, and the lenders from time to time party thereto, in each case subject to certain
exceptions set forth in the ABL/FILO DIP Facility, (iv) a junior lien on all of the collateral of the domestic loan parties, subject to non-avoidable
liens in existence at the time of the commencement of the Chapter 11 cases or valid liens in existence at the time of such commencement and (v) in
the case of Toys-Canada, a superpriority lien on all property of Toys-Canada.

The ABL/FILO DIP Facility will provide for affirmative and negative covenants applicable to the Debtors, including affirmative covenants requiring
the Debtors to provide financial information, budgets and other information to the agents under the ABL/FILO DIP Facility, and negative
covenants restricting the Debtors' ability to incur additional indebtedness, grant liens, dispose of assets, pay dividends or take certain other
actions, in each case except as permitted in the ABL/FILO DIP Facility.

                                                                               10
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                  Desc
                             Declaration of Scott A. Rader Page 155 of 585

Our ability to borrow under the ABL/FILO DIP Facility will be subject to the satisfaction of certain customary conditions precedent set forth
therein.

The ABL/FILO DIP Facility will provide for certain usual and customary events of default for financings of this type, including non-payment of
obligations, defaults under covenants, breaches of representations and warranties, cross-defaults to other indebtedness, attachment defaults,
judgment defaults, failure to comply with ERISA rules and regulations, invalidity of collateral documents, change of control, invalidity of pre-
petition loan documents and the occurrence of any number of adverse actions or consequences in any of the Chapter 11 cases. Upon the existence
of an event of default, the ABL/FILO DIP Facility will provide that all principal, interest and other amounts due thereunder will become immediately
due and payable, either automatically or at the election of specified lenders.

The foregoing summary of the ABL/FILO DIP Credit Agreement does not purport to be a complete description and is qualified in its entirety by
reference to the complete text of the ABL/FILO DIP Credit Agreement, which is filed herewith as Exhibit 10.1 and incorporated by reference herein.

DIP Term Loan
The Term DIP Facility is governed by a Debtor in Possession Credit Agreement (the “Term DIP Credit Agreement”), by and among Toys-
Delaware, as borrower, certain of the other Debtors party thereto, (together with the Borrower, the “DIP Term Loan Parties”), NexBank SSB,
administrative agent and collateral agent, and the lenders from time to time party thereto.

The Term DIP Facility will mature sixteen months after the closing date of the Term DIP Facility, subject to certain Bankruptcy-related events.

The principal amounts outstanding under the Term DIP Facility will bear interest at either (i) the base rate plus a margin of 7.75% or (ii) the
Eurodollar rate plus a margin of 8.75%. The obligations under the Term DIP Facility will be secured by, subject to certain exceptions and
limitations, (i) a first priority priming lien with respect to the collateral pledged under the Pre-petition Term Loan Agreement, (ii) a first lien on
property of the DIP Term Loan Parties of the same type, scope and nature as under the Pre-petition Term Loan Agreement that is unencumbered as
of the Petition Date, (iii) a junior lien with respect to the property of the DIP Term Loan Parties that is of the same nature, scope and type as the
collateral pledged under the ABL/FILO DIP Facility and was secured prior to the Petition Date and (iv) a first priority lien on the property of
Wayne Real Estate Company, LLC.

The Term DIP Facility will provide for affirmative and negative covenants applicable to the Debtors, including affirmative covenants requiring the
Debtors to provide financial information, budgets and other information to the agents under the Term DIP Facility, and negative covenants
restricting the Debtors' ability to incur additional indebtedness, grant liens, dispose of assets, pay dividends or take certain other actions, in each
case except as permitted in the Term DIP Facility. Our ability to borrow under the Term DIP Facility will be subject to the satisfaction of certain
customary conditions precedent set forth therein.

The Term DIP Facility will provide for certain usual and customary events of default for financings of this type, including non-payment of
obligations, defaults under covenants, breaches of representations and warranties, cross-defaults to other indebtedness, judgment defaults, failure
to comply with ERISA rules and regulations, invalidity of the loan documents, change of control and the occurrence of any number of adverse
actions or consequences in any of the Chapter 11 cases against Debtors. Upon the existence of an event of default, the Term DIP Facility will
provide that all principal, interest and other amounts due thereunder will become immediately due and payable, either automatically or at the
election of specified lenders.

The foregoing summary of the Term DIP Credit Agreement does not purport to be a complete description and is qualified in its entirety by
reference to the complete text of the Term DIP Credit Agreement, which is filed herewith as Exhibit 10.2 and incorporated by reference herein.

Debtor-in-Possession Notes Financing
In connection with the Bankruptcy Filing, TRU Taj LLC and TRU Taj Finance, Inc., as the issuers (the “TRU Taj Issuers”) entered into a Note
Purchase Agreement (the “DIP Notes Purchase Agreement”) with certain holders (the “Consenting Holders”) of the TRU Taj Issuers’ 12.000%
Senior Secured Notes due 2021 (the “Existing TAJ Notes”), pursuant to which such Consenting Holders committed to provide debtor-in-
possession financing consisting of $375 million aggregate principal amount of 11.00% DIP Notes.

On September 20, 2017, the Bankruptcy Court entered an interim order with respect to the issuance of the DIP Notes and the payment of related
fees, and on September 22, 2017, the DIP Notes were issued under an Indenture (the “DIP Notes Indenture” and, together with the DIP Notes
Purchase Agreement, the “DIP Notes Documents”), by and among the TRU Taj Issuers, the

                                                                           11
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                 Desc
                             Declaration of Scott A. Rader Page 156 of 585

Company, as a guarantor, certain additional subsidiaries of the Company party thereto, as guarantors (collectively with the Company, the “DIP
Notes Guarantors”) and Wilmington Savings Fund Society, FSB, as trustee and collateral trustee.

The net proceeds of the issuance and sale of the DIP Notes were funded into escrow; provided that $96 million of the proceeds of the DIP Notes
was disbursed immediately to the Debtors to (i) fund the operations and administration of the TRU Taj Issuers and non-Debtor subsidiaries, (ii)
pay fees, costs and expenses and (iii) engage in on-lending transactions to non-Debtor subsidiaries of the Company, in each case, subject to the
terms and conditions of the Bankruptcy Court’s interim order, the DIP Notes Purchase Agreement and the DIP Notes Indenture. An additional $35
million of the proceeds of the issuance and sale of the DIP Notes will be disbursed to the TRU Taj Issuers upon satisfactions of certain terms and
conditions in the DIP Note Purchase Agreement, including, among other things, entry of the final order of the Bankruptcy Court approving the DIP
Notes financing, for use in connection with the working capital needs of the TRU Taj Issuers’ and their restricted subsidiaries during the 2017
holiday season. The release of the remaining proceeds of the purchase and sale of the DIP Notes to the TRU Taj Issuers is subject to certain terms
and conditions in the Notes Purchase Agreement and the interim order, including, among other things, (i) granting a security interest in the
collateral of certain non-Debtor European subsidiaries of the Company, including obligors under the European ABL Facility and (ii) an order of the
Bankruptcy Court approving the assumption of certain intellectual property licenses. $50 million of the proceeds of the issuance and sale of the
DIP Notes will be disbursed for the prepayment of the French real estate credit facility, due fiscal 2018.

The DIP Notes are the sixteen-month senior secured superpriority obligations of the Company and the DIP Notes Guarantors and, subject to the
entry of the final order approving the DIP Notes financing and certain exceptions described more fully in the DIP Notes Documents and the interim
order approving the DIP Notes, will be secured by (i) a priming first priority senior security interest in the pre-petition collateral of the TRU Taj
Issuers and the DIP Notes Guarantors and (ii)(A) a second priority security interest on the assets of the Company’s non-Debtor European
subsidiaries party to the European ABL Facility, (B) a first priority security interest in the property and assets of Toys “R” Us Iberia Real Estate
S.L.U. and its subsidiaries and (C) second priority security interest in the property and assets of Toys “R” Us France Real Estate SAS.

Interest on the DIP Notes accrues at the rate of 11.00%, payable monthly. The proceeds of the DIP Notes shall be used solely (i) to pay interest on
the Existing TAJ Notes and the DIP Notes, (ii) for working capital and general corporate purposes of the TRU TAJ Issuers and their subsidiaries
materially consistent with the interim order and (iii) to pay fees, costs and expenses incurred in connection with the issuance of the DIP Notes and
other administration costs incurred in connection with the Chapter 11 cases and claims or amounts approved by the Bankruptcy Court.

The terms of the DIP Notes contain numerous covenants imposing financial and operating restrictions on the TRU Taj Issuers and the DIP Notes
Guarantors. These covenants include a minimum EBITDA covenant, restrictions on the Taj Issuers’ ability and certain of their restricted
subsidiaries to, among other things, incur or assume additional debt or provide guarantees in respect of obligations of other persons, issue
redeemable stock and preferred stock, prepay, redeem or repurchase subordinated debt, make loans and investments, incur certain liens, impose
limitations on dividends, loans or asset transfers from subsidiaries, sell or otherwise dispose of assets, including capital stock of subsidiaries,
consolidate or merge with or into, or sell substantially all of its assets to another person and enter into transactions with affiliates, in each case
except as permitted by the DIP Notes Indenture.

The foregoing summary of the DIP Notes Indenture does not purport to be a complete description and is qualified in its entirety by reference to the
complete text of the DIP Notes Indenture, which is filed herewith as Exhibit 10.3 and incorporated by reference herein.

4. Derivative instruments and hedging activities
We are exposed to market risk from potential changes in interest rates and foreign currency exchange rates. We regularly evaluate our exposure
and enter into derivative financial instruments to economically manage these risks. We record all derivatives as either assets or liabilities on the
Condensed Consolidated Balance Sheets measured at estimated fair value and we do not offset assets and liabilities with the same counterparty.
We recognize the changes in fair value as unrealized gains and losses. The recognition of these gains or losses depends on our intended use of
the derivatives and the resulting designation. In certain defined conditions, we may designate a derivative as a hedge for a particular exposure.

Interest Rate Contracts
As of July 29, 2017 and January 28, 2017, we had two interest rate caps designated as cash flow hedges. As of July 30, 2016, we had one interest
rate cap designated as a cash flow hedge. No material ineffectiveness was recorded for the thirteen and twenty-six weeks ended July 29, 2017 and
July 30, 2016. We expect to reclassify a net loss of less than $1 million over the next 12 months to Interest expense from Accumulated other
comprehensive loss.

                                                                          12
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                              Desc
                              Declaration of Scott A. Rader Page 157 of 585

Item 2.       Unregistered Sales of Equity Securities and Use of Proceeds
None.

Item 3.       Defaults Upon Senior Securities
The filing of the voluntary petitions seeking relief under Chapter 11 of the Bankruptcy Code constituted an event of default that accelerated the
Company’s obligations under the following debt instruments:
    •     the Indenture governing our 7.375% senior notes due 2018;
    •     the Indenture governing our 8.750% debentures due 2021;
    •     the Third Amended and Restated Credit Agreement, dated as of March 21, 2014, among Toys “R” Us - Delaware, Inc., as the Lead
          Borrower, Toys “R” Us (Canada) Ltd., Toys “R” Us (Canada) Ltee, as the Canadian Borrower, and certain other subsidiaries of Toys “R”
          Us - Delaware, Inc., as Facility Guarantors, Bank of America N.A., as Administrative Agent, as Canadian Agent and Co-Collateral Agent,
          Wells Fargo Bank, National Association, as Co-Collateral Agent, and the Lenders named therein, Wells Fargo Bank National Association
          and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, Citigroup Global Markets Inc., Deutsche Bank Securities Inc., Goldman
          Sachs Bank USA and Bank of Montreal as Co-Documentation Agents, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo
          Bank National Association and JPMorgan Securities, LLC, as Joint Lead Arrangers, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
          Wells Fargo Bank National Association, JPMorgan Securities, LLC, Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and
          Goldman Sachs Bank USA as Joint Bookrunners, as amended by the First Amendment, dated as of October 24, 2014 to the Third
          Amended and Restated Credit Agreement;
    •     the Amended and Restated Credit Agreement (the “New Secured Term Loan”), dated as of August 24, 2010 by and among Toys “R” Us -
          Delaware, Inc., as Borrower, Banc of America, N.A., as Administrative Agent and as Collateral Agent, Goldman Sachs Credit Partners L.P.
          and JPMorgan Chase Bank, N.A., as Syndication Agents, the Lenders named therein, Credit Suisse Securities (USA) LLC and Wells
          Fargo Bank, N.A., as Documentation Agents, Banc of America Securities LLC, J.P. Morgan Securities, Inc. and Goldman Sachs Lending
          Partners LLC, as Joint Lead Arrangers and Banc of America Securities LLC, J. P. Morgan Securities Inc., Wells Fargo Securities, LLC,
          Goldman Sachs Lending Partners LLC, Credit Suisse Securities (USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities
          Inc., as Joint Bookrunning Managers, as amended by Amendment No. 1, dated as of September 20, 2010, to the New Secured Term Loan,
          Amendment No. 2, dated as of April 10, 2012, to the New Secured Term Loan, dated as of August 24, 2010 and Amendment No. 3, dated
          as of October 24, 2014, to the New Secured Term Loan, dated as of August 24, 2010;
    •     Mezzanine Loan Agreement, dated November 3, 2016, between Giraffe Junior Holdings, LLC and certain funds managed by Brigade
          Capital Management, LP; and
    •     the Loan Agreement, dated as of November 3, 2016, among Toys “R” Us Property Company II, LLC, Goldman Sachs Mortgage Company
          and Bank of America N.A.

As previously disclosed, subject to certain exceptions provided for in the Bankruptcy Code, the Chapter 11 filings automatically stayed all judicial
or administrative actions against the Company and efforts by creditors to collect on or otherwise exercise rights or remedies with respect to pre-
petition claims.

Item 4.       Mine Safety Disclosures
None.

Item 5.       Other Information

Retention Bonus Agreements
On September 13, 2017, the board of directors (the “Board”) of the Company approved a form of retention bonus agreement (the “Retention
Agreement”) and individual retention bonus amounts for the Company’s named executive officers, including: David A. Brandon, Chairman of the
Board and Chief Executive Officer ($2,812,500); Michael J. Short, Executive Vice President – Chief Financial Officer ($600,000); Richard Barry,
Executive Vice President – Global Chief Merchandising Officer ($450,000); Lance Wills, Executive Vice President – Global Chief Technology Officer
($412,500) and Andre Javes, President–Toys “R” Us, Asia Pacific ($325,125 based on the conversion rate on the date of payment of 1.0000 AUD =
0.78806 USD) (collectively, the “Named Executive Officers”). Pursuant to the Retention Agreement, each Named Executive Officer received a
retention bonus, which was paid on or about September 14, 2017. Recipients are required to repay the retention bonus if the recipient’s
employment terminates before September 13, 2018.

                                                                         41
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                              Desc
                             Declaration of Scott A. Rader Page 158 of 585

The foregoing summary of the form of Retention Agreement does not purport to be a complete description and is qualified in its entirety by
reference to the complete text of the form of Retention Bonus Agreement, which is filed herewith as Exhibit 10.4 and incorporated by reference
herein.

Executive Compensation Change
On September 13, 2017, the Board approved an increase in the annual base salary of Mr. Michael J. Short, Executive Vice President – Chief
Financial Officer, from $700,000 to $800,000. The increase in annual base salary was effective September 15, 2017.

Executive Incentive Plan
On September 13, 2017, the Board approved a cash-based Executive Incentive Plan for certain key employees. Pursuant to the Executive Incentive
Plan, these key employees are expected to receive quarterly payments according to target percentages of their base salary based on the certain
performance metrics established by the Board. The formal adoption of the Executive Incentive Plan is subject to the Bankruptcy Court’s approval.

Amendment No 3. to Stockholders’ Agreement
On September 13, 2017, the Company entered into Amendment No. 3 to the Stockholders’ Agreement, dated as of July 21, 2005 with the Sponsors
and certain other investors, pursuant to which, among other things, the size of the Board was increased from eight to ten members, providing for
an increase from one to three “independent directors” (as such term is defined in the Stockholder’s Agreement and having the meaning that such
director is not an employee, partner, member, stockholder, agent or affiliate of any of the Sponsors). In addition, the Stockholders’ Agreement was
amended to increase the maximum size of Board committees from three to six and to permit independent directors to serve on such committees.

The foregoing summary of Amendment No. 3 does not purport to be a complete description and is qualified in its entirety by reference to the
complete text of Amendment No. 3, which is filed herewith as Exhibit 10.5 and incorporated by reference herein.

Appointment of New Independent Directors
On September 13, 2017, the Board approved an increase in the size of the Board from eight to ten members and appointed Alan B. Miller, Esq. and
Mohsin Y. Meghji to serve as members of the Board, each as an independent director.

Mr. Miller, age 80, serves as the Special Counsel and Litigation Trustee of the Collins & Aikman Litigation Trust and as an independent director on
more than a dozen boards of directors. Mr. Miller served as Senior Partner in the Business, Finance and Restructuring practice at Weil, Gotshal &
Manges LLP until December 2005 and was its co-founder of Business Finance & Restructuring practice. Mr. Miller has concentrated in business
reorganizations, including Chapter 11 reorganizations, out-of-court debt restructures, secured financings and investments in troubled companies
for more than 30 years. Mr. Miller holds a J.D. from Boston College Law School and a B.A. from Trinity College.

Mr. Meghji, age 52, has been Founding Partner and Managing Partner at M-III Partners LLC since February 2014. Mr. Meghji served as President
and Chief Executive Officer of Merit Life Insurance Co. and Yosemite Insurance Company Inc. from January 2012 to February 2014. Mr. Meghji
serves as the Chief Restructuring Officer of Capmark Financial Group. Mr. Meghji has been Chief Executive Officer at M-III Acquisition Corp. since
August 04, 2015. Mr. Meghji served as the Head of Strategy and Corporate Development and Executive Vice President at Springleaf Finance
Corporation since January 2012. He served as the Executive Vice President and Head of Strategy at Springleaf Holdings, Inc. Mr. Meghji served as
Senior Managing Director of C-III Capital Partners from October 2011 to January 2012. Prior to that, Mr. Meghji served as Principal and Managing
Director of Loughlin Management Partners+Co from February 2002 to October 2011. For the majority of his career, Mr. Meghji has specialized in
advising management, investors and creditors in relation to business restructurings in a variety of industries, including healthcare. Mr. Meghji
graduated with a Bachelor’s degree in Business Administration from the Schulich School of Business of York University, Canada and has
completed the Advanced Corporate Finance Program at the INSEAD Business School in France.

For their service as independent directors, Messrs. Miller and Meghji will be entitled to receive the compensation and other benefits the Company
generally provides to its Independent Directors as described below.

In connection with the appointment of Messrs. Miller and Meghji to the Board, there are no arrangements or understandings between Messrs.
Miller and Meghji and any other person pursuant to which either of Messrs. Miller and Meghji were selected as a director and there are no
transactions in which either of Messrs. Miller and Meghji hold an interest requiring disclosure under Item 404(a) of Regulation S-K.

                                                                        42
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                   Desc
                              Declaration of Scott A. Rader Page 159 of 585

In addition to the foregoing, additional independent directors have been appointed to certain subsidiaries of the Company in connection with the
Chapter 11 cases.

Amendment No .4 to Stockholder’s Agreement
On September 17, 2017, the Company entered into Amendment No. 4 to the Stockholders’ Agreement, dated as of July 21, 2005 with the Sponsors
and certain other investors, pursuant to which, among other things and the size of the Board was increased from ten to eleven members and the
number of Bain Designees (as defined the Stockholders’ Agreement) was increased from two to three.

The foregoing summary of Amendment No. 4 does not purport to be a complete description and is qualified in its entirety by reference to the
complete text of Amendment No. 4, which is filed herewith as Exhibit 10.6 and incorporated by reference herein.

Appointment of New Director
On September 17, 2017, the Board approved an increase in the size of the Board from ten to eleven members and appointed John Belitsos to serve
as a Bain Designee.

Mr. Belitsos, age 38, is a Principal at Bain Capital Private Equity, L.P. (“Bain Capital”). Prior to joining the Bain Capital investment team in 2005, Mr.
Belitsos worked at Goldman Sachs where he focused primarily on mergers and acquisitions for companies in the technology, media, and
telecommunications industries. Mr. Belitsos also is a current member of the board of directors of iHeartCommunications, Inc. and the Gymboree
Corporation, and previously served as a board member of D&M Holdings, Inc. (Denon & Marantz). Mr. Belitsos holds an A.B. in Economics from
Harvard College and an M.B.A. from Harvard Business School.

Except as described herein, there are no existing or currently proposed transactions to which the Company or any of its subsidiaries is a party and
in which Mr. Belitsos has a direct or indirect material interest. There are no arrangements or understandings between Mr. Belitsos and any other
person pursuant to which he was selected as a director.

Increase in Director Compensation
On September 13, 2017, the Board approved certain changes in the compensation paid to its independent directors, including Richard Goodman,
who has served on the Board since October 2011 and Alan B. Miller, Esq. and Mohsin Y. Meghji, which were appointed on September 13, 2017 in
connection with entry into Amendment No. 3. The Company’s independent directors will receive $200,000 per year, payable quarterly in advance.
In addition, the Company’s independent directors will be compensated on a “per diem” basis at a rate of $5,000 in cash, for days on which such
independent directors devote more than four hours outside of board meetings, for meetings or activities outside the scope of normal board duties.
In accordance with the Company’s customary practice, the independent directors are expected be covered by the Company’s directors’ and
officers’ insurance policy, in an amount and on terms as reasonably determined by each Board, which would require the Company to indemnify
them against certain liabilities that may arise in connection with their status or service as a member of the Board.

Consent to Extension to Advisory Agreement
As described in Note 9 to our Condensed Consolidated Financial Statements entitled “Related Party Transactions,” pursuant to the Consent
Agreement, effective as of August 31, 2017, the Sponsors agreed that the Advisory Fees due to such Sponsors under the Advisory Agreement
will be deferred and the Company will not be required to pay such Advisory Fees until the earlier of (i) the date specified in writing by the
Sponsors and (ii) August 31, 2018.

Waiver and Forbearance Agreement
On September 18, 2017, the Company, the TRU Taj Issuers, certain additional subsidiaries of the Company, and the Consenting Noteholders or
investment managers or advisors of the Consenting Noteholders entered into the Waiver and Forbearance Agreement, as amended by
Amendment No. 1, dated as of September 22, 2017 whereby the Consenting Noteholders have agreed to (1) prospectively waive the Specified
Defaults; (2) forbear from exercising any of the rights and remedies under the existing Taj Notes Indenture, related documents or applicable law
against the Foreign Guarantors solely with respect to the Specified Defaults and (3) consent to the incurrence of the DIP Financing.

The foregoing summary of each of the Waiver and Forbearance Agreement and Amendment No. 1 to the Waiver and Forbearance Agreement do
not purport to be complete descriptions and are qualified in its entirety by reference to the complete text of the Waiver and Forbearance
Agreement and Amendment No. 1 to the Waiver and Forbearance Agreement, which are filed herewith as Exhibits 10.7 and 10.8, respectively, and
each are incorporated by reference herein.


                                                                            43
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                      Desc
               Declaration of Scott A. Rader Page 160 of 585


                                                                                               Exhibit 10.1
      SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                                         dated as of
                                     September 22, 2017

                              TOYS “R” US-DELAWARE, INC.
         as a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code

                                As the Lead Borrower
                                         for
                          THE BORROWERS PARTY HERETO

                    THE FACILITY GUARANTORS PARTY HERETO

                            JPMORGAN CHASE BANK, N.A.
                                as Administrative Agent

                JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
                             as Canadian Agent

                            JPMORGAN CHASE BANK, N.A.
                                 as Collateral Agent

                                      THE LENDERS
                                     NAMED HEREIN

                           JPMORGAN CHASE BANK, N.A.
                         CITIGROUP GLOBAL MARKETS INC.,
                         DEUTSCHE BANK SECURITIES INC.,
                         GOLDMAN SACHS BANK USA AND
                                BARCLAYS BANK PLC
                               as Joint Lead Arrangers and
                                    as Joint Bookrunners

                         CITIGROUP GLOBAL MARKETS INC.,
                         DEUTSCHE BANK SECURITIES INC.,
                         GOLDMAN SACHS BANK USA AND
                               BARCLAYS BANK PLC
                              as Co-Documentation Agents
           Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                            Desc
                          Declaration of Scott A. Rader Page 161 of 585


                                               TABLE OF CONTENTS


                                                                                                                Page
ARTICLE I Definitions; Interpretive Provisions                                                                     2
     SECTION 1.01                 Definitions                                                                      2
     SECTION 1.02                 Terms Generally                                                                 72
     SECTION 1.03                 Time for Payment and Performance                                                73
     SECTION 1.04                 Certifications; Provision of Information                                        73
     SECTION 1.05                 Accounting Terms; GAAP                                                          73
     SECTION 1.06                 Letter of Credit                                                                73
     SECTION 1.07                 Quebec Matters                                                                  74
     SECTION 1.08                 Compliance with Article VII                                                     74
ARTICLE II Amount and Terms of Credit                                                                             75
     SECTION 2.01                 Revolving Commitment of the Lenders                                             75
     SECTION 2.02                 [Reserved]                                                                      76
     SECTION 2.03                 Reserves; Changes to Reserves                                                   76
     SECTION 2.04                 Making of Loans                                                                 77
     SECTION 2.05                 [Reserved]                                                                      79
     SECTION 2.06                 Swingline Loans                                                                 79
     SECTION 2.07                 Notes                                                                           80
     SECTION 2.08                 Interest on Loans                                                               81
     SECTION 2.09                 Conversion and Continuation of Loans                                            82
     SECTION 2.10                 Alternate Rate of Interest for Loans                                            83
     SECTION 2.11                 Change in Legality                                                              84
     SECTION 2.12                 Default Interest                                                                85
     SECTION 2.13                 Letters of Credit                                                               85
     SECTION 2.14                 Increased Costs                                                                 93
     SECTION 2.15                 Termination or Reduction of Commitments                                         95
     SECTION 2.16                 Optional Prepayment of Loans: Reimbursement of Lenders                          96
     SECTION 2.17                 Mandatory Prepayment of Loans; Mandatory Reduction or Termination of
                                  Commitments; Cash Collateral                                                    98
     SECTION 2.18                 Cash Management                                                                100
     SECTION 2.19                 Fees                                                                           103
     SECTION 2.20                 Maintenance of Loan Account; Statements of Account                             106
     SECTION 2.21                 Payments; Sharing of Setoff                                                    106
     SECTION 2.22                 Settlement Amongst Lenders                                                     108
     SECTION 2.23                 Taxes                                                                          109
     SECTION 2.24                 Mitigation Obligations; Replacement of Lenders                                 114
     SECTION 2.25                 Designation of Lead Borrower as Domestic Borrowers’ Agent                      115
     SECTION 2.26                 Priority; Liens; Payment of Obligations                                        116
     SECTION 2.27                 Payment of Obligations                                                         120
     SECTION 2.28                 Defaulting Lenders                                                             120
ARTICLE III Representations and Warranties                                                                       123
   Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
SECTION 3.01       Organization; Powers
                  Declaration    of Scott A. Rader Page 162 of 585             123
SECTION 3.02      Authorization; Enforceability                                123
SECTION 3.03      Governmental Approvals; No Conflicts                         124
           Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                           Desc
                          Declaration of Scott A. Rader Page 163 of 585


     SECTION 3.04             Financial Condition; No Material Adverse Effect                                  124
     SECTION 3.05             Properties                                                                       124
     SECTION 3.06             Litigation and Environmental Matters                                             124
     SECTION 3.07             Compliance with Laws and Agreements                                              125
     SECTION 3.08             Investment Company Status                                                        125
     SECTION 3.09             Taxes                                                                            125
     SECTION 3.10             ERISA; Canadian Defined Benefit Pension Plans                                    125
     SECTION 3.11             Disclosure                                                                       126
     SECTION 3.12             Subsidiaries                                                                     126
     SECTION 3.13             [Reserved]                                                                       127
     SECTION 3.14             Labor Matters                                                                    127
     SECTION 3.15             Security Documents                                                               127
     SECTION 3.16             Federal Reserve Regulations                                                      128
     SECTION 3.17             Anti-Corruption Laws and Sanctions                                               128
ARTICLE IV Conditions                                                                                          129
     SECTION 4.01             Closing Date                                                                     129
     SECTION 4.02             Conditions Precedent to Each Loan and Each Letter of Credit                      133
     SECTION 4.03             Effective Date                                                                   135
ARTICLE V Affirmative Covenants                                                                                135
     SECTION 5.01             Financial Statements and Other Information                                       135
     SECTION 5.02             Notices of Material Events                                                       139
     SECTION 5.03             Information Regarding Collateral                                                 140
     SECTION 5.04             Existence; Conduct of Business                                                   140
     SECTION 5.05             Payment of Obligations                                                           140
     SECTION 5.06             Maintenance of Properties                                                        141
     SECTION 5.07             Insurance                                                                        141
     SECTION 5.08             Books and Records; Inspection and Audit Rights; Appraisals; Accountants          142
     SECTION 5.09             Physical Inventories                                                             144
     SECTION 5.10             Compliance with Laws                                                             144
     SECTION 5.11             Use of Proceeds and Letters of Credit                                            144
     SECTION 5.12             Additional Subsidiaries                                                          145
     SECTION 5.13             Further Assurances                                                               145
     SECTION 5.14             [Reserved]                                                                       146
     SECTION 5.15             Post-Closing Obligations                                                         146
     SECTION 5.16             Ratings                                                                          146
     SECTION 5.17             Certain Case Milestones                                                          146
     SECTION 5.18             Certain Other Bankruptcy Matters.                                                146
     SECTION 5.19             Conference Calls.                                                                147
ARTICLE VI Negative Covenants                                                                                  147
     SECTION 6.01             Indebtedness and Other Obligations                                               147
     SECTION 6.02             Liens                                                                            147
     SECTION 6.03             Fundamental Changes                                                              147
        Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51          Desc
     SECTION 6.04       Investments, Loans,
                       Declaration          Advances,
                                      of Scott        Guarantees
                                               A. Rader     Page and164
                                                                     Acquisitions
                                                                        of 585             148
     SECTION 6.05        Asset Sales                                                       148
     SECTION 6.06        Restricted Payments; Certain Payments of Indebtedness             148
     SECTION 6.07        Transactions with Affiliates                                      150


ii
          Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                   Desc
                         Declaration of Scott A. Rader Page 165 of 585


     SECTION 6.08               Restrictive Agreements                                                151
     SECTION 6.09               Amendment of Material Documents                                       151
     SECTION 6.10               Excess Availability                                                   152
     SECTION 6.11               Fiscal Year                                                           152
     SECTION 6.12               Designated Account                                                    152
     SECTION 6.13               Canadian Defined Benefit Pension Plan                                 152
     SECTION 6.14               Sanctions and Anti-Corruption Laws                                    152
     SECTION 6.15               Maximum Cumulative Net Cash Flow Before DIP ABL Draw/Paydown          152
     SECTION 6.16               Additional Bankruptcy Matters                                         152
     SECTION 6.17               Compliance                                                            153
ARTICLE VII Events of Default                                                                         153
     SECTION 7.01               Events of Default                                                     153
     SECTION 7.02               Remedies on Default or Master Lease Liquidation Event                 159
     SECTION 7.03               Application of Proceeds                                               160
ARTICLE VIII The Agents                                                                               163
     SECTION 8.01               Appointment and Administration by Administrative Agent                163
     SECTION 8.02               Appointment of Collateral Agent                                       164
     SECTION 8.03               Appointment of Canadian Agent                                         164
     SECTION 8.04               Sharing of Excess Payments                                            165
     SECTION 8.05               Agreement of Applicable Lenders                                       166
     SECTION 8.06               Liability of Agents                                                   166
     SECTION 8.07               Notice of Default                                                     167
     SECTION 8.08               Credit Decisions                                                      168
     SECTION 8.09               Reimbursement and Indemnification                                     168
     SECTION 8.10               Rights of Agents                                                      169
     SECTION 8.11               Notice of Transfer                                                    169
     SECTION 8.12               Successor Agents                                                      169
     SECTION 8.13               Relation Among the Lenders                                            170
     SECTION 8.14               Reports and Financial Statements                                      170
     SECTION 8.15               Agency for Perfection                                                 171
     SECTION 8.16               [Reserved]                                                            171
     SECTION 8.17               Risk Participation                                                    171
     SECTION 8.18               Collateral Matters                                                    173
     SECTION 8.19               Co-Documentation Agent, Arrangers and Bookrunners                     174
ARTICLE IX Miscellaneous                                                                              174
     SECTION 9.01               Notices                                                               174
     SECTION 9.02               Waivers; Amendments                                                   175
     SECTION 9.03               Expenses; Indemnity; Damage Waiver                                    179
     SECTION 9.04               Successors and Assigns                                                180
     SECTION 9.05               Survival                                                              184
     SECTION 9.06               Counterparts; Integration; Effectiveness; Orders Control              185
     SECTION 9.07               Severability                                                          185
         Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51          Desc
      SECTION 9.08       Right of Setoffof Scott A. Rader Page 166 of 585
                        Declaration                                                         185
      SECTION 9.09      Governing Law; Jurisdiction: Consent to Service of Process          186
      SECTION 9.10      WAIVER OF JURY TRIAL                                                187
      SECTION 9.11      Press Releases and Related Matters                                  187


iii
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                       Desc
                           Declaration of Scott A. Rader Page 167 of 585


        SECTION 9.12          Headings                                                                      187
        SECTION 9.13          Interest Rate Limitation                                                      187
        SECTION 9.14          Additional Waivers                                                            188
        SECTION 9.15          Confidentiality                                                               191
        SECTION 9.16          Patriot Act; Proceeds of Crime Act                                            192
        SECTION 9.17          [Reserved]                                                                    192
        SECTION 9.18          Limitation Of Canadian Loan Parties’ Liability                                192
        SECTION 9.19          Judgment Currency                                                             192
        SECTION 9.20          Language                                                                      193
        SECTION 9.21          [Reserved]                                                                    193
        SECTION 9.22          Keepwell                                                                      194
        SECTION 9.23          Acknowledgement and Consent to Bail-In of EEA Financial Institutions          194
Article X Facility Guaranty                                                                                 194
        SECTION 10.01         Guarantee                                                                     194
        SECTION 10.02         Obligations Not Waived                                                        195
        SECTION 10.03         Security.                                                                     195
        SECTION 10.04         Guarantee of Payment.                                                         195
        SECTION 10.05         No Discharge or Diminishment of Guarantee                                     196
        SECTION 10.06         Defenses Waived                                                               196
        SECTION 10.07         Agreement to Pay; Subordination                                               196
        SECTION 10.08         General Limitation on Guarantee Obligations                                   197
        SECTION 10.09         Information                                                                   197


  iv
         Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                        Declaration of Scott A. Rader Page 168 of 585




                                               EXHIBITS


Exhibit A:            Form of Assignment and Acceptance


Exhibit B:            Form of Customs Broker Agreement


Exhibit C-1:          Notice of Borrowing (Domestic Borrowers)


Exhibit C-2:          Notice of Borrowing (Canadian Borrower)


Exhibit D-1:          Revolving Credit Note to Domestic Lenders


Exhibit D-2:          Domestic Term Loan Note


Exhibit E-1:          Revolving Credit Note to Canadian Lenders


Exhibit E-2:          Canadian Term Loan Note


Exhibit F:            Form of Canadian Initial Order


Exhibit G:            Form of Interim Order


Exhibit H:            Swingline Note to Domestic Swingline Lender


Exhibit I:            Swingline Note to Canadian Swingline Lender


Exhibit J:            Form of Joinder


Exhibit K:            Form of Credit Card Notification


Exhibit L:            Form of Compliance Certificate


Exhibit M:            Form of Borrowing Base Certificate


Exhibit N:            [Reserved]
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
    Exhibit O:             Form of Tri-PartyofAgreement
                             Declaration       Scott A. Rader Page 169 of 585

    Exhibit P:            Closing Agenda


    Exhibit Q:            Form of Intercreditor Agreement




v
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                           Declaration of Scott A. Rader Page 170 of 585




                                                       SCHEDULES


Schedule 1.1(b):        Lenders and Commitments
Schedule 1.1(c):        Asset Sales
Schedule 2.18(b):       Credit Card Processing Agreements
Schedule 2.18(c)(ii):   Blocked Accounts
Schedule 3.01:          Names of Loan Parties
Schedule 3.06(a):       Disclosed Matters
Schedule 3.06(b):       Environmental Matters
Schedule 3.12:          Subsidiaries; Joint Ventures
Schedule 5.01(b):       Business Segment Reporting Requirements
Schedule 5.01(i):       Reporting Requirements
Schedule 6.01:          Existing Indebtedness
Schedule 6.01(z)        Existing Joint Venture Guarantees
Schedule 6.02:          Existing Encumbrances
Schedule 6.04:          Existing Investments
Schedule 6.04(g):       Investment Policy
Schedule 6.07:          Transactions with Affiliates




 vi
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 171 of 585


       SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of September
22, 2017 among:

        TOYS “R” US-DELAWARE, INC., a corporation organized under the laws of the State of Delaware and a debtor
and debtor- -possession under chapter 11 of the Bankruptcy Code, with its principal executive offices at One Geoffrey Way,
Wayne, New Jersey, for itself and as agent (in such capacity, the Lead Borrower ) for the other Domestic Borrowers now or
hereafter party hereto;

        The DOMESTIC BORROWERS;

       TOYS “R” US (CANADA) LTD. TOYS “R” US (CANADA) LTEE (the Canadian Borrower ), a corporation
organized under the laws of the Province of Ontario, a debtor and debtor- -possession under chapter 11 of the Bankruptcy
Code and applicant under the CCAA with its principal executive offices at 2777 Langstaff Road, Concord, Ontario L4K 4M5;

        The FACILITY GUARANTORS;

       JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, together with any replacement thereof
pursuant to SECTION 8.12 hereof, the Administrative Agent ) for its own benefit and the benefit of the other Secured Parties;

        JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent (in such capacity,
together with any replacement thereof pursuant to SECTION 8.12 hereof, the Canadian Agent ) for its own benefit and the
benefit of the other Secured Parties;

       JPMORGAN CHASE BANK, N.A., as Collateral Agent (in such capacity, together with any replacement thereof
pursuant to SECTION 8.12 hereof, the Collateral Agent ) for their own benefit and the benefit of the other Secured Parties; and

        The LENDERS;

in consideration of the mutual covenants herein contained and benefits to be derived herefrom, the parties hereto agree as follows:

                                                      WITNESSETH

        WHEREAS, the capitalized terms used in these Recitals shall have the respective meanings set forth for such terms in
Section 1.01 hereof;

       WHEREAS, on September 18, 2017, (the Petition Date ), the Lead Borrower and certain Domestic Subsidiaries of the
Lead Borrower (collectively, and together with any other Affiliates that become debtors- -possession in the Cases (the US
Debtors and, collectively with the Canadian Borrower, the Debtors ) and the Canadian Borrower filed voluntary petitions with
the Bankruptcy Court initiating their respective cases that are pending under Chapter 11 of the Bankruptcy Code (each, a US
Case and collectively, the US Cases ) and have continued in the possession of their assets and in the management of their
businesses pursuant to Section 1107 and 1108 of the Bankruptcy Code;
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 172 of 585


        WHEREAS, also on the Petition Date, the Canadian Borrower filed an application (the Canadian Case and, together
with the US Cases, the Cases ) before Ontario Superior Court of Justice (Commercial List) (the Canadian Court ) pursuant to
the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as amended (the CCAA ) and the Canadian Borrower
continues to operate its business and manage its properties under CCAA protection;

         WHEREAS, for its general corporate purposes, including working capital, to discharge certain prepetition obligations and
other corporate needs, the Borrowers have requested the Lenders to extend credit (a) in the form of Revolving Credit Loans,
Swingline Loans and Letters of Credit at any time and from time to time prior to the Maturity Date, in an aggregate principal
amount at any time outstanding not in excess of $1,850,000,000 (subject to the then applicable Borrowing Base (as hereinafter
defined)) (the Revolving Facility ), (b) in the form of Domestic Term Loans in an aggregate principal amount of $250,000,000
and (c) in the form of Canadian Term Loans in an aggregate principal amount of $200,000,000 (collectively, the Term Loan
Facility and, together with the Revolving Facility, the Facilities ), with all of the obligations to be guaranteed by each Domestic
Loan Party and, in addition, all of the obligations of the Canadian Borrower to be guaranteed by the Canadian Loan Parties, if
any;

        WHEREAS, the Lenders are willing to extend such credit to the Borrowers on the terms and subject to the conditions set
forth herein;

        WHEREAS, the respective priorities of the Facilities with respect to the Collateral shall be as set forth in the Interim
Order, the Canadian Initial Order and the Final Order, as applicable, in each case upon entry thereof by the Bankruptcy Court or
the Canadian Court, as applicable, and in the Security Documents;

         WHEREAS, all of the claims and the Liens granted under the Orders and the Loan Documents to the Collateral Agent
and the Secured Parties in respect of the Facilities rank only behind the Carve-Out (in the case of the US Debtors), the Canadian
Priority Charges (in the case of the Canadian Borrower) and Permitted Prior Liens (other than the Primed Liens); and

        NOW, THEREFORE, in consideration of the premises and the agreements of the parties set forth herein, the parties
hereto agree as follows:

                                                                            ARTICLE I

                                                 Definitions; Interpretive Provisions

        SECTION 1.01 Definitions

        As used in this Agreement, the following terms have the meanings specified below:

         13-Week Projection shall mean a projected statement of sources and uses of cash for the Lead Borrower and its
Subsidiaries on a weekly basis for the current and following 12 calendar weeks, including the anticipated uses of the Facilities for
each week during such period, in a form reasonably acceptable to the Administrative Agent. As used herein, 13-Week
Projection shall initially refer to the projections most recently delivered on or prior to the Effective Date and, thereafter, the most
recent 13-Week-Projection delivered by the Lead Borrower in accordance with Section 5.01(l).


                                                     2
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 173 of 585


         ACH means automated clearing house transfers.

          Accelerated Borrowing Base Delivery Event means the occurrence of any of the following: (a) the occurrence and
continuance of any Event of Default or (b) the failure of the Borrowers for five (5) consecutive days to maintain Excess Availability
of at least (i) $150,000,000 during the period from March 1 through November 30 of each year, or (ii) $200,000,000 during the
period from December 1 through the last day of February of each year.

         Access Agreement means a collateral access agreement to be reasonably satisfactory to the Administrative Agent.

         Accommodation Payment has the meaning provided in SECTION 9.14.

          Account(s) means accounts and payment intangibles as defined in the UCC, and also means a right to payment of a
monetary obligation, whether or not earned by performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered, or (c) arising out of the use of a credit or charge
card or information contained on or for use with the card. The term Account does not include (a) rights to payment evidenced
by chattel paper or an instrument, (b) commercial tort claims, (c) deposit accounts, (d) investment property, (e) letter-of-credit
rights or letters of credit, or (f) rights to payment for money or funds advanced other than rights arising out of the use of a credit or
charge card or information contained on or for use with the card.

         Acquisition means, with respect to a specified Person, (a) an Investment in or a purchase of a 50% or greater interest in
the Capital Stock of any other Person, (b) a purchase or acquisition of all or substantially all of the assets of any other Person, or
(c) any merger or consolidation of such Person with any other Person, in each case in any transaction or group of transactions
which are part of a common plan.

         Adjusted LIBO Rate means, with respect to any LIBO Borrowing for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100th of one percent) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate, but in no event, in the case of Term Loans, shall the Adjusted LIBO Rate be less than one
percent (1.00%) per annum.

         Administrative Agent has the meaning provided in the preamble to this Agreement.

                  means, with respect to a specified Person, any other Person that directly or indirectly through one or more
intermediaries Controls, is Controlled by or is under common Control with the Person specified.

         Agents means collectively, the Administrative Agent and the Collateral Agent.

         Agreement means this Credit Agreement, as modified, amended, supplemented or restated, and in effect from time to
time.

        Agreement Value means for each Hedge Agreement, on any date of determination, an amount determined by the
Administrative Agent in its reasonable discretion equal to:


                                                      3
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 174 of 585


                (a) In the case of a Hedge Agreement documented pursuant to an ISDA Master Agreement, the amount, if any,
        that would be payable by any Loan Party to its counterparty to such Hedge Agreement, as if (i) such Hedge Agreement
        was being terminated early on such date of determination, (ii) such Loan Party was the sole Affected Party (as therein
        defined) and (iii) the Administrative Agent was the sole party determining such payment amount (with the Administrative
        Agent making such determination pursuant to the provisions of the form of ISDA Master Agreement);

                (b) In the case of a Hedge Agreement traded on an exchange, the mark-to-market value of such Hedge
        Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan Party which is party to such Hedge
        Agreement, determined by the Administrative Agent based on the settlement price of such Hedge Agreement on such date
        of determination; or

                (c) In all other cases, the mark-to-market value of such Hedge Agreement, which will be the unrealized loss on
        such Hedge Agreement to the Loan Party that is party to such Hedge Agreement determined by the Administrative Agent
        as the amount, if any, by which (i) the present value of the future cash flows to be paid by such Loan Party exceeds (ii) the
        present value of the future cash flows to be received by such Loan Party, in each case pursuant to such Hedge
        Agreement.

         Anti-Corruption Laws means all laws, rules, and regulations of any jurisdiction applicable to the Loan Parties or their
Subsidiaries from time to time concerning or relating to bribery or corruption.

          Applicable Law means, as to any Person: (a) all laws, statutes, rules, regulations, orders, codes, ordinances or other
requirements having the force of law; and (b) all court orders, decrees, judgments, injunctions, notices, binding agreements and/or
rulings, in each case of or by any Governmental Authority which has jurisdiction over such Person, or any property of such
Person.

         Applicable Lenders means the Required Lenders, the Supermajority Lenders, or all Lenders, as applicable.

         Applicable Margin means:

               (a) with respect to the Revolving Credit Loans denominated in $, (i) in the case of Revolving Credit Loans
        which are LIBO Loans 2.50% and (ii) in the case of Revolving Credit Loans which are Prime Rate Loans, 1.50%; and

               (b) with respect to the Revolving Credit Loans denominated in CD$, (i) in the case of Revolving Credit Loans
        which are BA Equivalent Loans 2.50% and (ii) in the case of Revolving Credit Loans which are Prime Rate Loans,
        1.50%.

         Applicable Subsidiary has the meaning given to such term in Section 7.01(h).

         Appraised Value means the Average Seasonal Net Appraised Recovery Value of the Borrowers’ Inventory as set forth
in the Borrowers’ stock ledger (expressed as a percentage of the


                                                     4
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 175 of 585


Cost of such Inventory) as determined from time to time by reference to the most recent appraisal received by the Agents
conducted by an independent appraiser reasonably satisfactory to the Agents. The Appraised Value may be determined through a
combined appraisal of the TRU Inventory and BRU Inventory.

          Approved Fund means any Fund that is administered or managed by (a) a Credit Party, (b) an Affiliate of a Credit
Party (c) an entity or an Affiliate of an entity that administers or manages a Credit Party, or (d) the same investment advisor or an
advisor under common control with such Credit Party or advisor, as applicable.

       Arrangers means JPMorgan Chase Bank, N.A, Citigroup Global Markets Inc., Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA and Barclays Bank PLC.

         Assignment and Acceptance means an assignment and acceptance entered into by a Lender and an assignee (with the
consent of any party whose consent is required by SECTION 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A, or any other form approved by the Administrative Agent.

          Availability Reserves means, without duplication of any other Reserves or items that are otherwise addressed or
excluded through eligibility criteria, such reserves (including the Carve-Out Reserve and (with respect to the Canadian Borrowing
Base) the Canadian Court Reserve, each of which shall be in effect as of the Closing Date) as the Collateral Agent from time to
time determines in its reasonable commercial discretion exercised in good faith as being appropriate (a) to reflect any impediments
to the realization upon the Collateral included in the Domestic Borrowing Base, Incremental Availability or Canadian Borrowing
Base, (b) to reflect claims and liabilities that the Collateral Agent determines will need to be satisfied in connection with the
realization upon such Collateral, (c) to reflect criteria, events (including any actual or contemplated rejection of leases and actual
or contemplated store closures or going out of business sales ), conditions, contingencies or risks which adversely affect any
component of the Domestic Borrowing Base, the Canadian Borrowing Base or the Collateral or the validity or enforceability of
this Agreement or the other Loan Documents or any of the material rights or remedies of the Secured Parties hereunder or
thereunder, or (d) to reflect the outstanding amount of Bank Products and Cash Management Reserves, provided that no
Availability Reserve shall be established pursuant to this clause (d) until Excess Availability is less than or equal to fifteen percent
(15%) of the Line Cap. Upon the determination by the Collateral Agent that an Availability Reserve should be established or
modified, the Collateral Agent shall notify the Administrative Agent in writing and the Administrative Agent shall thereupon
establish or modify such Availability Reserve, subject to the other provisions of this Agreement.

        Average Daily Excess Availability means, as of any date of determination, the average daily Excess Availability for the
immediately preceding Fiscal Quarter most recently ended.

         Average Seasonal Net Appraised Recovery Value means the average monthly net appraised recovery value (expressed
as a percentage of Cost) of the Borrowers’ Inventory during the High Selling Period or the Low Selling Period, as applicable.

         Avoidance Action shall have the meaning provided in SECTION 2.26(a)(i).


                                                      5
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 176 of 585


        BA Equivalent Loan means any Loan in CD$ bearing interest at a rate determined by reference to the BA Rate in
accordance with the provisions of Article II.

         BA Equivalent Loan Borrowing means any Borrowing comprised of BA Equivalent Loans.

         BA Rate means, for the Interest Period of each BA Equivalent Loan, the rate of interest per annum equal to the annual
rates applicable to CD$ Bankers’ Acceptances having an identical or comparable term as the proposed BA Equivalent Loan
displayed and identified as such on the display referred to as the CDOR Page (or any display substituted therefor) of Reuter
Monitor Money Rates Service as at approximately 10:00 A.M. on such day (or, if such day is not a Business Day, as of 10:00
A.M. on the immediately preceding Business Day), plus five (5) basis points; provided that if such rates do not appear on the
CDOR Page at such time on such date, the rate for such date will be the annual discount rate (rounded upward to the nearest
whole multiple of 1/100 of 1%) as of 10:00 A.M. on such day at which a Canadian chartered bank listed on Schedule 1 of the
Bank Act (Canada) as selected by the Canadian Agent is then offering to purchase CD$ Bankers’ Acceptances accepted by it
having such specified term (or a term as closely as possible comparable to such specified term), plus five (5) basis points. In no
event shall the BA Rate be less than zero (0.00%) per annum.

       Bank of Canada Overnight Rate means, on any date of determination, the rate of interest charged by the Bank of
Canada on one-day Canadian dollar loans to financial institutions, for such date.

         Bank Products means any services or facilities provided to any Loan Party by any Lender or any of its Affiliates on
account of (i) each Hedge Agreement that (a) is in effect on the Effective Date with a counterparty that is a Credit Party as of the
Effective Date or (b) is entered into after the Effective Date with any counterparty that is a Credit Party at the time such Hedge
Agreement is entered into, or (ii) supply chain financing services, including, without limitation, trade payable services and supplier
accounts receivable purchases and factoring.

         Bankruptcy Code means Title 11, U.S.C., as now or hereafter in effect, or any successor thereto.

         Bankruptcy Court shall mean the United States Bankruptcy Court for the Eastern District of Virginia or any other court
having jurisdiction over the US Cases from time to time.

         Bankruptcy Law means each of (i) Title 11, U.S.C., (ii) the BIA, (iii) the CCAA, (iv) the Winding-Up and Restructuring
Act (Canada), (v) all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, receivership or similar debtor relief Laws of the United States, Canada or
other applicable state, provincial or municipal jurisdictions from time to time in effect and affecting the rights of creditors generally
(including without limitation any plan of arrangement provisions of applicable corporation statutes), in the case of (i) through (iv),
inclusive, as now or hereafter in effect, or any successor thereto, and (vi) any order made by a Court of competent jurisdiction in
respect of any of the foregoing.


                                                      6
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                              Desc
                           Declaration of Scott A. Rader Page 177 of 585


         Bail-In Action means the exercise of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of an EEA Financial Institution.

          Bail-In Legislation means, with respect to any EEA Member Country implementing Article 55 of Directive 2014/59/EU
of the European Parliament and of the Council of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

        BIA means the Bankruptcy and Insolvency Act R.S.C. 1985. C.B-3., as amended, as now or hereafter in effect, or any
successor thereto.

        Blocked Account has the meaning provided in SECTION 2.18(c).

        Blocked Account Agreement has the meaning provided in SECTION 2.18(c).

        Blocked Account Banks means the banks with whom deposit accounts are maintained in which material amounts (as
reasonably determined by the Collateral Agent) of funds of any of the Loan Parties from one or more DDAs are concentrated and
with whom a Blocked Account Agreement has been, or is required to be, executed in accordance with the terms hereof.

        Board means the Board of Governors of the Federal Reserve System of the United States of America.

       Bookrunners means JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc., Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA and Barclays Bank PLC.

        Borrower means the Lead Borrower, each other Domestic Borrower and the Canadian Borrower; Borrowers shall
mean, collectively, the Domestic Borrowers and the Canadian Borrower.

         Borrowing means (a) the incurrence of Revolving Credit Loans or Term Loans of a single Type, on a single date and
having, in the case of LIBO Loans and BA Equivalent Loans, a single Interest Period, or (b) a Swingline Loan.

        Borrowing Base means the Domestic Borrowing Base and/or Canadian Borrowing Base, as applicable.

        Borrowing Base Certificate has the meaning provided in SECTION 5.01(f).

        Borrowing Request means a request by the Lead Borrower on behalf of any of the Domestic Borrowers or by the
Canadian Borrower for a Borrowing in accordance with SECTION 2.04.

        Breakage Costs has the meaning provided in SECTION 2.16(b).

         BRU Inventory means all Inventory of the Loan Parties which is offered for sale (or is designated for sale) at any
 Babies R Us Store, including, but not limited to, any such Inventory held for sale in internet and other direct sales, and all
Inventory of the Loan Parties specifically


                                                  7
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                             Desc
                           Declaration of Scott A. Rader Page 178 of 585


designated as Babies R Us Inventory at any distribution center or warehouse maintained by the Loan Parties.

        Business Day means any day that is not a Saturday, Sunday or other day on which commercial banks in New York,
New York are authorized or required by law to remain closed; provided, however, that when used in connection with a LIBO
Loan, the term Business Day shall also exclude any day on which banks are not open for dealings in dollar deposits in the
London interbank market; provided further that, when used in connection with any Loan to the Canadian Borrower, the term
 Business Day shall also exclude any day on which banks are authorized or required by law to be closed in Toronto, Ontario,
Canada.

         Canadian Administration Charge means the first priority charge to be granted by the Canadian Court against Collateral
of the Canadian Borrower to secure payment of the professional fees of the Canadian Borrower’s counsel, the Monitor and the
Monitor’s counsel, in an aggregate amount not to exceed C$2,000,000.

        Canadian Agent has the meaning set forth in the preamble hereto.

        Canadian Availability means, at any time of calculation, the lesser of (a) or (b), where:

               (a)     is the result of:

                       (i) the Canadian Credit Ceiling,

                                Minus

                             The Total Canadian Revolver Outstandings,

               (b)     is the result of:

                       (i) The Canadian Borrowing Base,

                                Minus

                             The Total Canadian Revolver Outstandings.

        In calculating Canadian Availability at any time and for any purpose under this Agreement, any amount calculated or
referenced in dollars shall also refer to the Equivalent Amount in CD$.

         Canadian Borrower means Toys R Us (Canada) Ltd. Toys R Us (Canada) Ltee, a corporation organized under the
laws of the Province of Ontario.

        Canadian Borrowing Base means, at any time of calculation, an amount equal to the Equivalent Amount in dollars of:

               (a) the face amount of Eligible Credit Card Receivables of the Canadian Loan Parties multiplied by ninety
       percent (90%);

               plus


                                                    8
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                             Desc
                           Declaration of Scott A. Rader Page 179 of 585


                (b) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian Loan Parties
       consisting of TRU Inventory, net of Inventory Reserves, multiplied by the Inventory Advance Rate for TRU Inventory,
       multiplied by the Appraised Value of Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian Loan
       Parties consisting of TRU Inventory;

               plus

                (c) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian Loan Parties
       consisting of BRU Inventory, net of Inventory Reserves, multiplied by the Inventory Advance Rate for BRU Inventory,
       multiplied by the Appraised Value of Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian Loan
       Parties consisting of BRU Inventory;

               plus

                (d) the Cost of Eligible In-Transit Inventory of the Canadian Loan Parties consisting of TRU Inventory, net of
       Inventory Reserves, multiplied by the Inventory Advance Rate for TRU Inventory, multiplied by the Appraised Value of
       Eligible In-Transit Inventory of the Canadian Loan Parties consisting of TRU Inventory;

               plus

                (e) the Cost of Eligible In-Transit Inventory of the Canadian Loan Parties consisting of BRU Inventory, net of
       Inventory Reserves, multiplied by the Inventory Advance Rate for BRU Inventory, multiplied by the Appraised Value of
       Eligible In-Transit Inventory of the Canadian Loan Parties consisting of BRU Inventory;

               minus

               (f) the then amount of all Availability Reserves.

        Canadian Case has the meaning provided in the recitals.

          Canadian Commitment shall mean, with respect to each Canadian Lender, the commitment of such Canadian Lender
hereunder to make Revolving Credit Loans to the Canadian Borrower and to participate in Letters of Credit and Swingline Loans
to the Canadian Borrower in the amount set forth opposite its name on Schedule 1.1(b) hereto or as may subsequently be set
forth in the Register from time to time, as the same may be increased from time to time pursuant to SECTION 2.02 or reduced
from time to time pursuant to SECTION 2.15 and SECTION 2.17.

         Canadian Commitment Percentage shall mean, with respect to each Canadian Lender, that percentage of the Canadian
Commitments of all Canadian Lenders hereunder to make Revolving Credit Loans to the Canadian Borrower and to participate in
Letters of Credit and Swingline Loans to the Canadian Borrower in the amount set forth opposite its name on Schedule 1.1(b)
hereto or as may subsequently be set forth in the Register from time to time, as the same may be increased from time to time
pursuant to SECTION 2.02 or reduced from time to time pursuant to SECTION 2.15 and SECTION 2.17.


                                                   9
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 180 of 585


         Canadian Court has the meaning provided in the recitals.

        Canadian Court Ordered Charges means, collectively, the Canadian Administration Charge, the Canadian D&O
Charge and the Canadian DIP Charge.

         Canadian Court Reserve means an amount equal to the Canadian Priority Charges.

         Canadian Concentration Account has the meaning provided in SECTION 2.18(d).

       Canadian Credit Ceiling means, initially, $300,000,000, as such amount may be decreased from time to time pursuant
to SECTION 2.15 and SECTION 2.17.

         Canadian DIP Charge has the meaning provided to it in Section 2.26(a)(vi).

         Canadian D&O Charge means the second priority charge (junior only to the Canadian Administration Charge) granted
by the Canadian Court against the Collateral of the Canadian Borrower to secure the Canadian Borrower’s obligations to
indemnify its directors and officers for personal liability incurred in their capacities as directors and officers, in an aggregate amount
not to exceed C$41,500,000.

          Canadian Defined Benefit Pension Plan means a pension plan for the purposes of any applicable pension benefits
standards statute or regulation in Canada, which contains a defined benefit provision, as defined in subsection 147.1(1) of the
Income Tax Act (Canada) other than a multi-employer pension plan in respect of which the obligations of the Loan Party are
limited to a fixed amount set out in a collective agreement.

          Canadian Incremental Availability means, at any time of calculation, an amount equal to the Equivalent Amount in dollars
of the lesser of $200,000,000 and the sum of the following:

                 (a) the face amount of Eligible Credit Card Receivables of the Canadian Loan Parties multiplied by ten percent
        (10%);

                 plus

                (b) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian Loan Parties
        consisting of TRU Inventory, net of Inventory Reserves, multiplied by ten percent (10%), multiplied by the Appraised
        Value of Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian Loan Parties consisting of TRU
        Inventory;

                 plus

                (c) the Cost of Eligible Inventory (other than Eligible in-Transit Inventory) of the Canadian Loan Parties
        consisting of BRU Inventory, net of Inventory Reserves, multiplied by ten percent (10%) multiplied by the Appraised
        Value of Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian Loan Parties consisting of BRU
        Inventory;


                                                       10
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 181 of 585


                plus

                (d) the Cost of Eligible In-Transit Inventory of the Canadian Loan Parties consisting of TRU Inventory, net of
        Inventory Reserves, multiplied by ten percent (10%), multiplied by the Appraised Value of Eligible In-Transit Inventory of
        the Canadian Loan Parties consisting of TRU Inventory;

                plus

                (e) the Cost of Eligible In-Transit Inventory of the Canadian Loan Parties consisting of BRU Inventory, net of
        Inventory Reserves, multiplied by ten percent (10%), multiplied by the Appraised Value of Eligible In-Transit Inventory of
        the Canadian Loan Parties consisting of BRU Inventory;

                plus

        (f) the FMV of Eligible Real Estate of the Canadian Loan Parties, less the Canadian Realty Reserves, multiplied by
seventy-five percent (75%);

                plus

        (g) forty-four percent (44%) of the Required Availability Amount.

         Canadian Initial Order means an order of the Canadian Court in respect of the Canadian Case, which shall among other
things authorize the Facilities (as the same may be amended, supplemented, or modified from time to time after entry thereof with,
to the extent adverse to the Lenders, the consent of the Administrative Agent and the Majority Arrangers in their sole discretion)
in the form set forth as Exhibit F, with changes to such form as are satisfactory to the Administrative Agent and the Majority
Arrangers, in their sole discretion.

        Canadian Initial Order Entry Date shall mean the date on which the Canadian Initial Order is entered by the Canadian
Court and the Administrative Agent shall have received a certified copy thereof.

           Canadian Lenders means the Lenders having Canadian Commitments or holding Canadian Term Loans from time to
time or at any time. Any Person may be a Canadian Lender only if (i) it is a financial institution that is listed on Schedule I, II or III
of the Bank Act (Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if such financial institution is not
resident in Canada and is not deemed to be resident in Canada for purposes of the Income Tax Act (Canada), then such financial
institution deals at arm’s length with each Canadian Loan Party for purposes of the Income Tax Act (Canada), and (ii) it or any of
its Affiliates also has Domestic Commitments in an amount at least equal to its Canadian Commitment.

        Canadian Letter of Credit shall mean a Letter of Credit that is issued pursuant to this Agreement for the account of the
Canadian Borrower.


                                                       11
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 182 of 585


        Canadian Letter of Credit Commitment shall mean, with respect to an Issuing Bank, the commitment of such Issuing
Bank hereunder to make Letters of Credit available to the Canadian Borrower in the amount set forth opposite its name on
Schedule 1.1(b) hereto.

         Canadian Letter of Credit Outstandings shall mean, at any time, the sum of (a) with respect to Canadian Letters of
Credit outstanding at such time, the aggregate maximum amount that then is, or at any time thereafter may become, available for
drawing or payment thereunder plus, without duplication, (b) all amounts theretofore drawn or paid under Canadian Letters of
Credit for which the applicable Issuing Bank has not then been reimbursed.

         Canadian Letter of Credit Sublimit means $30,000,000.

          Canadian Liabilities means (a) (i) the principal of, and interest on, the Loans made hereunder to, or for the benefit of, the
Canadian Borrower or any of its Subsidiaries, when and as due, whether at maturity, by acceleration, upon one or more dates set
for prepayment or otherwise (including all interest that accrues after the commencement of any case or proceeding by or against
the Canadian Borrower or any of its Subsidiaries under Bankruptcy Law, whether or not allowed in such case or proceeding), (ii)
other amounts owing by the Canadian Borrower or any of its Subsidiaries under this Agreement and the other Loan Documents in
respect of any Canadian Letter of Credit, when and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral, and (iii) all other monetary obligations, including fees, costs, expenses
and indemnities (including all fees, costs, expenses and indemnities that accrue after the commencement of any case or proceeding
by or against the Canadian Borrower or any of its Subsidiaries under Bankruptcy Law, whether or not allowed in such case or
proceeding), whether primary, secondary, direct, contingent, fixed or otherwise, of the Canadian Borrower or any of its
Subsidiaries to any of the Secured Parties under this Agreement and the other Loan Documents, (b) the due and punctual
payment and performance of all covenants, agreements, obligations and liabilities of the Canadian Borrower or any of its
Subsidiaries under or pursuant to this Agreement or the other Loan Documents, and (c) any Cash Management Services or Bank
Products entered into or furnished to the Canadian Borrower or any of its Subsidiaries.

         Canadian Loan Party means the Canadian Borrower and each Canadian Subsidiary, if any, which becomes a Loan
Party pursuant to the terms of SECTION 5.12.

        Canadian Loan to Value means the difference between (i) the Total Canadian Outstandings and (ii) the sum of (A) the
Canadian Borrowing Base plus the amounts calculated under clauses (a) through and including (e) of the definition of Canadian
Incremental Availability plus (B) 100% of the FMV of Eligible Real Estate of the Canadian Loan Parties, less the Canadian Realty
Reserves.

         Canadian Loans means, collectively, the Loans made by the Canadian Lenders pursuant to ARTICLE II.

         Canadian Pledge means the pledge of 65% of the voting Capital Stock and 100% of the non-voting Capital Stock of
the Canadian Borrower and related stock certificates, dividends, distributions, rights and proceeds of the foregoing pursuant to the
Security Agreement and the Orders; provided, that, for the avoidance of doubt, the voting Capital Stock that is subject to the


                                                     12
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 183 of 585


Canadian Pledge shall be the same voting Capital Stock that is subject to a pledge in support of the Prepetition ABL and FILO
Credit Agreement.

          Canadian Prime Rate means, on any day, the rate determined by the Canadian Agent to be the higher of (i) the rate
equal to the PRIMCAN Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day (or, in the
event that the PRIMCAN Index is not published by Bloomberg, any other information services that publishes such index from
time to time, as selected by the Canadian Agent in its reasonable discretion) and (ii) the average rate for 30 day Canadian Dollar
bankers’ acceptances that appears on the Reuters Screen CDOR Page (or, in the event such rate does not appear on such page
or screen, on any successor or substitute page or screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by the Administrative Agent in its reasonable discretion)
at 10:15 a.m. Toronto time on such day, plus 1% per annum; provided, that if any the above rates shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Any change in the Canadian Prime Rate due to a change in the
PRIMCAN Index or the CDOR Rate shall be effective from and including the effective date of such change in the PRIMCAN
Index or CDOR Rate, respectively.

         Canadian Priority Charges means collectively, the Canadian Administration Charge and the Canadian D&O Charge.

          CDOR Rate means, on any day and for any period, an annual rate of interest equal to the average rate applicable to
CAD Dollar bankers’ acceptances for the applicable period that appears on the Reuters Screen CDOR Page (or, in the event
such rate does not appear on such page or screen, on any successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from time to time, as selected by the Canadian Agent
in its reasonable discretion), rounded to the nearest 1/100th of 1% (with .005% being rounded up), at approximately 10:15 a.m.
Toronto time on such day, or if such day is not a Business Day, then on the immediately preceding Business Day (the “Screen
Rate”); provided that if such Screen Rate shall be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

         Canadian Realty Reserves means, without duplication of any other Reserves, such reserves as the Collateral Agent from
time to time determines in its reasonable commercial discretion exercised in good faith as being appropriate to reflect any
impediments to the realization upon any Collateral consisting of Eligible Real Estate of the Canadian Loan Parties (including,
without limitation, claims that the Collateral Agent determines will need to be satisfied in connection with the realization upon such
Eligible Real Estate and any Environmental Compliance Reserve with respect to such Eligible Real Estate). Canadian Realty
Reserves shall include, without limitation, a reserve in an amount equal to ten percent (10%) of the FMV of any Eligible Real
Estate of the Canadian Borrower which is subject to a right of first refusal or similar right to which the Mortgage in favor of the
Canadian Agent is subject.

         Canadian Security Documents means the General Security Agreement, Mortgages, and the deed of hypothec charging
the universality of moveable and immovable property, in each case granted by the Canadian Borrower and each other Canadian
Loan Party in favor of the Canadian


                                                     13
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 184 of 585


Agent. The Canadian Security Documents shall supplement, and shall not limit, the security interests granted pursuant to the
Orders.

        Canadian Subsidiary means any Subsidiary of the Canadian Borrower organized under the laws of Canada or any
province thereof.

         Canadian Superpriority Claims has the meaning provided in SECTION 2.26(a)(v).

         Canadian Swingline Loan Ceiling means $20,000,000, as such amount may be increased or reduced in accordance with
the provisions of this Agreement.

         Canadian Term Lender means each Person who makes a Term Loan to the Canadian Borrower in the amount set forth
opposite its name on Schedule 1.1(b) hereto or as may subsequently be set forth in the Register from time to time.

         Canadian Term Loans means all Term Loans made to the Canadian Borrower pursuant to this Agreement. As of the
Effective Date, the aggregate of all Canadian Term Loans totals $200,000,000.

         Canadian Term Notes means the promissory notes of the Canadian Borrower substantially in the form of Exhibit E-2,
payable to the order of a Canadian Lender, evidencing the Term Loans made to the Canadian Borrower.

         Canadian Total Commitments means the aggregate of the Canadian Commitments of all Canadian Lenders. On the
Effective Date, the Canadian Total Commitments are $300,000,000.

         Canadian Unused Fee has the meaning provided in SECTION 2.19(c).

          Capital Expenditures means, with respect to the Loan Parties for any period, the additions to property, plant and
equipment and other capital expenditures of the Loan Parties that are (or would be) set forth in a Consolidated statement of cash
flows of the Loan Parties for such period prepared in accordance with GAAP; provided that Capital Expenditures shall not
include (i) any additions to property, plant and equipment and other capital expenditures made with (A) the proceeds of any
equity securities issued or capital contributions received by the Lead Borrower, (B) the proceeds from any casualty insurance or
condemnation or eminent domain, to the extent that the proceeds therefrom are utilized for capital expenditures within twelve
months of the receipt of such proceeds, or (C) the proceeds from any sale or other disposition of any Loan Party’s assets (other
than assets constituting Collateral consisting of Inventory, Accounts, and Eligible Real Estate and the proceeds thereof), to the
extent that the proceeds therefrom are utilized for capital expenditures within twelve months of the receipt of such proceeds, (ii)
any portion of the purchase price of a Permitted Acquisition which is allocated to property, plant or equipment acquired as part of
such Permitted Acquisition, or (iii) any expenditures which are contractually required to be, and are, reimbursed to the Loan
Parties in cash by a third party (including landlords) during such period of calculation.

         Capital Lease Obligations means, with respect to any Person for any period, the obligations of such Person to pay rent
or other amounts under any lease of (or other arrangement conveying


                                                    14
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 185 of 585


the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted
for as capital leases on a balance sheet of such Person under GAAP; for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof determined in accordance with GAAP consistently applied with the principles
existing on the Effective Date.

          Capital Stock means, as to any Person that is a corporation, the authorized shares of such Person’s capital stock,
including all classes of common, preferred, voting and nonvoting capital stock, and, as to any Person that is not a corporation or
an individual, the membership or other ownership interests in such Person, including, without limitation, the right to share in profits
and losses, the right to receive distributions of cash and other property, and the right to receive allocations of items of income,
gain, loss, deduction and credit and similar items from such Person, whether or not such interests include voting or similar rights
entitling the holder thereof to exercise Control over such Person, collectively with, in any such case, all warrants, options and other
rights to purchase or otherwise acquire, and all other instruments convertible into or exchangeable for, any of the foregoing;
provided that any Indebtedness convertible into equity interests shall not constitute Capital Stock until so converted.

         Carve-Out has the meaning as provided in the Orders.

         Carve-Out Reserve means, at any time, a reserve in an amount equal to $20,000,000.

         Case and Cases has the meaning provided in the recitals.

          Cash Collateral Account means an interest bearing account established by the Loan Parties (other than the Canadian
Borrower and its Subsidiaries) with the Administrative Agent, for its own benefit and the benefit of the other Secured Parties, at
JPMorgan under the sole and exclusive dominion and control of the Administrative Agent, in the name of the Administrative Agent
or as the Administrative Agent shall otherwise direct, in which deposits are required to be made in accordance with this
Agreement, and, in the case of the Canadian Borrower and its Subsidiaries, an interest bearing account established by the
Canadian Borrower and its Subsidiaries with the Canadian Agent, for its own benefit and the benefit of the other Secured Parties,
at JPMorgan Chase Bank, Toronto Branch under the sole and exclusive dominion and control of the Canadian Agent, in the name
of the Canadian Agent or as the Canadian Agent shall otherwise direct, in which deposits are required to be made in accordance
with this Agreement.

         Cash Collateralize has the meaning provided in SECTION 2.13(j).

          Cash Dominion Event means the occurrence of any of the following: (a) the occurrence and continuance of any Event of
Default; (b) the failure of the Borrowers to maintain Excess Availability for any three (3) days (whether or not consecutive) during
any thirty (30) day period of at least $150,000,000; or (c) the failure of the Borrowers to maintain Excess Availability at any time
of at least $130,000,000. For purposes of this Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing
(A) so long as such Event of Default has not been cured or waived, (B) if the Cash Dominion Event arises as a result of the
Borrowers’ failure to maintain Excess Availability as required pursuant to clause (b) hereunder, until Excess Availability has
exceeded $150,000,000 for thirty (30) consecutive days, or (C) if the Cash Dominion Event arises as a result


                                                     15
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 186 of 585


of the Borrowers’ failure to maintain Excess Availability as required pursuant to clause (c) hereunder, until Excess Availability has
exceeded the $130,000,000 for thirty (30) consecutive days; provided that a Cash Dominion Event may not be so cured on more
than two (2) occasions in any period of 365 consecutive days.

          Cash Management Order shall mean one or more orders, in form and substance satisfactory to the Administrative Agent
in its sole discretion, approving cash management systems and arrangements (as may be amended, supplemented or modified
from time to time after entry thereof with the written consent of the Administrative Agent).

         Cash Management Reserves means such reserves as the Collateral Agent, from time to time, determines in its
reasonable commercial discretion exercised in good faith as being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Cash Management Services (other than in respect of Designated Cash
Management Services) then provided or outstanding.

           Cash Management Services means any one or more of the following types of services or facilities provided to any Loan
Party by any Lender or any of its Affiliates: (a) ACH transactions; (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft and electronic funds transfer services; (c) foreign exchange
facilities; (d) credit card processing services; (e) purchase cards; and (f) credit or debit cards.

         Cash Receipts has the meaning provided in SECTION 2.18(d).

         CCAA has the meaning provided in the recitals hereto.

         CD$ means Canadian dollars.

         CERCLA means the Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq.

         CFC means any Subsidiary (other than TRU of Puerto Rico, Inc.) that is (a) a controlled foreign corporation within
the meaning of the Code or (b) disregarded as an entity separate from its owner within the meaning of Treasury Regulation
section 301.7701-3 and is a direct Subsidiary of a controlled foreign corporation within the meaning of the Code.

         Change in Control means, at any time:

              (a) a change in the Control of the Parent such that the Loan Parties are not Controlled by any one or more of the
        Sponsor Group; or

                (b) the Parent fails at any time to own, directly or indirectly, 100% of the Capital Stock of each Loan Party.

        Change in Law means (a) the adoption or taking effect of any law, rule, regulation or treaty after the Effective Date, (b)
any change in any law, rule, regulation or treaty or in the administration, interpretation, implementation or application thereof by
any Governmental Authority after the Effective Date, or (c) compliance by any Credit Party (or, for purposes of


                                                     16
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 187 of 585


SECTION 2.14, by any lending office of such Credit Party or by such Credit Party’s holding company, if any) with any request,
rule, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the
Effective Date; provided that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or foreign regulatory authorities, in each case pursuant to
Base III, shall in each case be deemed to be a Change in Law , regardless of the date enacted, adopted or issued.

         Charges has the meaning provided in SECTION 9.13.

       Charter Document means as to any Person, its partnership agreement, certificate of incorporation, operating agreement,
membership agreement or similar constitutive document or agreement or its by-laws.

         Closing Agenda means the closing agenda attached hereto as Exhibit P.

         Closing Date means the date on which the conditions precedent set forth in SECTION 4.01 have been satisfied, which
date is September 22, 2017.

        Co-Documentation Agents means, collectively, Citigroup Global Markets Inc., Deutsche Bank Securities Inc., Goldman
Sachs Bank USA and Barclays Bank PLC.

       Code means the Internal Revenue Code of 1986 and the United States Treasury regulations promulgated thereunder, as
amended from time to time.

         Collateral means any and all Collateral or words of similar intent as defined in any applicable Security Document or
any Order, including Property as defined in the Canadian Initial Order; provided that (a) any assets of the Canadian Borrower
and its Subsidiaries shall secure only the Canadian Liabilities; (b) the Canadian Pledge (together with any corresponding provision
of any Order) shall constitute the only pledge of voting Capital Stock of the Canadian Borrower; (c) any pledge of the voting
Capital Stock of any other CFC or FSHCO shall be limited to 65% of such stock (and if any such stock is pledged in support of
any of the Prepetition ABL and FILO Credit Agreement or any other debt obligation, the stock that constitutes Collateral shall be
the same stock that is pledged in support of such other obligations; and (d) no asset of any CFC or FSHCO (other than as
described in clause (a) of this definition) shall constitute Collateral; (e) such definition shall exclude any assets expressly excluded
from the Collateral pursuant to any of the Orders.

         Collateral Agent has the meaning provided in the preamble to this Agreement.

         Combined Borrowing Base means the sum of (a) the Domestic Borrowing Base plus (b) the Canadian Borrowing Base.

        Comeback Motion means the motion to be heard by the Canadian Court not later than 30 days following the entry of
the Canadian Initial Order.


                                                      17
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 188 of 585


         Commercial Letter of Credit means any Letter of Credit issued for the purpose of providing the primary payment
mechanism in connection with the purchase of any materials, goods or services by a Borrower in the ordinary course of business
of such Borrower.

         Commitment means, with respect to each Lender, the aggregate commitment(s) of such Lender hereunder in the amount
set forth opposite its name on Schedule 1.1(b) hereto (being the aggregate of the Domestic Commitments and the Canadian
Commitments of such Lender) or as may subsequently be set forth in the Register from time to time, as the same may be increased
or reduced from time to time pursuant to this Agreement.

        Commitment Letter means that certain commitment letter dated as of September 18, 2017, among the Arrangers and
the Lead Borrower.

         Commitment Percentage means, with respect to each Lender, that percentage of the Commitments of all Lenders
hereunder, in the amount set forth opposite such Lender’s name on Schedule 1.1(b) hereto or as may subsequently be set forth in
the Register from time to time, as the same may be increased or reduced from time to time pursuant to this Agreement.

         Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

         Compliance Certificate has the meaning provided in SECTION 5.01(d).

       Connection Income Taxes means Other Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes.

          Consolidated means, when used to modify a financial term, test, statement, or report of a Person, the application or
preparation of such term, test, statement or report (as applicable) based upon the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries.

         Control means the possession, directly or indirectly, of the power (a) to vote 50% or more of the securities having
ordinary voting power for the election of directors (or any similar governing body) of a Person, or (b) to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or
otherwise. The terms Controlling and Controlled have meanings correlative thereto.

         Cost means the cost of purchases, as reported on the Borrowers’ financial stock ledger based upon the Borrowers’
accounting practices in effect on the Effective Date or thereafter consented to by the Administrative Agent, whose consent will not
be unreasonably withheld. Cost does not include inventory capitalization costs or other non-purchase price charges (except for
freight charges with respect to all Inventory (other than unpaid freight charges for Eligible In-Transit Inventory) to the extent
treated consistently with the Borrowers’ accounting practices in effect on the Effective Date) used in the Borrowers’ calculation of
cost of goods sold.

         Credit Card Notifications has the meaning provided in SECTION 2.18(c).

         Credit Extensions mean each of the following: (a) a Borrowing and (b) an L/C Credit Extension.


                                                    18
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 189 of 585


          Credit Party means (a) the Lenders, (b) the Agents and the Canadian Agent and their respective Affiliates and branches,
(c) the Issuing Banks, (d) the Arrangers and (e) the successors and permitted assigns of each of the foregoing.

          Credit Party Expenses means, without limitation, all of the following to the extent incurred in connection with this
Agreement and the other Loan Documents: (a) all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Canadian Agent and the Arrangers in connection with the preparation, execution and delivery of the Loan
Documents and the syndication of the Facilities, in the case of legal counsel, limited to (x) the reasonable fees, charges and
disbursements of one United States counsel for the Administrative Agent and its Affiliates, one Canadian counsel for the Canadian
Agent and its Affiliates and branches (plus one foreign and one local counsel (in respect of any state or province, if reasonably
required) for any other jurisdiction to the extent reasonably necessary) and (y) in the case of consultants, limited to outside
consultants for the Agents and the Canadian Agent consisting of one inventory appraisal firm and one Canadian real estate
appraisal firm, one commercial finance examination firm and one Canadian environmental engineering firm; (b) all reasonable out-
of-pocket expenses incurred by the Administrative Agent, the Collateral Agent, the Canadian Agent and the Arrangers in
connection with the administration of this Agreement and the other Loan Documents and any amendments, modifications or
waivers requested by a Loan Party of the provisions hereof or thereof (whether or not any such amendments, modifications or
waivers shall be consummated), including, without limitation, the reasonable fees, charges and disbursements of one United States
counsel for the Administrative Agent and its Affiliates, one Canadian counsel for the Canadian Agent and its Affiliates and
branches (plus one foreign and one local counsel (in respect of any state or province, if reasonably required) for any other
jurisdiction to the extent reasonably necessary); (c) all reasonable out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of Credit or any demand for payment thereunder;
(d) all reasonable out-of-pocket expenses incurred by the Administrative Agent, the Collateral Agent, the Canadian Agent, and
their respective Affiliates and branches in connection with the enforcement and protection (including collateral monitoring,
collateral reviews and appraisals in accordance with the terms herein) of their rights in connection with the Loan Documents
(including all such out-of-pocket expenses incurred during any workout, restructuring or related negotiations in respect of such
Loan Documents), in the case of legal counsel, limited to the reasonable fees, charges and disbursements of one United States
counsel for JPMorgan and its Affiliates, one Canadian counsel for the Canadian Agent and its Affiliates (plus one foreign and one
local counsel (in respect of any state or province, if reasonably required) for any other jurisdiction to the extent reasonably
necessary) and in the case of other consultants, limited to outside consultants for the Agents (including, without limitation, except
as permitted in clause (e) hereof, one inventory appraisal firm and one real estate appraisal firm, one commercial finance
examination firm and one environmental engineering firm); and (f) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Canadian Agent, each Lender and their respective Affiliates and branches in
connection with the Cases, or with the enforcement of their rights in any case under Bankruptcy Law or any judicial proceeding
commenced by any Loan Party against the Credit Parties relating to the Loan Documents after the occurrence and during the
continuance of an Event of Default, in the case of legal counsel, limited to the reasonable fees, charges and disbursements of one
United States counsel for JPMorgan and its Affiliates, one Canadian counsel


                                                     19
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                       Desc
                            Declaration of Scott A. Rader Page 190 of 585


for the Canadian Agent and its Affiliates (plus local counsel in any other jurisdiction to the extent reasonably necessary) and in the
case of other consultants, limited to one outside consultants for the Agents (including, without limitation, inventory appraisal firm(s)
and one real estate appraisal firm(s), one commercial finance examination firm(s) and one environmental engineering firm(s));
provided that, in addition to all of the foregoing, the Lenders who are not the Agents or the Canadian Agent shall be entitled to
reimbursement in connection with all of the foregoing for no more than one counsel representing all such Lenders (absent a conflict
of interest in which case the Lenders may engage and be reimbursed for additional counsel). Credit Party Expenses shall not
include the allocation of any overhead expenses of any Credit Party.

         Cumulative Net Cash Flow Before DIP ABL Draw/Paydown means, as of any Test Date, an amount equal to the
cumulative variance calculated as the Total Cash Flow Before DIP ABL Draw/Paydown as set forth in the DIP Budget in
Schedule 1 to Exhibit A of the motion for entry of the Interim and Final Orders filed in the United States Bankruptcy Court for the
Eastern District of Virginia, Richmond Division on September 19, 2017 on a cumulative basis from the Petition Date to such Test
Date less the actual Total Cash Flow Before DIP ABL Draw/Paydown, on a cumulative basis from the Petition Date to such Test
Date calculated in the same manner as set forth in such DIP Budget, but in each case adjusted to exclude (A) proceeds of asset
sales and other dispositions outside the ordinary course of business, in each case other than of inventory, (B) Loans made under
the DIP Term Loan Facility after the initial funding thereof, Loans made under the Facilities and any other proceeds of
Indebtedness and (C) and principal prepayments or repayments of Indebtedness (other than capital lease obligation payments
accounted for as part of operating cash flow in the DIP Budget).

          Customer Credit Liabilities means, at any time, the aggregate remaining balance at such time of (a) outstanding gift
certificates and gift cards of the Loan Parties entitling the holder thereof to use all or a portion of the certificate or gift card to pay
all or a portion of the purchase price for any Inventory, and (b) outstanding merchandise credits and customer deposits of the
Loan Parties, net of any dormancy reserves maintained by the Loan Parties on their books and records in the ordinary course of
business consistent with past practices.

          Customs Broker Agreement means an agreement in substantially the form attached hereto as Exhibit B among a Loan
Party, a customs broker or other carrier, and the Administrative Agent or the Canadian Agent, as applicable, in which the customs
broker or other carrier acknowledges that it has control over and holds the documents evidencing ownership of the subject
Inventory or other property for the benefit of the Administrative Agent or the Canadian Agent, as applicable, and agrees, upon
notice from the Administrative Agent or the Canadian Agent, as applicable, to hold and dispose of the subject Inventory and other
property solely as directed by the Administrative Agent or the Canadian Agent, as applicable.

         DDAs means any checking or other demand deposit account maintained by the Loan Parties. All funds in such DDAs
shall be conclusively presumed to be Collateral and proceeds of Collateral and the Agents, the Canadian Agent and the Lenders
shall have no duty to inquire as to the source of the amounts on deposit in the DDAs.

         Debtors has the meaning provided in the recitals.


                                                       20
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 191 of 585


         Default means any event or condition described in SECTION 7.01 that constitutes an Event of Default or that upon
notice, lapse of any cure period set forth in SECTION 7.01, or both, would, unless cured or waived, become an Event of
Default.

         Default Rate has the meaning provided in SECTION 2.12.

          Defaulting Lender means, subject to SECTION 2.27(b), any Lender that (a) has failed to (i) fund all or any portion of
its Loans within two Business Days of the date such Loans were required to be funded hereunder, or (ii) pay to any Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required to be paid by it hereunder (including in respect
of its participation in Letters of Credit or Swingline Loans) within two Business Days of the date when due, (b) has notified the
Borrower, any Agent, any Issuing Bank or the Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, or has publicly announced that it does not intend to comply
with its funding obligations under other loan agreements, credit agreements or similar facilities generally, (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower, to confirm in writing to the Administrative Agent
and the Borrower that it will comply with its prospective funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i) become the subject of a Bail-In Action or
proceeding under Bankruptcy Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any Capital Stock in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the United States or Canada or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any determination by any Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to SECTION
2.27(b)) as of the date established therefor by the Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the Issuing Banks, the Swingline Lender and each other Lender promptly
following such determination.

         Designated Account has the meaning provided in SECTION 2.18(d); provided, however, that notwithstanding anything
to the contrary contained therein, in no event shall the amounts deposited into the Designated Account at any time exceed
$25,000,000 in the aggregate.

         Designated Cash Management Services means Cash Management Services that have been designated by the Lead
Borrower and the provider thereof in writing to the Administrative Agent as Designated Cash Management Services , such
designation to specify the maximum amount of obligations in respect of such Cash Management Services that shall constitute
Designated Cash


                                                      21
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 192 of 585


Management Services (such maximum amount at any time with respect to all Designated Cash Management Services, the
 Designated Cash Management Services Obligations Amount ). The Designated Cash Management Services Obligations Amount
with respect to any Designated Cash Management Services may be increased or decreased by subsequent notice to the
Administrative Agent from the Lead Borrower and the applicable provider; provided that the Designated Cash Management
Services Obligations Amount may not be increased if after giving pro forma effect to such increase, the outstanding Domestic
Term Loans would exceed the Domestic Incremental Availability.

       Designated Cash Management Services Obligations Amount has the meaning provided in the definition of Designated
Cash Management Services .

         Determination Date shall mean the date upon which each of the following has occurred:

               (a) The Canadian Commitments and/or the Domestic Commitments have been terminated by the Required
        Lenders (or are deemed terminated) upon the occurrence of an Event of Default; and

               (b) The Obligations and/or the Canadian Liabilities have been declared to be due and payable (or has become
        automatically due and payable) and have not been paid in accordance with the terms of this Agreement.

        DIP Budget means monthly projections for the Loan Parties for the 16 fiscal months after the Closing Date in a form
customary for DIP budgets , as updated from time to time (but no more frequently than bi-monthly) with the consent of the
Administrative Agent and the Required Lenders. References herein to the DIP Budget shall be deemed referenced to the DIP
Budget most recently delivered as provided in this definition.

         DIP Term Loan Facility means Term Loan Facility pursuant to that certain Debtor- -Possession Credit Agreement,
dated as of the Effective Date, by and among, the Lead Borrower, NexBank SSB, as administrative agent and collateral agent
and the lenders party thereto.

         Disbursement Accounts has the meaning provided in SECTION 2.18(g).

         Disclosed Matters means the actions, suits and proceedings and the environmental matters disclosed on Schedule 3.06
(a) and Schedule 3.06(b).

          Disqualified Capital Stock means any Capital Stock which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event, (a) is mandatorily redeemable in whole or in part
prior to the Maturity Date, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole option of the issuer thereof) for (i) Indebtedness or
any Capital Stock referred to in (a) above prior to the Maturity Date, or (c) contains any mandatory repurchase obligation which
comes into effect prior to the Maturity Date; provided that any Capital Stock that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to


                                                     22
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                           Declaration of Scott A. Rader Page 193 of 585


redeem such Capital Stock upon the occurrence of a change in control or an asset sale shall not constitute Disqualified Capital
Stock.

        dollars or $ refers to lawful money of the United States of America.

        Domestic Availability means the lesser of (a) or (b), where:

                (a) is the result of:

                        (i) The Revolving Credit Ceiling,

                                 Minus

                        (ii) The Total Domestic Revolver Outstandings.

                                 Minus

                        (iii) The Total Canadian Revolver Outstandings.

                (b) is the result of the following:

                        (i) The Domestic Borrowing Base, as determined from the most recent Borrowing Base Certificate (as
                adjusted pursuant to SECTION 2.03 hereof);

                                 Minus

                        (ii) The Total Domestic Revolver Outstandings.

        Domestic Borrowers means, collectively, the Lead Borrower, the other Domestic Borrowers identified on the signature
pages hereto and each Other Borrower who becomes a Domestic Borrower hereunder in accordance with the terms of this
Agreement.

        Domestic Borrowing Base means, at any time of calculation, an amount equal to:

                (a) the face amount of Eligible Credit Card Receivables of the Domestic Borrowers multiplied by ninety percent
       (90%);

                plus

              (b) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of the Domestic Borrowers consisting
       of TRU Inventory, net of Inventory Reserves, multiplied by the Inventory Advance Rate for TRU Inventory, multiplied by
       the Appraised Value of Eligible Inventory (other than Eligible In-Transit Inventory) of the Domestic Borrowers consisting
       of TRU Inventory;

                plus

             (c) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of the Domestic Borrowers consisting
       of BRU Inventory, net of Inventory Reserves, multiplied


                                                      23
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                           Declaration of Scott A. Rader Page 194 of 585


       by the Inventory Advance Rate for BRU Inventory, multiplied by the Appraised Value of Eligible Inventory (other than
       Eligible In-Transit Inventory) of the Domestic Borrowers consisting of BRU Inventory;

               plus

                (d) the Cost of Eligible In-Transit Inventory of the Domestic Borrowers consisting of TRU Inventory, net of
       Inventory Reserves, multiplied by the Inventory Advance Rate for TRU Inventory, multiplied by the Appraised Value of
       Eligible In-Transit Inventory of the Domestic Borrowers consisting of TRU Inventory;

               plus

                (e) the Cost of Eligible In-Transit Inventory of the Domestic Borrowers consisting of BRU Inventory, net of
       Inventory Reserves, multiplied by the Inventory Advance Rate for BRU Inventory, multiplied by the Appraised Value of
       Eligible In-Transit Inventory of the Domestic Borrowers consisting of BRU Inventory;

               minus

               (f) the then current amount of all Availability Reserves;

               minus

              (g) an amount equal to the excess, if any, of the Designated Cash Management Services Obligations Amount
       over $10,000,000.

         Domestic Commitment shall mean, with respect to each Domestic Lender, the commitment of such Domestic Lender
hereunder to make Revolving Credit Loans to the Domestic Borrowers and to participate in Letters of Credit and Swingline
Loans to the Domestic Borrowers in the amount set forth opposite its name on Schedule 1.1(b) hereto or as may subsequently be
set forth in the Register from time to time, as the same may be increased from time to time pursuant to SECTION 2.02 or
reduced from time to time pursuant to SECTION 2.15 and SECTION 2.17.

          Domestic Commitment Percentage shall mean, with respect to each Domestic Lender, that percentage of the Domestic
Commitments of all Domestic Lenders hereunder to make Revolving Credit Loans to the Domestic Borrowers and to participate
in Letters of Credit and Swingline Loans to the Domestic Borrowers, in the amount set forth opposite its name on Schedule 1.1(b)
hereto or as may subsequently be set forth in the Register from time to time, as the same may be increased from time to time
pursuant to SECTION 2.02 or reduced from time to time pursuant to SECTION 2.15 and SECTION 2.17.

        Domestic Concentration Account has the meaning provided in SECTION 2.18(d).

         Domestic Incremental Availability means, at any time of calculation, an amount equal to the lesser of $250,000,000 and
the sum of the following:


                                                   24
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                           Declaration of Scott A. Rader Page 195 of 585


                (a) the face amount of Eligible Credit Card Receivables of the Domestic Borrowers multiplied by ten percent
       (10%);

                plus

                (b) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of the Domestic Borrowers consisting
       of TRU Inventory, net of Inventory Reserves, multiplied by ten percent (10%), multiplied by the Appraised Value of
       Eligible Inventory (other than Eligible In-Transit Inventory) of the Domestic Borrowers consisting of TRU Inventory;

                plus

                (c) the Cost of Eligible Inventory (other than Eligible in-Transit Inventory of the Domestic Borrowers consisting
       of BRU Inventory, net of Inventory Reserves, multiplied by ten percent (10%) multiplied by the Appraised Value of
       Eligible Inventory (other than Eligible In-Transit Inventory) of the Domestic Borrowers consisting of BRU Inventory;

                plus

               (d) the Cost of Eligible In-Transit Inventory of the Domestic Borrowers consisting of TRU Inventory, net of
       Inventory Reserves, multiplied by ten percent (10%), multiplied by the Appraised Value of Eligible In-Transit Inventory of
       the Domestic Borrowers consisting of TRU Inventory;

                plus

                       (e) the Cost of Eligible In-Transit Inventory of the Domestic

       Borrowers consisting of BRU Inventory, net of Inventory Reserves, multiplied by ten percent (10%), multiplied by the
       Appraised Value of Eligible In-Transit Inventory of the Domestic Borrowers consisting of BRU Inventory;

                plus

                (f) fifty-six percent (56%) of the Required Availability Amount.

         Domestic Lenders means the Lenders having Domestic Commitments or hold Domestic Term Loans from time to time
or at any time.

       Domestic Letter of Credit means a Letter of Credit that is issued pursuant to this Agreement for the account of a
Domestic Borrower.

        Domestic Letter of Credit Commitment shall mean, with respect to each Issuing Bank, the commitment of such Issuing
Bank hereunder to make Letters of Credit available to the Domestic Borrowers in the amount set forth opposite its name on
Schedule 1.1(b) hereto.

         Domestic Letter of Credit Outstandings means, at any time, the sum of (a) with respect to Domestic Letters of Credit
outstanding at such time, the aggregate maximum amount that then is, or at any time thereafter may become, available for drawing
or payment thereunder, plus, without


                                                   25
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 196 of 585


duplication, (b) all amounts theretofore drawn or paid under Domestic Letters of Credit for which the applicable Issuing Bank has
not then been reimbursed.

        Domestic Letter of Credit Sublimit means, at any time, the sum of $400,000,000 less the then Canadian Letter of Credit
Outstandings, as such amount may be increased or reduced in accordance with the terms of this Agreement.

         Domestic Loan Party means any Loan Party other than a Canadian Loan Party.

         Domestic Loans means, collectively, the Loans made by the Domestic Lenders pursuant to Article II.

        Domestic Swingline Loan Ceiling means (a) from January 1st through August 31st of each year, $50,000,000 and (b)
from September 1st through December 31st of each year, $100,000,000, as such amount may be increased or reduced in
accordance with the provisions of this Agreement.

         Domestic Subsidiary means any Subsidiary other than a Foreign Subsidiary.

         Domestic Term Lender means each Person who makes a Term Loan to the Domestic Borrowers in the amount set forth
opposite its name on Schedule 1.1(b) hereto or as may subsequently be set forth in the Register from time to time.

         Domestic Term Loans means all Term Loans made to the Domestic Borrowers pursuant to this Agreement. As of the
Effective Date, the aggregate of all Domestic Term Loans totals $250,000,000.

         Domestic Term Notes means the promissory notes of the Domestic Borrowers substantially in the form of Exhibit D-2,
payable to the order of a Domestic Lender, evidencing the Term Loans made to the Domestic Borrowers.

         Domestic Total Commitments means the aggregate of the Domestic Commitments of all Domestic Lenders. On the
Effective Date, the Domestic Total Commitments are $1,850,000,000.

         Earn-Out Obligations means the maximum amount of all obligations incurred or to be incurred in connection with any
Acquisition of a Person pursuant to a Permitted Acquisition under non-compete agreements, consulting agreements, earn-out
agreements and similar deferred purchase arrangements.

          EEA Financial Institution means (a) any institution established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition and is subject to consolidated supervision with its
parent;

         EEA Member Country means any of the member states of the European Union, Iceland, Liechtenstein, and Norway.


                                                    26
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 197 of 585


          EEA Resolution Authority means any public administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having responsibility for the resolution of any EEA Financial
Institution.

          Effective Date means the date on which each of the conditions precedent set forth in SECTION 4.03 have been
satisfied (or waived), which date is September 22, 2017.

          Eligible Assignee means a commercial bank, insurance company, company engaged in the business of making
commercial loans or a commercial finance company, investment vehicle, investment fund or other Person (other than a natural
Person), or any Lender or Affiliate of any Credit Party under common control with such Credit Party, or an Approved Fund of
any Credit Party, or any Person to whom a Credit Party assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Credit Party’s rights in and to a material portion of such Credit Party’s portfolio of asset based
credit facilities; provided that, in any event, Eligible Assignee shall not include (x) any natural person, (y) the Parent, or (z) the
Sponsor Group or any of their respective Affiliates.

          Eligible Credit Card Receivables means, as of any date of determination, Accounts due to a Loan Party from major
credit card processors (including, but not limited to, VISA, Mastercard, American Express, Diners Club and DiscoverCard) as
arise in the ordinary course of business and which have been earned by performance, that are not excluded as ineligible by virtue
of one or more of the criteria set forth below. None of the following shall be deemed to be Eligible Credit Card Receivables:

                (a) Accounts due from major credit card processors that have been outstanding for more than five (5) Business
        Days from the date of sale (except that, with respect to those due from American Express to the Canadian Loan Parties,
        that have been outstanding for more than ten (10) Business Days from the date of sale), or for such longer period(s) as
        may approved by the Collateral Agent;

                (b) Accounts due from major credit card processors with respect to which a Loan Party does not have good,
        valid and marketable title thereto, free and clear of any Lien (other than Liens granted to the Administrative Agent or the
        Canadian Agent, as applicable, for its own benefit and the benefit of the other Secured Parties pursuant to the Security
        Documents and the Orders, those Liens specified in clauses (a) and (e) of the definition of Permitted Encumbrances and
        Permitted Encumbrances having priority by operation of Applicable Law or the applicable Order over the Lien of the
        Administrative Agent or Canadian Agent, as applicable) (the foregoing not being intended to limit the discretion of the
        Collateral Agent to change, establish or eliminate any Reserves on account of any such Liens);

                (c) Accounts due from major credit card processors that are not subject to a first priority (except as provided in
        clause (b), above) security interest in favor of the Administrative Agent or the Canadian Agent, as applicable, for its own
        benefit and the benefit of the other Secured Parties;

               (d) Accounts due from major credit card processors which are disputed, or with respect to which a claim,
        counterclaim, offset or chargeback has been asserted, by the related


                                                     27
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 198 of 585


        credit card processor (but only to the extent of such dispute, counterclaim, offset or chargeback) (it being the intent that
        chargebacks in the ordinary course by the credit card processors shall not be deemed violative of this clause);

               (e) Except as otherwise approved by the Collateral Agent, Accounts due from major credit card processors as
        to which the credit card processor has the right under certain circumstances to require a Loan Party to repurchase the
        Accounts from such credit card processor; or

                (f) Accounts due from major credit card processors (other than Visa, Mastercard, American Express, Diners
        Club and Discover) which the Collateral Agent determines in its commercial reasonable discretion acting in good faith to
        be unlikely to be collected.

          Eligible In-Transit Inventory means, as of any date of determination, without duplication of other Eligible Inventory,
Inventory (a) (i) which has been delivered to a carrier in a foreign port or foreign airport for receipt by a Loan Party in the United
States or Canada within sixty (60) days of the date of determination, but which has not yet been received by a Loan Party or (ii)
which has been delivered to a carrier in the United States or Canada for receipt by a Loan Party in the United States or Canada
within five (5) Business Days of the date of determination, but which has not yet been received by a Loan Party, (b) for which the
purchase order is in the name of a Loan Party and title has passed to a Loan Party, (c) except as otherwise agreed by the
Collateral Agent, for which a Loan Party is designated as shipper and/or the consignor and the document of title or waybill
reflects a Loan Party as consignee (along with delivery to a Loan Party or its customs broker of the documents of title, to the
extent applicable, with respect thereto), (d) as to which the Administrative Agent or the Canadian Agent, as applicable, has
control over the documents of title, to the extent applicable, which evidence ownership of the subject Inventory (such as by the
delivery of a Customs Broker Agreement), (e) as to which a Tri-Party Agreement has been executed and delivered in favor of the
Collateral Agent, (f) which is insured in accordance with the provisions of this Agreement and the other Loan Documents,
including, without limitation marine cargo insurance; and (g) which otherwise is not excluded from the definition of Eligible
Inventory; provided that the Administrative Agent may (and shall, at the written direction of the Collateral Agent), upon written
notice to the Lead Borrower, exclude any particular Inventory from the definition of Eligible In-Transit Inventory in the event
that the Administrative Agent or the Collateral Agent determines that such Inventory is subject to any Person’s right or claim
which is (or is capable of being) senior to, or pari passu with, the Lien of the Administrative Agent or the Canadian Agent (such
as, without limitation, a right of stoppage in transit), as applicable, or may otherwise adversely impact the ability of the
Administrative Agent, the Collateral Agent or the Canadian Agent, as applicable, to realize upon such Inventory.

          Eligible Inventory means, as of any date of determination, without duplication, (a) Eligible Letter of Credit Inventory, (b)
Eligible In-Transit Inventory, (c) Inventory reported at Location 5001 in the Loan Parties’ books and records (such being cross-
docked product and not then included in the Loan Parties’ stock ledger but which is otherwise Eligible Inventory), and (d) items
of Inventory of a Loan Party that are finished goods, merchantable and readily saleable to the public in the ordinary course that
are not excluded as ineligible by virtue of the one or more of the criteria set forth below. None of the following shall be deemed to
be Eligible Inventory:


                                                     28
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 199 of 585


        (a) Inventory that is not solely owned by a Loan Party, or is leased by or is on consignment to a Loan Party, or
as to which the Loan Parties do not have title thereto;

        (b) Inventory (other than any Eligible Letter of Credit Inventory and Eligible In-Transit Inventory) that is not
located in the United States of America or Canada (or any territories or possessions thereof);

         (c) Inventory (other than any Eligible Letter of Credit Inventory and Eligible In-Transit Inventory) that is not
located at a location that is owned or leased by the Loan Parties (including, without limitation, as a result of a Loan Party’s
rejection or other termination of such Lease), except, in each case, to the extent that the Loan Parties shall have used
commercially reasonable efforts to furnish (in the case of each such location leased by a third party for which the Loan
Parties contracted with such third party on or before the Effective Date), or shall have furnished (in the case of each such
location leased by a third party for which the Loan Parties contracted with such third party after the Effective Date), the
Administrative Agent or the Canadian Agent, as applicable, with (i) any UCC financing statements, PPSA filings or other
registrations that the Administrative Agent or the Canadian Agent, as applicable, may reasonably determine to be
necessary to perfect its security interest in such Inventory at such location, and (ii) an intercreditor agreement (containing,
among other things, a lien waiver) executed by the Person owning or leasing any such location on terms reasonably
acceptable to the Collateral Agent and, if applicable, the Canadian Agent; provided that, with respect to any location
which is leased by a third party as of the Effective Date and which contains Inventory to be utilized to fulfill internet orders
or Inventory to be forwarded to stores or distribution centers of the Loan Parties, such Inventory shall not be deemed
ineligible solely by virtue of this clause (c) if such an intercreditor agreement is not obtained by the Borrowers (after having
used commercially reasonable efforts to obtain same); provided further that any Inventory located at a location described
in clauses (i) and/or (ii) below shall not be deemed ineligible solely by virtue of this clause (c) even if such an intercreditor
agreement is not furnished for any such location: (i) any location that is not owned or leased by the Loan Parties at which
Inventory of a Domestic Loan Party is located (or locations under the control of the same Person other than store leases)
having a value of less than or equal to $20,000,000 at Cost (or, with respect to seasonal locations, at which Inventory is
located having a value less than or equal to $40,000,000 at Cost for a period of not greater than 60 days), or (ii) any
location that is not owned or leased by the Loan Parties at which Inventory of a Canadian Loan Party is located (or under
the control of the same Person other than store leases) having a value of less than or equal to $5,000,000 at Cost (or,
with respect to seasonal locations, at which Inventory is located having a value less than or equal to $10,000,000 at Cost
for a period of not greater than 60 days);

        (d) Inventory that is located at a distribution center that is leased by the Loan Parties, except to the extent that
(unless otherwise agreed by the Collateral Agent or the Canadian Agent, as applicable) the Loan Parties shall have used
commercially reasonable efforts to furnish (in the case of each such distribution center for which the Loan Parties have
entered into a lease on or before the Effective Date), or shall have furnished (in the case of each such distribution center
for which the Loan Parties have entered into a lease after the Effective Date), the Administrative Agent or the Canadian
Agent, as applicable,


                                              29
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 200 of 585


with a landlord’s lien waiver and collateral access agreement on terms reasonably acceptable to the Collateral Agent or
the Canadian Agent, as applicable, executed by the Person owning any such distribution center; provided that any
Inventory located at a distribution center described in clauses (i) and/or (ii) below shall not be deemed ineligible solely by
virtue of this clause (d) even if such a landlord’s lien waiver and collateral access agreement is not furnished for any such
distribution center: (i) any distribution center at which Inventory of a Domestic Loan Party is located (or locations under
the control of the same Person other than store leases) having a value of less than or equal to $20,000,000 at Cost (or,
with respect to seasonal warehouses, at which Inventory is located having a value less than or equal to $40,000,000 at
Cost for a period of not greater than 60 days), or (ii) any distribution center at which Inventory of a Canadian Loan Party
is located (or under the control of the same Person other than store leases) having a value of less than or equal to
$5,000,000 at Cost (or, with respect to seasonal warehouses, at which Inventory is located having a value less than or
equal to $10,000,000 at Cost for a period of not greater than 60 days);

          (e) Inventory that represents goods which (i) are damaged, defective, seconds, or otherwise unmerchantable,
(ii) are to be returned to the vendor, (iii) are work in process, raw materials, or that constitute spare parts or supplies used
or consumed in a Loan Party’s business, (iv) are bill and hold goods, or (v) are not in compliance in all material respects
with all standards imposed by any Governmental Authority having regulatory authority with respect thereto;

        (f) Except as otherwise agreed by the Collateral Agent, Inventory that represents goods that do not conform in
all material respects to the representations and warranties contained in this Agreement or any of the Security Documents;

        (g) Inventory that is not subject to a perfected first priority security interest in favor of the Administrative Agent
or Canadian Agent, as applicable, for its own benefit and the benefit of the other Secured Parties (subject only to
Permitted Encumbrances having priority by operation of Applicable Law);

        (h) Inventory which consists of samples, labels, bags, packaging materials, and other similar non-merchandise
categories;

        (i) Inventory as to which casualty insurance in compliance with the provisions of SECTION 5.07 is not in effect;

       (j) Inventory which has been sold but not yet delivered or Inventory to the extent that any Loan Party has
accepted a deposit therefor; or

        (k) Inventory acquired in a Permitted Acquisition, unless the Collateral Agent shall have received or conducted
(i) appraisals, from appraisers reasonably satisfactory to the Collateral Agent, of such Inventory to be acquired in such
Acquisition and (ii) such other due diligence as the Collateral Agent may reasonably require, all of the results of the
foregoing to be reasonably satisfactory to the Collateral Agent.


                                              30
           Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                          Declaration of Scott A. Rader Page 201 of 585


         Eligible Letter of Credit Inventory means, as of any date of determination (without duplication of other Eligible
Inventory), Inventory:

              (a) (i) which has been delivered to a carrier in a foreign port or foreign airport for receipt by a Loan Party in the
       United States or Canada within sixty (60) days of the date of determination, but which has not yet been received by a
       Loan Party, or (ii) which has been delivered to a carrier in the United States or Canada for receipt by a Loan Party in the
       United States or Canada within five (5) Business Days of the date of determination, but which has not yet been received
       by a Loan Party;

               (b) the purchase order for which is in the name of a Loan Party, title has passed to a Loan Party and the
       purchase of which is supported by a Commercial Letter of Credit issued under this Agreement having an initial expiry,
       subject to the proviso hereto, within 120 days after the date of initial issuance of such Commercial Letter of Credit;
       provided that ninety percent (90%) of the maximum Stated Amount all such Commercial Letters of Credit shall not, at any
       time, have an initial expiry greater than ninety (90) days after the original date of issuance of such Commercial Letters of
       Credit;

               (c) except as otherwise agreed by the Collateral Agent, for which a Loan Party is designated as shipper
       and/or consignor and the document of title or waybill reflects a Loan Party as consignee (along with delivery to a Loan
       Party or its customs broker of the documents of title, to the extent applicable, with respect thereto);

                 (d) as to which the Administrative Agent or the Canadian Agent, as applicable, has control over the documents
       of title, to the extent applicable, which evidence ownership of the subject Inventory (such as by the delivery of a Customs
       Broker Agreement);

               (e) which is insured in accordance with the provisions of this Agreement and the other Loan Documents,
       including, without limitation marine cargo insurance;

               (f) as to which a Tri-Party Agreement has been executed and delivered in favor of the Collateral Agent, and

               (g) Which otherwise is not excluded from the definition of Eligible Inventory;

                provided that the Administrative Agent may (and shall, at the written direction of the Collateral Agent), upon prior
       written notice to the Lead Borrower, exclude any particular Inventory from the definition of Eligible Letter of Credit
       Inventory in the event that the Administrative Agent or the Collateral Agent determines that such Inventory is subject to
       any Person’s right or claim (other than the Carve-Out and the Canadian Priority Charges) which is (or is capable of being)
       senior to, or pari passu with, the Lien of the Administrative Agent or the Canadian Agent (such as, without limitation, a
       right of stoppage in transit), as applicable, or may otherwise adversely impact the ability of the Administrative Agent, the
       Collateral Agent or the Canadian Agent, as applicable, to realize upon such Inventory.

        Eligible Real Estate means Real Estate which satisfies each of the following conditions:


                                                    31
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 202 of 585


       (a) Either (i) a Canadian Loan Party owns fee title or (ii) a Canadian Loan Party is ground lessee under a
ground lease on real estate improved by a building owned by such Canadian Loan Party, the terms and conditions of
which ground lease permit assignment and mortgaging thereof in the Collateral Agent’s and the Canadian Agent’s
reasonable commercial discretion exercised in good faith;

        (b) The applicable Canadian Loan Party has granted pursuant to the Security Documents, and the Interim Order
and the Canadian Initial Order, and when entered the Final Order and the Canadian Final Order, valid and enforceable
liens on such Canadian Loan Party’s interest in such Real Estate;

       (c) the applicable Canadian Loan Party shall have delivered to the Collateral Agent (upon request, available
environmental site assessments and any other document customarily delivered in connection with mortgages real property
reasonably agreed by the Collateral Agent and the Lead Borrower, acting in good faith;

         (d) The Canadian Agent has a perfected first priority lien in such Real Estate (subject only to Permitted
Encumbrances having priority by operation of Applicable Law) for its own benefit and the benefit of other Secured
Parties;

        (e) If requested by the Canadian Agent, each such parcel of Real Estate has been appraised by a third party
appraiser reasonably acceptable to the Agents and the Canadian Agent (it being agreed the appraisals delivered to the
Agents prior to the Petition Date are acceptable and shall satisfy this requirement);

         (f) Either (i) the Real Estate is used by a Canadian Loan Party for offices, as a Store or distribution center, or is
being held for sale and, if more than twelve (12) months have elapsed from the date such Real Estate was initially held for
sale, the Collateral Agent and the Canadian Agent shall have received an updated appraisal of such Real Estate, or (ii) the
Real Estate is leased by a Canadian Loan Party to another Person, the terms of such lease and the creditworthiness of the
lessee are reasonably satisfactory to the Collateral Agent (the Collateral Agent acknowledges this condition is satisfied as
to any such leased properties in existence as of the Effective Date), and the Collateral Agent and the Canadian Agent shall
have received an updated appraisal of such Real Estate reflecting the effect of such lease on FMV; provided that Real
Estate described in this clause (f)(ii) shall not comprise more than 25% of the Canadian Incremental Availability; and

        (g) As to any particular property, except as otherwise agreed by the Collateral Agent, the Canadian Borrower
is in compliance in all material respects with the representations, warranties and covenants set forth in the Mortgage (if
any) relating to such property.

        As of the Closing Date the Eligible Real Estate shall be deemed to consist of the same Real Estate that constitutes
 Eligible Real Estate under the Prepetition FILO and ABL Credit Agreement.


                                             32
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 203 of 585


         Environmental Compliance Reserve means, with respect to Eligible Real Estate, any reserve which the Collateral Agent
(after consultation with the Canadian Agent), from time to time in its reasonable commercial discretion exercised in good faith,
establishes for estimable amounts that are reasonably likely to be expended by any of the Canadian Loan Parties in order for such
Loan Party and its operations and property (a) to comply with any notice from a Governmental Authority asserting non-
compliance with Environmental Laws, or (b) to correct any such non-compliance with Environmental Laws relating to such
Eligible Real Estate.

         Environmental Laws means all Applicable Laws issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the protection of human health or the environment, to the handling, treatment, storage, disposal of
Hazardous Materials or to the assessment or remediation of any Release or threatened Release of any Hazardous Material to the
environment.

         Environmental Liability means any liability, contingent or otherwise (including, without limitation, any liability for
damages, natural resource damage, costs of environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Loan Party directly or indirectly resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing.

         Equipment has the meaning set forth in the Security Documents.

         Equivalent Amount means, on any day, with respect to any amount denominated in CD$, the equivalent of such amount
in Dollars determined by using the rate of exchange for the purchase of the Dollars with CD$ in the London foreign exchange
market at or about 11:00 a.m. London time (or New York time, as applicable) on a particular day as displayed by ICE Data
Services as the ask price , or as displayed on such other information service which publishes that rate of exchange from time to
time in place of ICE Data Services (or if such service ceases to be available, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it deems appropriate in its reasonable discretion).

         ERISA means the Employee Retirement Income Security Act of 1974, as amended from time to time and the
regulations promulgated and rulings issued thereunder.

         ERISA Affiliate means any trade or business (whether or not incorporated) that, together with the Lead Borrower, is
treated as a single employer under Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of the Code.

         ERISA Event means: (a) with respect to the Domestic Borrowers, any reportable event , as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an event for which the 30 day notice period is
waived); (b) with respect to the Domestic Borrowers, the failure of any Plan to satisfy the minimum funding standards (as defined
in Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not waived, and with


                                                     33
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 204 of 585


respect to the Canadian Borrower, the existence with respect to any Plan of any due but un-remitted contribution, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the Lead Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan; (e) the receipt by the Lead Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Lead Borrower or any of its ERISA Affiliates of any liability in excess of
$100,000,000 (or such lesser amount as would reasonably be expected to result in a Material Adverse Effect) with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the Lead Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the Lead Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability in excess of $100,000,000 (or such lesser amount as would reasonably be
expected to result in a Material Adverse Effect) or a determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization within the meaning of Title IV of ERISA.

         EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule published by the Loan Market Association
(or any successor Person), as in effect from time to time.

         Event of Default has the meaning provided in SECTION 7.01. An Event of Default shall be deemed to have occurred
and to be continuing unless and until that Event of Default has been duly waived in writing in accordance with the terms of this
Agreement.

         Excess Availability means the difference between (a) the Line Cap and (b) the Total Revolver Outstandings.

         Excess Swingline Loans has the meaning provided in SECTION 2.22(b).

          Excluded Swap Obligation means, with respect to any Loan Party, any Swap Obligation if, and to the extent that, all or
a portion of the guaranty of such Loan Party under the Facility Guarantee of, or the grant under a Loan Document by such Loan
Party of a security interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal or unlawful under the
Commodity Exchange Act (or the application or official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an eligible contract participant as defined in the Commodity Exchange Act (determined after giving effect to
SECTION 9.22 hereof and any and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the time the
guaranty of such Loan Party, or grant by such Loan Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more than one Hedge Agreement, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to Hedge Agreements for which such guaranty or
security interest becomes illegal.

          Excluded Taxes means, with respect to the Agents, the Canadian Agent, any Lender, any Issuing Bank or any other
recipient of any payment to be made by or on account of any obligation of any Loan Party under any Loan Document, (a) income
or franchise taxes imposed on (or measured by) its net income by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any Lender, in which its applicable lending office is


                                                     34
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 205 of 585


located or that constitute Other Connection Taxes, (b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which any Borrower is located or that constitute Other Connection Taxes, (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by a Borrower under SECTION 2.24(b) or a Lender
that becomes a Domestic Lender by virtue of the application of SECTION 8.17), any withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office other than at the request of a Borrower under SECTION 2.24), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to SECTION 2.23(a), or (ii) is attributable to such
Foreign Lender’s failure to comply with SECTION 2.23(e), (d) in the case of a Canadian Lender (other than an assignee
pursuant to a request by a Borrower under SECTION 2.24(b) or a Lender that becomes a Domestic Lender by virtue of the
application of SECTION 8.17), any withholding tax that is imposed on amounts payable to such Canadian Lender at the time
such Canadian Lender becomes a party to this Agreement (or designates a new lending office other than at the request of a
Borrower under SECTION 2.24) or is attributable to such Canadian Lender’s failure to comply with SECTION 2.23(j), except
to the extent that such Canadian Lender (or its assignor, if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Canadian Borrower with respect to such withholding tax pursuant to
SECTION 2.23(a); provided that the provisions of the foregoing clause (d) shall not apply upon and after the occurrence of the
Determination Date; provided further that each such Lender shall use reasonable efforts to eliminate or reduce amounts payable
pursuant to this clause (d), (e) any Canadian federal or provincial withholding tax that would not have been imposed but for such
Credit Party (i) not dealing at arm’s length (within the meaning of the Income Tax Act (Canada)) with the Canadian Loan Party or
(ii) being a specified shareholder (as defined in subsection 18(5) of the Income Tax Act (Canada)) of the Canadian Loan Party
or not dealing at arm’s length with such a specified shareholder for the purposes of the Income Tax Act (Canada), (f) any
withholding tax that is imposed by reason of FATCA; and (g) any withholding tax that is attributable to the failure of (i) any
Domestic Lender to provide Internal Revenue Service Forms W-9 (or any successor form) as provided by SECTION 2.23(e);
(ii) any Administrative Agent (other than the Canadian Agent) to comply with SECTION 2.23(k).

         Existing Debt shall mean any Indebtedness outstanding on the Petition Date.

         Facilities has the meaning provided in the recitals.

         Facility Guarantee means (a) any Guarantee of the Obligations and Other Liabilities executed by the Domestic
Borrowers and their respective Subsidiaries which are subject to a Case (other than Foreign Subsidiaries and the Subsidiaries
described on Schedule 3.12) in favor of the Administrative Agent and the other Secured Parties pursuant to this Agreement or a
separate Facility Guaranty (it being understood that the Canadian Borrower and its Subsidiaries shall not be required to execute a
Facility Guarantee of the Obligations or Other Liabilities of the Domestic Borrowers), and (b) in addition to the Guarantee
described in clause (a), any Guarantee of the Canadian Liabilities executed by any of the Canadian Borrower’s Subsidiaries in
favor of the Canadian Agent and the other Secured Parties pursuant to a separate agreement.


                                                     35
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 206 of 585


         Facility Guarantors means any Person executing a Facility Guarantee.

          Facility Guarantors’ Collateral Documents means all security agreements, Mortgages, pledge agreements, deeds of
trust, and other instruments, documents or agreements executed and delivered by the Facility Guarantors to secure the Facility
Guarantee, the Obligations, the Other Liabilities, or the Canadian Liabilities, as applicable; provided that in no event shall the
Canadian Loan Parties guarantee the Obligations, or Other Liabilities of the Domestic Borrowers.

          FATCA means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
fiscal or regulatory legislation, rules, or practices adopted pursuant to any intergovernmental agreement, treaty, or convention
entered into in connection with the implementation of the foregoing.

          Federal Funds Effective Rate means, for any day, the rate calculated by the NYFRB based on such day’s federal funds
transactions by depositary institutions, as determined in such manner as the NYFRB shall set forth on its public website from time
to time, and published on the next succeeding Business Day by the NYFRB as the federal funds effective rate; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed to be zero for the purposes of this Agreement.

         Final Order shall mean a final order of the Bankruptcy Court (that has been entered on the docket in the Chapter 11
Cases (or the docket of such other court) that is not subject to a stay and has not been reversed or vacated or otherwise modified
or amended, if adverse to the Lenders, without the consent of the Administrative Agent and the Majority Arrangers in their sole
discretion and as to which (i) the time to appeal, petition for certiorari, or move for a new trial, reargument or rehearing pursuant
to Bankruptcy Rule 9023 has expired and as to which no appeal, petition for certiorari, or other proceedings for a new trial,
reargument or rehearing shall then be pending, or (ii) if an appeal, writ of certiorari, new trial, reargument or rehearing thereof has
been sought, such order or judgment shall have been affirmed by the highest court to which such order was appealed, or
certiorari shall have been denied, or a new trial, reargument or rehearing shall have been denied or resulted in no modification of
such order, and the time to take any further appeal, petition for certiorari or move for a new trial, reargument or rehearing shall
have expired) authorizing the Facilities in substantially the form of the Interim Order, with only such modifications in form and
substance that are satisfactory to the Administrative Agent and the Majority Arrangers in their sole discretion (as the same may be
amended, supplemented or modified to the extent adverse to the Lenders from time to time after entry thereof with the written
consent of the Administrative Agent and the Majority Arrangers in their sole discretion).

         Final Order Entry Date shall mean the date on which the Final Order is entered by the Bankruptcy Court.

         Financial Consultant has the meaning provided in SECTION 5.14.


                                                     36
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 207 of 585


         Financial Officer means, with respect to any Loan Party, the chief financial officer, the senior vice president of finance,
treasurer, assistant treasurer, controller or assistant controller of such Loan Party.

          First and Second Day Orders means, all customary interim and final orders of the Bankruptcy Court relating to (i)
critical vendors, (ii) foreign vendors, (iii) shippers, warehouseman and lienholders, (iv) 503(b)(9) claimants, (v) customer
programs, (vi) insurance, (vii) tax claims, (viii) tax attributes, (ix) utilities, (x) wages and employee benefits, (xi) cash management,
(xii) case management and/or cross-border protocols, (xiii) joint administration, (xiv) extension of time to file schedules and
statements of financial affairs, and (xv) debtor in possession financing and/or the use of cash collateral.

         Fiscal Month means any fiscal month of any Fiscal Year, which month shall generally end on the last Saturday of each
calendar month in accordance with the fiscal accounting calendar of the Borrowers.

        Fiscal Quarter means any fiscal quarter of any Fiscal Year, which quarters shall generally end on the last Saturday of
each April, July, October or January of such Fiscal Year in accordance with the fiscal accounting calendar of the Borrowers.

         Fiscal Year means any period of twelve consecutive months ending on the Saturday closest to January 31 of any
calendar year.

         Fixed Assets means Equipment and Real Estate.

         Flood Documentation shall mean, with respect to each parcel of owned and ground leased Real Estate constituting
Collateral and located in the United States of America or any territory thereof, (i) a completed      -of-loan Federal Emergency
Management Agency standard flood hazard determination, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the applicable Loan Party relating thereto (to the extent such Real Estate is located in a
Special Flood Hazard Area) and (ii) evidence of flood insurance as required by Section 5.02(c) hereof and the applicable
provisions of the Security Documents, each of which shall (A) be endorsed or otherwise amended to include a standard or
 New York lender’s loss payable or mortgagee endorsement (as applicable), (B) name the Collateral Agent, on behalf of the
Secured Parties, as additional insured and loss payee/mortgagee, (C) identify the address of each property located in a Special
Flood Hazard Area, the applicable flood zone designation and the flood insurance coverage and deductible relating thereto and
(D) be otherwise in form and substance reasonably satisfactory to the Administrative Agent.

         Flood Insurance Laws shall mean, collectively, (i) the National Flood Insurance Reform Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or
any successor statute thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect or
any successor statute thereto.


                                                      37
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 208 of 585


        FMV means, as to any Eligible Real Estate, the fair market value of such Eligible Real Estate determined in accordance
with an appraisal from an independent appraisal firm, each reasonably acceptable to the Collateral Agent and delivered to the
Administrative Agent on or prior to the Effective Date.

        Foreign Lender means any Lender that is organized under the laws of a jurisdiction other than the United States of
America or any State thereof or the District of Columbia.

        Foreign Subsidiary means any Subsidiary that is organized under the laws of a jurisdiction other than the United States
of America or any State, commonwealth or territory thereof or the District of Columbia.

         Fronting Exposure means, at any time there is a Defaulting Lender, (a) with respect to any Issuing Bank, such Defaulting
Lender’s Commitment Percentage of the Letter of Credit Outstandings other than Letter of Credit Outstandings as to which such
Defaulting Lender’s participation obligation has been reallocated to other Lenders or cash collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage of Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

         FSHCO means any Subsidiary (i) that is organized under the laws of the United States, any state thereof or the District
of Columbia and (ii) substantially all the assets of which constitute Capital Stock (including instruments treated as equity interests
for U.S. federal income tax purposes, regardless of the form of such instruments) of Foreign Subsidiaries.

        Full Availability Date means the date on which the following conditions have been satisfied (or waived or modified by
the Administrative Agent and the Arrangers):

        (i) The Closing Date shall have occurred.

             To the extent that the Canadian Initial Order does not approve the full amount of the Canadian Loans, then the full
        amount of the Canadian Loans shall subsequently have been approved by the Canadian Court no later than 30 days
        following the date of the entry of the Canadian Initial Order.

              (x) The Final Order Entry Date shall have occurred no later than 45 days after the Effective Date, and the Final
        Order shall approve the full amount of the DIP Term Loan Facility, and (y) gross proceeds of no less than $450,000,000
        in aggregate principal amount of loans thereunder shall have been funded to the Lead Borrower thereunder on or prior to
        such date.

        (iv) all material second day orders intended to be entered on or prior to the date of entry of the Final Order, including
        a final Cash Management Order and any order establishing procedures for the administration of the Cases, shall have
        been entered by the Bankruptcy Court. The Administrative Agent acknowledges that the form of such orders substantially
        in the forms filed on the Effective Date are acceptable.


                                                     38
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 209 of 585


         Fund means any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business.

        GAAP means principles which are consistent with those promulgated or adopted by the Financial Accounting Standards
Board and its predecessors (or successors) in effect and applicable to that accounting period in respect of which reference to
GAAP is being made; provided that, with respect to Foreign Subsidiaries of Borrower organized under the laws of Canada,
 GAAP shall mean principles which are consistent with those promulgated or adopted by the Canadian Institute of Chartered
Accountants and its predecessors (or successors) in effect and applicable to the accounting period in respect of which reference
to GAAP is being made.

       General Security Agreement means the General Security Agreement dated as of the Closing Date among the Canadian
Borrower and the Canadian Agent for the benefit of the Secured Parties thereunder, as amended and in effect from time to time.

         Geoffrey means Geoffrey, LLC, a Delaware limited liability company.

          Governmental Authority means the government of the United States of America, Canada, any other nation or any
political subdivision thereof, whether state, local or provincial, and any agency, authority, instrumentality, regulatory body, court,
tribunal, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

          Guarantee of or by any Person (the guarantor ) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation of any other Person (the primary
obligor ) in any manner, whether directly or indirectly, and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation or (d) as an account party in respect of any letter
of credit or letter of guaranty issued to support such Indebtedness or obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of business.

         Hazardous Materials means all explosive or radioactive substances or wastes and all hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, mold, fungi or similar bacteria, and all other substances or wastes of any nature regulated pursuant to any
Environmental Law because of their dangerous or deleterious properties, including any material listed as a hazardous substance
under Section 101(14) of CERCLA.

       Hedge Agreement means any derivative agreement, or any interest rate protection agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement,


                                                     39
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                           Declaration of Scott A. Rader Page 210 of 585


foreign currency exchange agreement, commodity price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement designed to hedge against fluctuations in interest rates or foreign exchange rates or
commodity prices.

         High Selling Period means (i) with respect to the TRU Inventory owned by the Domestic Loan Parties and all Inventory
owned by the Canadian Loan Parties, the period in each year commencing on September 15th and ending on the first Sunday
after December 15th, and (ii) with respect to BRU Inventory owned by the Domestic Loan Parties, the period commencing each
year on February 1st and ending on October 31st.

        Impacted Interest Period has the meaning provided in the definition of LIBO Rate .

         Incremental Availability means, Canadian Incremental Availability or Domestic Incremental Availability, as applicable,
and collectively means the sum of both of them.

        Indebtedness of any Person means, without duplication:

                 (a) All obligations of such Person for borrowed money; provided, however, that all such obligations and
       liabilities which are limited in recourse to such property shall be included in Indebtedness only to the extent of the lesser of
       the fair market value of such property and the then outstanding amount of such Indebtedness;

               (b) All obligations of such Person evidenced by bonds, debentures, notes or similar instruments;

               (c) All obligations of such Person under conditional sale or other title retention agreements relating to property
       acquired by such Person; provided, however, that all such obligations and liabilities which are limited in recourse to such
       property shall be included in Indebtedness only to the extent of the lesser of the fair market value of such property and the
       then outstanding amount of such Indebtedness;

              (d) All obligations of such Person in respect of the deferred purchase price of property or services (excluding
       accrued expenses and accounts payable incurred in the ordinary course of business);

               (e) All Indebtedness of others secured by (or for which the holder of such Indebtedness has an existing right,
       contingent or otherwise, to be secured by) any Lien on property owned or acquired by such Person, whether or not the
       Indebtedness secured thereby has been assumed; provided, however, that all such obligations and liabilities which are
       limited in recourse to such property shall be included in Indebtedness only to the extent of the lesser of the fair market
       value of such property and the then outstanding amount of such Indebtedness;

               (f) All Guarantees by such Person of Indebtedness of others described in clauses (a)- (e) and (g)- (l) herein;

              (g) All Capital Lease Obligations of such Person; provided, however, that all such obligations and liabilities
       which are limited in recourse to such property shall be


                                                     40
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 211 of 585


        included in Indebtedness only to the extent of the lesser of the fair market value of such property and the then outstanding
        amount of such Indebtedness;

                 (h) All obligations, contingent or otherwise, of such Person as an account party in respect of letters of credit and
        letters of guaranty;

                (i) All obligations, contingent or otherwise, of such Person in respect of bankers’ acceptances;

                (j) The Agreement Value of all Hedge Agreements;

                (k) The principal and interest portions of all rental obligations of such Person under any Synthetic Lease, tax
        retention operating lease, off-balance sheet loan or similar off-balance sheet financing where such transaction is considered
        borrowed money indebtedness for tax purposes but is classified as an operating lease in accordance with GAAP; and

                (l) Indebtedness consisting of Earn-Out Obligations in connection with Permitted Acquisitions but only to the
        extent that the contingent consideration relating thereto is not paid within thirty (30) days after the amount due is finally
        determined;

Indebtedness shall not include (A) any sale-leaseback transactions to the extent the lease or sublease thereunder is not required to
be recorded under GAAP as a Capital Lease, (B) any obligations relating to overdraft protection and netting services, (C) any
preferred stock required to be included as Indebtedness in accordance with GAAP and FAS 150, or (D) trade accounts payable,
deferred revenues and deferred tax liabilities, liabilities associated with customer prepayments and deposits and any such
obligations incurred under ERISA, and other accrued obligations (including transfer pricing), in each case incurred in the ordinary
course of business and operating leases.

The Indebtedness of any Person shall include the Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Indebtedness provide that such Person is not liable therefor.

         Indemnified Taxes means Taxes other than Excluded Taxes imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document.

         Indemnitee has the meaning provided in SECTION 9.03(b).

         Information has the meaning provided in SECTION 9.15.

         Informational Website has the meaning provided in SECTION 5.01.

         Intellectual Property Rights has the meaning provided in SECTION 3.05(b).

        Intellectual Property Rights Agreement means the agreement dated as of the Closing Date (or any applicable later date)
between Geoffrey and the Administrative Agent, for its own benefit and the benefit of the Secured Parties.


                                                     41
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 212 of 585


         Intercreditor Agreement shall mean an intercreditor agreement substantially in the form attached hereto as Exhibit Q.

         Interest Payment Date means (a) with respect to any Prime Rate Loan (including a Swingline Loan), the last day of each
calendar quarter, and (b) with respect to any LIBO Loan or BA Equivalent Loan, on the last day of the Interest Period applicable
to the Borrowing of which such LIBO Loan or BA Equivalent Loan is a part, and, in addition, if such LIBO Loan or BA
Equivalent Loan has an Interest Period of greater than ninety (90) days, on the last day of every third month of such Interest
Period.

         Interest Period means, with respect to any LIBO Borrowing or BA Equivalent Loan, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the calendar month that is one (1), two (2), three (3),
or six (6) months thereafter (or such shorter period, to the extent available, to which the Administrative Agent or the Canadian
Agent, as applicable, may reasonably consent), as the Lead Borrower or the Canadian Borrower, as applicable, may elect by
notice to the Administrative Agent or the Canadian Agent in accordance with the provisions of this Agreement; provided,
however, that (a) if any Interest Period would end on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any Interest Period of one month or more that commences
on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the last calendar
month during which such Interest Period ends) shall end on the last Business Day of the calendar month of such Interest Period,
and (c) no Interest Period shall extend beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective date of the most recent conversion or continuation
of such Borrowing.

        Interim Order shall mean an interim order of the Bankruptcy Court (as the same may be amended, supplemented, or
modified from time to time after entry thereof to the extent adverse to the Lenders with the consent of the Administrative Agent
and the Majority Arrangers in the form set forth as Exhibit G, with changes to such form as are satisfactory to the Administrative
Agent and the Majority Arrangers, in their sole discretion, approving the Loan Documents.

         Interim Order Entry Date shall mean the date on which the Interim Order is entered by the Bankruptcy Court.

         Interpolated Rate means, at any time, for any Interest Period, the rate per annum (rounded to the same number of
decimal places as the LIBO Screen Rate) determined by the Administrative Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from interpolating on a linear basis between: (a) the LIBO Screen
Rate for the longest period for which the LIBO Screen Rate is available) that is shorter than the Impacted Interest Period; and (b)
the LIBO Screen Rate for the shortest period (for which that LIBO Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time.

         Inventory has the meaning assigned to such term in the Security Agreement or the General Security Agreement and, as
regards the Canadian Borrower, includes all inventory as defined in the PPSA.


                                                     42
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 213 of 585


         Inventory Advance Rate means ninety percent (90%).

          Inventory Reserves means such reserves as may be established from time to time by the Collateral Agent, in its
reasonable commercial discretion exercised in good faith, with respect to changes in the determination of the saleability, at retail,
of the Eligible Inventory or which reflect such other factors as negatively affect the market value of the Eligible Inventory.

         Investment means, with respect to any Person:

                (a) Any Capital Stock of another Person, evidence of Indebtedness or other security of another Person,
        including any option, warrant or right to acquire the same;

               (b) Any loan, advance, contribution to capital, extension of credit (except for current trade and customer
        accounts receivable for inventory sold or services rendered in the ordinary course of business) to another Person;

                (c) Any Acquisition; and

                (d) Any other investment of money or capital in order to obtain a profitable return,

        in all cases, whether now existing or hereafter made. For purposes of calculation, the amount of any Investment
outstanding at any time shall be the aggregate cash Investment less all cash returns, cash dividends and cash distributions (or the
fair market value of any non-cash returns, dividends and distributions) received by such Person.

         ISDA Master Agreement means the form entitled 2002 ISDA Master Agreement or such other replacement form
then currently published by the International Swap and Derivatives Association, Inc., or any successor thereto.

         ISP means, with respect to any Letter of Credit, the International Standby Practices 1998 (International Chamber of
Commerce Publication No. 590) and any subsequent revision thereof adopted by the International Chamber of Commerce on the
date such Letter of Credit is issued.

         Issuing Banks means, individually and collectively, (a) as to the Domestic Borrowers, each of JPMorgan Chase Bank,
N.A., Citibank N.A., Deutsche Bank AG New York Branch, Goldman Sachs Bank USA and Barclays Bank PLC and any other
Domestic Lender selected by the Lead Borrower, who agrees to serve as an Issuing Bank and who is approved by the
Administrative Agent in its reasonable discretion (such approval not to be unreasonably withheld), and (b) as to the Canadian
Borrower, each of JPMorgan Chase Bank, Toronto Branch, Citibank N.A., Deutsche Bank AG New York Branch, Goldman
Sachs Bank USA and Barclays Bank PLC and no more than one other Canadian Lender selected by the Canadian Borrower and
who agrees to serve as an Issuing Bank and who is approved by the Canadian Agent in its reasonable discretion (such approval
not to be unreasonably withheld), in each case in its capacity as the issuer of Letters of Credit hereunder, and any successor in
such capacity. Any Issuing Bank may, in its discretion, arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term Issuing Bank shall include any such Affiliate with respect to Letters of Credit issued


                                                     43
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 214 of 585


by such Affiliate. Notwithstanding anything to the contrary herein, Goldman Sachs Bank USA, Barclays Bank PLC, Deutsche
Bank AG New York Branch and Citibank N.A. shall not be obligated to issue any Commercial Letters of Credit.

         Joinder Agreement shall mean an agreement, in the form attached hereto as Exhibit J, pursuant to which, among other
things, a Person becomes a party to, and bound by the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Facility Guarantor, as the Administrative Agent may determine.

         JPMorgan means JPMorgan Chase Bank, N.A. and its Subsidiaries, Affiliates and branches.

         Judgment Conversion Date has the meaning set forth in SECTION 9.19.

         Judgment Currency has the meaning set forth in SECTION 9.19.

          L/C Credit Extension means, with respect to any Letter of Credit, the issuance thereof or extension of the expiry date
thereof, or the increase of the amount thereof, or the renewal thereof.

         L/C Credit Support has the meaning set forth in SECTION 2.13(k).

         Lead Borrower has the meaning provided in the Preamble to this Agreement.

          Lease means any agreement, whether written or oral, no matter how styled or structured, pursuant to which a Loan
Party is entitled to the use or occupancy of any space in a structure, land, improvements or premises for any period of time.

         Lenders means, collectively, the Domestic Lenders and the Canadian Lenders and each assignee that becomes a party
to this Agreement as set forth in SECTION 9.04(b).

          Letter of Credit means a letter of credit that is (i) issued by an Issuing Bank pursuant to this Agreement for the account
of a Borrower, (ii) a Standby Letter of Credit or Commercial Letter of Credit, issued in connection with the purchase of Inventory
by a Borrower and for other purposes for which such Borrower has historically obtained letters of credit, or for any other purpose
that is reasonably acceptable to the Administrative Agent or the Canadian Agent, as applicable, and (iii) in form reasonably
satisfactory to the applicable Issuing Bank.

         Letter of Credit Disbursement means a payment made by an Issuing Bank to the beneficiary of, and pursuant to, a
Letter of Credit.

        Letter of Credit Outstandings means, collectively, Canadian Letter of Credit Outstandings and Domestic Letter of
Credit Outstandings. For all purposes of this Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of any Rule under the ISP or any article of the
UCP, such Letter of Credit shall be deemed to be outstanding in the amount so remaining available to be drawn.


                                                    44
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 215 of 585


         Letter of Credit Fees means the fees payable in respect of Letters of Credit pursuant to SECTION 2.19.

         LIBO Borrowing means a Borrowing comprised of LIBO Loans.

        LIBO Loan shall mean any Loan bearing interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article n.

         LIBO Rate means, with respect to any LIBO Rate Borrowing for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the commencement of such Interest Period; provided that if
the LIBO Screen Rate shall not be available at such time for such Interest Period (an Impacted Interest Period ) then the LIBO
Rate shall be the Interpolated Rate.

         LIBO Screen Rate means, for any day and time, with respect to any LIBO Rate Borrowing for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars for a period equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time as selected by the Administrative Agent in its reasonable
discretion, provided that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to zero for the purposes of
this Agreement.

          Lien means, with respect to any asset, (a) any mortgage, deed of trust, hen, pledge, hypothecation, encumbrance,
collateral assignment, charge or security interest in, on or of such asset, and, with respect to the Canadian Borrower, also includes
any prior claim or deemed trust in, on or of such asset, and the Canadian Court Ordered Charges, (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.

       Line Cap means, at any time of determination, the lesser of (i) the sum of (x) the Revolving Credit Ceiling minus (y) the
Carve-Out Reserve minus (z) the Canadian Court Reserve and (ii) the Combined Borrowing Base.

         Liquidation means the exercise by the Administrative Agent, the Collateral Agent or the Canadian Agent, as applicable,
of those rights and remedies accorded to the Administrative Agent, the Collateral Agent or the Canadian Agent, as applicable,
under the Loan Documents and Applicable Law as a creditor of the Loan Parties, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties, acting with the consent of the Collateral Agent, of any public,
private or Going-Out-Of-Business Sale or other disposition of Collateral for the purpose of liquidating the Collateral, including
any of the foregoing that may be undertaken by a receiver, interim receiver or receiver and manager. Derivations of the word
 Liquidation (such as Liquidate ) are used with like meaning in this Agreement.


                                                     45
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 216 of 585


         Liquidation Percentage shall mean, (a) for any Lender (other than a Term Lender), a fraction, the numerator of which is
the sum of such Lender’s Domestic Commitment and Canadian Commitment on the Determination Date and the denominator of
which is the sum of the Total Commitments of all Lenders on the Determination Date, and (b) for any Term Lender, a fraction. the
numerator of which is such Term Lender’s outstanding Term Loans on the Determination Date and the denominator of which is
the sum of all outstanding Term Loans of all Term Lenders on the Determination Date.

         Loan Account has the meaning provided in SECTION 2.20.

         Loan Documents means this Agreement, the Notes, the Orders, the Letters of Credit, the Intercreditor Agreement and
the Security Documents and any other instrument or agreement now or hereafter executed and delivered by a Loan Party in
connection herewith that is expressly designated to be a Loan Document (excluding agreements entered into in connection with
any transaction arising out of any Bank Product or Cash Management Services), each as amended and in effect from time to time.

         Loan Party or Loan Parties means the Borrowers and the Facility Guarantors.

        Loans means all Revolving Credit Loans (including Domestic Loans and Canadian Loans), Swingline Loans, Term
Loans and other advances to or for account of any of the Borrowers pursuant to this Agreement.

          Low Selling Period means (i) with respect to the TRU Inventory owned by the Domestic Loan Parties and all Inventory
owned by the Canadian Loan Parties, the period in each year commencing on the first day after the first Sunday after December
15th and ending on September 14th of the subsequent year and (ii) with respect to BRU Inventory owned by the Domestic Loan
Parties, the period in each year commencing on November 1 and ending on January 31 of the subsequent year.

          Majority Arrangers means the Arrangers representing a majority of the Arrangers under the Commitment Letter (as of
the date thereof).

         Margin Stock has the meaning assigned to such term in Regulation U.

         Master Lease means, collectively, each of the Master Leases entered into by a Loan Party with any Special Purpose
Entity of the Parent and its Subsidiaries, and any and all modifications thereto, substitutions therefore and replacements thereof
made (i) with the consent of the Collateral Agent or (ii) not in violation of the provisions of SECTION 6.09.

         Master Lease Liquidation Event means the acceleration of any Indebtedness of a Special Purpose Entity (or any
successor in interest thereto) which is secured by the Real Estate which is the subject of a Master Lease, and the commencement
of the exercise of remedies seeking to collect such Indebtedness (including, without limitation, foreclosure, by the holder of such
Indebtedness), as a result of which either (a) the Loan Parties occupying such Real Estate could reasonably be expected to be
dispossessed of such Real Estate due to the failure by the Loan Party to fulfill the


                                                    46
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 217 of 585


terms of any SNDA or (b) any Access Agreement could reasonably be expected to be unenforceable or ineffective.

         Material Adverse Effect means any event, development or circumstance that has had or could reasonably be expected
to have a material adverse effect on (i) the business, financial condition, operations, performance, properties, or liabilities of the
Lead Borrower and its subsidiaries taken as a whole (other than as a result of the events leading up to and following
commencement of a proceeding under chapter 11 of the Bankruptcy Code or the CCAA and the continuation and prosecution
thereof and the Cases), (ii) the ability of the Loan Parties to perform their respective material payment obligations under the Loan
Documents, or (iii) the material rights and remedies of the Administrative Agent, the Collateral Agent, the Issuing Banks and the
Lenders under the Loan Documents.

         Material Indebtedness means post-petition Indebtedness (other than the Obligations) of the Loan Parties, individually or
in the aggregate, having an aggregate principal amount exceeding $25,000,000.

         Maturity Date means the date that is 16 months from the Effective Date.

         Maximum Rate has the meaning provided in SECTION 9.13.

         Minority Lenders has the meaning provided in SECTION 9.02(c).

       Monitor shall mean Grant Thornton Limited in its capacity as the CCAA Court-appointed monitor of the Canadian
Borrower, and any court-appointed successor thereto.

        Monthly Excess Availability means, for any date of calculation, Excess Availability on the last day of each month during
such measurement period.

         Moody’s means Moody’s Investors Service, Inc.

           Mortgages means the Collateral Mortgages, Assignments of Leases and Rents, deed of hypothec charging the
universality of immovable property and any other security documents granting a Lien on Real Estate between the Loan Party
owning the Real Estate encumbered thereby and the Canadian Agent for the benefit of the Canadian Agent and the other Secured
Parties, if any.

         Multiemployer Plan means a multiemployer plan as defined in Section 4001(a)(3) of ERISA.

          Net Proceeds means, with respect to any event, (a) the cash proceeds received in respect of such event, including (i)
any cash received in respect of any non-cash proceeds, but only as and when received, (ii) in the case of a casualty, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation awards and similar payments, in each case net of
(b) the sum of (i) all reasonable fees and out-of-pocket fees and expenses (including appraisals, and brokerage, legal, title and
recording or transfer tax expenses and commissions) paid by any Debtor to third parties (other than Affiliates, except to the extent
permitted under SECTION 6.07 hereof) in connection with such event, and (ii) in the case of a sale or other disposition of an
asset (including pursuant to a casualty or condemnation), the amount of all payments required to be made by any Loan Party


                                                     47
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 218 of 585


or any of their respective Subsidiaries as a result of such event to repay (or to establish an escrow for the repayment of) any
Indebtedness (other than the Obligations and any other obligations secured by the Security Documents) secured by a Permitted
Encumbrance that is senior to the Lien of the Administrative Agent or Canadian Agent, as applicable, and (iii) as long as the
Determination Date has not occurred, capital gains or other income taxes paid or payable as a result of any such sale or
disposition (after taking into account any available tax credits or deductions).

         Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting Lender at such time.

        Notes means, collectively, (a) the Revolving Credit Notes (b) the Swingline Notes, and (c) the Term Notes, each as
may be amended, supplemented or modified from time to time.

         NYFRB means the Federal Reserve Bank of New York.

         NYFRB Rate means, for any day, the greater of (a) the Federal Funds Effective Rate in effect on such day and (b) the
Overnight Bank Funding Rate in effect on such day (or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that is a Business Day, the term NYFRB Rate
means the rate for a federal funds transaction quoted at at 11:00 a.m. on such day received to the Administrative Agent from a
Federal funds broker of recognized standing selected by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

          Obligations means (a) (i) the principal of, and interest (including all interest that accrues after the commencement of any
case or proceeding by or against any Borrower or Facility Guarantor under Bankruptcy Law or any state, federal or provincial
bankruptcy, insolvency, receivership or similar law, whether or not allowed in such case or proceeding) on the Loans and Facility
Guarantees, (ii) other amounts owing by the Loan Parties under this Agreement or any other Loan Document in respect of any
Letter of Credit, including payments in respect of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral and (iii) all other monetary obligations, including fees, costs, expenses and indemnities (including all fees, costs,
expenses and indemnities that accrue after the commencement of any case or proceeding by or against any Borrower or Facility
Guarantor under Bankruptcy Law or any state, federal or provincial bankruptcy, insolvency, receivership or similar law, whether
or not allowed in such case or proceeding), whether primary, secondary, direct, contingent, fixed or otherwise, of the Loan
Parties to the Secured Parties under this Agreement and the other Loan Documents, and (b) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of each Loan Party under or pursuant to this Agreement
and the other Loan Documents. Without limiting the foregoing, for purposes of clarity, whenever used herein the term
 Obligations shall include all Canadian Liabilities.

         Orders shall mean, collectively, the Interim Order, the Canadian Initial Order and the Final Order.

       Other Borrower means each Person who shall from time to time enter into a Joinder Agreement as a Domestic
Borrower hereunder.


                                                     48
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                           Declaration of Scott A. Rader Page 219 of 585


          Other Connection Taxes means, with respect to any Lender, Taxes imposed as a result of a present or former
connection between such Lender and the jurisdiction imposing such Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under, received payments under, received or perfected a
security interest under, engaged in any other transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

         Other Liabilities means (a) any Cash Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (b) any transaction with any Agent, the Canadian Agent, any Lender or any of their respective Affiliates, in
each case which arises out of any Bank Product entered into with any Loan Party and any such Person, as each may be amended
from time to time.

          Other Taxes means any and all current or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies arising from any payment made under any Loan Document or from the execution, delivery or enforcement
of, or otherwise with respect to, any Loan Document.

       Overnight Bank Funding Rate means, for any day, the rate comprised of both overnight federal funds and overnight
LIBO Rate borrowings by U.S.-managed banking offices of depository institutions, as such composite rate shall be determined by
the NYFRB as set forth on its public website from time to time, and published on the next succeeding Business Day by the
NYFRB as an overnight bank funding rate (from and after such date as the NYFRB shall commence to publish such composite
rate).

        Participant shall have the meaning provided in SECTION 9.04(e).

        Participant Register has the meaning provided in SECTION 9.04(e).

        Parent means Toys R Us, Inc., a Delaware corporation.

         PBGC means the Pension Benefit Guaranty Corporation referred to and defined in ERISA and any successor entity
performing similar functions.

        Permitted Acquisition means any Acquisition in which each of the following conditions is satisfied:

               (a) No Default or Event of Default then exists or would arise from the consummation of such Acquisition;

                (b) Such Acquisition shall have been approved by the Board of Directors of the Person (or similar governing
       body if such Person is not a corporation) which is the subject of such Acquisition and such Person shall not have
       announced that it will oppose such Acquisition or shall not have commenced any action which alleges that such Acquisition
       will violate Applicable Law;

                (c) The Lead Borrower shall have furnished the Administrative Agent with five (5) Business Days prior written
       notice of such intended Acquisition and shall have furnished the Administrative Agent with (i) a current draft of the
       acquisition agreement and other


                                                   49
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 220 of 585


material acquisition documents relating to the Acquisition and (ii) to the extent the purchase price relating to the
Acquisition is in excess of $5,000,000 (excluding such portion of the purchase price consisting of Capital Stock of a Loan
Party (or cash proceeds of the issuance of the foregoing) or contingent Earn-Out Obligations), a summary of due diligence
undertaken by the Borrowers in connection with such Acquisition, applicable financial statements of the Person which is
the subject of such Acquisition, pro forma projected financial Statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets, cash flows and income statements by month
for the acquired Person, individually, and on a Consolidated basis with all Loan Parties) and such other information readily
available to the Loan Parties as the Administrative Agent shall reasonably request;

        (d) To the extent the purchase price relating to the Acquisition is in excess of $5,000,000 and any portion of
such amount is financed with the proceeds of any Credit Extensions, the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its reasonable discretion (provided the Administrative Agent’s indication of
acceptability shall not be unreasonably withheld or delayed);

         (e) If the Acquisition is an Acquisition of Capital Stock, (i) a Loan Party shall acquire and own, directly or
indirectly, a majority of the Capital Stock in the Person being acquired and (ii) shall Control a majority of any voting
interests or otherwise Control the governance of the Person being acquired;

        (f) Any material assets acquired shall be utilized in, and if the Acquisition involves a merger, consolidation or
stock acquisition, the Person which is the subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;

         (g) If the Person which is the subject of such Acquisition will be maintained as a Subsidiary of a Loan Party, or
if the assets acquired in an acquisition will be transferred to a Subsidiary which is not then a Loan Party, such Subsidiary
shall have been joined as a Borrower hereunder or as a Facility Guarantor, as required by SECTION 5.12, and the
Administrative Agent or the Canadian Agent, as applicable, shall have received a first priority security and/or mortgage
interest (subject only to Permitted Encumbrances (x) having priority by operation of Applicable Law on Collateral
included in the Domestic Borrowing Base and/or the Canadian Borrowing Base, or (y) on any Collateral not described in
clause (x) above) in such Subsidiary’s Inventory, Accounts and other property constituting Collateral under the Security
Documents in order to secure the Obligations and the Other Liabilities (or the Canadian Liabilities if such Person is a
Canadian Loan Party); and

       (h) The aggregate consideration for all such Acquisitions during the term of the Facilities shall not exceed
$5,000,000.


                                            50
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                           Declaration of Scott A. Rader Page 221 of 585


        Permitted Disposition means any of the following, subject to Bankruptcy Law, the terms of the Orders and any required
approval by the Bankruptcy Court or the Canadian Court:

                (a) (i) licenses, non-exclusive sublicenses, settlement of claims, and entering into co-existence agreements with
       respect to Intellectual Property Rights, in each case, entered into in the ordinary course of business or (ii) licenses of
       licensed departments of a Loan Party or any of its Subsidiaries, in each case, in the ordinary course of business or (iii) the
       sale, transfer or other disposition of Intellectual Property Rights (or related rights thereto) to Geoffrey so long as such
       Intellectual Property Rights (or related rights thereto) is subject to the Intercompany Licenses (as defined in the Security
       Agreement) and the Intellectual Property Rights Agreement;

               (b) As long as no breach of the provisions of SECTION 6.10 hereof then exists or would arise therefrom, bulk
       sales or other dispositions of the Loan Parties’ Inventory in connection with Store closings, at arm’s length: provided that
       such Store closures and related Inventory dispositions shall not exceed in the aggregate from and after the Effective Date,
       thirty percent (30%) of the number of the Loan Parties’ Stores in existence as of the Effective Date (net of new Store
       openings); provided further that all sales of Inventory in connection with Store closings in a transaction or series of related
       transactions which in the aggregate involve Inventory having a value greater than $20,000,000 at Cost shall be in
       accordance with liquidation agreements and with professional liquidators reasonably acceptable to the Collateral Agent;

               (c) Dispositions of assets (other than assets included in the Canadian Borrowing Base or the Domestic
       Borrowing Base or Incremental Availability) that are substantially worn, damaged, obsolete or, in the judgment of a Loan
       Party, no longer useful or necessary in its business or that of any Subsidiary;

              (d) (i) Sales, transfers and dispositions among the Loan Parties and (ii) sales, transfers and disposition by a
       Loan Party to a Subsidiary or Affiliate of Parent that is not a Loan Party in an amount not to exceed $5,000,000;

               (e) [reserved];

             (f) Sales or forgiveness of Accounts in the ordinary course of business or in connection with the collection or
       compromise thereof and (ii) the settlement (or waiver) of litigation or other disputes;

               (g) Leases, subleases, licenses and sublicenses of real or personal property entered into by Loan Parties and
       their Subsidiaries in the ordinary course of business at arm’s length and on market terms;

               (h) Sales of non-core assets acquired in connection with Permitted Acquisitions which are not used in the
       business of the Loan Parties;


                                                    51
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 222 of 585


        (i) Issuances of equity by Foreign Subsidiaries (other than the Canadian Borrower or any other Canadian
Subsidiary) to qualifying directors of such Foreign Subsidiaries;

         (j) As long as no Event of Default would arise therefrom, sales or other dispositions of (i) Permitted Investments
described in clauses (a) through (g) of the definition thereof and (ii) the Loan Parties’ interest in SALTRU Associates JV
or its parent entity;

          (k) Any disposition of Real Estate to a Governmental Authority as a result of a condemnation of such Real
Estate;

        (l) The making of (i) Permitted Investments, and (ii) Restricted Payments and other payments, in each case
under this clause (ii) to the extent permitted under SECTION 6.06, and (iii) transactions permitted by SECTION 6.03;

          (m) Permitted Encumbrances;

        (n) sales, transfers or other dispositions of assets pursuant to any order of the Bankruptcy Court or the
Canadian Court, in form and substance reasonably satisfactory to the Administrative Agent, permitting non-material asset
dispositions without further order of the Bankruptcy Court or the Canadian Court;

          (o) Exchanges or swaps of Equipment, Store leases and other Real Estate of the Domestic Loan Parties having
substantially equivalent value; provided that, upon the completion of any such exchange or swap, (i) the Administrative
Agent or the Canadian Agent, as applicable, for its own benefit and the benefit of other Secured Parties, has a perfected
first priority lien (subject only to Permitted Encumbrances having priority by operation of law) in such Equipment received
by the Loan Parties, and (ii) all Net Proceeds, if any, received in connection with any such exchange or swap of
Equipment are applied to the Obligations or the Canadian Liabilities, as applicable, if then required in accordance with
SECTION 2.17 or SECTION 2.18 hereof;

          (p) [reserved];

        (q) As long as no Event of Default exists or would arise as a result of the transaction, sales of a Subsidiary (or
any Special Purpose Entity or its subsidiaries) or any business segment, or any portion thereof (including, in each case,
sales of any Person created to hold such assets), to a Person other than a Loan Party or a Subsidiary or Affiliate of a
Loan Party, for fair market value in an aggregate amount not to exceed $20,000,000 in the aggregate during the term of
this Agreement; provided that, in each case, such sale shall be for cash in an amount at least equal to the greater of the
amounts advanced or available to be advanced against the assets included in the sale under the Borrowing Base or
Canadian Incremental Availability, as applicable;

          (r) Dispositions set forth on Schedule 1.1(c);


                                             52
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 223 of 585


        (s) As long as no breach of the provisions in SECTION 6.10 hereof exists or would arise as a result of the
transaction, sales or other dispositions of Real Estate of the Canadian Loan Parties for fair market value in an amount not
to exceed $20,000,000; provided that such sales or other dispositions shall be for cash in an aggregate amount at least
equal to the greater of the amounts advanced or available to be advanced against the assets included in the sale under the
Canadian Borrowing Base; and

        (t) As long as no Event of Default exists or would arise as a result of the transaction, other dispositions of assets
in an aggregate amount for all Loan Parties not to exceed $50,000,000 in the aggregate.

 Permitted Encumbrances means:

        (a) Liens imposed by law for (i) pre-petition Taxes, assessments or other governmental charges or levies not yet
delinquent as of the Petition Date or that are being contested in compliance with SECTION 5.05 or (ii) post-petition
Taxes, assessments or other governmental charges or levies not yet delinquent or that are being contested in compliance
with SECTION 5.05;

        (b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens imposed by
Applicable Law (i) arising in the ordinary course of business and securing obligations that are not overdue by more than
sixty (60) days, (ii) (A) that are being contested in good faith by appropriate proceedings, (B) as to which the applicable
Loan Party or Subsidiary has set aside on its books adequate reserves with respect thereto in accordance with GAAP
and (C) such contest effectively suspends collection of the contested obligation and enforcement of any Lien securing such
obligation, or (iii) the existence of which would not reasonably be expected to result in a Material Adverse Effect;

        (c) Liens made in the ordinary course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

        (d) Liens to secure, or relating to, the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds (and Liens arising in accordance with Applicable Law in connection therewith),
and other obligations of a like nature, in each case in the ordinary course of business;

        (e) Judgment Liens in respect of judgments that do not constitute an Event of Default under SECTION 7.01(k);

         (f) Easements, covenants, conditions, restrictions, building code laws, zoning restrictions, rights-of-way,
development, site plan or similar agreements and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business of a Loan Party and such other minor title
defects, or survey matters that are disclosed by current surveys, but that, in each case, do not interfere with the current
use of the property in any material respect;


                                             53
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 224 of 585


        (g) Any Lien on any property or asset of any Loan Party in existence on the Effective Date and set forth on
Schedule 6.02 (and extensions, renewals and replacements thereof permitted hereby which does not increase the
obligations); provided that individual financings of such assets by one lender may be cross-collateralized to other
financings of such assets by such Lender;

         (h) Liens on fixed or capital assets acquired by any Loan Party which are permitted under clause (e) of the
definition of Permitted Indebtedness, so long as (A) with respect to purchase money Liens and capital leases, such Liens
and the Indebtedness secured thereby are incurred prior to or within ninety (90) days after such acquisition or the
completion of the construction or improvement thereof (other than refinancings thereof permitted hereunder), (B) the
Indebtedness secured thereby does not exceed 100% of the cost of acquisition or improvement of such fixed or capital
assets, and (C) such Liens shall not extend to any other property or assets of the Loan Parties (other than proceeds or
accessions thereto); provided that individual financings of such assets by one lender may be cross-collateralized to other
financings of such assets by such Lender;

        (i) Liens in favor of the Administrative Agent or the Canadian Agent, as applicable, for its own benefit and the
benefit of the other Secured Parties;

       (j) Landlords’ and lessors’ Liens in respect of rent not in default for more than sixty (60) days or the existence
of which, individually or in the aggregate, would not reasonably be expected to result in a Material Adverse Effect;

         (k) Possessory Liens in favor of brokers and dealers arising in connection with the acquisition or disposition of
Investments owned as of the Effective Date and Permitted Investments; provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin financing;

        (l) Liens arising solely by virtue of any statutory or common law provisions relating to banker’s liens, liens in
favor of securities intermediaries, rights of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities intermediaries;

        (m) Liens securing the DIP Term Loan Facility on the terms described in the Orders, which Liens shall be
subject to the Orders and the Intercreditor Agreement;

        (n) the Canadian Court Ordered Charges and any other charge granted by the Canadian Court with the consent
of the Canadian Agent, acting reasonably;

        (o) Liens arising from precautionary UCC filings regarding true operating leases or the consignment of goods
to a Loan Party;

        (p) Voluntary Liens on Fixed Assets in existence at the time such Fixed Assets are acquired pursuant to a
Permitted Acquisition or on Fixed Assets of a Subsidiary of a


                                             54
       Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                      Declaration of Scott A. Rader Page 225 of 585


Loan Party in existence at the time such Subsidiary is acquired pursuant to a Permitted Acquisition; provided that such
Liens are not incurred in connection with or in anticipation of such Permitted Acquisition and do not attach to any other
assets of any Loan Party or any of its Subsidiaries;

        (q) Liens in favor of customs and revenues authorities imposed by Applicable Law arising in the ordinary course
of business in connection with the importation of goods and securing obligations (i) that are not overdue by more than sixty
(60) days, (ii)(A) that are being contested in good faith by appropriate proceedings, (B) as to which the applicable Loan
Party or Subsidiary has set aside on its books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and enforcement of any Lien securing such
obligation, or (iii) the existence of which would not reasonably be expected to result in a Material Adverse Effect;

         (r) Liens granted to provide adequate protection pursuant to the Interim Order or the Final Order or the Carve-
Out;

        (s) Any interest or title of a licensor, sublicensor, lessor or sublessor under any non-exclusive license or
operating or true lease agreement;

         (t) licenses, sublicenses, leases or subleases granted to third Persons in the ordinary course of business;

        (u) The replacement, extension or renewal of any Permitted Encumbrance; provided that such Lien shall at no
time be extended to cover any assets or property other than such assets or property subject thereto on the Effective Date
or the date such Lien was incurred, as applicable and proceeds and accession thereto; provided further that the amount
secured by such replacement, extension or renewal Lien shall not exceed the amount secured by the Permitted
Encumbrance on the Effective Date or the date such Lien was incurred, as applicable;

        (v) Liens on insurance proceeds incurred in the ordinary course of business in connection with the financing of
insurance premiums;

        (w) Liens on securities which are the subject of repurchase agreements incurred in the ordinary course of
business;

        (x) Liens arising by operation of law under Article 4 of the UCC (or any similar law in Canada) in connection
with collection of items provided for therein;

        (y) Liens arising by operation of law under Article 2 of the UCC (or any similar laws in Canada) in favor of a
reclaiming seller of goods or buyer of goods;

         (z) Liens on deposit accounts or securities accounts in connection with overdraft protection and netting services
in the ordinary course of business;

        (aa) Security given to a public or private utility or any Governmental Authority as required in the ordinary course
of business;


                                             55
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 226 of 585


                (bb) With respect to any Real Estate located in Canada, any rights, reservations, limitations and conditions
        contained in the grant from the Crown or any Crown Patent;

                (cc) Liens on royalty payments due or to become due to Geoffrey and its Subsidiaries to secure Indebtedness
        described in clause (y) of the definition of Permitted Indebtedness;

               (dd) Liens not otherwise permitted hereunder; provided that (i) if such Liens secure Indebtedness, such
        Indebtedness is Permitted Indebtedness, (ii) the aggregate outstanding principal amount of the obligations secured by such
        Liens does not exceed (as to all Loan Parties) $25,000,000 at any one time and (iii) such Liens on assets of Canadian
        Loan Parties shall not secure obligations in an aggregate principal amount of greater than $5,000,000 at any time;

                (ee) Liens in favor of a financial institution encumbering deposits (including the right of setoff) held by such
        financial institution in the ordinary course of business in respect of Indebtedness permitted hereunder and which are within
        the general parameters customary in the banking industry;

                 (ff) Liens granted pursuant to the Orders (x) in favor of the Canadian Borrower securing the Secured
        Intercompany Advances, and (y) in favor of Wayne securing the Secured Wayne Loans, in each case, subject to the
        priorities set forth in the Orders;

               (gg) Liens securing Indebtedness, to the extent permitted under clause (w) of the definition of Permitted
        Indebtedness ; and

                 (hh) Liens in the nature of the right of setoff in favor of counterparties to contractual agreements with the Loan
        Parties (other than the Sponsor Related Parties (other than the Parent and any of its Subsidiaries)) in the ordinary course
        of business.

       The designation of a Lien as a Permitted Encumbrance shall not limit or restrict the ability of the Agents to establish any
Reserve relating thereto.

         Permitted Indebtedness means each of the following:

                (a) Indebtedness created under the Loan Documents or otherwise secured by the Security Documents;

                (b) Existing Debt set forth on Schedule 6.01;

                (c) Indebtedness of any Loan Party to any other Loan Party (including the Secured Intercompany Advances);

                (d) Guarantees by any Loan Party of Indebtedness or other obligations arising in the ordinary course of business
        of any other Loan Party;

                 (e) Purchase money Indebtedness of any Loan Party to finance the acquisition or improvement of any fixed or
        capital assets (other than Real Estate), including Capital


                                                    56
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 227 of 585


Lease Obligations, and any Indebtedness assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof; provided that the aggregate amount of all such Indebtedness at any time
outstanding shall not exceed $100,000,000;

        (f) Indebtedness under Hedge Agreements, other than for speculative purposes, entered into in the ordinary
course of business (including on behalf of an Affiliate of a Loan Party);

        (g) (i) Contingent liabilities under surety bonds or similar instruments incurred in the ordinary course of business
in connection with the construction or improvement of retail stores, and (ii) advances made by landlords to finance tenant
improvements of Real Estate in the ordinary course of business;

        (h) Indebtedness of the Domestic Loan Parties under the DIP Term Loan Facility as in effect on the Effective
Date in an amount not to exceed $450,000,000 and subject at all times to the Intercreditor Agreement and the Orders;

        (i) Indebtedness of the Lead Borrower under the Secured Wayne Loans;

        (j) [reserved];

        (k) [reserved];

        (l) [reserved];

        (m) Indebtedness incurred in connection with sale leaseback transactions set forth on Schedule 6.01;

        (n) [reserved];

        (o) [reserved];

        (p) Indebtedness constituting the obligation to make purchase price adjustments and indemnities in connection
with Permitted Acquisitions;

        (q) [reserved];

       (r) Indebtedness incurred in the ordinary course of business in connection with the financing of insurance
premiums;

        (s) [reserved];

        (t) [reserved];

        (u) Indebtedness relating to surety and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;


                                            57
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 228 of 585


         (v) without duplication of any other Indebtedness, non-cash accruals of interest, accretion or amortization of
original issue discount and/or pay- -kind interest;

        (w) Indebtedness relating to documentary letters of credit obtained in the ordinary course of business; provided
that the security for any such documentary letter of credit may be secured only by Liens attaching to the related
documents of title and not the Inventory represented thereby;

        (x) [reserved];

        (y) [reserved];

        (z) Guarantees of joint venture Indebtedness described or contemplated in Schedule 6.01(z);

        (aa) [reserved]; and

        (bb) other Indebtedness so long as at the time of incurrence thereof, the aggregate principal amount of such
Indebtedness does not exceed $25,000,000 at any time outstanding (plus non-cash accruals of interest, accretion or
amortization of original issue discount and/or payment- -kind interest) at any time outstanding).

 Permitted Investments means each of the following:

        (a) Direct obligations of, or obligations the principal of and interest on which are unconditionally guaranteed by,
the United States of America or, with respect to the Canadian Loan Parties, Canada (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United States of America or Canada, as applicable) or
any state or state agency thereof, in each case maturing within one (1) year from the date of acquisition thereof;

         (b) Investments in commercial paper maturing within 360 days from the date of acquisition thereof and having,
at the date of acquisition, the highest or next highest credit rating obtainable from S&P or from Moody’s;

        (c) Investments in certificates of deposit, banker’s acceptances and time deposits maturing within 360 days from
the date of acquisition thereof which are issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof (or with respect to the Canadian Loan Parties, Canada or any
province thereof) that has a combined capital and surplus and undivided profits of not less than $500,000,000;

        (d) Fully collateralized repurchase agreements with a term of not more than thirty (30) days for securities
described in clause (a) above (without regard to the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or with any primary dealer;


                                             58
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                   Declaration of Scott A. Rader Page 229 of 585


       (e) Shares of any money market or mutual fund that has substantially all of its assets invested in the types of
investments referred to in clauses (a) through (d), above;

         (f) Investments existing or contemplated on the Effective Date and set forth on Schedule 6.04 and any renewal,
extensions, replacements thereof that do not increase the principal amount (other than by unused commitments) accrued
interest, fees and expenses;

          (g) Investments made in accordance with the investment policy of the Borrowers set forth as Schedule 6.04(g)
hereto;

         (h) Investments made by (i) any Loan Party in any other Loan Party, including the Secured Intercompany
Advances or (ii) as long as no Event of Default then exists or would arise therefrom, any Loan Party in any Subsidiary or
Affiliate of any Loan Party in an aggregate amount not to exceed $5,000,000 at any time outstanding, in each case
determined without regard to any write-downs or write-offs thereof;

         (i) Permitted Dispositions, Permitted Encumbrances, and Restricted Payments permitted pursuant to SECTION
6.06, in each case to the extent constituting Investments;

          (j) [reserved];

          (k) Guarantees constituting Permitted Indebtedness;

        (l) Guarantees of Indebtedness of Subsidiaries that are not Loan Parties; provided that in no event shall any
Loan Party issue Guarantees of Indebtedness of Subsidiaries that are not Loan Parties pursuant to this clause (l) in an
aggregate amount (combined with Investments permitted under clause (w) below) exceeding $5,000,000 at any time
outstanding;

        (m) Investments received in connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the ordinary course of business and settlement or
waiver of any litigation or dispute;

        (n) Loans or advances to employees for the purpose of travel, entertainment or relocation in the ordinary course
of business; provided that all such loans and advances to employees shall not exceed $2,500,000 in the aggregate at any
time, and determined without regard to any write-downs or write-offs thereof;

          (o) Investments received from purchasers of assets pursuant to dispositions permitted pursuant to SECTION
6.05;

          (p) [reserved];

        (q) Permitted Acquisitions and existing Investments of the Persons acquired in connection with Permitted
Acquisitions so long as such Investment was not made in contemplation of such Permitted Acquisition;


                                            59
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                           Declaration of Scott A. Rader Page 230 of 585


               (r) Hedge Agreements entered into in the ordinary course of business for non-speculative purposes;

                (s) To the extent permitted by Applicable Law, notes from officers and employees in exchange for equity
       interests of the Parent purchased by such officers or employees pursuant to a stock ownership or purchase plan or
       compensation plan;

              (t) Investments in TRU (Vermont), Inc. in an aggregate amount not to exceed (together with Investments made
       pursuant to clause (bb) below) $25,000,000 at any time outstanding;

               (u) Subject to SECTION 2.18, Investments in deposit accounts and securities accounts opened in the ordinary
       course of business;

               (v) Capitalization or forgiveness of any Indebtedness (i) owed to any Loan Party by another Loan Party or (ii) a
       Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan Party;

               (w) Investments in Foreign Subsidiaries; provided that such Investments shall not (combined with Guarantees
       permitted under clause (l) above) exceed $5,000,000 in the aggregate outstanding at any time;

               (x) Creation and initial nominal capitalization of new Subsidiaries, subject to the provisions of SECTION 5.12;

               (y) Capital Expenditures;

              (z) Other Investments in an amount not to exceed $25,000,000 in the aggregate outstanding at any time,
       determined without regard to any write-downs or write-offs thereof; provided that no greater than $5,000,000 of such
       amount shall be made by the Canadian Loan Parties;

               (aa) Investments consisting of acquisition of inventory, equipment and other fixed assets in the ordinary course
       of business; and

               (bb) Investments in SALTRU Associates JV existing as of the Effective Date and additional Investments
       (including capital contributions) required to be made from time to time pursuant to the organizational documents of
       SALTRU Associate JV as in effect on the Effective Date in an amount not to exceed (together with Investments made
       pursuant to clause (t) above) $25,000,000 outstanding at any time;

provided, however, that, for purposes of calculation, the amount of any Investment outstanding at any time shall be the aggregate
cash Investment, less all cash returns, cash dividends and cash distributions (or the fair market value of any non-cash returns,
dividends and distributions) received by such Person (not to exceed the original amount of such Investment), and less
expressly assumed by another Person in connection with the sale of such Investment (not to exceed the original amount of such
Investment).


                                                   60
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 231 of 585


          Permitted Prior Liens shall mean, collectively, (i) Liens in existence on the Effective Date securing the Existing Debt, and
(ii) adequate protection Liens granted under the Orders with respect to Existing Debt which adequate protection Liens are not
subject to the Priming Liens.

         Person means any natural person, corporation, limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

         Petition Date has the meaning provided in the recitals.

            Plan means (a) any employee pension benefit plan (other than a Multiemployer Plan) subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of which the Lead Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of ERISA be deemed to be) an employer as defined in
Section 3(5) of ERISA or (b) in respect of the Canadian Loan Parties, any pension benefit or retirement savings plan maintained
by any of the Canadian Loan Parties for its employees or its former employees to which any of the Canadian Loan Parties
contribute or are required to contribute with respect to which any of the Canadian Loan Parties have incurred or may incur
liability, including contingent liability.

          PPSA means the Personal Property Security Act of Ontario (or any successor statute) or similar legislation of any
other Canadian jurisdiction, including, without limitation, the Civil Code of Quebec, the laws of which are required by such
legislation to be applied in connection with the issue, perfection, enforcement, opposability, validity or effect of security interests.

         Prepetition ABL Collateral has the meaning provided in SECTION 2.26(a)(iii).

         Prepetition ABL and FILO Credit Agreement means that certain Third Amended and Restated Credit Agreement,
dated as of March 21, 2014, by and among the Company, as the lead borrower for the borrowers party thereto, the facility
guarantors party thereto, Bank of America, N.A., as administrative agent, Bank of America, N.A., acting through its Canada
branch, as Canadian agent, Bank of America, N.A. and Wells Fargo Bank, National Association, as co-collateral agents, the
lenders party thereto and the other agents party thereto (as amended by the First Amendment thereto, dated as of October 24,
2014, and as further amended, supplemented, restated or otherwise modified prior to the Petition Date).

         Prepetition Payment shall mean a payment (by way of adequate protection or otherwise) of principal or interest or
otherwise on account of any (i) Existing Debt, (ii) critical vendor payments or (iii) reclamation claims or other pre-petition claims
against any Debtor.

         Prepetition Term Loan Agreement means that certain Amended and Restated Credit Agreement dated as of August 24,
2010 among the Lead Borrower, the lenders party thereto, Bank of America, N.A., as administrative agent and collateral agent,
and the other parties thereto, as amended by that certain Incremental Joinder Agreement No. 1, dated as of September 20, 2010,
and that certain Incremental Joinder Agreement No. 2, dated as of September 10, 2012, and that certain Amendment No. 3
thereto, dated as of October 24, 2014, and as further amended, supplemented, restated or otherwise modified prior to the
Effective Date.


                                                      61
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 232 of 585


       Prepetition Term Loans means the term loan facilities in favor of the Lead Borrower established under the Prepetition
Term Loan Agreement.

          Prime Rate means, for any day, the highest of: (a) the variable annual rate of interest then most recently announced by
JPMorgan Chase Bank, N.A. at its head office in New York, New York as its prime rate ; (b) the NYFRB Rate in effect on
such day plus one-half of one percent (0.50%) per annum; or (c) the Adjusted LIBO Rate (calculated utilizing the LIBO Rate for
a one-month Interest Period) plus one percent (1.00%) per annum; provided that for the purpose of this definition, the Adjusted
LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such day. The prime rate is a reference rate
and does not necessarily represent the lowest or best rate being charged by JPMorgan Chase Bank, N.A. to any customer. If for
any reason the Administrative Agent shall have determined (which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations thereof in accordance with the terms hereof, the Prime Rate shall be
determined without regard to clause (b) of the first sentence of this definition or clause (a)(i) of the definition of Adjusted LIBO
Rate, as applicable, until the circumstances giving rise to such inability no longer exist. Any change in the Prime Rate due to a
change in JPMorgan’s prime rate , the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in JPMorgan’s Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

         Prime Rate Loan means any Revolving Credit Loan bearing interest at a rate determined by reference to the Prime Rate
or the Canadian Prime Rate, as the case may be, in accordance with the provisions of Article II.

         Primed Liens means the liens that are being primed as described in SECTION 2.26(a)(iii).

         Priming Liens has the meaning assigned in SECTION 2.26(a)(iii)

          Projections shall mean the financial projections and any forward-looking statements of the Borrowers and the
Subsidiaries furnished to the Lenders or the Administrative Agent by or on behalf of the Borrowers or any of the Subsidiaries
prior to the Effective Date, including the DIP Budget.

        Propco shall mean each direct or indirect subsidiary of the Parent in existence on the Petition Date and designated as
such on Schedule 3.12.

         Propco Facilities shall mean the Propco II Loan Agreement and any other real estate facilities entered into by a Propco
and existing on the Effective Date.

         Propco I means Toys R Us Property Company I, LLC.

         Propco II means Toys "R" Us Property Company II, LLC.


                                                    62
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                             Declaration of Scott A. Rader Page 233 of 585


        Propco II Loan Agreement means that certain Loan Agreement, dated November 3, 2016, among Toys "R" Us
Property Company II, LLC, Goldman Sachs Mortgage Company and Bank of America, N.A.

           Pro Rata Percentage means with respect to any Lender at any time, the percentage (carried out to the ninth decimal
place) of the sum of the Commitments and Term Loans represented by such Lender’s Commitment and Term Loans at such time
tor if the Commitments have been terminated, the percentage of the Total Outstandings).

          Qualified ECP Guarantor means, at any time, each Loan Party with total assets exceeding $10,000,000 or that qualifies
at such time as an eligible contract participant under the Commodity Exchange Act and can cause another Person to qualify as
an eligible contract participant at such time under Section la(18)(A)(v)(II) of the Commodity Exchange Act.

          Real Estate means all Leases and all land, together with the buildings, structures, parking areas, and other improvements
thereon, now or hereafter owned by any Loan Party, including all easements, rights-of-way, and similar rights relating thereto and
all leases, tenancies, and occupancies thereof.

           Register has the meaning provided in SECTION 9.04(c).

        Regulation U means Regulation U of the Board as from time to time in effect and all official rulings and interpretations
thereunder or thereof.

        Regulation X means Regulation X of the Board as from time to time in effect and all official rulings and interpretations
thereunder or thereof.

          Related Parties means, with respect to any specified Person, such Person’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s Affiliates.

           Release has the meaning provided in Section 101(22) of CERCLA.

           Reorganization Plan means a plan of reorganization, compromise or arrangement in any or all of the Cases of the
Debtors.

           Reports has the meaning provided in SECTION 8.14.

         Required Availability Amount means $125,000,000 (which is the initial amount required pursuant to SECTION 6.10)
or such greater or lesser amount as the Borrowers and the Required Lenders may agree.

         Required Lenders means, at any time, (a) Lenders (other than Defaulting Lenders) having Commitments aggregating
more than 50% of the sum of the Total Commitments, or if the Commitments have been terminated, Lenders (other than
Defaulting Lenders) whose percentage of the Total Revolver Outstandings (calculated assuming settlement and repayment of all
Swingline Loans by the Lenders) aggregate more than 50% of all Total Revolver Outstandings and (b) Lenders holding more than
50% of the sum of all Term Loans outstanding.


                                                    63
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 234 of 585


         Reserves means all (if any) Inventory Reserves (including, without limitation, Shrink Reserves) and Availability Reserves
(including, without limitation, Cash Management Reserves, Canadian Realty Reserves, the Canadian Court Reserve, Customer
Credit Liabilities Reserves, the Carve-Out Reserve, the Term Push-Down Reserve and other Reserves of the type described in
SECTION 2.03 hereof).

         Responsible Officer of any Person shall mean any executive officer or financial officer of such Person and any other
officer or similar official thereof with responsibility for the administration of the obligations of such Person in respect of this
Agreement.

         Restricted Payment means any dividend or other distribution (whether in cash, securities or other property) with respect
to any class of Capital Stock of a Person, or any payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital Stock of a Person; provided that Restricted
Payments shall not include any dividends payable solely in Capital Stock (other than Disqualified Capital Stock) of a Loan Party.

      Revolving Credit Ceiling means $1,850,000,000, as such amount may be reduced from time to time in accordance with
SECTION 2.15 and SECTION 2.17 of this Agreement.

          Revolving Credit Loans means all loans (other than Term Loans) at any time made by any Lender (including, without
limitation, Domestic Loans and Canadian Loans) pursuant to Article II and, to the extent applicable, shall include Swingline Loans
made by the Swingline Lender pursuant to SECTION 2.06.

         Revolving Credit Notes means (a) the promissory notes of the Domestic Borrowers substantially in the form of Exhibit
D-1, each payable to the order of a Domestic Lender, evidencing the Revolving Credit Loans made to the Domestic Borrowers,
and (b) the promissory note of the Canadian Borrower substantially in the form of Exhibit E-1, payable to the order of a Canadian
Lender, evidencing the Revolving Credit Loans made to the Canadian Borrower.

         Revolving Facility has the meaning provided in the recitals.

       Sanctioned Country means, at any time, a country, region or territory which is itself the subject or target of a
comprehensive embargo under Sanctions (at the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

          Sanctioned Person means, at any time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the Treasury, the U.S. Department of State, by the
United Nations Security Council, the European Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority, (b) any Person operating, organized or resident in a Sanctioned Country, (c) any
Person that is, in the aggregate 50 percent or greater owned by any such Person or Persons described in the foregoing clauses (a)
or (b), or (d) any Person that is otherwise the subject of Sanctions.


                                                    64
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 235 of 585


         Sanctions economic or financial sanctions or trade embargoes imposed, administered or enforced from time to time by
(a) the U.S. government, including those administered by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State, or (b) the United Nations Security Council, the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom or other relevant sanctions authority.

         S&P means Standard & Poor’s Financial Services LLC or any successor thereto.

         SEC means the Securities and Exchange Commission.

         Secured Intercompany Advances means advances made by the Canadian Borrower to any other Loan Party in an
aggregate amount at any time outstanding not to exceed $75,000,000 at any time outstanding, which shall be secured by a court-
ordered charge of the Bankruptcy Court given pursuant to the Interim Order and the Final Order.

         Secured Party means (a) each Credit Party, (b) any Lender or any Affiliate of a Lender providing Cash Management
Services or entering into or furnishing any Bank Products to or with any Loan Party (in each case, to the extent the Administrative
Agent has received notice thereof prior to the Effective Date), (c) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, and (d) the successors and, subject to any limitations contained in this Agreement,
assigns of each of the foregoing.

         Secured Wayne Loans means loans from Wayne Real Estate Parent Company, LLC to the Lead Borrower.

          Security Agreement means the Security Agreement dated as of the Closing Date (or any later date) among the Loan
Parties (other than the Canadian Borrower and its Subsidiaries) and the Administrative Agent, for its benefit and for the benefit of
the other Secured Parties, as amended and in effect from time to time.

         Security Documents means the Security Agreement, the Canadian Security Documents, the Mortgages, the Intellectual
Property Rights Agreement, the Facility Guarantee, the Facility Guarantors’ Collateral Documents, the Blocked Account
Agreements, and each other security agreement or other instrument or document executed and delivered pursuant to this
Agreement or any other Loan Document to secure any of the Obligations, the Other Liabilities or the Canadian Liabilities, as
applicable.

         Settlement Date has the meaning provided in SECTION 2.22(b).

         Shrink means Inventory identified by the Borrowers as lost, misplaced, or stolen.

          Shrink Reserve means an amount reasonably estimated by the Collateral Agent to be equal to that amount which is
required in order that the Shrink reflected in Borrowers’ stock ledger would be reasonably equivalent to the Shrink calculated as
part of the Borrowers’ most recent physical inventory.

        SNDA means (a) that certain Subordination, Non-Disturbance and Attornment Agreement, dated as of July 21, 2005,
between German American Capital Corporation and the Lead


                                                    65
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 236 of 585


Borrower, as agreed and consented to by MPO Properties, LLC, and (b) that certain Subordination, Non-Disturbance and
Attornment Agreement (MPO Properties, LLC), dated as of July 21, 2005, between German American Capital Corporation and
the Lead Borrower, as agreed and consented to by Giraffe Properties, LLC (n/k/a Toys R Us Property Company II, LLC).

         Supermajority Consent of Revolving Lenders means the consent of Lenders under the Revolving Facility (other than
Defaulting Lenders) holding at least sixty-six and two-thirds percent (66.67%) of the Commitments and, following the termination
of the Commitments, holding at least sixty-six and two-thirds percent (66.67%) of the Loans under the Revolving Facility.

         Supermajority Consent of Term Lenders means the consent of Lenders under the Term Loan Facility (other than
Defaulting Lenders) holding at least sixty-six and two-thirds percent (66.67%) of the Term Loans.

         Special Purpose Entity means a Person (other than any Loan Party) that (a) is a domestic subsidiary of the Parent and
(b) has no operations and whose primary assets (other than cash and cash equivalents) are, directly or indirectly, the stock or
other equity interests of a subsidiary that is a Propco and the Real Estate that is the subject of the Propco Facilities.

         Specified Indebtedness means (i) the DIP Term Loan Facility; (ii) the Taj DIP Facility and (iii) any other debtor- -
possession financing facility approved in the Cases in an amount in excess of $25,000,000, but excluding for greater certainty, the
Secured Intercompany Advances.

         Sponsors means, collectively, Bain Capital (TRU) VIII, L.P., a Delaware limited partnership; Bain Capital (TRU) VIII-
E, L.P., a Delaware limited partnership; Bain Capital (TRU) VIII Coinvestment, L.P., a Delaware limited partnership; Bain
Capital Integral Investors, LLC, a Delaware limited liability company; BCIP TCV, LLC, a Delaware limited liability company;
Kohlberg Kravis Roberts & Co.; Toybox Holdings, LLC; Vornado Truck, LLC; and Vomado Realty Trust; and each of their
respective Affiliates.

         Sponsor Group means the Sponsors and the Sponsor Related Parties.

         Sponsor Related Parties means, with respect to any Person, (a) any Controlling stockholder or partner (including, in the
case of an individual Person who possesses Control, the spouse or immediate family member of such Person, provided that such
Person retains Control of the voting rights, by stockholders agreement, trust agreement or otherwise of the Capital Stock owned
by such spouse or immediate family member) or 80% (or more) owned Subsidiary, or (b) any trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners, owners or Persons beneficially holding a 51% or more Controlling interest of
which consist of such Person and/or such Persons referred to in the immediately preceding clause (a), or (c) the limited partners of
the Sponsors.

         Standby Letter of Credit means any Letter of Credit other than a Commercial Letter of Credit.

         Stated Amount means at any time the maximum amount for which a Letter of Credit may be honored.


                                                     66
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 237 of 585


          Statutory Reserve Rate means a fraction (expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the Board to which the Administrative Agent or the
Canadian Agent, as applicable, is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to
as Eurocurrency Liabilities in Regulation D of the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. LIBO Loans shall be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

         Store means any retail store (which includes any real property, fixtures, equipment, inventory and other property related
thereto) operated, or to be operated, by any Loan Party.

          Subsidiary means, with respect to any Person (the parent ), at any date, any corporation, limited liability company,
partnership, association or other entity (a) of which Capital Stock representing more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests are, as of such date, owned, Controlled or held, or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more subsidiaries of the parent or by the parent and one
or more subsidiaries of the parent. For purposes hereof, a Special Purpose Entity and its subsidiaries and any holding company
which has as its primary asset the stock of such Special Purpose Entity shall not be deemed a Subsidiary.

          Substantial Liquidation means either (a) the Liquidation of substantially all of the Collateral, or (b) the sale or other
disposition of substantially all of the Collateral by the Loan Parties.

         Superpriority Claims has the meaning provided in SECTION 2.26(a)(v).

         Swap Obligations means with respect to any Loan Party any obligation to pay or perform under any agreement,
contract or transaction that constitutes a swap within the meaning of Section 1a(47) of the Commodity Exchange Act.

         Swingline Lender means JPMorgan Chase Bank, N.A., in its capacity as lender of Swingline Loans hereunder to the
Domestic Borrowers hereunder, and JPMorgan Chase Bank, N.A., Toronto Branch, in its capacity as lender of Swingline Loans
to the Canadian Borrower hereunder.

        Swingline Loan means a Loan made by the Swingline Lender to a Domestic Borrower or the Canadian Borrower, as
applicable, pursuant to SECTION 2.06.

         Swingline Note means (a) the promissory note of the Domestic Borrowers substantially in the form of Exhibit H,
payable to the order of the applicable Swingline Lender, evidencing the Swingline Loans made by the Swingline Lender to the
Domestic Borrowers, and (b) the promissory note of the Canadian Borrower substantially in the form of Exhibit I, payable to the
order of the


                                                    67
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                           Declaration of Scott A. Rader Page 238 of 585


applicable Swingline Lender, evidencing the Swingline Loans made by the Swingline Lender to the Canadian Borrower.

        Synthetic Lease means any lease or other agreement for the use or possession of property creating obligations which do
not appear as Indebtedness on the balance sheet of the lessee thereunder but which, upon the insolvency or bankruptcy of such
Person, may be characterized as Indebtedness of such lessee without regard to the accounting treatment.

         Taj DIP Facility means those certain 11% Senior Secured DIP Notes issued by TRU Taj LLC and TRU Taj Finance,
Inc. pursuant to that indenture dated on or around the date hereof by and among Tru Taj LLC, Tru Taj Finance, Inc., Wilmington
Savings Fund Society, FSB, as trustee and collateral trustee, and the other parties party thereto.

        Taxes means any and all current or future taxes, levies, imposts, duties, deductions, charges or withholdings imposed by
any Governmental Authority.

         Term Applicable Margin means, (a) with respect to Term Loans which are LIBO Loans. 7.50% per annum, and
(b) with respect to Term Loans which are Prime Rate Loans, 6.50% per annum.

        Term Lenders means, collectively, the Domestic Term Lenders and the Canadian Term Lenders.

        Term Loan Facility has the meaning provided in the recitals.

          Term Loan means collectively, the Domestic Term Loans and the Canadian Term Loans, which shall be considered a
single loan consisting of two sub–tranches.

        Term Notes means collectively, the Canadian Term Notes and the Domestic Term Notes.

          Term Percentage means with respect to each Term Lender, that percentage of the Term Loans of all Term Lenders
hereunder, in the amount set forth opposite such Term Lender’s name on Schedule 1.1(b) hereto or as may subsequently he set
forth in the Register from time to time, as the same may he increased or reduced from time to time pursuant to this Agreement.

         Term Push-Down Reserve means the amount, as of any date of determination, equal to (a) the difference, if a positive
number, between the outstanding Domestic Term Loans and Domestic Incremental Availability, and/or (b) the difference, if a
positive number, between the outstanding Canadian Term Loans and Canadian Incremental Availability.

         Termination Date means the earliest to occur of (a) the Maturity Date, (b) the date on which the maturity of the
Obligations is accelerated (or deemed accelerated) and the Commitments are irrevocably terminated (or deemed terminated) in
accordance with ARTICLE VII or (c) the date the Commitments are permanently terminated in full in accordance with the
provisions of SECTION 2.15 hereof.

        Test Date means the last day of each fiscal month of the Lead Borrower, commencing with the last day of the fiscal
month ending October 28, 2017.


                                                   68
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 239 of 585


        Total Canadian Outstandings means as of any day, the sum of (a) the principal balance of all Loans made to the
Canadian Borrower then outstanding (including Revolving Credit Loans and Term Loans), and (b) the then outstanding amount of
Canadian Letter of Credit Outstandings.

         Total Canadian Revolver Outstandings means, as of any day, the sum of (a) the principal balance of all Revolving Credit
Loans and Swingline Loans made to the Canadian Borrower then outstanding, and (b) the then outstanding amount of Canadian
Letter of Credit Outstandings.

        Total Domestic Outstandings means as of any day, the sum of (a) the principal balance of all Loans made to the
Domestic Borrowers then outstanding (including Revolving Credit Loans and Term Loans), and (b) the then outstanding amount
of Domestic Letter of Credit Outstandings.

         Total Domestic Revolver Outstandings means, as of any day, the sum of (a) the principal balance of all Revolving Credit
Loans and Swingline Loans made to the Domestic Borrower then outstanding, and (b) the then outstanding amount of Domestic
Letter of Credit Outstandings.

       Total Commitments means, at any time, the sum of the Domestic Total Commitments and the Canadian Total
Commitments at such time.

        Total Outstandings means, as of any day, the sum of (a) the Total Canadian Outstandings, and (b) the Total Domestic
Outstandings.

        Total Revolver Outstandings means, as of any day, the sum of the Total Canadian Revolver Outstandings and the Total
Domestic Revolver Outstandings.

          Tri-Party Agreement means an agreement substantially in the form of Exhibit O among a Loan Party, any Person
providing freight, warehousing and consolidation services to such Loan Party and the Administrative Agent or Canadian Agent, as
applicable, in which such Person acknowledges that (a) the Administrative Agent holds a first priority Lien on the Inventory of the
Loan Parties, (b) such Person has furnished written acknowledgment to such Loan Party that such Person holds Inventory in its
possession as bailee for such Loan Party and that such Loan Party has title to such Inventory, (c) any Inventory delivered to a
carrier for shipment will reflect a Loan Party as consignor and consignee, (d) it will promptly notify the Administrative Agent of its
receipt of notice from the seller of such Inventory of the seller’s stoppage of delivery of such Inventory to the Loan Party, and (e)
agrees, upon notice from the Administrative Agent or the Canadian Agent, as applicable, to hold and dispose of the subject
Inventory solely as directed by the Administrative Agent or the Canadian Agent, as applicable.

        TRU Inventory means all Inventory of the Loan Parties which is offered for sale (or is designated for sale) at any Toys
 R Us Store, including, but not limited to, any such Inventory held for sale in internet and other direct sales and all Inventory of
the Loan Parties specifically designated as Toys R Us Inventory at any distribution center or warehouse maintained by the
Loan Parties.

         Type , when used in reference to any Loan or Borrowing, refers to whether the rate of interest on such Loan, or on the
Loans comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate, BA Equivalent Rate, Canadian Prime
Rate or Prime Rate, as applicable.


                                                     69
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                           Declaration of Scott A. Rader Page 240 of 585


        UCC means the Uniform Commercial Code as in effect from time to time in the State of New York.

         UCP means, with respect to any Letter of Credit, the Uniform Customs and Practice for Documentary Credits 2007
Revision, International Chamber of Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

         Unanimous Consent means the consent of Lenders (other than Defaulting Lenders) holding 100% of the Commitments
(other than Commitments held by a Defaulting Lender) and Loans.

         Unanimous Consent of all Lenders under the Revolving Facility means the consent of Lenders under the Revolving
Facility (other than Defaulting Lenders) holding 100% of the Commitments (other than Commitments held by a Defaulting
Lender).

         Unused Canadian Commitment means, on any day, (a) the then Canadian Total Commitments, minus (b) the sum of (i)
the principal amount of Revolving Credit Loans to the Canadian Borrower then outstanding, and (ii) the then Canadian Letter of
Credit Outstandings.

           Unused Domestic Commitment shall mean, on any day, (a) the lesser of (i) the then Domestic Total Commitments, or
(ii) the difference between the then Domestic Total Commitments and the then Canadian Total Commitments, minus (b) the sum of
(i) the principal amount of Revolving Credit Loans of the Domestic Borrowers then outstanding, and (ii) the then Domestic Letter
of Credit Outstandings.

        Unused Fee has the meaning provided in SECTION 2.19(b).

        US Case and US Cases have the meaning provided in the recitals.

        US Debtors has the meaning provided in the recitals.

        US Superpriority Claim has the meaning provided in SECTION 2.26(a)(i).

        Wayne shall mean Wayne Real Estate Parent Company, LLC.

       Withdrawal Liability means liability to a Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.

         Write-Down and Conversion Powers means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU Bail-In Legislation Schedule.

        SECTION 1.02 Terms Generally. The definitions of terms herein shall apply equally to the singular and plural forms of
the terms defined. Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter
forms. The words include ,


                                                   70
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 241 of 585


 includes and including shall be deemed to be followed by the phrase without limitation . The word               shall be construed to
have the same meaning and effect as the word shall . Unless the context requires otherwise (a) any definition of or reference to
any agreement, instrument or other document herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, (c) the words herein , hereof’ and hereunder , and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and Sections of, and Exhibits and Schedules to, this
Agreement, (e) all Schedules to this Agreement shall relate solely to the Domestic Loan Parties and the Canadian Loan Parties, (f)
the term security interest shall include a hypothec, (g) the term solidary as used herein shall be read and interpreted in
accordance with the Civil Code of Quebec, (h) the words asset and property shall be construed to have the same meaning
and effect and to refer to any and all tangible, moveable and immoveable, and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) all financial statements and other financial information provided by the Domestic
Borrowers to the Administrative Agent or any Lender shall be provided with reference to dollars, (j) all references to $ or
 dollars or to amounts of money and all calculations of Canadian Availability, Incremental Availability, Domestic Availability,
permitted baskets and other similar matters shall, unless otherwise expressly provided to be CD$, be deemed to be references
to the lawful currency of the United States of America at the Equivalent Amount, (vii) all references to knowledge or
 awareness of any Loan Party or a Subsidiary thereof means the actual knowledge of a Responsible Officer of a Loan Party or
such Subsidiary and (viii) all references to in the ordinary course of business of any Loan Party or a Subsidiary thereof means
(x) in the ordinary course of business of, or in furtherance of an objective that is in the ordinary course of business of, the Loan
Party and/or such Subsidiary, as applicable, (y) customary and usual in the retail industry where the Loan Parties’ or any
Subsidiary’s businesses are located or performed or (z) generally consistent with the past or current practice of the Loan Parties
or any Subsidiary thereof and/or similarly situated retail companies where the Loan Parties or any Subsidiary’s businesses are
located or performed, and (k) this Agreement and the other Loan Documents are the result of negotiation among, and have been
reviewed by counsel to, among others, the Borrowers and the Agents and are the product of discussions and negotiations among
all parties. Accordingly, this Agreement and the other Loan Documents are not intended to be construed against the Agents or any
of the Lenders merely on account of the Agents’ or any Lender’s involvement in the preparation of such documents. Any
provision included in this Agreement that requires the satisfaction (or reasonable satisfaction) of the Administrative Agent and the
Required Lenders in respect of any Order, certificate or other document, shall be deemed satisfied if Administrative Agent is
satisfied therewith and the Required Lenders shall not have indicated otherwise (after having been given a reasonable opportunity
to review to the extent practicable) in writing to the Administrative Agent.

        SECTION 1.03 Time for Payment and Performance.

        Unless otherwise specified, all references herein to times of day shall be references to Eastern Time (daylight or standard,
as applicable). When the payment of any obligation or the performance of any covenant, duty or obligation is stated to be due or
performance required on (or before) a day


                                                     71
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 242 of 585


which is not a Business Day, the date of such payment (other than as described in the definition of Interest Period ) or
performance shall extend to the immediately succeeding Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

        SECTION 1.04 Certifications; Provision of Information.

        All provisions of information, presentations, statements and certifications to be made hereunder by a director, officer or
other representative of a Loan Party or other Subsidiary shall be made by such a Person in his or her capacity solely as an officer
or a representative of such Loan Party or other Subsidiary, on such Loan Party’s or such Subsidiary’s behalf and not in such
Person’s individual capacity, and without personal liability.

         SECTION 1.05 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect from time to time. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in any Loan Document, and either the Lead Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Lead Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement or as reasonably requested hereunder setting
forth a reconciliation between calculations of such ratio or requirement made before and after giving effect to such change in
GAAP.

        SECTION 1.06 Letter of Credit. Unless otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the undrawn Stated Amount of such Letter of Credit in effect at such time; provided, however, that with respect
to any Letter of Credit that, by its terms or the terms of any issuer document related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit shall be deemed to be the amount of the maximum
Stated Amount of such Letter of Credit after giving effect to all such increases, whether or not such maximum Stated Amount may
be drawn at such time.

         SECTION 1.07 Quebec Matters. For purposes of any assets, liabilities or entities located in the Province of Quebec
and for all other purposes pursuant to which the interpretation or construction of this Agreement may be subject to the laws of the
Province of Quebec or a court or tribunal exercising jurisdiction in the Province of Quebec, (a) personal property shall include
 movable property , (b) real property or real estate shall include immovable property , (c) tangible property shall include
 corporeal property , (d) intangible property shall include incorporeal property , (e) security interest , mortgage and
shall include a hypothec , right of retention , prior claim , reservation of ownership and a resolutory clause, (f) all references
to filing, perfection, priority, remedies, registering or recording under the UCC or a PPSA shall include publication under the Civil
Code of Quebec, (g) all references to perfection of or perfected liens or security interest shall include a reference to an
 opposable or set up hypothec as against third parties, (h) any right of offset , right of setoff or similar expression shall
include


                                                     72
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 243 of 585


a right of compensation , (i) goods shall include corporeal movable property other than chattel paper, documents of title,
instruments, money and securities, (j) an agent shall include a mandatary , (k) construction liens or mechanics, materialmen,
repairmen, construction contractors or other like Liens shall include legal hypothecs and legal hypothecs in favour of persons
having taken part in the construction or renovation of an immovable , (l) joint and several shall include solidary , (m) gross
negligence or wilful misconduct shall be deemed to be intentional or gross fault , (n) beneficial ownership shall include
 ownership on behalf of another as mandatary , (o) easement shall include servitude , (p) priority shall include rank or
 prior claim , as applicable (q) survey shall include certificate of location and plan , (r) state shall include province , (s) fee
simple title shall include absolute ownership and ownership (including ownership under a right of superficies), (t) accounts
shall include claims , (u) legal title shall be including holding title on behalf of an owner as mandatory or prete-nom , (v)
 ground lease shall include emphyteusis or a lease with a right of superficies, as applicable, (w) leasehold interest shall
include a valid lease , (x) lease shall include a leasing contract and (y) guarantee and guarantor shall include suretyship
and surety , respectively. The parties hereto confirm that it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English language only and that all other documents
contemplated thereunder or relating thereto, including notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement.

         SECTION 1.08 Compliance with Article VII. In the event that any Lien, Investment, Indebtedness (whether at the time
of incurrence or upon application of all or a portion of the proceeds thereof), asset sale, Restricted Payment, Affiliate transaction,
restrictive agreement or prepayment of Indebtedness meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to any clause of such Sections in Article VII, such transaction (or portion thereof) at any time shall be
permitted under one or more of such clauses as determined by the Borrower in its sole discretion at such time.

                                                                                   ARTICLE II

                                                    Amount and Terms of Credit

        SECTION 2.01 Revolving Commitment of the Lenders.

                (a)        Subject to the terms and conditions set forth herein and in the Orders, each Domestic Lender, severally
        and not jointly with any other Domestic Lender, agrees, upon the terms and subject to the conditions herein set forth, to
        make Credit Extensions to or for the benefit of the Domestic Borrowers, and each Canadian Lender severally and not
        jointly with any other Canadian Lender, agrees upon the terms and subject to the conditions herein set forth, to make
        Credit Extensions to the Canadian Borrower, on a revolving basis, subject in each case to the following limitations:
                        (i) The Total Domestic Revolver Outstandings shall not at any time exceed Domestic Availability;


                                                     73
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                   Declaration of Scott A. Rader Page 244 of 585


                     The Total Canadian Revolver Outstandings shall not at any time exceed Canadian Availability;

                      Letters of Credit shall be available from the Issuing Banks to the Borrowers, subject to the ratable
participation of the Domestic Lenders or Canadian Lenders, as applicable, as set forth in SECTION 2.13. The Domestic
Borrowers shall not at any time permit the aggregate Domestic Letter of Credit Outstandings at any time to exceed the
Domestic Letter of Credit Sublimit and the Canadian Borrower shall not at any time permit the aggregate Canadian Letter
of Credit Outstandings to exceed the Canadian Letter of Credit Sublimit;

              (iv) The Loans made to, and the Letters of Credit issued on behalf of, the Canadian Borrower by the
Canadian Lenders may be either in $ or CD$, at the option of the Canadian Borrower, as herein set forth;

              (v) The Revolving Credit Loans (other than Swingline Loans) made to the Canadian Borrower shall be
Prime Rate Loans or BA Equivalent Loans, or if made in dollars, shall be LIBO Loans or dollar denominated Prime Rate
Loans;

               (vi) No Lender shall be obligated to make any Credit Extension (A) to the Domestic Borrowers in
excess of such Lender’s Domestic Commitment, or (B) to the Canadian Borrower in excess of such Lender’s Canadian
Commitment or (C) to the Borrowers in excess of such Lender’s Commitment set forth in Schedule 1.1(b); and

                      Subject to all of the other provisions of this Agreement, Revolving Credit Loans to the Borrowers
that are repaid may be reborrowed prior to the Termination Date.

        (b) Each Borrowing of Revolving Credit Loans (other than Swingline Loans) by the Domestic Borrowers shall
be made by the Domestic Lenders pro rata in accordance with their respective Domestic Commitment Percentages, and
each Borrowing of Revolving Credit Loans (other than Swingline Loans) by the Canadian Borrower shall be made by the
Canadian Lenders pro rata in accordance with their respective Canadian Commitment Percentages. The failure of any
Domestic Lender or Canadian Lender, as applicable, to make any Loan to the Domestic Borrowers or the Canadian
Borrower, as applicable, shall neither relieve any other Domestic Lender or Canadian Lender, as applicable, of its
obligation to fund its Loan to the Domestic Borrowers or the Canadian Borrower, as applicable, in accordance with the
provisions of this Agreement nor increase the obligation of any such other Domestic Lender or Canadian Lender, as
applicable.

       (c) Subject to the terms and conditions set forth herein and in the Orders, on the Closing Date, (i) each
Domestic Term Lender shall make the Domestic Term Loan to the Domestic Borrower and (ii) each Canadian Term
Lender shall make the Canadian Term Loan to the Canadian Borrower in the amount set forth opposite such Lender’s
name on Schedule 1.1(b).

SECTION 2.02 [Reserved].


                                           74
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 245 of 585


SECTION 2.03 Reserves; Changes to Reserves.

       (a) The Inventory Reserves and Availability Reserves as of the Effective Date are those set forth in the
Borrowing Base Certificate delivered to the Administrative Agent on the Effective Date.

        (b) The Administrative Agent shall establish an Availability Reserve applicable to the Domestic Borrowing Base
in the amount of the Term Push-Down Reserve at any time that outstanding Domestic Term Loans exceeds Domestic
Incremental Availability. The Administrative Agent shall establish an Availability Reserve applicable to the Canadian
Borrowing Base in the amount of the Term Push-Down Reserve at any time that outstanding Canadian Term Loans
exceeds Canadian Incremental Availability.

         (c) The Administrative Agent may hereafter establish additional Reserves or change any of the Reserves in effect
on the Effective Date, in the exercise of its reasonable business judgment acting in accordance with industry standards for
asset based lending in the retail industry; provided that such Reserves shall not be established or changed except upon not
less than five (5) Business Days’ notice to the Borrowers (during which period the Collateral Agent shall be available to
discuss any such proposed Reserve with the Borrowers); provided further that no such prior notice shall be required for
(1) changes to any Reserves resulting solely by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but not limited to, Customer Credit
Liabilities), (2) any actual or contemplated rejection or disclaimer of leases and actual or contemplated store closings or
 going out of business sales , or (3) changes to Reserves or the establishment of additional Reserves if a Material Adverse
Effect under clause (iii) of the definition thereof has occurred or it would be reasonably likely that a Material Adverse
Effect under clause (iii) of the definition thereof would occur were such Reserves not changed or established prior to the
expiration of such five (5) Business Day period, or (3) the establishment of the Term Push-Down Reserve.

         (d) On any date prior to the date that is 60 days after the Closing Date (as may be extended by the
Administrative Agent in its sole discretion; provided that such extensions shall not last beyond the 90 th day after the
Closing Date), the Administrative Agent, in its reasonable discretion, may make exceptions from the requirements set forth
in the definitions of Eligible Credit Card Receivables , Eligible In-Transit Inventory , Eligible Inventory , Eligible Letter
of Credit Inventory and Eligible Real Estate relating to the delivery of any documents or agreements to any Agent,
which for the avoidance of shall mean that the Borrower shall not have to comply with clauses (e), (d) and (f) in
In-Transit Inventory , clauses (c)(ii) and (d) of Eligible Inventory, clauses (c) and (f) of Eligible Letter of Credit
Inventory and clauses (c) and (i) of Eligible Real Estate .

SECTION 2.04 Making of Loans.

        (a) Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11, Revolving Credit Loans
(other than Swingline Loans) shall be either Prime Rate Loans, LIBO Loans or BA Equivalent Loans as the Lead
Borrower, on behalf of the Domestic


                                             75
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 246 of 585


Borrowers, or the Canadian Borrower, may request (which request shall, in the case of the Domestic Borrowers, be
made in the form attached hereto as Exhibit C- and, in the case of the Canadian Borrower, be made in the form attached
hereto as Exhibit C-2, and in the case of Loans to the Canadian Borrower, indicate whether CD$ or $ advances are
requested) subject to and in accordance with this SECTION 2.04. All Swingline Loans shall be only Prime Rate Loans.
All Revolving Credit Loans made pursuant to the same Borrowing shall, unless otherwise specifically provided herein, be
Revolving Credit Loans of the same Type. Each Lender may fulfill its Commitment with respect to any Revolving Credit
Loan by causing any lending office of such Lender to make such Revolving Credit Loan; provided, however, that any such
use of a lending office shall not affect the obligation of the Borrowers to repay such Revolving Credit Loan in accordance
with the terms of the applicable Revolving Credit Note. Each Lender shall, subject to its overall policy considerations, use
reasonable efforts to select a lending office which will not result in the payment of increased costs by the Borrowers.
Subject to the other provisions of this SECTION 2.04 and the provisions of SECTION 2.11, Borrowings of Revolving
Credit Loans of more than one Type may be incurred at the same time, but in any event no more than fifteen (15)
Borrowings of LIBO Loans may be outstanding at any time and no more than eight (8) Borrowings of BA Equivalent
Loans may be outstanding at any time.

         (b) The Lead Borrower shall give the Administrative Agent (i) three (3) Business Days’ prior telephonic notice
(thereafter confirmed in writing) of each Borrowing of LIBO Loans, and (ii) notice of each Borrowing of Prime Rate
Loans by the Domestic Borrowers on the proposed day of each Borrowing. The Canadian Borrower shall give the
Canadian Agent (i) three (3) Business Days’ prior telephonic notice (thereafter confirmed in writing) of each Borrowing of
BA Equivalent Loans or LIBO Loans and (ii) one (1) Business Day’s prior telephonic notice (thereafter confirmed in
writing) of each Borrowing of Prime Rate Loans by the Canadian Borrower. Any such notice, to be effective, must be
received by the Administrative Agent or the Canadian Agent, as applicable, (i) not later than 11:00 a.m. on the third
Business Day, in the case of LIBO Loans or BA Equivalent Loans, and on the first Business Day, in the case of Prime
Rate Loans to the Canadian Borrower, prior to the date on which such Borrowing is to be made and, and (ii) no later than
12:00 noon on the same Business Day in the case of Prime Rate Loans to the Domestic Borrowers on which such
Borrowing is to be made. Such notice shall contain disbursement instructions and shall specify: (i) whether the Borrowing
then being requested is to be a Borrowing of Prime Rate Loans (and, in the case of the Canadian Borrower, whether the
Borrowing is in CD$ or $), BA Equivalent Loans, or LIBO Loans and, if BA Equivalent Loans or LIBO Loans, the
Interest Period with respect thereto; (ii) the amount of the proposed Borrowing (which shall be in an integral multiple of
$1,000,000, but not less than $5,000,000, in the case of LIBO Loans, and be in an integral multiple of CD$1,000,000,
but not less than CD$ 1,000,000, in the case of BA Equivalent Loans); and (iii) the date of the proposed Borrowing
(which shall be a Business Day). If no election of Interest Period is specified in any such notice for a Borrowing of LIBO
Loans or BA Equivalent Loans, such notice shall be deemed a request for an Interest Period of one (1) month. If no
election is made as to the Type of Revolving Credit Loan, such notice shall be deemed a request for Borrowing of Prime
Rate Loans. The Administrative Agent or the Canadian Agent, as applicable, shall promptly notify each


                                            76
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 247 of 585


Lender of its proportionate share of such Borrowing, the date of such Borrowing, the Type of Borrowing being requested
and the Interest Period or Interest Periods applicable thereto, as appropriate. On the borrowing date specified in such
notice, each Domestic Lender shall make its share of the Borrowing available at the office of the Administrative Agent at
JPMorgan Chase Bank, N.A., JPM Loan & Agency Services, 500 Stanton Christiana Road, NCC5, 1st Floor, Newark,
DE 19713-2107, and each Canadian Lender shall make its share of the Borrowing available at the office of the Canadian
Agent at JPMorgan Chase Bank, N.A., JPM Loan & Agency Services, 500 Stanton Christiana Road, NCC5, 1st Floor,
Newark, DE 19713-2107, in each case no later than 3:00 p.m., in immediately available funds. Unless the Administrative
Agent or the Canadian Agent, as applicable, shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent or the Canadian Agent, as applicable,
such Lender’s share of such Borrowing, the Administrative Agent and the Canadian Agent may assume that such Lender
has made such share available on such date in accordance with this SECTION 2.04 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In the event a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent or the Canadian Agent, as applicable, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative Agent or the Canadian Agent, as
applicable, forthwith on demand such corresponding amount, with interest thereon for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of payment to the Administrative Agent or
the Canadian Agent, at (i) in the case of a Domestic Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank compensation, (ii) in the case of a Canadian
Lender, the greater of the Bank of Canada Overnight Rate and a rate determined by the Canadian Agent in accordance
with banking industry rules on interbank compensation, or (iii) in the case of the Borrowers, the interest rate applicable to
Prime Rate Loans. If such Lender pays such amount to the Administrative Agent or the Canadian Agent, as applicable,
then such amount shall constitute such Lender’s Revolving Credit Loan included in such Borrowing. Upon receipt of the
funds made available by the Lenders to fund any borrowing hereunder, the Administrative Agent or the Canadian Agent,
as applicable, shall disburse such funds in the manner specified in the notice of borrowing delivered by the Lead Borrower
or Canadian Borrower.

        (c) [reserved]

          (d) Notwithstanding anything to the contrary herein contained, with respect to the Canadian Borrower, (i) all
references to the Lead Borrower and the Administrative Agent in SECTIONS 2.04(b), 2.04(c), 2.17, and 2.18 shall
mean and refer to the Canadian Borrower and the Canadian Agent (except to the extent such provisions already make
reference to the Canadian Borrower and the Canadian Agent), respectively, (ii) the address of the Canadian Agent to
which each Lender must make its share of Borrowings to the Canadian Borrower available is JPMorgan Chase Bank,
N.A., JPM Loan & Agency Services, 500 Stanton Christiana Road, NCC5, 1st Floor, Newark, DE 19713-2107, and
(iii) the Canadian Agent shall promptly notify the Administrative Agent of each Borrowing by the Canadian Borrower, the
date of such Borrowing, the Type of Borrowing being requested and the Interest Period or Periods applicable thereto.


                                             77
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 248 of 585


SECTION 2.05 [Reserved].

SECTION 2.06 Swingline Loans.

         (a) Each Swingline Lender is authorized by the Domestic Lenders and the Canadian Lenders, as applicable, to,
and shall, make Swingline Loans at any time (subject to SECTION 2.06(b)) (i) to the Domestic Borrowers up to the
Domestic Swingline Loan Ceiling, and (ii) to the Canadian Borrower up to the Canadian Swingline Loan Ceiling, in each
case upon a notice of Borrowing from Lead Borrower received by the Administrative Agent or the Canadian Agent, as
applicable, and the applicable Swingline Lender (which notice, at the Swingline Lender’s discretion, may be submitted
prior to 3:00 p.m. for the Domestic Borrowers and 12:00 noon for the Canadian Borrower, on the Business Day on
which such Swingline Loan is requested); provided that the Swingline Lender shall not be obligated to make any Swingline
Loan in its reasonable discretion if it shall determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by the making of such Swingline Loan may have, Fronting Exposure, Swingline Loans shall be Prime
Rate Loans and shall be subject to periodic settlement with the Domestic Lenders and Canadian Lenders, as applicable,
(other than Term Lenders) under SECTION 2.22 below. Immediately upon the making of a Swingline Loan, each
Domestic Lender or Canadian Lender, as applicable, (other than Term Lenders) shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Lender’s Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable, times the amount of such Swingline Loan. Each Swingline Lender shall have all of
the benefits and immunities (A) provided to the Agents in Article VIII with respect to any acts taken or omissions suffered
by the Swingline Lender in connection with Swingline Loans made by it or proposed to be made by it as if the term
 Agents as used in Article VIII included each Swingline Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each Swingline Lender.

        (b) The Lead Borrower’s request for a Swingline Loan shall be deemed a representation that the applicable
conditions for borrowing under SECTION 4.02 are satisfied. If the conditions for borrowing under SECTION 4.02
cannot in fact be fulfilled, (i) the Lead Borrower or the Canadian Borrower, as applicable, shall give immediate notice (a
 Noncompliance Notice ) thereof to the Administrative Agent, the Canadian Agent, and the applicable Swingline Lender,
and the Administrative Agent and the Canadian Agent, as applicable, shall promptly provide each Lender with a copy of
the Noncompliance Notice, and (ii) the Required Lenders may direct the applicable Swingline Lender to, and such
Swingline Lender thereupon shall, cease making Swingline Loans until such conditions can be satisfied or are waived in
accordance with SECTION 9.02. Unless the Required Lenders so direct the applicable Swingline Lender, such Swingline
Lender may, but is not obligated to, continue to make Swingline Loans commencing one (1) Business Day after the Non-
Compliance Notice is furnished to the Domestic Lenders. Notwithstanding the foregoing, no Swingline Loans shall be
made pursuant to this SECTION 2.06(b) if the Total Domestic Revolver Outstandings or the Total Canadian Revolver
Outstandings, as applicable, would exceed the limitations set forth in SECTION 2.01.


                                            78
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 249 of 585


SECTION 2.07 Notes.

        (a)       Upon the request of any Domestic Lender, the Loans made by such Domestic Lender shall be
evidenced by a Revolving Credit Note or Term Note, as applicable, duly executed on behalf of the Domestic Borrowers,
dated the Closing Date, payable to such Domestic Lender or its registered assignees, if any, in an aggregate principal
amount equal to such Domestic Lender’s Commitment.

        (b)        Upon the request of any Swingline Lender, the Revolving Credit Loans made by such Swingline
Lender with respect to Swingline Loans shall be evidenced by a Swingline Note, duly executed on behalf of the
Borrowers, dated the Closing Date, payable to such Swingline Lender or its registered assignees, if any, in an aggregate
principal amount equal to the Domestic Swingline Loan Ceiling or Canadian Swingline Loan Ceiling, as applicable.

        (c)       Upon the request of any Canadian Lender, the Loans made by such Canadian Lender shall be
evidenced by a Revolving Credit Note or Term Note, as applicable, duly executed on behalf of the Canadian Borrower,
dated the Closing Date, payable to such Canadian Lender or its registered assignees, if any, in an aggregate principal
amount equal to such Canadian Lender’s Commitment.

        (d)        Each Lender is hereby authorized by the applicable Borrowers to endorse on a schedule attached to
each Note delivered to such Lender (or on a continuation of such schedule attached to such Note and made a part
thereof), or otherwise to record in such Lender’s internal records, an appropriate notation evidencing the date and amount
of each Loan from such Lender, each payment and prepayment of principal of any such Loan, each payment of interest on
any such Loan and the other information provided for on such schedule; provided, however, that the failure of any Lender
to make such a notation or any error therein shall not affect the obligation of any Borrower to repay the Loans made by
such Lender in accordance with the terms of this Agreement and the applicable Notes.

        (e)       Upon receipt of an affidavit and indemnity of a Lender as to the loss, theft, destruction or mutilation of
such Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like tenor at such Lender’s expense.

SECTION 2.08 Interest on Loans.

        (a)   Interest on Revolving Credit Loans.

                (i) Subject to SECTION 2.12, each Revolving Credit Loan which is a Prime Rate Loan made by a
Lender shall bear interest (computed on the basis of the actual number of days elapsed over a year of 365 or 366 days,
as applicable) at a rate per annum that shall be equal to the Prime Rate or Canadian Prime Rate, as applicable, plus the
Applicable Margin for Prime Rate Loans.

                  Subject to SECTION 2.09 through SECTION 2.12, each Revolving Credit Loan which is a LIBO
Loan made by a Lender shall bear interest (computed on the


                                            79
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 250 of 585


       basis of the actual number of days elapsed over a year of 360 days) at a rate per annum equal, during each Interest
       Period applicable thereto, to the Adjusted LIBO Rate for such Interest Period, plus the Applicable Margin for LIBO
       Loans (or with respect to Loans to the Canadian Borrower made in dollars, the Applicable Margin for LIBO Loans made
       in dollars or Prime Rate Loans, as applicable).

                              Subject to SECTION 2.12, each Revolving Credit Loan which is a BA Equivalent Loan made by a
       Lender shall bear interest (computed on the basis of the actual number of days elapsed over a year of 365 or 366 days,
       as applicable) at a rate per annum that shall be equal to the then BA Rate, plus the Applicable Margin for BA Equivalent
       Loans±

               (b)   Interest on Term Loans.

                       (i) Subject to SECTION 2.12, each Term Loan which is a Prime Rate Loan made by a Term Lender
       shall hear interest (computed on the basis of the actual number of days elapsed over a year of 365 or 366 days, as
       applicable) at a rate per annum that shall be equal to the Prime Rate plus the Term Applicable Margin for Prime Rate
       Loans.

                              Subject, to SECTION 2.09 through SECTION 2.12, each Term Loan which is a LIBO Loan made
       by a Term Lender shall bear interest (computed on the basis of the actual number of days elapsed over a year of 360
       days) at a rate per annum equal, during each Interest Period applicable thereto, to the Adjusted LIBO Rate for such
       Interest Period, plus the Term Applicable Margin for LIBO Loans.

               (c) Accrued interest on all Loans shall be payable in arrears on each Interest Payment Date applicable thereto,
       at maturity (whether by acceleration or otherwise) and after such maturity on demand.

               (d) For the purposes of the Interest Act (Canada) and disclosure thereunder, whenever interest to be paid
       hereunder is to be calculated on the basis of a year of 360 days or any other period of time that is less than a calendar
       year, the yearly rate of interest to which the rate determined pursuant to such calculation is equivalent is the rate so
       determined multiplied by the actual number of days in the calendar year in which the same is to be ascertained and divided
       by either 360 or such other period of time, as the case may be. Calculations of interest shall be made using the nominal
       rate method of calculation, and will not be calculated using the effective rate method of calculation or any other basis that
       gives effect to the principle of deemed reinvestment of interest.

       SECTION 2.09 Conversion and Continuation of Loans.

                (a) The Lead Borrower or the Canadian Borrower, as applicable, shall have the right at any time, on three (3)
Business Days’ prior notice to the Administrative Agent or the Canadian Agent, as applicable (which notice, to be effective, must
be received by the Administrative Agent not later than 11:00 a.m. on the third Business Day preceding the date of any
conversion), (i) to convert any outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO Loans, in the case of the
Domestic Borrowers, Dollar denominated Prime Rate Loans to Borrowings of LIBO


                                                    80
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                              Desc
                           Declaration of Scott A. Rader Page 251 of 585


Loans or CD$ denominated Prime Rate Loans to Borrowings (other than Canadian Term Loans) of BA Equivalent Loans, in the
case of the Canadian Borrower, or (ii) to continue an outstanding Borrowing of LIBO Loans or BA Equivalent Loans for an
additional Interest Period, or (iii) to convert any outstanding Borrowings of LIBO Loans to a Borrowing of dollar denominated
Prime Rate Loans, and to convert any outstanding Borrowings of BA Equivalent Loans to a Borrowing of CD$ denominated
Prime Rate Loans subject in each case to the following:

                      (i) No Borrowing of Loans may be converted into, or continued as, LIBO Loans or BA Equivalent
       Loans at any time when any Event of Default has occurred and is continuing (nothing contained herein being deemed to
       obligate the Borrowers to incur Breakage Costs upon the occurrence of an Event of Default unless the Obligations are
       accelerated);

                           If less than a full Borrowing of Loans is converted, such conversion shall be made pro rata among
       the Domestic Lenders or Canadian Lenders, as applicable, based upon their Domestic Commitment Percentages,
       Canadian Commitment Percentages, or Term Percentages, as applicable, in accordance with the respective principal
       amounts of the Loans comprising such Borrowing held by such Lenders immediately prior to such conversion;

                            The aggregate principal amount of Prime Rate Loans being converted into, or continued as, LIBO
       Loans shall be in an integral of $1,000,000 and at least $5,000,000, and the aggregate principal amount of Prime Rate
       Loans being converted into, or continued as, BA Equivalent Loans shall be in an integral of CD$ 1,000,000 and at least
       CD$ 1,000,000;

                       (iv) Each Lender shall effect each conversion by applying the proceeds of its new LIBO Loan or dollar
       denominated Prime Rate Loan, as the case may be, to its Loan being so converted and also, in the case of each Canadian
       Lender, shall effect each conversion by applying the proceeds of its new BA Equivalent Loan or CD$ denominated Prime
       Rate Loan, as the case may be, to its Loan being so converted;

                       (v) The Interest Period with respect to a Borrowing of LIBO Loans or BA Equivalent Loans effected
       by a conversion or in respect to the Borrowing of LIBO Loans or BA Equivalent Loans being continued as LIBO Loans
       or BA Equivalent Loans, respectively, shall commence on the date of conversion or the expiration of the current Interest
       Period applicable to such continuing Borrowing, as the case may be;

                       (vi) A Borrowing of LIBO Loans or BA Equivalent Loans may be converted only on the last day of an
       Interest Period applicable thereto, unless the applicable Borrower pays all Breakage Costs incurred in connection with
       such conversion;

                             In no event shall more than fifteen (15) Borrowings of LIBO Loans be outstanding at any time or
       more than eight (8) Borrowings of BA Equivalent Loans be outstanding at any time; and


                                                  81
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                           Declaration of Scott A. Rader Page 252 of 585


                             Each request for a conversion or continuation of a Borrowing of LIBO Loans or BA Equivalent
       Loans which fails to state an applicable Interest Period shall be deemed to be a request for an Interest Period of one (1)
       month.

               (b) If the Lead Borrower or the Canadian Borrower, as applicable, does not give notice to convert any
       Borrowing of LIBO Loans or BA Equivalent Loans, or does not give notice to continue, or does not have the right to
       continue, any Borrowing as LIBO Loans or BA Equivalent Loans, in each case as provided in SECTION 2.09(a) above,
       such Borrowing shall automatically be converted to, or continued as, as applicable, a Borrowing of dollar denominated
       Prime Rate Loans or a Borrowing of CD$ denominated Prime Rate Loans, at the expiration of the then-current Interest
       Period. The Administrative Agent or Canadian Agent, as applicable, shall, after it receives notice from the Lead Borrower
       or the Canadian Borrower, promptly give each Domestic Lender or Canadian Lender, as applicable, notice of any
       conversion, in whole or part, of any Revolving Credit Loan made by such Lender.

       SECTION 2.10 Alternate Rate of Interest for Loans.

      If prior to the commencement of any Interest Period for a LIBO Borrowing or BA Equivalent Loan Borrowing, the
Administrative Agent or the Canadian Agent, as applicable:

               (a) Reasonably determines (which determination shall be conclusive absent manifest error) that adequate and
       reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the BA Rate (in accordance with the terms of
       the definitions thereof) for such Interest Period; or

               (b) Is advised by the Required Lenders that the Adjusted LIBO Rate or BA Rate for such Interest Period will
       not adequately and fairly reflect the cost to such Required Lenders of making or maintaining their Loans included in such
       Borrowing for such Interest Period;

then the Administrative Agent or the Canadian Agent, as applicable, shall give notice thereof to the Lead Borrower or the
Canadian Borrower, as applicable, and the Lenders, in the case of a requested LIBO Borrowing, and the Canadian Lenders, in
the case of a requested BA Equivalent Loan Borrowing, by telephone or telecopy as promptly as practicable thereafter and, until
the Administrative Agent or the Canadian Agent notifies the Lead Borrower or the Canadian Borrower, as applicable, and the
applicable Lenders that the circumstances giving rise to such notice no longer exist (which notice the Administrative Agent or the
Canadian Agent, as applicable, shall deliver promptly upon obtaining knowledge of the same), (i) any Borrowing Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing as, a LIBO Borrowing or a BA Equivalent Loan
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a LIBO Borrowing or a BA Equivalent Loan Borrowing,
such Borrowing shall be made as a Borrowing of Prime Rate Loans unless withdrawn by the Lead Borrower or Canadian
Borrower, as the case may be.

       SECTION 2.11 Change in Legality.


                                                   82
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 253 of 585


                 (a) Notwithstanding anything to the contrary contained elsewhere in this Agreement, if any Change in Law
        occurring after the Effective Date shall make it unlawful for a Lender to make or maintain a LIBO Loan or to give effect to
        its obligations as contemplated hereby with respect to a LIBO Loan, then, by written notice to the Lead Borrower or to
        the Canadian Borrower, as applicable, such Lender may (i) declare that LIBO Loans will not thereafter be made by such
        Lender hereunder, whereupon any request by the Lead Borrower or the Canadian Borrower, as applicable, for a LIBO
        Borrowing shall, unless withdrawn, as to such Lender only, be deemed a request for a Dollar denominated Prime Rate
        Loan unless such declaration shall be subsequently withdrawn; and (ii) require that all outstanding LIBO Loans made by
        such Lender be converted to Dollar denominated Prime Rate Loans, in which event all such LIBO Loans shall be
        automatically converted to Dollar denominated Prime Rate Loans as of the effective date of such notice as provided in
        SECTION 2.09(b). In the event any Lender shall exercise its rights hereunder, all payments and prepayments of principal
        which would otherwise have been applied to repay the LIBO Loans that would have been made by such Lender or the
        converted LIBO Loans of such Lender, shall instead be applied to repay the Prime Rate Loans made by such Lender in
        lieu of, or resulting from the conversion of, such LIBO Loans.

                (b) For purposes of this SECTION 2.11, a notice to the Lead Borrower or to the Canadian Borrower, as
        applicable, pursuant to SECTION 2.11(a) above shall be effective, if lawful, and if any LIBO Loans shall then be
        outstanding, on the last day of the then-current Interest Period; and, otherwise, such notice shall be effective on the date of
        receipt by the Lead Borrower or the Canadian Borrower, as applicable.

         SECTION 2.12 Default Interest. Effective upon written notice from the Administrative Agent or the Canadian Agent, as
applicable, after the occurrence of any Event of Default and at all times thereafter while such Event of Default is continuing, interest
for all Loans will be increased to, and overdue interest, fees and other amounts owing by the Borrowers (after as well as before
judgment, as and to the extent permitted by law) shall accrue interest at, a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days as applicable) (the Default Rate ) equal to the rate (including the
Applicable Margin) in effect from time to time plus two percent (2.00%) per annum and such interest shall be payable on each
Interest Payment Date (or any earlier maturity of the Loans).

        SECTION 2.13 Letters of Credit.

        Upon the terms and subject to the conditions herein set forth, at any time and from time to time after the Closing Date and
        prior to the Termination Date, the Lead Borrower on behalf of the Domestic Borrowers, and the Canadian Borrower for
        itself and its Subsidiaries, may request an Issuing Bank (which in the case of the Canadian Borrower shall be the Canadian
        Agent or a Canadian Lender) to issue, and subject to the terms and conditions contained herein, such Issuing Bank shall
        issue, for the account of the relevant Borrower, one or more Letters of Credit; provided, however, that no Letter of
        Credit shall be issued if, after giving effect to such issuance, (i) the aggregate Domestic Letter of Credit Outstandings shall
        exceed the Domestic Letter of Credit Sublimit, (ii) the aggregate Canadian Letter of Credit Outstandings shall exceed the
        Canadian Letter of Credit Sublimit, (iii) the Total Domestic Revolver Outstandings or the Total Canadian Revolver
        Outstandings, as applicable, would


                                                      83
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 254 of 585


exceed the limitations set forth in SECTION 2.01(a), (iv) the aggregate Domestic Letter of Credit Outstandings with
respect to any Issuing Bank shall exceed the Domestic Letter of Credit Commitment of such Issuing Bank or (v) the
aggregate Canadian Letter of Credit Outstandings with respect to any Issuing Bank shall exceed the Canadian Letter of
Credit Commitment of such Issuing Bank; provided further that no Letter of Credit shall be issued unless an Issuing Bank
shall have received notice from the Administrative Agent or the Canadian Agent that the conditions to such issuance have
been met (such notice shall be deemed given (x) if the Issuing Bank has not received notice that the conditions have not
been met, within two (2) Business Days of the initial request to the Issuing Bank and the Administrative Agent or
Canadian Agent, as applicable, pursuant to SECTION 2.13(h), or (y) if the aggregate undrawn amount under Letters of
Credit issued by such Issuing Bank then outstanding does not exceed the amount theretofore agreed to by the Lead
Borrower, the Administrative Agent and such Issuing Bank, on the same Business Day as the receipt by the Issuing Bank
of the request for issuance of a Letter of Credit if the request is received prior to 12:00 noon or on the next Business Day
if the request is received after 12:00 noon); and provided further that an Issuing Bank shall not be required to issue any
such Letter of Credit in its reasonable discretion if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or any
Applicable Law relating to such Issuing Bank or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in particular or shall impose upon such Issuing
Bank with respect to such Letter of Credit any restriction, reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated hereunder) not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective Date and which such Issuing Bank in good
faith deems material to it, (B) the issuance of such Letter of Credit would violate one or more policies of such Issuing
Bank applicable to letters of credit generally, (C) any Lender is at that time a Defaulting Lender, unless such Issuing Bank
has entered into arrangements, including the delivery of cash collateral, satisfactory to such Issuing Bank (in its sole
discretion) with the Borrowers or such Lender to eliminate such Issuing Bank’s actual or potential Fronting Exposure
(after giving effect to SECTION 2.27(a)(iv)) with respect to the Defaulting Lender arising from either (x) the Letter of
Credit then proposed to be issued or (y) that Letter of Credit and all other Letter of Credit Outstandings as to which such
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its sole discretion, (D) such Letter of Credit
contains any provisions for automatic reinstatement of the Stated Amount after any drawing thereunder, or (E) such Letter
of Credit is not in compliance with SECTIONS 2.13(b) or 2.13(c), as applicable. If requested by an Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. In the event of any inconsistency between the terms and conditions of this Agreement or
any Order and the terms and conditions of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of the applicable Order and this Agreement shall control and any grant of security interest or Lien under any
such Letter of Credit application shall be void and of no force and effect.

        (a) A permanent reduction of the Domestic Commitments or Canadian Commitments shall not require a
corresponding pro rata reduction in the Domestic Letter


                                            84
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 255 of 585


of Credit Sublimit or the Canadian Letter of Credit Sublimit, as applicable; provided, however, that if the Domestic Total
Commitments or Canadian Total Commitments are reduced to an amount less than the Domestic Letter of Credit Sublimit
or the Canadian Letter of Credit Sublimit, as applicable, then the Domestic Letter of Credit Sublimit or the Canadian
Letter of Credit Sublimit, as applicable shall be reduced to an amount equal to (or, at Lead Borrower’s or the Canadian
Borrower’s option, less than) the Domestic Total Commitments or Canadian Total Commitments. Any Issuing Bank
(other than JPMorgan or any of its Affiliates) shall notify the Administrative Agent in writing on each Business Day of all
Letters of Credit issued on the prior Business Day by such Issuing Bank; provided that (A) until the Administrative Agent
advises any such Issuing Bank that Excess Availability is less than $250,000,000, or (B) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed by the Administrative Agent and the
Issuing Bank, such Issuing Bank shall be required to so notify the Administrative Agent in writing only once each week of
the Letters of Credit issued by such Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the week as the Administrative Agent and such
Issuing Bank may agree. No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would not be permitted at
such time to issue such Letter of Credit in its amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

         (b) Each Standby Letter of Credit shall expire at or prior to the close of business on the earlier of the date which
is (i) one (1) year after the date of the issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree) (or, in the case of any renewal or extension thereof, one
(1) year after such renewal or extension) and (ii) unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing Bank, five (5) Business Days prior to the
Maturity Date; provided, however, that each Standby Letter of Credit may, upon the request of the Lead Borrower or the
Canadian Borrower, as applicable, include a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but not beyond the date that is five (5) Business Days prior
to the Maturity Date unless Cash Collateralized or otherwise credit supported to the reasonable satisfaction of the
Administrative Agent and the applicable Issuing Bank) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such Letter of Credit will not be renewed.

        (c) Each Commercial Letter of Credit shall expire at or prior to the close of business on the earlier of the date
which is (i) one year after the date of the issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the applicable Issuing Bank) and (ii) unless Cash Collateralized or otherwise
credit supported to the reasonable satisfaction of the Administrative Agent and the applicable Issuing Bank, five (5)
Business Days prior to the Maturity Date.

        (d) Drawings under each Letter of Credit shall be reimbursed by the Domestic Borrowers, in the case of any
Letter of Credit issued for them, and by the Canadian Borrower,


                                             85
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                   Declaration of Scott A. Rader Page 256 of 585


in the case of a Canadian Letter of Credit, in the currency in which the Letter of Credit is issued by paying to the
Administrative Agent or the Canadian Agent, as applicable, an amount equal to such drawing not later than 12:00 noon on
the Business Day immediately following the day that the Lead Borrower or the Canadian Borrower receives notice of
such drawing and demand for payment by the applicable Issuing Bank, provided that (i) in the absence of written notice to
the contrary from the Lead Borrower or the Canadian Borrower, as applicable, and subject to the other provisions of this
Agreement, such payments shall be financed when due with a Prime Rate Loan or Swingline Loan to the applicable
Borrower in an Equivalent Amount and the same currency and, to the extent so financed, the respective Borrower’s
obligation to make such payment shall be discharged and replaced by the resulting Prime Rate Loan or Swingline Loan,
and (ii) in the event that the Lead Borrower or the Canadian Borrower, as applicable, has notified the Administrative
Agent or the Canadian Agent, as applicable, that it will not so finance any such payments, the applicable Borrowers will
make payment directly to the applicable Issuing Bank when due. Such payments shall be due on the date specified in the
demand for payment by the Issuing Bank. The Administrative Agent or the Canadian Agent, as applicable, shall promptly
remit the payments received by it from any Borrower in reimbursement of a draw under a Letter of Credit to the
applicable Issuing Bank or the proceeds of a Prime Rate Loan or Swingline Loan, as the case may be, used to finance
such payment. The Issuing Banks shall, promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Banks shall promptly notify the Administrative
Agent or the Canadian Agent, as applicable, and the Lead Borrower or the Canadian Borrower, as applicable, by
telephone (confirmed by telecopy) of such demand for payment and whether the applicable Issuing Bank has made or will
make payment thereunder; provided, however, that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the applicable Issuing Bank and the Lenders with respect to any such payment.

        (e) If an Issuing Bank shall make any Letter of Credit Disbursement, then, unless the applicable Borrowers shall
reimburse such Issuing Bank in full on the date provided in SECTION 2.13(d), above, the unpaid amount thereof shall
bear interest at the rate per annum then applicable to Prime Rate Loans for Domestic Borrowers or the Canadian
Borrower, as applicable, for each day from and including the date such payment is made to, but excluding, the date that
such Borrowers reimburse such Issuing Bank therefor; provided, however, that, if such Borrowers fail to reimburse such
Issuing Bank when due pursuant to this SECTION 2.13(e), then interest shall accrue at the rate set forth in SECTION
2.12. Interest accrued pursuant to this paragraph shall be for the account of, and promptly remitted by the Administrative
Agent or the Canadian Agent, as applicable, upon receipt to, the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to SECTION 2.13(g) to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.

        (f) Immediately upon the issuance of any Letter of Credit by an Issuing Bank (or the amendment of a Letter of
Credit increasing the amount thereof), and without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Domestic Lender or Canadian Lender, as applicable, (other than a Term Lender)


                                           86
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 257 of 585


and each such Lender shall be deemed unconditionally and irrevocably to have purchased from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the extent of such Lender’s Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, in such Letter of Credit, each drawing
thereunder and the obligations of the Borrowers under this Agreement and the other Loan Documents with respect
thereto. Upon any change in the Domestic Commitments or Canadian Commitments pursuant to SECTION 2.02 (other
than pursuant to SECTION 2.02(e)), SECTION 2.15, SECTION 2.17 or SECTION 9.04 of this Agreement, it is
hereby agreed that with respect to all Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Domestic Commitment Percentages or new Canadian Commitment
Percentages, as applicable, of the assigning and assignee Lenders. Any action taken or omitted by an Issuing Bank under
or in connection with a Letter of Credit, if taken or omitted in the absence of gross negligence or willful misconduct, shall
not create for such Issuing Bank any resulting liability to any Lender.

         (g) In the event that an Issuing Bank makes any Letter of Credit Disbursement and the Borrowers shall not have
reimbursed such amount in full to such Issuing Bank pursuant to this SECTION 2.13, such Issuing Bank shall promptly
notify the Administrative Agent or the Canadian Agent, as applicable, which shall promptly notify each Domestic Lender
or Canadian Lender, as applicable, of such failure, and each Domestic Lender or Canadian Lender, as applicable, (other
than a Term Lender) shall promptly and unconditionally pay to the Administrative Agent or the Canadian Agent, as
applicable, for the account of such Issuing Bank the amount of such Lender’s Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, of such unreimbursed payment in dollars and in same day funds. If an
Issuing Bank so notifies the Administrative Agent or the Canadian Agent, as applicable, and the Administrative Agent or
the Canadian Agent so notifies the applicable Lenders prior to 11:00 a.m. on any Business Day, each such Domestic
Lender or Canadian Lender, as applicable, shall make available to such Issuing Bank such Lender’s Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of the amount of such payment on such
Business Day in same day funds (or if such notice is received by the Domestic Lenders or Canadian Lenders, as
applicable, after 11:00 a.m. on the day of receipt, payment shall be made on the immediately following Business Day in
same day funds). If and to the extent such Domestic Lender or Canadian Lender, as applicable, shall not have so made its
Domestic Commitment Percentage or Canadian Commitment Percentage, as applicable, of the amount of such payment
available to the applicable Issuing Bank, such Domestic Lender or Canadian Lender, as applicable, agrees to pay to such
Issuing Bank forthwith on demand such amount, together with interest thereon, for each day from such date until the date
such amount is paid to the Administrative Agent or the Canadian Agent, as applicable, for the account of such Issuing
Bank at the Federal Funds Effective Rate, in the case of payments by a Domestic Lender, and the Bank of Canada
Overnight Rate, in the case of payments by a Canadian Lender. Each Lender agrees to fund its Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, of such unreimbursed payment notwithstanding a failure
to satisfy any applicable lending conditions or the provisions of SECTION 2.01 or SECTION 2.06, or the occurrence of
the Termination Date. The failure of any Domestic


                                             87
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 258 of 585


Lender or Canadian Lender to make available to the applicable Issuing Bank its Domestic Commitment Percentage or
Canadian Commitment Percentage of any payment under any Letter of Credit shall neither relieve any Domestic Lender
or any Canadian Lender, as applicable, of its obligation hereunder to make available to such Issuing Bank its Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of any payment under any Letter of Credit
on the date required, as specified above, nor increase the obligation of such other Domestic Lender or Canadian Lender.
Whenever any Domestic Lender or Canadian Lender, as applicable, has made payments to an Issuing Bank in respect of
any reimbursement obligation for any Letter of Credit, such Domestic Lender or Canadian Lender shall be entitled to
share ratably, based on its Domestic Commitment Percentage or Canadian Commitment Percentage, as applicable, in all
payments and collections thereafter received on account of such reimbursement obligation. All participations in Letters of
Credit by the Lenders shall be made in such currency as the Letter of Credit is denominated or in the dollar equivalent
thereof.

         (h) Whenever the Lead Borrower or the Canadian Borrower, as applicable, desires that an Issuing Bank issue a
Letter of Credit (or the amendment, renewal or extension (other than automatic renewal or extensions) of an outstanding
Letter of Credit), the Lead Borrower or the Canadian Borrower, as applicable, shall give to the applicable Issuing Bank
and the Administrative Agent or the Canadian Agent, as applicable, at least two (3) Business Days’ and, solely with
respect to Letters of Credit denominated in CD$, five (5) Business Days’, prior written notice (including, without
limitation, by telegraphic, telex, facsimile or cable communication) (or, in each case, such shorter period as may be agreed
upon in writing by the applicable Issuing Bank and the Lead Borrower) specifying the date on which the proposed Letter
of Credit is to be issued, amended, renewed or extended (which shall be a Business Day), the Stated Amount of the
Letter of Credit so requested (and, if for the Canadian Borrower, whether such Letter of Credit is to be denominated in
dollars or CD$), the expiration date of such Letter of Credit, the name and address of the beneficiary thereof, and the
provisions thereof. If requested by an Issuing Bank, the Lead Borrower or the Canadian Borrower, as applicable, shall
also submit documentation on such Issuing Bank’s standard form in connection with any request for the issuance,
amendment, renewal or extension of a Letter of Credit; provided that, in the event of a conflict or inconsistency between
the terms of such documentation and this Agreement, the terms of this Agreement shall supersede any inconsistent or
contrary terms in such documentation and this Agreement shall control and any grant of security interest or Lien under any
such Letter of Credit application shall be void and of no force and effect.

        (i) Subject to the limitations set forth below, the obligations of the Borrowers to reimburse the Issuing Banks for
any Letter of Credit Disbursement shall be unconditional, absolute and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement under all circumstances, including, without limitation (it being understood that any such
payment by the Borrowers shall be without prejudice to, and shall not constitute a waiver of, any rights the Borrowers
might have or might acquire as a result of the payment by an Issuing Bank of any draft or the reimbursement by the
Borrowers thereof): (i) any lack of validity or enforceability of a Letter of Credit; (ii) the existence of any claim, setoff,
defense or other right which a Borrower may have at any time against a beneficiary of any


                                             88
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 259 of 585


Letter of Credit or against any Issuing Bank or any of the Credit Parties, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged or fraudulent in any respect or any statement therein being
untrue or inaccurate in any respect, or any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit; (iv) payment by an Issuing Bank of any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not comply with the terms of such Letter of
Credit; (v) waiver by an Issuing Bank of any requirement that exists for such Issuing Bank’s protection and not the
protection of any Borrower or any waiver by an Issuing Bank which does not in fact materially prejudice any Borrower;
(vi) any honor of a demand for payment presented electronically even if a Letter of Credit requires that demand be in the
form of a draft; (vii) any payment made by any Issuing Bank in respect of an otherwise complying item presented after the
date specified as the expiration date of, or the date by which documents must be received under, a Letter of Credit if
presentation after such date is authorized by the UCC, the International Standby Practices 1998 published by the
Institute of International Banking Law & Practice (or such later version thereof as may be in effect at the time of issuance),
or the Uniform Customs and Practice for Documentary Credits, International Chamber of Commerce Publication No.
600 (or such later version thereof as may be in effect at the time of issuance), as applicable; (viii) any payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by an Issuing Bank under a Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor- -possession, assignee for the benefit of creditors, liquidator, receiver, interim receiver,
monitor or other representative of or successor to any beneficiary or any transferee of such Letter of Credit, including any
arising in connection with any proceeding under Bankruptcy Law; (ix) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, that might, but for the provisions of this SECTION 2.13, constitute a legal
or equitable discharge of, or provide a right of setoff against, any Loan Party’s obligations hereunder; or (x) the fact that
any Event of Default shall have occurred and be continuing; provided that the Borrowers shall have no obligation to
reimburse the Issuing Bank to the extent that such payment was made in error due to the gross negligence or willful
misconduct of the Issuing Bank (as determined by a court of competent jurisdiction or another independent tribunal having
jurisdiction). No Credit Party shall have any liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing shall not be construed to excuse the Issuing
Banks from liability to the Borrowers to the extent of any direct damages (as opposed to special, indirect, punitive or
consequential damages, claims in respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the applicable Issuing Bank’s gross


                                             89
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                   Declaration of Scott A. Rader Page 260 of 585


negligence or willful misconduct when determining whether drafts and other documents presented under a Letter of Credit
comply with the terms thereof. In furtherance of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in compliance with the terms of a Letter of
Credit, an Issuing Bank may, in its reasonable discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance with the terms of such Letter of
Credit.

         (j) Subject to the terms and conditions of the Orders, if any Event of Default shall occur and be continuing, on
the Business Day that the Lead Borrower or the Canadian Borrower, as applicable, receives notice from the
Administrative Agent or the Canadian Agent, as applicable, or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the applicable Loan Parties shall promptly Cash Collateralize the Letter of Credit
Outstandings owing by such Loan Parties as of such date. For purposes of this Agreement, Cash Collateralize means to
deposit in the applicable Cash Collateral Account an amount in cash equal to 103% of the Letter of Credit Outstandings
owing by such Loan Parties as of such date, plus any accrued and unpaid interest thereon. Each such deposit shall be held
by the Administrative Agent or the Canadian Agent for the payment and performance of the Obligations and the Other
Liabilities. The Administrative Agent or the Canadian Agent, as applicable, shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such Cash Collateral Account. Other than any interest earned on the
investment of such deposits (for the benefit of the applicable Borrower), which investments shall be made at the option
and in the sole discretion of the Administrative Agent or the Canadian Agent, as applicable (at the request of the Lead
Borrower and at the Borrowers’ risk and expense), such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such Cash Collateral Account shall be applied by the
Administrative Agent or the Canadian Agent to reimburse the Issuing Banks for payments on account of drawings under
Letters of Credit for which it has not been reimbursed and, to the extent not so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrowers for the Letter of Credit Outstandings at such time or, if the maturity of the
Loans has been accelerated, shall be applied to satisfy the other respective Obligations and the Other Liabilities of the
applicable Borrower. If at any time the total amount of funds held as cash collateral are subject to any senior right or claim
of any Person other than the Administrative Agent or that the total amount of such funds is less than 103% of the Letter of
Credit Outstandings owing by the Loan Parties as of such date, the Borrowers will, promptly following written demand by
the Administrative Agent, pay to the Administrative Agent, as additional funds to be deposited as cash collateral, an
amount equal to such deficiency. If the applicable Borrower is required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount (to the extent not applied as aforesaid) shall be returned
promptly to the respective Borrower but in no event later than two (2) Business Days after all Events of Defaults have
been cured or waived.


                                             90
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 261 of 585


        (k) Notwithstanding anything to the contrary contained herein, with respect to the Canadian Borrower only, if an
Issuing Bank for any Canadian Letter of Credit is not the Canadian Agent or a Canadian Lender: (i) the Canadian
Borrower authorizes the Canadian Agent to arrange for the issuance of Canadian Letters of Credit from such Issuing
Bank and to pay and indemnify (the L/C Credit Support ) such Issuing Bank from and against all reasonable charges in
connection with the issuance, negotiation, settlement, amendment and processing of each such Canadian Letter of Credit,
and the Canadian Borrower agrees to pay and indemnify the Canadian Agent for and in respect of the L/C Credit
Support and agrees that such obligation to pay and indemnify shall be deemed Canadian Liabilities; (ii) any notices,
requests or applications under this SECTION 2.13 shall contemporaneously be delivered to both such Issuing Bank and
the Canadian Agent; (iii) drawings under any Letters of Credit as provided in and L/C Disbursements as provided in
SECTION 2.13(d) shall immediately and on the same Business Day be reimbursed by the Canadian Agent, and all
interest accruing or payable pursuant to SECTION 2.13(d) or SECTION 2.13(f) shall be for the account of the
Canadian Agent and not the Issuing Banks; and (iv) the Canadian Borrower’s reimbursement obligation under SECTION
2.13(d) and/or SECTION 2.13(g) shall be due to the Canadian Agent and the Lenders shall make available to the
Canadian Agent (for its own account) the amount of its payment provided for in SECTION 2.13(g).

        (l) Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Issuing Bank shall have all of the benefits and immunities (A) provided to the
Agents in Article VIII with respect to any acts taken or omissions suffered by such Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and letter of credit applications and other documents,
instruments or agreements relating to such Letters of Credit as fully as if the term Agents as used in Article V included
such Issuing Bank with respect to such acts or omissions, and (B) as additionally provided herein with respect to such
Issuing Bank.

         (m) Unless otherwise expressly agreed by the Issuing Bank and the Lead Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the UCP shall apply to
each Commercial Letter of Credit. Notwithstanding the foregoing, the Issuing Banks shall not be responsible to the
Borrowers for, and the Issuing Banks’ rights and remedies against the Borrowers shall not be impaired by, any action or
inaction of the Issuing Banks required or permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any order of a jurisdiction where the Issuing Bank
or the beneficiary is located, the practice stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of International Banking Law & Practice,
whether or not any Letter of Credit chooses such law or practice.

        (n) [Reserved].

         (o) Notwithstanding anything herein to the contrary, no Issuing Bank shall have any obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of


                                            91
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 262 of 585


which would be made available to any Person (i) to fund any activity or business of or with any Sanctioned Person, or in
any Sanctioned Country, or (ii) in any manner that would result in a violation of any applicable Sanctions by any Person a
party to this Agreement.

SECTION 2.14 Increased Costs.

        (a)         If any Change in Law shall:
                 (i) impose, modify or deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of, or credit extended or participated in by, any
Lender or any holding company of any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Banks;

                       subject any Lender or Issuing Bank to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (c) through (e) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

                       impose on any Lender or any Issuing Bank or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBO Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit) or to reduce the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then, upon the request of such Lender or such Issuing Bank, the
Domestic Borrowers or the Canadian Borrower, as applicable, will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.

         (b) If any Lender or any Issuing Bank determines that any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or such Issuing Bank’s capital or liquidity or on the
capital or liquidity of such Lender’s or such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company would have achieved but for such Change in Law (taking into consideration such Lender’s or such
Issuing Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.


                                              92
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                   Declaration of Scott A. Rader Page 263 of 585


        (c) A certificate of a Lender or an Issuing Bank setting forth the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as specified in paragraphs (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such amount or amounts were determined shall
be delivered to the Lead Borrower or the Canadian Borrower, as applicable, and shall be conclusive absent manifest
error. The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within fifteen (15) Business Days after receipt thereof.

        (d) Failure or delay on the part of any Lender or any Issuing Bank to demand compensation pursuant to this
SECTION 2.14 shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a Lender or an Issuing Bank pursuant to
this SECTION 2.14 for any increased costs or reductions incurred more than 90 days prior to the date that such Lender
or such Issuing Bank, as the case may be, notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is retroactive, then the 90 day period referred to
above shall be extended to include the period of retroactive effect thereof.

SECTION 2.15 Termination or Reduction of Commitments.

        (a) Upon at least two (2) Business Days’ prior written notice to the Administrative Agent, the Lead Borrower
may, at any time, in whole permanently terminate, or from time to time in part permanently reduce, the Domestic
Commitments. Each such reduction shall be in the principal amount of $5,000,000 or any integral multiple thereof. Each
such reduction or termination shall (i) be applied ratably to the Domestic Commitments of each Lender and (ii) be
irrevocable at the effective time of any such termination or reduction. The Domestic Borrowers shall pay to the
Administrative Agent, for application as provided in clause (i) of this SECTION 2.15(a), (A) at the effective time of any
such termination (but not any partial reduction), all earned and unpaid Unused Fees accrued on the Domestic
Commitments so terminated and (B) at the effective time of any such reduction or termination, any amount by which the
Total Domestic Revolver Outstandings on such date exceed the amount to which the Domestic Commitments are to be
reduced effective on such date.

        (b) Upon at least two (2) Business Days’ prior written notice to the Canadian Agent, the Canadian Borrower
may, at any time, in whole permanently terminate, or from time to time in part permanently reduce, the Canadian
Commitments. Each such reduction shall be in the principal amount of $5,000,000 or any integral multiple thereof. Each
such reduction or termination shall (i) be applied ratably to the Canadian Commitments of each Canadian Lender and (ii)
be irrevocable at the effective time of any such termination or reduction. The Canadian Borrower shall pay to the
Canadian Agent, for application as provided in clause (i) of this SECTION 2.15(b), (A) at the effective time of each such
termination (but not any partial reduction), all earned and unpaid Canadian Unused Fees accrued on the Canadian
Commitments so terminated and (B) at the effective time of each


                                           93
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                   Declaration of Scott A. Rader Page 264 of 585


such reduction or termination, any amount by which the Total Canadian Revolver Outstandings on such date exceed the
amount to which the Canadian Commitments are to be reduced effective on such date.

        (c) In the event that the Lead Borrower terminates the Domestic Commitments, the Canadian Commitments
shall be deemed to have also been terminated, without any further action by the Lead Borrower, the Canadian Borrower
or any Credit Party.

SECTION 2.16 Optional Prepayment of Loans: Reimbursement of Lenders.

        (a)         The Borrowers shall have the right, at any time and from time to time, to prepay (without a commitment
reduction) outstanding Revolving Credit Loans and Term Loans, in whole or in part, (x) with respect to LIBO Loans or
BA Equivalent Loans, upon at least three (3) Business Days’ prior written, telex or facsimile notice to the Administrative
Agent or the Canadian Agent, as applicable, prior to 12:00 noon, and (y) with respect to Prime Rate Loans, on the same
Business Day if written, telex or facsimile notice is received by the Administrative Agent or the Canadian Agent, as
applicable, prior to 12:00 noon (or 11:00 a.m. in the case of the CD$ Prime Rate Loans or Dollar denominated Prime
Rate Loans of the Canadian Borrower), subject in each case to the following limitations: Notwithstanding the foregoing,
Term Loans may not be voluntarily prepaid unless and until either all other Obligations or Canadian Liabilities, as
applicable (other than, in each case, Term Loans) have been paid in full and all Letters of Credit have been Cash
Collateralized.
                (i) Subject to SECTION 2.17, all prepayments of Revolving Credit Loans shall be paid to the
Administrative Agent or the Canadian Agent, as applicable, for application (except as otherwise directed by the
applicable Borrower), first, to the prepayment of outstanding Swingline Loans, second, to the prepayment of other
outstanding Revolving Credit Loans ratably in accordance with each Lender’s Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, and, third, if an Event of Default then exists, to Cash Collateralize the
Letter of Credit Outstandings. All prepayments of Term Loans shall be paid to the Administrative Agent or the Canadian
Agent, as applicable, for application to the prepayment of outstanding Term Loans.

                     Subject to the foregoing, outstanding Prime Rate Loans of the Domestic Borrowers shall be prepaid
before outstanding LIBO Loans are prepaid, and outstanding Prime Rate Loans of the Canadian Borrower shall be
prepaid before outstanding BA Equivalent Loans or LIBO Loans are prepaid (except as otherwise directed by the
applicable Borrower). Each partial prepayment of LIBO Loans shall be in an integral multiple of $1,000,000 (but in no
event less than $10,000,000), and each partial prepayment of BA Equivalent Loans shall be in an integral multiple of
CD$1,000,000 (but in no event less than CD$5,000,000). No prepayment of LIBO Loans or BA Equivalent Loans shall
be permitted pursuant to this SECTION 2.16 other than on the last day of an Interest Period applicable thereto, unless
the applicable Borrowers reimburse the Lenders for all Breakage Costs associated therewith within five (5) Business Days
of receiving a written demand for such reimbursement which sets forth the calculation of such Breakage Costs in
reasonable detail. No partial prepayment of a Borrowing of LIBO Loans or BA Equivalent Loans shall result in the
aggregate principal amount of the LIBO Loans or BA Equivalent Loans remaining outstanding pursuant to such Borrowing
being less than $10,000,000 or CD$5,000,000, as


                                           94
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 265 of 585


applicable (unless all such outstanding LIBO Loans or BA Equivalent Loans are being prepaid in full). No partial
prepayment of a Borrowing of BA Equivalent Loans shall result in the aggregate principal amount of the BA Equivalent
Loans remaining outstanding pursuant to such Borrowing being less than CD$5,000,000 (unless all such outstanding BA
Equivalent Loans are being prepaid in full); and

                      Each notice of prepayment shall specify the prepayment date, the principal amount and Type of the
Loans to be prepaid and, in the case of LIBO Loans or BA Equivalent Loans, the Borrowing or Borrowings pursuant to
which such Revolving Credit Loans were made. Each notice of prepayment shall be revocable; provided that, within five
(5) Business Days of receiving a written demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail, the applicable Borrower shall reimburse the Lenders for all Breakage Costs associated with
the revocation of any notice of prepayment. The Administrative Agent or the Canadian Agent, as applicable, shall,
promptly after receiving notice from the Lead Borrower hereunder, notify each applicable Lender of the principal amount
and Type of the Loans held by such Lender which are to be prepaid, the prepayment date and the manner of application
of the prepayment.

         (b) The Domestic Borrowers shall reimburse each Domestic Lender and the Canadian Borrower shall
reimburse each Canadian Lender as set forth below for any loss incurred or to be incurred by the Domestic Lenders or
the Canadian Lenders, as applicable, in the reemployment of the funds (i) resulting from any prepayment (for any reason
whatsoever, including, without limitation, conversion to Prime Rate Loans or acceleration by virtue of, and after, the
occurrence of an Event of Default) of any LIBO Loan or BA Equivalent Loan required or permitted under this
Agreement, if such Revolving Credit Loan is prepaid other than on the last day of the Interest Period for such Revolving
Credit Loan or (ii) in the event that after the Lead Borrower or the Canadian Borrower, as applicable, delivers a notice of
borrowing under SECTION 2.04 in respect of LIBO Loans or BA Equivalent Loans, such Revolving Credit Loans are
not made on the first day of the Interest Period specified in such notice of borrowing for any reason (including, without
limitation, revocation by a Borrower of a notice of Borrowing) other than a breach by such Lender of its obligations
hereunder or the delivery of any notice pursuant to SECTION 2.09, SECTION 2.10 or SECTION 2.11, or (iii) in the
event that after a Borrower delivers a notice of commitment reduction under SECTION 2.15 or a notice of prepayment
under this SECTION 2.16 in respect of LIBO Loans or BA Equivalent Loans, such commitment reductions or such
prepayments are not made on the day specified in such notice of reduction or prepayment. Such loss shall be the amount
(herein, collectively, Breakage Costs ) as reasonably determined by such Lender as the excess, if any, of (A) the amount
of interest which would have accrued to such Lender on the amount so paid, not prepaid or not borrowed at a rate of
interest equal to the Adjusted LIBO Rate or BA Equivalent Rate, as applicable, for such Revolving Credit Loan (but
specifically excluding any Applicable Margin), for the period from the date of such payment or failure to borrow or failure
to prepay to the last day (x) in the case of a payment or refinancing of a LIBO Loan or BA Equivalent Loan with Prime
Rate Loans other than on the last day of the Interest Period for such Revolving Credit Loan or the failure to prepay a
LIBO Loan of BA Equivalent Loan, of the then current Interest Period for such Revolving Credit Loan or (y) in the case
of such failure to borrow,


                                            95
          Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                         Declaration of Scott A. Rader Page 266 of 585


      of the Interest Period for such LIBO Loan or BA Equivalent Loan which would have commenced on the date of such
      failure to borrow, over (B) in the case of a LIBO Loan, the amount of interest which would have accrued to such Lender
      on such amount by placing such amount on deposit for a comparable period with leading banks in the London interbank
      market or, in the case of a BA Equivalent Loan, the amount of interest which would have accrued to such Lender on such
      amount by placing such amount on deposit for a comparable period with The Toronto-Dominion Bank. Any Lender
      demanding reimbursement for such loss shall deliver to the Lead Borrower or the Canadian Borrower, as applicable, from
      time to time one or more certificates setting forth the amount of such loss as determined by such Lender and setting forth
      in reasonable detail the manner in which such amount was determined and such amounts shall be due within ten (10)
      Business Days after the receipt of such notice; provided that the requirements of this SECTION 2.16(b) shall not be
      condition upon any actual match funding by any Lender.

              (c) [Reserved].

             (d) Whenever any partial prepayment of Revolving Credit Loans is to be applied to LIBO Loans or BA
      Equivalent Loans, such LIBO Loans or BA Equivalent Loans shall be prepaid in the chronological order of their Interest
      Payment Dates or as the Lead Borrower or the Canadian Borrower, as applicable, may otherwise designate in writing.

        SECTION 2.17 Mandatory Prepayment of Loans; Mandatory Reduction or Termination of Commitments; Cash
Collateral. The outstanding Obligations shall be subject to prepayment as follows:

               (a) If, at any time, the Total Domestic Revolver Outstandings exceeds Domestic Availability, including, without
      limitation, as a result of one or more fluctuations in the exchange rate of the CD$ against the dollar, the Domestic
      Borrowers will, immediately upon notice from the Administrative Agent: (i) prepay the Revolving Credit Loans in an
      amount necessary to eliminate such excess; and (ii) if, after giving effect to the prepayment in full of all outstanding
      Revolving Credit Loans such excess has not been eliminated, Cash Collateralize the Domestic Letters of Credit
      Outstanding.

              (b) If, at any time, the Total Canadian Revolver Outstandings exceeds Canadian Availability, in each case
      calculated in dollars at the Equivalent Amount, including, without limitation, as a result of one or more fluctuations in the
      exchange rate of the CD$ against the dollar, the Canadian Borrower will immediately upon notice from the Canadian
      Agent (or within five (5) Business Days after notice from the Canadian Agent if such excess is solely the result of one or
      more fluctuations in the exchange rate of the CD$ against the dollar and the Canadian Loan Ceiling has not been
      exceeded) (i) prepay the Revolving Credit Loans to the Canadian Borrower in an amount necessary to eliminate such
      excess, and (ii) if, after giving effect to the prepayment in full of all such outstanding Revolving Credit Loans such excess
      has not been eliminated, Cash Collateralize the Canadian Letters of Credit Outstanding.


                                                   96
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 267 of 585


        (c) If at any time, the calculation of Canadian Loan to Value is less than zero (0), the Canadian Borrower will,
upon notice from the Canadian Agent, promptly prepay the Revolving Credit Loans that were made to the Canadian
Borrower in such amount as may be necessary so that, after giving effect to such prepayment, the Canadian Loan to
Value is not less than zero.

        (d) The Revolving Credit Loans shall be repaid daily in accordance with (and to the extent required under) the
provisions of SECTION 2.18, to the extent then applicable.

        (e) [Reserved]

        (f) [Reserved]

        (g) Subject to the foregoing, outstanding Prime Rate Loans of the Domestic Borrowers shall be prepaid before
outstanding LIBO Loans of the Domestic Borrowers are prepaid and outstanding Prime Rate Loans of the Canadian
Borrower shall be prepaid before outstanding BA Equivalent Loans or LIBO Loans of the Canadian Borrower are
prepaid. No prepayment of LIBO Loans or BA Equivalent Loans shall be permitted pursuant to this SECTION 2.17
other than on the last day of an Interest Period applicable thereto, unless the applicable Borrowers reimburse the
Domestic Lenders or Canadian Lenders, as applicable, for all Breakage Costs associated therewith within five (5)
Business Days of receiving a written demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail. In order to avoid such Breakage Costs, as long as no Event of Default has occurred and is
continuing, at the request of the Lead Borrower, the Administrative Agent or the Canadian Agent, as applicable, shall hold
all amounts required to be applied to LIBO Loans or BA Equivalent Loans in the Cash Collateral Account and will apply
such funds to the applicable LIBO Loans and BA Equivalent Loans at the end of the then pending Interest Period therefor
(provided that the foregoing shall in no way limit or restrict the Agents’ or the Canadian Agent’s rights upon the
subsequent occurrence of an Event of Default). A prepayment of the Revolving Credit Loans pursuant to SECTION 2.16
or this SECTION 2.17 shall not permanently reduce the Commitments. A prepayment of the Term Loans shall
permanently reduce the Term Loans and may not he reborrowed.

        (h) All amounts required to be applied to all Revolving Credit Loans hereunder (other than Swingline Loans)
shall be applied ratably in accordance with each Domestic Lender’s Domestic Commitment Percentage or each Canadian
Lender’s Canadian Commitment Percentage, as applicable. All credits against the Obligations or the Canadian Liabilities
shall be conditioned upon final payment to the Administrative Agent or the Canadian Agent, as applicable, of the items
giving rise to such credits. If any item credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent or the Canadian Agent, as applicable, shall have
the right to reverse such credit and charge the amount of such item to the Loan Account and the Borrowers shall
indemnify the Secured Parties against all claims and losses resulting from such dishonor or return.


                                            97
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 268 of 585


        (i) Without in any way limiting the provisions of SECTION 2.17(a) or SECTION 2.17(b), the Administrative
Agent shall, monthly (or more frequently in the Administrative Agent’s reasonable discretion in the event of a material
change in the foreign exchange rates), make the necessary exchange rate calculations to determine whether any such
excess described in such Sections exists on such date.

         (j) Upon the Termination Date, the Commitments of the Lenders and the credit facility provided hereunder shall
be terminated in full, and the Domestic Borrowers shall pay, in full and in cash, all outstanding Loans and all other
outstanding Obligations and Other Liabilities then owing by them to the Lenders, and the Canadian Borrower shall pay in
full and in cash, all outstanding Loans to it and all other Canadian Liabilities owing by it to the Lenders.

       (k) All Obligations, Canadian Liabilities and Other Liabilities shall be payable to the Administrative Agent or the
Canadian Agent, as applicable, in the currency in which they are denominated.

        (l) In the event of a direct conflict between the priority provisions of this SECTION 2.17 and other provisions
contained in any other Loan Document, it is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible, to be in concert with each other. In the
event of any actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms and provisions of this SECTION
2.17 shall control and govern.

SECTION 2.18 Cash Management.

         (a)      Promptly upon (and in any event not later than two Business Days following) the occurrence of a Cash
Dominion Event, the Loan Parties, upon the request of the Collateral Agent, shall deliver to the Collateral Agent a
schedule of all DDAs, that to the knowledge of the Responsible Officers of the Loan Parties, are maintained by the Loan
Parties, which schedule includes, with respect to each depository, (i) the name and address of such depository, (ii) the
account number(s) maintained with such depository, and (iii) a contact person at such depository.
         (b) [Reserved.]

        (c) Each Loan Party has or shall have:

                  (i) delivered to the Administrative Agent and the Canadian Agent, as applicable, notifications (each, a
 Credit Card Notification ) substantially in the form attached hereto as Exhibit K which have been executed on behalf of
such Loan Party and addressed to such Loan Party’s credit card clearinghouses and processors. Schedule 2.18(b) sets
forth all credit card processing agreements as of the Effective Date;

                    entered into a blocked account agreement (each, a Blocked Account Agreement ) in form and
substance reasonably satisfactory to the Collateral Agent or the Canadian Agent, as applicable, with any bank with which
such Loan Party maintains deposit


                                            98
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 269 of 585


account(s) into which the DDA’s are swept (collectively, the Blocked Accounts ). Schedule 2.18(c)(ii) sets forth all
Blocked Accounts as of the Effective Date.

        (d) Each Credit Card Notification and Blocked Account Agreement shall require, during the continuance of a
Cash Dominion Event (and delivery of notice thereof from the Administrative Agent), the ACH or wire transfer on each
Business Day (and whether or not there is then an outstanding balance in the Loan Account) of all available cash receipts
(the Cash Receipts ) (other than amounts not to exceed $25,000,000 in the aggregate which may be deposited into a
segregated DDA (not to be located in the Province of Quebec, Canada) which the Lead Borrower designates in writing
to the Administrative Agent as being the uncontrolled cash account (the Designated Account )) to the concentration
account maintained by the Administrative Agent at JPMorgan Chase Bank, N.A. (the Domestic Concentration
Account ) or maintained by the Canadian Agent (the Canadian Concentration Account ), from:

                (i) the sale of Inventory and other Collateral;

                    all proceeds of collections of Accounts;

                   each Blocked Account (including all cash deposited therein from each DDA (other than the
Designated Account); and

                (iv) the cash proceeds of all credit card charges.

        (e) If, at any time during the continuance of a Cash Dominion Event, any cash or cash equivalents owned by any
Loan Party (other than (i) an amount of up to $25,000,000 that is on deposit in the Designated Account, which funds shall
not be funded from, or when withdrawn from the Designated Account, shall not be replenished by, funds constituting
proceeds of Collateral so long as such Cash Dominion Event continues, (ii) de minimis cash or cash equivalents
inadvertently misapplied by the Loan Parties and (iii) payroll, trust and tax withholding accounts funded in the ordinary
course of business and required by Applicable Law) are deposited to any account, or held or invested in any manner,
otherwise than in a Blocked Account that is subject to a Blocked Account Agreement (or a DDA which is swept daily to
a Blocked Account), the Collateral Agent or the Canadian Agent may require the applicable Loan Party to close such
account and have all funds therein transferred to a Blocked Account, and all future deposits made to a Blocked Account
which is subject to a Blocked Account Agreement.

        (f) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or Blocked Accounts,
subject to the execution and delivery to the Administrative Agent or the Canadian Agent, as applicable, of appropriate
Blocked Account Agreements (unless expressly waived by the Collateral Agent or the Canadian Agent) consistent with
the provisions of this SECTION 2.18 and otherwise reasonably satisfactory to the Collateral Agent and, if applicable, the
Canadian Agent. The Loan Parties shall furnish the Collateral Agent with prior written notice of their intention to open or
close a Blocked Account and the Collateral Agent shall promptly notify the Lead Borrower as to whether the Collateral
Agent shall require a Blocked Account Agreement with the Person with whom such account


                                            99
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 270 of 585


will be maintained. Unless consented to in writing by the Collateral Agent and, if applicable, the Canadian Agent, the Loan
Parties shall not enter into any agreements with credit card processors other than the ones expressly contemplated herein
unless, contemporaneously therewith, a Credit Card Notification, is executed and delivered to the Administrative Agent or
the Canadian Agent, as applicable.

       (g) The Loan Parties may also maintain one or more disbursement accounts (the Disbursement Accounts ) to
be used by the Loan Parties for disbursements and payments (including payroll) in the ordinary course of business or as
otherwise permitted hereunder.

         (h) The Domestic Concentration Account and the Canadian Concentration Account shall at all times be under
the sole dominion and control of the Administrative Agent or the Canadian Agent, as applicable. Each Loan Party hereby
acknowledges and agrees that (i) such Loan Party has no right of withdrawal from such Concentration Accounts, (ii) the
funds on deposit in such Concentration Accounts shall at all times continue to be collateral security for all of the
Obligations and the Other Liabilities, provided that funds in the Canadian Concentration Account shall be applied only to
the Canadian Liabilities, and (iii) the funds on deposit in each such Concentration Account shall be applied as provided in
this Agreement. In the event that, notwithstanding the provisions of this SECTION 2.18, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections, such proceeds and collections shall be held in
trust by such Loan Party for the Administrative Agent or the Canadian Agent, as applicable, shall not be commingled with
any of such Loan Party’s other funds or deposited in any account of such Loan Party and shall promptly be deposited into
the applicable Concentration Account or dealt with in such other fashion as such Loan Party may be instructed by the
Collateral Agent or the Canadian Agent, as applicable.

        (i) Any amounts received in the Domestic Concentration Account or the Canadian Concentration Account at any
time when all of the Obligations or the Canadian Liabilities, as applicable, and Other Liabilities then due have been and
remain fully repaid shall be remitted to the operating account of the Domestic Borrowers or the Canadian Borrower
maintained with the Administrative Agent or the Canadian Agent, respectively.

        (j) The Administrative Agent or the Canadian Agent, as applicable, shall promptly (but in any event within one
(1) Business Day) furnish written notice to each Person with whom a Blocked Account is maintained of any termination of
a Cash Dominion Event.

        (k) The following shall apply to deposits and payments under and pursuant to this Agreement:

                  (i) Funds shall be deemed to have been deposited to the applicable Concentration Account on the
Business Day on which deposited, provided that such deposit is available to the Administrative Agent or the Canadian
Agent, as applicable, by 4:00 p.m. on that Business Day (except that, if the Obligations or Canadian Liabilities are being
paid in full, by 2:00 p.m. on that Business Day);


                                            100
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 271 of 585


                     Funds paid to the Administrative Agent or the Canadian Agent, as applicable, other than by deposit
to the Concentration Account, shall be deemed to have been received on the Business Day when they are good and
collected funds, provided that such payment is available to the Administrative Agent or the Canadian Agent, as applicable,
by 4:00 p.m. on that Business Day (except that, if the Obligations or Canadian Liabilities are being paid in full, by 2:00
p.m. on that Business Day);

                      If a deposit to a Concentration Account or payment is not available to the Administrative Agent until
after 4:00 p.m. (or, to the Canadian Agent, until after 2:00 p.m.) on a Business Day, such deposit or payment shall be
deemed to have been made at 9:00 a.m. on the then next Business Day;

                (iv) If any item deposited to a Concentration Account and credited to the Loan Account is dishonored
or returned unpaid for any reason, whether or not such return is rightful or timely, the Administrative Agent or the
Canadian Agent, as applicable, shall have the right to reverse such credit and charge the amount of such item to the
applicable Loan Account and the applicable Loan Parties shall indemnify the Secured Parties against all out-of-pocket
claims and losses resulting from such dishonor or return.

        (l) Notwithstanding anything to the contrary in this SECTION 2.18, the Loan Parties shall be afforded a period
of 60 days after the Effective Date to establish the arrangements described in this SECTION 2.18, as such period may be
extended by the Administrative Agent in its reasonable discretion.

SECTION 2.19 Fees.

         (a)         The Borrowers agree to pay to the Agents the fees in the amounts and on the dates as set forth in any
fee letters or fee agreements with the Agents and to perform any other obligations (including the requirement to amend the
Loan Documents pursuant to the market flex provisions) contained therein.

         (b) The Domestic Borrowers shall pay the Administrative Agent, for the account of the Lenders having Domestic
Commitments, an aggregate fee (the Unused Fee ) equal to 0.375% per annum (on the basis of actual days elapsed in a
year of 365 or 366 days, as applicable) of the average daily balance of the Unused Domestic Commitment (it being
understood and agreed that outstanding Swingline Loans will be disregarded in the calculation of such Unused Domestic
Commitment), during the calendar quarter just ended (or relevant period with respect to the payment being made for the
first calendar quarter ending after the Closing Date or on the Termination Date). The Unused Fee shall be paid in arrears,
on the tenth day of each October, January, April and July after the execution of this Agreement and on the Termination
Date. The Administrative Agent shall pay the Unused Fee to the Lenders having Domestic Commitments upon the
Administrative Agent’s receipt of the Unused Fee based upon their pro rata share of an amount equal to the aggregate
Unused Fee to all Lenders having Domestic Commitments.

      (c) The Canadian Borrower shall pay the Canadian Agent, for the account of the Lenders having Canadian
Commitments, an aggregate fee (the Canadian Unused Fee )


                                            101
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 272 of 585


equal to 0.375% per annum (on the basis of actual days elapsed in a year of 365 or 366 days, as applicable) of the
average daily balance of the Unused Canadian Commitment (it being understood and agreed that outstanding Swingline
Loans will be disregarded in the calculation of such Unused Canadian Commitment), during the calendar quarter just
ended (or relevant period with respect to the payment being made for the first calendar quarter ending after the Closing
Date or on the Termination Date). The Canadian Unused Fee shall be paid in arrears, on the tenth day of each October,
January, April and July after the execution of this Agreement and on the Termination Date. The Canadian Agent shall pay
the Canadian Unused Fee to the Lenders having Canadian Commitments upon the Canadian Agent’s receipt of the
Canadian Unused Fee based upon their pro rata share of an amount equal to the aggregate Canadian Unused Fee to all
Lenders having Canadian Commitments.

       (d) The Domestic Borrowers shall pay the Administrative Agent and the Canadian Borrower shall pay to the
Canadian Agent, for the account of the Domestic Lenders or the Canadian Lenders, as applicable, (other than Term
Lenders) on the first day of each September, December, March and June, in arrears, a fee calculated on the basis of a
365 or 366 day year, as applicable and actual days elapsed (each, a Letter of Credit Fee ), equal to the following per
annum percentages of the average Stated Amount of the following categories of Letters of Credit outstanding during the
three month period then ended:

               (i) Standby Letters of Credit for the Domestic Borrowers: for the account of each Lender in accordance
with its Domestic Commitment Percentage, at a per annum rate equal to the then Applicable Margin for LIBO Loans;

                    Commercial Letters of Credit for the Domestic Borrowers: for the account of each Lender in
accordance with its Domestic Commitment Percentage, at a rate per annum equal to fifty percent (50%) of the Applicable
Margin for LIBO Loans;

                    Standby Letters of Credit for the Canadian Borrower: for the account of each Lender in accordance
with its Canadian Commitment Percentage, at a per annum rate equal to the then Applicable Margin for BA Equivalent
Loans;

               (iv) Commercial Letters of Credit for the Canadian Borrower: for the account of each Lender in
accordance with its Canadian Commitment Percentage, at a per annum rate equal to fifty percent (50%) of the Applicable
Margin for BA Equivalent Loans; and

                 (v) After the occurrence and during the continuance of an Event of Default and acceleration of the
Obligations or the Canadian Liabilities, as applicable, if the Domestic Letter of Credit Outstandings or of the Canadian
Letter of Credit Outstandings, as applicable, as of such date, plus accrued and unpaid interest thereon, have not been
Cash Collateralized, effective upon written notice from the Administrative Agent or the Canadian Agent, as applicable, the
Letter of Credit Fee shall be increased, at the option of the Administrative Agent or the Canadian Agent, as applicable, by
an amount equal to two percent (2%) per annum.


                                            102
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 273 of 585


        (e) The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay directly to the applicable
Issuing Bank, on the first day of each September, December, March and June, in arrears, a fee calculated on the basis of
a 365 or 366 day year, as applicable and actual days elapsed, in addition to all Letter of Credit Fees otherwise provided
for hereunder, a fronting fee with respect to each Letter of Credit issued by such Issuing Bank equal to 0.125% per
annum of the average Stated Amount of such Letter of Credit outstanding under during the three-month period then ended
and shall also pay directly to the applicable Issuing Bank, on demand, the reasonable and customary fees and charges of
such Issuing Bank in connection with the issuance, negotiation, settlement, amendment and processing of each Letter of
Credit issued by such Issuing Bank.

         (f) In the event that, prior to the 6 month anniversary of the Closing Date, all or any portion of the Term Loans is
(i) repaid, prepaid, refinanced or replaced with any term loan financing, or (ii) repriced or effectively refinanced through
any waiver, consent, amendment or amendment and restatement, and in the case of each of (i) and (ii) above, the effect
thereof is to lower the All-in Yield of the Term Loans (or portion thereof) or new term loan financing, as applicable, from
the All-in Yield of the Term Loans (or portion thereof) so repaid, prepaid, refinanced, replaced or repriced (a Repricing
Event ), the Borrowers shall pay to Administrative Agent for the account of Term Lenders (A) in the case of clause (i), a
prepayment premium equal to 1.00% of the aggregate principal amount of the Term Loans so repaid, prepaid, refinanced,
replaced or repriced and (B) in the case of clause (ii), a fee equal to 1.00% of the aggregate principal amount of the Term
Loans repriced or effectively refinanced through such waiver, consent, amendment or amendment and restatement.
or any portion of the Term Loans held by any Term Lender is subject to mandatory assignment pursuant to SECTION
9.02(c) as a result of, or in connection with, such Term Lender’s not agreeing or otherwise consenting to any waiver,
consent or amendment referred to in clause (ii) above (or otherwise in connection with a Repricing Event) on or prior to
the 6 month anniversary of the Closing Date, the Borrowers shall pay to such Term Lender (and not any Person replacing
such Term Lender pursuant to SECTION 9.02(c), its pro rata portion (as determined immediately prior to it being so
replaced) of a prepayment premium under clause (ii) of the immediately preceding sentence. Such amounts shall be due
and payable on the date of effectiveness of such Repricing Event.

        (g) Notwithstanding anything to the contrary herein contained, the Borrowers shall not be obligated to pay any
Unused Fees or Canadian Unused Fees to or for the account of any Lender to the extent and during the period such
Lender is a Defaulting Lender.

        (h) All fees shall be paid on the dates due, in immediately available funds, to the Administrative Agent or the
Canadian Agent, as applicable, for the respective accounts of the Administrative Agent or the Canadian Agent, as
applicable, and other Credit Parties as provided herein. Once due, all fees shall be fully earned and shall not be refundable
under any circumstances. For greater certainty, the Canadian Borrower shall not be liable for any fees which form part of
the Obligations unless they are Canadian Liabilities (including as provided in SECTION 2.19(a), SECTION 2.19(c) or
SECTION 9.03).

SECTION 2.20 Maintenance of Loan Account; Statements of Account.


                                             103
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                   Declaration of Scott A. Rader Page 274 of 585


        (a) The Administrative Agent or the Canadian Agent, as applicable, shall maintain an account on its books in the
name of the Domestic Borrowers and the Canadian Borrower (each, the Loan Account ) which will reflect (i) all Loans
and other advances made by the Lenders to such Borrowers or for such Borrowers’ account, (ii) all Letter of Credit
Disbursements, fees and interest that have become payable as herein set forth, and (iii) any and all other monetary
Obligations or Canadian Liabilities, as applicable, that have become payable.

        (b) The Loan Account will be credited with all amounts received by the Administrative Agent or by the Canadian
Agent from the applicable Borrower or from others for the Borrowers’ account, including all amounts received in the
Concentration Account from the Blocked Account Banks, and the amounts so credited shall be applied as set forth in and
to the extent required by SECTION 2.17(e) or SECTION 7.03, as applicable. After the end of each month, the
Administrative Agent or the Canadian Agent, as applicable, shall send to the Domestic Borrowers and the Canadian
Borrower, as applicable, a statement accounting for the charges (including interest), loans, advances and other
transactions occurring among and between the Administrative Agent, or the Canadian Agent, as applicable, the Lenders
and the applicable Borrowers during that month. The monthly statements shall, absent manifest error, shall be deemed
presumptively correct.

SECTION 2.21 Payments; Sharing of Setoff.

        (a) The Borrowers shall make each payment required to be made hereunder or under any other Loan Document
(whether of principal, interest, fees or reimbursement of drawings under Letters of Credit, of amounts payable under
SECTIONS 2.14, 2.16(b) or 2.23, or otherwise) prior to 2:00 p.m. on the date when due, in immediately available funds,
without setoff or counterclaim, in the same currency in which the Credit Extension was made. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such payments shall be made, as applicable, to
the Administrative Agent at its offices at JPMorgan Chase Bank, N.A., JPM Loan & Agency Services, 500 Stanton
Christiana Road, NCC5, 1st Floor, Newark, DE 19713-2107, or to the Canadian Agent at its offices at JPMorgan
Chase Bank, N.A., JPM Loan & Agency Services, 500 Stanton Christiana Road, NCC5, 1st Floor, Newark, DE
19713-2107, except payments to be made directly to an Issuing Bank or Swingline Lender as expressly provided herein
and payments pursuant to SECTIONS 2.14, 2.16(b), 2.23 and 9.03 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons specified therein. Subject to SECTION
2.22, the Administrative Agent or the Canadian Agent, as applicable, shall distribute any such payments to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan Document shall be due on a day that is not a
Business Day, except with respect to LIBO Borrowings or BA Equivalent Loan Borrowings, the date for payment shall
be extended to the next succeeding Business Day, and, if any payment due with respect to LIBO Borrowings or BA
Equivalent Loan Borrowings shall be due on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, unless that succeeding Business Day is in the next calendar month, in which event, the
date


                                           104
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 275 of 585


of such payment shall be on the last Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. All payments in respect of any Loan or Letter
of Credit shall be repaid in the currency in which such Loan or Letter of Credit was originally disbursed or issued.

        (b) All funds received by and available to the Administrative Agent to pay principal, unreimbursed drawings
under Letters of Credit, interest and fees then due hereunder, shall be applied in accordance with the provisions of
SECTION 2.17 or SECTION 7.03 ratably among the parties entitled thereto in accordance with the amounts of
principal, unreimbursed drawings under Letters of Credit, interest, and fees then due to such respective parties. For
purposes of calculating interest due to a Lender, that Lender shall be entitled to receive interest on the actual amount
contributed by that Lender towards the principal balance of the Revolving Credit Loans outstanding during the applicable
period covered by the interest payment made by the Borrowers. Any net principal reductions to the Revolving Credit
Loans received by the Administrative Agent or the Canadian Agent in accordance with the Loan Documents during such
period shall not reduce such actual amount so contributed, for purposes of calculation of interest due to that Lender, until
the Administrative Agent or the Canadian Agent, as applicable, has distributed to the applicable Lender its Commitment
Percentage thereof.

         (c) Unless the Administrative Agent or the Canadian Agent, as applicable, shall have received notice from the
Lead Borrower prior to the date on which any payment is due to the Administrative Agent or the Canadian Agent, as
applicable, for the account of the Domestic Lenders or the Canadian Lenders or the Issuing Banks hereunder that the
Borrowers will not make such payment, the Administrative Agent or the Canadian Agent as applicable, may assume that
the Borrowers have made such payment on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Domestic Lenders or the Canadian Lenders, as applicable, or the Issuing Banks, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment, then each of the Lenders or the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent or the Canadian Agent, as applicable,
forthwith on demand the amount so distributed to such Lender or Issuing Bank with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the date of payment to the Administrative Agent, at
the Federal Funds Effective Rate in the case of amounts to be paid by the Domestic Lenders and at the Bank of Canada
Overnight Rate in the case of payments to be made by the Canadian Lenders.

SECTION 2.22 Settlement Amongst Lenders.

        (a) The Swingline Lender may, at any time (but, in any event shall weekly, as provided in SECTION 2.22(b)),
on behalf of the Domestic Borrowers or the Canadian Borrower, as applicable (which hereby authorize the Swingline
Lender to act on their behalf in that regard) request the Administrative Agent or the Canadian Agent, as applicable, to
cause the Domestic Lenders and the Canadian Lenders, as applicable, (other than Term Lenders) to make a Revolving
Credit Loan (which shall be a Prime Rate Loan) in an amount equal to such Lender’s Domestic Commitment Percentage
or Canadian Commitment


                                            105
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 276 of 585


Percentage, as applicable, of the outstanding amount of Swingline Loans made in accordance with SECTION 2.06,
which request may be made regardless of whether the conditions set forth in ARTICLE IV have been satisfied. Upon
such request, each Domestic Lender or Canadian Lender, as applicable, (other than Term Lenders) shall make available
to the Administrative Agent or the Canadian Agent, as applicable, the proceeds of such Revolving Credit Loan for the
account of the Swingline Lender. If the Swingline Lender requires a Revolving Credit Loan to be made by the Domestic
Lenders or the Canadian Lenders and the request therefor is received prior to 11:00 a.m. on a Business Day, such
transfers shall be made in immediately available funds on that day; and, if the request therefor is received after 11:00 a.m.,
then no later than on the next Business Day. The obligation of each such Lender to transfer such funds is irrevocable,
unconditional and without recourse to, or warranty by, the Administrative Agent, the Canadian Agent, or the Swingline
Lender. If and to the extent any Domestic Lender or Canadian Lender, as applicable, (other than Term Lenders) shall not
have so made its transfer to the Administrative Agent or the Canadian Agent, such Domestic Lender or Canadian Lender
agrees to pay to the Administrative Agent or the Canadian Agent, as applicable, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such amount is paid to the Administrative Agent
or the Canadian Agent, as applicable, at the Federal Funds Effective Rate, in the case of amounts to be paid by the
Domestic Lenders, and at the Bank of Canada Overnight Rate, in the case of payments to be made by the Canadian
Lenders.

        (b) The amount of each Lender’s Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, of outstanding Revolving Credit Loans (including outstanding Swingline Loans, except that settlements of
Swingline Loans during the months of November and December of each year shall be required to be made by the
Swingline Lender only with respect to those Swingline Loans in excess of $25,000,000 in the aggregate (the Excess
Swingline Loans )) shall be computed weekly (or more frequently in the Administrative Agent’s or the Canadian Agent’s,
as applicable, discretion) and shall be adjusted upward or downward based on all Revolving Credit Loans (including
Swingline Loans, other than Excess Swingline Loans) and repayments of Revolving Credit Loans (including Swingline
Loans, other than Excess Swingline Loans) received by the Administrative Agent or Canadian Agent, as applicable, as of
3:00 p.m. on the first Business Day (such date, the Settlement Date ) following the end of the period specified by the
Administrative Agent or the Canadian Agent, as applicable.

         (c) The Administrative Agent or the Canadian Agent, as applicable, shall deliver to each of the Domestic
Lenders or Canadian Lenders, as applicable, promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans (including Swingline Loans, other than Excess Swingline Loans) for the period and the
amount of repayments received for the period. As reflected on the summary statement, (i) the Administrative Agent or the
Canadian Agent, as applicable, shall transfer to each Domestic Lender and Canadian Lender its applicable Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of repayments, and (ii) each Domestic
Lender and Canadian Lender, as applicable, (other than Term Lenders) shall transfer to the Administrative Agent or the
Canadian Agent, as applicable (as provided below), or the Administrative Agent or the Canadian Agent, as applicable,
shall transfer to each Domestic


                                             106
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 277 of 585


Lender or Canadian Lender, as applicable, (other than Term Lenders) such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Credit Loans made by each Domestic Lender and Canadian
Lender with respect to Revolving Credit Loans to the Domestic Borrowers and the Canadian Borrower, respectively
(including Swingline Loans, other than Excess Swingline Loans), shall be equal to such Lender’s Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, of Revolving Credit Loans (including Swingline Loans
which are not Excess Swingline Loans) outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent or the Canadian Agent, as applicable, by the Domestic Lenders or the
Canadian Lenders and is received prior to 11:00 a.m. on a Business Day, such transfers shall be made in immediately
available funds on that day; and, if received after 11:00 a.m., then no later than on the next Business Day. The obligation
of each Domestic Lender and Canadian Lender to transfer such funds is irrevocable, unconditional and without recourse
to or warranty by the Administrative Agent. If and to the extent any Domestic Lender shall not have so made its transfer
to the Administrative Agent or the Canadian Agent, as applicable, such Domestic Lender or Canadian Lender (other than
Term Lenders) agrees to pay to the Administrative Agent or the Canadian Agent, as applicable, forthwith on demand such
amount, together with interest thereon, for each day from such date until the date such amount is paid to the Administrative
Agent or the Canadian Agent, as applicable, at the Federal Funds Effective Rate, in the case of amounts to be paid by the
Domestic Lenders, and at the Bank of Canada Overnight Rate, in the case of payments to be made by the Canadian
Lenders.

SECTION 2.23 Taxes.

        (a) Any and all payments by or on account of any obligation of the Loan Parties hereunder or under any other
Loan Document shall be made free and clear of, and without deduction or withholding for, any Taxes, except as required
by Applicable Law; provided, however, that if a Loan Party or any Agent shall be required by Applicable Law to deduct
or withhold any Taxes from such payments, then (i) in the case of any Indemnified Taxes or Other Taxes, the sum payable
shall be increased as necessary so that, after making all required deductions, withholding or remittances for such Taxes
(including deductions and withholding applicable to additional sums payable under this SECTION 2.23), the applicable
Credit Party receives an amount equal to the sum it would have received had no such deductions or withholding been
made, (ii) the Loan Party or the Agents, as applicable, shall make such deductions or withholding and (iii) the Loan Party
or the Agents, as applicable, shall pay the full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law.

       (b) In addition, the Loan Parties shall pay any Other Taxes to the relevant Governmental Authority in
accordance with Applicable Law.

        (c) (i) The Domestic Borrowers shall indemnify each Credit Party, and the Canadian Borrower shall indemnify
the Canadian Agent, each Canadian Lender and the Issuing Banks of any Letter of Credit on its behalf, within ten (10)
days after written demand therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by such Credit


                                            107
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 278 of 585


Party on or with respect to any payment by or on account of any obligation of the Loan Parties hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on or attributable to amounts
payable under this SECTION 2.23) and any penalties, interest and reasonable expenses arising therefrom or with respect
thereto; provided that, if any Borrower reasonably believes that such Taxes were not correctly or legally asserted, each
Lender will use reasonable efforts to cooperate with such Borrower to obtain a refund of such taxes so long as such
efforts would not, in the sole determination of such Lender result in any additional costs, expenses or risks or be otherwise
disadvantageous to it; provided further that the Borrowers shall not be required to compensate any Credit Party pursuant
to this SECTION 2.23 for any amounts incurred in any Fiscal Year for which such Lender is claiming compensation if
such Credit Party does not furnish notice of such claim within 90 days from the later of the final assessment of an
Indemnified Tax or Other Tax by a Governmental Authority or the payment of such Indemnified Taxes or Other Taxes;
provided further that, if the circumstances giving rise to such claim have a retroactive effect, then the beginning of such
period shall be extended to include such period of retroactive effect. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Credit Party, or by the Administrative Agent on its own behalf or on behalf
of any other Credit Party, setting forth in reasonable detail the manner in which such amount was determined, shall be
conclusive absent manifest error.

                      Each Lender shall, and does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Agents against any Indemnified Taxes and Other Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified the Agents for such Indemnified Taxes or
Other Taxes, as applicable, and without limiting the obligation of the Loan Parties to do so), (y) the Agents and the Loan
Parties, as applicable, against any Taxes attributable to such Lender’s failure to comply with the provisions of SECTION
9.04(e)(vii) relating to the maintenance of a Participant Register and (z) the Agents and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender that are payable or paid by the Agents or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by any Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes each Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due to such Agent under this clause (ii).

         (d) As soon as practicable after any payment pursuant to this SECTION 2.23 by a Loan Party to a
Governmental Authority, the Lead Borrower shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative Agent or the Canadian Agent, as applicable.

       (e) Any Lender that is entitled to an exemption from, or reduction of, any applicable withholding Tax (including
backup withholding) or with respect to information


                                             108
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 279 of 585


reporting requirements with respect to any payments under any Loan Document shall, without limitation by the more
specific provisions of the rest of SECTION 2.23 deliver to the Lead Borrower and the Administrative Agent, at the time
or times reasonably requested by the Lead Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Lead Borrower or the Administrative Agent as will permit such payments to
be made without, or at a reduced rate of, withholding. Any Domestic Lender that is not a Foreign Lender shall deliver to
the Lead Borrower and the Administrative Agent on or before the date it becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of the Lead Borrower or the Administrative Agent), two (2) copies of
a properly completed and duly executed United States Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax. Any Foreign Lender that is a Domestic Lender that is entitled to an
exemption from, or reduction in, withholding tax shall deliver to the Lead Borrower and the Administrative Agent two (2)
copies of (i) either United States Internal Revenue Service Form W-8BEN, W-8BEN-E, Form W-8ECI or Form W-
8IMY (together with any applicable underlying forms), or any subsequent versions thereof or successors thereto, or, (ii) in
the case of a Foreign Lender claiming exemption from or reduction in U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of portfolio interest , (A) the applicable Form W-8BEN or W-8BEN-
E, or any subsequent versions thereof or successors thereto and (B) a certificate representing that such Foreign Lender
(1) is not a bank for purposes of Section 881(c) of the Code, (2) is not a 10 percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of any Loan Party (other than the Canadian Borrower and its Subsidiaries), and (3) is
not a controlled foreign corporation related to the Loan Parties (other than the Canadian Borrower and its Subsidiaries)
(within the meaning of Section 864(d)(4) of the Code)), in all cases, properly completed and duly executed by such
Foreign Lender claiming, as applicable, complete exemption from or reduced rate of, U.S. federal withholding tax on
payments by the Loan Parties under this Agreement and the other Loan Documents. Such forms shall be delivered by
each Foreign Lender on or before the date it becomes a party to this Agreement (or, in the case of a transferee that is a
participation holder, on or before the date such participation holder becomes a transferee hereunder) and on or before the
date, if any, such Foreign Lender changes its applicable lending office by designating a different lending office (a New
Lending Office ). In addition, each Foreign Lender shall deliver such forms promptly upon the obsolescence or invalidity
of any form previously delivered by such Foreign Lender. Notwithstanding any other provision of this SECTION 2.23(e),
a Lender shall not be required to deliver any form pursuant to this SECTION 2.23(e) that such Lender is not legally able
to deliver. If a payment made to a Credit Party under any Loan Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Credit Party were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit Party shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Lead Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be necessary for the Lead Borrower


                                            109
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 280 of 585


or the Administrative Agent to comply with its obligations under FATCA, to determine that such Credit Party has
complied with such Lender’s obligations under FATCA or to determine the amount to deduct and withhold from such
payment. For purposes of this SECTION 2.23(e), FATCA shall include any amendments made to FATCA after the date
of this Agreement.

        (f) The Borrowers shall not be required to indemnify any Foreign Lender or to pay any additional amounts to any
Foreign Lender in respect of U.S. federal withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a failure by such Foreign Lender to comply with
the provisions of paragraph (e) above. Should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, the Loan Parties shall, at such Lender’s expense, take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

         (g) If any Loan Party shall be required pursuant to this SECTION 2.23 to pay any additional amount to, or to
indemnify, any Credit Party to the extent that such Credit Party becomes subject to Taxes subsequent to the Effective
Date (or, if applicable, subsequent to the date such Person becomes a party to this Agreement) as a result of any change
in the circumstances of such Credit Party (other than a change in Applicable Law), including, without limitation, a change
in the residence, place of incorporation, principal place of business of such Credit Party or a change in the branch or
lending office of such Credit Party, as the case may be, such Credit Party shall use reasonable efforts to avoid or minimize
any amounts which might otherwise be payable pursuant to this SECTION 2.23(g); provided, however, that such efforts
shall not include the taking of any actions by such Credit Party that would result in any tax, costs or other expense to such
Credit Party (other than a tax, cost or other expense for which such Credit Party shall have been reimbursed or
indemnified by the Loan Parties pursuant to this Agreement or otherwise) or any action which would or might in the
reasonable opinion of such Credit Party have an adverse effect upon its business, operations or financial condition or
otherwise be disadvantageous to such Credit Party.

         (h) If any Lender is entitled to a reduction in (and not complete exemption from) the applicable withholding tax,
the Borrowers may withhold from any interest payment to such Lender an amount equivalent to the applicable withholding
tax after taking into account such reduction.

        (i) If any Credit Party reasonably determines that it has actually and finally realized, by reason of a refund of any
Indemnified Taxes or Other Taxes paid or reimbursed by the Loan Parties pursuant to subsection (a) or (c) above in
respect of payments under the Loan Documents, a current monetary benefit that it would otherwise not have obtained and
that would result in the total payments under this SECTION 2.23 exceeding the amount needed to make such Credit
Party whole, such Credit Party shall pay to the Lead Borrower, with reasonable promptness following the date upon
which it actually realizes such benefit, an amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out of pocket expenses (including Taxes) incurred in securing such refund. The Lead
Borrower, upon the request of such Credit Party, shall repay to such Credit Party the amount paid over pursuant to this
paragraph (i) (plus any penalties, interest or


                                             110
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                   Declaration of Scott A. Rader Page 281 of 585


other charges imposed by the relevant Governmental Authority) in the event that such Credit Party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the contrary in this paragraph (i), in no event will
the Credit Party be required to pay any amount to the Lead Borrower pursuant to this paragraph (i) the payment of which
would place the Credit Party in a less favorable net after-Tax position than the Credit Party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax has never been paid. This paragraph shall not be
construed to require any Credit Party to make available its Tax returns (or any other information relating to its Taxes that it
deems confidential) to the Lead Borrower or any other Person.

         (j) Each Lender (other than a Person who becomes a lender to the Canadian Borrower as a result of the
provisions of SECTION 8.17) which has a Canadian Commitment hereby certifies that it is a Canadian Lender. Each
Person that becomes a Lender to the Canadian Borrower hereafter (other than as a result of the provisions of SECTION
8.17 or otherwise following the occurrence of a Determination Date) shall promptly deliver to the Canadian Borrower and
the Canadian Agent a certificate confirming that such Person is a Canadian Lender or is otherwise exempt from
withholding taxes. If any such Lender (other than a Lender that becomes a Canadian Lender as a result of the provisions
of SECTION 8.17) is not a Canadian Lender or otherwise is not exempt from the payment of withholding taxes on
interest payments to it, prior to the Determination Date only, such Lender shall not be entitled to payments hereunder with
respect to taxes imposed under Part XIII of the Income Tax Act (Canada) and such interest payments will be net of any
applicable withholding taxes required to be withheld and remitted by the payor.

        (k) Each Administrative Agent (other than the Canadian Agent) shall deliver to the Borrower on or before the
date on which it becomes a party to this Agreement, either (i) two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such Administrative Agent is exempt from
U.S. federal backup withholding, or (ii)(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI to establish that the Administrative Agent is not subject to withholding Taxes under the Internal
Revenue Code with respect to any amounts payable for the account of the Administrative Agent under any of the Loan
Documents and (B) two properly completed and duly signed original copies of Internal Revenue Service Form W-8IMY
(or applicable successor form) certifying that it is a U.S. branch that has agreed to be treated as a U.S. person for United
States federal withholding Tax purposes with respect to payments received by it from the Borrower for the account of
others under the Loan Documents.

SECTION 2.24 Mitigation Obligations; Replacement of Lenders.

        (a) If any Lender requests compensation under SECTION 2.14 or cannot make Loans under SECTION 2.11,
or if the Borrowers are required to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to designate a different
lending


                                             111
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 282 of 585


office for funding or booking its Loans hereunder or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to SECTION 2.14 or SECTION 2.23, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense. The Borrowers (in the case of the Canadian Borrower,
only in respect of any Canadian Lender) hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment; provided, however, that the Borrowers shall not be liable for such
costs and expenses of a Lender requesting compensation if (i) such Lender becomes a party to this Agreement on a date
after the Effective Date and (ii) the relevant Change in Law occurs on a date prior to the date such Lender becomes a
party hereto.

         (b) If any Lender requests compensation under SECTION 2.14 or cannot make Loans under SECTION 2.11
for thirty (30) consecutive days, or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.23, or if any Lender is a Defaulting
Lender or otherwise defaults in its obligation to fund Loans hereunder, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in SECTION 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, however, that (i) the Lead Borrower shall have received the prior
written consent of the Administrative Agent, the Issuing Banks and the Swingline Lender (and the Canadian Agent only in
the case of a Canadian Lender), which consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and participations in unreimbursed drawings under
Letters of Credit and Swingline Loans, accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), (iii) in the case of any such assignment resulting from a claim for compensation under
SECTION 2.14 or payments required to be made pursuant to SECTION 2.23, such assignment will result in a reduction
in such compensation or payments, and (iv) in the case of an assignment resulting from a Lender becoming a Minority
Lender, the applicable assignee shall have consented to the applicable amendment, waiver or consent. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment and delegation cease to apply.

SECTION 2.25 Designation of Lead Borrower as Domestic Borrowers’ Agent.

      (a) Each Domestic Borrower hereby irrevocably designates and appoints the Lead Borrower as such
Borrower’s agent to obtain Loans and Letters of Credit, the proceeds of which shall be available to each Domestic
Borrower for such uses as are permitted under this Agreement. As the disclosed principal for its agent, each Domestic
Borrower shall be obligated to the Administrative Agent and each Domestic Lender on account of Loans so


                                             112
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 283 of 585


made and Letters of Credit so issued as if made directly by the Domestic Lenders to such Domestic Borrower,
notwithstanding the manner by which such Loans and Letters of Credit are recorded on the books and records of the
Lead Borrower and of any other Domestic Borrower.

         (b) Each Borrower represents to the Credit Parties that it is an integral part of a consolidated enterprise, and
that each Loan Party will receive direct and indirect benefits from the availability of the joint credit facility provided for
herein, and from the ability to access the collective credit resources of the consolidated enterprise which the Loan Parties
comprise. Each Borrower recognizes that credit available to it hereunder is in excess of and on better terms than it
otherwise could obtain on and for its own account and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby assumes and agrees to discharge all
Obligations, Other Liabilities and Canadian Liabilities of each of the other Borrowers as if the Borrower which is so
assuming and agreeing were each of the other Borrowers; provided that the Canadian Borrower and its Subsidiaries shall
be liable only for the Canadian Liabilities.

        (c) The Lead Borrower shall act as a conduit for each Domestic Borrower (including itself, as a Domestic
Borrower) on whose behalf the Lead Borrower has requested a Revolving Credit Loan. None of the Agents nor any
other Credit Party shall have any obligation to see to the application of such proceeds.

        (d) The authority of the Lead Borrower to request Loans and Letters of Credit on behalf of, and to bind, the
Domestic Borrowers, shall continue unless and until the Administrative Agent actually receives written notice of: (i) the
termination of such authority; and (ii) the subsequent appointment of a successor Lead Borrower, which notice is signed
by the respective Financial Officers of each Domestic Borrower; and (iii) written notice from such successive Lead
Borrower accepting such appointment and acknowledging that from and after the date of such appointment, the newly
appointed Lead Borrower shall be bound by the terms hereof, and that as used herein, the term Lead Borrower shall
mean and include the newly appointed Lead Borrower.

SECTION 2.26 Priority; Liens; Payment of Obligations.

         (a) Each of the Loan Parties hereby covenants and agrees that upon the entry of an Interim Order and Canadian
Initial Order, (and when applicable, the Final Order) its obligations hereunder and under the Loan Documents, including
all Loans and obligations in respect of Letters of Credit, and the obligations of the Borrower and its Subsidiaries under
any Other Liabilities, and subject to Excluded Swap Obligations, the obligations of each Guarantor in respect of its
guarantee of all of the foregoing, shall, subject to the Carve-Out, the Canadian Priority Charges (in the case of the
Canadian DIP Charge) and Permitted Prior Liens (other than the Primed Liens), at all times:

                (i) in the case of the Obligations of the US Debtors, pursuant to Section 364(c)(1) of the Bankruptcy
Code, be entitled to joint and several superpriority claim status


                                             113
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 284 of 585


in the US Cases (the US Superpriority Claims ) (but excluding claims and causes of action under sections 502(d), 544,
545, 547, 548, 550 and 553 of the Bankruptcy Code (collectively Avoidance Actions ) (it being understood that
notwithstanding such exclusion of Avoidance Actions, upon entry of the Final Order, to the extent approved by the
Bankruptcy Court, such lien shall attach to any proceeds of Avoidance Actions), with the priority of the claims in respect
of the Facilities relative to the claims in respect of the DIP Term Loan Facility as set forth in the Orders and the
Intercreditor Agreement; provided, however, that for the avoidance of doubt, no CFC or FSHCO shall be obligated on
any US Superpriority Claim;

                      in the case of the Obligations of the US Debtors, pursuant to Section 364(c)(2) of the Bankruptcy
Code, be secured by a perfected third priority (junior to the Liens in respect of the DIP Term Loan Facility, the Secured
Wayne Loans and Secured Intercompany Advances and adequate protection liens with respect to the Prepetition Term
Loans) security interest in and Lien upon all of the Collateral of the Domestic Loan Parties, whether consisting of real,
personal, tangible or intangible property (including all of the outstanding shares of capital stock of subsidiaries) that are not
subject to valid, perfected and non-avoidable Liens, excluding Avoidance Actions and, prior to entry of the Final Order,
the proceeds of avoidance actions (it being understood that, notwithstanding such exclusion of avoidance actions, the
proceeds of such actions (including, without limitation, assets as to which Liens are avoided) shall, after entry of the Final
Order, be subject to such Liens under Section 364(c)(2) of the Bankruptcy Code and available to repay the Loans and all
other Obligations), with the priority of the Liens in respect of the Facilities relative to the Liens in respect of the DIP Term
Loan Facility as set forth in the Orders and the Intercreditor Agreement;

                       in the case of the Obligations of the US Debtors, pursuant to section 364(d)(1) of the Bankruptcy
Code, be secured by a valid, binding, continuing, enforceable, fully-perfected first priority senior priming security interest
in and Lien upon all pre- and post-petition Collateral of the Domestic Loan Parties, whether now existing or hereafter
acquired, of the same nature, scope and type as the collateral purportedly securing amounts outstanding under the
Prepetition ABL and FILO Credit Agreement on a first priority basis (such collateral, the Prepetition ABL Priority
Collateral ). Such security interests and Liens shall be (x) in respect of the Prepetition ABL Priority Collateral, senior in all
respects to the security interests and liens of the secured parties under the Prepetition ABL and FILO Credit Facility, (y)
in respect of the Prepetition ABL Priority Collateral, senior in all respects to the security interests and liens of the secured
parties under the Prepetition Term Loan Credit Facility (the Liens, described in clause (x) and (y), the Priming Liens ),
and (z) in respect of the pre-and post-petition property of the Domestic Loan Parties, of the nature, scope and type as
purportedly secures any obligations under or in connection with the Prepetition Term Loan Agreement on a first priority
basis, junior to the security interests and liens of the secured parties under the Prepetition Term Loan Credit Facilities, in
each case arising from their respective current and future liens;

               (iv) in the case of the Obligations of the US Debtors, pursuant to Section 364(c)(3) of the Bankruptcy
Code, be secured by a perfected junior lien on all of the Collateral


                                              114
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 285 of 585


of the Domestic Loan Parties that are subject to (x) valid, perfected and non-avoidable liens in existence at the time of the
commencement of the Cases (other than the Primed Liens) or (y) valid liens (other than Primed Liens) in existence at the
time of such commencement that are perfected subsequent to such commencement as permitted by Section 546(b) of the
Bankruptcy Code (together with the assets described in clauses (ii) and (iii) above, the US Collateral ), with the priority
of the claims in respect of the Facilities relative to the claims in respect of the DIP Term Loan Facility as set forth in the
Intercreditor Agreement; and

                (v) in the case of the Obligations of the Canadian Borrower, pursuant to the terms of the Canadian Initial
Order, be secured by a valid, binding, continuing, enforceable, fully-perfected superpriority (subject only to the Canadian
Priority Charges) senior priming charge, security interest in and lien upon all property of the Canadian Borrower, whether
now existing or hereafter acquired (the Canadian DIP Charge and, together with the US Superpriority Claims, the
 Superpriority Claims );

        (b)

                  (i) Each Loan Party hereby confirms and acknowledges that, pursuant to the Interim Order and the
Canadian Initial Order, (and, when entered, the Final Order), the Liens in favor of the Administrative Agent on behalf of
and for the benefit of the Secured Parties in all of the U.S. Debtors’ US Unencumbered Property (as each term is defined
in the Interim Order) and all of the Canadian Borrower’s Property (as such term is defined in the Canadian Initial Order),
shall be created and (to the extent the Interim Order and the Canadian Initial Order, (and, when entered, the Final Order)
is effective to perfect under local law) perfected without the recordation or filing in any land records or filing offices of any
Mortgage, assignment or similar instrument.

                       Further to Section 2.26(b)(i), the Interim Order and the Canadian Initial Order (and, when entered,
the Final Order), subject to Section 2.26(d) below, to secure the full and timely payment and performance of (A) in the
case of any Domestic Loan Party, the Obligations and Other Liabilities, and (B) in the case of the Canadian Borrower and
its Subsidiaries, solely the Canadian Liabilities and Other Liabilities of the Canadian of the Canadian Borrower and its
Subsidiaries, each Loan Party hereby MORTGAGES, GRANTS, BARGAINS, collaterally ASSIGNS, SELLS,
CONVEYS and CONFIRMS, to the Collateral Agents, for the ratable benefit of the Secured Parties, in each case to the
extent constituting Collateral, the Real Estate (which, for the avoidance of doubt, shall include all of such Loan Party’s
right, title and interest now or hereafter acquired in and to all Real Estate and (a) all goods, accounts, inventory, general
intangibles, instruments, documents, contract rights and chattel paper, (b) all reserves, escrows or impounds and all
deposit accounts maintained by such Loan Party with respect to the Real Estate, (c) all leases, licenses, concessions,
occupancy agreements or other agreements (written or oral, now or at any time in effect) which grant to any Person a
possessory interest in, or the right to use, all or any part of the Real Estate, together with all related security and other
deposits, (d) all of the rents, revenues, royalties, income, proceeds, profits, accounts receivable, security and other types
of deposits, and other benefits paid or payable by parties to the leases for using, leasing, licensing possessing, operating
from, residing in, selling or otherwise


                                              115
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 286 of 585


enjoying the Real Estate, (e) all other agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements, service contracts, listing agreements,
guaranties, warranties, permits, licenses, certificates and entitlements in any way relating to the construction, use,
occupancy, operation, maintenance, enjoyment or ownership of the Real Estate, (f) all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances appertaining to the foregoing, (g) all property
tax refunds payable with respect to the Real Estate, (h) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof, (i) all insurance policies, unearned premiums therefor and proceeds from such policies
covering any of the above property now or hereafter acquired by such Loan Party as an insured party, and (j) all awards,
damages, remunerations, reimbursements, settlements or compensation heretofore made or hereafter to be made to any
Loan Party by any governmental authority pertaining to any condemnation or other taking (or any purchase in lieu thereof)
of all or any Real Estate, TO HAVE AND TO HOLD to the Collateral Agent, and such Loan Party does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to such property, assets and
interests unto the Collateral Agents.

                     Each Loan Party further agrees that, upon the request of the Collateral Agents, in the exercise of its
reasonable business judgment, such Loan Party shall execute and deliver to the Collateral Agents, as soon as reasonably
practicable following such request but in any event within 60 days following such request (as extended by the
Administrative Agent), Mortgages in recordable form with respect to the Real Estate constituting Collateral with a fair
market value in excess of $5,000,000 owned by such Loan Party and identified by the applicable Collateral Agent on
terms reasonably satisfactory to the Administrative Agent and the Lead Borrower, including any ancillary deliverables as
reasonably agreed by the Administrative Agent and the Lead Borrower, acting in good faith, which shall in no event
require more deliverables than as required by the Term Loan Lenders.

         (c) All of the Liens described in this Section 2.26 shall be effective and (to the extent the Interim Order and the
Canadian Initial Order, (and, when entered, the Final Order) is effective to perfect under local law) perfected upon entry
of the Interim Order and the Canadian Initial Order or Final Order, as applicable, without the necessity of the execution,
recordation of filings by any Loan Party of mortgages (with the exception of any Mortgages executed and delivered after
the Closing Date pursuant to Section 2.26), security agreements, control agreements, pledge agreements, financing
statements or other similar documents, or the possession or control by the Collateral Agent of, or over, any Collateral, as
set forth in the Interim Order and the Canadian Initial Order and the Final Order, as applicable.

        (d) Notwithstanding anything to the contrary herein, except as set forth in the Orders, in no event shall the
Collateral of the US Debtors, and in no event shall the Liens described in SECTION 2.26 apply to, include (A) if and to
the extent invoked pursuant to the Orders, proceeds in an amount equal to the Carve-Out (provided that Collateral shall
include residual interest in the Carve-Out), (B) any other property specifically excluded pursuant to the Orders including
    Excluded Assets , (C) more than 65% of the voting Equity Interests of each CFC and FSHCO provided, that if any
such stock is pledged in


                                            116
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 287 of 585


support of any of the Prepetition Secured Debt Documents or any other debt obligation, the stock that constitutes
Collateral shall be the same stock that is pledged in support of such other obligations; (D) any building or mobile
home (each as defined in Regulation H as promulgated by the Federal Reserve Board under the Flood Laws) located on
the land comprising part of the real property associated with Store # 6510 (North Miami, FL), Store # 6465 (Phoenix,
AZ), Store # 7016 (Metairie, LA), Store # 7044 (Slidell, LA), Store # 6518 (Danbury, CT), Store # 6332 (Danbury,
CT), Store # 8706 (Plantation, FL), Store # 6308 (Brooklyn, NY), Store # 6323 (Brooklyn, NY), Store # 6310 (Valley
Stream, NY) and Store #8722 (De Diego Expressway San Juan, PR) until the Administrative Agent has received the
Flood Documentation in form and substance reasonably satisfactory to the Administrative Agent as described in
SECTION 4.01(h), or (E) any asset (including stock) owned by any CFC or FSHCO.

        (e) Notwithstanding anything to the contrary herein, in no event shall he Canadian Borrower or any of its
Subsidiaries be obligated in respect of, nor shall any Collateral of the Canadian Borrower and its Subsidiaries secure any
Obligations or Other Liabilities, other than the Canadian Liabilities and Other Liabilities of the Canadian Borrower and its
Subsidiaries.

        (f) Each of the Loan Parties agrees that (i) its Obligations under the Loan Documents shall not be discharged by
the entry of an order confirming or sanctioning a Reorganization Plan (and each of the US Debtors, pursuant to Section
1141(d)(4) of the Bankruptcy Code, hereby irrevocably waives any such discharge) and (ii) the US Superpriority Claim
granted to the Agents and the Lenders pursuant to the Orders and the Liens granted to the Agents and the Lenders
pursuant to the Orders shall not be affected in any manner by the entry of an order confirming a Reorganization Plan.

       (g) Notwithstanding any other provision hereof, the Loan Parties and the Credit Parties agree that (i) the
Canadian Liabilities shall be secured by the Canadian DIP Charge and the Canadian Security Documents; (ii) the priority
of the Court Ordered Charges as against the Collateral of the Canadian Borrower shall be governed solely by the
Canadian Initial Order and not by any other Order or the Intercreditor Agreement, and (iii) the Collateral of the Canadian
Borrower shall not be subject to the Carve-Out.

SECTION 2.27 Payment of Obligations

        (a) Subject to clause (iv) of the penultimate paragraph of Section 7.01 and the proviso in the last paragraph of
SECTION 7.01, upon the maturity (whether by acceleration or otherwise) of any of the Obligations of the Loan Parties
under this Agreement or any of the other Loan Documents, the Administrative Agent and the Lenders shall be entitled to
immediate payment of such Obligations without further application to or order of the Bankruptcy Court or the Canadian
Court.

         (b) Each Loan Party agrees that to the extent that the Obligations hereunder have not been satisfied in full in cash
(other than contingent indemnity or expense reimbursement obligations and Other Liabilities that are Cash Collateralized)
(i) its Obligations arising


                                             117
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                Desc
                   Declaration of Scott A. Rader Page 288 of 585


hereunder shall not be discharged by the entry of any order of the Bankruptcy Court or the Canadian Court, including but
not limited to an order confirming or sanctioning any Reorganization Plan and (ii) the Superpriority Claims granted to the
Agents and the Lenders pursuant to the Orders and described in Section 2.26 and the Liens granted to any Agent
pursuant to the Orders and described in Section 2.26 shall not be affected in any manner by the entry of any order of the
Bankruptcy Court or the Canadian Court confirming any such plan.

SECTION 2.28 Defaulting Lenders.

       (a) Adjustments. Notwithstanding anything to the contrary contained in this Agreement, if any Lender becomes
a Defaulting Lender, then, until such time as that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

               (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set forth in the definition of Required Lenders
and SECTION 9.02.

                      Defaulting Lender Waterfall. Any payment of principal, interest, fees or other amounts received by
the Agent for the account of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII
or otherwise) or received by the Agent from a Defaulting Lender pursuant to SECTION 9.08 shall be applied at such
time or times as may be determined by the Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Banks or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender; fourth, as the Lead Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Lead Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or Swingline Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a court of competent jurisdiction obtained
by such Borrower against such Defaulting Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any Loans (including any Loans made pursuant
to SECTION 2.13(e)) in respect of which such Defaulting Lender has not fully funded its appropriate share, and (y) such


                                           118
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                   Declaration of Scott A. Rader Page 289 of 585


Loans were made or the related Letters of Credit were issued at a time when the conditions set forth in SECTION 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans of, and Letter of Credit Outstandings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment of any Loans of, or Letter
of Credit Outstandings owed to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Outstandings and Swingline Loans are held by the Lenders pro rata in accordance with
the Commitments hereunder without giving effect to SECTION 2.27(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this SECTION 2.27(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

                    Certain Fees.

                       (A) No Defaulting Lender shall be entitled to receive any fee payable under SECTIONS 2.19
               (b) or 2.19(c) for any period during which that Lender is a Defaulting Lender (and no Borrower shall be
               required to pay any such fee that otherwise would have been required to have been paid to that Defaulting
               Lender).

                        (B) Each Defaulting Lender shall be entitled to receive Letter of Credit Lees for any period
               during which that Lender is a Defaulting Lender only to the extent allocable to its Commitment Percentage
               of the stated amount of Letters of Credit for which it has provided cash collateral pursuant to SECTION
               2.13(j).

                       (C) With respect to any fee payable under SECTIONS 2.19(b) or 2.19(c) or any Letter of
               Credit Lee not required to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
               Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such fee otherwise payable to
               such Defaulting Lender with respect to such Defaulting Lender’s participation in Letter of Credit
               Outstandings or Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant to
               clause (iv) below, (y) pay to the Issuing Banks and Swingline Lender, as applicable, the amount of any
               such fee otherwise payable to such Defaulting Lender to the extent allocable to such Issuing Banks’ or
               Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
               remaining amount of any such fee.

               (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or any part of such
Defaulting Lender’s participation in Letter of Credit Outstandings and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Commitment Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions set forth in SECTION 4.02 are satisfied
(or waived) at the time of such reallocation (and, unless the Lead Borrower shall have otherwise notified the
Administrative Agent at such time, the


                                           119
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 290 of 585


Borrowers shall be deemed to have represented and warranted that such conditions are satisfied at such time), and (y)
such reallocation does not cause the portion of the Total Domestic Revolver Outstandings or Total Canadian Revolver
Outstandings owing to any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Domestic Commitment or
Canadian Commitment, as applicable. No reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

                (v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation described in clause (a)(iv)
above cannot, or can only partially, be effected, the Borrowers shall, without prejudice to any right or remedy available to
them hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, cash collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in SECTION 2.13(j).

         (b) Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent, the Swingline Lender and the
Issuing Banks agree in writing that a Lender is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any cash collateral), that Lender will, to the extent applicable, purchase
at par that portion of outstanding Loans of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their Commitment Percentages (without giving
effect to SECTION 2.27(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting Lender.


                                            120
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 291 of 585


                                                                                    ARTICLE III

                                                   Representations and Warranties

        To induce the Lenders to make the Loans and the Issuing Banks to issue Letters of Credit on and after the Effective Date,
each Loan Party executing this Agreement or a Joinder hereto, jointly and severally, make the following representations and
warranties to each Credit Party with respect to such Loan Party and after giving effect and subject to the Orders and any other
applicable Bankruptcy Court order:

         SECTION 3.01 Organization; Powers. Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and authority to own its property and assets and to carry on
its business as now conducted, except, in each case, where the failure to do so, or so possess, individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect. Subject, in the case of each Loan Party that is a Debtor,
to the entry of the Orders and the terms thereof, each Loan Party has all requisite organizational power and authority to execute
and deliver and perform all its obligations under all Loan Documents to which such Loan Party is a party. Each Loan Party is
qualified to do business in, and is in good standing (where such concept exists) in, every jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification necessary, except where the failure to be so
qualified or in good standing individually or in the aggregate would not reasonably be expected to result in a Material Adverse
Effect. Schedule 3.01 sets forth, as of the Effective Date, each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification number.

        SECTION 3.02 Authorization; Enforceability. Subject, in the case of each Loan Party that is a Debtor, to the entry of
the Orders and the terms thereof, the transactions contemplated hereby and by the other Loan Documents to be entered into by
each Loan Party are within such Loan Party’s corporate powers and have been duly authorized by all necessary corporate,
membership, partnership or other necessary action. Subject, in the case of each Loan Party that is a Debtor, to the entry of the
Orders and the terms thereof, this Agreement has been duly executed and delivered by each Loan Party that is a party hereto or
thereto and constitutes, and each other Loan Document to which any Loan Party is a party, when executed and delivered by such
Loan Party will constitute, a legal, valid and binding obligation of such Loan Party, enforceable in accordance with its terms
subject, except in the case of each Loan Party that is a Debtor, to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

        SECTION 3.03 Governmental Approvals; No Conflicts. Subject, in the case of each Loan Party that is a Debtor, to the
entry of the Orders and the terms thereof, the transactions to be entered into and contemplated by the Loan Documents (a) do not
require any consent or approval of, registration or filing with, or any other action by, any Governmental Authority, except for (A)
such as have been obtained or made and are in full force and effect, (B) filings and recordings


                                                      121
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 292 of 585


necessary to perfect Liens created under the Loan Documents and enforce the rights of the Lenders and the Secured Parties
under the Loan Documents or (C) the failure of which to obtain would not reasonably be expected to result in Material Adverse
Effect, (b) will not violate any Applicable Law or the Charter Documents of any Loan Party, except to the extent that such
violation would not reasonably be expected to result in a Material Adverse Effect, (c) will not violate or result in a default under
any indenture or any other agreement, instrument or other evidence of Material Indebtedness, except to the extent that such
default would not reasonably be expected to result in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except Liens created under the Loan Documents, the Orders and
Permitted Encumbrances.

        SECTION 3.04 Financial Condition; No Material Adverse Effect. The Lead Borrower has heretofore furnished to the
Administrative Agent the Consolidated balance sheet, and statements of income, stockholders’ equity, and cash flows for the
Parent and its Subsidiaries as of and for the Fiscal Year ending on or about January 28, 2017 and as of and for the Fiscal Quarter
ended April 29, 2017, certified by a Financial Officer of the Parent. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of the Parent and its Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the absence of footnotes. Since January 28, 2017,
there has been no Material Adverse Effect.

        SECTION 3.05 Properties.

               (a) Each Loan Party has title to, or valid leasehold interests in, or rights to use all its real (immovable) and
        personal (movable) property material to its business, except for defects which would not reasonably be expected to have
        a Material Adverse Effect.

                (b) Each Loan Party owns or is licensed to use, all patents, patent rights, trademarks, trade names, trade styles,
        brand names, service marks, logos, copyrights, domain names, technology, software, trade secrets, proprietary
        information, know-how, processes, and other intellectual property (including all applications for registrations, registrations
        and goodwill associated with any of the foregoing) (collectively, Intellectual Property Rights ) used in its business, except
        to the extent that the failure to so own or have the right to use would not reasonably be expected to have a Material
        Adverse Effect, and the use thereof by the Loan Parties does not infringe upon the rights of any other Person, except for
        any such infringements that, individually or in the aggregate, would not reasonably be expected to result in a Material
        Adverse Effect.

        SECTION 3.06 Litigation and Environmental Matters.

                 (a) Except as set forth on Schedule 3.06(a) and other than with respect to the Cases, there are no actions, suits
        or proceedings by or before any arbitrator or Governmental Authority pending against or, to the actual knowledge of
        Responsible Officers of a Loan Party, threatened in writing against any Loan Party (i) as to which there is a reasonable
        possibility of an adverse determination which, if adversely determined, would reasonably be expected individually or in the
        aggregate to result in a Material Adverse Effect (other


                                                     122
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 293 of 585


        than Disclosed Matters) or (ii) that involve any of the Loan Documents and would reasonably be expected, individually or
        in the aggregate, to result in a Material Adverse Effect.

                 (b) Except as set forth on Schedule 3.06(b), no Loan Party (i) has failed to comply with any Environmental Law
        or to obtain, maintain or comply with any permit, license or other approval required under any Environmental Law, (ii) has
        become subject to any Environmental Liability, (iii) has received notice of any claim with respect to any Environmental
        Liability or (iv) knows of any basis for any Environmental Liability, which, in each case, individually or in the aggregate,
        would reasonably be expected to result in a Material Adverse Effect.

         SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party is in compliance with all Applicable Law and
all Material Indebtedness, and no event of default has occurred and is continuing under any Material Indebtedness, except in each
case where the failure to comply or the existence of a default, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect. Without limiting the generality of the foregoing, each Loan Party has obtained all permits,
licenses and other authorizations which are required with respect to the ownership and operations of its business, except where
the failure to obtain such permits, licenses or other authorizations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in material compliance with all terms and conditions of all such
permits, licenses, orders and authorizations, except where the failure to comply with such terms or conditions, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

        SECTION 3.08 Investment Company Status. No Loan Party is an investment company as defined in, and subject to
regulation under, the Investment Company Act of 1940.

        SECTION 3.09 Taxes. Each Loan Party has timely filed or caused to be filed all tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings, for which such Loan Party has set aside on its books adequate reserves, and
as to which no Lien other than a Permitted Encumbrance has arisen, (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect or (c) Taxes that need not be paid pursuant to an order of the
Bankruptcy Court or Canadian Court pursuant to Bankruptcy Law.

        SECTION 3.10 ERISA; Canadian Defined Benefit Pension Plans.

                (a) No ERISA Event has occurred or is reasonably expected to occur that, when taken together with all other
        such ERISA Events for which liability is reasonably expected to occur, would reasonably be expected to result in a
        Material Adverse Effect. The present value of all accumulated benefit obligations under each Plan subject to ERISA
        (based on the assumptions used for purposes of Statement of Financial Accounting Standards No. 87) did not, as of the
        date of the most recent financial statements reflecting such amounts, exceed the fair market value of the assets of such
        Plan, and the present value of all accumulated benefit obligations of all underfunded Plans subject to ERISA (based on the
        assumptions


                                                     123
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 294 of 585


        used for purposes of Statement of Financial Accounting Standards No. 87) did not, as of the date of the most recent
        financial statements reflecting such amounts, exceed the fair market value of the assets of all such underfunded Plans, in
        each case, to the extent that any resulting liabilities would reasonably be expect to result in a Material Adverse Effect.

               (b) No Canadian Loan Party sponsors, maintains, administers or contributes to, or has any liability, including
        any contingent liability, in respect of, any Canadian Defined Benefit Pension Plan. No Canadian Loan Party sponsors,
        administers or contributes to any registered pension plan as defined in subsection 248(1) of the Income Tax Act
        (Canada).

         SECTION 3.11 Disclosure. None of the reports, financial statements, certificates or other information (other than any
projections, pro formas, budgets and general market information) concerning the Loan Parties furnished by or on at the direction
of any Loan Party to any Credit Party in connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder in connection therewith (as modified or supplemented by other information so furnished), when
taken as a whole, contained, as of the date furnished, any material misstatement of fact or omitted to state any material fact
necessary to make the statements therein, in the light of the circumstances under which they were made, not materially misleading
in light of the circumstances under which such statements were made. The Projections prepared by or on behalf of the Lead
Borrower, and that have been made available to any Lenders or the Administrative Agent prior to the Effective Date in connection
with the Facilities have been prepared in good faith based upon assumptions believed by the Lead Borrower to be reasonable as
of the date thereof (it being understood that actual results may vary materially from such Projections and estimates, including any
13-Week Projection, and such Projections are not a guarantee of performance), as of the date such Projections and estimates
were furnished to the Lenders and as of the Closing Date.

        SECTION 3.12 Subsidiaries.

                 (a) Schedule 3.12 sets forth the name of, and the ownership interest of each Loan Party in the Lead Borrower
        and each Subsidiary and Propco as of the Effective Date; there is no other Capital Stock of any class outstanding as of
        the Effective Date. To the knowledge of the Responsible Officers of the Loan Parties, all such shares of Capital Stock are
        validly issued, fully paid, and, except as set forth on Schedule 3.12, non-assessable (to the extent applicable).

                (b) Except as set forth on Schedule 3.12, no Loan Party is party to any joint venture, general or limited
        partnership, or limited liability company agreements as of the Effective Date.

                SECTION 3.13 [Reserved].

                SECTION 3.14 Labor Matters. As of the Effective Date, there are no strikes, lockouts or slowdowns against
        any Loan Party pending or, to the actual knowledge of any Responsible Officer of any Loan Party, threatened, except to
        the extent that strikes, lockouts or slowdowns would not reasonably be expected to result in a Material Adverse Effect.
        The hours worked by and payments made to employees of the Loan Parties have not been in violation of the Pair Labor
        Standards Act or any other applicable federal, state, local or


                                                    124
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                        Desc
                   Declaration of Scott A. Rader Page 295 of 585


foreign law dealing with such matters to the extent that any such violation could reasonably be expected to have a Material
Adverse Effect. Except for Disclosed Matters and to the extent that such liability would not reasonably be expected to
have a Material Adverse Effect, all payments due from any Loan Party, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and other benefits, have been paid or
accrued in accordance with GAAP as a liability on the books of such Loan Party. As of the Effective Date, there are no
representation proceedings pending or, to the actual knowledge of any Responsible Officer of any Loan Party, threatened
to be filed with the National Labor Relations Board or other applicable Governmental Authority, and no labor
organization or group of employees of any Loan Party has made a pending demand for recognition which could result in a
Material Adverse Effect. As of the Effective Date, the consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent that such would be reasonably expected to
result in a Material Adverse Effect.

SECTION 3.15 Security Documents.

        (a) Subject to, and upon entry of the Orders, the Orders and the Security Documents are effective to create in
favor of the Collateral Agent (for the benefit of the Secured Parties described therein) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. Subject to, and upon entry of the Orders, when
financing statements and other filings specified in the Closing Agenda are filed in the offices specified in the Closing
Agenda (and all required fees are paid), the Collateral Agent (for the benefit of the Secured Parties) shall have a perfected
Lien on, and security interest in, all right, title and interest of the Loan Parties in the Collateral described therein and, the
proceeds thereof, as security for the applicable Obligations to the extent perfection can be obtained pursuant to the
Orders or by filing Uniform Commercial Code or PPSA financing statements (and all required fees are paid), in each case
with the priority set forth in the Orders and the Security Documents.

         (b) Subject to, and upon entry of the Orders, when the Security Agreement or Intellectual Property Rights
Security Agreement a summary thereof is properly filed in the United States Patent and Trademark Office, the United
States Copyright Office or the Canadian Intellectual Property Office, and, with respect to Collateral in which a security
interest cannot be perfected by such filings, upon the proper filing of the financing statements (and payment of fees)
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the Secured Parties) shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan Parties thereunder in the Intellectual Property Rights
described therein and constituting Collateral to the extent such perfection can be obtained pursuant to the Orders or by
such filings (including the payment of any required fees) (it being understood that subsequent recordings in the United
States Patent and Trademark Office, the United States Copyright Office or the Canadian Intellectual Property Office may
be necessary to perfect a Lien on registered trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the Closing Date).


                                               125
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                       Desc
                   Declaration of Scott A. Rader Page 296 of 585


         (c) Subject to, and upon entry of the Orders, the Orders and the Mortgages (if any) executed and delivered after
the Closing Date pursuant to Section 2.26, (when such Mortgages are filed or recorded in the property real estate filing or
recording office and the applicable fees are paid) shall be effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable Lien on all of the Loan Parties’ right, title and interest in and
to the Real Estate thereunder and the proceeds thereof, and upon entry of the Orders, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security interest in, all right, title, and interest of the Loan
Parties in such Real Estate and the proceeds thereof, in each case with the priority set forth in the applicable Orders and
the Intercreditor Agreement.


                                              126
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                           Declaration of Scott A. Rader Page 297 of 585


        SECTION 3.16 Federal Reserve Regulations.

                 (a) No Loan Party is engaged principally, or as one of its important activities, in the business of extending credit
        for the purpose of buying or carrying Margin Stock.

                  (b) No part of the proceeds of any Loan or any Letter of Credit will be used by any Loan Party or any of its
        Subsidiaries, whether directly or indirectly, and whether immediately, incidentally or ultimately, (i) to buy or carry Margin
        Stock or to extend credit to others for the purpose of buying or carrying Margin Stock or to refund indebtedness
        originally incurred for such purpose in violation of Regulation U or X or (ii) for any purpose that entails a violation of, or
        that is inconsistent with, the provisions of the Regulations of the Board, including Regulation U or Regulation X.

        SECTION 3.17 Anti-Corruption Laws and Sanctions.

        The Loan Parties have implemented and maintain in effect policies and procedures designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrowers, their Subsidiaries and their respective officers and employees and to the knowledge of
the Borrowers their directors and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be expected to result in any Loan Party being
designated as a Sanctioned Person. None of (a) the Borrowers, any Subsidiary or any of their respective directors, officers or (to
the knowledge of the Borrowers) employees, or (b) to the knowledge of the Borrowers, any agent of any Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the credit facility established hereby, is a Sanctioned
Person.

                                                                                   ARTICLE IV

                                                             Conditions

        SECTION 4.01 Closing Date. The occurrence of the Closing Date is subject to the satisfaction (or waiver) of the
following conditions precedent, subject to the of last paragraph of this SECTION 4.01:

                (a) The Effective Date shall have occurred. No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code
        or examiner with expanded powers beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code shall
        have been appointed in any of the Cases. No order shall have been issued by the Canadian Court terminating the
        Canadian Cases or converting the Canadian Case to, bankruptcy proceedings or converting or augmenting the Canadian
        Case to or with receivership proceedings.

               (b) The Administrative Agent (or its counsel) shall have received from each party either (i) a counterpart of this
        Agreement and all other Loan Documents signed on behalf of such party or (ii) written evidence satisfactory to the
        Administrative Agent (which may include facsimile or other electronic transmission of a signed signature page of this


                                                     127
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 298 of 585


Agreement) that such party has signed a counterpart of this Agreement and all other Loan Documents.

         (c) The Administrative Agent shall have received a customary written opinion (addressed to each Agent, the
Issuing Banks and the Lenders and dated the Closing Date) of (i) Kirkland and Ellis LLP, domestic counsel for the Loan
Parties, (ii) Goodmans LLP, Canadian counsel for the Canadian Borrower and its Subsidiaries (in respect of the province
of Ontario), (iii) BCF LLP, Quebec counsel for the Canadian Borrower and (iv) counsel for TRU-SVC, LLC. The Loan
Parties hereby request such counsel to deliver such opinions.

         (d) The Administrative Agent shall have received Charter Documents evidence of the existence of each Loan
Party, the authorization of the transactions contemplated by the Loan Documents and any other legal matters relating to
the Loan Parties, the Loan Documents or the transactions contemplated thereby.

         (e) (i) The Administrative Agent shall have received a Borrowing Base Certificate dated the Closing Date,
relating to the fiscal month ended on August 31, 2017, and executed by a Financial Officer of the Lead Borrower (and
certified by such Financial Officer as being complete and correct in all material respects), evidencing that Excess
Availability as of the Effective Date, assuming the full amount of the Commitments were available to be drawn (subject to
borrowing base restrictions) is not less than $1,400,000,000.

        (f) [Reserved].

      (g) After giving effect to the consummation of the transactions contemplated under this Agreement and the other
Loan Documents as of the Closing Date, no Default or Event of Default shall exist.

       (h) The Administrative Agent shall have received flood determinations and flood certificates with respect to any
owned and ground-leased Real Estate located in the United States of the Loan Parties and, to the extent previously
prepared and available to the Lead Borrower, any requested environmental review reports.

         (i) All material governmental approvals necessary in connection with the Facilities shall have been obtained and
shall be in full force and effect and no Applicable Law shall exist that restrains or prevents the Facilities or the transactions
contemplated hereby.

        (j) No Material Adverse Effect shall have occurred since the Petition Date.

        (k) The Administrative Agent shall have received (i) the DIP Budget dated as of a date not more than 3 Business
Days prior to the Closing Date and (ii) a cash flow forecast for the 13-week period ending after the Closing Date dated as
of a date not more than 3 Business Days prior to the Closing Date.


                                              128
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 299 of 585


        (l) The Administrative Agent shall have received updated appraisals (in each case with customary reliance letters)
with respect to (i) TRU Inventory and BRU Inventory, and (ii) Eligible Real Estate of the Canadian Loan Parties.

      (m) The Administrative Agent shall have received results of searches or other evidence reasonably satisfactory to
the Administrative Agent indicating the absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements and releases are being tendered on the Closing Date.

         (n) The Administrative Agent shall have received all documents and instruments, including Uniform Commercial
Code and PPSA financing statements and certified statements issued by the Quebec Register of Personal and Movable
Real Rights, required by law or reasonably requested by the Collateral Agent to be filed, registered, published or
recorded to create or perfect the first priority Liens (subject only to Permitted Encumbrances having priority by operation
of Applicable Law) intended to be created under the Loan Documents and all such documents and instruments shall have
been so filed, registered, published or recorded or other arrangements reasonably satisfactory to the Collateral Agent for
such filing, registration, publication or recordation shall have been made.

         (o) All fees due on or prior to the Closing Date, and all Credit Party Expenses incurred by in connection with the
establishment of the credit facility contemplated hereby (including the reasonable fees and expenses of counsel to the
Agents), shall have been paid in full.

       (p) There shall have been delivered to the Administrative Agent each of the instruments and agreements on the
Closing Agenda required to be delivered on or prior to the Closing Date.

        (q) The Interim Order Entry Date and the Canadian Initial Order Entry Date shall have occurred not later than
five days following the Petition Date (or such later date as the Administrative Agent may agree) and the Interim Order and
the Canadian Initial Order shall not have been vacated or reversed, shall not be subject to any stay, and shall not have
been modified or amended in a manner adverse to the Lenders without the consent of the Administrative Agent and the
Arrangers.

        (r) The Administrative Agent shall be reasonably satisfied with the form and substance of the first day orders
sought by the Borrower and entered on (or prior to) the Closing Date.

           (s) The Administrative Agent shall be reasonably satisfied with the cash management arrangements of the Loan
Parties.

       (t) On or prior to the Closing Date and substantially concurrently with the incurrence of Loans and the use of
such Loans to refinance the extensions of credit under the Prepetition ABL and FILO Credit Agreement on such date, all
Indebtedness of the Lead Borrower and its subsidiaries under the Prepetition ABL and FILO Credit Agreement shall
have been repaid in full, together with all fees and other amounts owing thereon, all


                                             129
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                   Declaration of Scott A. Rader Page 300 of 585


commitments under the Prepetition ABL and FILO Credit Agreement shall have been terminated, and all letters of credit
issued pursuant to the Prepetition ABL and FILO Credit Agreement shall have been terminated, cash collateralized or
backstopped and the Administrative Agent shall have received reasonably satisfactory evidence of the same.

         (u) On the Closing Date and substantially concurrently with the incurrence of Loans on such date, all security
interests granted under the Security Documents (as defined in the Prepetition ABL and FILO Credit Agreement) shall
have been terminated and released pursuant to release documentation reasonably satisfactory to the Administrative Agent.

        (v) Each Lender who has requested the same at least five Business Days prior to the Closing Date shall have
received all documentation and other information required by regulatory authorities under applicable know your
customer and anti-money laundering rules and regulations, including without limitation, the USA PATRIOT Act.

       (w) [Reserved]

      (x) The Facilities shall comply with all applicable requirements of Regulations U, T and X of the Board of
Governors of the Federal Reserve System.

       (y) The documentation with respect to the DIP Term Loan Facility shall be reasonably satisfactory to the
Administrative Agent and the Required Lenders and, substantially simultaneously, gross proceeds of no less than
$350,000,000 shall have been made available to the Lead Borrower thereunder.

        (z) To the extent such items can be delivered on or prior to the Closing Date after the exercise of commercially
reasonable efforts and subject to the paragraph immediately following subsection (iii) below, the Administrative Agent
shall have received the following:

               (i) A duly executed copy of the Intellectual Property Rights Agreement.

                      Agreements for filing with the United States Copyright Office, the United States Patent and
       Trademark Office or the Canadian Intellectual Property Office providing notice of the security interest granted in
       favor of the Administrative Agent in the Intellectual Property Rights registered in the United States and Canada
       listed on the applicable. For the purposes of the grant of security under the laws of the Province of Quebec which
       may now or in the future be required to be provided by any Canadian Loan Party, the Canadian Agent is hereby
       irrevocably authorized and appointed by each Lender, the Issuing Banks and each Secured Party that is owed any
       Canadian Liabilities to act as hypothecary representative (within the meaning of Article 2692 of the Civil Code of
       Quebec) for all present and future Lenders, Issuing Banks and Secured Parties that is owed any Canadian
       Liabilities (in such capacity, the Hypothecary Representative ) in order to hold any hypothec granted under the
       laws of the Province of Quebec and to exercise such rights and duties as are conferred upon the Hypothecary
       Representative under the relevant deed of hypothec and Applicable Laws (with the power to delegate any such
       rights or


                                           130
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 301 of 585


               duties). The execution prior to the date hereof by the Canadian Agent in its capacity as the Hypothecary
               Representative of any deed of hypothec or other security documents made pursuant to the laws of the Province of
               Quebec, is hereby ratified and confirmed. Any Person who becomes a Lender, an Issuing Bank or a Secured
               Party that is owed any Canadian Liabilities or successor Canadian Agent shall be deemed to have consented to
               and ratified the foregoing appointment of the Canadian Agent as the Hypothecary Representative on behalf of all
               Lenders, Issuing Banks and each Secured Party that is owed any Canadian Liabilities, including such Person and
               any Affiliate of such Person designated above as a Lender, Issuing Bank or a Secured Party that is owed any
               Canadian Liabilities. For greater certainty, the Canadian Agent, acting as the Hypothecary Representative, shall
               have the same rights, powers, immunities, indemnities and exclusions from liability as are prescribed in favor of the
               Canadian Agent in this Agreement, which shall apply mutatis mutandis. In the event of the resignation of the
               Canadian Agent (which shall include its resignation as the Hypothecary Representative) and appointment of a
               successor Canadian Agent, such successor Canadian Agent shall also act as the Hypothecary Representative, as
               contemplated above schedules to the Security Documents, duly executed by the Borrowers and each Canadian
               Loan Party.

                            Evidence of all insurance required to be maintained, and evidence that the Administrative Agent shall
               have been named as an additional insured or loss payee, as applicable, on all insurance policies covering loss or
               damage to Collateral and on all liability insurance policies as to which the Administrative Agent has reasonably
               requested to be so named.

               (aa) To the extent that any of the items described in this Section 4.01(h), (l) (with respect to reliance letters
       only), (m), (n), (p) or (z) shall not have been received by the Administrative Agent notwithstanding the Borrower’s use of
       its commercially reasonable efforts to provide same, delivery of such items shall not constitute a condition effectiveness of
       this Agreement and the obligations of each Lender to make Loans hereunder and of each Issuing Bank to issue Letters of
       Credit hereunder, and the Borrower shall, instead, cause such items to be delivered to the Administrative Agent not later
       than 60 days following the Closing Date (or such later date as the Administrative Agent shall agree in its discretion).

        SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit. The obligation of the Lenders to make
each Revolving Credit Loan and of the Issuing Banks to issue or extend each Letter of Credit from and after the Closing Date is
also subject to satisfaction (or waiver) of the following conditions precedent:

               (a) The Closing Date shall have occurred.

               (b) The Interim Order and the Canadian Initial Order shall be in full force and effect and shall not have been
       vacated or reversed, shall not be subject to any stay, and shall not have been modified or amended in a manner adverse to
       the Lenders without the consent of the Administrative Agent and the Arrangers.


                                                    131
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                   Declaration of Scott A. Rader Page 302 of 585


        (c) On any day that is 45 days or later after the Effective Date, the Final Order Entry Date shall have occurred
and the Final Order shall be in full force and effect and shall not have been vacated or reversed, shall not be subject to any
stay, and shall not have been modified or amended in a manner adverse to the Lenders without the consent of the
Administrative Agent and the Arrangers.

         (d) For any Revolving Credit Loan to be made or Letter of Credit to be issued or extended on or after the
Comeback Motion (i) the Canadian Initial Order shall not have been amended, restated, supplemented or otherwise
modified as a result of the Comeback Motion or otherwise without the consent of the Administrative Agent and the
Required Lenders; (ii) the Canadian Court shall have issued an order amending, restating, supplementing or otherwise
modifying the Canadian Initial Order at the Comeback Motion, as necessary, to (i) approve service and/or substitute
service on all secured creditors likely to be affected by the Liens created by the Credit Documents; (ii) approve full
availability of the Facilities; and (iii) provide for the full priming (excluding, for the avoidance of doubt, the Canadian
Priority Charges) of the Canadian DIP Charge.

       (e) The Administrative Agent shall have received a notice with respect to such Borrowing or issuance, as the
case may be, as required by ARTICLE II, and in the case of the issuance of a Letter of Credit, the applicable Issuing
Bank shall have received notice with respect thereto in accordance with SECTION 2.13.

        (f) [Reserved]

         (g) All representations and warranties contained in this Agreement and the other Loan Documents or otherwise
made in writing in connection herewith or therewith (including in any Borrowing Base Certificate) shall be true and correct
in all material respects on and as of the date of each Borrowing or the issuance of each Letter of Credit hereunder with the
same effect as if made on and as of such date, other than representations and warranties that relate solely to an earlier
date which shall be true and correct in all material respects as of such earlier date (in each case, other than representations
and warranties which are qualified by materiality or Material Adverse Effect , each of which shall be true and correct in
all respects as of such date or as of such earlier date, as applicable).

         (h) On the date of each Borrowing hereunder and the issuance of each Letter of Credit and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.

        (i) After giving effect to such Borrowing or such issuance or extension of a Letter of Credit, the aggregate
outstanding amount of the Credit Extensions shall not exceed the amount authorized by the Interim Order and the
Canadian Initial Order or the Final Order, as applicable.

       (j) After giving effect to such Borrowing or such issuance or extension of a Letter of Credit, (i) in the case of an
Extension of Credit to a Domestic Borrower, the aggregate outstanding amount of the Credit Extensions to Domestic
Borrowers shall not exceed Domestic Availability and (ii) in the case of an Extension of Credit to the Canadian


                                             132
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 303 of 585


        Borrower the aggregate outstanding amount of the Credit Extensions to the Canadian Borrower shall not exceed
        Canadian Availability.

                (k) Prior to the Full Availability Date, the aggregate amount of the Credit Extensions under the Revolving Facility
        shall not exceed $1,300,000,000.

The request by the Lead Borrower or the Canadian Borrower, as applicable, for, and the acceptance by any Borrower of, each
extension of credit hereunder shall be deemed to be a representation and warranty by the Loan Parties that the conditions
specified in this SECTION 4.02 have been satisfied (or waived) at that time and that, after giving effect to such extension of
credit, the Borrowers shall continue to be in compliance with the Domestic Borrowing Base or the Canadian Borrowing Base.
The conditions set forth in this SECTION 4.02 are for the sole benefit of the Administrative Agent and the Canadian Agent and
each other Credit Party and may be waived by the Administrative Agent or the Canadian Agent, in whole or in part, without
prejudice to the rights of the Administrative Agent, the Canadian Agent or any other Credit Party. Until the Required Lenders
otherwise direct the Administrative Agent or the Canadian Agent to cease making Loans and issuing Letters of Credit, the
Lenders will fund their Commitment Percentage of all Loans and participate in all Swing Line Loans and Letters of Credit
whenever made or issued, which are requested by the Borrowers and which, notwithstanding the failure of the Loan Parties to
comply with the provisions of this Article IV, agreed to by the Administrative Agent or the Canadian Agent, provided, however,
the making of any such Loans or the issuance of any Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of any rights or the Credit Parties as a result of any
such failure to comply.

        SECTION 4.03 Effective Date.

        This Agreement shall become effective on the first day on which (A) the Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of this Agreement and (B) the Effective Date shall have
occurred, and the Case of each Loan Party shall have commenced and shall not be subject to an appeal.

                                                                                    ARTICLE V

                                                       Affirmative Covenants

        Until (i) the Commitments have expired or been terminated, (ii) the principal of and interest on each Loan and all fees and
other Obligations (other than contingent indemnity obligations with respect to then unasserted claims and the Other Liabilities) shall
have been paid in full, (iii) all Letters of Credit shall have expired or terminated (or been Cash Collateralized or backstopped in a
manner reasonably satisfactory to the applicable Issuing Banks) and (iv) all Letter of Credit Outstandings have been reduced to
zero (or Cash Collateralized in a manner reasonably satisfactory to the applicable Issuing Banks), each Loan Party covenants and
agrees with the Credit Parties (provided that the Canadian Borrower covenants only for itself and its Subsidiaries) that:


                                                     133
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 304 of 585


         SECTION 5.01 Financial Statements and Other Information. The Lead Borrower will furnish to the Administrative
Agent:

                 (a) Within one hundred twenty (120) days after the end of each Fiscal Year of the Parent, the Consolidated
         balance sheet and related statements of operations, and Consolidated statements of cash flows as of the end of and for
         such year for (x) the Parent and its Subsidiaries, and (y) the Lead Borrower and its Subsidiaries, setting forth in each case,
         in comparative form, the Consolidated figures for the previous Fiscal Year, all audited and reported on by independent
         public accountants of recognized national standing (without a qualification or exception as to the scope of such audit, but
         which may contain a going concern or like qualification or exception) to the effect that such Consolidated financial
         statements present fairly in all material respects the financial condition and results of operations of the Parent and its
         Subsidiaries, or the Lead Borrower and its Subsidiaries, as applicable, in each case on a Consolidated basis in
         accordance with GAAP;

                  (b) Within sixty (60) days after the end of the first three Fiscal Quarters of each Fiscal Year of the Lead
         Borrower, the unaudited Consolidated balance sheet and related statements of operations, and Consolidated statements
         of cash flows for (i) the Lead Borrower and its Subsidiaries, (ii) the Lead Borrower and its Subsidiaries (other than the
         Canadian Borrower and its Subsidiaries), and (iii) the Canadian Borrower and its Subsidiaries, as of the end of and for
         such Fiscal Quarter (other than in the case of statements of cash flows) and the elapsed portion of the Fiscal Year, setting
         forth in each case, in comparative form the Consolidated figures for the previous Fiscal Year, all certified by one of the
         Lead Borrower’s Financial Officers as presenting in all material respects the financial condition and results of operations of
         the Loan Parties and their Subsidiaries on a Consolidated basis in accordance with GAAP, subject to year-end audit
         adjustments and the absence of footnotes, and, in addition, separate financial statements for each business segment
         identified on, and as required by, Schedule 5.01(b) hereto;

                 (c) Beginning with the first full Fiscal Month after the Closing Date, within thirty (30) days after the end of each
         Fiscal Month of the Lead Borrower and its Subsidiaries, such reports as are prepared by the Loan Parties’ management
         for their own use, including the Consolidated balance sheet and related statements of operations and Consolidated
         statements of cash flows for (i) the Lead Borrower and its Subsidiaries, (ii) the Lead Borrower and its Subsidiaries (other
         than the Canadian Borrower and its Subsidiaries), and (iii) the Canadian Borrower and its Subsidiaries, with respect to
         (A) the balance sheet and statement of operations, as of the end of and for such Fiscal Month and the elapsed portion of
         the Fiscal Year, and (B) the statements of cash flow, for the elapsed portion of the Fiscal Year, setting forth in each case,
         in comparative form the Consolidated figures for the previous Fiscal Year, all certified by one of the Lead Borrower’s
         Financial Officers as agreeing to the Lead Borrower’s books and records and presenting in all material respects the
         financial condition and results of operations of the Loan Parties and their Subsidiaries on a Consolidated basis, and, in
         addition, separate financial statements for each business segment identified on, and as required by, Schedule 5.01(b)
         hereto;


                                                      134
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 305 of 585


         (d) Concurrently with any delivery of financial statements under clauses (a) or (b) above, a certificate of a
Financial Officer of the Lead Borrower in the form of Exhibit L hereto (a Compliance Certificate ) (i) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect thereto, (ii) setting forth reasonably detailed
calculations with respect to compliance with the provisions of SECTION 6.10, (iv) detailing all Store openings and Store
closings during the immediately preceding fiscal period, and (v) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Lead Borrower’s most recent audited financial statements and, if any such
change has occurred, specifying the effect of such change on the financial statements accompanying such Compliance
Certificate;

        (e) [reserved];

        (f) The Lead Borrower will furnish to the Administrative Agent a certificate in the form of Exhibit M (a
 Borrowing Base Certificate ) showing the Domestic Borrowing Base, the Canadian Borrowing Base (reflected both in
CD$ and the Equivalent Amount) and Incremental Availability, each Borrowing Base Certificate to be certified as
complete and correct in all material respects on behalf of the Lead Borrower by a Financial Officer of the Lead Borrower,
as follows:

              (i) On or prior to the 10 th Business Day of each fiscal month, the Lead Borrower shall furnish a
Borrowing Base Certificate as of the last day of the immediately preceding fiscal month;

                    Upon the occurrence and during the continuance of an Accelerated Borrowing Base Delivery Event,
the Lead Borrower shall furnish a Borrowing Base Certificate (which shall roll forward the Loan Parties’ Inventory, credit
card receivables and Credit Extensions) on Thursday of each week (or, if Thursday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately preceding Saturday;

                      If there are Loans then outstanding, the Lead Borrower shall also furnish a Borrowing Base
Certificate within five (5) Business Days after December 15 of each year (which shall roll forward the Loan Parties’
Inventory, credit card receivables and Credit Extensions), as of the close of business on the immediately preceding
Saturday;

                 (iv) Upon the sale or other disposition of Collateral of any Loan Party included in the Domestic
Borrowing Base, the Canadian Borrowing Base or Incremental Availability outside of the ordinary course of business
(including, in connection with the rejection of one or more leases, store closings or a going out of business sale) if the Net
Proceeds are in excess of $5,000,000, the Lead Borrower shall also furnish an updated Borrowing Base Certificate
promptly upon the receipt of the Net Proceeds from such sale or other disposition of Collateral and make any mandatory
prepayment contemporaneously therewith as required by Section 2.17; and


                                             135
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                   Declaration of Scott A. Rader Page 306 of 585


                (v) The Borrowers may, at their option, elect to furnish the Administrative Agent with a Borrowing Base
Certificate on a more frequent basis than is otherwise required pursuant to this SECTION 5.01(f); provided that, if the
Borrowers elect to deliver a Borrowing Base Certificate on a more frequent basis than is required by the other provisions
of this SECTION 5.01(f), then the Lead Borrower shall continue to furnish a Borrowing Base Certificate on such basis
from the date of such election through the remainder of the Fiscal Year in which such election was made.

         (g) Promptly after the same become publicly available, copies of (i) all material periodic and other reports, proxy
statements and other materials filed by any Loan Party with the SEC or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities exchange, as the case may be, and (ii) SEC Forms
10K and 10Q for the Parent (for so long as the Parent is subject to the reporting requirements under the Securities
Exchange Act of 1934, as amended); provided that no such delivery shall be required hereunder with respect to each of
the foregoing to the extent that such are publicly available via EDGAR or another publicly available reporting system and
the Lead Borrower has advised the Administrative Agent of the filing thereof;

         (h) Promptly upon receipt thereof, copies of all material reports submitted to any Loan Party by independent
certified public accountants in connection with each annual, interim or special audit of the books of the Loan Parties or any
of their Subsidiaries made by such accountants, including any management letter commenting on the Loan Parties’ internal
controls submitted by such accountants to management in connection with their annual audit (subject to any confidentiality
restrictions);

       (i) The financial and collateral reports described on Schedule 5.01(i) hereto, at the times set forth in such
Schedule;

        (j) [Reserved];

         (k) Notice of any intended sale or other disposition of Collateral of any Loan Party included in the Domestic
Borrowing Base, the Canadian Borrowing Base or Incremental Availability outside of the ordinary course of business
(including, in connection with the rejection of one or more leases, store closings or a going out of business sale), if the Net
Proceeds of which exceed $5,000,000, at least five (5) Business Days prior to the date of consummation such sale or
disposition;

        (l) On or before the fifth Business Day following the end of every fiscal month (for purposes hereof, each
calendar week being deemed to end on Friday), a 13-Week Projection (together with a reconciliation of actual results to
forecasted results);

        (m) Beginning with the second full fiscal month after the Closing Date, on or before the fifth Business Day
following the end of every fiscal month (for purposes hereof, each calendar week being deemed to end on Friday), a
detailed calculation, in a form reasonably acceptable to the Administrative Agent, of the Cumulative Net Cash Flow
Before DIP ABL Draw/Paydown for the applicable period ending as of the second preceding Test


                                             136
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 307 of 585


       Date, with a certificate of a Financial Officer of the Lead Borrower certifying as to the compliance under Section 6.15.

                (n) Promptly following any request therefor, such other information regarding the operations, business affairs and
       financial condition of any Loan Party as any Agent or any Lender may reasonably request, including information from the
       Debtors’ restructuring and financial advisors (except such information that is subject to attorney-client privilege or would
       result in a breach of a confidentiality obligation or applicable law or constitutes attorney work product).

       At the request of the Lead Borrower and with the consent of the Administrative Agent, not to be unreasonably withheld,
       any of the delivery requirements relating to written financial information set forth in this SECTION 5.01 may be satisfied
       by either (x) the Borrowers’ posting such information in electronic format readable by the Administrative Agent and the
       Lenders to a secure address on the world wide web (the Informational Website ) which is accessible by the
       Administrative Agent and the Lenders or (y) the Borrowers’ delivering such financial information in electronic format to
       the Administrative Agent and the Administrative Agent’s posting such information to an Informational Website. The
       accommodation provided by the foregoing sentence shall not impair the right of the Administrative Agent, or any Lender
       through the Administrative Agent, to request and receive from the Borrowers physical delivery of specific financial
       information provided for in this SECTION 5.01. The Lead Borrower shall give the Administrative Agent and each Lender
       (or, if applicable, the Administrative Agent shall give each Lender) written or electronic notice each time any information is
       delivered by posting to the Informational Website. Except to the extent such Informational Website is established and
       maintained by the Administrative Agent, the Loan Parties shall be responsible for and shall bear all risk associated with
       establishing and maintaining the security and confidentiality of the Informational Website and the information posted
       thereto.

        SECTION 5.02 Notices of Material Events. The Lead Borrower will furnish to the Administrative Agent prompt written
notice of the occurrence of any of the following after any Responsible Officer of the Lead Borrower or the Canadian Borrower
obtains knowledge thereof:

              (a) A Default or Event of Default, specifying the nature and extent thereof and the action (if any) which is
       proposed to be taken with respect thereto;

              (b) The filing or commencement of any action, suit or proceeding by or before any arbitrator or Governmental
       Authority against or affecting any Loan Party or any Subsidiary of the Parent that has a reasonable likelihood of adverse
       determinations and such determinations would reasonably be expected to result in a Material Adverse Effect;

              (c) An ERISA Event that, alone or together with any other ERISA Events that have occurred, would reasonably
       be expected to result in a Material Adverse Effect;

               (d) Any other development that results in a Material Adverse Effect;


                                                    137
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 308 of 585


                (e) The discharge by any Loan Party of its present independent accountants or any withdrawal or resignation by
        such independent accountants;

                (f) Any casualty or other insured damage to any portion of the Collateral included in the Domestic Borrowing
        Base, the Canadian Borrowing Base or Incremental Availability in excess of $25,000,000, or the commencement of any
        action or proceeding for the taking of any interest in a portion of the Collateral included in the Domestic Borrowing Base,
        the Canadian Borrowing Base or Incremental Availability in excess of $25,000,000 or any part thereof or interest therein
        under power of eminent domain or by condemnation or similar proceeding;

                 (g) (i) To the extent feasible, in advance of filing with the Bankruptcy Court or the Canadian Court or delivering
        to any statutory committee appointed in the Cases or the U.S. trustee, as the case may be, the Final Order and all other
        proposed orders and pleadings related to the Loans and the Loan Documents, any other financing or use of cash
        collateral, any sale or other disposition of Collateral outside the ordinary course, or having a value in excess of
        $5,000,000, cash management, adequate protection, any Reorganization Plan and/or any disclosure statement related
        thereto and (ii) two Business Days prior to being filed (and if impracticable, then as soon as possible and in no event later
        than as promptly practicable before being filed) on behalf of any of the Debtors with the Bankruptcy Court or the
        Canadian Court, all other notices, filings, motions or pleadings materially impacting the financial condition of the Parent or
        any of its Subsidiaries or any request to approve any compromise and settlement of material claims or for relief under
        Section 363, 365, 1113 or 1114 of the Bankruptcy Code or Section 9019 of the Federal Rules of Bankruptcy Procedure
        each having a value in excess of $10,000,000; and

                (h) The occurrence of a Master Lease Liquidation Event.

Each notice delivered under this SECTION 5.02 shall be accompanied by a statement of a Financial Officer or other executive
officer of the Lead Borrower setting forth the details of the event or development requiring such notice and, if applicable, any
action taken or proposed to be taken with respect thereto.

         SECTION 5.03 Information Regarding Collateral. The Lead Borrower will furnish to the Administrative Agent prompt
written notice of any change in: (a) any Loan Party’s name; (b) the location of any Loan Party’s chief executive office or its
principal place of business; (c) any office in which a Canadian Loan Party maintains books or records relating to Collateral owned
by it or any office or facility at which Collateral owned by it is located (including the establishment of any such new office or
facility), to the extent that a filing would be required to perfect the Lien of the Canadian Agent in the Collateral at such location;
(d) any Loan Party’s organizational structure or jurisdiction of incorporation or formation; or (e) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned to it by its state of organization. The Loan Parties
agree not to effect or permit any change referred to in the preceding sentence unless all filings, publications and registrations, have
been made (or shall be made promptly) under the Uniform Commercial Code, PPSA or other Applicable Law that are required in
order for the Administrative Agent or the Canadian Agent, as applicable, to continue at all times following such


                                                     138
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 309 of 585


change to have a valid, legal and perfected first priority security interest (subject only to Permitted Encumbrances having priority
by operation of Applicable Law, the Orders or pursuant to the Intercreditor Agreement) in all the Collateral for its own benefit
and the benefit of the other Secured Parties.

         SECTION 5.04 Existence; Conduct of Business. Subject to Bankruptcy Law, the terms of the applicable Orders and
any required approval by the Bankruptcy Court or the Canadian Court, each Loan Party will do all things necessary to comply
with its Charter Documents in all material respects, and to preserve, renew and keep in full force and effect its legal existence and
the rights, licenses, permits, privileges, franchises and Intellectual Property Rights material to the conduct of its business, except to
the extent that the failure to do so would not reasonably be expected to have a Material Adverse Effect; provided, however, that
the foregoing shall not prohibit any merger, consolidation, liquidation or dissolution or other transaction permitted hereby.

         SECTION 5.05 Payment of Obligations. Subject to Bankruptcy Law, the terms of the applicable Orders and any
required approval by the Bankruptcy Court or the Canadian Court, each Loan Party will pay its post-petition Tax liabilities before
the same shall become delinquent or in default, except where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, or (d) the failure to make payment would not reasonably be expected to result in a Material
Adverse Effect. The provisions of this paragraph shall not limit or restrict the ability of the Collateral Agent to establish any
Reserve for any unpaid Tax liabilities.

        SECTION 5.06 Maintenance of Properties. Subject to Bankruptcy Law, the terms of the applicable Orders and any
required approval by the Bankruptcy Court or the Canadian Court, each Loan Party will keep and maintain all property material
to the conduct of its business in good working order and condition (ordinary wear and tear, casualty loss and condemnation
excepted), except where the failure to do so would not reasonably be expected to result in a Material Adverse Effect and except
for Permitted Dispositions and other transactions permitted by Article VII.

        SECTION 5.07 Insurance.

                 (a) Subject to SECTION 5.15, each Loan Party shall: (i) maintain insurance with financially sound and reputable
        insurers (or, to the extent consistent with business practices in effect on the Effective Date, a program of self-insurance) on
        such of its property and in at least such amounts and against at least such risks as is consistent with business practices in
        effect on the Effective Date or as otherwise determined by the Responsible Officers of the Loan Parties acting reasonably
        in their business judgment, including public liability insurance against claims for personal injury or death occurring upon, in
        or about or in connection with the use of any properties owned, occupied or controlled by it (including the insurance
        required pursuant to the Security Documents); (ii) maintain such other insurance as may be required by Applicable Law;
        and (iii) furnish to the Administrative Agent, promptly following reasonable written request, full information as to the
        insurance carried.


                                                      139
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 310 of 585


         (b) Fire and extended coverage policies maintained with respect to any Collateral shall be endorsed or
otherwise amended to include: (i) a lenders’ loss payable clause (regarding personal property), in form and substance
reasonably satisfactory to the Agents, which endorsements or amendments shall provide that the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to the Administrative Agent or the Canadian
Agent, as applicable; (ii) a provision to the effect that none of the Loan Parties, Credit Parties (in their capacity as such) or
any other Affiliate of a Loan Party shall be a co-insurer (the foregoing not being deemed to limit the amount of self-insured
retention or deductibles under such policies, which self-insured retention or deductibles shall be consistent with business
practices in effect on the Effective Date or as otherwise determined by the Responsible Officers of the Loan Parties acting
reasonably in their business judgment); and (iii) such other provisions as the Collateral Agent or the Canadian Agent may
reasonably require from time to time to protect the interests of the Credit Parties. Commercial general liability policies shall
be endorsed to name the Administrative Agent or the Canadian Agent, as applicable, as an additional insured. Business
interruption policies shall name the Administrative Agent or the Canadian Agent, as applicable, as a loss payee and shall
be endorsed or amended to include: (i) a provision that, during the continuance of a Cash Dominion Event, the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies directly to the Administrative Agent or the
Canadian Agent, as applicable; (ii) a provision to the effect that none of the Loan Parties, Credit Parties (in their capacity
as such) or any other Affiliate of a Loan Party shall be a co-insurer; and (iii) such other provisions to the endorsement as
the Collateral Agent or the Canadian Agent may reasonably require from time to time to protect the interests of the Credit
Parties. Each such casualty or liability policy referred to in this SECTION 5.07(b) shall also provide that it shall not be
canceled, modified in any manner that would cause this SECTION 5.07 to be violated, or not renewed (i) by reason of
nonpayment of premium, except upon not less than thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent or the Canadian Agent, as applicable (giving the Administrative Agent or the Canadian Agent, as
applicable, the right to cure defaults in the payment of premiums), or (ii) for any other reason, except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Administrative Agent or the Canadian Agent, as
applicable. The Lead Borrower shall deliver to the Administrative Agent, and the Canadian Borrower shall deliver to the
Canadian Agent, prior to the cancellation, modification or non-renewal of any such policy of insurance, a copy of a
renewal or replacement policy (or other evidence of renewal of a policy previously delivered to the Administrative Agent
or the Canadian Agent, as applicable, including an insurance binder) together with evidence reasonably satisfactory to the
Administrative Agent or the Canadian Agent, as applicable, of payment of the premium therefor.

        (c) If any portion of any Real Estate constituting Collateral and located in the United States of America is at any
time located in an area identified by the Federal Emergency Management Agency (or any successor agency) as a special
flood hazard area (each a Special Flood Hazard Area ) with respect to which flood insurance has been made available
under the Flood Insurance Laws, (i) maintain, or cause to be maintained, with a financially sound and reputable insurer,
flood insurance in an amount and otherwise sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws


                                              140
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                       Desc
                   Declaration of Scott A. Rader Page 311 of 585


and (ii) deliver to the Collateral Agent evidence of such compliance in form and substance reasonably satisfactory and
acceptable to the Administrative Agent, including a copy of the flood insurance policy and declaration page relating
thereto.

SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals; Accountants.

        (a) Each Loan Party will keep proper books of record and account in accordance with GAAP and in which full,
true and correct entries are made of all material dealings and transactions in relation to its business and activities. Each
Loan Party will permit any representatives designated by the Administrative Agent or the Collateral Agent, upon
reasonable prior notice, to visit and inspect its properties, to discuss its affairs, finances and condition with its officers and
independent accountants (so long as such Loan Party is afforded an opportunity to be present) and to examine and make
extracts from its books and records, all at such reasonable times and as often as reasonably requested (other than such
information that is subject to attorney-client privilege or could result in a breach of a confidentiality obligation or applicable
law or otherwise constitutes attorney work product).

        (b) Each Loan Party will from time to time upon the request of the Administrative Agent or the Collateral Agent,
permit the Administrative Agent or the Collateral Agent or professionals (including consultants, accountants, lawyers and
appraisers) retained by the Collateral Agent, on reasonable prior notice and during normal business hours, to conduct
appraisals and commercial finance examinations (other than such information that is subject to attorney-client privilege or
could result in a breach of a confidentiality obligation or applicable law or otherwise constitutes attorney work product),
including, without limitation, of (i) the Domestic Borrowers’ and the Canadian Borrower’s practices in the computation of
the Domestic Borrowing Base, the Canadian Borrowing Base and Incremental Availability, and (ii) the assets included in
the Domestic Borrowing Base, the Canadian Borrowing Base and Incremental Availability and related financial
information such as, but not limited to, sales, gross margins, payables, accruals and reserves. Subject to the following, the
Loan Parties shall pay the reasonable out-of-pocket fees and expenses of the Administrative Agent, the Collateral Agent
and such professionals with respect to such evaluations and appraisals:

                 (i) The Collateral Agent (acting in consultation with the Administrative Agent) may conduct two (2)
commercial finance examinations in each calendar year for each of the Domestic Loan Parties and Canadian Loan Parties,
as applicable, each at the Loan Parties’ expense. Notwithstanding anything to the contrary contained herein, the Collateral
Agent (acting in consultation with the Administrative Agent) may cause to be taken (A) up to one (1) additional
commercial finance examination for each of the Domestic Loan Parties and Canadian Loan Parties, as applicable, at any
time in each calendar year at the expense of the Lenders, and (B) after the occurrence and during the continuance of any
Event of Default, such additional commercial finance examinations for each of the Domestic Loan Parties and Canadian
Loan Parties, as applicable, as the Collateral Agent, in its reasonable discretion, determine are necessary or appropriate
(each, at the expense of the Loan Parties).


                                              141
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 312 of 585


                            The Collateral Agent (acting in consultation with the Administrative Agent) may undertake two (2)
       appraisals in each calendar year of (A) the Domestic Loan Parties’ BRU Inventory, (B) the Domestic Loan Parties’ TRU
       Inventory, (C) the Canadian Loan Parties’ BRU Inventory, and (D) the Canadian Loan Parties’ TRU Inventory, each at
       the Loan Parties’ expense. Notwithstanding anything to the contrary contained herein, the Collateral Agent (acting in
       consultation with the Administrative Agent), may cause to be undertaken (x) up to one additional Inventory appraisal for
       each category of Inventory described in clauses (A) through (D) above, at any time in each calendar year at the expense
       of the Lenders, and (y) after the occurrence and during the continuance of any Event of Default, such additional Inventory
       appraisals as the Collateral Agent, in its reasonable discretion, determine are necessary or appropriate (each, at the
       expense of the Loan Parties).

                             The Collateral Agent (acting in consultation with the Administrative Agent) may undertake up to two
       appraisal of other Collateral in each twelve calendar month period for each of the Domestic Loan Parties and Canadian
       Loan Parties, as applicable, each at the Loan Parties’ expense. Notwithstanding anything to the contrary contained herein,
       the Collateral Agent (acting in consultation with the Administrative Agent), after the occurrence and during the continuance
       of any Event of Default, may cause such additional appraisals of other Collateral to be undertaken for each of the
       Domestic Loan Parties and Canadian Loan Parties, as applicable, as the Collateral Agent, in its reasonable discretion,
       determine are necessary or appropriate (each, at the expense of the Loan Parties).

               (c) The Loan Parties shall at all times retain independent certified public accountants of national standing and a
       financial advisor and shall instruct such accountants and advisor to cooperate with, and be available to, the Administrative
       Agent and the Collateral Agent or their representatives to discuss the annual audited statements, the Loan Parties’ financial
       performance, financial condition, operating results, controls, and such other matters (in the case of accountants within the
       scope of the retention of such accountants for such audited statements) as may be raised by the Administrative Agent or
       the Collateral Agent; provided that a representative of the Lead Borrower shall be given the opportunity to be present all
       such discussions.

        SECTION 5.09 Physical Inventories. The Loan Parties, at their own expense, shall cause not less than two (2) physical
inventories to be undertaken in each twelve (12) month period (or alternatively, periodic cycle counts) in conjunction with the
preparation of their annual audited financial statements, conducted following such methodology as is consistent with the
methodology used in the immediately preceding inventory (or cycle count) or as otherwise may be reasonably satisfactory to the
Collateral Agent. Following the completion of such inventory, and in any event by the next date required for the delivery of a
Borrowing Base Certificate hereunder, the Borrowers shall post such results to the Loan Parties’ stock ledgers and general
ledgers, as applicable.

        SECTION 5.10 Compliance with Laws. Except as otherwise excused by Bankruptcy Law and the Orders, each Loan
Party will comply with all Applicable Laws and the orders of any Governmental Authority except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure compliance by the Borrower, its


                                                    142
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 313 of 585


Subsidiaries and their respective directors, officers, employees and agents with Anti-Corruption Laws and applicable Sanctions.

         SECTION 5.11 Use of Proceeds and Letters of Credit. The proceeds of Loans made hereunder and Letters of Credit
issued hereunder will be used only (i) on the Closing Date, to refinance (or, in the case of the Other Liabilities (as defined in the
Prepetition ABL and FILO Credit Agreement), to cash collateralize or roll over, including cash collateralizing any letters of credit
issued thereunder) in full the indebtedness outstanding as of the Petition Date under the Prepetition ABL and FILO Credit Facility
and the Other Liabilities, (ii) on and after the Closing Date, to finance the working capital needs/general corporate purposes of the
Lead Borrower and its subsidiaries following the commencement of the Cases and (iii) to pay the fees, costs and expenses
incurred by the Lead Borrower and its Subsidiaries in connection with the transactions contemplated hereby and the Cases, in
each case, consistent in all material respects with the DIP Budget delivered from time to time pursuant to this Agreement. No part
of the proceeds of any Loan will be used by any Loan Party or any of its Subsidiaries, whether directly or indirectly, for any
purpose that entails a violation of any regulation of the Board, including Regulations U and X.

        SECTION 5.12 Additional Subsidiaries.

                 (a) If any Domestic Loan Party shall form or acquire a Subsidiary after the Effective Date (other than an
        Excluded Subsidiary), the Lead Borrower will notify the Administrative Agent thereof and if such Subsidiary is not a
        Foreign Subsidiary, the Lead Borrower will cause such Subsidiary to become a Loan Party hereunder (pursuant to a
        customary joinder hereto (which shall not require the consent of any Lender)) and under each applicable Security
        Document in the manner provided therein within thirty (30) days after such Subsidiary is formed or acquired and promptly
        take such actions to create and perfect Liens on such Subsidiary’s assets to secure the Obligations and the Other
        Liabilities as the Administrative Agent or the Required Lenders shall request.

                (b) If the Canadian Borrower or any of its Subsidiaries shall form or acquire a Subsidiary (other than Excluded
        Subsidiary) after the Effective Date, the Canadian Borrower will notify the Administrative Agent thereof and (i) if such
        Subsidiary is organized under the laws of Canada or any province thereof, the Canadian Borrower will cause such
        Subsidiary to become a Canadian Loan Party hereunder (pursuant to a customary joinder hereto (which shall not require
        the consent of any Lender)) and under each applicable Canadian Security Document in the manner provided therein within
        30 Business Days after such Subsidiary is formed or acquired and promptly take such actions to create and perfect Liens
        on such Subsidiary’s assets to secure the Canadian Liabilities as the Canadian Agent or the Required Lenders shall
        reasonably request and (ii) if any shares of Capital Stock or Indebtedness of such Subsidiary are owned by or on behalf
        of the Canadian Borrower or any of its Subsidiaries, the Canadian Borrower will cause such shares and promissory notes
        evidencing such Indebtedness to be pledged to secure the Canadian Liabilities within five (5) Business Days after such
        Subsidiary joined as a Loan Party.

        SECTION 5.13 Further Assurances.


                                                     143
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 314 of 585


                 (a) Each Loan Party will execute any and all further documents, financing statements, agreements and
        instruments, and take all such further actions (including the filing and recording of financing statements and other
        documents), that may be required under any Applicable Law, or which any Agent, the Canadian Agent or the Required
        Lenders may reasonably request, to effectuate the transactions contemplated by the Loan Documents or to grant,
        preserve, protect or perfect the Liens created or intended to be created by the Security Documents or the validity or
        priority of any such Lien, all at the expense of the Loan Parties (to the extent required under this Agreement). The Loan
        Parties also agree to provide to each Agent and the Canadian Agent, from time to time upon the reasonable request of the
        Administrative Agent, the Collateral Agent or the Canadian Agent, as applicable, evidence reasonably satisfactory to the
        Administrative Agent, Collateral Agent or Canadian Agent, as applicable, as to the perfection and priority of the Liens
        created or intended to be created by the Security Documents.

                (b) Upon the request of the Collateral Agent or the Canadian Agent, as applicable, each Loan Party shall use
        commercially reasonable efforts to cause each of its customs brokers to deliver an agreement (including, without limitation,
        a Customs Broker Agreement) to the Administrative Agent or the Canadian Agent, as applicable, covering such matters
        and in such form as the Collateral Agent or the Canadian Agent, as applicable, may reasonably require commencing 60
        days after the Closing Date. In the event Inventory is in the possession or control of a customs broker that has not
        delivered an agreement as required by the preceding sentence, such Inventory shall not be considered Eligible In-Transit
        Inventory or Eligible Letter of Credit Inventory hereunder.

        SECTION 5.14 [Reserved]

        SECTION 5.15 Post-Closing Obligations

        The Lead Borrower shall deliver, or cause to be delivered, all documents and perform, or cause to be performed, all
actions described on Schedule 5.15 (each in form and substance reasonably satisfactory to the Administrative Agent) within the
time periods set forth therein (each of which may be extended by the Administrative Agent in its reasonable discretion).

        SECTION 5.16 Ratings

        The Lead Borrower shall use commercially reasonable efforts to obtain and maintain ratings (but not a specific rating) for
each of the Facilities from each of S&P and Moody’s.

        SECTION 5.17 Certain Case Milestones

               (a) Not later than 5 days after the Petition Date, the Interim Order Entry Date and the Canadian Initial Order
        Entry Date shall occur.

               (b) Not later than 30 days after the date of the Canadian Initial Order, the Comeback Motion will be heard and
        resolved in accordance with SECTION 4.02(d).


                                                    144
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 315 of 585


                (c) Not later than 45 days after the Effective Date, the Final Order Entry Date shall occur.

        SECTION 5.18 Certain Other Bankruptcy Matters.

                (a) The Lead Borrower and the Subsidiaries shall comply (i) in all material respects, after entry thereof, with all
        of the requirements and obligations set forth in the Orders and the Cash Management Order, as each such order is
        amended and in effect from time to time in accordance with this Agreement and (ii) in all material respects, after entry
        thereof, with the First and Second Day Orders, as such orders, if entered by the Bankruptcy Court, must comply with.

                (b) The Borrower shall provide at least five (5) Business Days’ (or such shorter notice acceptable to the
        Administrative Agent in its sole discretion) prior written notice to the Administrative Agent and its advisors prior to any
        assumption or rejection of any Loan Party’s or any other Subsidiary’s material contracts or material non-residential real
        property leases pursuant to Section 365 of the Bankruptcy Code of Section 32 of the CCAA.

        SECTION 5.19 Conference Calls.

                (a) The Loan Parties and/or their advisors, as applicable (including appropriately senior members of management
        with respect to clause (b) below), shall host the following telephonic conference calls with the Administrative Agent and its
        advisors:

                (b) a weekly call (at a time to be mutually agreed) with the Administrative Agent and its advisors to discuss
        contemplated lease rejections and any going out of business sales, which will include a discussion of the cost benefit
        analysis with respect to any contemplated lease rejection dates and the maximization of value of inventory and any other
        assets with respect to any stores contemplated to be closed.

               (c) No less frequently than monthly, a call to discuss the Budget and Budget-related initiatives (including SG&A
        and Capital Expenditures) and discuss the contents of the budget variance report.

                                                                                   ARTICLE VI

                                                        Negative Covenants

         Until (i) the Commitments have expired or been terminated, (ii) the principal of and interest on each Loan and all fees and
other Obligations (other than contingent indemnity obligations with respect to then unasserted claims and the Other Liabilities) shall
have been paid in full, (iii) all Letters of Credit shall have expired or terminated (or been Cash Collateralized in a manner
satisfactory to the applicable Issuing Banks) and (iv) all Letter of Credit Outstandings have been reduced to zero (or Cash
Collateralized in a manner satisfactory to the Issuing Banks), each Loan Party covenants and agrees with the Credit Parties that
(provided that the Canadian Borrower covenants only for itself and its Subsidiaries) that:


                                                     145
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 316 of 585


       SECTION 6.01 Indebtedness and Other Obligations. No Loan Party will create, incur, assume or permit to exist any
Indebtedness, except Permitted Indebtedness.

      SECTION 6.02 Liens. No Loan Party will create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except Permitted Encumbrances.

       SECTION 6.03 Fundamental Changes.

                (a) No Loan Party will merge or amalgamate into or consolidate with any other Person, or permit any other
       Person to merge or amalgamate into or consolidate with it, or liquidate or dissolve, except that, if at the time thereof and
       immediately after giving effect thereto no Default or Event of Default shall have occurred and be continuing or would arise
       therefrom: (i) any Subsidiary of the Lead Borrower may liquidate, dissolve, consolidate, amalgamate or merge into a Loan
       Party in a transaction in which a Loan Party is the surviving corporation if the security interest granted pursuant to the
       Orders and the Loan Documents shall not be impaired and shall remain in full force and effect; (ii) any Subsidiary of the
       Lead Borrower that is not a Loan Party may liquidate, dissolve, consolidate, amalgamate or merge into any Subsidiary of
       the Lead Borrower that is not a Loan Party; (iii) any Loan Party may amalgamate or merge with or into any other Loan
       Party if the security interest granted pursuant to the Orders and the Loan Documents shall not be impaired and shall
       remain in full force and effect, provided that no Domestic Loan Party shall merge or amalgamate with a Canadian Loan
       Party, if after giving effect thereto, a breach of SECTION 6.10 would exist; and (iv) Permitted Acquisitions and
       transactions permitted pursuant to SECTION 6.05 may be consummated in the form of a merger, amalgamation, or
       consolidation, as long as, in the event of a Permitted Acquisition, a Loan Party is the surviving Person if the security
       interest granted pursuant to the Orders and the Loan Documents shall not be impaired and shall remain in full force and
       effect, provided that any such merger involving a Person that is not a wholly owned Subsidiary immediately prior to such
       merger or amalgamation shall not be permitted unless also permitted by SECTION 6.04.

               (b) No Loan Party will engage, to any material extent, in any business other than businesses of the type
       conducted by such Loan Party on the date of execution of this Agreement and businesses reasonably related thereto and
       those complementary or ancillary thereto.

        SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan Party will make or permit to
exist any Investment, except Permitted Investments.

         SECTION 6.05 Asset Sales. No Loan Party nor any Subsidiary of the Lead Borrower will sell, transfer, lease (as
lessor) or otherwise voluntarily dispose of any asset, including any Capital Stock of another Person, (including by way of a sale-
leaseback, except to the extent otherwise permitted hereunder) except sales of Inventory and the use of cash in the ordinary
course of business, transactions permitted by SECTIONS 6.03 and 6.04 and Permitted Dispositions.

       SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.


                                                   146
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                              Declaration of Scott A. Rader Page 317 of 585


                 (a) No Loan Party will declare or make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that:

                            (i) any Subsidiary of the Lead Borrower may declare and pay Restricted Payments to its direct equity
        holders.

                            the Loan Parties may make Restricted Payments to the Parent solely for the purpose of paying
        operating expenses incurred in the ordinary course of business by the Parent;

                                to the extent constituting a Restricted Payment, Permitted Dispositions and Permitted Investments;
        and

                            (iv) the Loan Parties may make Restricted Payments to the Parent:

                                      (A) the proceeds of which shall be used by the Parent to pay franchise Taxes and other fees,
                                      Taxes and expenses required to maintain its (or any of its direct or indirect parents’) corporate
                                      existence; and

                                      (B) the proceeds of which shall be used by the Parent to pay the Tax liability for any
                                      consolidated, combined or similar foreign, federal, state or local income or similar tax group
                                      that includes the Loan Parties and/or their Subsidiaries that is attributable to the taxable
                                      income, revenue, receipts, gross receipts, gross profits, capital or margin of the Loan Parties
                                      and/or their applicable Subsidiaries; provided that such Tax liability shall not exceed the
                                      amount that the Loan Parties and/or their applicable Subsidiaries would have been required to
                                      pay in respect of the relevant foreign, federal, state or local income or similar Taxes for such
                                      fiscal year had the Loan Parties and their Subsidiaries paid such Taxes separately from any
                                      such parent as a standalone consolidated, combined, or similar foreign, federal state or local
                                      income or similar tax group.

                (b) No Loan Party nor any Subsidiary will make or agree to pay or make any voluntary or optional prepayment
        or other similar distribution (whether in cash, securities or other property) of or in respect of principal of or interest on any
        Indebtedness incurred after the Petition Date (other than Indebtedness under the Loan Documents), or any payment or
        other distribution (whether in cash, securities or other property), including any sinking fund or similar deposit, on account
        of the purchase, redemption, retirement, acquisition, cancellation or termination of any Indebtedness incurred after the
        Petition Date (other than Indebtedness under the Loan Documents), except:

                            (i) Payments in Capital Stock (as long as no Change in Control would result therefrom) or payments of
        interest in-kind;


                                                       147
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                           Declaration of Scott A. Rader Page 318 of 585


                            prepayments in connection with a refinancing of Permitted Indebtedness permitted hereunder;

                            prepayments on account of Permitted Indebtedness due to any of the Loan Parties;

                       (iv) prepayments as expressly provided for in the DIP Budget, the first day orders or the Orders
       entered by the Bankruptcy Court or the Canadian Court that are reasonably acceptable to the Administrative Agent;

                       (v) prepayments in respect of Permitted Indebtedness described in clause (h) of the definition thereof
       with the proceeds of the disposition of assets other than any such assets constituting ABL Collateral (as defined in the
       Intercreditor Agreement) and any assets of the Canadian Borrower and the other Canadian Loan Parties; and

                       (vi) other prepayments in an aggregate amount not to exceed $25,000,000.

        SECTION 6.07 Transactions with Affiliates. No Loan Party nor any Subsidiary of the Lead Borrower will sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except:

               (a) transactions that are at prices and on terms and conditions, taken as a whole, not less favorable to such Loan
       Party than could be obtained on an arm’s-length basis from unrelated third parties;

               (b) transactions between or among the Loan Parties;

               (c) [reserved];

               (d) as set forth on Schedule 6.07 as such agreements and arrangements are amended, modified or supplemented
       in a manner not materially adverse to the Lenders;

               (e) payment of reasonable compensation to officers and employees for services actually rendered to any Loan
       Party or any Subsidiary of the Lead Borrower;

               (f) payment of director’s fees, expenses and indemnities;

               (g) stock option and compensation plans of the Loan Parties and the Subsidiaries of the Lead Borrower;

             (h) employment contracts with officers and management of the Loan Parties and the Subsidiaries of the Lead
       Borrower;

               (i) the repurchase of equity interests from officers, directors and employees to the extent specifically permitted
       under this Agreement;

                (j) advances and loans to officers and employees of the Loan Parties and the Subsidiaries of the Lead Borrower
       to the extent specifically permitted under this Agreement;


                                                   148
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 319 of 585


                (k) Investments consisting of notes from officers, directors and employees to purchase equity interests to the
        extent specifically permitted under this Agreement;

                (l) the payment and performance under any Master Lease to which the Lead Borrower is a party; and

                (m) the making of Restricted Payments permitted under this Agreement.

          SECTION 6.08 Restrictive Agreements. No Loan Party will incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon: (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets in favor of the Administrative Agent or the Canadian Agent, as applicable; or (b)
the ability of any Subsidiary thereof to pay dividends or other distributions with respect to any shares of its Capital Stock to such
Loan Party or to make or repay loans or advances to a Loan Party or to guarantee Indebtedness of the Loan Parties; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by Applicable Law, by any Loan Document, or under
any documents relating to joint ventures of any Loan Party to the extent that such joint ventures are not prohibited hereunder, (ii)
the foregoing shall not apply to customary restrictions and conditions contained in agreements relating to the sale of assets or
equity permitted hereunder by a Loan Party or a Subsidiary pending such sale, provided such restrictions and conditions apply
only to the assets of the Loan Party or Subsidiary that are to be sold and such sale is permitted hereunder, (iii) the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing such Indebtedness, (iv) clause (a) of the foregoing
shall not apply to customary provisions in contracts or leases restricting the assignment, (v) the foregoing will not apply to
restrictions which the Borrower has reasonably determined in good faith will not materially impair the Borrower’s ability to make
payments under this Agreement when due, (vi) the foregoing shall not apply to any agreement relating to the Existing Debt or to
the Indebtedness under the DIP Term Loan Facility, and (vi) the foregoing shall not apply to any restrictions in existence prior to
the time any such Person became a Subsidiary and not created in contemplation of any such acquisition.

         SECTION 6.09 Amendment of Material Documents. No Loan Party will (x) amend, modify or waive any of its rights
under (a) its Charter Documents, (b) any Master Lease, (c) the nature of the obligations under any guaranty of recourse
obligations or any environmental indemnity agreement executed and delivered in connection with any Propco Facility or (d) any
Material Indebtedness, in each case if such amendment, modification or waiver could reasonably be expected to have an adverse
effect on the Lenders (taken as a whole) or (y) amend, modify or waive any provision of the DIP Term Loan Facility if such
amendment, modification or waiver would violate the provisions of the Intercreditor Agreement or would have the effect of (i)
shortening the scheduled maturity date applicable to the loans thereunder, (ii) increasing the interest rate or yield applicable to, or
fees payable in connection with (or adding new fees in connection with), the loans thereunder (other than any such increase in an
amount not to exceed 3.50% per annum in connection with an amendment, waiver or consent in respect thereof; provided that to
the extent such increase is in an amount in excess of 1.00% per annum, the Term Applicable Margin shall be increased by an
amount equal to such excess over 1.00% per annum), (iv) imposing additional mandatory prepayments of, or any amortization
(other than any nominal amortization) with respect to, the loans thereunder or


                                                     149
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 320 of 585


(v) providing additional collateral with respect to the loans or other obligations thereunder except as permitted by the Intercreditor
Agreement.

       SECTION 6.10 Excess Availability. The Loan Parties shall maintain (x) Excess Availability at all times of not less than
$125,000,000 and (y) Domestic Availability at all times of not less than $90,000,000.

        SECTION 6.11 Fiscal Year. No Loan Party will change its Fiscal Year except as reasonably acceptable to the Agents.

         SECTION 6.12 Designated Account. After the occurrence and during the continuance of a Cash Dominion Event, the
Loan Parties shall not use utilize the funds on deposit in the Designated Account for any purposes other than (a) the payment of
operating expenses incurred by the Lead Borrower and its Subsidiaries in the ordinary course of business (including payments of
interest when due on account of the DIP Term Loan Facility, and any expenses incurred by the Parent attributable to the Loan
Parties, such as taxes and Inventory acquisition costs), and (b) for such other purposes as the Loan Parties and the Administrative
Agent deem appropriate.

        SECTION 6.13 Canadian Defined Benefit Pension Plan. No Loan Party shall, without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed), maintain, administer, contribute or have any liability in
respect of any Canadian Defined Benefit Pension Plan or acquire an interest in any Person if such Person sponsors, maintains,
administers or contributes to, or has any liability in respect of any Canadian Defined Benefit Pension Plan, except that a Loan
Party may acquire an interest in such Person if (i) the Loan Party does not incur any liability in respect of the Canadian Defined
Benefit Pension Plan of such Person and (ii) such Person is not required to become a Loan Party hereunder.

        SECTION 6.14 Sanctions and Anti-Corruption Laws

          The Borrowers will not request any Borrowing or Letter of Credit, and the Borrowers shall not use, and shall procure that
their Subsidiaries and their respective directors, officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned Person, or in any Sanctioned Country, to the extent
such activities, business or transaction would be prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European member state, or (C) in any manner that would result in the violation of any Sanctions applicable to any
party hereto.

        SECTION 6.15 Maximum Cumulative Net Cash Flow Before DIP ABL Draw/Paydown

       The Lead Borrower shall not permit the Cumulative Net Cash Flow Before DIP ABL Draw/Paydown as of any Test
Date to exceed (x) beginning on the first Test Date until the Test Date with respect to the September 2018 fiscal month,
$150,000,000 and (y) thereafter, $200,000,000.


                                                     150
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 321 of 585


        SECTION 6.16 Additional Bankruptcy Matters

         No Loan Party shall, without the prior written consent of the Administrative Agent and the Majority Arrangers, do any of
the following:

        (a) assert or prosecute any claim or cause of action against any of the Secured Parties (in their capacities as such),
unless such claim or cause of action is in connection with the enforcement of the Loan Documents against any of the Agents,
Lenders or Issuing Banks; or

        (b) subject to the terms of the Orders and subject to Section 7.01, object to, contest, delay, prevent or interfere with in
any material manner the exercise of rights and remedies by the Agents or the Lenders with respect to the Collateral during the
continuation of an Event of Default, including without limitation a motion or petition by any Agent or Lender to lift an applicable
stay of proceedings to do the foregoing (provided that any Loan Party may contest or dispute whether an Event of Default has
occurred); or

        (c) except as expressly provided or permitted hereunder (including, without limitation, to the extent pursuant to any First
and Second Day Order, complying with the terms of this Agreement or expressly included in the DIP Budget) or, with the prior
consent of the Administrative Agent, make any payment or distribution to any non-Debtor Affiliate or insider of the Company
outside of the ordinary course of business.

        SECTION 6.17 Compliance

         Notwithstanding the foregoing, for purposes of determining compliance with Article VI (and, in each case, other
definitions used therein) with respect to the amount of any Indebtedness, Lien, disposition, Investment, Restricted Payment or
other applicable transaction in a currency other than Dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of currency exchange occurring after the time such Indebtedness or Lien is incurred or such
disposition Investment, Restricted Payment or other applicable transaction is made (so long as such Indebtedness, Lien,
disposition, Investment, Restricted Payment or other applicable transaction at the time incurred or made (or declared or notified,
as applicable) was permitted hereunder).

                                                                                  ARTICLE VII

                                                          Events of Default

        SECTION 7.01 Events of Default. If any of the following events ( Events of Default ) shall occur:

                 (a) Any Loan Party shall fail to pay any principal of any Loan or any reimbursement obligation in respect of any
        Letter of Credit Disbursement when and as the same shall become due and payable, whether at the due date thereof or at
        a date fixed for prepayment thereof or otherwise;


                                                    151
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 322 of 585


        (b) Any Loan Party shall fail to pay any interest on any Loan or any fee or any other amount (including, for
avoidance of doubt, any amount referred to in SECTION 2.19(a) but excluding any amount referred to in SECTION
7.01(a) or any amount payable for Cash Management Services or Other Liabilities) payable under this Agreement or any
other Loan Document and such failure continues for five (5) Business Days;

         (c) Any representation or warranty made or deemed made by or on behalf of any Loan Party in, or in
connection with, any Loan Document or any amendment or modification thereof or waiver thereunder (including, without
limitation, in any Borrowing Base Certificate or any certificate of a Financial Officer accompanying any financial statement)
shall prove to have been incorrect in any material respect when made or deemed made;

        (d) Any Loan Party shall fail to observe or perform when due any covenant, condition or agreement contained (i)
in ARTICLE VI, SECTIONS 5.14, 5.17, 5.18 or (ii) SECTION 5.01(f), (l) or (m) (in each of the foregoing cases, after
a three Business Day grace period), or (iii) in any of SECTION 2.18, 2.19(a), SECTION 5.02(a), SECTION 5.07,
SECTION 5.08(b), or SECTION 5.11 (provided that, if (A) any such Default described in this clause (iii) is of a type
that can be cured within five Business Days and (B) such Default could not materially adversely impact the Lenders’ Liens
on the Collateral, such default shall not constitute an Event of Default for five Business Days after the occurrence of such
Default so long as the Loan Parties are diligently pursuing the cure of such Default);

       (e) Any Loan Party shall fail to observe or perform when due any covenant, condition or agreement contained in
any Loan Document (other than those specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or
SECTION 7.01(d)), and such failure shall continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Lead Borrower;

         (f) Any Loan Party or other obligor shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness or Specified Indebtedness when and as the same shall
become due and payable (after giving effect to the expiration of any grace or cure period set forth therein) or any event or
condition occurs that results in any Material Indebtedness or Specified Indebtedness becoming due prior to its scheduled
maturity or (other than in respect of the Taj DIP Facility) that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Material Indebtedness or Specified Indebtedness or any trustee or
agent on its or their behalf to cause any such Material Indebtedness or Specified Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled maturity, which default,
event or condition is not being contested in good faith; provided that this paragraph (f) shall not apply to (A) secured
Indebtedness that becomes due as a result of the sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (B) Indebtedness which is convertible into Equity Interests and
converts to Equity Interests in accordance with its terms or (C) any breach or default that is (x) remedied by the Loan


                                             152
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 323 of 585


Party or the applicable Subsidiary or (y) waived (including in the form of amendment) by the required holders of the
applicable Indebtedness, in each case prior to the acceleration of all the Loans pursuant to this SECTION 7.01;

        (g) a Change in Control shall occur;

        (h) [reserved];

        (i) [reserved];

        (j) Except as permitted under SECTION 6.05, the determination of the Loan Parties, whether by vote of the
Loan Parties’ board of directors or otherwise to: suspend the operation of the Loan Parties’ business in the ordinary
course, liquidate all or substantially all of the Loan Parties’ assets or Store locations, or employ an agent or other third
party to conduct any so-called store closing, store liquidation or Going-Out-Of-Business sales for all or substantially all
of the Loan Parties’ Stores;

        (k) One or more final judgments for the payment of money (which, in the case of the Debtors only, arose
following the Petition Date) in an aggregate amount in excess of $25,000,000 (or such lesser amount as would reasonably
be expected to result in a Material Adverse Effect), in excess of insurance coverage (or indemnities from indemnitors
reasonably satisfactory to the Agents), shall be rendered against any Loan Party or any combination of Loan Parties and
the same shall remain undischarged for a period of forty-five (45) days during which execution shall not be effectively
stayed, satisfied or bonded or any action shall be legally taken by a judgment creditor to attach or levy upon any material
assets of any Loan Party to enforce any such judgment;

        (l) An ERISA Event shall have occurred that, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect and the same shall remain undischarged for
a period of thirty (30) consecutive days during which period any action shall not be legally taken to attach or levy upon
any material assets of any Loan Party to enforce any such liability;

        (m) Any challenge by or on behalf of any Loan Party to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created by or in any Loan Document or any payment
made pursuant thereto;

        (n) Any challenge by or on behalf of any other Person to the validity of any Loan Document or the applicability
or enforceability of any Loan Document strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created by or in any Loan Document or any payment
made pursuant thereto, in each case, as to which an order or judgment has been entered materially adverse to the Agents
and the Lenders;


                                            153
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                     Declaration of Scott A. Rader Page 324 of 585


        (o) Any Lien purported to be created under any Security Document or any Order in Collateral and the proceeds
thereof shall cease to be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien on any such
Collateral, with the priority required by the applicable Security Document or Order except as a result of the sale, release
or other disposition of the applicable Collateral in a transaction permitted under the Loan Documents or the failure of the
Agents or the Canadian Agent, through their acts or omissions and through no fault of the Loan Parties, to maintain the
perfection of their Liens in accordance with Applicable Law;

        (p) The indictment of any Loan Party, under any Applicable Law where the crime alleged would constitute a
felony under Applicable Law and such indictment remains unquashed or such legal process remains undismissed for a
period of 90 days or more, unless the Administrative Agent, in its reasonable discretion, determines that the indictment is
not material;

        (q) the imposition of any stay or other order, the effect of which restrains the conduct by the Loan Parties, taken
as a whole, of their business in the ordinary course in a manner that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect;

(r)

        (i) the entry of an order dismissing any of the Cases or converting any of the Cases to a case under chapter 7 of
the Bankruptcy Code or a proceeding under BIA, or any filing by the Lead Borrower of a motion or other pleading
seeking entry of such an order;

             a trustee, responsible officer or an examiner having expanded powers (beyond those set forth under Sections
1106(a)(3) and (4) of the Bankruptcy Code) under Bankruptcy Code section 1104 (other than a fee examiner) the BIA
or any provincial statute relating to the appointment of a receiver, or any similar person (but excluding for the avoidance of
doubt, the Monitor) is appointed or elected in the any of the Cases, any Loan Party applies for, consents to, or fails to
contest in, any such appointment, or the Bankruptcy Court or the Canadian Court shall have entered an order providing
for such appointment, in each case without the written consent of the Required Lenders;

              the entry of an order or the filing by any Loan Party of an application, motion or other pleading seeking entry
of an order staying, reversing, vacating or otherwise modifying the Interim Order, the Canadian Initial Order or the Final
Order, in each case in a manner adverse in any material respect (to be determined without duplication of any other
 materiality qualifier herein) to the Administrative Agent or the Lenders without the consent of the Administrative Agent
and the Majority Arrangers;

         (iv) (x) the entry of an order in any of the Cases denying or terminating use of cash collateral by the Loan Parties
or (y) the termination of any Loan Party’s right to use any cash collateral under the Interim Order, the Canadian Initial
Order or the Final Order, and in either case the Debtors have not otherwise obtained authorization to use cash


                                             154
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 325 of 585


collateral with the prior written consent of the Administrative Agent and the Required Lenders;

         (v) the entry of an order in any of the Cases granting relief from any stay of proceeding (including, without
limitation, the automatic stay) so as to allow a third party to proceed against any material assets of the Loan Parties having
a value in excess of $5,000,000;

         (vi) the entry of a final non-appealable order in the Cases charging any of the Collateral under Section 506(c) of
the Bankruptcy Code against the Lenders or the commencement of any other actions by the Loan Parties (or any direct or
indirect parent thereof), that challenges the rights and remedies of the Administrative Agent or the Lenders under the
Facility in any of the Cases or that is inconsistent with the Loan Documents;

             the entry of an order in any of the Cases seeking authority to use cash collateral (other than with the prior
written consent of the Administrative Agent) or to obtain financing under Section 364 of the Bankruptcy Code or Section
11.2 of the CCAA (other than the Facility, the DIP Term Loan Facility, the Secured Wayne Loans facility, or the Secured
Intercompany Advances or any facility which would repay in full in cash the Facilities upon effectiveness thereof);

              without the written consent of the Administrative Agent and the Required Lenders, the entry of an order in
any of the Cases granting adequate protection to any other Person (which, for the avoidance of doubt, shall not apply to
any payments made pursuant to any Order or any First and Second Day Orders reasonably acceptable to the
Administrative Agent);

        (ix) the filing or support of any pleading by any Loan Party (or any direct or indirect parent thereof) or any
Subsidiary thereof seeking, or otherwise consenting to, any of the matters set forth in clauses (i) through (viii) above;

       (s) termination or expiration of any exclusivity period for any Loan Party to file or solicit acceptances for a Plan
of Reorganization;

        (t) the amount of the Canadian Priority Charges shall at any time exceed the aggregate maximum set forth in the
respective definitions for each in SECTION 1.01 hereof;

       (u) the making of any Prepetition Payments other than (i) as permitted by the Interim Order, the Canadian Initial
Order or the Final Order, (ii) as permitted by (x) any First and Second Day Orders reasonably satisfactory to the
Administrative Agent and (y) if such payments are in excess of $5,000,000, the Required Lenders, (iii) consistent with the
DIP Budget or (iv) as permitted by any other order of the Bankruptcy Court or the Canadian Court in amounts
reasonably satisfactory to the Administrative Agent;

        (v) the entry of the Final Order shall not have occurred within 45 days after the Effective Date;


                                             155
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 326 of 585


        (w) an order of the Bankruptcy Court or the Canadian Court granting, other than in respect of the Facilities, the
DIP Term Loan Facility, the Canadian Priority Charges, the Secured Wayne Loans facility, the Secured Intercompany
Advances and the Carve-Out or as otherwise permitted under the Loan Documents, any claim entitled to superpriority
administrative expense claim status in the Cases pursuant to Section 364(c)(1) of the Bankruptcy Code or any charge
pursuant to the CCAA, which is pari passu with or senior to the claims of the Administrative Agent and the Lenders or the
Canadian DIP Charge, or the filing by the Lead Borrower or any of its Subsidiaries or the Parent of a motion or
application seeking entry of such an order;

        (x) other than with respect to the Carve-Out, the Canadian Priority Charges, the DIP Term Loan Facility, the
Secured Wayne Loans facility, Secured Intercompany Advances and the Liens permitted to have such priority under the
Loan Documents and the Orders, any Loan Party shall create or incur, or the Bankruptcy Court or the Canadian Court
enters an order granting, any Lien which is pari passu with or senior to any Liens under the Loan Documents;

       (y) material noncompliance by any Loan Party or any of its Subsidiaries with the terms of the Interim Order, the
Canadian Initial Order or the Final Order;

         (z) the Loan Parties or any of their Subsidiaries (or any direct or indirect parent of any Loan Party), or any
person claiming by or through any of the foregoing, shall obtain court authorization to commence, or shall commence, join
in, assist or otherwise participate as an adverse party in any suit or other proceeding against the Administrative Agent or
any of the Lenders regarding this Agreement or the other Loan Documents, unless such suit or other proceeding is in
connection with the enforcement of the Loan Documents against the Administrative Agent or Lenders;

        (aa) a Plan of Reorganization shall be confirmed in any of the Cases, or any order shall be entered which
dismisses any of the Cases, in each case, which does not provide for termination of the Commitments under the Facility
and indefeasible payment in full in cash of the Obligations under the Loan Documents, or any of the Loan Parties or any of
their subsidiaries (other than contingent obligations not due and owing), shall file, propose, support, or fail to contest in
good faith the filing or confirmation of such a plan or the entry of such an order;

        (bb) any Loan Party (or any direct or indirect parent thereof) shall file any motion seeking authority to
consummate the sale of assets of any Loan Party (other than any such sale that is permitted under the Loan Documents)
pursuant to Section 363 of the Bankruptcy Code or under the CCAA having a value in excess of $5,000,000, without the
prior written consent of the Administrative Agent; or

        (cc) any Loan Party shall make, permit to be made or seek any change, amendment or modification, to the
Canadian Initial Order or any other order of the Canadian Court with respect to the Canadian Case in a manner that is
adverse to the interest of the Lenders without the consent of the Required Lenders,


                                             156
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 327 of 585


then, and in every such event, and at any time thereafter during the continuance of such event and subject to the terms of the
Orders ,the Administrative Agent, at the request of the Required Lenders, shall, by notice to the Lead Borrower, take any or all of
the following actions, at the same or different times, and solely to the extent required in the Canadian Case, with the leave of the
Canadian Court: (i) terminate the Commitments, and thereupon the Commitments shall irrevocably terminate immediately; (ii)
declare the Obligations owing by such Borrowers then outstanding to be due and payable in whole, and thereupon the principal of
the Loans and all other Obligations so declared to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by the Loan Parties; (iii) require the applicable Loan
Parties to Cash Collateralize its respective Letter of Credit Outstandings to be held and applied in accordance with SECTION
7.03; and/or (iv) exercise all other rights and remedies provided for in the Security Documents and the Orders and under
applicable law; provided that with respect to any enforcement of remedies with respect to the Collateral, the Administrative Agent
shall provide the Lead Borrower and the Canadian Borrower at least 5 Business Days’ notice prior to the taking of such action;
provided that during such period, any party in interest shall be entitled to seek an emergency hearing with the Bankruptcy Court
and/or the Canadian Court, for the sole purpose of contesting whether an Event of Default has occurred and/or is continuing.

        Without limiting the foregoing subject to the terms of the Orders, in every such event, and at any time thereafter during the
continuance of such event, the Canadian Agent, at the request of the Required Lenders, shall, by notice to the Canadian
Borrower, take either or both of the following actions, at the same or different times, and solely to the extent required in the
Canadian Case, with the leave of the Canadian Court: (i) terminate the Canadian Commitments, and thereupon the Canadian
Commitments shall terminate immediately, and (ii) declare the Canadian Liabilities then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Canadian Liabilities so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Canadian Loan Parties accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind, all of which are hereby waived by the Borrowers;
and (iii) require the Canadian Borrower to Cash Collateralize the Letter of Credit Outstandings of the Canadian Borrower;
provided that with respect to the enforcement of any remedies with respect to the Collateral, the Canadian Agent shall provide the
Lead Borrower and the Canadian Borrower at least 5 Business Days’ notice prior to the taking of such action; provided that
during such period, any party in interest shall be entitled to seek an emergency hearing with the Bankruptcy Court and/or the
Canadian Court for the sole purpose of contesting whether an Event of Default has occurred and/or is continuing.

        SECTION 7.02 Remedies on Default or Master Lease Liquidation Event.

                (a) In case any one or more of the Events of Default shall have occurred and be continuing, and whether or not
        the maturity of the Obligations shall have been accelerated pursuant hereto but subject in all respects to the Orders, the
        Administrative Agent and the Collateral Agent shall at the direction of the Required Lenders proceed to protect and
        enforce their rights and remedies under this Agreement or any of the other Loan Documents or the


                                                     157
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 328 of 585


Orders by suit in equity, action at law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents or the Orders or any instrument
pursuant to which the Obligations and Other Liabilities are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other legal or equitable right of the Secured
Parties, and solely to the extent required in the Canadian Case, with the leave of the Canadian Court. No remedy herein is
intended to be exclusive of any other remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in equity or by statute or any other provision of
law and the Administrative Agent and the Collateral Agent may, subject to leave of the Canadian Court solely to the
extent required in the Canadian Case, proceed to protect and enforce their rights and remedies under this Agreement or
any of the other Canadian Security Documents by suit in equity, action at law or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this Agreement and the other Loan Documents or
any instrument pursuant to which the Canadian Liabilities are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other legal or equitable right of the Canadian
Agent or the Canadian Lenders to whom any Canadian Liabilities are owing.

          (b) In case any one or more of Master Lease Liquidation Events shall have occurred and be continuing, and
whether or not the maturity of the Obligations shall have been accelerated pursuant hereto, the Administrative Agent and
the Collateral Agent may (and, at the direction of the Required Lenders, shall) proceed to Liquidate the Collateral at any
location which is the subject of such Master Lease Liquidation Event and solely to the extent required in the Canadian
Case, with the leave of the Canadian Court. Whether or not a Cash Dominion Event then exists, the proceeds of any such
Liquidation shall be applied to the Obligations, the Other Liabilities or Canadian Liabilities, as applicable, in accordance
with the provisions of SECTION 7.03 hereof, but the occurrence of any such Master Lease Liquidation Event, in and of
itself, shall not constitute a Default or Event of Default hereunder or result in the acceleration of the Obligations or the
termination of the Commitments.

SECTION 7.03 Application of Proceeds

        (a) After the occurrence and during the continuance of (i) any Cash Dominion Event or (ii) any Event of Default
and acceleration of the Obligations, except as provided in SECTION 7.03(b), all proceeds realized from any Domestic
Loan Party or on account of any Collateral owned by a Domestic Loan Party or any payments in respect of any
Obligations or Other Liabilities and all proceeds of the Collateral of the Domestic Loan Parties, shall be applied in the
following order:

               (i) FIRST, ratably to pay the Obligations in respect of any Credit Party Expenses, indemnities and other
amounts then due to the Agents until paid in full;


                                            158
     Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                    Declaration of Scott A. Rader Page 329 of 585


                   SECOND, ratably to pay any Credit Party Expenses and indemnities, and to pay any fees then due
to the Domestic Lenders (other than fees to the Term Lenders), until paid in full;

                       THIRD, ratably to pay interest accrued in respect of the Obligations (other than the Canadian
Liabilities and the Term Loans) until paid in full;

                (iv) FOURTH, to pay principal due in respect of the Swingline Loans to the Domestic Borrowers until
paid in full;

               (v) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans to the Domestic
Borrowers (other than Term Loans) until paid in full;

                  (vi) SIXTH, to the Administrative Agent, to be held by the Administrative Agent, for the ratable benefit
of the Issuing Banks and the Domestic Lenders to Cash Collateralize the then extant Stated Amount of Domestic Letters
of Credit until paid in full;

                    SEVENTH, to pay outstanding Obligations with respect to Designated Cash Management Services
furnished to any Domestic Loan Party in an amount not in excess of the Designated Cash Management Services
Obligations Amount;

                    EIGHTH, ratably to pay any fees then due to the Domestic Term Lenders on account of their
Domestic Term Loans, until paid in full:

               (ix) NINTH, ratably, to Domestic Term Lenders to pay interest accrued on account of their Domestic
Term Loans, until paid in full;

                 (x) TENTH, ratably, to Domestic Term Lenders to pay principal on account of their Domestic Term
Loans, until paid in full;

                (xi) ELEVENTH, subject to the provisions of SECTION 7.03(c), to the Canadian Agent to be held by
the Canadian Agent, for the ratable benefit of the Canadian Lenders as cash collateral to pay Credit Party Expenses,
indemnities and other similar amounts then due in connection with Credit Extensions to the Canadian Borrower;

                     TWELFTH, subject to the provisions of SECTION 7.03(c), to the Canadian Agent to be held by
the Canadian Agent, for the ratable benefit of the Canadian Lenders as cash collateral to pay interest, indemnities, and
fees (other than fees to the Canadian Term Lenders) due and payable on the Credit Extensions to the Canadian
Borrower;

                     THIRTEENTH, subject to the provisions of SECTION 7.03(c), to the Canadian Agent to be held
by the Canadian Agent, for the ratable benefit of the Canadian Lenders as cash collateral to pay outstanding Swingline
Loans of the Canadian Borrower;

               (xiv) FOURTEENTH, subject to the provisions of SECTION 7.03(c), to the Canadian Agent to be
held by the Canadian Agent, for the ratable benefit of the Canadian


                                           159
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                   Declaration of Scott A. Rader Page 330 of 585


Lenders as cash collateral to pay principal outstanding under other outstanding Revolving Credit Loans to the Canadian
Borrower;

                 (xv) FIFTEENTH, subject to the provisions of SECTION 7.03(c), to the Canadian Agent, to be held
by the Canadian Agent, for the ratable benefit of the Issuing Banks and the Canadian Lenders, to Cash Collateralize the
then extant Stated Amount of Canadian Letters of Credit until paid in full;

              (xvi) SIXTEENTH, subject to the provisions of SECTION 7.03(c), ratably to pay any fees then due to
Canadian Term Lenders on account of their Canadian Term Loans, until paid in full;

                        SEVENTEENTH, subject, to the provisions of SECTION 7.03(c), ratably, to Canadian Term
Lenders to pay interest accrued on account of their Canadian Term Loans, until paid in full;

                       EIGHTEENTH, subject, to the provisions of SECTION 7.03(c), ratably, to Canadian Term
Lenders to pay principal on account of their Canadian Term Loans, until paid in full;

                (xix) NINETEENTH, to pay outstanding Obligations with respect to Cash Management Services
furnished to any Loan Party to the extent not paid pursuant to clause SEVENTH above;

               (xx) TWENTIETH, ratably to pay any other outstanding Obligations and Other Liabilities (including
Bank Products) of the Domestic Borrowers;

                (xxi) TWENTY-FIRST, to pay all other outstanding Canadian Liabilities; and

                       TWENTY-SECOND, to the Lead Borrower or such other Person entitled thereto under
Applicable Law.

         (b) After the occurrence and during the continuance of (i) any Cash Dominion Event, or (ii) any Event of Default
and acceleration of the Canadian Liabilities, all payments in respect of any Canadian Liabilities or Other Liabilities of the
Canadian Loan Parties and all proceeds of the Collateral of the Canadian Borrower and the other Canadian Loan Parties,
shall be applied in the following order:

               (i) FIRST, ratably to pay the Obligations in respect of any Credit Party Expenses, indemnities and other
amounts then due to the Canadian Agent until paid in full;

                  SECOND, ratably to pay any Credit Party Expenses, indemnities and fees (other than fees to the
Canadian Term Lenders) then due to the Canadian Lenders until paid in full;

                     THIRD, ratably to pay interest accrued in respect of the Canadian Liabilities (other than Canadian
Term Loans) until paid in full;


                                             160
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 331 of 585


                       (iv) FOURTH, to pay principal due in respect of the Swingline Loans to the Canadian Borrower until
       paid in full;

                      (v) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans to the Canadian
       Borrower (other than Canadian Term Loans) until paid in full;

                         (vi) SIXTH, to the Canadian Agent, to be held by the Canadian Agent, for the ratable benefit of the
       Issuing Banks and the Canadian Lenders, to Cash Collateralize the then extant Stated Amount of Canadian Letters of
       Credit until paid in full;

                           SEVENTH, ratably to pay any fees then due to Canadian Term Lenders on account of their
       Canadian Term Loans, until paid in full;

                              EIGHTH, ratably, to Canadian Term Lenders to pay interest accrued on account of their Canadian
       Term Loans, until paid in full;

                        (ix) NINTH, ratably, to Canadian Term Lenders to pay principal on account of their Canadian Term
       Loans, until paid in full;

                        (x) TENTH, to pay outstanding Canadian Liabilities with respect to Cash Management Services
       furnished to the Canadian Borrower and its Subsidiaries;

                       (xi) ELEVENTH, ratably to pay any other Canadian Liabilities and Other Liabilities (including Bank
       Products) of the Canadian Borrower; and

                             TWELFTH, to the Canadian Borrower or such other Person entitled thereto under Applicable Law.

                (c) Any amounts received by the Canadian Agent pursuant to clauses TENTH through and including
       SEVENTEENTH of SECTION 7.03(a) shall be held as cash collateral for the applicable Canadian Liabilities until the
       earlier of (i) the Substantial Liquidation of the Collateral granted by the Canadian Borrower and its Subsidiaries to secure
       the Canadian Liabilities, or (ii) such date that the Agents shall otherwise determine.

                (d) Excluded Swap Obligations with respect to any Facility Guarantor shall not be paid with amounts received
       from such Facility Guarantor, but appropriate adjustments shall be made with respect to payments from other Loan
       Parties to preserve the allocation to the Obligations otherwise set forth above in this Section.

                                                                                ARTICLE VIII

                                                           The Agents

        SECTION 8.01 Appointment and Administration by Administrative Agent. Each Lender and each Issuing Bank hereby
irrevocably designates JPMorgan as Administrative Agent under this Agreement and the other Loan Documents and the Orders.
The general administration of the Loan Documents shall be by the Administrative Agent. The Lenders and each Issuing Bank


                                                   161
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 332 of 585


each hereby (a) irrevocably authorizes the Administrative Agent (i) to enter into the Loan Documents to which it is a party, and (ii)
at its discretion, to take or refrain from taking such actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Loan Documents as are delegated by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto, and (b) agrees and consents to all of the provisions of the Security Documents. All Collateral shall
be held or administered by the Administrative Agent (or its duly-appointed agent) for its own benefit and for the ratable benefit of
the other Secured Parties. Any proceeds received by the Administrative Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to the terms of the Security Documents or the other
Loan Documents shall be paid over to the Administrative Agent for application as provided in this Agreement and the other Loan
Documents. The Administrative Agent shall have no duties or responsibilities except as set forth in this Agreement and the other
Loan Documents, nor shall it have any fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the Loan Documents or otherwise exist against the Administrative
Agent.

        SECTION 8.02 Appointment of Collateral Agent. Each Lender and each Issuing Bank hereby irrevocably designates
JPMorgan (or any Affiliates thereof succeeding to such position) as Collateral Agent under this Agreement and the other Loan
Documents. The Lenders and each Issuing Bank each hereby irrevocably authorizes the Collateral Agent (a) to enter into the
Loan Documents to which they are parties, and (b) at their discretion, to take or refrain from taking such actions as agent on its
behalf and to exercise or refrain from exercising such powers under the Loan Documents as are delegated by the terms hereof or
thereof, as appropriate, together with all powers reasonably incidental thereto. The Collateral Agent shall have no duties or
responsibilities except as set forth in this Agreement and the other Loan Documents, nor shall they have any fiduciary relationship
with any other Secured Party, and no implied covenants, responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Collateral Agent.

        SECTION 8.03 Appointment of Canadian Agent.

                 (a) Each Lender, the Issuing Banks and each Secured Party that is owed any Canadian Liabilities hereby
        irrevocably designates JPMorgan Chase Bank, N.A., Toronto Branch as the Canadian Agent under this Agreement and
        the other Loan Documents. The general administration of the Loan Documents with respect to the Canadian Borrower
        shall be by the Canadian Agent. The Lenders, the Issuing Banks and each Secured Party that is owed any Canadian
        Liabilities each hereby (i) irrevocably authorizes the Canadian Agent (x) to enter into the Loan Documents to which it is a
        party and (y) at its discretion, to take or refrain from taking such actions as agent on its behalf and to exercise or refrain
        from exercising such powers under the Loan Documents as are delegated by the terms hereof or thereof, as appropriate,
        together with all powers reasonably incidental thereto, and (ii) agrees and consents to all of the provisions of the Canadian
        Security Documents. All Collateral from the Canadian Loan Parties shall be held or administered by the Canadian Agent
        (or its duly-appointed agent) for its own benefit and for the ratable benefit of the other Secured Parties holding Canadian
        Liabilities. Any proceeds received by the Canadian Agent from the foreclosure, sale, lease or other disposition of any of
        the Collateral from the Canadian


                                                      162
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 333 of 585


        Loan Parties and any other proceeds received pursuant to the terms of the Canadian Security Documents or the other
        Loan Documents shall be paid over to the Canadian Agent for application as provided in this Agreement and the other
        Loan Documents. The Canadian Agent shall have no duties or responsibilities except as set forth in this Agreement and
        the remaining Loan Documents, nor shall it have any fiduciary relationship with any other Secured Party, and no implied
        covenants, responsibilities, duties, obligations, or liabilities shall be read into the Loan Documents or otherwise exist
        against the Canadian Agent.

                (b) For the purposes of the grant of security under the laws of the Province of Quebec which may now or in the
        future be required to be provided by any Canadian Loan Party, the Canadian Agent is hereby irrevocably authorized and
        appointed by each Lender, the Issuing Banks and each Secured Party that is owed any Canadian Liabilities to act as
        hypothecary representative (within the meaning of Article 2692 of the Civil Code of Quebec) for all present and future
        Lenders, Issuing Banks and Secured Parties that is owed any Canadian Liabilities (in such capacity, the Hypothecary
        Representative ) in order to hold any hypothec granted under the laws of the Province of Quebec and to exercise such
        rights and duties as are conferred upon the Hypothecary Representative under the relevant deed of hypothec and
        Applicable Laws (with the power to delegate any such rights or duties). The execution prior to the date hereof by the
        Canadian Agent in its capacity as the Hypothecary Representative of any deed of hypothec or other security documents
        made pursuant to the laws of the Province of Quebec, is hereby ratified and confirmed. Any Person who becomes a
        Lender, an Issuing Bank or a Secured Party that is owed any Canadian Liabilities or successor Canadian Agent shall be
        deemed to have consented to and ratified the foregoing appointment of the Canadian Agent as the Hypothecary
        Representative on behalf of all Lenders, Issuing Banks and each Secured Party that is owed any Canadian Liabilities,
        including such Person and any Affiliate of such Person designated above as a Lender, Issuing Bank or a Secured Party
        that is owed any Canadian Liabilities. For greater certainty, the Canadian Agent, acting as the Hypothecary
        Representative, shall have the same rights, powers, immunities, indemnities and exclusions from liability as are prescribed
        in favor of the Canadian Agent in this Agreement, which shall apply mutatis mutandis. In the event of the resignation of
        the Canadian Agent (which shall include its resignation as the Hypothecary Representative) and appointment of a
        successor Canadian Agent, such successor Canadian Agent shall also act as the Hypothecary Representative, as
        contemplated above.

        SECTION 8.04 Sharing of Excess Payments. If at any time or times any Secured Party shall receive (a) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments with respect to the Obligations of the Domestic
Borrowers or the Canadian Liabilities owing to such Secured Party arising under, or relating to, this Agreement or the other Loan
Documents, or (b) payments from the Administrative Agent or the Canadian Agent, as applicable, in excess of such Secured
Party’s ratable portion of all such distributions by the Administrative Agent or the Canadian Agent, such Secured Party shall
promptly (i) turn the same over to the Administrative Agent or the Canadian Agent, as applicable, in kind, and with such
endorsements as may be required to negotiate the same to the Administrative Agent or the Canadian Agent, or in same day funds,
as applicable, for the account of all of the Secured Parties and for application to the Obligations of the Domestic Borrowers or the
Canadian Liabilities, as applicable,


                                                    163
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                           Declaration of Scott A. Rader Page 334 of 585


in accordance with the applicable provisions of this Agreement, or (ii) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations of the Domestic Borrowers or the Canadian Liabilities, as applicable, owed to the
other Secured Parties so that such excess payment received shall be applied ratably as among the Secured Parties in accordance
with the provisions of SECTION 2.17 or SECTION 7.03, as applicable, and with their Domestic Commitment Percentages or
Canadian Commitment Percentages, or Term Percentage, as applicable; provided, however, that if all or part of such excess
payment received by the purchasing party is thereafter recovered from it, those purchases of participations shall be rescinded in
whole or in part, as applicable, and the applicable portion of the purchase price paid therefor shall be returned to such purchasing
party, but without interest except to the extent that such purchasing party is required to pay interest in connection with the
recovery of the excess payment. In no event shall the provisions of this SECTION 8.04 be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of this Agreement or any payment obtained by a
Domestic Lender or Canadian Lender as consideration for the assignment of or sale of a participation in any of its Loans or
participations in drawings under Letters of Credit to any assignee or participant, other than to the Borrowers or any Affiliate(s)
thereof (as to which the provisions of this SECTION 8.04 shall apply). Notwithstanding the foregoing, any amounts of the
Canadian Borrower so offset shall be applied solely to, and shall be limited to, the Canadian Liabilities and any adjustments with
respect thereto shall be made solely amongst Lenders having a Canadian Commitment.

        SECTION 8.05 Agreement of Applicable Lenders. Upon any occasion requiring or permitting an approval, consent,
waiver, election or other action on the part of the Applicable Lenders, action shall be taken by each Agent or the Canadian Agent,
as applicable, for and on behalf or for the benefit of all Credit Parties upon the direction of the Applicable Lenders, and any such
action shall be binding on all Credit Parties. No amendment, modification, consent, or waiver shall be effective except in
accordance with the provisions of SECTION 9.02.

        SECTION 8.06 Liability of Agents.

                 (a) Each of the Agents and the Canadian Agent, when acting on behalf of the Credit Parties, may execute any of
        its respective duties under this Agreement or any of the other Loan Documents by or through any of its officers, agents
        and employees, and no Agent or the Canadian Agent or any of its respective directors, officers, agents or employees shall
        be liable to any other Secured Party for any action taken or omitted to be taken in good faith, or be responsible to any
        other Secured Party for the consequences of any oversight or error of judgment, or for any loss, except to the extent of
        any liability imposed by law by reason of such Agent’s or Canadian Agent’s own gross negligence or willful misconduct
        (as determined by a court of competent jurisdiction in a final and non-appealable decision). No Agent or the Canadian
        Agent or any of its respective directors, officers, agents and employees shall in any event be liable to any other Secured
        Party for any action taken or omitted to be taken by it pursuant to instructions received by it from the Applicable Lenders,
        or in reliance upon the advice of counsel selected by it. Without limiting the foregoing, no Agent or the Canadian Agent or
        any of its respective directors, officers, employees, or agents shall be: (i) responsible to any other Secured Party for the
        due execution, validity, genuineness, effectiveness, sufficiency, or enforceability of, or for any recital, statement, warranty
        or representation in, this Agreement, any other Loan Document or any related agreement,


                                                     164
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                           Declaration of Scott A. Rader Page 335 of 585


       document or order; (ii) required to ascertain or to make any inquiry concerning the performance or observance by any
       Loan Party of any of the terms, conditions, covenants, or agreements of this Agreement or any of the Loan Documents;
       (iii) responsible to any other Secured Party for the state or condition of any properties of the Loan Parties or any other
       obligor hereunder constituting Collateral for the Obligations, the Other Liabilities or Canadian Liabilities or any information
       contained in the books or records of the Loan Parties; (iv) responsible to any other Secured Party for the validity,
       enforceability, collectability, effectiveness or genuineness of this Agreement or any other Loan Document or any other
       certificate, document or instrument furnished in connection therewith; or (v) responsible to any other Secured Party for the
       validity, priority or perfection of any Lien securing or purporting to secure the Obligations, the Other Liabilities or the
       Canadian Liabilities or for the value or sufficiency of any of the Collateral.

               (b) Each of the Agents and the Canadian Agent may execute any of its duties under this Agreement or any other
       Loan Document by or through its agents or attorneys- -fact, and shall be entitled to the advice of counsel concerning all
       matters pertaining to its rights and duties hereunder or under the other Loan Documents. No Agent or the Canadian Agent
       shall be responsible for the negligence or misconduct of any agents or attorneys- -fact selected by it with reasonable
       care.

               (c) No Agent or the Canadian Agent or any of its respective directors, officers, employees, or agents shall have
       any responsibility to any Loan Party on account of the failure or delay in performance or breach by any other Secured
       Party (other than by each such Agent or Canadian Agent in its capacity as a Lender) of any of its respective obligations
       under this Agreement or any of the other Loan Documents or in connection herewith or therewith.

                (d) Each of the Agents and the Canadian Agent shall be entitled to rely, and shall be fully protected in relying,
       upon any notice, consent, certificate, affidavit, or other document or writing believed by it in good faith to be genuine and
       correct and to have been signed, sent or made by the proper person or persons, and upon the advice and statements of
       legal counsel (including, without, limitation, counsel to the Loan Parties), independent accountants and other experts
       selected by any Loan Party or any Secured Party. Each of the Agents and the Canadian Agent shall be fully justified in
       failing or refusing to take any action under this Agreement or any other Loan Document unless it shall first receive such
       advice or concurrence of the Applicable Lenders as it deems appropriate or it shall first be indemnified to its satisfaction
       by the other Secured Parties against any and all liability and expense which may be incurred by it by reason of the taking
       or failing to take any such action.

         SECTION 8.07 Notice of Default. No Agent or the Canadian Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless such Agent or Canadian Agent has actual knowledge of the same or has
received notice from a Secured Party or Loan Party referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a notice of default . In the event that any Agent or the Canadian Agent obtains such actual knowledge
or receives such a notice, such Agent or Canadian Agent shall give prompt


                                                    165
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 336 of 585


notice thereof to each of the other Secured Parties. Upon the occurrence of an Event of Default, the Administrative Agent, the
Collateral Agent or the Canadian Agent, as applicable, shall (subject to the provisions of SECTION 9.02) take such action with
respect to such Default or Event of Default as shall be reasonably directed by the Required Lenders. Unless and until the
Administrative Agent, the Collateral Agent or the Canadian Agent, as applicable, shall have received such direction, the
Administrative Agent, the Collateral Agent or the Canadian Agent, as applicable, may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to any such Default or Event of Default as it shall deem advisable in the best
interest of the Secured Parties. In no event shall the Administrative Agent, the Collateral Agent or the Canadian Agent, as
applicable, be required to comply with any such directions to the extent that the Administrative Agent, the Collateral Agent or the
Canadian Agent, as applicable, believes that its compliance with such directions would be unlawful.

         SECTION 8.08 Credit Decisions. Each Secured Party (other than the Agents and the Canadian Agent) acknowledges
that it has, independently and without reliance upon any Agent or the Canadian Agent or any other Secured Party, and based on
the financial statements prepared by the Loan Parties and such other documents and information as it has deemed appropriate,
made its own credit analysis and investigation into the business, assets, operations, property, and financial and other condition of
the Loan Parties and has made its own decision to enter into this Agreement and the other Loan Documents. Each Credit Party
(other than the Agents and the Canadian Agent) also acknowledges that it will, independently and without reliance upon any
Agent, the Canadian Agent or any other Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in determining whether or not conditions precedent to closing
any Loan hereunder have been satisfied and in taking or not taking any action under this Agreement and the other Loan
Documents.

         SECTION 8.09 Reimbursement and Indemnification. Each Secured Party (other than the Agents and the Canadian
Agent) agrees to (a) reimburse each Agent and the Canadian Agent for such Lender’s Pro Rata Percentage of (i) any expenses
and fees incurred by any Agent or the Canadian Agent for the benefit of the Secured Parties under this Agreement and any of the
other Loan Documents, including, without limitation, counsel fees and compensation of agents and employees paid for services
rendered on behalf of the Secured Parties, and any other expense incurred in connection with the operations or enforcement
thereof not reimbursed by the Loan Parties, and (ii) any expenses of any Agent or the Canadian Agent incurred for the benefit of
the Secured Parties that the Loan Parties have agreed to reimburse pursuant to this Agreement or any other Loan Document and
have failed to so reimburse, and (b) indemnify and hold harmless each Agent and the Canadian Agent and any of its respective
directors, officers, employees, or agents, on demand, in the amount of such Lender’s Pro Rata Percentage, from and against any
and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses, or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against it or any Secured Party in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action taken or omitted by it or any of them under this
Agreement or any of the other Loan Documents to the extent not reimbursed by the Loan Parties, including, without limitation,
costs of any suit initiated by each Agent or the Canadian Agent against any Secured Party (except such as shall have been
determined by a court of competent jurisdiction or another independent tribunal having jurisdiction by final and non-appealable
judgment to have


                                                     166
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 337 of 585


resulted from the gross negligence or willful misconduct of such Agent or Canadian Agent); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the case may be, was incurred by or asserted against
such Secured Party in its capacity as such. The provisions of this SECTION 8.09 shall survive the repayment of the Obligations,
the Other Liabilities, the Canadian Liabilities and the termination of the Commitments.

        SECTION 8.10 Rights of Agents. It is understood and agreed that the Agents and the Canadian Agent shall have the
same rights and powers hereunder (including the right to give such instructions) as the other Lenders and may exercise such rights
and powers, as well as their rights and powers under other agreements and instruments to which they are or may be party, and
engage in other transactions with the Loan Parties, as though they were not the Agents or the Canadian Agent. Each Agent, the
Canadian Agent and its respective Affiliates may accept deposits from, lend money to, and generally engage in any kind of
commercial or investment banking, trust, advisory or other business with the Loan Parties and their Affiliates as if it were not an
Agent or Canadian Agent thereunder.

        SECTION 8.11 Notice of Transfer. The Administrative Agent or the Canadian Agent, as applicable, may deem and
treat a Lender party to this Agreement as the owner of such Lender’s portion of the Obligations or Canadian Liabilities, as
applicable, or the Other Liabilities for all purposes, unless and until, and except to the extent, an Assignment and Acceptance shall
have become effective as set forth in SECTION 9.04.

         SECTION 8.12 Successor Agents. The Administrative Agent or the Canadian Agent may resign at any time by giving
thirty (30) Business Days’ written notice thereof to the other Secured Parties and the Lead Borrower and the Canadian
Borrower, as applicable. The Collateral Agent may resign at any time by giving 30 Business Days prior written notice thereof to
the other Agents and the Lead Borrower and the Canadian Borrower, as applicable. Upon any such resignation of the
Administrative Agent or the Canadian Agent, the Required Lenders shall have the right to appoint a successor Administrative
Agent or Canadian Agent, as applicable, which, so long as there is no Event of Default, shall be reasonably satisfactory to the
Lead Borrower (whose consent in any event shall not be unreasonably withheld or delayed). If no successor Administrative Agent
or Canadian Agent shall have been so appointed by the Required Lenders and/or none shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s or Canadian Agent’s giving of notice of resignation, the retiring
Administrative Agent or Canadian Agent may, on behalf of the other Secured Parties, appoint a successor Administrative Agent
or Canadian Agent which, (i) with respect to the Administrative Agent shall be a Person a commercial bank (or affiliate thereof)
organized under the laws of the United States of America or of any State thereof and having a combined capital and surplus of at
least $1,000,000,000, or (ii) with respect to the Canadian Agent, a commercial bank or institutional lender (or branch or Affiliate
thereof) resident in Canada (for purposes of the Income Tax Act (Canada) or otherwise not subject to withholding taxes on any
interest paid by a resident of Canada) and having a combined capital and surplus of at least $1,000,000,000 or (iii) in either case,
capable of complying with all of the duties of such Administrative Agent or Canadian Agent, as applicable, hereunder (in the
opinion of the retiring Administrative Agent or Canadian Agent and as certified to the other Secured Parties in writing by such
successor Administrative Agent or Canadian Agent) which, so long as there is no Event of Default, shall be reasonably satisfactory
to the Lead Borrower (whose consent shall not


                                                     167
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                           Declaration of Scott A. Rader Page 338 of 585


in any event be unreasonably withheld or delayed). Upon the acceptance of any appointment as Administrative Agent or Canadian
Agent by a successor Administrative Agent or Canadian Agent, as applicable, such successor Administrative Agent or Canadian
Agent shall thereupon succeed to and become vested with all the rights, powers, privileges and duties of the retiring Administrative
Agent or Canadian Agent and the retiring Administrative Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Administrative Agent’s, Collateral Agent’s or Canadian Agent’s resignation hereunder as such
Administrative Agent, Collateral Agent or Canadian Agent, as applicable, the provisions of this ARTICLE VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such Administrative Agent, Collateral Agent or Canadian
Agent under this Agreement. Upon the resignation of the Collateral Agent, a successor shall be appointed in accordance with the
procedures set forth above in this SECTION 8.12.

         SECTION 8.13 Relation Among the Lenders. The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in case of any Agent or the Canadian Agent) authorized
to act for, any other Lender.

        SECTION 8.14 Reports and Financial Statements. By signing this Agreement, each Lender:

                 (a) agrees to furnish the Administrative Agent on the first day of each month with a summary of all Other
        Liabilities due or to become due to such Lender;

               (b) is deemed to have requested that the Administrative Agent or the Canadian Agent, as applicable, furnish such
        Lender, promptly after they become available, copies of all financial statements required to be delivered by the Lead
        Borrower hereunder and all commercial finance examinations and appraisals of the Collateral received by the
        Administrative Agent or the Collateral Agent, as applicable (collectively, the Reports ) (and the Administrative Agent and
        the Canadian Agent, as applicable, agree to furnish such Reports promptly to the Lenders, which may be furnished in
        accordance with the final paragraph of SECTION 5.01);

               (c) expressly agrees and acknowledges that no Agent or the Canadian Agent (i) makes any representation or
        warranty as to the accuracy of the Reports or (ii) shall be liable for any information contained in any Report;

                (d) expressly agrees and acknowledges that the Reports are not comprehensive audits or examinations, that the
        Agents, the Canadian Agent or any other party performing any audit or examination will inspect only specific information
        regarding the Loan Parties and will rely significantly upon the Loan Parties’ books and records, as well as on
        representations of the Loan Parties’ personnel;

                (e) agrees to keep all Reports confidential in accordance with the provisions of SECTION 9.15 hereof, and not
        to use any Report in any other manner; and

                (f) without limiting the generality of any other indemnification provision contained in this Agreement, agrees: (i) to
        hold each Agent, the Canadian Agent and any


                                                     168
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 339 of 585


       such other Lender preparing a Report harmless from any action the indemnifying Lender may take or conclusion the
       indemnifying Lender may reach or draw from any Report in connection with any Credit Extensions that the indemnifying
       Lender has made or may make to the Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
       Lender’s purchase of, a Loan or Loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend, and hold
       each Agent, the Canadian Agent, and any such other Lender preparing a Report harmless from and against, the claims,
       actions, proceedings, damages, costs, expenses, and other amounts (including attorney costs) incurred by the Agents, the
       Canadian Agent and any such other Lender preparing a Report as the direct or indirect result of any third parties who
       might obtain all or part of any Report through the indemnifying Lender in violation of the terms hereof.

        SECTION 8.15 Agency for Perfection. Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents, the Canadian Agent and the Lenders, in assets which, in accordance with Article 9
of the UCC or any other Applicable Law of the United States of America or Canada can be perfected only by possession,
control or notation. Should any Lender (other than the Administrative Agent or the Canadian Agent) obtain possession of any
such Collateral, such Lender shall notify the Administrative Agent or the Canadian Agent, as applicable, thereof, and, promptly
upon the Administrative Agent’s or Canadian Agent’s, as applicable, request therefor, shall deliver such Collateral to the
Administrative Agent or Canadian Agent, as applicable, or otherwise deal with such Collateral in accordance with the
Administrative Agent’s or Canadian Agent’s (as applicable) instructions.

       SECTION 8.16 [Reserved].

       SECTION 8.17 Risk Participation.

               (a) Upon the earlier of Substantial Liquidation or the Determination Date, if all Canadian Liabilities have not been
       repaid in full (other than the Other Liabilities and those relating to Term Loans of the Canadian Borrower and its
       Subsidiaries), then the Domestic Lenders (other than Domestic Term Lenders) shall purchase from the Canadian Lenders
       (other than Canadian Term Lenders) (on the date of Substantial Liquidation or the Determination Date, as applicable)
       such portion of the Canadian Liabilities (other than Other Liabilities and Term Loans relating to the Canadian Borrower
       and its Subsidiaries) so that each such Lender shall, after giving effect to any such purchases, hold its Liquidation
       Percentage of all outstanding Canadian Liabilities (other than those relating to Canadian Term Loans) and all other
       Obligations (other than those relating to Term Loans).

                (b) Upon the earlier of Substantial Liquidation or the Determination Date, if all Obligations of the Domestic
       Borrowers (other than those relating to the Canadian Liabilities, Term Loans, or the Other Liabilities of the Domestic
       Borrowers) have not been repaid in full, then the Canadian Lenders (other than Canadian Term Lenders) shall purchase
       from the Domestic Lenders (other than Domestic Term Lenders) (on the date of Substantial Liquidation or the
       Determination Date, as applicable) such portion of such Obligations (other than those relating to Term Loans) so that each
       such Lender shall, after giving effect to any such purchases, hold its Liquidation Percentage of all outstanding Obligations
       (other than


                                                   169
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 340 of 585


those relating to Term Loans) of the Domestic Borrowers and the Canadian Liabilities, (other than those relating to Term
Loans).

       (c) Upon the earlier of Substantial Liquidation or the Determination Date, if all Canadian Term Loans have not
been repaid in full, then the Domestic Term Lenders shall purchase from the Canadian Term Lenders (on the date of
Substantial Liquidation or the Determination Date, as applicable) such portion of the Canadian Term Loans so that each
such Term Lender shall, after giving effect to any such purchases, hold its Liquidation Percentage of all outstanding
Canadian Term Loans and all other Obligations relating to Term Loans.

        (d) Upon the earlier of Substantial Liquidation or the Determination Date, if all Domestic Term Loans have not
been repaid in full, then the Canadian Term Lenders shall purchase from the Domestic Term Lenders (on the date of
Substantial Liquidation or the Determination Date, as applicable) such portion of such Domestic Term Loans so that each
such Term Lender shall, after giving effect to any such purchases, hold its Liquidation Percentage of all outstanding
Obligations relating to Term Loans and the Canadian Term Loans.

        (e) All purchases of Obligations under this SECTION 8.17 shall be at par, for cash, with no premium, discount
or reduction.

        (f) No Lender shall be responsible for any default of any other Lender in respect of any other Lender’s
obligations under this SECTION 8.17, nor shall the obligations of any Lender hereunder be increased as a result of such
default of any other Lender. Each Lender shall be obligated to the extent provided herein regardless of the failure of any
other Lender to fulfill its obligations hereunder.

        (g) Each Lender shall execute such instruments, documents and agreements and do such other actions as may be
necessary or proper in order to carry out more fully the provisions and purposes of this SECTION 8.17 and the purchase
of Obligations or the Canadian Liabilities, as applicable, as provided herein.

        (h) The obligations of each Lender under this SECTION 8.17 are irrevocable and unconditional and shall not be
subject to any qualification or exception whatsoever including, without limitation, lack of validity or enforceability of this
Agreement or any of the Loan Documents or the existence of any claim, setoff, defense or other right which any Loan
Party may have at any time against any of the Lenders.

       (i) No fees required to be paid on any assignment pursuant to SECTION 9.04 of this Agreement shall be
payable in connection with any assignment under this SECTION 8.17.

SECTION 8.18 Collateral Matters.

        (a) The Lenders hereby irrevocably authorize the Administrative Agent, the Canadian Agent and the Collateral
Agent, as applicable, to take actions to evidence the


                                             170
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                   Declaration of Scott A. Rader Page 341 of 585


release of any Lien upon any Collateral: (i) upon the termination of the Domestic Commitments and the Canadian
Commitments, as applicable, and payment and satisfaction in full by the Domestic Borrowers of all Obligations the
Canadian Borrower of all Canadian Liabilities, as applicable and, if the obligations have been accelerated and Liquidation
has commenced, the Other Liabilities then due and payable (in any event other than contingent indemnity obligations with
respect to then unasserted claims), all Letters of Credit shall have expired or terminated (or been collateralized in a
manner reasonably satisfactory to the Issuing Banks) and all Letter of Credit Outstandings have been reduced to zero (or
collateralized in a manner reasonably satisfactory to the Issuing Banks); (ii) constituting property being sold, transferred or
disposed of in a Permitted Disposition or other transaction permitted hereunder upon receipt by the Administrative Agent
or the Canadian Agent, as applicable, of the Net Proceeds thereof to the extent required by this Agreement (or, if no such
Net Proceeds are required to be remitted to the Administrative Agent or the Canadian Agent, as applicable, upon
consummation of such transaction); (iii) to the extent such Collateral is owned by a Loan Party, upon the release of such
Loan Party from its obligations under the Loan Documents to the extent such release occurs as a result of a Permitted
Disposition or other transaction permitted under SECTION 6.03, resulting in such Person ceasing to be a Loan Party; or
(iv) upon request of the Lead Borrower, constituting Real Estate being transferred from a Domestic Loan Party to another
Domestic Loan Party but only to the extent that after such transfer, no Event of Default exists. Except as provided above,
the Administrative Agent or the Canadian Agent, as applicable, will not release any of the Agent’s or Canadian Agent’s
Liens without the prior written authorization of the Applicable Lenders. Upon request by the Administrative Agent, the
Canadian Agent or any Loan Party at any time, the Lenders will confirm in writing the Administrative Agent’s or the
Canadian Agent’s authority to release any Liens upon particular types or items of Collateral pursuant to this SECTION
8.18.

        (b) The Lenders hereby authorize the Administrative Agent and the Canadian Agent, as applicable, to take such
actions, including making filings and entering into agreements and any amendments or supplements to any Security
Document or Intercreditor Agreement, as may be necessary or desirable to reflect the intent of this Agreement and the
refinancing of any Indebtedness permitted hereunder. Upon request by the Administrative Agent, the Canadian Agent or
any Loan Party at any time, the Lenders will confirm in writing the Administrative Agent’s or the Canadian Agent’s
authority to enter into such agreements, amendments or supplements.

        (c) Upon at least two (2) Business Days’ prior written request by the Lead Borrower or the Canadian
Borrower, as applicable, the Administrative Agent or the Canadian Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the release of the Liens upon any Collateral
described in SECTION 8.18(a); provided, however, that (i) neither the Administrative Agent nor the Canadian Agent
shall be required to execute any such document on terms which, in its reasonable opinion, would, under Applicable Law,
expose the Administrative Agent or the Canadian Agent to liability or create any obligation or entail any adverse
consequence other than the release of such Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations, the Other Liabilities, the Canadian


                                             171
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 342 of 585


        Liabilities, or any Liens (other than those expressly being released) upon (or obligations of any Loan Party in respect of)
        all interests retained by any Loan Party, including (without limitation) the proceeds of any sale, all of which shall continue
        to constitute part of the Collateral.

        SECTION 8.19 Co-Documentation Agent, Arrangers and Bookrunners.

        Notwithstanding the provisions of this Agreement or any of the other Loan Documents, the Co-Documentation Agents,
the Arrangers and the Bookrunners shall have no powers, rights, duties, responsibilities or liabilities with respect to this Agreement
and the other Loan Documents.

                                                                                   ARTICLE IX

                                                           Miscellaneous

         SECTION 9.01 Notices. Except in the case of notices and other communications expressly permitted to be given by
telephone or electronically, all notices and other communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or sent by facsimile or other electronic transmissions, as
follows:

                (a) if to any Loan Party, to it at One Geoffrey Way, Wayne, New Jersey, Attention: Chief Financial Officer
        (Telecopy No. (973) 617-4006), with a copy to the attention of General Counsel (Telecopy No. (973) 617-4043), with
        a copy to Kirkland & Ellis LLP, Attention: Michelle Kilkenney, P.C. (Telecopy No. 312.862.2200), (E-Mail
        michelle.kilkenney@kirklad.com;

               (b) if to the Administrative Agent, the Collateral Agent or the Swingline Lender to JPMorgan Chase Bank, N.A.,
        JPM Loan & Agency Services, 500 Stanton Christiana Road, NCC5, 1st Floor, Newark, DE 19713-2107, Attention
        Chris Johnson (Telecopy No. (302) 634-2617, (E-Mail christopher.x.johnson@chase.com), with a copy to JPMorgan
        Chase Bank, N.A., IB Credit Risk, 383 Madison Ave, 24th Floor, New York, NY 10179, Attention Anna Kostenko
        (Telecopy No. 212-270-5100), (E-Mail anna.kostenko@jpmorgan.com);

                 (c) if to the Canadian Agent, or the Swingline Lender of Swingline Loans to the Canadian Borrower, to the
        attention of the Administrative Agent; and

                (d) if to any other Credit Party, to it at its address (or telecopy number or electronic mail address) set forth on
        the signature pages hereto or on any Assignment and Acceptance.

         Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be solely for the distribution of (i) routine
communications such as financial statements and (ii) documents and signature pages for execution by the parties hereto, and for no
other purpose. Any party hereto may change its address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given to any party hereto in


                                                     172
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 343 of 585


accordance with the provisions of this Agreement shall be deemed to have been given on the date of receipt.

       SECTION 9.02 Waivers; Amendments.

                (a) No failure or delay by any Credit Party in exercising any right or power hereunder or under any other Loan
       Document shall operate as a waiver thereof, nor shall any single or partial exercise of any such right or power, or any
       abandonment or discontinuance of steps to enforce such a right or power, preclude any other or further exercise thereof
       or the exercise of any other right or power. The rights and remedies of the Credit Parties hereunder and under the other
       Loan Documents are cumulative and are not exclusive of any other rights or remedies that they would otherwise have. No
       waiver of any provision of any Loan Document or consent to any departure by any Loan Party therefrom shall in any
       event be effective unless the same shall be permitted by SECTION 9.02(b), and then such waiver or consent shall be
       effective only in the specific instance and for the purpose for which given. Without limiting the generality of the foregoing,
       the making of a Loan or issuance of a Letter of Credit shall not be construed as a waiver of any Default or Event of
       Default, regardless of whether any Credit Party may have had notice or knowledge of such Default or Event of Default at
       the time.

               (b) Except as otherwise specifically provided herein, neither this Agreement nor any other Loan Document nor
       any provision hereof or thereof may be waived, amended or modified except, in the case of this Agreement, pursuant to
       an agreement or agreements in writing entered into by the Loan Parties and the Required Lenders or, in the case of any
       other Loan Document, pursuant to an agreement or agreements in writing entered into by the Agent(s) or the Canadian
       Agent and the Loan Parties that are parties thereto, in each case with the consent of the Required Lenders; provided,
       however, that no such waiver, amendment, modification or other agreement shall:

                       (i) Increase the Domestic Commitment or Canadian Commitment of any Lender without the prior written
       consent of such Lender;

                            Without:

                               (A) the prior written consent of each Lender directly adversely affected thereby, reduce the
                       principal amount of any Loan or reduce the rate of interest thereon (other than the waiver of the Default
                       Rate), or reduce any fees payable under the Loan Documents;

                              (B) the prior written consent of each Lender directly adversely affected thereby, postpone the
                       scheduled date of payment of the principal amount of any Obligation, or any interest thereon, or any fees
                       payable under the Loan Documents, or reduce the amount of, waive or excuse any such payment, or
                       postpone the expiration of the Commitments or postpone the Maturity Date;


                                                    173
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                             Desc
               Declaration of Scott A. Rader Page 344 of 585


               (C) the prior written Unanimous Consent of all Lenders, except for Permitted Dispositions or for
       Collateral releases as provided in SECTION 8.18, release all or substantially all of the Collateral from the
       Liens of the Security Documents;

              (D) the prior written consent of each Term Lender, change the definition of the term
        Supermajority Consent of Term Lenders ;

               (E) the prior written Supermajority Consent of Term Lenders and Supermajority Consent of
       Revolving Lenders, change the definition of the terms Domestic Availability , Domestic Borrowing
       Base , or Domestic Incremental Availability , or any component definition thereof if, as a result thereof,
       the amounts available to be borrowed by the Domestic Borrowers would be increased; provided that the
       foregoing shall not limit the discretion of the Agents to change, establish or eliminate any Reserves or to
       add Inventory or Accounts acquired in a Permitted Acquisition to the Borrowing Base as provided herein;
       or

                (F) the prior written Supermajority Consent of Term Lenders and Supermajority Consent of
       Revolving Lenders, change the definition of the terms Combined Borrowing Base , Canadian
       Availability , Canadian Incremental Availability or Canadian Borrowing Base or any component
       definition thereof if, in each case, as a result thereof, the amounts available to be borrowed by the
       Canadian Borrower would be increased; provided that the foregoing shall not limit the discretion of the
       Agents to change, establish or eliminate any Reserves;

               (G) the prior written Unanimous Consent of all Lenders, except in connection with Permitted
       Dispositions or other transactions permitted hereunder resulting in such Loan Party ceasing to constitute a
       Loan Party, release any Loan Party from its obligations under any Loan Document, or limit its liability in
       respect of such Loan Document;

               (H) [Reserved];

              (I) the prior written Unanimous Consent of all Lenders, change SECTION 2.17, SECTION
       7.03; SECTION 8.04 or SECTION 8.17;

            (J) the prior written consent of the Required Lenders and the Collateral Agent, change
       SECTION 2.18;

               (K) the prior written Unanimous Consent of all Lenders, except as provided by operation of
       Applicable Law and otherwise expressly permitted hereunder, amend or modify the Superpriority Claim
       status of the Lenders under the Orders or under any Loan Document, subordinate the Obligations or
       Other Liabilities hereunder or the Liens granted hereunder or


                                   174
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                   Declaration of Scott A. Rader Page 345 of 585


                under the other Loan Documents, to any other Indebtedness or Lien, as the case may be;

                        (L) the prior written Unanimous Consent of all Lenders, change any of the provisions of this
                SECTION 9.02(b) or the definitions of Pro Rata Percentage , Canadian Commitment Percentage ,
                 Domestic Commitment Percentage , Commitment Percentage , Required Lenders or Supermajority
                Lenders or any other provision of any Loan Document specifying the number or percentage of Lenders
                required to waive, amend or modify any rights thereunder or make any determination or grant any consent
                thereunder in each case to reduce such percentage; or

                       (M) the prior written Unanimous Consent of all Lenders under the Revolving Facility, increase
                the amount of the Excess Swingline Loans.

                     Without the prior written Supermajority Consent of Term Lenders and Supermajority Consent of
Revolving Lenders, in connection with other transactions permitted herein or for Collateral releases as expressly provided
herein, release any material portion of the Collateral from the Liens of the Security Documents.

                (iv) Without the prior written consent of the Agents, the Canadian Agent or the Issuing Banks, as the
case may be, affect the rights or duties of the Agents, the Canadian Agent or the Issuing Banks, it being understood that
any increase in an amount up to $50,000,000 or decrease of the Canadian Swingline Ceiling can be effected by an
agreement of the Canadian Borrower and the Canadian Agent and any increase in an amount up to $50,000,000 or
decrease of the Domestic Swingline Ceiling can be effected by an agreement of the Lead Borrower and the Administrative
Agent, in each case without the consent of any other Lender.

        (c) Notwithstanding anything to the contrary contained in this SECTION 9.02, in the event that the Lead
Borrower or the Canadian Borrower shall request that this Agreement or any other Loan Document be modified,
amended or waived in a manner which would require the consent of the Lenders pursuant to SECTION 9.02(b) and such
amendment is approved by the Required Lenders or at least 50.1% of the directly adversely affected Lenders, but not by
the requisite percentage of all of the Lenders, the Lead Borrower and the Administrative Agent shall be permitted to
amend this Agreement without the consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Lead Borrower or the Canadian Borrower (such Lender or Lenders, collectively the
 Minority Lenders ) subject to their providing for (i) the termination of the Commitment (including the Domestic
Commitment and the Canadian Commitment) of each of the Minority Lenders, (ii) the addition to this Agreement of one
or more other financial institutions which would qualify as an Eligible Assignee, subject to the reasonable approval of the
Administrative Agent to the extent required by Section 9.04, or an increase in the Domestic Commitment or Canadian
Commitment of one or more of the Required Lenders, so that the Domestic Total Commitments and the Canadian Total
Commitments after giving effect to such amendment shall be in the same amount as the aggregate Commitments


                                            175
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 346 of 585


immediately before giving effect to such amendment, (iii) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new or increasing Lender or Lenders, as the case may be, as may be necessary
to repay in full the outstanding Loans (including principal, interest, and fees) of the Minority Lenders immediately before
giving effect to such amendment and (iv) such other modifications to this Agreement or the Loan Documents as may be
appropriate and incidental to the foregoing.

       (d) No notice to or demand on any Loan Party shall entitle any Loan Party to any other or further notice or
demand in the same, similar or other circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a Note shall have been marked to indicate
such amendment, modification, waiver or consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No amendment to this Agreement or any
other Loan Document shall be effective against the Borrower unless signed by the Borrower or other applicable Loan
Party.

         (e) Notwithstanding the foregoing, this Agreement and any other Loan Document may be amended solely with
the consent of the Administrative Agent and the Borrower without the need to obtain the consent of any other Lender if
such amendment is delivered in order to correct or cure (i) ambiguities, errors, omissions, defects, (ii) to effect
administrative changes of a technical or immaterial nature or (iii) incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document, in each case and the same is not objected to in writing by the Required
Lenders within five Business Days following receipt of notice thereof. Guarantees, collateral documents, security
documents, intercreditor agreements, and related documents executed in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent or Collateral Agent, as applicable, and may be amended, modified,
terminated or waived, and consent to any departure therefrom may be given, without the consent of any Lender if such
amendment, modification, waiver or consent is given in order to (x) comply with local law or advice of counsel or
(y) cause such guarantee, collateral document, security document or related document to be consistent with or to give
effect to or to carry out the purpose of this Agreement and the other Loan Documents.

        (f) Notwithstanding anything in this Agreement or any Security Document to the contrary, the Administrative
Agent may, in its reasonable discretion, grant extensions of time for the satisfaction of any of the requirements under
Sections _________ or any Security Documents in respect of any particular Collateral or any particular Subsidiary if it
determines that the satisfaction thereof with respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of Holdings, the Borrower and the Restricted
Subsidiaries by the time or times at which it would otherwise be required to be satisfied under this Agreement or any
Security Document.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.


                                             176
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                   Declaration of Scott A. Rader Page 347 of 585


         (a) The Loan Parties shall jointly and severally (to the extent provided herein) pay on the Effective Date all
invoiced Credit Party Expenses incurred as of the Effective Date, subject to any reimbursement limitations agreed to in
writing prior to the Effective Date. Thereafter, the Loan Parties shall jointly and severally (to the extent provided herein)
pay all Credit Party Expenses promptly, and in event within fifteen (15) Business Days after receipt of an invoice therefor
setting forth such expenses in reasonable detail.

         (b) The Loan Parties shall, jointly and severally, indemnify the Secured Parties and each of their Subsidiaries
and Affiliates, and each of the respective stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an Indemnitee ) against, and hold each Indemnitee harmless
from, any and all damages, actual out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, in the case of legal advisors, the reasonable fees, charges and disbursements of
one counsel for JPMorgan, one counsel for the Canadian Agent and one counsel for all other similarly situated
Indemnitees (other than the Agents and the Canadian Agent) (and in each case one additional counsel for each foreign or
local state or provincial jurisdiction) and in the case of a perceived conflict of interest, one additional domestic, Canadian,
local and foreign counsel for each group of similarly situated Indemnitees, incurred, suffered, sustained or required to be
paid by, or asserted against, any Indemnitee arising out of, in any way connected with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents or any other transactions contemplated hereby, (ii) any Credit Extension or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Loan Party or any Subsidiary, or any Environmental Liability related in any way to any Loan
Party or any Subsidiary, (iv) any actual or prospective claim, litigation, investigation or proceeding relating to or arising
from any of the foregoing, whether based on contract, tort or any other theory and regardless of whether any Indemnitee
is a party thereto and whether such claim, litigation, investigation or proceeding is brought by any Loan Party or any other
Person or (v) any documentary taxes, assessments or similar charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or any other Loan Document; provided, however, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims, damages, liabilities or related expenses (x)
are determined in a final judgment by a court of competent jurisdiction or another independent tribunal having jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of such Indemnitee or any Affiliate of such
Indemnitee (or any officer, director, employee, advisor or agent of such Indemnitee or any such Indemnitee’s Affiliates),
(y) are relating to disputes among Indemnitees or (z) are determined in a final judgment by a court of competent
jurisdiction to have resulted from a material breach by such Indemnitee (or its related parties), other than (i) any such
claims arising out of any act or omission of the Loan Parties or any of their Affiliates or claims


                                             177
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 348 of 585


against an Indemnitee in its capacity as an Issuing Bank or other similar role or (ii) any such claims arising out of any act or
omission on the part of Parent or any of its Affiliates. In connection with any indemnified claim hereunder, the Indemnitee
shall be entitled to select its own counsel and the Loan Parties shall promptly pay the reasonable fees and expenses of
such counsel.

         (c) No party to this Agreement shall assert and, to the extent permitted by Applicable Law, each such party
hereby waives, any claim against any other party to this Agreement or any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated by the Loan Documents, any Credit Extension or the use of the proceeds thereof;
provided that nothing contained in this clause (c) shall limit the Loan Parties’ indemnification obligations to the extent such
special, indirect, consequential and punitive damages are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder.

         (d) The provisions of SECTION 9.03(b) and SECTION 9.03(c) shall remain operative and in full force and
effect regardless of the termination of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations or the Other Liabilities, the invalidity or unenforceability of any term or provision of
any Loan Document, or any investigation made by or on behalf of any Credit Party. All amounts due under this
SECTION 9.03 shall be payable within fifteen (15) Business Days of written demand therefor, which written demand
shall set forth such amounts in reasonable detail.

        (e) Notwithstanding anything to the contrary in SECTION 9.03(a) or SECTION 9.03(b), the Canadian
Borrower’s obligation to pay and indemnify shall be limited to matters, fees, expenses charges and disbursement, or
losses, claims, damages and liabilities which the Administrative Agent or the Canadian Agent determines in their
reasonable judgment to be properly attributable or allocable to the Canadian Borrower.

SECTION 9.04 Successors and Assigns.

         (a) The provisions of this Agreement shall be binding upon, and inure to the benefit of, the parties hereto and
their respective successors and assigns permitted hereby (including any Affiliate of any Issuing Bank that issues any Letter
of Credit), except that no Loan Party may assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and the Lenders (and any such attempted assignment or transfer
without such consent shall be null and void). Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit) and, to the extent expressly contemplated hereby,
Indemnitees, any legal or equitable right, remedy or claim under or by reason of this Agreement.


                                              178
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                   Declaration of Scott A. Rader Page 349 of 585


        (b) Any Lender may, with the consent of the Administrative Agent, each Issuing Bank (other than in connection
with an assignment of any Term Loan) and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower (each of whose consents shall not be unreasonably withheld or delayed and, with respect to the Lead
Borrower, shall be deemed given if the Lead Borrower has not responded to a request for such consent within ten (10)
Business Days), assign to one or more Eligible Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Domestic Commitment or Canadian Commitment and the Loans at the time owing to it);
provided, however, that no such consent (other than consent of each Issuing Bank) shall be required in connection with
any assignment to another Lender or any assignment of Term Loans; provided further that each assignment shall be
subject to the following conditions: (i) except in the case of an assignment to a Lender or an Affiliate of a Lender, the
amount of the Commitment or Loans of the assigning Lender subject to a partial assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 with respect to the Domestic Commitments or Canadian Commitments or $1,000,000 with respect to
the Term Loans, as applicable; (ii) each partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligation; without limitation, for clarity, any partial assignments of a Lender’s Term
Loans shall include the same proportion of its Canadian Term Loans and its Domestic Term Loans; provided that
Commitments may be assigned separately from Term Loans; (iii) any Person may be a Canadian Lender (other than a
Canadian Term Lender) only if it or any of its Affiliates also has Domestic Commitments in an amount at least equal to its
Canadian Commitment; and (iv) the parties to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with (unless waived by the Administrative Agent) a processing and recordation fee
of $3,500.00. Subject to acceptance and recording thereof pursuant to SECTION 9.04(d), from and after the effective
date specified in each Assignment and Acceptance, the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, shall have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the case of an Assignment and Acceptance
covering all of the assigning Lender’s rights and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of SECTION 9.03; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting Lender). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with this SECTION 9.04(b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such rights and obligations in accordance with
SECTION 9.04(e). The Loan Parties hereby acknowledge and agree that any effective assignment shall give rise to a
direct obligation of the Loan Parties to the assignee and that the assignee shall be considered to be a Credit Party for all
purposes under this Agreement and the other Loan Documents.


                                            179
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 350 of 585


         In connection with any assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by the assignee of participations or sub-
participations, or other compensating actions, including funding, with the consent of the Lead Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Administrative Agent, any Issuing Bank or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any Defaulting Lender hereunder shall become
effective under Applicable Law without compliance with the provisions of this paragraph, then the assignee of such interest
shall be deemed to be a Defaulting Lender for all purposes of this Agreement until such compliance occurs.

         (c) The Administrative Agent, acting for this purpose as an agent of the Loan Parties, shall maintain, at one of its
offices in the United States, a copy of each Assignment and Acceptance delivered to it and a register (the Register ) for
the recordation of the names and addresses of the Lenders, and the Domestic Commitment and the Canadian
Commitment of, and principal amount of the Loans and Letter of Credit Disbursements owing to, each Lender pursuant to
the terms hereof from time to time. The entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties and Credit Parties may treat each Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower, the Canadian Borrower, the Issuing Banks and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

        (d) Upon its receipt of a duly completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the processing and recordation fee referred to in SECTION 9.04(b) and any written consent to such assignment
required by SECTION 9.04(a), the Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this SECTION 9.04(d).

         (e) Any Lender may, without the consent of the Loan Parties or any other Person, sell participations to one or
more banks or other entities (other than any Person in direct competition with a Loan Party’s business) (a Participant )
all or a portion of such Lender’s rights and obligations under this Agreement (including all or a portion of its Domestic
Commitment, Canadian Commitment and the Loans owing to it), subject to the following:


                                              180
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 351 of 585


                (i) such Lender’s obligations under this Agreement and the other Loan Documents shall remain
unchanged;

                     such Lender shall remain solely responsible to the other parties hereto for the performance of such
obligations;

                     the Loan Parties and other Credit Parties shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement;

                  (iv) any agreement or instrument pursuant to which a Lender sells a participation in the Commitments, the
Loans and the Letters of Credit Outstandings shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision of the Loan Documents; provided,
however, that such agreement or instrument may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the proviso to SECTION 9.02(b)(ii)(A) or SECTION 9.02
(b)(ii)(B) that affects such Participant;

                (v) subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan Parties agree that each
Participant shall be entitled to the benefits (and subject to the requirements) of SECTION 2.14 and SECTION 2.23 to
the same extent as if it were a Lender and had acquired its interest by assignment pursuant to SECTION 9.04(b);

               (vi) to the extent permitted by law, each Participant also shall be entitled to the benefits of SECTION
9.08 as though it were a Lender so long as such Participant agrees to be subject to SECTION 2.21(c) as though it were
a Lender;

                       each Lender, acting solely for this purpose as a non-fiduciary agent of the Loan Parties, shall
maintain at its offices a record of each agreement or instrument effecting any participation and a register (each a
 Participant Register ) meeting the requirements of 26 CFR §5f. 103 1(c) for the recordation of the names and addresses
of its Participants and their rights with respect to principal amounts and other Obligations from time to time. The entries in
each Participant Register shall be conclusive and the Loan Parties and the Credit Parties may treat each Person whose
name is recorded in a Participant Register as a Participant for all purposes of this Agreement (including, for the avoidance
of doubt, for purposes of entitlement to benefits under SECTION 2.14, SECTION 2.23, and SECTION 9.08). No
Lender shall have any obligation to disclose all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations;

                       a Participant shall not be entitled to receive any greater payment under SECTION 2.14 or
SECTION 2.23 than the applicable Lender would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the


                                             181
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 352 of 585


        participation to such Participant is made with the Lead Borrower’s prior written consent; and

                         (ix) a Participant that would be a Foreign Lender if it were a Lender shall not be entitled to the benefits
        of SECTION 2.23 unless the Lead Borrower is notified of the participation sold to such Participant and such Participant
        agrees, for the benefit of the Loan Parties, to comply with SECTION 2.23(e) as though it were a Lender and such
        Participant is eligible for exemption from, or reduction in, the withholding Tax referred to therein, following compliance
        with SECTION 2.23(e).

                (f) Any Credit Party may, without obtaining the consent of any Loan Party, at any time charge, pledge, assign or
        otherwise grant a security interest in, all or any portion of its rights under this Agreement to secure obligations of such
        Credit Party, including any pledge or assignment to secure obligations to a central bank or any of the twelve Federal
        Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341 or other central bank, and
        this SECTION 9.04 shall not apply to any such pledge or assignment of a security interest; provided, however, that no
        such pledge or assignment of a security interest shall release a Credit Party from any of its obligations hereunder or
        substitute any such pledgee or assignee for such Credit Party as a party hereto.

                (g) The Loan Parties authorize each Credit Party to disclose to any Participant or assignee and any prospective
        Participant or assignee, subject to the provisions of SECTION 9.15, any and all financial information in such Credit
        Party’s possession concerning the Loan Parties which has been delivered to such Credit Party by or on behalf of the Loan
        Parties pursuant to this Agreement or which has been delivered to such Credit Party by or on behalf of the Loan Parties in
        connection with such Credit Party’s credit evaluation of the Loan Parties prior to becoming a party to this Agreement.

         SECTION 9.05 Survival. All covenants, agreements, indemnities, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied upon by the other parties hereto and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and issuance of any Letters of Credit, regardless
of any investigation made by any such other party or on its behalf and notwithstanding that any Credit Party may have had notice
or knowledge of any Default or Event of Default or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect until (a) the Commitments have expired or been terminated, (b) the principal
of, and interest on, each Loan and all fees and other Obligations (other than contingent indemnity obligations with respect to then
unasserted claims and, if no acceleration has occurred and no Liquidation has commenced, the Other Liabilities) shall have been
paid in full, (c) all Letters of Credit shall have expired or terminated (or been Cash Collateralized in a manner satisfactory to the
Issuing Bank) and (d) all Letter of Credit Outstandings have been reduced to zero (or Cash Collateralized in a manner satisfactory
to the Issuing Bank). The provisions of SECTION 2.14, SECTION 2.23, SECTION 9.03 and ARTICLE VIII shall survive and
remain in full force and effect regardless of the repayment of the Obligations, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision hereof. In


                                                     182
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                          Desc
                            Declaration of Scott A. Rader Page 353 of 585


connection with the termination of this Agreement and the release and termination of the security interests in the Collateral, the
Administrative Agent or the Canadian Agent, on behalf of itself and the other Credit Parties, may require such indemnities as it
shall reasonably deem necessary or appropriate to protect the Credit Parties against loss on account of such release and
termination, including, without limitation, with respect to credits previously applied to the Obligations or Other Liabilities that may
subsequently be reversed or revoked, and any Obligations that may thereafter arise, including without limitation under SECTION
9.03 and/or with respect to the Other Liabilities.

        SECTION 9.06 Counterparts; Integration; Effectiveness; Orders Control. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. This Agreement and the other Loan Documents (and any fee letters or fee
agreements referred to in SECTION 2.19(a) and any other agreements entered into in connection with the transactions
contemplated herein on or around the date hereof) constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all contemporaneous or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in SECTION 4.01, this Agreement shall become effective on the Effective Date in
accordance with SECTION 4.03. Delivery of an executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed counterpart of this Agreement. To the extent that any
provision herein is inconsistent with any term of any Order the applicable Order shall control.

         SECTION 9.07 Severability. Any provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

         SECTION 9.08 Right of Setoff. Subject to the Orders and the last two paragraphs of SECTION 7.01, if an Event of
Default shall have occurred and be continuing, each Secured Party, each Participant and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding the Designated Account, and payroll, trust , trust-gift card,
and tax withholding accounts) at any time held and other obligations at any time owing by such Secured Party, Participant or
Affiliate to or for the credit or the account of the Loan Parties against any and all of the Obligations of the Loan Parties now or
hereafter existing under this Agreement or other Loan Document to the extent such are then due and owing, although such
Obligations may be otherwise fully secured; provided that such Secured Party shall provide the Lead Borrower with written notice
promptly after its exercise of such right of setoff. The rights of each Secured Party under this SECTION 9.08 are in addition to
other rights and remedies (including other rights of setoff) that such Credit Party may have. No Credit Party will, or will permit its
Participant to, exercise its rights under this SECTION 9.08 without the consent of the Administrative Agent or the Required
Lenders. Notwithstanding the foregoing, any amounts of the Canadian Borrower so offset shall be applied solely to the Canadian
Liabilities. ANY AND ALL RIGHTS TO REQUIRE ANY AGENT OR THE CANADIAN AGENT TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH


                                                        183
         Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                        Declaration of Scott A. Rader Page 354 of 585


SECURES ANY OF THE OBLIGATIONS, THE OTHER LIABILITIES OR THE CANADIAN LIABILITIES, AS
APPLICABLE, PRIOR TO THE EXERCISE BY ANY SECURED PARTY, PARTICIPANT OR A LETT TATE OF ITS
RIGHT OF SETOFF UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

     SECTION 9.09 Governing Law; Jurisdiction: Consent to Service of Process.

          (a) THIS AGREEMENT AND ALL ACTIONS ARISING UNDER THIS AGREEMENT SHALL BE
     GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
     YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE AND THE CCAA.

             (b) Each Loan Party agrees that any suit for the enforcement of this Agreement or any other Loan Document
     shall be brought before the Bankruptcy Court or the Canadian Court (provided that any suit for the enforcement of this
     Agreement or any other Loan Documents against a Canadian Loan Party shall be brought before the Canadian Court,
     including by way of a joint hearing with the Bankruptcy Court pursuant to the any cross-border insolvency protocol
     approved in the Cases) and, if the Bankruptcy Court or Canadian Court does not have (or abstains from) jurisdiction, in
     the courts of the State of New York sitting in the Borough of Manhattan or any federal court sitting therein as the
     Administrative Agent may elect in its sole discretion and consents to the non-exclusive jurisdiction of such courts. Each
     party to this Agreement hereby waives any objection which it may now or hereafter have to the venue of any such suit or
     any such court or that such suit is brought in an inconvenient forum and agrees that a final judgment in any such action or
     proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other manner
     provided by law. Nothing in this Agreement shall affect any right that any Credit Party may otherwise have to bring any
     action or proceeding relating to this Agreement against a Loan Party or its properties in the courts of any jurisdiction.

              (c) Each Loan Party agrees that any action commenced by any Loan Party asserting any claim or counterclaim
     arising under or in connection with this Agreement or any other Loan Document shall be brought solely before the
     Bankruptcy Court or the Canadian Court and, if the Bankruptcy Court or the Canadian Court, as applicable does not
     have (or abstains from) jurisdiction, in a court of the State of New York sitting in the Borough of Manhattan or any federal
     court sitting therein as the Administrative Agent may elect in its sole discretion and consents to the exclusive jurisdiction of
     such courts with respect to any such action.

           (d) Each party to this Agreement irrevocably consents to service of process in the manner provided for notices in
     SECTION 9.01. Nothing in this Agreement or any other Loan Document will affect the right of any party to this
     Agreement to serve process in any other manner permitted by law.

     SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR


                                                   184
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 355 of 585


INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY); AND WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        SECTION 9.11 Press Releases and Related Matters. Each Borrower consents to the publication by the Administrative
Agent or the Canadian Agent of customary trade advertising material in tombstone format relating to the financing transactions
contemplated by this Agreement using any Borrower’s name, and with the consent of the Lead Borrower, logo or trademark. The
Administrative Agent or the Canadian Agent, as applicable, shall provide a draft reasonably in advance of any advertising material
to the Lead Borrower for review and comment prior to the publication thereof. The Administrative Agent and the Canadian Agent
reserve the right to provide to industry trade organizations information necessary and customary for inclusion in league table
measurements.

        SECTION 9.12 Headings. Article and Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

        SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at any time the interest rate
applicable to any Revolving Credit Loan, together with all fees, charges and other amounts that are treated as interest on such
Revolving Credit Loan under Applicable Law (collectively, the Charges ), shall be found by a court of competent jurisdiction in a
final order to exceed the maximum lawful rate (the Maximum Rate ) that may be contracted for, charged, taken, received or
reserved by the Lender holding such Revolving Credit Loan in accordance with Applicable Law, the rate of interest payable in
respect of such Revolving Credit Loan hereunder, together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have been payable in respect of such Revolving
Credit Loan but were not payable as a result of the operation of this SECTION 9.13 shall be cumulated and the interest and
Charges payable to such Lender in respect of other Revolving Credit Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest thereon at the Federal Funds Effective Rate, in the
case of the Domestic Lenders, and at the Bank of Canada Overnight Rate, in the case of Canadian Lenders, to the date of
repayment, shall have been received by such Lender.

        SECTION 9.14 Additional Waivers.

               (a) The Obligations, the Other Liabilities and the Canadian Liabilities are the joint and several obligation of each
        Loan Party, provided that the Canadian Borrower and


                                                      185
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                        Desc
                   Declaration of Scott A. Rader Page 356 of 585


the other Canadian Loan Parties shall be liable only for the Canadian Liabilities. To the fullest extent permitted by
Applicable Law, the obligations of each Loan Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against any other Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or provisions of, this Agreement, any other Loan
Document, or (iii) the failure to perfect any security interest in, or the release of, any of the Collateral or other security held
by or on behalf of the Administrative Agent, the Canadian Agent, the Collateral Agent or any other Credit Party.

         (b) The obligations of each Loan Party to pay the Obligations, the Other Liabilities or the Canadian Liabilities,
as applicable, in full hereunder shall not be subject to any reduction, limitation, impairment or termination for any reason
(other than the payment in full in cash of the Obligations, the Other Liabilities or the Canadian Liabilities, as applicable,
after the termination of all Commitments to any Loan Party under any Loan Document), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, the Other Liabilities or the Canadian Liabilities, as
applicable, and shall not be subject to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the Obligations, the Other Liabilities or Canadian Liabilities,
as applicable, or otherwise. Without limiting the generality of the foregoing, the obligations of each Loan Party hereunder
shall not be discharged or impaired or otherwise affected by the failure of any Agent or any other Credit Party to assert
any claim or demand or to enforce any remedy under this Agreement, any other Loan Document or any other agreement,
by any waiver or modification of any provision of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations or the Other Liabilities, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Loan Party or that would otherwise operate as a discharge of any Loan Party
as a matter of law or equity (other than the payment in full in cash of the Obligations and Other Liabilities after termination
of all Commitments to any Loan Party under any Loan Document).

         (c) To the fullest extent permitted by Applicable Law, each Loan Party waives any defense based on or arising
out of any defense of any other Loan Party or the unenforceability of the Obligations, the Other Liabilities or Canadian
Liabilities or any part thereof from any cause, or the cessation from any cause of the liability of any other Loan Party,
other than the payment in full in cash of all the Obligations, the Other Liabilities and the Canadian Liabilities after the
termination of all Commitments to any Loan Party under any Loan Document. The Agents and the other Credit Parties
may, at their election, foreclose on any security held by one or more of them by one or more judicial or nonjudicial sales,
accept an assignment of any such security in lieu of foreclosure, compromise or adjust any part of the Obligations, the
Other Liabilities and the Canadian Liabilities, make any other accommodation with any other Loan Party, or exercise any
other right or remedy available to them against any other Loan Party, without affecting or impairing in any way the liability
of any Loan Party hereunder except to the extent that all the Obligations, the Other Liabilities and the Canadian Liabilities
have been paid in full in cash and performed in full after the


                                               186
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                   Declaration of Scott A. Rader Page 357 of 585


termination of Commitments to any Loan Party under any Loan Document. Pursuant to Applicable Law, each Loan Party
waives any defense arising out of any such election even though such election operates, pursuant to Applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right or remedy of such Loan Party against any
other Loan Party, as the case may be, or any security.

         (d) Except as otherwise specifically provided herein, each Domestic Borrower is obligated to repay the
Obligations and the Other Liabilities as joint and several obligors under this Agreement. Upon payment by any Loan Party
of any Obligations, Other Liabilities or the Canadian Liabilities, all rights of such Loan Party against any other Loan Party
arising as a result thereof by way of right of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in full in cash of all the Obligations (other than
contingent indemnity obligations for then unasserted claims), the Other Liabilities and the Canadian Liabilities (other than
contingent indemnity obligations for then unasserted claims) and the termination of all Commitments to any Loan Party
under any Loan Document. If any amount shall erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be paid to the Administrative Agent or the Canadian
Agent, as applicable, to be credited against the payment of the Obligations, the Other Liabilities and the Canadian
Liabilities, as applicable, whether matured or unmatured, in accordance with the terms of this Agreement and the other
Loan Documents. Subject to the foregoing, to the extent that any Domestic Loan Party shall, under this Agreement as a
joint and several obligor, repay any of the Obligations, the Other Liabilities or Canadian Liabilities constituting Revolving
Credit Loans made to another Loan Party hereunder (an Accommodation Payment ), then the Domestic Loan Party
making such Accommodation Payment shall be entitled to contribution and indemnification from, and be reimbursed by,
each of the other Domestic Loan Parties (or the Canadian Loan Parties, if applicable) in an amount, (x) for each of such
other Domestic Loan Parties, equal to a fraction of such Accommodation Payment, the numerator of which fraction is
such other Domestic Loan Party’s Allocable Amount and the denominator of which is the sum of the Allocable Amounts
of all of the Domestic Loan Parties, or (y) for each Canadian Loan Party, in an amount equal to such Accommodation
Payment. As of any date of determination, the Allocable Amount of each Domestic Loan Party shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted against such Domestic Loan Party
hereunder without (a) rendering such Domestic Loan Party insolvent within the meaning of Section 101 (31) of the
Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act ( UFTA ) or Section 2 of the Uniform Fraudulent
Conveyance Act ( UFCA ), (b) leaving such Domestic Loan Party with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such
Domestic Loan Party unable to pay its debts as they become due within the meaning of Section 548 of the Bankruptcy
Code or Section 4 of the UFTA, or Section 5 of the UFCA.

      (e) Without limiting the generality of the foregoing, or of any other waiver or other provision set forth in this
Agreement, each Loan Party waives all rights and defenses


                                             187
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                           Declaration of Scott A. Rader Page 358 of 585


       arising out of an election of remedies by any Credit Party, even though that election of remedies, such as a nonjudicial
       foreclosure with respect to security for a guaranteed obligation, has destroyed such Credit Party’s rights of subrogation
       and reimbursement against such Loan Party by the operation of Section 580(d) of the California Code of Civil Procedure
       or otherwise. Each Loan Party waives all rights and defenses that such Loan Party may have because the Obligations and
       Other Liabilities are secured by Real Estate which means, among other things: (i) a Credit Party may collect from any
       Loan Party without first foreclosing on any Real Estate or personal property Collateral pledged by a Loan Party; (ii) if any
       Credit Party forecloses on any Real Estate pledged by any Loan Party, the amount of the Obligations and Other Liabilities
       may be reduced only by the price for which that Real Estate is sold at the foreclosure sale, even if the Real Estate is worth
       more than the sale price; and (iii) the Credit Parties may collect Obligations and Other Liabilities from a Loan Party even if
       a Credit Party, by foreclosing on any such Real Estate, has destroyed any right any Loan Party may have to collect from
       the other Loan Parties. This is an unconditional and irrevocable waiver of any rights and defenses any Loan Party may
       have because the Obligations and Other Liabilities are secured by Real Estate. These rights and defenses include, but are
       not limited to, any rights or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
       Procedure. Each Loan Party hereby absolutely, knowingly, unconditionally, and expressly waives any and all claim,
       defense or benefit arising directly or indirectly under any one or more of Sections 2787 to 2855 inclusive of the California
       Civil Code or any similar law of California.

                (f) Each Loan Party hereby agrees to keep each other Loan Party fully apprised at all times as to the status of its
       business, affairs, finances, and financial condition, and its ability to perform its Obligations under the Loan Documents and
       the Other Liabilities, and in particular as to any adverse developments with respect thereto. Each Loan Party hereby
       agrees to undertake to keep itself apprised at all times as to the status of the business, affairs, finances, and financial
       condition of each other Loan Party, and of the ability of each other Loan Party to perform its Obligations under the Loan
       Documents and the Other Liabilities, and in particular as to any adverse developments with respect to any thereof. Each
       Loan Party hereby agrees, in light of the foregoing mutual covenants to inform each other, and to keep themselves and
       each other informed as to such matters, that the Credit Parties shall have no duty to inform any Loan Party of any
       information pertaining to the business, affairs, finances, or financial condition of any other Loan Party, or pertaining to the
       ability of any other Loan Party to perform its Obligations under the Loan Documents and the Other Liabilities, even if such
       information is adverse, and even if such information might influence the decision of one or more of the Loan Parties to
       continue to be jointly and severally liable for, or to provide Collateral for, Obligations or Other Liabilities of one or more
       of the other Loan Parties. To the fullest extent permitted by applicable law, each Loan Party hereby expressly waives any
       duty of the Credit Parties to inform any Loan Party of any such information.

        SECTION 9.15 Confidentiality. Each of the Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to their and their Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors involved in the future transaction (it being understood that the
Persons


                                                    188
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 359 of 585


to whom such disclosure is made will be informed of the confidential nature of such Information and agree to keep such
Information confidential), and to the Monitor and its counsel, (b) to the extent requested by any regulatory authority, (c) to the
extent required by Applicable Law or by any subpoena or similar legal process (the Credit Parties’ agreeing to furnish the Lead
Borrower with notice of such process and an opportunity to contest such disclosure as long as furnishing such notice and
opportunity would not result in the Credit Parties’ violation of Applicable Law), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this SECTION 9.15, to any Eligible Assignee of, or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this Agreement and any actual or prospective counterparty or
advisors to any swap or derivative transactions relating to the Loan Parties, the Canadian Liabilities, the Other Liabilities and the
Obligations so long as such Person or any of their Affiliates is not a competitor of any Loan Party, (g) with the prior consent of the
Loan Parties, or (h) to the extent such Information (i) becomes publicly available other than as a result of a breach of this
SECTION 9.15, to the knowledge of such Credit Party, the breach of any other Person’s obligation to keep the information
confidential, or (ii) becomes available to any Credit Party on a non-confidential basis from a source other than the Loan Parties.
For the purposes of this SECTION 9.15, the term Information means all information received from or on behalf of the Loan
Parties or any of their Affiliates relating to their business. Any Person required to maintain the confidentiality of Information as
provided in this SECTION 9.15 shall be considered to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such Person would accord to its own confidential
information.

         Each Lender acknowledges that information furnished to it pursuant to this Agreement or the other Loan Documents,
including conference calls or meetings with the Loan Parties to review their earnings and other information, may include material
non-public information concerning the Loan Parties and their Subsidiaries and Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding the use of material non-public information and that
it will handle such material non-public information in accordance with those procedures and applicable law, including federal and
state securities laws.

        All information, including requests for waivers and amendments, furnished by the Loan Parties or the Administrative Agent
pursuant to, or in the course of administering, this Agreement or the other Loan Documents, including conference calls or meetings
with the Loan Parties to review their earnings and other information, will be syndicate-level information, which may contain
material non-public information about the Loan Parties and their Subsidiaries and Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Loan Parties and the Administrative Agent that it has identified in
its administrative questionnaire a credit contact who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including federal and state securities laws.

       SECTION 9.16 Patriot Act; Proceeds of Crime Act. Each Lender hereby notifies the Loan Parties that, pursuant to the
requirements of the USA PATRIOT Act (Title in of Pub. L. 107-56


                                                     189
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 360 of 585


(signed into law October 26, 2001)) (the Patriot Act ) (including all applicable know your customer rules, regulations and
procedures applicable to such Lender in Canada), it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and other information that will allow such Lender to
identify such Loan Party in accordance with the Patriot Act. Each Loan Party is in compliance, in all material respects, with the
Patriot Act and the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the Proceeds of Crime
Act ). No part of the proceeds of the Loans will be used by the Loan Parties, directly or, to the knowledge of the Borrowers,
indirectly, for any purpose which would contravene or breach the Proceeds of Crime Act.

       SECTION 9.17 [Reserved].

        SECTION 9.18 Limitation Of Canadian Loan Parties’ Liability. Notwithstanding anything to the contrary herein
contained, the liability of the Canadian Loan Parties hereunder and under any other Loan Documents shall be limited to the
Canadian Liabilities, and the Canadian Loan Parties shall have no liability whatsoever under the Loan Documents with respect to
any other Obligations or Other Liabilities of the Domestic Borrowers.

       SECTION 9.19 Judgment Currency.

               (a) If, for the purpose of obtaining or enforcing judgment against the Canadian Borrower or any other Canadian
       Loan Party, if any, in any court in any jurisdiction, it becomes necessary to convert into any other currency (such other
       currency being hereinafter in this SECTION 9.19 referred to as the Judgment Currency ) an amount due in CD$ or
       dollars under this Agreement, the conversion will be made at the rate of exchange prevailing on the Business Day
       immediately preceding:

                      (i) the date of actual payment of the amount due, in the case of any proceeding in the courts of the
       Province of Ontario or in the courts of any other jurisdiction that will give effect to such conversion being made on such
       date; or

                            the date on which the judgment is given, in the case of any proceeding in the courts of any other
       jurisdiction (the date as of which such conversion is made pursuant to this SECTION 9.19 being hereinafter in this
       SECTION 9.19 referred to as the Judgment Conversion Date ).

                (b) If, in the case of any proceeding in the court of any jurisdiction referred to in SECTION 9.19(a)(ii), there is a
       change in the rate of exchange prevailing between the Judgment Conversion Date and the date of actual payment of the
       amount due, the Canadian Borrower or any other Canadian Loan Party, if any, will pay such additional amount (if any, but
       in any event not a lesser amount) as may be necessary to ensure that the amount paid in the Judgment Currency, when
       converted at the rate of exchange prevailing on the date of payment, will produce the amount of CD$ or dollars, as the
       case may be, which could have been purchased with the amount of Judgment Currency stipulated in the judgment or
       judicial order at the rate of exchange prevailing on the Judgment Conversion Date.


                                                    190
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                               Desc
                           Declaration of Scott A. Rader Page 361 of 585


                (c) Any amount due from the Canadian Borrower or any other Canadian Loan Party, if any, under the provisions
       of this SECTION 9.19 will be due as a separate debt and will not be affected by judgment being obtained for any other
       amounts due under or in respect of this Agreement.

               (d) The term rate of exchange in this SECTION 9.19 means:

                      (i) for a conversion of CD$ to the Judgment Currency, the reciprocal of the official noon rate of
       exchange published by the Bank of Canada for the date in question for the conversion of the Judgment Currency to CD$;

                            for a conversion of dollars to the Judgment Currency when the Judgment Currency is CD$, the
       official noon rate of exchange published by the Bank of Canada for the date in question for the conversion of dollars to
       CD$;

                            for a conversion of dollars to the Judgment Currency when the Judgment Currency is not CD$, the
       effective rate obtained when a given amount of dollars is converted to CD$ at the rate determined pursuant to this
       SECTION 9.19 and the result thereof is then converted to the Judgment Currency pursuant to this SECTION 9.19; or

                       (iv) if a required rate is not so published by the Bank of Canada for any such date, the spot rate quoted
       by the Canadian Agent at Toronto, Canada at approximately noon (Toronto time) on that date in accordance with its
       normal practice for the applicable currency conversion in the wholesale market.

         SECTION 9.20 Language. The parties herein have expressly requested that this Agreement and all related documents
be drawn up in the English language. A la demande expresse des parties aux présentes, cette convention et tout document y
afférent ont été rédigés en langue anglaise.

       SECTION 9.21 [Reserved].

        SECTION 9.22 Keepwell. Each Loan Party that, at the time the guarantee of (or grant of a security interest by, as
applicable) another Loan Party becomes or would become effective as to any Swap Obligation of any Loan Party, is a Qualified
ECP Guarantor intends that the Facility Guarantee constitute at such time, and such guarantee shall be deemed to constitute at
such time, a guarantee for the benefit of each other Loan Party for purposes of Section la(18)(a)(v)(H) of the Commodity
Exchange Act. For the avoidance of doubt, and for purposes of the foregoing sentence, such effective date with respect to any
Loan Party shall be the date of the execution of a Hedge Agreement in respect of a Swap Obligation that constitutes a Bank
Product if this Agreement is then in effect with respect to such Loan Party, and otherwise it shall be the date of execution and
delivery of this Agreement by such Loan Party.

       SECTION 9.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


                                                   191
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                        Desc
                           Declaration of Scott A. Rader Page 362 of 585


    Notwithstanding anything to the contrary in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any EEA Financial Institution arising under any Loan
Document may be subject to the write-down and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

                   (a) the application of any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto that is an EEA Financial Institution; and

               (b) the effects of any Bail-In Action on any such liability, including, if applicable:

               (i) a reduction in full or in part or cancellation of any such liability;

                    a conversion of all, or a portion of, such liability into shares or other instruments of ownership in such EEA
       Financial Institution, its parent entity, or a bridge institution that may be issued to it or otherwise conferred on it, and that
       such shares or other instruments of ownership will be accepted by it in lieu of any rights with respect to any such liability
       under this Agreement or any other Loan Document; or the variation of the terms of such liability in connection with the
       exercise of the write-down and conversion powers of any EEA Resolution Authority.

                                                              ARTICLE X


                                                            Facility Guaranty

       SECTION 10.01 Guarantee

         Each Domestic Loan Party unconditionally guarantees, jointly with any other Domestic Loan Parties and severally, as a
primary obligor and not merely as a surety, the due and punctual payment of the Secured Obligations (as defined in the Security
Agreement) (but excluding any Excluded Swap Obligations). To the fullest extent permitted by applicable law and except as
otherwise provided in the Loan Documents, each Domestic Loan Party waives notice of, or any requirement for further assent to,
any agreements or arrangements whatsoever by the Secured Parties with any other person pertaining to the Secured Obligations,
including agreements and arrangements for payment, extension, renewal, subordination, composition, arrangement, discharge or
release of the whole or any part of the Secured Obligations, or for the discharge or surrender of any or all security, or for the
compromise, whether by way of acceptance of part payment or otherwise, and, to the fullest extent permitted by applicable law,
the same shall in no way impair each Domestic Loan Party’s liability hereunder.

       SECTION 10.02 Obligations Not Waived.

        To the fullest extent permitted by applicable law and except as otherwise provided for herein or in the other Loan
Documents, each Domestic Loan Party waives presentment to, demand of


                                                      192
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 363 of 585


payment from and protest to the Borrowers or any other person of any of the Secured Obligations, and also to the extent
permitted by law and except as otherwise provided for herein or in the other Loan Documents waives notice of acceptance of its
guarantee, notice of protest for nonpayment and all other formalities. To the fullest extent permitted by applicable law and except
as otherwise provided for herein or in the other Loan Documents, the Guarantee of each Domestic Loan Party hereunder shall not
be affected by (a) the failure of any Loan Party to assert any claim or demand or to enforce or exercise any right or remedy
against the Borrowers or any Domestic Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise; (b) any extension, renewal or increase of or in any of the Secured Obligations; (c) any rescission, waiver, amendment
or modification of, or any release from, any of the terms or provisions of this Agreement, the Credit Agreement, any other Loan
Document, any guarantee or any other agreement or instrument, including with respect to any Domestic Loan Party under the
Loan Documents; (d) the release of (or the failure to perfect a security interest in) any of the security held by or on behalf of the
Administrative Agent or any other Secured Party; or (e) the failure or delay of any Secured Party to exercise any right or remedy
against the Borrowers or any Loan Party of the Secured Obligations.

        SECTION 10.03 Security.

         Each Domestic Loan Party authorizes the Administrative Agent to (a) take and hold security (to the extent such Domestic
Loan Party has executed a Security Agreement in favor of the Administrative Agent) for the payment of this Guarantee and the
Secured Obligations and exchange, enforce, waive and release any such security pursuant to the terms of any other Loan
Documents; (b) apply such security and direct the order or manner of sale thereof as it in its sole discretion may determine subject
to the terms of any other Loan Documents; and (c) release or substitute any one or more endorsees, other Domestic Loan Parties
or other obligors pursuant to the terms of any other Loan Documents. In no event shall this SECTION 10.3 require any Domestic
Loan Party to grant security, except as required by the terms of the Loan Documents.

        SECTION 10.04 Guarantee of Payment.

        Each Domestic Loan Party further agrees that its guarantee constitutes a guarantee of payment when due and not of
collection, and, to the fullest extent permitted by applicable law, waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any of the security held for payment of the Secured Obligations or to any
balance of any deposit account or credit on the books of the Administrative Agent or any other Secured Party in favor of the
Borrowers or any other person.

        SECTION 10.05 No Discharge or Diminishment of Guarantee.

        To the fullest extent permitted by applicable law and except as otherwise expressly provided in this Agreement, the
Secured Obligations of each Domestic Loan Party hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the payment in full in cash of the Secured Obligations (other than contingent indemnity
obligations with respect to then unasserted claims)), including any claim of waiver, release, surrender, alteration or compromise of
any of the Secured Obligations, and shall not be subject to any defense (other than a defense of payment) or setoff, counterclaim,
recoupment or termination whatsoever by reason


                                                     193
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 364 of 585


of the invalidity, illegality or unenforceability of the Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Domestic Loan Party hereunder shall, to the fullest extent permitted by applicable law, not be
discharged or impaired or otherwise affected by the failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other Loan Document, any guarantee or any other
agreement or instrument, by any amendment, waiver or modification of any provision of the Credit Agreement or any other Loan
Document or other agreement or instrument, by any default, failure or delay, willful or otherwise, in the performance of the
Secured Obligations, or by any other act, omission or delay to do any other act that may or might in any manner or to any extent
vary the risk of any Domestic Loan Party or that would otherwise operate as a discharge of any Domestic Loan Party as a matter
of law or equity (other than the payment in full in cash of all the Secured Obligations (other than contingent indemnity obligations
with respect to then unasserted claims)) or which would impair or eliminate any right of any Domestic Loan Party to subrogation.
If at any time any payment of a Secured Obligation is rescinded or must be otherwise restored or returned upon the insolvency or
receivership of any Borrower or otherwise, the Guarantees shall be reinstated with respect thereto as though such payment had
been due but not made at such time.

        SECTION 10.06 Defenses Waived

        To the fullest extent permitted by applicable law, each Domestic Loan Party waives any defense based on or arising out of
the unenforceability of the Secured Obligations or any part thereof from any cause or the cessation from any cause of the liability
(other than the payment in full in cash of the Secured Obligations) of the Borrowers or any other person. Subject to the terms of
the other Loan Documents, the Administrative Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Secured Obligations, make any other accommodation with the Borrowers or
any other Domestic Loan Party or exercise any other right or remedy available to them against the Borrowers or any other
Domestic Loan Party, without affecting or impairing in any way the liability of each Domestic Loan Party hereunder except to the
extent the Secured Obligations have been paid in cash. Pursuant to and to the fullest extent permitted by applicable law, each
Domestic Loan Party waives any defense arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or subrogation or other right or remedy of each Domestic
Loan Party against the Borrowers or any other Domestic Loan Party or any security.

        SECTION 10.07 Agreement to Pay; Subordination.

        In furtherance of the foregoing and not in limitation of any other right that the Administrative Agent or any other Secured
Party has at law or in equity against each Domestic Loan Party by virtue hereof, upon the failure of the Borrowers or any other
Loan Party to pay any Secured Obligation when and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, each Domestic Loan Party hereby promises to and will forthwith pay, or cause to be paid, to
the Administrative Agent or such other Secured Party as designated thereby in cash an amount equal to the unpaid principal
amount of such Obligations then due, together with


                                                    194
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 365 of 585


accrued and unpaid interest and fees on such Obligations. Upon payment by each Domestic Loan Party of any sums to the
Administrative Agent or any Secured Party as provided above, all rights of each Domestic Loan Party against the Borrowers
arising as a result thereof by way of right of subrogation, contribution, reimbursement, indemnity or otherwise shall in all respects
be subordinate and junior in right of payment to the prior payment in full in cash of all the Secured Obligations (other than
contingent indemnity obligations with respect to then unasserted claims). In addition, any indebtedness of the Borrowers or any
Subsidiary now or hereafter held by each Domestic Loan Party that is required by the Credit Agreement to be subordinated to the
Secured Obligations is hereby subordinated in right of payment to the prior payment in full of the Secured Obligations. If any
amount shall be paid to any Domestic Loan Party on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness at any time when any Secured Obligation then due and owing has not been paid, such
amount shall be held in trust for the benefit of the Secured Parties and shall forthwith be paid to the Administrative Agent (or to the
First Lien Administrative Agent, to the extent provided in the Intercreditor Agreement) to be credited against the payment of the
Secured Obligations, whether matured or unmatured, in accordance with the terms of the Loan Documents (including the
Intercreditor Agreement).

        SECTION 10.08 General Limitation on Guarantee Obligations.

        In any action or proceeding involving any state corporate law, or any state, Federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the obligations of any Domestic Loan Party under this
Article X would otherwise be held or determined to be void, voidable, invalid or unenforceable, or subordinated to the claims of
any other creditors, on account of the amount of its liability under this Agreement, then, notwithstanding any other provision to the
contrary, the amount of such liability shall, without any further action by any Domestic Loan Party, any creditor or any other
Person, be automatically limited and reduced to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

        SECTION 10.09 Information.

Each Domestic Loan Party assumes all responsibility for being and keeping itself informed of the Borrowers’ financial condition
and assets, all other circumstances bearing upon the risk of nonpayment of the Secured Obligations and the nature, scope and
extent of the risks that each Domestic Loan Party assumes and incurs hereunder and agrees that none of the Administrative Agent
or the other Secured Parties will have any duty to advise such Domestic Loan Party of information known to it or any of them
regarding such circumstances or risks.



                                               [SIGNATURE PAGES FOLLOW]



                                                     195
          Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                             Desc
                         Declaration of Scott A. Rader Page 366 of 585


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed by their respective
authorized officers as a sealed instrument as of the day and year first above written.

                                        TOYS “R” US-DELAWARE, INC., as Lead Borrower

                                             By: /s/ Michael J. Short
                                             Name: Michael J. Short
                                                   Executive Vice President - Chief Financial Officer




                         Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                         Desc
               Declaration of Scott A. Rader Page 367 of 585



                               TOYS R US (CANADA) LTD.
                               TOYS R US (CANADA) LTEE, as a Canadian Borrower

                               By: /s/ Melanie Teed Merch
                               Name: Melanie Teed Merch
                                     Authorized Officer

                               By: /s/ Pascale Naccarato
                               Name: Pascale Naccarato
                                     Authorized Officer




           Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                             Desc
               Declaration of Scott A. Rader Page 368 of 585



                               GIRAFFE HOLDINGS, LLC
                               By: /s/ Michael J. Short
                               Name: Michael J. Short
                                     Executive Vice President - Chief Financial      Officer

                               TOYS ACQUISITION, LLC
                               By: /s/ Michael J. Short
                               Name: Michael J. Short
                                     President

                               GEOFFREY HOLDINGS, LLC
                               By: /s/ Michael J. Short
                               Name: Michael J. Short
                                     Executive Vice President - Chief Financial      Officer

                               TRU OF PUERTO RICO, INC.
                               By: /s/ Michael J. Short
                               Name: Michael J. Short
                                     Executive Vice President - Chief Financial      Officer

                               TRU-SVC, INC.
                               By: /s/ Michael J. Short
                               Name: Michael J. Short
                                     President

                               GEOFFRY, LLC
                               By: /s/ Michael J. Short
                               Name: Michael J. Short
                                     President

                               GEOFFREY INTERNATIONAL, LLC
                               By: Geoffrey, LLC
                               Its: Managing Member

                               By: /s/ Michael J. Short
                               Name: Michael J. Short
                                     President

           Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                         Desc
               Declaration of Scott A. Rader Page 369 of 585


                               JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Swingline
                               Lender, and as a Domestic Lender

                               By: /s/ Barry Bergman
                               Name: Barry Bergman
                                     Managing Director




           Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                         Desc
               Declaration of Scott A. Rader Page 370 of 585




                               JPMORGAN CHASE BANK, N.A. (acting through its Toronto branch),
                               as Canadian Agent, as Swingline Lender and as a Canadian Lender

                               By: /s/ Barry Bergman
                               Name: Barry Bergman
                                     Managing Director



           Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                         Desc
               Declaration of Scott A. Rader Page 371 of 585


                               DEUTSCHE BANK AG NEW YORK BRANCH, as Lender and Issuing
                               Bank

                               By: /s/ Frank Fazio
                               Name: Frank Fazio
                                     Managing Director

                               By: /s/ Philip Saliba
                               Name: Philip Saliba
                               Title: Director




           Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                         Desc
               Declaration of Scott A. Rader Page 372 of 585


                               GOLDMAN SACHS BANK USA, as Lender and Issuing Bank

                               By: /s/ Robert Ehudin
                               Name: Robert Ehudin
                                     Authorized Signatory

                               GOLDMAN SACHS LENDING PARTNERS LLC, as Lender and Issuing
                               Bank

                               By: /s/ Robert Ehudin
                               Name: Robert Ehudin
                                     Authorized Signatory


           Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                         Desc
               Declaration of Scott A. Rader Page 373 of 585


                               BARCLAYS BANK PLC, as Lender and Issuing Bank

                               By: /s/ Joseph Jordan
                               Name: Joseph Jordan
                                     Authorized Signatory


           Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 374 of 585                 Exhibit 10.2

               DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                          Dated as of September 22, 2017

                                       among

                        TOYS R US-DELAWARE, INC.,
                               as Borrower

                                         and

                                   NexBank SSB,
                   as Administrative Agent and as Collateral Agent,

                             The Lenders Party Hereto,

      SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION FACILITY
         Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                        Declaration of Scott A. Rader Page 375 of 585


                                           TABLE OF CONTENTS


                                                                                     Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS                                           1
      1.01          Defined Terms                                                    1
      1.02          Other Interpretive Provisions                                    30
      1.03          Accounting Terms                                                 31
      1.04          Times of Day; Time for Payment and Performance                   32
      1.05          Resolution of Drafting Ambiguities                               32
      1.06          Currency Equivalents Generally                                   32
      1.07          Certifications; Provision of Information                         32
      1.09          Certifications; Compliance with Article VII                      32
ARTICLE II THE COMMITMENTS AND BORROWING OF LOANS                                    32
      2.01          Commitment to Lend Loans                                         33
      2.02          Borrowings, Conversions and Continuations of Loans               33
      2.03          Prepayments                                                      34
      2.04          Termination of Commitments                                       36
      2.05          Repayment of Loans                                               37
      2.06          Interest                                                         37
      2.07          Fees                                                             37
      2.08          Computation of Interest and Fees                                 38
      2.09          Evidence of Indebtedness                                         38
      2.10          Payments Generally; Administrative Agent’s Clawback              39
      2.11          Sharing of Payments by Lenders                                   40
      2.12          [Reserved]                                                       41
      2.13          Defaulting Lenders                                               41
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY                                   42
      3.01          Taxes                                                            42
      3.02          Change in Legality                                               45
      3.03          Alternate Rate of Interest for Loans                             46
      3.04          Increased Costs; Reserves on Eurodollar Rate Loans               46
      3.05          Compensation for Losses                                          47
      3.06          Mitigation Obligations; Replacement of Lenders                   48
      3.07          Survival                                                         49
ARTICLE IV CONDITIONS PRECEDENT TO LOANS                                             49
      4.01          Conditions Precedent to Closing Date                             49
      4.02          Conditions of Loans                                              51
ARTICLE V REPRESENTATIONS AND WARRANTIES                                             52
      5.01          Organization; Powers                                             52
      5.02          Authorization; Enforceability                                    52
      5.03          Governmental Approvals                                           52
      5.04          Financial Condition                                              53
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader
                                       --    Page 376 of 585
         Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51            Desc
                        Declaration of Scott A. Rader Page 377 of 585


      5.05        Properties                                                                  53
      5.06        Litigation and Environmental Matters                                        53
      5.07        Compliance with Laws and Agreements                                         54
      5.08        Investment and Holding Company Status                                       54
      5.09        Taxes                                                                       54
      5.10        ERISA                                                                       54
      5.11        Disclosure                                                                  55
      5.12        Subsidiaries                                                                55
      5.13        Insurance                                                                   55
      5.14        Labor Matters                                                               55
      5.15        Federal Reserve Regulations                                                 56
      5.16        [Reserved]                                                                  56
      5.17        Use of Proceeds                                                             56
      5.18        Intellectual Property Matters                                               56
      5.19        Security Documents                                                          57
      5.20        Budget                                                                      57
      5.21        Anti-Terrorism Law                                                          57
ARTICLE VI AFFIRMATIVE COVENANTS                                                              58
      6.01        Financial Statements and Other Information                                  58
      6.02        Notices of Material Events                                                  61
      6.03        Existence; Conduct of Business                                              61
      6.04        Payment of Obligations                                                      62
      6.05        Maintenance of Properties                                                   62
      6.06        Insurance                                                                   62
      6.07        Books and Records; Inspection Rights; Accountants                           62
      6.08        Compliance with Laws                                                        63
      6.09        Use of Proceeds                                                             63
      6.10        Additional Collateral; Additional Guarantors: Additional Covenants          63
      6.11        Security Interests; Further Assurances                                      64
      6.12        Information Regarding Collateral                                            65
      6.13        Lender Calls                                                                66
      6.14        Access to Information                                                       66
      6.15        Maintenance of Ratings                                                      66
      6.16        Revisions to Budget                                                         66
ARTICLE VII NEGATIVE COVENANTS                                                                67
      7.01        Liens                                                                       67
      7.02        Investments                                                                 70
      7.03        Indebtedness and Disqualified Capital Stock                                 72
      7.04        Fundamental Changes                                                         74
      7.05        Asset Sales                                                                 75
      7.06        Restricted Payments                                                         76
      7.07        Transactions with Affiliates                                                77
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 378 of 585
                                   - -
        Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51        Desc
                       Declaration of Scott A. Rader Page 379 of 585


      7.08        Sales and Leasebacks                                                   78
      7.09        Clauses Restricting Subsidiary Distributions                           78
      7.10        Use of Proceeds                                                        79
      7.11        Modifications of Charter Documents and Other Documents, Etc.           81
      7.12        Fiscal Year                                                            81
      7.13        Chapter 11 Modifications                                               81
      7.14        Anti-Terrorism Law; Anti-Money Laundering                              82
      7.15        Embargoed Person                                                       82
      7.16        No Further Negative Pledge                                             82
      7.17        Maximum Cumulative Net Cash Flow Before DIP ABL Draw/Paydown.          83
      7.18        Minimum Liquidity.                                                     83
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES                                              83
      8.01        Events of Default                                                      83
      8.02        Remedies upon Event of Default                                         87
      8.03        Application of Funds                                                   87
ARTICLE IX AGENTS                                                                        88
      9.01        Appointment and Authority                                              88
      9.02        Rights as a Lender                                                     88
      9.03        Action by Agent.                                                       89
      9.04        Exculpatory Provisions                                                 89
      9.05        Reliance by the Administrative Agent                                   90
      9.06        Delegation of Duties                                                   91
      9.07        Resignation of the Agent                                               91
      9.08        Non-Reliance on the Agents and Other Lenders                           91
      9.09        No Other Duties, Etc.                                                  92
      9.10        Administrative Agent May File Proofs of Claim                          92
      9.11        Collateral and Guarantee Matters                                       93
      9.12        Withholding Tax                                                        95
ARTICLE X MISCELLANEOUS                                                                  95
      10.01       Amendments, Etc.                                                       95
      10.02       Notices; Effectiveness; Electronic Communication                       97
      10.03       No Waiver; Cumulative Remedies                                         99
      10.04       Expenses; Indemnity; Damage Waiver                                     99
      10.05       Payments Set Aside                                                     102
      10.06       Successors and Assigns                                                 102
      10.07       Treatment of Certain Information; Confidentiality                      106
      10.08       Right of Setoff                                                        107
      10.09       Interest Rate Limitation                                               108
      10.10       Counterparts; Integration; Effectiveness                               108
      10.11       Survival of Representations and Warranties                             109
      10.12       Severability                                                           109
      10.13       Replacement of Lenders                                                 109
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 380 of 585
                                   - -
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51            Desc
                            Declaration of Scott A. Rader Page 381 of 585


        10.14       Governing Law, Jurisdiction; Etc.                                             110
        10.15       Waiver of Jury Trial                                                          111
        10.16       USA PATRIOT Act Notice                                                        111
        10.17       Intercreditor Agreements                                                      111
        10.18       [Reserved].                                                                   111
        10.19       No Advisory or Fiduciary Responsibility                                       111
        10.20       Electronic Execution of Assignments and Certain Other Documents               112
  ARTICLE XI SECURITY AND PRIORITY                                                                112
        11.01       Collateral; Grant of Lien and Security Interest                               112
        11.02       Priority and Liens Applicable to Loan Parties                                 112
        11.03       Grants, Rights and Remedies                                                   114
        11.04       Survival                                                                      114
        11.05       Acknowledgement and Consent to Bail-In of EEA Financial Institutions          115


SCHEDULES

2.01      Commitments
5.01      Organization Information
5.06(a)      Disclosed Matters
5.06(b)      Environmental Matters
5.12      Subsidiaries; Joint Ventures; Assessable Equity Interests
5.13      Insurance
5.14      Collective Bargaining Agreements
5.18      Intellectual Property
6.01(a)      Business Segment Reporting Requirements
6.11       Post-Closing Schedule
7.01(g)      Existing Liens
7.02(i)     Existing Investments
7.03(c)      Existing Indebtedness
7.05      Dispositions
7.07      Transactions with Affiliates
10.02      Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Exhibit A-1 Form of Borrowing or Conversion Notice
Exhibit A-2 Form of Prepayment Notice
Exhibit B Form of Note
Exhibit C Form of Assignment and Assumption
Exhibit D Form of Guarantee
Exhibit E Form of Security Agreement

                                                             - -
           Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                          Declaration of Scott A. Rader Page 382 of 585


Exhibit F Form of Intercreditor Agreement
Exhibit G United States Tax Compliance Certificate
Exhibit H Interim Bankruptcy Court Order

                                                     -v-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 383 of 585


                                     DEBTOR-IN-POSSESSION CREDIT AGREEMENT

        DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this Agreement ) dated as of September 22, 2017, among
TOYS R US-DELAWARE, INC., a Delaware corporation, as debtor and debtor- -possession (the Borrower ), each Lender
from time to time party hereto, NexBank SSB, as administrative agent for the Lenders (together with its permitted successors and
assigns in such capacity, the Administrative Agent ), NexBank SSB, as collateral agent for the Secured Parties (together with its
permitted successors and assigns in such capacity, the Collateral Agent ).

         WHEREAS, the Loan Parties, Holdings and certain of their Affiliates have commenced voluntary cases (the Chapter 11
Cases ) under Chapter 11 of the Bankruptcy Code (as hereinafter defined) in the United States Bankruptcy Court for the Eastern
District of Virginia (the Bankruptcy Court ), and the Loan Parties continue to operate their businesses and manage their
properties as debtors- -possession pursuant to sections 1107 and 1108 of the Bankruptcy Code;

        WHEREAS, the Borrower has asked the Lenders to make post-petition loans and advances to the Borrower comprising
a priming term loan facility in an aggregate principal amount of $450.0 million. The Lenders have severally, and not jointly, agreed
to extend such credit to the Borrower subject to the terms and conditions hereinafter set forth; and

         WHEREAS, to provide security for the repayment of the Loans, and the payment of the other Obligations of the Loan
Parties hereunder and under the Loan Documents, the Loan Parties will provide and grant to the Administrative Agent, for its
benefit and the benefit of the other Secured Parties, certain security interests, liens, and other rights and protections pursuant to the
terms hereof, and, in the case of the Loan Parties, security interests and liens pursuant to Sections 364(c)(2), 364(c)(3) and 364
(d) of the Bankruptcy Code, and super-priority administrative expense claims pursuant to Section 364(c)(1) of the Bankruptcy
Code, and other rights and protections, as more fully described herein and the Bankruptcy Court Orders.

         NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained,
the parties hereto agree as follows:

                                                 Article I
                                        DEFINITIONS AND ACCOUNTING TERMS

        1.01 Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below:

           13-Week Projection shall mean a projected statement of sources and uses of cash for the Borrower and its Subsidiaries
on a weekly basis for the current and following 12 calendar weeks, including the anticipated uses of the Facilities for each week
during such period, in a form reasonably acceptable to the Administrative Agent. As used herein, 13-Week Projection shall
initially refer to the projections delivered prior to the Petition Date and, thereafter, the most recent 13-Week-Projection delivered
by the Lead Borrower in accordance with Section 6.01(h).


                                                                  -1-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 384 of 585


        ABL Collateral Agent means JPMorgan Chase Bank, N.A., in its capacity as administrative agent under the ABL
Credit Agreement.

         ABL Credit Agreement means that certain debtor- -possession asset-based credit agreement dated as of September
22, 2017 (as amended, modified or otherwise supplemented from time to time) among Toys R Us-Delaware, Inc., as lead
borrower for the borrowers named therein, the lenders party thereto, J.P. Morgan Chase Bank, N.A., as administrative agent,
J.P. Morgan Chase Bank, N.A., Toronto Branch, as Canadian agent, J.P. Morgan Chase Bank, N.A., as collateral agent, and
the other agents and arrangers party thereto from time to time.

         ABL Credit Agreement Documents means (a) the ABL Credit Agreement and (b) the other Loan Documents (as
defined in the ABL Credit Agreement), including each mortgage and other security documents, guarantees, letter of credit
documents and the notes issued thereunder, each as amended, restated, supplemented, waived or modified from time to time to
the extent permitted by this Agreement.

         ABL Credit Agreement Obligations means the ABL Obligations as defined in the Intercreditor Agreement.

         ABL Priority Collateral has the meaning assigned to such term in the Intercreditor Agreement.

         Adequate Protection Orders has the meaning assigned to such term in Section 4.01(d).

         Administrative Agent has the meaning assigned to such term in the preamble hereto.

        Administrative Agent’s Office means the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may from time to time notify to the Borrower and
the Lenders.

         Administrative Questionnaire means an Administrative Questionnaire in a form supplied by the Administrative Agent.

                  means, with respect to a specified Person, any other Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the Person specified.

         Affiliated Debt Fund means any investment fund managed or advised by Affiliates of the Sponsors that is a bona fide
debt fund that extends credit or buys loans or debt securities as part of its ordinary course of business.

         Affiliated Lender means a Sponsor or any Affiliate thereof that is not an Affiliated Debt Fund.

         Agent Parties has the meaning assigned to such term in Section 10.02(c).

         Agents means the Administrative Agent and the Collateral Agent; and Agent shall mean either of them.

       Aggregate Commitments means the Commitments of all the Lenders. As of the Petition Date, the Aggregate
Commitments total $450.0 million.

         Agreement has the meaning assigned to such term in the preamble hereto.


                                                               -2-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                           Declaration of Scott A. Rader Page 385 of 585


        Agreement Value means, for each Hedge Agreement, on any date of determination, an amount determined by the
Administrative Agent in its reasonable discretion equal to:

                                           a.       in the case of a Hedge Agreement documented pursuant to the ISDA Master
                                           Agreement, the amount, if any, that would be payable by any Loan Party to its
                                           counterparty to such Hedge Agreement, if (i) such Hedge Agreement was being
                                           terminated early on such date of determination, (ii) such Loan Party was the sole
                                            Affected Party (as therein defined) and (iii) the Administrative Agent was the sole party
                                           determining such payment amount (with the Administrative Agent making such
                                           determination pursuant to the provisions of the form of ISDA Master Agreement);
                                      b.           in the case of a Hedge Agreement traded on an exchange, the mark-to-market
                                                   value of such Hedge Agreement, which will be the unrealized loss on such Hedge
                                                   Agreement to the Loan Party which is party to such Hedge Agreement,
                                                   determined by the Administrative Agent based on the settlement price of such
                                                   Hedge Agreement on such date of determination; or
                                      c. in all other cases, the mark-to-market value of such Hedge Agreement, which will be
                                        the unrealized loss on such Hedge Agreement to the Loan Party that is party to such
                                        Hedge Agreement determined by the Administrative Agent as the amount, if any, by
                                        which (i) the present value of the future cash flows to be paid by such Loan Party exceeds
                                        (ii) the present value of the future cash flows to be received by such Loan Party, in each
                                        case pursuant to such Hedge Agreement.
         Anti-Terrorism Laws has the meaning assigned to such term in Section 5.21(a).

          Applicable Law means as to any Person: (a) all laws, statutes, rules, regulations, orders, codes, ordinances or other
requirements having the force of law; and (b) all court orders, decrees, judgments, injunctions, notices, binding agreements and/or
rulings, in each case of or by any Governmental Authority which has jurisdiction over such Person, or any property of such
Person.

        Applicable Rate means with respect to the Loans, 7.75% per annum for Base Rate Loans and 8.75% for Eurodollar
Rate Loans.

         Applicable Subsidiaries has the meaning assigned to such term in the definition Net Cash Proceeds.

          Approved Fund means any Fund that is managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that manages a Lender.

         Asset Sale means any conveyance, sale, lease (as lessor), transfer (other than in connection with a granting of a Lien
permitted hereunder) or other voluntary disposition (but excluding any Restricted Payment) (including by way of merger or
consolidation and including any sale and leaseback transaction) of any property or assets (including, for the avoidance of


                                                                  -3-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 386 of 585


doubt, any sale of any Equity Interests of any Subsidiary of a Loan Party) by a Loan Party, excluding:

                                 sales of inventory in the ordinary course of business;
                                 any use of cash and Cash Equivalents by any Loan Party or any of its Subsidiaries (other than a
                                 Special Refinancing Subsidiary);
                                 any casualty or property losses covered by insurance or condemnation proceeds by a
                                 Governmental Authority;
                             iv. subject to the Lenders’ security interests therein, any licensing, sublicensing, settlement of claims
                                 or entering into co-existence agreements with respect to intellectual property in the ordinary
                                 course of business and consistent with past practice; and
                             v. solely for purposes of Section 2.03(b) hereof, any transaction permitted by Section 7.05 (other
                                than transactions permitted by Sections 7.05(h), (j), (l), (n), (o) and (p) and, to the extent relating
                                to a lease that is required to be capitalized on the lessor’s financial statements prepared in
                                accordance with GAAP, Section 7.05(g));
to any Person other than a Loan Party; provided that sales of assets for an aggregate consideration of $1.5 million or less with
respect to any individual transaction or series of related transactions shall not constitute an Asset Sale ; provided that, if the total
amount of transactions exempted from the definition of Asset Sale pursuant to this proviso exceeds $10.0 million in the
aggregate, then sales of assets thereafter (other than a sale of assets for a consideration of $500,000 or less) will be considered
 Asset Sales.

       Assignee Group means two or more Eligible Assignees that are Affiliates of one another or two or more Approved
Funds managed by the same investment advisor.

         Assignment and Assumption means an assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the Administrative Agent.

         Attributable Indebtedness means, on any date, (a) in respect of any capital lease of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, and (b) in
respect of any synthetic lease obligation, the capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

         Avoidance Actions means all causes of action arising under Chapter 5 of the Bankruptcy Code.

         Backstop/Structuring Fee has the meaning assigned to such term in Section 2.07(d).

         Bail-In Action means the exercise of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of an EEA Financial Institution.

         Bail-In Legislation means, with respect to any EEA Member Country implementing Article 55 of Directive 2014/59/EU
of the European Parliament and of the Council of the


                                                                  -4-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 387 of 585


European Union, the implementing law for such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

        Bankruptcy Code means Title 11 of the United States Code entitled Bankruptcy, as now and hereafter in effect, or
any successor statute.

         Bankruptcy Court has the meaning specified therefor in the recitals hereto.

         Bankruptcy Court Order means the Interim Bankruptcy Court Order or the Final Bankruptcy Court Order, as
applicable.

         Bankruptcy Code means Title 11, U.S.C., as now or hereafter in effect, or any successor thereto.

         Base Rate means, for any day a fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate plus ½ of
1%, (b) the Prime Rate and (c) the Eurodollar Rate for interest periods of one month plus 1.00%. Any change in such prime rate
pursuant to subsection (b) above shall take effect at the opening of business on the day specified in the public announcement of
such change.

         Base Rate Loan means a Loan that bears interest based on the Base Rate.

         Board means the Board of Governors of the Federal Reserve System of the United States of America.

         Borrower has the meaning assigned to such term in the preamble hereto.

         Borrower Materials has the meaning assigned to such term in Section 6.01.

        Borrowing means a borrowing consisting of Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period.

          Borrowing or Conversion Notice means a notice of (a) a borrowing, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be executed by the
Borrower and substantially in the form of Exhibit A-1 or such other form as may he approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.

         BRG means Berkeley Research Group, LLC.

         Budget means Schedule 1 to Exhibit A of the motion for entry of the Interim and Final Orders filed in the United States
Bankruptcy Court for the Eastern District of Virginia, Richmond Division on September 19, 2017, as updated from time to time in
accordance with Section 6.16 (except for purposes of determining Cumulative Net Cash Flow Before DIP ABL Draw/Paydown)
or with the consent of the Required Lenders. References herein to the Budget shall be deemed referenced to the Budget most
recently delivered as provided in this definition.

          Business Day means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to
close under the Laws of, or are in fact closed in, the state where the Administrative Agent’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London Banking Day.


                                                               -5-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 388 of 585


         Canadian Case means the voluntary proceeding by Toys R Us (Canada) Ltd. Toys R Us (Canada) Ltee before the
Ontario Superior Court of Justice Commercial List pursuant to the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-
36.

          Canadian Pledge means the pledge of 65% of the voting Equity Interests and 100% of the non-voting Equity Interests of
Toys R Us (Canada) Ltd. Toys R Us (Canada) Ltee and related stock certificates dividends distributions rights and proceeds
of the foregoing pursuant to the Security Agreement.

         Capital Lease Obligations means, as to any Person, the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on a balance sheet of such Person under GAAP; for
purposes of this Agreement, the amount of such obligations shall be the capitalized amount thereof determined in accordance with
GAAP consistently applied with the principles existing on the Closing Date.

         Carve Out has the meaning specified in the Bankruptcy Court Order.

          Cash Equivalents means, as to any Person, (a) securities issued, or directly, unconditionally and fully guaranteed or
insured, by the United States, Canada or any agency or instrumentality thereof (provided that the full faith and credit of the United
States or Canada is pledged in support thereof) or any state or state agency thereof having maturities of not more than one year
from the date of acquisition by such Person; (b) time deposits, banker’s acceptances and certificates of deposit of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a bank holding company organized under the laws of
the United States, any state thereof or the District of Columbia (or Canada or any province thereof) having, capital and surplus
aggregating in excess of $500.0 million with maturities of not more than one year from the date of acquisition by such Person; (c)
repurchase obligations with a term of not more than 30 days for underlying securities of the types described in subsection
(a) above (without regard to the limitation on maturity contained in such clause) and entered into with any financial institution
meeting the qualifications specified in subsection (b) above or with any primary dealer, which repurchase obligations are secured
by a valid perfected security interest in the underlying securities; (d) commercial paper rated at least A-l or the equivalent thereof
by S&P or at least P-1 or the equivalent thereof by Moody’s and in each case maturing not more than one year after the date of
acquisition by such Person; (e) investments in money market or mutual funds substantially all of whose assets are comprised of
securities of the types described in subsections (a) through (d) above; (f) in the case of Foreign Subsidiaries, Investments made
locally of a type comparable to those described in subsections (a)-(e) of this definition; and (g) demand deposit accounts
maintained in the ordinary course of business.

         Cash Management Orders has the meaning assigned to such term in Section 4.01(d).

        CCAA DIP Orders means the entry of an order of the Ontario Superior Court of Justice (Commercial List) pursuant to
the commencement of the Companies’ Creditors Arrangements Act proceedings of Toys R Us (Canada) Ltd.

        CERCLA means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended,
42 U.S.C. § 9601 et seq.

         CFC means a Subsidiary that is a controlled foreign corporation within the meaning of Section 957(a) of the Code.


                                                                 -6-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 389 of 585


         CFC Holdco means any wholly owned Subsidiary that (i) is organized under the laws of the United States, any State
thereof or the District of Columbia and (ii) owns no material assets other than the Equity Interests (or any debt or obligations
treated as Equity Interests for U.S. federal income tax purposes) of one or more CFCs.

          Change in Law means the occurrence, after the Closing Date, of any of the following: (a) the adoption of any law, rule
or regulation, (b) any change in any law, rule or regulation or in the interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Rank for International settlements the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States regulatory authorities, in each case pursuant to Basel III
shall in each case he deemed to have none into effect after the Closing Date regardless of the date enacted, adopted or issued and
shall he included as a Change in Law hut only to the extent a Lender is imposing applicable increased costs or costs in connection
with capital adequacy requirements generally on other borrowers of loans under United States credit facilities.

         Change of Control means

                a.        Holdings at any time ceases to directly own 100% of the Equity Interests of the Borrower;
                b.          the sale, lease, transfer or other conveyance, in one or a series of related transactions, of all or
        substantially all of the assets of the Borrower and its Subsidiaries, taken as a whole, to any Person other than a Permitted
        Holder;
                c.        the Borrower becomes aware of (by way of a report or any other filing pursuant to Section 13(d) of the
        Exchange Act, proxy, vote, written notice or otherwise) the acquisition by any Person or group (within the meaning of
        Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision), including any group acting for the
        purpose of acquiring, holding or disposing of securities (within the meaning of Rule 13d-5(b)(l) under the Exchange Act),
        other than the Permitted Holders, in a single transaction or in a related series of transactions, by way of merger,
        consolidation or other business combination or purchase of beneficial ownership (within the meaning of Rule 13d-3 under
        the Exchange Act, or any successor provision), of 50% or more of the total voting power of the Voting Stock of the
        Borrower or Holdings; or
                d.        occupation of a majority of the non-vacant seats on the board of directors (or other body exercising
        similar management authority) of Holdings by Persons who were neither (i) nominated by the Sponsors nor (ii) appointed
        by directors so nominated.
         Chapter 11 Cases has the meaning assigned to such term in the recitals hereto.

          Charter Documents means (a) with respect to any corporation, the certificate or s of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or s of formation or organization and operating agreement; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.


                                                                 -7-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 390 of 585


          Closing Date means the first date all the conditions in Section 4.01 have been satisfied or waived which shall not be later
than six (6) Business Days after the Interim Bankruptcy Court Order Entry Date, in either case without the consent of the
Required Lenders.

         Code means the Internal Revenue Code of 1986, as amended from time to time.

        Collateral means all the property pledged or granted as collateral pursuant to the Security Documents and the Term
DIP Group Collateral referred to in the Bankruptcy Court Orders, including substantially all real and personal property of the
Loan Parties other than Excluded Assets (as defined in the Security Agreement).

         Collateral Agent has the meaning assigned to such term in the preamble hereto.

         Commitment shall mean, (a) in the case of each Lender that is a Lender on the Closing Date, the amount set forth
opposite such Lender’s name on Schedule 2.01 as such Lender’s Commitment and (b) in the case of any Lender that becomes
a Lender after the date hereof, the amount specified as such Lender’s Commitment in the Assignment and Acceptance pursuant
to which such Lender assumes a portion of the Commitments, as the same may be changed from time to time pursuant to the
terms hereof. The aggregate amount of the Commitments as of the Closing Date totals $450.0 million.

          Consolidated means, when used to modify a financial term, test, statement or report of a Person, the application or
preparation of such term, test, statement or report (as applicable) based upon the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries (other than the Propco Subsidiaries).

          Control means the possession, directly or indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by contract or otherwise. Controlling and
 Controlled have meanings correlative thereto.

         Controlled Investment Affiliate means, as to any Person, any other Person which directly or indirectly is in Control of, is
Controlled by, or is under common Control with, such Person and is organized by such Person (or any Person Controlling such
Person) primarily for making equity or debt investments in Holdings or other portfolio companies.

         Credit Date means the date of making of a Loan.

         Cumulative Net Cash Flow Before DIP ABL Draw/Paydown means, as of any Test Date, an amount equal to the
cumulative variance calculated as the Total Cash Flow Before DIP ABL Draw/Paydown as set forth in the Budget on a
cumulative basis from the Petition Date to such Test Date less the actual Total Cash Flow Before DIP ABL Draw/Paydown, on a
cumulative basis from the Petition Date to such Test Date calculated in the same manner as set forth in such Budget, but in each
case adjusted to exclude (A) proceeds of Asset Sales and other dispositions outside the ordinary course of business, in each case
other than of inventory, (B) Loans made hereunder after the initial funding, loans under the ABL Credit Agreement, and any other
proceeds of Indebtedness, and (C) and principal prepayments or repayments of Indebtedness (other than Capital Lease
Obligations payments accounted for as part of Operating Cash Flow in the Budget).

        Debt Issuance means the incurrence by the Borrower or any of its Subsidiaries of any Indebtedness (other than any
Excluded Debt) after the Closing Date.


                                                                -8-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 391 of 585


          Debtor Relief Laws means the Bankruptcy Code of the United States, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

         Default means any event or condition that constitutes an Event of Default or that, with the giving of any notice, the lapse
of any cure period set forth in Section 8.01, or both, would, unless cured or waived hereunder, become an Event of Default.

         Default Rate has the meaning assigned to such term in Section 2.06(b).

          Defaulting Lender means, subject to Section 2.13(b), any Lender that, as determined by the Administrative Agent, has
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority.

         DIP Superpriority Claim has the meaning specified in Section 11.02(a)(i).

         Disclosed Matters means the actions, suits and proceedings and the environmental matters disclosed on Schedule 5.06.

          Disqualified Capital Stock means any Equity Interest which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event, (a) matures (excluding any maturity as the result
of an optional redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or prior to the date that is six months following the
Maturity Date, (b) is convertible into or exchangeable (unless at the sole option of the issuer thereof) for (i) debt securities or (ii)
any Equity Interests referred to in (a) above, in each case at any time on or prior to the date that is six months following the
Maturity Date, or (c) contains any mandatory repurchase obligation which may come into effect prior to payment in full of all
Obligations; provided that any Equity Interests that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity Interests upon the occurrence of a change in control or an
asset sale occurring prior to the date that is six months following the Maturity Date shall not constitute Disqualified Capital Stock;
provided further, that if such Equity Interests are issued pursuant to a plan for the benefit of employees of the Holdings (or any
direct or indirect parent thereof), the Borrower or the Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Equity Interests solely because it may be required to be repurchased by Holdings, the Borrower or
its Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

         Disqualified Lender means those persons that are direct or indirect competitors of the Borrower and its Subsidiaries to
the extent identified by the Borrower or its Affiliates to the Administrative Agent by name in writing from time to time, and any of
their controlled Affiliates clearly identifiable as such on the basis of such controlled Affiliate’s name; provided, that the foregoing
shall not apply retroactively to disqualify any parties that have previously acquired an assignment or participation interest in the
Loans to the extent such party was not an Disqualified


                                                                  -9-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 392 of 585


Lender at the time of the applicable assignment or participation, as the case may be; provided further that the Administrative
Agent shall have no obligation to carry out due diligence in order to identify such Affiliates.

         Dollar and $ mean lawful money of the United States.

         EEA Financial Institution means (a) any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b) of this definition and is subject to consolidated
supervision with its parent.

         EEA Member Country means any of the member states of the European Union, Iceland, Liechtenstein, and Norway.

          EEA Resolution Authority means any public administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having responsibility for the resolution of any EEA Financial
Institution.

          Eligible Assignee means (a) a Lender; (b) an Affiliate of a Lender; (c) an Approved Fund; (d) any other commercial
bank, insurance company, investment or mutual fund that is engaged in the business of making, purchasing, holding or investing in
commercial or bank loans and similar extensions of credit or a commercial finance company, which Person, together with its
Affiliates or Approved Funds, have a combined capital and surplus or net asset value in excess of $500.0 million; (e) any
Affiliated Debt Fund; and (f) any other Person reasonably approved by the Administrative Agent; provided that an
Assignee shall not include any natural person, an Affiliated Lender, Holdings, the Borrower or any of their Subsidiaries or any
Disqualified Lender.

         Embargoed Person has the meaning assigned to such term in Section 7.15.

         Employee Benefit Plan means an employee benefit plan (as defined in Section 3(3) of ERISA) that is maintained or
contributed to by a Loan Party or with respect to which a Loan Party or any ERISA Affiliate could incur liability.

         Environmental Laws means all Applicable Laws issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the protection of human health or the environment, to the handling, treatment, storage, disposal of
Hazardous Materials or to the assessment or remediation of any Release or threatened Release of any Hazardous Material to the
environment.

         Environmental Liability means any liability, contingent or otherwise (including, without limitation, any liability for
damages, natural resource damage, costs of environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Loan Party directly or indirectly resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any


                                                                 -10-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 393 of 585


Hazardous Materials into the environment or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

          Equity Interest means, with respect to any Person, any and all shares, interests, participations or other equivalents,
including membership interests (however designated, whether voting or nonvoting), of equity of such Person, including, if such
Person is a partnership, partnership interests (whether general or limited) and any other interest or participation (including an
interest or participation in one or more divisions or lines of a business of a Loan Party) that confers on a Person the right to
receive a share of the profits and losses of, or distributions of property of, such Person, division or line of business, whether
outstanding on the date hereof or issued after the Closing Date, but excluding debt securities convertible or exchangeable into such
equity.

         ERISA means the Employee Retirement Income Security Act of 1974, as amended from time to time, and the
regulations promulgated thereunder.

         ERISA Affiliate means any trade or business (whether or not incorporated) that, together with the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.

          ERISA Event means (a) with respect to the Borrower and its domestic Subsidiaries, any reportable event, as defined
in Section 4043 of ERISA with respect to a Plan (other than an event for which the 30 day notice period is waived); (b) with
respect to the Borrower and its domestic Subsidiaries, the failure to satisfy the minimum funding standard under Section 412 of the
Code and Section 302 of ERISA with respect to any Plan, whether or not waived, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan, where any such failure, individually or in the aggregate, is in excess of $150.0 million (or such lesser amount
as would reasonably be expected to result in a Material Adverse Effect); (c) the filing pursuant to Section 412 of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding standard with respect to any Plan that has a
funding deficiency of more than $150.0 million (or such lesser amount as would reasonably be expected to result in a Material
Adverse Effect); (d) the incurrence by the Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or Plans or to appoint a trustee to administer any Plan
(other than in a standard termination under Section 4041(b) of ERISA); (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability in excess of $150.0 million (or such lesser amount as would reasonably be expected to result in a Material
Adverse Effect) with respect to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability in excess of $150.0 million (or such lesser amount as
would reasonably be expected to result in a Material Adverse Effect) or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV of ERISA.

         EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule published by the Loan Market Association
(or any successor person), as in effect from time to time.


                                                                -11-
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                   Declaration of Scott A. Rader Page 394 of 585


 Eurodollar Base Rate means:

         a.         (a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per annum equal to the
London Interbank Offered Rate ( LIBOR ) or (to the extent such rate ceases to exist) a comparable or successor rate,
which comparable or successor rate is approved by the Administrative Agent in consultation with the Borrower, as
published on the applicable Bloomberg screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for deposits in dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest Period. If such rate is not available at such time for
any reason, then the Eurodollar Rate for such Interest Period shall be (i) the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made, continued or converted by and with
a term equivalent to such Interest Period would be offered by to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days prior to the first day of such Interest
Period based on information presented by any interest rate reporting service of recognized standing selected by
Administrative Agent in consultation with the Borrower (or if Administrative Agent determines that no interest rate
reporting service has presented such information, the rate of interest at which deposits in U.S. dollars are offered to major
banks in the London interbank market for a term equivalent to such Interest Period by any bank reasonably selected by
Administrative Agent in consultation with the Borrower) or (ii) or an alternative rate mutually agreed between the
Administrative Agent and the Borrower; provided that, notwithstanding the foregoing, in no event shall the Eurodollar Rate
with respect to a Eurodollar Rate Loan at any time be less than 1.00%; and
                               b.         for any interest calculation with respect to a Base Rate Loan on any date, the rate
                                            per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
                                            determined two Business Days prior to such date for Dollar deposits being
                                            delivered in the London interbank market for a term of one month commencing
                                            that day or (ii) if such published rate is not available at such time for any reason,
                                            the rate per annum determined by the Administrative Agent to be the rate at
                                            which deposits in Dollars for delivery on the date of determination in same day
                                            funds in the approximate amount of the Base Rate Loan being made or
                                            maintained and with a term equal to one month would be offered to major
                                            banks in the London interbank eurodollar market at their request at the date and
                                            time of determination based on information presented by any interest rate
                                            reporting service of recognized standing selected by Administrative Agent in
                                            consultation with the Borrower (or if Administrative Agent determines that no
                                            interest rate reporting service has presented such information, the rate of interest
                                            at which deposits in U.S. dollars are offered to major banks in the London
                                            interbank market for a term equivalent to such Interest Period by any bank
                                            reasonably selected by Administrative Agent in consultation with the Borrower).


                                                         -12-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 395 of 585


        Eurodollar Rate means for any Interest Period with respect to a Eurodollar Rate Loan, a rate per annum determined by
the Administrative Agent pursuant to the following formula:


                                                                                Eurodollar Base Rate
                                       Eurodollar Rate =
                                                                         1.00 - Eurodollar Reserve Percentage



         Eurodollar Rate Loan means a Loan that bears interest at a rate based on the Eurodollar Rate.

          Eurodollar Reserve Percentage means, for any day during any Interest Period, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the FRB for determining the maximum reserve requirement (including any emergency, supplemental or
other marginal reserve requirement) with respect to Eurodollar funding (currently referred to as Eurocurrency liabilities ). The
Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.

         Event of Default has the meaning assigned to such term in Section 8.01.

         Exchange Act means the Securities Exchange Act of 1934, as amended.

         Excluded Debt means, collectively, any Indebtedness permitted by Section 7.03.

         Excluded JVs means, collectively, ZT-Winston Salem Associates JV and SALITRU Associates JV.

         Excluded Subsidiaries means, collectively, Giraffe Junior Holdings, LLC, TRU Guam, LLC, the Propco Subsidiaries,
the Excluded JVs and Wayne Real Estate Holding Company, LLC.

          Excluded Taxes means, with respect to the Agents, any Lender or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the recipient’s principal office or applicable Lending Office is located, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section 10.13), any U.S. federal withholding tax that is
imposed pursuant to any laws in effect at the time such Foreign Lender becomes a party to this Agreement (or designates a new
Lending Office), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from such Loan Party with respect to such withholding tax
pursuant to Section 3.01(a), (d) any withholding


                                                                  -13-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 396 of 585


tax that is attributable to such Foreign Lender’s failure to comply with Section 3.01(e), (e) any U.S. federal withholding tax that is
imposed by reason of FATCA; or (f) any withholding tax attributable to a Lender’s (other than a Foreign Lender) or the
Administrative Agent’s failure to provide applicable IRS Forms W-9 (to the extent such Lender or Agent is eligible to provide
such forms) pursuant to Sections 3.01(e)(ii)(A) or 3.01(j), as applicable.

         Executive Order has the meaning assigned to such term in Section 5.21(a).

          Extraordinary Receipts means any receipt by any Loan Party or any of its Subsidiaries of any casualty or property
insurance proceeds or condemnation awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore, refurbish or repair such equipment, fixed assets or real property; provided that any
casualty or property insurance proceeds or condemnation awards of $3.5 million or less with respect to any individual event or
series of related events shall not constitute Extraordinary Receipts.

          FATCA means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into pursuant to Sections 1471(b)(1) of the Code, and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any intergovernmental agreement, treaty, or convention
entered into in connection with the implementation of the foregoing.

         Federal Funds Rate means, for any day, the rate per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) quoted for such day by three Federal funds brokers of recognized standing selected by the
Administrative Agent.

         Fee Letter means the letter agreement dated as of September 22, 2017, between the Borrower and the Administrative
Agent.

         First and Second Day Orders means all customary interim and final orders of the Bankruptcy Court relating to (i) critical
vendors, (ii) foreign vendors, (iii) shippers, warehouseman and lienholders, (iv) 503(b)(9) claimants, (v) customer programs, (vi)
insurance, (vii) tax claims, (viii) tax attributes, (ix) utilities, (x) wages and employee benefits, (xi) cash management, (xii) case
management and/or cross-border protocols, (xiii) joint administration,


                                                                 -14-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 397 of 585


(xiv) extension of time to file schedules and statements of financial affairs, and (xv) debtor in possession financing and/or the use of
cash collateral.

         Final Bankruptcy Court Order means the order of the Bankruptcy Court, approving the Term Facility on a final basis, in
form and substance reasonably satisfactory to the Administrative Agent and the Required Lenders, as the same may be amended,
modified or supplemented from time to time with, solely in the case any such amendment, modification or supplement that
adversely impacts the rights or duties of the Lenders in any respect, the consent of the Required Lenders (and with respect to
amendments, modifications or supplements that adversely affect the rights or duties of the Administrative Agent in any respect, the
Administrative Agent).

        Fiscal Quarter means any fiscal quarter of any Fiscal Year, which quarters shall generally end on the last Saturday of
each April, July, October or January of such Fiscal Year in accordance with the fiscal accounting calendar of the Borrower.

         Fiscal Year means any period of twelve consecutive months ending on the Saturday closest to January 31 of any
calendar year.

         Flood Insurance Laws means, collectively (i) the National Flood Insurance Reform Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or
any successor statute thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect or
any successor statute thereto.

         Foreign Lender means any Lender that is not a United States person within the meaning of Section 7701(a)(30) of the
Code.

        Foreign Subsidiary means any direct or indirect Subsidiary of a Loan Party which is not organized under the laws of the
United States, any State thereof or the District of Columbia.

         FRB means the Board of Governors of the Federal Reserve System of the United States.

         Fund means any Person (other than a natural person) that is (or will be) engaged in investing in commercial loans and
similar extensions of credit in the ordinary course.

        GAAP means principles which are consistent with those promulgated or adopted by the Financial Accounting Standards
Board and its predecessors (or successors) in effect and applicable to that accounting period in respect of which reference to
GAAP is being made; provided that with respect to Foreign Subsidiaries of Borrower organized under the laws of Canada,
 GAAP shall mean principles which are consistent with those promulgated or adopted


                                                                 -15-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 398 of 585


by the Canadian Institute of Chartered Accountants and its predecessors (or successors) in effect and applicable to the accounting
period in respect of which reference to GAAP is being made; provided further that with respect to other Foreign Subsidiaries of
Borrower the books and records of such Subsidiary may instead be prepared with principles consistent with those promulgated or
adopted by the applicable accounting standard board (or similar governing entity) in effect and applicable to the accounting
period.

         Geoffrey Collateral means the Geoffrey Collateral as defined in the Intercreditor Agreement.

          Governmental Authority means the government of the United States or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, tribunal, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the European Central Bank).

         Granting Lender has the meaning assigned to such term in Section 10.06(g).

          Guarantee means, collectively, the guarantee made by the Guarantors in favor of the Administrative Agent, substantially
in the form of Exhibit D, and each other guarantee and guarantee supplement delivered pursuant to Section 6.10.

         Guarantors means the Affiliates of the Borrower signatory to the Guarantee on the date hereof and any Person required
to execute a Guarantee pursuant to Section 6.10.

         Hazardous Materials means all explosive or radioactive substances or wastes and all hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, mold, fungi or similar bacteria, and all other substances or wastes of any nature regulated pursuant to any
Environmental Law because of their dangerous or deleterious properties, including any material listed as a hazardous substance
under Section 101(14) of CERCLA.

          Hedge Agreement means any derivative agreement, any interest rate protection agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, foreign currency exchange agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity price hedging arrangement designed to hedge
against fluctuations in interest rates or foreign exchange rates or commodity prices.

         Holdings means Toys R Us, Inc., a Delaware corporation.

         Houlihan means Houlihan Lokey Capital, Inc.


                                                                -16-
    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                   Declaration of Scott A. Rader Page 399 of 585


 Indebtedness means, as to any Person at a particular time, the following (without duplication):

       a.         all obligations of such Person for borrowed money; provided that all such obligations and liabilities
which are limited in recourse to such property shall be included in Indebtedness only to the extent of the lesser of the fair
market value of such property and the then outstanding amount of such Indebtedness;
        b.        all obligations of such Person evidenced by bonds, debentures, notes or similar instruments;
        c.        all direct or contingent obligations of such Person arising under letters of credit as an account party
(including standby and commercial), letters of guarantee, bankers’ acceptances and bank guarantees;
        d.        the Agreement Value of all Hedge Agreements;
       e.        all obligations of such Person to pay the deferred purchase price of property or services (excluding
accrued expenses and accounts payable incurred in the ordinary course of business);
         f.        Indebtedness (excluding prepaid interest thereon) secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales or other title retention agreements),
whether or not such indebtedness shall have been assumed by such Person or is limited in recourse; provided that all such
obligations and liabilities which are limited in recourse to such property shall be included in Indebtedness only to the extent
of the lesser of the fair market value of such property and the then outstanding amount of such Indebtedness;
        g.        Capital Lease Obligations; provided that all such obligations and liabilities which are limited in recourse
to such property shall be included in Indebtedness only to the extent of the lesser of the fair market value of such property
and the then outstanding amount of such Indebtedness;
         h.         all obligations of such Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Disqualified Capital Stock in such Person or any other Person (except any obligation to purchase, redeem,
retire or otherwise acquire for value any Equity Interests of any Loan Party from present or former officers, directors or
employees of such Loan Party or any Subsidiary thereof upon the death, disability, retirement or termination of
employment or service of such officer, director or employee, or otherwise under any stock option or employee stock
ownership plan approved by the board of directors of such Loan Party), valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference plus accrued and unpaid dividends;


                                                         -17-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                           Declaration of Scott A. Rader Page 400 of 585


                          the principal and interest portions of all rental obligations of such Person under any synthetic lease, tax
        retention operating lease, off-balance-sheet loan or similar off-balance-sheet financing where such transaction is
        considered borrowed money indebtedness for tax purposes but is classified as an operating lease in accordance with
        GAAP; and
                j.        all guarantees of such Person in respect of Indebtedness of others.
        Indebtedness shall not include (A) any sale-leaseback transactions to the extent the lease or sublease thereunder is not
required to be recorded under GAAP as a capital lease, (B) any obligations relating to overdraft protection and netting services,
(C) any preferred stock required to be included as Indebtedness in accordance with GAAP and FAS 150, (D) trade accounts
payable, customary obligations under employment agreements and deferred compensation, and liabilities associated with customer
prepayments and deposits, in each case incurred in the ordinary course of business, or (E) operating leases.

        For all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner), to the extent such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. The amount of any Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

        Indemnified Taxes means all Taxes other than Excluded Taxes imposed on or with respect to any payment made by or
on account of any obligation of any Loan Party hereunder or under any other Loan Document.

         Indemnitee has the meaning assigned to such term in Section 10.04(b).

         Information has the meaning assigned to such term in Section 10.07.

         Initial Lender means each Lender as of the Closing Date.

         Initial Loan has the meaning assigned to such term in Section 2.01.

         Intellectual Property has the meaning assigned to such term in Section 5.18.

       Intercreditor Agreement means an intercreditor agreement relating to the ABL Credit Agreement, and if applicable the
Wayne Loans and the TRU Canada Loans, and this Agreement substantially in the form of Exhibit F.

         Interest Payment Date means the last Business day of each month.


                                                                 -18-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                       Desc
                            Declaration of Scott A. Rader Page 401 of 585


         Interest Period means, as to each Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate Loan
is disbursed or converted to or continued as a Eurodollar Rate Loan and ending on the date one month thereafter; provided that:

                         any Interest Period that would otherwise end on a day that is not a Business Day shall be extended to the
        next succeeding Business Day unless such Business Day falls in another calendar month, in which case such Interest
        Period shall end on the next preceding Business Day;
                          any Interest Period that begins on the last Business Day of a calendar month (or on a day for which
        there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall end on the last
        Business Day of the calendar month at the end of such Interest Period; and
                            no Interest Period shall extend beyond the Maturity Date.
          Interim Bankruptcy Court Order means the order of the Bankruptcy Court, approving the Term Facility on an interim
basis, in the form of Exhibit H hereto, as the same may be amended, modified or supplemented from time to time with, solely in
the case of any amendment, modification or supplement that is adverse to the rights or duties of the Lenders, the consent of the
Required Lenders (and with respect to amendments, modifications or supplements that affect the rights or duties of the
Administrative Agent, the Administrative Agent).

        Interim Bankruptcy Court Order Entry Date means the date on which the Interim Bankruptcy Court Order shall have
been entered on the docket of the Bankruptcy Court.

          Investment means, as to any Person, any direct or indirect (a) purchase or other acquisition of capital stock or other
securities, including any option, warrant or right to acquire the same, of another Person, (b) loan, advance or capital contribution
to, extension of credit (except for current trade and customer accounts receivable for inventory sold or services rendered in the
ordinary course of business), guarantee of Indebtedness of a Non-Loan Party or assumption of obligations of, or purchase or
other acquisition of any other debt or equity participation or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor guarantees Indebtedness of such other Person,
or (c) purchase or other acquisition (in one transaction or a series of transactions) of all or substantially all of the assets of another
Person or any merger or consolidation of such Person with any other Person, in each case in any transaction or group of
transactions which are part of a common plan. For purposes of covenant compliance, the amount of any Investment shall be the
aggregate Investment less all cash returns, cash dividends and cash distributions (or the fair market value of any non-cash returns,
dividends or distributions) received by such Person and less all liabilities expressly assumed by another Person in connection with
the sale of such Investment.


                                                                   -19-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 402 of 585


         ISDA Master Agreement means the form entitled 2002 ISDA Master Agreement or such other replacement form
then currently published by the International Swap and Derivatives Association, Inc. or any successor thereto.

         Laws means, collectively, all international, foreign, Federal, state and local statutes, treaties, rules, regulations,
ordinances, codes and administrative or judicial precedents, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or administration thereof, and all applicable administrative
orders, directed duties, licenses, authorizations and permits of, and agreements with, any Governmental Authority.

         Lenders means a financial institution party hereto with a Commitment or an outstanding Loan, together with any Person
that subsequently becomes a Lender by way of assignment in accordance with the terms of Section 10.06, together with their
respective successors, other than any Person that ceases to be a Lender as a result of an assignment in accordance with Section
10.06 or an amendment of this Agreement.

        Lending Office means, as to any Lender, the office or offices of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

         Lien means, with respect to any asset, (a) any mortgage, deed of trust, pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset and (c) in the case of securities, any purchase option, call or similar right of a third party with
respect to such securities, whether or not filed, recorded or perfected under applicable Law.

         Liquidity means, as of any time (i) domestic cash and Cash Equivalents of the Loan Parties plus (ii) as of such time, the
principal amount of loans available for borrowing under the ABL Credit Agreement after giving effect to the borrowing base
formula and all applicable reserves, holdbacks and minimum availability tests.

         Loan(s) means any (each) loan made to the Borrower pursuant to Section 2.01 hereof.

          Loan Documents means this Agreement, each Note, the Guarantees, the Security Documents, the Fee Letter, the
Intercreditor Agreement and any other agreement, instrument, report and other document executed and delivered pursuant hereto
or thereto or otherwise evidencing an Obligation.

         Loan Parties means, collectively, the Borrower and each Guarantor.


                                                                  -20-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 403 of 585


        London Banking Day means any day on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

         Margin Stock has the meaning assigned to such term in Regulation U.

         Marketable Securities means any security that is listed or recorded on a United States national securities exchange,
quoted on Nasdaq (or any other successors thereto), on the Nasdaq National Market (or any successors thereto) or any United
States national automated interdealer quotation system, with a seven-day average public float of at least $500.0 million.

        Master Lease means each of the Master Leases entered into by any Loan Party with any other direct or indirect
domestic subsidiary of Holdings, and any and all modifications thereto, substitutions therefor and replacements thereof.

         Material Adverse Effect means any event, facts, or circumstances, which has a material adverse effect on (a) the
business, assets, financial condition or income of the Loan Parties taken as a whole, excluding in any event the events leading up to
and resulting from the Chapter 11 Cases and the Chapter 11 Cases themselves or (b) the validity or enforceability of the Loan
Documents or any of the material rights or remedies of the Lenders or the Agents thereunder.

          Maturity Date means the date which is the earliest of (i) January18, 2019, (ii) the earlier of the effective date and the
date of the substantial consummation (as defined in Section 1101(2) of the Bankruptcy Code), in each case, of an Approved Plan
of Reorganization, (iii) the date the Bankruptcy Court converts any of the Chapter 11 Cases to a Chapter 7 case, (iv) the date the
Bankruptcy Court dismisses any of the Chapter 11 Cases, (v) the date on which the Loan Parties consummate a sale of all or
substantially all of the assets of the Loan Parties pursuant to section 363 of the Bankruptcy Code or otherwise, and (vi) such
earlier date on which the Term Loans shall become due and payable in accordance with the terms of this Agreement and the other
Loan Documents.

         Maximum Rate has the meaning assigned to such term in Section 10.09.

         Moody’s means Moody’s Investors Service, Inc. and any successor thereto.

          Mortgage means, individually or collectively as the context may require, one or more mortgages, deeds of trust, trust
deeds, deeds to secure indebtedness, debenture, financing statement or other similar document entered into or authorized to be
filed by the owner or lessee, as applicable, of each parcel of Real Property owned by the Loan Parties encumbering each such
owner’s fee interest in such Real Property, collectively with all additions, improvements, component parts and personal property
related thereto and all rents and profits therefrom, each securing the Obligations, in favor of the Collateral Agent for the benefit of
the Lenders, as the same may be amended, supplemented or otherwise modified from time to time, in each case, subject to
Permitted Liens.


                                                                 -21-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 404 of 585


          Multiemployer Plan means an Employee Benefit Plan that is a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

          Net Cash Proceeds means:

                  a.         with respect to any asset sale, the cash proceeds received by any Loan Party or any of its Subsidiaries
         (other than (1) the Excluded Subsidiaries and (2) any Foreign Subsidiary to the extent the repatriation of such cash
         proceeds could result in adverse tax consequence to the Borrower, until such time as any such cash proceeds are
         repatriated or otherwise transferred out of the home jurisdiction of any such Foreign Subsidiary, (collectively, the
          Applicable Subsidiaries )) including cash proceeds subsequently received (as and when received by such Loan Party or
         any of its Subsidiaries (other than the Applicable Subsidiaries)) in respect of non-cash consideration initially received, net
         of (i) selling and/or liquidation expenses (including reasonable brokers’ fees or commissions, legal, accounting and other
         professional and transactional fees, appraisal and title expenses, recording, transfer and similar taxes paid or payable upon
         such sale); (ii) amounts reasonably and in good faith estimate of other taxes paid or payable in connection with such sale;
         (iii) amounts reasonably and in good faith provided as a reserve, in accordance with GAAP, against (x) any liabilities
         under any indemnification obligations associated with such Asset Sale or (y) any other liabilities retained by such Loan
         Party or any of its Subsidiaries (other than the Applicable Subsidiaries) associated with the properties sold in such Asset
         Sale (provided that, to the extent and at the time any such amounts are released from such reserve, such amounts shall
         constitute Net Cash Proceeds); (iv) such Loan Party’s good faith estimate of payments required to be made with respect
         to unassumed liabilities relating to the properties sold within 90 days of such Asset Sale (provided that, to the extent such
         cash proceeds are not used to make payments in respect of such unassumed liabilities within 90 days of such Asset Sale,
         such cash proceeds shall constitute Net Cash Proceeds); (v) in the case of a sale or other disposition (including casualty
         or condemnation) of an asset, the amount of all payments required to be made by any Loan Party or any of its
         Subsidiaries (other than the Applicable Subsidiaries) as a result of such event to repay (or to establish any required
         escrow for the repayment of) any Indebtedness secured by such asset; (vi) other reasonable fees and expenses actually
         incurred in connection therewith; (vii) capital gains or other income taxes paid or payable as a result of any such sale or
         disposition (after taking into account available tax credits or deductions) and (vii) in the case of assets sold in connection
         with a sale and leaseback transaction, the amount of all (x) repayments made with such proceeds in respect of borrowings
         incurred and (y) prior capital expenditures made by the Loan Parties, in each case to finance the acquisition or
         improvement of such assets in contemplation of such sale and leaseback transaction;
                b.          with respect to any Debt Issuance by any Person or any of its Subsidiaries (other than the Applicable
         Subsidiaries), the cash proceeds thereof, net of reasonable fees, commissions, costs and other expenses incurred in
         connection therewith; and
                 c.         with respect to any Extraordinary Receipts, the cash insurance proceeds, condemnation awards and
         other compensation received in respect thereof, other than proceeds of ABL Priority Collateral (which, for the avoidance
         of doubt, shall not include the Canadian Pledge) if and for so long as the obligations under the ABL Credit


                                                                 -22-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                            Declaration of Scott A. Rader Page 405 of 585


         Agreement remain outstanding, net of (i) all reasonable fees, costs and expenses incurred in connection with the collection
         of such proceeds, awards or other compensation in respect of such Extraordinary Receipts and net of any portion of such
         proceeds, awards or compensation constituting reimbursement or compensation for amounts previously paid by the Loan
         Parties or their Subsidiaries (other than the Applicable Subsidiaries) in respect of the theft, loss, destruction, damage or
         other similar event relating to such Extraordinary Receipts, (ii) in the case of a sale or other disposition of an asset
         pursuant to a casualty or condemnation, the amount of all payments required to be made by any Loan Party or any of their
         respective Subsidiaries (other than the Applicable Subsidiaries) as a result of such event to repay (or to establish an
         escrow for the repayment of) any Indebtedness secured by such asset or otherwise subject to mandatory prepayment
         under the ABL Credit Agreement (other than a prepayment in respect of the Canadian Pledge) as a result of such event,
         and (iii) capital gains or other income taxes paid or payable upon such sale or disposition (after taking into account any
         available tax credits or deduction).
          Non-Delaware Silo Entities has the meaning assigned to such term in Section 7.10(c).

          Non-Guarantor Subsidiary means any Subsidiary of a Loan Party that is not a Guarantor.

          Non-Loan Party means Holdings and any direct or indirect Subsidiary of Holdings that is not a Loan Party.

         Note means a promissory note made by the Borrower in favor of a Lender or its registered assigns, in substantially the
form of Exhibit B hereto, evidencing Loans made by such Lender to the Borrower.

          Obligations means (a) obligations of the Borrower and the other Loan Parties from time to time arising under or in
respect of the due and punctual payment of (i) the principal of and premium, if any, and interest (including monetary obligations
accruing during the pendency of any bankruptcy, insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, and (ii) all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise, of the Borrower and the other Loan Parties under this
Agreement and the other Loan Documents and (b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower and the other Loan Parties under or pursuant to this Agreement and the other Loan Documents.

          OFAC has the meaning assigned to such term in Section 5.21(b)(v).

          on when used with respect to the Property or any property adjacent to the Property, means on, , under, above or
about.

         Other Taxes means any and all current or future stamp, court, intangible, recording, filing, or documentary Taxes or any
other excise, property or similar Taxes arising from any


                                                                -23-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 406 of 585


payment made under any Loan Document or from the execution, delivery or enforcement of, or otherwise with respect to, any
Loan Document.

         Participant has the meaning assigned to such term in Section 10.06(d).

         Participation Register has the meaning assigned to such term in Section 10.06(d)(vii).

         Patriot Act has the meaning assigned to such term in Section 10.16.

         PBGC means the Pension Benefit Guaranty Corporation referred to and defined in ERISA and any successor entity
performing similar functions.

           Permitted Acquisition shall mean any transaction or series of related transactions for the direct or indirect (a) acquisition
of all or substantially all of the property of any Person, or of any business or division of any Person; (b) acquisition of in excess of
50% of the Equity Interests of any Person, and otherwise causing such Person to become a Subsidiary of such Person; or (c)
merger or consolidation or any other combination with any Person (each of the foregoing, an Acquisition ), if each of the
following conditions is met:

                         (i) no Default then exists or would result therefrom;
                        (ii) the Person or business to be acquired shall be, or shall be engaged in, a business of the type that
                Borrower and the Subsidiaries are engaged in on the Restatement Date and reasonable extensions thereof,
                including, but not limited to businesses which are complementary to the business of the type that Borrower and the
                Subsidiaries are engaged in on the Restatement Date, such as manufacturing and shipping, or any other business
                otherwise permitted to be engaged in the Borrower or its Subsidiaries under this Agreement, and the property
                acquired in connection with any such transaction shall be made subject to the Lien of the Security Documents, to
                the extent required therein;
                        (iii) the board of directors of the Person to be acquired shall not have indicated publicly its opposition to
                the consummation of such acquisition (which opposition has not been publicly withdrawn) or commenced any
                action which alleges that such acquisition will violate Applicable Law; and
                         (iv) the Borrower shall have furnished the Administrative Agent with ten (10) days’ prior written notice
                of such intended acquisition and shall have furnished the Administrative Agent with a current draft of the
                acquisition agreement and other acquisition documents relating to the Acquisition.
         Permitted Holders means (a) the Sponsors and (b) their respective Permitted Transferees.

         Permitted Holdings Expenses means expenses of Holdings consisting of (a) franchise taxes and other costs required to
maintain the legal existence of Holdings, (b) corporate overhead expenses incurred in the ordinary course of business, excluding
any payments made to or for the benefit of the Sponsors (excluding payments pursuant to the following clause (d)), (c) audit costs,
professional fees and expenses and other costs incurred by Holdings in connection with


                                                                  -24-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 407 of 585


reporting obligations under or otherwise incurred in connection with compliance with Applicable Law (including applicable rules or
regulations of any governmental, regulatory or self-regulatory body or stock exchange, including in respect of any reports filed
with respect to the Securities Act, the Exchange Act or the respective rules and regulations promulgated thereunder), (d)
obligations of Holdings under or in respect of director and officer insurance policies or indemnification obligations to directors or
officers and directors’ fees and expenses, and (e) trade payables and other operating expenses incurred in the ordinary course of
business and attributable to the operations of the Borrower and its Subsidiaries and which are reasonably expected to be, and
appropriately should be payable by, the Borrower and its Subsidiaries.

         Permitted Liens has the meaning assigned to such term in Section 7.01.

          Permitted Tax Distributions means, without duplication, payments, dividends or distributions by Borrower to Holdings in
order for Holdings to pay the Tax liability for any consolidated, combined or similar federal, state or local income or similar tax
group that includes the Loan Parties and/or their Subsidiaries that is attributable to the taxable income, revenue, receipts, gross
receipts, gross profits, capital or margin of the Loan Parties and/or their applicable Subsidiaries; provided that such Tax liability
shall not exceed the amount that the Loan Parties and/or their applicable Subsidiaries would have been required to pay in respect
of the relevant federal, state or local income or similar Taxes for such fiscal year had the Loan Parties and their Subsidiaries paid
such Taxes separately from Holdings as a standalone consolidated, combined, or similar federal, state or local income or similar
tax group.

          Permitted Transferees means (a) any Controlled Investment Affiliate of the Sponsors (collectively, Sponsor Affiliates ),
(b) any managing director, general partner, limited partner, director, officer or employee of the Sponsors or any Sponsor Affiliate
(collectively, the Sponsor Associates ), (c) the heirs, executors, administrators, testamentary trustees, legatees or beneficiaries of
any Sponsor Associate and (d) any trust, the beneficiaries of which, or a corporation or partnership, the stockholders or partners
of which, include only a Sponsor Associate, his or her spouse, parents, siblings, members of his or her immediate family (including
adopted children) and/or direct lineal descendants.

         Person means any natural person, corporation, limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

         Petition Date means September 18, 2017.

          Plan means any employee pension benefit plan (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA Affiliate is
(or, if such plan were terminated, could reasonably under Section 4069 of ERISA be deemed to be) an employer as defined in
Section 3(5) of ERISA.


                                                                -25-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 408 of 585


         Plan of Reorganization means a plan of reorganization with respect to the Debtors pursuant to the Chapter 11 Cases.

         Platform has the meaning assigned to such term in Section 6.01.

          Prepetition Term Agent means (i) Bank of America, N.A., in its capacity as administrative agent under any of the
Prepetition Term Loan Documents, or (ii) any successor administrative agent.

          Prepetition Term B-4 Lenders means the Term B-4 Lenders party to the Prepetition Term Loan Agreement, from time
to time, under and as defined in the Prepetition Term Loan Agreement.

         Prepetition Term B-4 Obligations means Obligations (as defined in the Prepetition Term Loan Agreement) owing
under the Prepetition Term Loan Agreement to the Term B-4 Lenders or the Prepetition Term Agent.

         Prepetition Term Lenders means the Lenders party to the Prepetition Term Loan Agreement, from time to time.

         Prepetition Term Loan Agreement means that certain Amended and Restated Credit Agreement, dated as of August
24, 2010, by and among the Borrower, the Guarantors party thereto, the Prepetition Term Agent and the Prepetition Term
Lenders, as amended, restated, supplemented or otherwise modified from time to time.

         Prepetition Term Loan Documents means the Loan Documents as defined in the Prepetition Term Loan Agreement.

         Prepetition Term Obligations means Obligations (as defined in the Prepetition Term Loan Agreement).

          Prime Rate means for any day, the rate of interest per annum quoted in the Money Rates section of The Wall Street
Journal from time to time and designated as the Prime Rate. If such prime rate, as so quoted is split between two or more
different interest rates, then the Prime Rate shall be the highest of such interest rates. If such prime rate shall cease to be published
or is published infrequently or sporadically, then the Prime Rate shall be the rate of interest per annum based on information
presented by any interest rate reporting service of recognized standing selected by Administrative Agent in consultation with the
Borrower.

         Priming Lien has the meaning specified in Section 11.05(a)(v).

         Pro Rata Share means, with respect to each Lender, (i) at or prior to the funding on the Closing Date, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender and the denominator of


                                                                  -26-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 409 of 585


which is the amount of the Aggregate Commitments and (ii) thereafter, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the principal amount of the Loans of such Lender and the denominator of which is
the aggregate principal amount of the Loans of all Lenders.

         Propco I means Toys R Us Property Company I, LLC.

         Propco II means Toys R Us Property Company II, LLC.

         Propco Subsidiaries means Giraffe Junior Holdings, LLC, Propco I, Propco II and each Subsidiary of Propco I.

         Real Property means, collectively, all right, title and interest (including any leasehold, mineral or other estate) in and to
any and all parcels of or interests in real property owned, leased or operated by any Person, whether by lease, license or other
means, together with, in each case, all easements, hereditaments and appurtenances relating thereto, all buildings, structures,
parking areas and improvements and appurtenant fixtures and equipment, all general intangibles and contract rights and other
property and rights incidental to the ownership, lease or operation thereof.

         Register has the meaning specified in Section 10.06(c).

        Regulation U means Regulation U of the Board as from time to time in effect and all official rulings and interpretations
thereunder or thereof.

        Regulation X means Regulation X of the Board as from time to time in effect and all official rulings and interpretations
thereunder or thereof.

       Related Parties means, with respect to any Person, such Person’s Affiliates and the respective directors, officers,
employees, agents, trustees and advisors of such Person and of such Person’s Affiliates.

         Release has the meaning provided in Section 101(22) of CERCLA.

        Required Lenders means, as of any date of determination, Lenders holding more than 50% of the Loans and
Commitments outstanding on such date; provided that Loans held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

         Requirements of Law means, collectively, any and all requirements of any Governmental Authority including any and all
laws, judgments, orders, decrees, ordinances, rules, regulations, statutes or case law.

          Responsible Officer of any Person shall mean any executive officer or financial officer of such Person and any other
officer or similar official thereof with responsibility for the administration of the obligations of such Person in respect of this
Agreement and, solely for purposes of notices given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a written notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to a written agreement between the applicable Loan Party and the Administrative
Agent.

         Restricted Payment means any (a) dividend or other distribution (whether in cash, securities or other property) with
respect to any Equity Interests of a Loan Party or any of its


                                                                  -27-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                            Declaration of Scott A. Rader Page 410 of 585


Subsidiaries, (b) payment (whether in cash, securities or other property), including any sinking fund or similar deposit, on account
of the purchase, redemption, retirement, acquisition, cancellation or termination of any Equity Interests of any Loan Party or any of
its Subsidiaries or (c) payment on or in respect of any Indebtedness or other obligation of Holdings or any other Non-Delaware
Silo Entity, other than payments by the Borrower of professional fees and other expenses of administration of the Chapter 11
Cases that are allocable to the Non-Delaware Silo Entities; provided such payments are, pursuant to the Adequate Protection
Order, reimbursable by the applicable Non-Delaware Silo Entities and the claims in respect thereof are granted super-priority
administrative, claim status with respect to any Non-Delaware Silo Entity that is a Debtor, subject only to the Carve Out and
claims in respect of any new money debtor- -possession financing provided by non-Affiliates of Holdings (and any claims to
which such non-Affiliate financing is subject).

         Restructuring means the restructuring of the Loan Parties and their Subsidiaries to be implemented through the filing of
cases and confirmation of a Plan of Reorganization under Chapter 11 of the Bankruptcy Code.

          S&P means Standard & Poor’s Financial Services LLC or any successor thereto.

       SALITRU Transaction means that certain transaction to be entered into by the Borrower pursuant to which the
Borrower shall leases back the property of SALITRU Associates JV after the sale thereof.

         SEC means the Securities and Exchange Commission, or any Governmental Authority succeeding to any of its principal
functions.

          Secured Parties means collectively, (a) the Administrative Agent, (b) the Collateral Agent, (c) the Lenders and (d) with
respect to the Obligations under Section 10.04(b), the other Indemnitees; it being understood and agreed that such Indemnitees
shall be bound by the Intercreditor Agreements.

          Securities Act means the Securities Act of 1933, as amended.

        Security Agreement means the security agreement, substantially in the form of Exhibit E, dated as of the Closing Date,
among the Borrower, the Guarantors, and the Agents.

          Security Documents means the Bankruptcy Court Order, the Guarantee, the Security Agreement and each other
security agreement, mortgage, collateral assignment, intellectual property security agreement, pledge agreement or other document
or agreement delivered in accordance with applicable law to grant, or purport to grant, a security interest in any property as
collateral for the Obligations.

          SPC has the meaning assigned to such term in Section 10.06(g).

         Specified Indebtedness means (i) the ABL Facility; (ii) the obligations under the Indenture dated on or about September
22, among TRU Taj LLC and TRU Taj Finance, Inc., certain affiliates thereof and Wilmington Savings Fund Society, FSB, as
Trustee and Collateral Trustee, or any Indebtedness refinancing such Indebtedness (the Taj DIP Debt ); and (iii) any other
debtor- -possession financing facility of any Loan Party or its Subsidiaries approved in the Chapter 11 Cases with respect to
financing in an amount in excess of $10 million.

          Specified Intercompany Agreements means the contracts listed on Part II of Schedule 7.07, as in effect on the date
hereof.


                                                                -28-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 411 of 585


         Sponsors means Bain Capital (TRU) VIII, L.P., a Delaware limited partnership, Bain Capital (TRU) VIII-E, L.P., a
Delaware limited partnership, Bain Capital (TRU) VIII Coinvestment, L.P., a Delaware limited partnership, Bain Capital Integral
Investors, LLC, a Delaware limited liability company, and BCIP TCV, LLC, a Delaware limited liability company, Kohlberg
Kravis Roberts & Co., Toybox Holdings, LLC, Vornado Realty Trust and Vornado Truck, LLC, and their respective affiliates.

         Spot Rate has the meaning assigned to such term in Section 1.06.

         Store means any retail store (which includes any real property, fixtures, equipment, inventory and other property related
thereto) operated, or to be operated, by any Loan Party or a Subsidiary thereof.

          Subsidiary means, of a Person, a corporation, partnership, joint venture, limited liability company or other business
entity of which a majority of the shares of securities or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only by reason of the happening of a contingency) are
at the time beneficially owned, or the management of which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless the context otherwise requires, all references herein to a Subsidiary or to
 Subsidiaries shall refer to a Subsidiary or Subsidiaries of a Loan Party.

          Subsidiary Guarantors means, collectively, each existing and future direct and indirect Subsidiary of the Borrower that is
party to the Guarantee.

        Taxes means any and all current or future taxes, levies, imposts, duties, deductions, charges or withholdings imposed by
any Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

         Term Facility means the credit facility provided for under this Agreement.

         Term Priority Collateral shall have the meaning assigned to such term in the Intercreditor Agreement.

        Test Date means the last day of each fiscal month of the Borrower, commencing with the last day of the fiscal month
ending October 28, 2017.

          TRU Canada Loans loans from Toys R Us (Canada) Ltd./Toys R Us (Canada) Ltee to Borrower secured by the
Collateral on a pari passu basis with the Loans, which loans (i) shall have an interest rate comparable to the Loans, subject, as the
lender and the Borrower may reasonably agree, to adjustments for duration, PIK interest and other commercially reasonable
factors and shall not be subject to upfront, exit or similar fees or original issue discount and (ii) shall not include covenants more
restrictive in any respect than any covenant hereunder.

         Type means the character of a Loan as a Base Rate Loan or a Eurodollar Rate Loan.

         UCC means the Uniform Commercial Code as in effect from time to time (except as otherwise specified) in any
applicable state or jurisdiction.

         United States and U.S. mean the United States of America.

         Upfront Fee has the meaning assigned to such term in Section 2.07(c)).


                                                                 -29-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 412 of 585


         Voting Stock means, with respect to any Person, any class or classes of Equity Interests pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at least a majority of the board of directors of such
Person.

         Wachtell means Wachtell, Lipton, Rosen & Katz.

         Wayne means Wayne Real Estate Parent Company, LLC.

          Wayne Loans loans from Wayne to Borrower secured by the Collateral on a pari passu basis with the Loans for use by
the Borrower for its general corporate purposes, which loans (i) shall have an interest rate comparable to the Loans, subject, as
Wayne and the Borrower may reasonably agree, to adjustments for duration, PIK interest and other commercially reasonable
factors and shall not be subject to upfront, exit or similar fees or original issue discount and (ii) shall not include covenants more
restrictive in any respect than any covenant hereunder.

       Withdrawal Liability means liability to a Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.

         Write-Down and Conversion Powers means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU Bail-In Legislation Schedule.

        1.02 Other Interpretive Provisions. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

                 (a) The definitions of terms herein shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms. The words
 include, includes and including shall be deemed to be followed by the phrase without limitation. The word                  shall be
construed to have the same meaning and effect as the word shall. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any Charter Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein or in any other Loan Document), (ii) any reference
herein to any Person shall be construed to include such Person’s permitted successors and assigns, (iii) the words herein,
 hereof, hereto and hereunder, and words of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof, (iv) all references in a Loan Document to, Sections,
Exhibits and Schedules shall be construed to refer to Sections of, and Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (vi) the words asset and property shall be construed to
have the same meaning and effect and to refer to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (vii) all references to knowledge or awareness of any Loan Party or a Subsidiary
thereof means the actual knowledge of a Responsible Officer of a Loan Party or such Subsidiary after due inquiry and


                                                                -30-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                           Declaration of Scott A. Rader Page 413 of 585


(viii) all references to in the ordinary course of business of any Loan Party or a Subsidiary thereof means (x) in the ordinary
course of business of the Loan Party and/or such Subsidiary, as applicable or (y) generally consistent with the past or current
practice of the Loan Parties or any Subsidiary thereof. Any provision in this Agreement that requires the satisfaction (or
 reasonable satisfaction ) of the Administrative Agent and the Required Lenders in respect of any Bankruptcy Court Order,
certificate or other document, shall be deemed satisfied if Administrative Agent is satisfied therewith and the Required Lenders
shall not have indicated otherwise (after having been given a reasonable opportunity to review to the extent practicable) in writing
to the Administrative Agent.

                (b) In the computation of periods of time from a specified date to a later specified date, the word from means
 from and including, the words to and          each mean to but excluding, and the word through means to and including.

                  (c) Section headings herein and in the other Loan Documents are included for convenience of reference only and
shall not affect the interpretation of this Agreement or any other Loan Document.

         1.03 Accounting Terms. Except as otherwise expressly provided herein, all terms of an accounting or financial nature
shall be construed in accordance with GAAP, as in effect on the Closing Date. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan Document, and either the Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrower shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to such change in GAAP. It is understood and agreed
that any recharacterization of an accounting entry or term shall be permitted hereunder so long as the action relating to or
underlying the entry or item as so recharacterized would have been permitted if it had originally been characterized in such manner.

         1.04 Times of Day; Time for Payment and Performance. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as applicable). When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or performance required on (or before) a day which is not a
Business Day, the date of such payment (other than as described in the definition of Interest Period ) or performance shall extend
to the immediately succeeding Business Day, and such extension of time shall be reflected in computing interest or fees, as the
case may be.



                                                                -31-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 414 of 585


        1.05 Resolution of Drafting Ambiguities. The Borrower acknowledges and agrees that it was represented by
counsel in connection with the execution and delivery of the Loan Documents, that it and its counsel reviewed and participated in
the preparation and negotiation of the Loan Documents and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation of the Loan Documents.

         1.06 Currency Equivalents Generally. Any amount specified in this Agreement or any of the other Loan Documents
to be in Dollars shall also include the equivalent of such amount in any currency other than Dollars, such equivalent amount thereof
in the applicable currency to be determined by the Administrative Agent at such time on the basis of the Spot Rate (as defined
below) for the purchase of such currency with Dollars. For purposes of this Section 1.06, the Spot Rate for a currency means
the rate determined by the Administrative Agent to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by the Administrative Agent if the Person acting in
such capacity does not have as of the date of determination a spot buying rate for any such currency.

         1.07 Certifications; Provision of Information. All provisions of information, presentations, statements and
certifications to be made hereunder by a director, officer or other representative of a Loan Party or other Subsidiary shall be
made by such a Person in his or her capacity solely as an officer or a representative of such Loan Party or other Subsidiary, on
such Loan Party’s or such Subsidiary’s behalf and not in such Person’s individual capacity, and without personal liability.
Certifications; Compliance with Article VII In the event that any Lien, Investment, Indebtedness (whether at the time of
incurrence or upon application of all or a portion of the proceeds thereof), Asset Sale, Restricted Payment, Affiliate transaction,
restrictive agreement or prepayment of Indebtedness meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to the applicable Section in Article VII, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole discretion at such time.
THE COMMITMENTS AND BORROWING OF LOANS

        2.01 Commitment to Lend Loans.

                  (a) Subject to the terms and conditions set forth herein and in the Bankruptcy Court Order, each Lender
severally and not jointly agrees to make, on the applicable Credit Date, loans to the Borrowers in an aggregate amount not to
exceed such Lender’s Commitment. The Borrowers may request up to three (3) advances under the Commitments, of which (i)
the first shall be made on the Closing Date in an aggregate principal amount of $350,000,000 (the Initial Loan ) and (ii) the
second shall be in an aggregate principal amount of $50,000,000 or any multiple of $5,000,000 in excess thereof; provided, in no
event shall the aggregate amount of the Loans advanced hereunder exceed $450,000,000. Upon the making of the third Loan
hereunder,


                                                                -32-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 415 of 585


all remaining Commitments shall immediately and automatically terminate. Amounts borrowed under this Section 2.01 and
subsequently repaid or prepaid may not be reborrowed.

                  (b) Each Initial Lender hereby acknowledges and agrees that each Prepetition Term B-4 Lender shall be entitled
to participate in the Term Facility in an amount equal to such Prepetition Term B-4 Lender’s pro rata share of the aggregate
Commitments (determined on the basis of the principal amount of Prepetition B-4 Term Obligations held by such Prepetition Term
B-4 Lender as of a date to be determined by the Administrative Agent as compared to the principal amount of Prepetition B-4
Term Obligations held by all Prepetition Term B-4 Lenders as of such date). The Borrower, Administrative Agent and the Initial
Lenders agree to reasonably cooperate to effectuate such participation promptly following the Closing Date, including by
facilitating the assignment by the Initial Lenders and assumption by electing Prepetition Term B-4 Lenders, pursuant to a master
Assignment and Assumption substantially in the form of Exhibit C hereto and satisfactory to the Administrative Agent, of ratable
portions of (i) the Initial Loan, for a purchase price equal to par less the ratable portion of the Upfront Fee, and (ii) the remaining,
unfunded Commitments. For the avoidance of doubt, the Prepetition Term B-4 Lenders shall not be entitled to share in the
Backstop/Structuring Fee and shall not be entitled to purchase any portion of the Initial Loan unless they shall assume a ratable
portion of the remaining, unfunded Commitments. Interest and Commitment Fees accrued on the Initial Loan and the undrawn
Commitments from the Closing Date through and including the date of any assignment to a Prepetition Term B-4 Lender pursuant
to this paragraph shall be for the account and benefit of the applicable assigning Initial Lender.

        2.02 Borrowings, Conversions and Continuations of Loans.

                (a) The borrowing of Loans, each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable written notice to the Administrative Agent. Such notices
may be provided by a Borrowing or Conversion Notice; provided that each such notice (x) in respect of a Borrowing must be
received by no later than 3:00 p.m. on the date that is five (5) (or, in the case of the Initial Loans, the same Business Day of the
requested date of such Borrowing and (y) in respect of a continuation or conversion of Loans, must be received by no later than
3:00 p.m. on the date that is two (2) Business Days prior to the requested date of such conversion or continuation. Each
Borrowing or Conversion shall specify (i) in the case of a conversion or continuation, whether the Borrower is requesting a
conversion of Loans from one Type to the other or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
borrowing, conversion or continuation, as the case may be (which shall be a Business Day), (iii) the principal amount of Loans to
be borrowed, converted or continued and (iv) the Type of Loans to be borrowed or to which existing Loans are to be converted.
If the Borrower fails to specify a Type of Loan in a Borrowing or Conversion Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall be made as, or converted to, Base


                                                                 -33-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 416 of 585


Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.

                  (b) Following receipt of a Borrowing or Conversion Notice with respect to the initial borrowing of any Loan, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro Rata Share of such Loan. Subject to the
satisfaction or waiver of the conditions set forth in Sections 4.01 and 4.02, each Lender shall make the amount of its Loan
available (net, in the case of the Initial Loan, of fees owing pursuant to Section 2.07) to the Administrative Agent in Dollars in
immediately available funds at the Administrative Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Borrowing or Conversion Notice. Upon satisfaction of the applicable conditions set forth in Sections 4.01 and 4.02,
the Administrative Agent shall make all funds so received available to the Borrower in like funds as received by the Administrative
Agent by wire transfer of such funds in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

                (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurodollar Rate Loan unless the Borrower pays breakage costs incurred in connection with
such conversion and required to be paid pursuant to Section 3.05 of which it has been notified. During the existence of a Default,
no Loans may be converted to or continued as Eurodollar Rate Loans without the consent of the Required Lenders.

                (d) The Administrative Agent shall promptly notify the Borrower and the applicable Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and the Lenders of any change in the prime rate used in
determining the Base Rate promptly following the public announcement of such change.

        2.03 Prepayments.

                 (a) Optional. The Borrower may, upon notice to the Administrative Agent, pursuant to Section 2.03(g),
voluntarily prepay the Loans in whole or in part (and such prepayment shall be applied to any Type of Loan as directed by the
Borrower) at any time without premium or penalty (other than payment by the Borrower of a prepayment premium equal to 1.0%
of the principal amount of Loans prepaid); provided that (A) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1.0 million or a whole multiple of $1.0 million in excess thereof or, if less, the entire principal amount thereof then
outstanding; (B) any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, if less, the entire principal amount thereof then outstanding. Each such notice shall be in the form of Exhibit A-
2, shall be given in accordance with Section 2.03(g) and shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid; and (C) no prepayment premium shall be due in connection with a repayment of the Loans as a result of the
occurrence of the Maturity Date (as defined in clauses (i)-(iv), but not clauses (v) or (vi), thereof). The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the amount of such Lender’s Pro Rata Share of such


                                                                 -34-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 417 of 585


prepayment. If such notice is given by the Borrower, the Borrower shall be committed to make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by any additional amounts required pursuant to Section 3.05.

                 (b) Asset Sales. Following the receipt of any Net Cash Proceeds of any Asset Sale after the Closing Date, (x) at
the option of the Borrower pursuant to a written notice of reinvestment delivered to the Administrative Agent, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in assets useful for its business within 90 days following receipt of such Net
Cash Proceeds; provided that (1) if the assets subject to such Asset Sale constituted Term Priority Collateral, such reinvestment
may not be made in assets other than non-current assets constituting Term Priority Collateral (2) if an Event of Default shall have
occurred and be continuing, the Borrower shall not be permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of Default existed or was continuing), and (3) if the
assets subject to such Asset Sale constituted Geoffrey Collateral, such reinvestment may only be in assets constituting Geoffrey
Collateral and ((y) other than the Net Cash Proceeds of ABL Priority Collateral, to the extent applied as required by the ABL
Credit Agreement or the Intercreditor Agreement, or to repay obligations under the ABL Credit Agreement (provided that Net
Cash Proceeds of ABL Priority Collateral other than Inventory shall be subject to this clause (y) to the extent not prohibited under
the ABL Credit Agreement), (A) any Net Cash Proceeds not reinvested shall be applied to the prepayment of the Loans on a
ratable basis within five (5) Business Days, and (B) any remaining Net Cash Proceeds from such Asset Sale on the last day of
such 90-day period specified in clause (x) shall be applied to the prepayment of the Loans on a ratable basis.

                          Notwithstanding the foregoing, no such prepayment shall be required under this Section 2.03(b) with
respect to (A) Extraordinary Receipts; and (B) Net Cash Proceeds from an Asset Sale by (1) a Foreign Subsidiary of the
Borrower except to the extent that any such proceeds are repatriated to the United States (such amount to be net of an amount
equal to the additional taxes of Holdings, the Borrower or its Subsidiaries that would be payable or reserved against as a result of
such repatriation, as reasonably determined by the Borrower in consultation with the Administrative Agent), which the Loan
Parties will use commercially reasonable efforts to cause to occur as soon as possible without causing adverse tax consequences
or (2) Geoffrey International LLC unless and to the extent that such proceeds are dividended, loaned or otherwise transferred to a
Loan Party.

                (c) Debt Issuance or Disqualified Capital Stock Issuance. Promptly following the receipt of any Net Cash
Proceeds of any Debt Issuance after the Closing Date or any issuance by any Loan Party of Disqualified Capital Stock after the
Closing Date, the Borrower shall apply 100% of such Net Cash Proceeds to the ratable repayment of Loans.

                 (d) Extraordinary Receipts. Promptly following the receipt of any Net Cash Proceeds from any Extraordinary
Receipts, at the option of the Borrower, the Borrower may reinvest all or any portion of such Net Cash Proceeds to repair,
replace, refurbish or restore any property in respect of which such Net Cash Proceeds were paid or to reinvest in other fixed or
capital assets (provided that (1) if such Extraordinary Receipts are in respect of Real Property, such reinvestment may not be
made in assets other than Real Property; and (2) if such Extraordinary Receipts are in respect of Term Priority Collateral, such
reinvestment may not be made in assets other than assets will, upon such reinvestment become Term Priority Collateral within (x)
six (6) months following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a legally binding commitment to
reinvest such Net Cash Proceeds within six (6)


                                                               -35-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 418 of 585


months following receipt thereof, within 90 days of the date of such legally binding commitment; provided that (i) if an Event of
Default shall have occurred and be continuing, the Borrower shall not be permitted to make any such reinvestments (other than
pursuant to a legally binding commitment that the Borrower entered into at a time when no Event of Default existed or was
continuing) and (ii) if any Net Cash Proceeds cannot be so reinvested during the periods described above, an amount equal to any
such Net Cash Proceeds shall be applied on the last day of such period to the ratable prepayment of the Loans.

                 (e) On the date of receipt by the Borrower or any of its Subsidiaries of cash proceeds from a capital contribution
to, or the issuance of any Equity Interests of, the Borrower or any of its Subsidiaries (other than issuances of Equity Interests by a
Subsidiary to the Borrower and capital contributions by the Borrower to a Subsidiary), the Borrower shall prepay an aggregate
principal amount of the Loans equal to 100% of such Net Cash Proceeds received therefrom no later than five Business Days
following receipt thereof by such Person.

                (f) [Reserved].

                 (g) Notice of Prepayment. The Borrower shall notify the Administrative Agent by written notice of any voluntary
prepayment hereunder (i) in the case of prepayment of a Eurodollar Rate Loan, not later than 12:00 noon, two Business Days
before the date of prepayment and (ii) in the case of prepayment of a Base Rate Loan, not later than 12:00 noon, one Business
Day before the date of prepayment. Each such notice shall be in the form of Exhibit A-2 and shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each notice of voluntary prepayment shall be revocable;
provided that, within 5 Business Days of receiving a written demand for such reimbursement which sets forth the calculation of
breakage costs incurred and payable pursuant to Section 3.05 in reasonable detail, the Borrower shall reimburse the Lenders for
such breakage costs associated with the revocation of any notice of prepayment. Each mandatory prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing and otherwise in accordance with this Section 2.03. Each
optional prepayment of a Borrowing shall be applied among the Types of Borrowings as directed by the Borrower and otherwise
in accordance with this Section 2.03. Prepayments shall be accompanied by accrued interest as required by Section 2.06.

        2.04 Termination of Commitments. The Commitments of each Lender shall automatically be reduced on each Credit
Date (to the extent of the borrowing of the Loans on such date) and shall otherwise expire in full on the earlier to occur of (I) the
date the third Loan is made hereunder (after giving effect to the funding thereof) and (II) 30 days prior to the Maturity Date
pursuant to clause (i) of the definition thereof.

        2.05 Repayment of Loans. Upon the Maturity Date or earlier, if otherwise required by the terms hereof, (i) the
Borrower shall repay to the Administrative Agent for the ratable account of the Lenders, the aggregate outstanding principal
amount of the Loans and all accrued but unpaid interest thereon (together with any fees and expenses earned, due and payable
therewith, including without limitation, any such fees or expenses earned, due and payable under Section 2.07, Section 10.04 and
Section 10.05), and (ii) the Administrative Agent shall apply such funds to repay each Lender in the amount of such Lender’s
ratable portion of the remaining amount (based on such Lender’s Pro Rata Share in respect of the Term Facility.


                                                                -36-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 419 of 585


        2.06 Interest.

                 (a) Subject to the provisions of subsection (b) below, each Loan that is a (i) Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base Rate plus the Applicable Rate.

                (b) Notwithstanding the foregoing, if any principal of or interest on any Loan or any fee or other amount payable
by the Borrower hereunder is not paid when due (without regard to any applicable grace periods), whether at stated maturity,
upon acceleration or otherwise, such overdue amount shall, to the extent permitted by applicable law, bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue principal or interest on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in Section 2.06(a) or (ii) in the case of any other overdue amount, 2% plus the rate
applicable to Base Rate Loans as provided in Section 2.06(a) (in either case, the Default Rate ).

                 (c) Interest on each Loan shall be due and payable in arrears on each Interest Payment Date applicable thereto;
provided that (i) interest accrued pursuant to Section 2.06(b) shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any Eurodollar Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the effective date of such conversion. Interest
hereunder shall be due and payable in accordance with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

        2.07 Fees.

               (a) Administrative Agent Fee. The Borrower shall pay to the Administrative Agent for its own account fees in the
amounts and at the times set forth in the Fee Letter.

                (b) Commitment Fee. The Borrower shall pay to the Administrative Agent for the ratable benefit of the Lenders
an undrawn line fee in an amount equal to 2.0% per annum of the aggregate amount of the undrawn Commitments, as in effect
from time to time. Such fee shall be payable in arrears on each Interest Payment Date.

                 (c) Upfront Fee. The Borrower shall pay to the Administrative Agent for the account of each Initial Lender an
upfront fee in an amount equal to 1.0% of the Commitment of such Lender immediately prior to the making of the Initial Loans on
the Closing Date (the Upfront Fee ). The Borrower and each Lender agree that on the Closing Date, the Lenders shall fund the
Initial Loan in the principal amount of $350,000,000 net of (i) the entirety of such fee and (ii) the Backstop/Structuring Fee,
notwithstanding that the full amount of the Commitment shall not have been drawn as of the Closing Date. Such fees shall be
earned, due and payable on the Closing Date.

                (d) Backstop/Structuring Fee. The Borrower shall pay to the Administrative Agent for the account of each Initial
Lender, in consideration of arranging and committing to


                                                               -37-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 420 of 585


fund its portion of the entirety of the Term Facility, a backstop/structuring fee in an amount equal to 3.25% of the Commitment of
such Lender immediately prior to the making of the Initial Loans on the Closing Date (the Backstop/Structuring Fee ). Such fee
shall be earned, due and payable on the Closing Date.

         2.08 Computation of Interest and Fees. All computations of interest for Base Rate Loans including Base Rate Loans
(determined by reference to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than if computed on the basis of a 365-day year). Interest
shall accrue on each Loan for the day on which the Loan is made or continued or converted from a Loan of another Type, and
shall not accrue on a Loan, or any portion thereof, for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section 2.10(a), bear interest for one day. Any change in the
interest rate in a Loan resulting from a change in the Base Rate or the Eurodollar Reserve Percentage shall become effective as of
the opening of business on the day on which such change becomes effective. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all purposes, absent manifest error.

        2.09 Evidence of Indebtedness.

                (a) The Loans, and the principal and interest due with respect thereto, made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

                 (b) Upon the request of any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.


                                                                -38-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 421 of 585


        2.10 Payments Generally; Administrative Agent’s Clawback.

                 (a) General. All payments to be made by the Borrower shall be made without condition or deduction for any
counterclaim or setoff. Except as otherwise expressly provided herein, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be reflected in computing interest or fees, as the case may be.

                 (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then each of the applicable Lender and the Borrower agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the Borrower to but excluding the date of payment to the
Administrative Agent at (A) in the case of a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to Loans of the Type comprising such Borrowing. If
the Borrower and such Lender shall pay such interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such interest paid by the Borrower for such period.
such Lender pays its share of the applicable Borrowing to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the Administrative Agent.

                         (i) Payments by the Borrower; Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any payment is due to the Administrative Agent for the
account of the Lenders hereunder that the Borrower will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders the amount due. In such event, if the Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at


                                                                -39-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 422 of 585


the greater of the Federal Funds Rate and a rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

        A notice of the Administrative Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

                 (c) Failure to Satisfy Conditions Precedent. If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of this Section 2.10, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to the Loans set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

                (d) Obligations of Lenders Several. The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve any other Lender of its corresponding obligation
to do so on such date, and no Lender shall be responsible for the failure of any other Lender to so make its Loan or to make its
payment under Section 10.04(c).

                 (e) Funding Source. Nothing herein shall be deemed to obligate any Lender to obtain the funds for any Loan in
any particular place or manner or to constitute a representation by any Lender that it has obtained or will obtain the funds for any
Loan in any particular place or manner.

                 (f) Insufficient Funds. If at any time insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of Loans then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of Loans then due to such parties.

        2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of the Loans made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans and accrued interest thereon greater than its Pro Rata
Share thereof as provided herein, then the Lender receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments shall be shared by the Lenders ratably in accordance
with their respective Pro Rata Share; provided that:

                       (i) if any such participations are purchased and all or any portion of the payment giving rise thereto is
        recovered, such participations shall be rescinded and the purchase price restored to the extent of such recovery, without
        interest;

                            the provisions of this section shall not be construed to apply to (x) any payment made by the
        Borrower pursuant to and in accordance with the express terms of this Agreement or (y) any payment obtained by a
        Lender as consideration for the assignment of or sale of a participation in any of its Loans to any assignee or participant,


                                                                 -40-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 423 of 585


        other than to the Borrower or any Subsidiary thereof (as to which, subject to clause (iii) below, the provisions of this
        section shall apply); and

                             the provisions of this section shall not apply to any assignment made pursuant to, and in accordance
        with, Section 10.06(b).

         Subject to the provisions of Section 10.06(d), each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

        2.12 [Reserved].

        2.13 Defaulting Lenders.

                (a) Waivers and Amendments. Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no longer a Defaulting Lender, to the extent permitted
by applicable Law, such Defaulting Lender’s right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in Section 10.01.

                 (b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject to any conditions set forth therein, that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held pro rata by the Lenders in accordance with
the Commitments, whereupon such Lender will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of the Borrowers while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

                                                   ARTICLE III
                                    TAXES, YIELD PROTECTION AND ILLEGALITY

        3.01 Taxes.

               (a) Payments Free of Taxes. Unless required by applicable Law (as determined in good faith by the applicable
withholding agent), any and all payments by or on


                                                                -41-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 424 of 585


account of any obligation of the Loan Parties hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes; provided, however, that if the applicable withholding agent shall be required by
applicable Law to deduct, or an Agent or a Lender shall be required to remit, any Taxes from such payments, then (i) in the case
of Indemnified Taxes or Other Taxes, the sum payable by the applicable Loan Party shall be increased as necessary so that after
all required deductions or remittances for such Taxes (including deductions applicable to additional sums payable under this
Section 3.01) have been made, the Administrative Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or remittances been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.

               (b) Payment of Other Taxes by the Loan Parties. In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

                  (c) Indemnification by the Borrower. The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to any payment by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Subject to and without limiting the preceding sentence, if the Borrower
reasonably believes that such Taxes were not correctly or legally asserted, each Lender will use reasonable efforts to cooperate
with the Borrower to obtain a refund of such taxes so long as such efforts would not, in the sole determination of such Lender,
result in any additional costs, expenses or risks or be otherwise disadvantageous to it; provided, further, that the Borrower shall
not be required to compensate any Lender pursuant to this Section 3.01 for any amounts incurred in any fiscal year for which such
Lender is claiming compensation if such Lender does not furnish notice of such claim within six months from the end of such fiscal
year; provided, further, that if the circumstances giving rise to such claim have a retroactive effect (e.g., in connection with the
audit of a prior tax year), then the beginning of such six-month period shall be extended to include such period of retroactive
effect. A certificate as to the amount of such payment or liability delivered to the Borrower by a Lender or by the Administrative
Agent on its own behalf or on behalf of any Lender, setting forth in reasonable detail the manner in which such amount was
determined, shall be conclusive absent manifest error.


                                                               -42-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 425 of 585


                  (d) Evidence of Payments. As soon as practicable after any payment of Indemnified Taxes or Other Taxes by a
Loan Party to a Governmental Authority, the Borrower shall deliver to the Administrative Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

                 (e) Status of Lenders. (i) Each Lender shall, at such times as are reasonably requested by the Borrower or the
Administrative Agent, provide the Borrower and the Administrative Agent with any documentation prescribed by Law, or
reasonably requested by the Borrower or the Administrative Agent, certifying as to any applicable entitlement of such Lender to
an exemption from, or reduction in, any withholding Tax (including backup withholding) or with respect to information reporting
requirements with respect to any payments to be made to such Lender under the Loan Documents. Each such Lender shall,
whenever a lapse in time or change in circumstances renders such documentation expired, obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated or other appropriate documentation (including
any new documentation reasonably requested by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so.

                            Without limiting the generality of the foregoing:

                                  (A) Each Lender that is a United States person (as defined in Section 7701(a)(30) of the Code)
                shall deliver to the Borrower and the Administrative Agent on or before the date on which it becomes a party to
                this Agreement two properly completed and duly signed original copies of Internal Revenue Service Form W-9
                (or any successor form) certifying that such Lender is exempt from U.S. federal backup withholding.

                                (B) Each Foreign Lender shall deliver to the Borrower and the Administrative Agent on or
                before the date on which it becomes a party to this Agreement (and from time to time thereafter when required by
                Law or upon the reasonable request of the Borrower or the Administrative Agent) whichever of the following is
                applicable:

                                      (1) two duly completed copies of Internal Revenue Service Form W-8BEN or Internal
                        Revenue Service Form W-8BEN-E, as applicable (or any successor forms),

                                       (2) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
                        successor forms),

                                       (3) in the case of a Lender claiming the benefits of the exemption for portfolio interest
                        under Section 881(c) of the Code, (x) a certificate, in substantially the form of Exhibit G (any such
                        certificate a


                                                                -43-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 426 of 585


                         United States Tax Compliance Certificate ), or any other form approved by the Administrative Agent, to
                        the effect that such Lender is not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code,
                        (B) a 10 percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the Code,
                        or (C) a controlled foreign corporation described in Section 881(c)(3)(C) of the Code, and that no
                        payments in connection with the Loan Documents are effectively connected with such Lender’s conduct
                        of a U.S. trade or business and (y) two duly completed copies of Internal Revenue Service Form W-
                        8BEN or Internal Revenue Service Form W-8BEN-E, as applicable (or any successor forms),

                                         (4) to the extent a Lender is not the beneficial owner (for example, where the Lender is a
                        partnership, or is a Lender that has granted a participation), Internal Revenue Service Form W-8IMY (or
                        any successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, United
                        States Tax Compliance Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
                        required information from each beneficial owner, as applicable (provided that, if the Lender is a
                        partnership (and not a participating Lender) and one or more beneficial owners are claiming the portfolio
                        interest exemption, the United States Tax Compliance Certificate shall be provided by such Lender on
                        behalf of such beneficial owner(s)), or

                                        (5) any other form prescribed by applicable requirements of U.S. federal income tax
                        Law as a basis for claiming exemption from or a reduction in U.S. federal withholding tax duly completed
                        together with such supplementary documentation as may be prescribed by applicable Requirements of
                        Law to permit the Borrower and the Administrative Agent to determine the withholding or deduction
                        required to be made (including, in the case of any Lender claiming exemption from withholding under
                        FATCA, any documentation required to comply with such exemption); provided that, the completion,
                        execution and submission of such form or documentation (other than in the case of a Lender claiming
                        exemption from withholding under FATCA) shall not be required if in the Lender’s reasonable judgment
                        such completion, execution or submission would subject such Lender to any material unreimbursed cost
                        or expense or would materially prejudice the legal or commercial position of such Lender.

         Notwithstanding any other provision of this clause (e), a Lender shall not be required to deliver any form that such Lender
is not legally eligible to deliver.

                (f) Should a Lender become subject to Taxes because of its failure to deliver a form required hereunder
(including any documentation necessary to prevent withholding under FATCA), the Loan Parties shall, at such Lender’s expense,
take such steps as such Lender shall reasonably request to assist such Lender to recover such Taxes.

                 (g) If any Loan Party shall be required pursuant to this Section 3.01 to pay any additional amount to, or to
indemnify, any Agent or Lender to the extent that such Agent or Lender becomes subject to Taxes subsequent to the Closing
Date (or, if applicable, subsequent to the date such Person becomes a party to this Agreement) as a result of any change in the


                                                               -44-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 427 of 585


circumstances of such Agent or Lender (other than a change in Applicable Law), including without limitation a change in the
residence, place of incorporation, principal place of business of such Agent or Lender or a change in the branch or Lending Office
of such Agent or Lender, as the case may be, such Agent or Lender shall use reasonable efforts to avoid or minimize any amounts
which might otherwise be payable pursuant to this Section 3.01; provided, however, that such efforts shall not include the taking
of any actions by such Agent or Lender that would result in any tax, costs or other expense to such Agent or Lender (other than a
tax, cost or other expense for which such Agent or Lender shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in the reasonable opinion of such Agent or Lender
have an adverse effect upon its business, operations or financial condition or otherwise be disadvantageous to such Agent or
Lender.

                (h) If any Lender or Agent reasonably determines that it has actually and finally realized, by reason of a refund,
deduction or credit of any Indemnified Taxes or Other Taxes as to which it has been paid or reimbursed by the Loan Parties
pursuant to subsection (a) or (c) above in respect of payments under the Loan Documents, a current monetary benefit that it
would otherwise not have obtained and that would result in the total payments under this Section 3.01 exceeding the amount
needed to make such Lender or Agent whole, such Lender or Agent shall pay to the Borrower, with reasonable promptness
following the date upon which it actually realizes such benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, in each case net of all out-of-pocket expenses (including Taxes) incurred in securing such refund,
deduction or credit and without interest (other than any interest paid by the relevant taxing authority with respect to such refund
net of any Taxes payable by any Lender or Agent on such interest).

                (i) If a payment made to the Administrative Agent or any Lender under any Loan Document would be subject to
withholding under FATCA if such Administrative Agent or Lender were to fail to comply with the information reporting
requirements of FATCA, such Administrative Agent or Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by FATCA and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine Lenders’ compliance under FATCA (or to determine the amount, if any, to deduct and withhold from
such payment). Solely for purposes of this paragraph, FATCA shall include any amendments made to FATCA after the date of
this Agreement.

                 (j) The Administrative Agent shall deliver to the Borrower on or before the date on which it becomes a party to
this Agreement two properly completed and duly signed original copies of Internal Revenue Service Form W-9 (or any successor
form) certifying that such Administrative Agent is exempt from U.S. federal backup withholding.

        3.02 Change in Legality.

                 (a) Notwithstanding anything to the contrary contained elsewhere in this Agreement, if any Change in Law
occurring after the Closing Date shall make it unlawful for a Lender to make or maintain a Eurodollar Rate Loan or to give effect
to its obligations as contemplated hereby with respect to a Eurodollar Rate Loan, then, by written notice to the Borrower, such
Lender may (x) declare that Eurodollar Rate Loans will not thereafter be made by such Lender hereunder, whereupon any request
by the Borrower for a Eurodollar Rate Loan


                                                                -45-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 428 of 585


shall, unless withdrawn, as to such Lender only, be deemed a request for a Base Rate Loan unless such declaration shall be
subsequently withdrawn; and (y) require that all outstanding Eurodollar Rate Loans made by such Lender be converted to Base
Rate Loans, in which event all such Eurodollar Rate Loans shall be automatically converted to Base Rate Loans as of the effective
date of such notice as provided in Section 2.02. In the event any Lender shall exercise its rights hereunder, all payments and
prepayments of principal which would otherwise have been applied to repay the Eurodollar Rate Loans that would have been
made by such Lender or the converted Eurodollar Rate Loans of such Lender shall instead be applied to repay the Base Rate
Loans made by such Lender in lieu of, or resulting from the conversion of, such Eurodollar Rate Loans.

                  (b) For purposes of this Section 3.02, a notice to the Borrower pursuant to Section 3.02(a) above shall be
effective, if lawful, and if any Eurodollar Rate Loans shall then be outstanding, on the last day of the then-current Interest Period;
and otherwise such notice shall be effective on the date of receipt by the Borrower.

       3.03 Alternate Rate of Interest for Loans. If, prior to the commencement of any Interest Period for a Eurodollar
Rate Loan, the Administrative Agent:

                (a) reasonably determines (which determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate (in accordance with the terms of the definitions thereof) for
such Interest Period; or

                  (b) is advised by the Required Lenders that the Eurodollar Rate for such Interest Period will not adequately and
fairly reflect the cost to such Required Lenders of making or maintaining their Loans included in such Borrowing for such Interest
Period; then the Administrative Agent shall give notice thereof to the Borrower and the Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies the Borrower and the applicable Lenders that the
circumstances giving rise to such notice no longer exist (which notice the Administrative Agent shall deliver promptly upon
obtaining knowledge of the same), (i) any Borrowing or Conversion Notice that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Loan shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Rate Loan, such Borrowing shall be made as a Borrowing of Base Rate Loans unless withdrawn by the Borrower.

        3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

                (a) Increased Costs Generally. If any Change in Law shall:

                        (i) impose, modify or deem applicable any reserve, special deposit or similar requirement against assets
        of, deposits with or for the account of, or credit extended by, any Lender (except any reserve requirement reflected in the
        Eurodollar Rate); or


                                                                 -46-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 429 of 585


                               impose on any Lender or the London interbank market any other condition affecting Eurodollar Rate
        Loans made by such Lender; and the result of any of the foregoing shall be to increase the cost in any material amount in
        excess of that incurred by similarly situated lenders to such Lender of making or maintaining any Eurodollar Rate Loan or
        to reduce the amount in any material respect of any sum received or receivable by such Lender hereunder (whether of
        principal, interest or otherwise), then the Borrower will pay to such Lender such additional amount or amounts as will
        compensate such Lender for such additional costs incurred or reduction suffered.

               (b) Capital Requirements. If any Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the Loans made by such Lender to a level below that
which such Lender or such Lender’s holding company would have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with respect to capital adequacy) then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

                  (c) Certificates for Reimbursement. A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified in paragraph (a) or (b) of this Section 3.04 and
setting forth in reasonable detail the manner in which such amount or amounts were determined shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) Business Days after receipt thereof.

                 (d) Delay in Requests. Failure or delay on the part of any Lender to demand compensation pursuant to the
foregoing provisions of this Section 3.04, or Section 3.02 shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a Lender pursuant to the foregoing provisions of
this Section 3.04, or Section 3.02 for any increased costs or reductions (or other compensation provided in such Sections)
incurred more than 90 days prior to the date that such Lender notifies the Borrower of the Change in Law or other applicable
circumstance giving rise to such increased costs or reductions and of such Lender’s intention to claim compensation therefore and
provided, further, that if the Change in Law or other applicable circumstance giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to include the period of retroactive effect thereof.

        3.05 Compensation for Losses. The Borrower shall promptly reimburse any Lender for any loss, cost or expense
incurred by it in the reemployment of funds resulting from:

                 (a) any continuation, conversion, payment or prepayment of any Eurodollar Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
or


                                                               -47-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 430 of 585


                (b) any failure by the Borrower (for a reason other than the failure of such Lender to make a Loan or the failure
of the Lender to deliver any notice pursuant to Section 3.02, 3.03 or 3.04) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower.

         Such loss shall be the amount as reasonably determined by such Lender as the excess, if any, of (A) the amount of interest
which would have accrued to such Lender on the amount so paid, not prepaid or not borrowed at a rate of interest equal to the
Eurodollar Rate for such Loan (but specifically excluding any Applicable Rate) for the period from the date of such payment or
failure to borrow or failure to prepay to the last day (x) in the case of a payment or refinancing of a Eurodollar Rate Loan with
Base Rate Loans other than on the last day of the Interest Period for such Loan or the failure to prepay a Eurodollar Rate Loan,
of the then current Interest Period for such Loan or (y) in the case of such failure to borrow, of the Interest Period for such
Eurodollar Rate Loan which would have commenced on the date of such failure to borrow, over (B) in the case of a Eurodollar
Rate Loan, the amount of interest which would have accrued to such Lender on such amount by placing such amount on deposit
for a comparable period with leading banks in the London interbank market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to this Section 3.05 and the manner in which such
amount was determined shall be delivered to the Borrower (with a copy to the Administrative Agent). The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business Days after receipt thereof.

        3.06 Mitigation Obligations; Replacement of Lenders.

                 (a) Designation of Different Lending Office. If any Lender requests compensation under Section 3.04 or cannot
make Loans under Section 3.02, or if the Borrower is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates if, in the reasonable judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense. The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment; provided, however, that the Borrower shall not be liable for
such costs and expenses of a Lender requesting compensation if (i) such Lender becomes a party to this Agreement on a date
after the Closing Date and (ii) the relevant Change in Law occurs on a date prior to the date such Lender becomes a party hereto.

                (b) Replacement of Lenders. If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section 10.13.

       3.07 Survival. Each Party’s obligations under this Article III shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the


                                                                 -48-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 431 of 585


replacement of, a Lender, the termination of the Aggregate Commitments and repayment, satisfaction or discharge of all other
Obligations hereunder.

                                                   ARTICLE IV
                                         CONDITIONS PRECEDENT TO LOANS

         4.01 Conditions Precedent to Closing Date. This Agreement shall become effective as of the Business Day of and,
subject to, the satisfaction, or waiver by the Required Lenders in accordance with this Agreement of the following conditions:

               (a) The Administrative Agent shall have received the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each, if applicable, properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates of government officials, a recent date before the
Closing Date):

                      (i) executed counterparts of this Agreement (including the Exhibits and Schedules thereto) and each
        other Loan Document;

                             a Note executed by the Borrower in favor of each Lender requesting a Note;

                              such customary certificates of resolutions or other action, incumbency certificates and/or other
        certificates of Responsible Officers of each Loan Party as the Administrative Agent may reasonably require evidencing the
        identity, authority and capacity of each Responsible Officer thereof authorized to act as a Responsible Officer in
        connection with this Agreement and the other Loan Documents to which such Loan Party is a party;

                        (iv) such documents and certifications as the Administrative Agent may reasonably require to evidence
        that each Loan Party is duly organized or formed;

                         (v) a certificate signed by a Responsible Officer of the Borrower on behalf of the Borrower certifying(A)
        that the conditions specified in Sections 4.02(f) and 4.02(g) have been satisfied and (B) that there has been no Material
        Adverse Effect since the Petition Date;

                        (vi) a customary opinion of counsel to the Loan Parties.

                 (b) The Chapter 11 Cases shall have been commenced in the Bankruptcy Court and all of the First and Second
Day Orders and all related pleadings to be entered at the time of commencement of the Chapter 11 Cases or shortly thereafter
shall be in form and substance consistent with the Budget in all material respects and otherwise reasonably satisfactory to the
Required Lenders.

                (c) The Interim Bankruptcy Court Order shall have been entered by the Bankruptcy Court within five (5) days of
the Petition Date and the Administrative Agent shall have received a true and complete copy of such order, and such order shall
be in the form of


                                                               -49-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                           Declaration of Scott A. Rader Page 432 of 585


Exhibit H hereto, be in full force and effect and shall not have been reversed, modified, amended, stayed or vacated absent prior
written consent of the Administrative Agent and the Required Lenders.

                 (d) All orders entered by the Bankruptcy Court pertaining to cash management ( Cash Management Orders )
and adequate protection ( Adequate Protection Orders ) and all other motions and documents filed or to be filed with, and
submitted to, the Bankruptcy Court in connection therewith, shall be in form and substance reasonably satisfactory to the
Required Lenders (and with respect to any provisions that affect the rights or duties of the Administrative Agent, the
Administrative Agent) and include provisions reasonably satisfactory to the Administrative Agent with respect to (i) the super-
priority, secured status (junior to the Liens and claims of any third-party debtor- -possession financing creditor) of advances by
the Loan Parties to or on behalf of their Debtor Affiliates (including through payment of professional fees and other administrative
expenses of the Debtors) and of any overdue amounts owing by such Debtor Affiliates pursuant to the Specified Intercompany
Agreements, and (ii) the advance to the Borrower as a super-priority administrative claim (junior to the claims of any third-party
debtor- -possession financing creditor), rather than distribution, of all amounts received by Geoffrey International, LLC or
Geoffrey, LLC following the Petition Date and made available to the Borrower.

                (e) No trustee, examiner or receiver shall have been appointed or designated with respect to the Loan Parties’
business, properties or assets and no motion shall be pending seeking any such relief or seeking any other relief in the Bankruptcy
Court to exercise control over any Collateral.

                (f) The Adequate Protection Orders shall have been entered by the Bankruptcy Court.

                (g) The Administrative Agent shall have received UCC, tax and judgment lien searches and other appropriate
evidence, in form and substance reasonably satisfactory to the Administrative Agent.

                 (h) The Administrative Agent, for its benefit and the benefit of each other Secured Party, shall have been granted
a perfected lien on the Collateral by the Bankruptcy Court Orders on the terms and conditions set forth herein and in the other
Loan Documents.

              (i) The Administrative Agent shall have received appropriate UCC-1 financing statements for filing under the
UCC of each jurisdiction of organization of each Loan Party.

               (j) The ABL Facility Documentation shall be in form and substance reasonably satisfactory to the Required
Lenders and the Closing Date thereunder shall have occurred substantially contemporaneously with the Closing Date hereunder.


                                                                -50-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 433 of 585


                (k) The Administrative Agent shall have received (i) the Budget and (ii) a cash flow forecast for the 13-week
period ending after the Closing Date dated as of a date not more than 3 Business Days prior to the Closing Date.

                 (l) The Borrower shall have paid to the Administrative Agent and Lenders the fees and expenses then earned,
due and payable under the Loan Documents (including, without limitation, the fees and expenses of Houlihan, BRG and Wachtell)
subject to and in accordance with the Bankruptcy Court Orders.

              (m) The Administrative Agent shall have received executed counterparts of this Agreement and the other Loan
Documents executed by each party hereto and thereto, each of which shall be in form and substance reasonably satisfactory to the
Required Lenders.

        4.02 Conditions of Loans. The obligation of each Lender to make Loans on each Credit Date (including the Closing
Date) is subject to satisfaction (or waiver) of the following further conditions precedent:

                  (a) With respect to any Loan that is made after the Closing Date, the Final Bankruptcy Court Order shall have
been entered by the Bankruptcy Court, and (i) the Administrative Agent shall have received a true and complete copy of such
order, (ii) such order shall be in form and substance satisfactory to the Required Lenders (and with respect to any provisions that
affect the rights or duties of the Administrative Agent, the Administrative Agent) in their sole discretion and (iii) such order shall be
in full force and effect and shall not have been reversed, modified, amended, stayed or vacated absent the prior written consent of
the Required Lenders (and with respect to amendments, modifications or supplements that affect the rights or duties of the
Administrative Agent, the Administrative Agent).

               (b) The Borrower shall have delivered to the Administrative Agent a duly executed and completed Borrowing
Notice not fewer than five (5) Business Days prior to the proposed date for the Loan (or, in the case of the Initial Loan, the
Business Day thereof).

                (c) The Interim Bankruptcy Court Order or, in the case of any Loan other than the Initial Loan, the Final
Bankruptcy Court Order, and the Adequate Protection Order, shall be in full force and effect and shall not (in whole or in part)
have been enjoined temporarily, preliminarily or permanently, reversed, modified, amended, stayed, vacated, appealed or subject
to a stay pending appeal or otherwise challenged or subject to any challenge.

               (d) The Loan Parties shall be in compliance in all material respects with the Interim Bankruptcy Court Order or
the Final Bankruptcy Court Order, as the case may be.

                (e) The Loan Parties shall be in compliance in all material respects with each Cash Management Order.

                 (f) The representations and warranties of the Loan Parties contained in Article V or any other Loan Document,
or which are contained in any document furnished at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the Credit Date as though made on such date; provided that to the extent that such
representations and warranties specifically refer to an earlier date, then such representations and warranties shall be true and
correct in all material respects as of such earlier date.


                                                                  -51-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 434 of 585


               (g) As of the applicable Credit Date, no Default or Event of Default exists or would result from the making of
such Loan and the application of the proceeds thereof.

                                                   ARTICLE V
                                         REPRESENTATIONS AND WARRANTIES

         In order to induce the Lenders to enter into this Agreement and to make the Loans to be made hereby, each Loan Party
represents and warrants to each Lender on the date hereof and on each Credit Date that the following statements are true and
correct:

         5.01 Organization; Powers. Each Loan Party is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and, subject to the entry and the terms of the Bankruptcy Court Order and other orders of the
Bankruptcy Court, as applicable, each Loan Party has all requisite power and authority to own its property and assets and to
carry on its business as now conducted except, in each case, where the failure to do so, or so possess, individually or in the
aggregate would not reasonably be expected to result in a Material Adverse Effect. Each Loan Party has all requisite
organizational power and authority to execute and deliver and perform all its obligations under all Loan Documents to which such
Loan Party is a party. Each Loan Party and each of its Subsidiaries is qualified to do business in, and is in good standing (where
such concept exists) in, every jurisdiction in which the nature of its business or the ownership or leasing of its properties makes
such qualification necessary, except where the failure to be so qualified or in good standing individually or in the aggregate would
not reasonably be expected to result in a Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the Closing
Date, each Loan Party’s name as it appears in official filings in its state of incorporation or organization, its state of incorporation
or organization, organization type, organization number, if any, issued by its state of incorporation or organization, and its federal
employer identification number.

        5.02 Authorization; Enforceability. Subject to the entry and the terms of the Bankruptcy Court Order, the
transactions contemplated hereby and by the other Loan Documents to be entered into by each Loan Party are within such Loan
Party’s corporate powers and have been duly authorized by all necessary corporate, membership, partnership or other necessary
action. This Agreement has been duly executed and delivered by each Loan Party that is a party hereto and, subject to the entry
and the terms of the Bankruptcy Court Order, constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms.

         5.03 Governmental Approvals. Other than the Bankruptcy Court Orders, the transactions to be entered into and
contemplated by the Loan Documents (a) do not require any consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except for such as (i) have been obtained or made and are in full force and effect, or (ii) the
failure of which to obtain would not reasonably be expected to result in a Material


                                                                  -52-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 435 of 585


Adverse Effect, and (b) will not violate any Applicable Law, except to the extent that such violation would not reasonably be
expected to result in a Material Adverse Effect, or the Charter Documents of any Loan Party.

        5.04 Financial Condition.

                 (a) (i) The audited financial statements set forth in Holdings’ Form 10-K filed with the SEC on April 12, 2017
for the fiscal year ended January 28, 2017 (x) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (y) fairly present in all material respects the financial
condition of Holdings and its consolidated Subsidiaries as of the dates thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein and (y) show all material indebtedness and other liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof.

                              The unaudited financial statements disclosed to the initial Lenders prior to the Petition Date with
        respect to the Fiscal Quarter ended July 29, 2017 fairly present in all material respects the financial condition of Holdings
        and its consolidated Subsidiaries as of the dates thereof and their results of operations for the period covered thereby in
        accordance with GAAP consistently applied throughout the periods covered thereby, except as otherwise expressly noted
        therein. Except as disclosed in such financial statements, the Loan Parties and their Subsidiaries do not have any
        Indebtedness for borrowed money outstanding on the date hereof.

               (b) Since the Petition Date, there has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

       5.05 Properties. Each Loan Party has title to, or valid leasehold interests in, or rights to use all its real (immovable) and
personal (movable) property material to its business, except for defects which would not reasonably be expected to have a
Material Adverse Effect.

        5.06 Litigation and Environmental Matters.

                 (a) Except for the Chapter 11 Cases and as set forth on Schedule 5.06(a) or as disclosed in the financial
statements described in Section 5.04(a)(i), there are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the actual knowledge of Responsible Officers of a Loan Party and its Subsidiaries, threatened in
writing against any Loan Party or its Subsidiaries (other than claims (A) which are covered by insurance, (B) which are being
defended by the relevant insurance company and (C) as to which no Loan Party has knowledge (though notice from such
insurance company or otherwise) that the claim potentially exceeds the total amount of insurance coverage applicable to such
claim) (i) as to which there is a reasonable possibility of an adverse determination which, if adversely determined, would
reasonably be expected individually or in the aggregate to result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents.


                                                                -53-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 436 of 585


                 (b) Except as set forth on Schedule 5.06(b), no Loan Party or its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or other approval required under any Environmental
Law, (ii) has become subject to any Environmental Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental Liability, which, in each case, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

                 (c) Since the date of this Agreement, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or would reasonably be expected to result in, a Material Adverse Effect.

        5.07 Compliance with Laws and Agreements. Subject to the orders of the Bankruptcy Court, each Loan Party is in
compliance with all Applicable Law in all material respects and each Loan Party and each Subsidiary of a Loan Party is in
compliance with all Specified Indebtedness except where the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Without limiting the generality of the foregoing, each Loan Party and
each Subsidiary has obtained all permits, licenses and other authorizations which are required with respect to the ownership and
operations of its business except where the failure to obtain such permits, licenses or other authorizations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. Each Loan Party and each Subsidiary is in
material compliance with all terms and conditions of all such permits, licenses, orders and authorizations, except where the failure
to comply with such terms or conditions, individually or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

        5.08 Investment and Holding Company Status. No Loan Party or any of its Subsidiaries is an investment company
as defined in, and required to be registered as such under, the Investment Company Act of 1940.

        5.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or caused to be filed all tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings, for which such Loan Party and its Subsidiaries have set aside on its
books adequate reserves, and as to which no Lien other than a Permitted Lien has arisen or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect or (c) Taxes the payment of which are stayed by the
Chapter 11 Cases (or the related Canadian Case).

        5.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur, would reasonably be expected to result in a Material
Adverse Effect. The present value of all accumulated benefit obligations under each Plan subject to ERISA (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans subject to ERISA (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of the


                                                               -54-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 437 of 585


most recent financial statements reflecting such amounts, exceed the fair market value of the assets of all such underfunded Plans,
in each case, to the extent that any resulting liabilities would reasonably be expect to result in a Material Adverse Effect.

         5.11 Disclosure. None of the reports, financial statements, certificates or other information (other than any projections,
pro formas, budgets and general market information) concerning the Loan Parties furnished by or on at the direction of any Loan
Party to any Lender or Agent in connection with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so furnished), when taken as a whole, contains, as of
the date furnished, any material misstatement of fact or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially misleading in light of the circumstances under which such
statements were made.

        5.12 Subsidiaries.

               (a) Schedule 5.12 sets forth the name of, and the ownership interest of each Loan Party in, each Subsidiary as of
the Closing Date; there are no other Equity Interests of any class outstanding as of the Closing Date. To the knowledge of the
Responsible Officers of the Loan Parties, all such Equity Interests are validly issued, fully paid and, except as set forth on
Schedule 5.12, non-assessable.

                  (b) Except as set forth on Schedule 5.12, no Loan Party is party to any joint venture, general or limited
partnership, or limited liability company agreements as of the Closing Date.

         5.13 Insurance. Schedule 5.13 sets forth a description of all business interruption, general liability, directors’ and
officers’ liability, comprehensive, and casualty insurance maintained by or on behalf of the Loan Parties as of the Closing Date.
Each insurance policy listed on Schedule 5.13 is in full force and effect as of the Closing Date and all premiums in respect thereof
that are due and payable as of the Closing Date have been paid.

        5.14 Labor Matters. There are no strikes, lockouts or slowdowns against any Loan Party pending or, to the actual
knowledge of any Responsible Officer of any Loan Party, threatened, except to the extent that strikes, lockouts or slowdowns
would not reasonably be expected to result in a Material Adverse Effect. The hours worked by and payments made to employees
of the Loan Parties have not been in violation of the Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters to the extent that any such violation could reasonably be expected to have a Material
Adverse Effect. Except for Disclosed Matters and to the extent that such liability would not reasonably be expected to have a
Material Adverse Effect, all payments due from any Loan Party, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits, have been paid or accrued in accordance with
GAAP as a liability on the books of such Loan Party. Except as set forth on Schedule 5.14, as of the Closing Date, no Loan
Party nor any of its Subsidiaries is a party to or bound by any material collective bargaining agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan, agreement or arrangement. There are no representation
proceedings pending or, to the actual knowledge of any Responsible Officer of any Loan Party, threatened to be filed with the
National Labor Relations Board or other applicable Governmental Authority, and no labor organization or group of employees of
any Loan Party has made a pending demand for


                                                                -55-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 438 of 585


recognition which would reasonably be expected to result in a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Loan Party is bound to the extent that such would be reasonably expected
to result in a Material Adverse Effect.

        5.15 Federal Reserve Regulations.

                (a) No Loan Party nor any of its Subsidiaries is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.

                 (b) No part of the proceeds of any Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to buy or carry Margin Stock or to extend credit to others for the purpose of buying or carrying
Margin Stock or to refund indebtedness originally incurred for such purpose in violation of Regulation U or X or (ii) for any
purpose that entails a violation of the provisions of the Regulations of the Board, including Regulation U or Regulation X.

        5.16 [Reserved].

        5.17 Use of Proceeds. The proceeds of the Loans will be used in accordance in all material respects with the terms of
the Budget (subject to the permitted variance) and in compliance with Section 7.10, including, without limitation: (i) to pay
amounts due to Lenders and the Administrative Agent hereunder and professional fees and expenses (including legal, financial
advisor, appraisal and valuation-related fees and expenses) incurred by Lenders and the Administrative Agent, including those
incurred in connection with the preparation, negotiation, documentation and court approval of the transactions contemplated
hereby, (ii) payments in respect of the Prepetition Term Obligations contemplated by the Adequate Protection Order; and (iii) to
provide working capital, and for other general corporate purposes of the Loan Parties, and to pay administration costs of the
Chapter 11 Cases and claims or amounts approved by the Bankruptcy Court.

         5.18 Intellectual Property Matters. Each Loan Party owns, or is licensed to use, all patents, patent applications,
trademarks, trade names, service marks, copyrights, technology, trade secrets, proprietary information, domain names, know-
how and processes necessary for the conduct of its business as currently conducted (the Intellectual Property ), except for those
the failure to own or license which, individually or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. To the knowledge of each Loan Party, no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or effectiveness of any such Intellectual Property, nor to the
knowledge of each Loan Party does the use of such Intellectual Property by each Loan Party infringe the rights of any Person,
except for such claims and infringements disclosed on Schedule 5.06(a) or that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The License Agreement, dated as of February 1, 2009, by and
among Geoffrey, LLC, Toys R Us Handelsgesellchaft mbH, Toys R Us (Australia) Pty Ltd., Toys R Us SARL, Toys R
Us GmbH, Toys R Us Portugal, Limitada, Toys R Us Iberia, SA, Toys R Us AG and Toys R Us Limited (the Europe
License ), as amended by


                                                                -56-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 439 of 585


the First Amendment thereto, dated as of December 21, 2012 ( First Amendment to Europe License ), is in full force and effect
as of the Closing Date. Attached hereto as Schedule 5.18 is a true, complete and correct copy of the Europe License and the
First Amendment to Europe License. There have been no amendments, supplements, waivers or other modifications of the
Europe License other than the First Amendment to Europe License, and there are no understandings or agreements among the
parties to the Europe License as amended by the First Amendment to the Europe License, on the one hand, and any of their
Affiliates, on the other hand, concerning the subject matter thereof except as expressly set forth therein.

        5.19 Security Documents.

                 (a) Security Agreement. The provisions of the Interim Bankruptcy Court Order and Final Bankruptcy Court
Order, as applicable, are effective (subject to their respective terms) to create in favor of the Administrative Agent for the benefit
of the Secured Parties a legal, valid, enforceable and perfected security interest (subject, in the case of any Collateral, to Liens
permitted by Section 7.01) on all right, title and interest of the respective Loan Parties in the Collateral described therein (with
such priority as provided for in the Bankruptcy Court Order). No filing or other action will be necessary to perfect the Liens on
any Collateral under the Laws of the United States of America.

       5.20 Budget. The Budget was prepared in good faith based on assumptions believed by the Loan Parties to be
reasonable at the time made.

        5.21 Anti-Terrorism Law.

                (a) No Loan Party and, to the knowledge of the Loan Parties, none of its Affiliates is in violation (other than an
immaterial violation) of any applicable law relating to terrorism or money laundering ( Anti-Terrorism Laws ), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the Executive Order ), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

                 (b) No Loan Party and, to the knowledge of the Loan Parties, no Affiliate or broker or other agent of any Loan
Party acting or benefiting in any capacity in connection with the Loans is any of the following:

                         (i) a Person that is listed in the annex to, or is otherwise subject to the provisions of, the Executive
        Order;

                              a Person owned or controlled by, or acting for or on behalf of, any Person that is listed in the annex
        to, or is otherwise subject to the provisions of, the Executive Order;

                            a Person with which any Lender is prohibited from dealing or otherwise engaging in any transaction
        by any Anti-Terrorism Law;

                      (iv) a Person that commits, threatens or conspires to commit or supports terrorism as defined in the
        Executive Order; or


                                                                 -57-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 440 of 585


                         (v) a Person that is named as a specially designated national and blocked person on the most current
        list published by the U.S. Treasury Department Office of foreign Assets Control ( OFAC ) at its official website or any
        replacement website or other replacement official publication of such list.

                 (c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other agent of any Loan Party acting
in any capacity in connection with the Loans (i) conducts any business or engages in making or receiving any contribution of funds,
goods or services to or for the benefit of any Person described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

                                                      ARTICLE VI
                                                AFFIRMATIVE COVENANTS

        So long as any Lender shall have any Commitment hereunder or any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied (other than contingent indemnity obligations with respect to then unasserted claims), each Loan Party shall,
and shall cause each of its Subsidiaries (other than the Excluded JVs, to the extent they are Subsidiaries) to:

        6.01 Financial Statements and Other Information. Furnish to the Administrative Agent:

                 (a) (i) Within one hundred twenty (120) days after the end of each Fiscal Year of the Borrower, the
Consolidated balance sheet and related statements of operations, and Consolidated statements of cash flows as of the end of and
for such year for the Borrower and its Subsidiaries, all audited and reported on by independent public accountants of recognized
national standing to the effect that such Consolidated financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a Consolidated basis in accordance with GAAP,
together with separate financial statements for each business segment identified on, and as required by, Schedule 6.01(a) hereto
and (ii) simultaneously with the delivery of the financial statements pursuant to clause (i) hereof, make publicly available (for so
long as Holdings is subject to the reporting requirements under the Exchange Act) such financial statements (but, to the extent
prohibited by the independent public accountants, excluding the audit report thereto; provided that if such audit report contains
material non-public information, the Borrower shall use its commercially reasonable efforts to make such information publicly
available simultaneously with the financial statements);

                  (b) Within sixty (60) days after the end of each of the first three Fiscal Quarters of the Borrower, and
simultaneously make publicly available (for so long as Holdings is subject to the reporting requirements under the Exchange Act),
(x) the unaudited Consolidated balance sheet and related statements of operations for the Borrower and its Subsidiaries, as of the
end of and for such Fiscal Quarter and (y) the unaudited Consolidated balance sheet and related statements of operations and
Consolidated statements of cash flow for the Borrower and its Subsidiaries for the elapsed portion of the Fiscal Year, in each
case, all certified by one of the


                                                                -58-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 441 of 585


Borrower’s Responsible Officers as presenting in all material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a Consolidated basis in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes, together with separate financial statements for each business segment identified on, and as required by,
Schedule 6.01(a) hereto;

                 (c) Promptly after the same become publicly available, copies of (i) all material periodic and other reports, proxy
statements and other materials filed by any Loan Party with the SEC or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, as the case may be, and (ii) SEC Forms 10-K and 10-
Q for Holdings (for so long as Holdings is subject to the reporting requirements under the Exchange Act); provided that no
delivery shall be required hereunder with respect to each of the foregoing to the extent that such are publicly available via EDGAR
or other publicly available reporting system;

                (d) Within two weeks after the financial statements of the Borrower are required to be delivered pursuant to
Sections 6.01(a) and 6.01(b), the Borrower shall participate in a conference call to discuss results of operations of the Borrower
and its Subsidiaries with the Lenders; provided that (i) the Borrower shall not be required to disclose any information that would
be considered to be material non-public information (as determined by the Borrower in its reasonable discretion) and (ii) so long
as Holdings is an SEC registrant, the participation by Holdings in quarterly conference calls to discuss results of Holdings’
domestic operations shall be deemed to satisfy the obligations of Borrower under this Section 6.01(d);

                 (e) Promptly upon receipt thereof, copies of all material reports submitted to any Loan Party by independent
certified public accountants in connection with each annual, interim or special audit of the books of the Loan Parties or any of their
Subsidiaries made by such accountants, including any management letter commenting on the Loan Parties’ internal controls
submitted by such accountants to management in connection with their annual audit (except such information that is subject an
applicable confidentiality obligation, under contract or applicable law);

                  (f) Promptly following any request therefor, such other information regarding the operations, business affairs and
financial condition of any Loan Party as an Agent or any Lender may reasonably request including, without limitation, evidence of
insurance renewals as required under Section 6.06 (except such information that is subject to attorney-client privilege or would
result in a breach of a confidentiality obligation); provided that the Borrower shall not be required to disclose any information that
(i) constitutes non-financial trade secrets, (ii) is prohibited by Law or any written confidentiality agreement not entered into in
contemplation hereof or (iii) is subject to attorney-client or similar privilege or constitutes attorney work product; and

                (g) within forty-five (45) days after the end of each fiscal month of the Borrower and its Subsidiaries, such
reports as are prepared by the Loan Parties’ management for their own use, including the Consolidated balance sheet and related
statements of operations and Consolidated statements of cash flows for the Borrower and its Subsidiaries, with respect to (A) the
balance sheet and statement of operations, as of the end of and for such fiscal month and the


                                                                 -59-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 442 of 585


elapsed portion of the fiscal year, and (B) the statements of cash flow, for the elapsed portion of the fiscal year, setting forth in
each case, in comparative form the Consolidated figures for the previous fiscal year; and

                 (h) On or before the fifth Business Day following the end of every fiscal month (for purposes hereof, each
calendar week being deemed to end on Friday), a 13-Week Projection (together with a reconciliation of actual results to
forecasted results for the immediately preceding month);

                 (i) Beginning with the second full fiscal month after the Closing Date, on or before the fifth Business Day
following the end of every fiscal month (for purposes hereof, each calendar week being deemed to end on Friday), a detailed
calculation, in a form reasonably acceptable to the Administrative Agent, of the Cumulative Net Cash Flow Before DIP ABL
Draw/Paydown for the applicable period beginning on the first day of the second preceding fiscal month and ending on the second
preceding Test Date, with a certificate of a Financial Officer of the Lead Borrower certifying as to the compliance under Section
7.17 for such fiscal month.

                 (j) promptly after the same are available and to the extent feasible not later than two (2) days prior to the filing
thereof (other than in exigent circumstances in which case as soon as practicable), all pleadings, motions, applications and any
other documents to be filed by or on behalf of the Loan Parties and any other written reports given to the US Trustee and to any
official committee relating to the operations, business, assets, properties or financial condition of the Loan Parties; and

                (k) the financial statements and other information required by Section 4.1 of the Guarantee, dated as of October
24, 2014, among Wayne and Bank of America, N.A. (without giving effect to any subsequent amendment, supplement or other
modification thereto), as and when required thereby.

         The Borrower hereby acknowledges that (a) the Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively, Borrower Materials ) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the Platform ) and (b) certain of the Lenders (each, a Public
Lender ) may have personnel who do not wish to receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the Public Lenders and that (w) all such Borrower
Materials shall be clearly and conspicuously marked PUBLIC which, at a minimum, shall mean that the word PUBLIC shall
appear prominently on the first page thereof; (x) by marking Borrower Materials PUBLIC, the Borrower shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower Materials as not containing any material non-
public information (although it may be sensitive and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all Borrower Materials marked PUBLIC are permitted to be
made available through a portion of the Platform designated Public Side Information ; and (z) the Administrative Agent shall be


                                                                  -60-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 443 of 585


entitled to treat any Borrower Materials that are not marked PUBLIC as being suitable only for posting on a portion of the
Platform not designated Public Side Information. For the avoidance of doubt, the financial statements and other information
delivered pursuant to Section 6.01(g) shall not be Public Side Information. The Loan Parties shall be under no obligation to make
any document PUBLIC, other than the information contemplated by Sections 6.01(a) – (c). Upon request, the Borrower shall
provide courtesy copies by email to the legal and financial advisors to the Administrative Agent (but not to any Lender) of any
Borrower Materials made available on the Platform.

         6.02 Notices of Material Events. Furnish to the Administrative Agent prompt written notice of the occurrence of any
of the following after any Responsible Officer of the Borrower obtains knowledge thereof:

               (a) a Default or Event of Default, specifying the nature and extent thereof and the action (if any) which is
proposed to be taken with respect thereto;

                (b) the filing or commencement of any action, suit or proceeding by or before any arbitrator or Governmental
Authority (i) against any Loan Party or any Subsidiary of Holdings thereof that has a reasonable likelihood of adverse
determination and, if so adversely determined, would reasonably be expected to result in a Material Adverse Effect (other than the
Chapter 11 Cases) or (ii) with respect to any Loan Document, and in each case any material development with respect thereto;

                (c) an ERISA Event that, alone or together with any other ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect;

                (d) any development that results in a Material Adverse Effect;

                (e) any change in any Loan Party’s chief executive officer or chief financial officer;

              (f) entry into and any material amendments, restatements, supplements or other modifications to the ABL Loan
Documents; and

              (g) the discharge by any Loan Party of its present independent accountants or any withdrawal or resignation by
such independent accountants.

         Each notice delivered under this Section shall be accompanied by a statement of a Responsible Officer or other executive
officer of the Borrower setting forth the details of the event or development requiring such notice and, if applicable, any action
taken or proposed to be taken with respect thereto.

         6.03 Existence; Conduct of Business. Do all things necessary to comply with its Charter Documents in all material
respects, and to preserve, renew and keep in full force and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the conduct of its business, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, amalgamation, liquidation or dissolution or other transaction permitted under Article VII.


                                                                 -61-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                        Desc
                            Declaration of Scott A. Rader Page 444 of 585


          6.04 Payment of Obligations. Promptly pay, discharge or otherwise satisfy as the same shall become due and payable
all of its financial obligations arising after the Petition Date, except where (i) the amount or validity is being contested in good faith,
(ii) non-payment thereof is permitted under the Bankruptcy Code or order of the Bankruptcy Court, or (iii) failure to make such
payment could not reasonably be expected, individually or in the aggregate, to result in a Material Adverse Effect.

        6.05 Maintenance of Properties. Keep and maintain all property material to the conduct of its business in good
working order and condition (ordinary wear and tear, casualty loss and condemnation excepted), except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect and except for Store closings and Asset Sales
permitted pursuant to Section 7.05.

        6.06 Insurance.

                  (a) (i) Maintain insurance with financially sound and reputable insurers (or, to the extent consistent with business
practices in effect on the Closing Date, a program of self-insurance) on such of its property and in at least such amounts and
against at least such risks as is consistent with business practices in effect on the Closing Date or as otherwise determined by the
Responsible Officers of the Loan Parties acting reasonably in their business judgment, including public liability insurance against
claims for personal injury or death occurring upon, in or about or in connection with the use of any properties owned, occupied or
controlled by it; (ii) maintain such other insurance as may be required by law; and (iii) furnish to the Administrative Agent,
promptly following written request, full information as to the insurance carried.

                (b) If any portion of any Real Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Borrower shall, or shall cause each applicable Loan Party to (i) maintain
or cause to be maintained, with a financially sound and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the Flood Insurance Laws and (ii) no later than 90 days
(as such period may be extended in the reasonable discretion of the Administrative Agent) after the Closing Date (or the day such
insurance is obtained, renewed or extended in the case of such insurance obtained, renewed or extended after the Closing Date),
deliver to the Administrative Agent evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, evidence of annual renewals of such insurance.

        6.07 Books and Records; Inspection Rights; Accountants.

                (a) Keep proper books of record and account in accordance with GAAP and in which full, true and correct
entries are made of all applicable dealings and transactions in


                                                                   -62-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 445 of 585


relation to its business and activities and permit any representatives designated by an Agents, upon reasonable prior notice, to visit
and inspect its properties, to discuss its affairs, finances and condition with its officers and independent accountants (so long as a
representative of the Borrower is afforded an opportunity to be present) and to examine and make extracts from its books and
records, all for such reasonable times and as often as reasonably requested; provided that the Borrower shall not be required to
disclose any information that (i) constitutes non-financial trade secrets, (ii) is prohibited by Law or any written confidentiality
agreement not entered into in contemplation hereof or (iii) is subject to attorney-client or similar privilege or constitutes attorney
work product.

                 (b) Shall at all times retain independent certified public accountants of national standing and shall instruct such
accountants to cooperate with, and be available to, the Agents or their representatives to discuss the annual audited statements,
the financial performance, financial condition, operating results, controls, and such other matters, within the scope of the retention
of such accountants for such audited Statements, as may be raised by the Agents; provided that a representative of the Borrower
shall be given the opportunity to be present at all such discussions.

        6.08 Compliance with Laws. Comply with (i) all Applicable Laws and the orders of any Governmental Authority,
except where the failure to do so, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or such compliance is stayed by the Chapter 11 Cases and (ii) the Bankruptcy Court Orders in all material
respects.

        6.09 Use of Proceeds. Shall use the proceeds of the Loans in accordance in all material respects with the terms of the
Budget (subject to the permitted variance), including, without limitation: (i) to pay amounts due to Lenders and the Agents
hereunder and professional fees and expenses (including legal, financial advisor, appraisal and valuation-related fees and
expenses) incurred by Lenders and the Agents, including those incurred in connection with the preparation, negotiation,
documentation and court approval of the transactions contemplated hereby, (ii) payments in respect of the Prepetition Term
Obligations contemplated by the Adequate Protection Order, and (iii) to provide working capital, and for other general corporate
purposes of the Loan Parties, and to pay administration costs of the Chapter 11 Cases and claims or amounts approved by the
Bankruptcy Court.

        6.10 Additional Collateral; Additional Guarantors: Additional Covenants.

                 (a) Subject to the terms of the Intercreditor Agreement and this Section 6.10, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, promptly (and in any event within 30 days after the acquisition thereof) (i) execute and deliver to
the Administrative Agent and the Collateral Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Administrative Agent or the Collateral Agent shall reasonably deem necessary or advisable to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured Parties, a Lien on the Collateral subject to no Liens other


                                                                 -63-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 446 of 585


than Permitted Liens and (ii) take all actions necessary to cause such Liens to be duly perfected to the extent required by such
Security Documents in accordance with all applicable law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent. Subject to the terms of the Intercreditor Agreement, the Borrower shall
otherwise take such actions and execute and/or deliver to the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall reasonably require to confirm the validity, perfection and priority of the Liens of the Security Documents on
such after-acquired properties. Prior to the Discharge of ABL Obligations, (i) the requirements of this Section 6.10(a) to deliver
any Collateral constituting ABL Priority Collateral to the Collateral Agent shall be deemed satisfied by the delivery of such
Collateral to the ABL Collateral Agent as bailee for the Collateral Agent pursuant to the Intercreditor Agreement and (ii) solely in
the case of any property that constitutes ABL Priority Collateral, the Borrower shall, and shall cause each domestic Subsidiary to,
comply with the requirements of this Section 6.10(a) with respect to the Obligations hereunder only to the same extent that the
Borrower and such Subsidiaries are required to comply with provisions analogous to this Section 6.10(a) with respect to the ABL
Credit Agreement Obligations in the ABL Credit Agreement (which excludes, for the avoidance of doubt, the Canadian Pledge,
the Geoffrey Collateral and all Real Property).

                (b) Subject to the terms of the Intercreditor Agreement, with respect to any Person that is or becomes a
Subsidiary after the Closing Date, cause such Subsidiary (other than any Excluded Subsidiary or Foreign Subsidiary), within ten
(10) Business Days after such Subsidiary is formed or acquired or becomes a Subsidiary, (i) to execute the joinder agreements to
the Guarantee and the Security Agreement, substantially in the forms annexed thereto and (ii) to take all actions necessary in the
reasonable opinion of the Administrative Agent or the Collateral Agent to cause the Liens created by the Security Agreement to
be duly perfected to the extent required by such agreement in accordance with all applicable law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the Administrative Agent or the Collateral Agent.

         6.11 Security Interests; Further Assurances. Subject to the terms of the Intercreditor Agreement, promptly, execute
any and all further documents, financing statements, agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be required under any Applicable Law, or which an
Agent or the Required Lenders shall reasonably request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created by the Security Documents or the validity or
priority of any such Lien, all at the expense of the Loan Parties (to the extent required by this Agreement). The Loan Parties also
agree to provide each Agent, from time to time promptly following the reasonable request of such Agent, evidence reasonably
satisfactory to each such Agent as to the perfection and priority of the Liens created or intended to be created by the Security
Documents. Prior to the Discharge of ABL Obligations, (i) the requirements of this Section 6.11 to deliver any Collateral
constituting ABL Priority Collateral to the Collateral Agent or to provide control agreements over pledged accounts (other than
accounts of Wayne) shall be deemed satisfied by the delivery of such Collateral to the ABL Collateral Agent as bailee for the
Collateral Agent pursuant to the Intercreditor Agreement or perfection by control by the ABL Collateral Agent over such account
and (ii) solely in the case of any property that constitutes ABL Priority Collateral (which excludes, for the avoidance of doubt, the
Canadian Pledge, the Geoffrey Collateral and all Real Property), the Borrower shall, and shall cause each domestic Subsidiary to,
comply with the requirements of this Section 6.11 with respect to the Obligations hereunder only to the same extent that the
Borrower and such Subsidiaries are required to comply with provisions analogous to this Section 6.11 with respect to the ABL
Credit Agreement Obligations


                                                                -64-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 447 of 585


in the ABL Credit Agreement. With respect to any Real Property with a fair market value greater than $2.5 million constituting
Collateral, notwithstanding that the Agents and/or the Lenders may already have a perfected Lien therein pursuant to the
Bankruptcy Court Order, the Loan Parties also agree, upon the request of the Administrative Agent, to enter into and deliver and
authorize the Administrative Agent to record Mortgages with respect to all such parcels of Real Property no later than 90 days
after the Closing Date or, if later, 45 days following request therefor (in each case as such period may be extended in the
reasonable discretion of the Administrative Agent). Within the timeframes set forth on Schedule 6.11, or by such later date as the
Administrative Agent may agree, the Loan Parties shall cause the actions set forth on Schedule 6.11 to be taken.

        6.12 Information Regarding Collateral.

                  (a) Not effect any change (i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office or principal place of business, (iii) in any Loan Party’s identity or organizational structure, (iv) in any Loan Party’s
organizational identification number, if any, or (v) in any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
unless all filings, publications and registrations have been made under the UCC or other Applicable Law that are required in order
for the Collateral Agent to continue at all times following such change to have a valid, legal and perfected security interest with the
priority required by the Intercreditor Agreement (subject only to Permitted Liens having priority by operation of Applicable Law)
in all the Collateral for its own benefit and the benefit of the Secured Parties. Each Loan Party agrees to promptly provide the
Collateral Agent with certified Organization Documents reflecting any of the changes described in the preceding sentence. Each
Loan Party also agrees to promptly notify the Collateral Agent of any change in the location of any office in which it maintains
books or records relating to Collateral owned by it or any office or facility at which Collateral in excess of $100,000 in value is
located (including the establishment of any such new office or facility). Prior to the Discharge of ABL Obligations and solely in the
case of any Collateral constituting ABL Priority Collateral (which excludes, for the avoidance of doubt, the Canadian Pledge, the
Geoffrey Collateral and all Real Property), the Borrower shall, and shall cause each domestic Subsidiary to, comply with the
requirements of this Section 6.12 with respect to the Obligations hereunder only to the same extent that the Borrower and such
Subsidiaries are required to comply with provisions analogous to this Section 6.12 with respect to the ABL Credit Agreement
Obligations in the ABL Credit Agreement.

                (b) Deliver to the Administrative Agent and the Collateral Agent, promptly following reasonable request, such
information reasonably deemed by the Administrative Agent or the Collateral Agent necessary to obtain or maintain (to the extent
provided in the applicable Security Document) a valid, perfected Lien on all Collateral acquired after the Closing Date to the
extent required under the Security Documents.


                                                                  -65-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 448 of 585


       6.13 Lender Calls. The Loan Parties and/or their advisors, as applicable (including appropriately senior members of
management with respect to clause (c) below), shall host the following telephonic conference calls with the Administrative Agent,
the Lenders, and their advisors:

                (a) Promptly following the delivery of each variance report pursuant to Section 6.01(h), a call to discuss the
contents of such variance report;

                 (b) a weekly call (at a time to be mutually agreed) with the Administrative Agent and its advisors (which may be
joint with the agent and advisors under the ABL Credit Agreement) to discuss contemplated lease rejections and any related going
out of business sales, which will include a discussion of the cost benefit analysis with respect to any contemplated lease rejection
dates and the maximization of value of inventory and any other assets with respect to any stores contemplated to be closed; and

               (c) No less frequently than monthly, a call to discuss the Budget and Budget-related initiatives (including SG&A
and Capital Expenditures).

         6.14 Access to Information. Promptly deliver all information reasonably requested by the Administrative Agent
(whether directly or through its advisors) in connection with the Restructuring; provided that, notwithstanding anything to the
contrary in this Section 6.14, none of the Borrower or any of the Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document, information or other matter that (x) constitutes non-
registered Intellectual Property or non-financial trade secrets, (y) in respect of which disclosure to the Administrative Agent or any
Lender (or their respective representatives or contractors) is prohibited by applicable law or any binding agreement or (z) is
subject to attorney-client or similar privilege or constitutes attorney work product.

        6.15 Maintenance of Ratings. Use commercially reasonable efforts to obtain within 60 days of the Petition Date and
maintain (i) a public corporate family rating of the Borrower and a rating of the term loan credit facility provided hereunder, in
each case from Moody’s, and (ii) a public corporate credit rating of the Borrower and a rating of the term loan credit facility
provided hereunder, in each case from S&P (it being understood and agreed that commercially reasonable efforts shall in any
event include the payment by the Borrower of customary rating agency fees and cooperation with information and data requests
by Moody’s and S&P in connection with their ratings process).

        6.16 Revisions to Budget. Not later than January 31, 2018, the Loan Parties will propose revisions to the Budget (as
so revised, the Revised Budget ), which may include reductions (but not increases) to SG&A, capital expenditures and/or other
cash outlays that, together with a revised projections of receipts in light of results since the Petition Date, reasonably calculated in
good faith to achieve, over a reasonable timeframe, go-forward liquidity not less than that contemplated by the existing Budget.
The Loan Parties and their professional advisors shall consult in good faith with designated representatives of the Lenders and the
Lenders’ financial advisors in connection with preparation of the Revised Budget.


                                                                  -66-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 449 of 585


                                                       ARTICLE VII
                                                   NEGATIVE COVENANTS

         So long as any Lender shall have any Commitment hereunder or any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied (other than contingent indemnity obligations with respect to unasserted claims), the Loan Parties shall not, nor
shall any Loan Party permit any of its Subsidiaries (other than the Excluded JVs, to the extent they are Subsidiaries) to, directly or
indirectly:

        7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of their assets, whether now owned or hereafter
acquired, other than the following ( Permitted Liens

                (a) Liens imposed by law for Taxes that are not required to be paid pursuant to Section 6.04;

                (b) Statutory or common law Liens of landlords, sublandlords, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by Applicable Law, (i) arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days, (ii) (A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (C) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation or (iii) the existence of which would not reasonably be expected to result in a
Material Adverse Effect;

                (c) Liens provided in the ordinary course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

                 (d) deposits to secure or relating to the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds (and Liens arising in accordance with Applicable Law in connection therewith), and other
obligations of a like nature, in each case in the ordinary course of business;

                (e) Liens securing judgments that do not constitute an Event of Default under Section 8.01(e);

                 (f) easements, covenants, conditions, restrictions, building code laws, zoning restrictions, rights-of-way,
development, site plan or similar agreements and similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of a Loan Party and such other minor title defects, or survey
matters that are disclosed by current surveys, but that, in each case, do not interfere with the current use of the Property in any
material respect;

                  (g) (i) Liens existing on the Petition Date on any property or assets of a Loan Party or its Subsidiaries securing
the Prepetition Term Obligations or set forth on Schedule 7.01(g); (ii) the Carve-Out; (iii) Liens pursuant to the Bankruptcy Court
Orders, the CCAA DIP Orders or the Adequate Protection Orders; (iv) Liens on the Collateral ranking pari passu with the Liens
securing the Obligations to secure Wayne Loans and/or TRU Canada Loans; and (v) Liens existing on the Petition Date or
granted as adequate protection on the assets of Giraffe Junior Holdings, LLC and Propco II to secure the Indebtedness of such
entities existing as of the Petition Date;


                                                                -67-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 450 of 585


                 (h) (i) Liens on fixed or capital assets acquired by any Loan Party or any Subsidiary to secure obligations
permitted under Section 7.03(f) so long as (A) such Liens and the Indebtedness secured thereby are incurred prior to or within
ninety days after such acquisition or the completion of the construction or improvement thereof (other than refinancings thereof
permitted hereunder), (B) the Indebtedness secured thereby does not exceed 100% of the cost of acquisition or improvement of
such fixed or capital assets, (C) [Reserved], and (D) such Liens shall not extend to any other property or assets of the Loan
Parties (other than (x) upon or in after-acquired property that is affixed or incorporated into the property covered by such Lien or
any proceeds or products thereof or (y) assets subject to any cross-collateralization of obligations owed to the holder of such Lien
with respect to any capitalized leases) and (ii) Liens incurred in connection with sale leaseback transactions of fixed or capital
assets as long as such Liens shall not violate the terms of the Indentures and the proceeds are applied in accordance with
Section 7.08;

               (i) (ii) Liens on Collateral having the priority set forth in the Intercreditor Agreement securing Indebtedness
incurred pursuant to Section 7.03(b) and (e) and (ii) other obligations in accordance with the terms of the Intercreditor
Agreement;

               (j) landlords’ and lessors’ Liens in respect of rent not in default for more than sixty days or the existence of
which, individually or in the aggregate, would not reasonably be expected to result in a Material Adverse Effect;

                 (k) Liens arising solely by virtue of any statutory or common law provisions relating to banker’s liens, liens in
favor of securities intermediaries, rights of setoff or similar rights and remedies as to deposit accounts or securities accounts or
other funds maintained with depository institutions or securities intermediaries;

                (l) [Reserved];

               (m) Liens attaching solely to cash earnest money deposits in connection with any letter of intent or purchase
agreement in connection with any Investment permitted pursuant to Section 7.02(m);

                (n) Liens arising from precautionary UCC filings regarding true operating leases or the consignment of goods to
a Loan Party or a Subsidiary thereof;

                 (o) Liens in favor of customs and revenues authorities imposed by Applicable Law arising in the ordinary course
of business in connection with the importation of goods and securing obligations (i) that are not overdue by more than sixty (60)
days, (ii) (A) that are being contested in good faith by appropriate proceedings, (B) the applicable Loan Party or Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with GAAP and (C) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien securing such obligation, or (iii) the existence of which
would not reasonably be expected to result in a Material Adverse Effect;


                                                                 -68-
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                              Declaration of Scott A. Rader Page 451 of 585


               (p) Liens placed on any of the assets of a Foreign Subsidiary securing Indebtedness or other obligations not
otherwise prohibited hereunder;

               (q) any interest or title of a licensor, sublicensor, lessor or sublessor under any license or operating or true lease
agreement; provided that no such lease or sublease shall constitute a Capital Lease Obligation;

                  (r) licenses, sublicenses, leases or subleases granted to third Persons in the ordinary course of business which do
not (i) interfere in any material respect with the business of Holdings, the Borrower and the Subsidiaries, taken as a whole or (ii)
secure any debt for borrowed money;

                 (s) the replacement, extension or renewal of any Permitted Lien; provided that such Lien shall at no time be
extended to cover any assets or property other than such assets or property subject thereto on the Petition Date or the date such
Lien was incurred (or upon or in after-acquired property that is affixed or incorporated into the property covered by such Lien or
any proceeds or products thereof or assets subject to any cross-collateralization of obligations owed to the holder of such Lien
with respect to any capitalized leases), as applicable;

                 (t) Liens on insurance policies and the proceeds thereof incurred in the ordinary course of business in connection
with the financing of insurance premiums; provided that such Liens shall be limited only to the insurance policies and proceeds of
such insurance premiums;

                 (u) [Reserved];

                (v) Liens arising by operation of law under Article 4 of the UCC (or, with respect to the assets of any Foreign
Subsidiary of the Borrower organized under the Laws of Canada, any similar Laws in Canada) in connection with collection of
items provided for therein;

                (w) Liens arising by operation of law under Article 2 of the UCC (or, with respect to the assets of any Foreign
Subsidiary of the Borrower organized under the Laws of Canada, any similar Laws in Canada) in favor of a reclaiming seller of
goods or buyer of goods;

                 (x) Liens on deposit accounts or securities accounts in connection with overdraft protection and netting services
in the ordinary course of business;

                 (y) security given to a public or private utility or any Governmental Authority as required in the ordinary course
of business;

                 (z) possessory Liens in favor of brokers and dealers arising in connection with the acquisition or disposition of
Investments owned as of the date hereof and Investments permitted pursuant to Section 7.02; provided that such Liens (i) attach
only to such Investments and (ii) secure only obligations incurred in the ordinary course and arising in connection with the
acquisition or disposition of such Investments and not any obligation in connection with margin financing;


                                                                -69-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 452 of 585


                (aa) with respect to any Real Property located in Canada, any rights, reservations, limitations and conditions
contained in the grant from the Crown or any Crown Patent;

                (bb) Liens relating to Indebtedness permitted by Section 7.03(r) that comply with the provisions of Section 7.03
(r);

                  (cc) Liens in favor of a financial institution encumbering deposits (including the right of setoff) held by such
financial institution in the ordinary course of business in respect of Indebtedness permitted hereunder and which are within the
general parameters customary in the banking industry;

                 (dd) Liens in the nature of the right of setoff in favor of counterparties to contractual agreements with the Loan
Parties (other than the Sponsors (other than Holdings and any of its Subsidiaries)) in the ordinary course of business; and

               (ee) Liens on assets not otherwise permitted by this Section 7.01; provided that the aggregate outstanding
principal amount of the obligations secured by such Liens shall not exceed (as to all Loan Parties) $25.0 million at any one time;

                     Liens created under the Loan Documents;

                (gg) [Reserved];

                (hh) Liens arising out of conditional sale, title retention, consignment or similar arrangements for sale or purchase
of goods entered into by the Borrower or any Subsidiary in the ordinary course of business permitted by this Agreement;

        7.02 Investments. Make any Investments, except:

                (a) Investments held by any Loan Party or a Subsidiary thereof in the form of Cash Equivalents;

                (b) Investments (i) of any Loan Party in any Subsidiary Guarantor, (ii) of any Subsidiary Guarantor in the
Borrower or any other Subsidiary Guarantor, (iii) of up to $10.0 million in one or more Non-Guarantor Subsidiaries (other than a
Propco Subsidiary) by the Borrower and/or one or more Subsidiary Guarantors at any time outstanding, (iv) of a Non- Guarantor
Subsidiary (other than a Propco Subsidiary) in another Non-Guarantor Subsidiary, (v) consisting of the Wayne Loans and/or the
TRU Canada Loans and (vi) of any Non-Guarantor Subsidiary in any Loan Party; provided that in the case of Investments in the
form of Indebtedness, all such Indebtedness shall be evidenced by promissory notes;

               (c) Investments received in connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case, in the ordinary course of business;

                (d) Indebtedness permitted by Section 7.03(d);


                                                                 -70-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 453 of 585


                (e) Hedge Agreements permitted by Section 7.03(e);

                (f) non-cash consideration received in any asset sale permitted by Section 7.05;

                (g) transactions permitted by Section 7.04 and Investments constituting loans or advances by the Borrower to
Holdings in lieu of dividends or other distributions otherwise permitted pursuant to Section 7.06;

                (h) [Reserved];

                (i) Investments existing or contemplated on the Petition Date and set forth on Schedule 7.02(i), and refinancings
thereof on substantially the same terms;

                (j) loans or advances to employees for the purpose of travel, entertainment or relocation in the ordinary course
of business; provided that all such loans or advances to employees shall not exceed $2.5 million in the aggregate at any time, and
determined without regard to any write-downs or write-offs thereof;

              (k) capitalization or forgiveness of any Indebtedness owed to a Loan Party by another Loan Party, excepting by
Wayne or any Subsidiary thereof of obligations of Borrower or any other Subsidiary of Borrower;

                 (l) to the extent permitted by Applicable Law, notes from officers and employees of a Loan Party issued by such
officers and employees in exchange for equity interests of Toys R Us Holdings, Inc. purchased by such officers or employees
pursuant to a stock ownership of purchase plan or compensation plan;

                (m) other Investments in non-Affiliates of the Loan Parties, including Permitted Acquisitions but excluding other
Acquisitions, an amount not to exceed $25.0 million, in the aggregate outstanding at any time, determined without regard to any
write-downs or write-offs thereof;

                (n) [Reserved];

                (o) [Reserved];

                  (p) Investments consisting of the posting of letters of credit, guarantees or cash collateral to secure obligations of
TRU (Vermont), Inc. in respect of insurance policies issued in favor of Holdings and its domestic Subsidiaries, in each case
relating to or for the benefit of the Borrower and its Subsidiaries in the ordinary course of business not to exceed $10.0 million at
any time outstanding;


                                                                 -71-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 454 of 585


                 (q) Investments (i) required to be made pursuant to the organizational documents of SALITRU Associates JV as
in effect on the Petition Date, and (ii) other Investments in SALITRU Associates JV and SAJV Holdings, LLC in an aggregate
amount not to exceed $10.0 million at any one time outstanding; and

                 (r) Investments in the form of loans or advances by any Loan Party that is a Debtor in the Cases to Holdings in
an amount necessary for Holdings to pay Permitted Holdings Expenses consistent with the Budget; provided that the claims in
respect of such loans constitute allowed superpriority administrative expense claims against Holdings pursuant to Bankruptcy
Code Sections 364(c)(1), 503 and 507 and are secured by Liens that are junior only to any third-party debtor- -possession
financing of Holdings.

        An Investment shall be deemed to be outstanding to the extent not returned in the same form (or (i) in assets that may be
used in those businesses in which the Loan Parties and their Subsidiaries are permitted to be engaged under Section 7.04(b) and
have at least the same fair market value or (ii) in Marketable Securities with at least the same fair market value; provided that such
Marketable Securities are otherwise permitted by this Section 7.02 or such Marketable Securities are liquidated within 45 days)
as the original Investment to such Loan Party.

       7.03 Indebtedness and Disqualified Capital Stock. Create, incur, assume or suffer to exist any Indebtedness or
Disqualified Capital Stock, except:

                 (a) Indebtedness created under (I) the Loan Documents; and (II) (y) Wayne Loans; and (z) TRU Canada
Loans, in the case of this clause (z) in an aggregate principal amount at any time outstanding not to exceed $75,000,000;
provided, in the case of clauses (y) and (z), if requested by the Agent, the lender thereunder shall enter into an intercreditor
agreement in form and substance reasonably acceptable to the Agent providing for the pari-passu treatment of such Indebtedness
and the Obligations and Agent’s exclusive control of remedies with respect to the Collateral pending payment in full of the
Obligations.

                (b) Indebtedness under the ABL Credit Documents in an aggregate principal amount not to exceed
$2,300,000,000; provided that, the aggregate principal amount of Indebtedness incurred under this clause (b) by the Canadian
Borrower (as defined in the ABL Credit Agreement) or any borrower under the ABL Credit Agreement which is not organized
under the laws of the United States, any state thereof or the District of Columbia, shall not exceed $300,000,000;

                (c) Indebtedness outstanding or contemplated on the Closing Date and listed on Schedule 7.03(c), including any
modification, replacement, refinancing, refunding, renewal or extension thereof to the extent indicated on Schedule 7.03(c);
provided that after giving effect thereto (i) the principal amount of such Indebtedness is not greater than the aggregate principal
amount of Indebtedness being refinanced, plus (x) the amount of any interest, premiums or penalties required to be paid thereon
and (y) fees and expenses associated therewith, (ii) if the final maturity date of such Indebtedness is prior to the Maturity Date, the
result of such


                                                                 -72-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 455 of 585


refinancing shall not be an earlier maturity date or decreased weighted average life (other than nominal amortization), and (iii) if the
final maturity date of such Indebtedness is after the Maturity Date, the result of such extension shall not be a maturity date earlier
than the Maturity Date;

                (d) guarantees by (i) any Loan Party of Indebtedness or obligations of the Loan Parties arising in the ordinary
course of business of any other Loan Party and (ii) any Foreign Subsidiary (other than Toys R Us (Canada) Ltd. / Toys R Us
(Canada) Ltee.) of Indebtedness of any other Foreign Subsidiary;

                (e) obligations (contingent or otherwise) of a Loan Party or any Subsidiary thereof existing or arising under any
Hedge Agreement; provided that such obligations are (or were) entered into by such Person in the ordinary course of business
(including on behalf of another Loan Party or Subsidiary of a Loan Party) and not for speculative purposes;

                  (f) Indebtedness in respect of Capital Lease Obligations and purchase money obligations incurred after the
Petition Date for fixed or capital assets in an aggregate amount outstanding at any time not to exceed $100.0 million, and within
the limitations set forth in Section 7.01(h) (including any such Indebtedness or purchase money obligations assumed pursuant to
Section 7.02(h)) and refinancings of any such Indebtedness; provided that after giving effect thereto the principal amount of such
Indebtedness is not greater than the aggregate principal amount of Indebtedness being refinanced, plus (x) the amount of any
interest, premiums or penalties required to be paid thereon, and (y) fees and expenses associated therewith; and provided, further,
for purposes of calculating Cumulative Net Cash Flow Before DIP ABL Draw/Paydown, the entire aggregate amount of such
Capitalized Lease Obligations or purchase money obligations shall be treated as disbursements made on the date such transaction
is entered into (and any subsequent lease payments not in excess of such amount shall be excluded in calculating Cumulative Net
Cash Flow Before DIP ABL Draw/Paydown).

                (g) Indebtedness permitted by Section 7.02(b);

                 (h) Indebtedness relating to surety and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

                (i) Indebtedness arising from the honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn against insufficient funds in the ordinary course of
business;

                 (j) indemnification, adjustment of purchase price, earn-out or similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business or assets of a Loan Party or any of its Subsidiaries or
Equity Interests of a Subsidiary thereof, other than guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in contemplation of any such acquisition; provided that
in the case of a disposition, the maximum aggregate liability in respect of all such obligations outstanding under this subsection (j)
shall at no time exceed the gross proceeds actually received by a Loan Party and its Subsidiaries in connection with such
disposition;


                                                                 -73-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 456 of 585


                (k) [Reserved];

                (l) [Reserved];

                (m) [Reserved];

                (n) [Reserved];

               (o) without duplication, non-cash accruals of interest, accretion or amortization of original issue discount and/or
pay- -kind interest on Indebtedness otherwise permitted to be incurred under this Agreement;

                (p) [Reserved];

                (q) [Reserved];

               (r) Indebtedness relating to letters of credit obtained (i) in the ordinary course of business or (ii) in connection
with the purchase of inventory from suppliers located outside the United States and Canada;

                (s) Indebtedness constituting Investments permitted under Section 7.02;

                (t) other Indebtedness in an aggregate principal amount not to exceed $25.0 million.

                 (u) guarantee obligations incurred in the ordinary course of business (including in respect of construction or
restoration activities) in respect of trade obligations of (or to) suppliers, customers, franchisees, lessors and licensees;

                (v) [Reserved];

                (w) advances made by non-Affiliate landlords to finance tenant improvements of Real Property in the ordinary
course of business; and

                (x) Indebtedness incurred by the Borrower in an amount up to the amount of any cash equity contribution or
investment of cash by Holdings to the Borrower.

        7.04 Fundamental Changes.

                 (a) Merge or amalgamate into or consolidate with any other Person, or permit any other Person to merge or
amalgamate into or consolidate with it, or liquidate or dissolve, except that, if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing or would arise therefrom, (i) any Subsidiary may
liquidate, dissolve, consolidate, amalgamate or merge into a Loan Party in a transaction in which a Loan Party is the surviving
Person, (ii) any Subsidiary that is not a Loan Party may liquidate, dissolve, consolidate, amalgamate or merge into any Subsidiary
that is not a Loan Party, (iii) any Loan Party (other than the Borrower) may amalgamate or merge with or into any other Loan
Party and (iv) transactions permitted by Sections 7.02 or 7.05 may be consummated in the form of a merger, amalgamation or
consolidation.


                                                                  -74-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 457 of 585


                (b) Engage, to any material extent, in any business other than businesses of the type conducted by such Loan
Party on the date of execution of this Agreement and businesses reasonably related thereto and those complementary or ancillary
thereto.

        7.05 Asset Sales. Make any Asset Sales, except:

                (a) sales of obsolete, damaged or worn out property or, in the judgment of a Loan Party, property no longer
useful or necessary in its business or that of any Subsidiary, whether now owned or hereafter acquired, in each case in the
ordinary course of business;

                (b) Liens permitted under Section 7.01 and transactions permitted by Sections 7.02, 7.04(a), 7.06 and 7.08;

                 (c) licensed departments and leases, subleases, licenses and sublicenses of real or personal property, in each
case in the ordinary course of business, excluding exclusive licenses of intellectual property;

               (d) sales of assets by a Loan Party or any of its Subsidiaries to (i) any of such Person’s Subsidiaries or (ii)
another Loan Party or its Subsidiaries; provided that if the transferor in such a transaction is a Loan Party, then the transferee must
be a Loan Party;

                (e) [Reserved];

              (f) sales or forgiveness of accounts in the ordinary course of business or in connection with the collection or
compromise thereof;

                (g) leasing of Real Property that is no longer used in the business of the Loan Parties;

                   (h) (I) Asset Sales (other than of Geoffrey Collateral) by a Loan Party and or any of its Subsidiaries not
otherwise permitted under this Section 7.05 in an aggregate amount not to exceed $20,000,000 and/or (II) the sale of the
Borrower’s corporate headquarters located in Wayne, New Jersey; provided that, with respect to any Asset Sale pursuant to this
clause (h), (i) at the time of such Asset Sales, no Event of Default shall exist or would result from such Asset Sale, (ii) the
consideration paid for such asset shall be paid to such Loan Party or such Subsidiary at least 75% in cash or Cash Equivalents,
(iii) 100% of the Net Cash Proceeds from such Asset Sale are applied in accordance with Section 2.03, promptly following the
receipt of such Net Cash Proceeds and (iv) any such sales shall be for fair market value (as determined in good faith by the
Borrower).

                (i) any disposition of Real Property to a Governmental Authority as a result of a condemnation of such Real
Property;

                (j) dispositions described on Schedule 7.05;


                                                                 -75-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 458 of 585


                (k) issuances of equity by Foreign Subsidiaries to qualifying directors of such Foreign Subsidiaries;

                (l) the sales of Real Property, inventory, fixtures and related assets in connection with up to 22.5% of the
Borrower’s operating Stores as of the Closing Date which are closed or to be closed (including through going out of business
sales) by the Borrower after the Petition Date; provided that (i) all such sales (A) of inventory are made in accordance with
customary liquidation agreements with professional liquidators, and (B) of other assets, are made on arm’s-length terms, and (ii)
the Net Proceeds thereof are applied in accordance with Section 2.03(b);

                (m) [Reserved];

                 (n) exchanges or swaps of equipment owned or leased by any Loan Party or a Subsidiary for other equipment;
provided that (i) such exchange or swap shall be made for substantially equivalent fair value, (ii) the equipment so exchanged or
swapped must be replaced with equipment reasonably concurrently with such exchange or swap and (iii) all Net Cash Proceeds,
if any, received in connection with any such exchange or swap shall be applied to the Obligations pursuant to Section 2.03(b)
hereof;

                 (o) swaps or exchanges of Real Property, Stores or Store leases owned by any Loan Party or a Subsidiary for
other Real Property, Stores or Store leases; provided that (i) such swap or exchange shall be made for substantially equivalent fair
value, (ii) the Real Property, Store or Store lease swapped or exchanged shall be replaced with Real Property, Stores or Store
leases reasonably concurrently with such swap or exchange, (iii) if the swap or exchange is in respect of Real Property, the
replacement property must be Real Property and such Real Property shall become Term Priority Collateral, and (iv) all Net Cash
Proceeds, if any, received in connection with any such exchange or swap shall be applied to the Obligations pursuant to Section
2.03(b) hereof; and

                 (p) sales of Real Property, Stores or Store leases by any Loan Party or a Subsidiary thereof for fair market
value, all or a portion of the net proceeds of which are to be used in connection with a relocation of such Real Property, Stores or
Store leases to an identified site that is under contract. All Net Cash Proceeds, if any, received in connection with any such
relocation in excess of the portion applied in connection with such relocation shall be applied to the Obligations pursuant to
Section 2.03(b) hereof.

        Notwithstanding anything contained herein to the contrary, (I) the application of net proceeds of any sale of assets
constituting a sale leaseback transaction (other than with respect to Real Property) shall be applied in accordance with Section
7.08 and (II) no Equity Interests of any Guarantor shall be sold or otherwise disposed of without the prior written consent of the
Required Lenders.

        7.06 Restricted Payments. Declare or make, directly or indirectly, any Restricted Payment, except:

              (a) (i) each Subsidiary of a Loan Party may make Restricted Payments to its direct equity holders and (ii) any
Non-Guarantor Subsidiary may make Restricted Payments to another Non-Guarantor Subsidiary;

       (b) the Loan Parties and each Subsidiary thereof may declare and make dividend payments or other distributions
payable solely in the stock or other Equity Interests of such Person;


                                                               -76-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 459 of 585


        (c) to the extent actually used by Holdings to pay such expenses, the Loan Parties and their Subsidiaries may make
Restricted Payments to or on behalf of Holdings in an amount necessary to pay Permitted Holdings Expenses that are allocable
and chargeable to the Loan Parties in accordance with Holdings’ ordinary course practice;

        (d) Permitted Tax Distributions to Holdings, so long as Holdings uses such distributions to pay its taxes;

        (e) [Reserved];

         (f) other transactions constituting Restricted Payments and expressly permitted by Section 7.02(p), (q), (r), or Section
7.07(l); and

        (g) Restricted Payments described on Schedule 7.05;

        7.07 Transactions with Affiliates. Sell, lease or otherwise transfer or license any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or provide any service to, or enter into any contract, agreement or
understanding, or otherwise engage in any other transactions with, any of its Affiliates, except that the following shall be permitted:

                 (a) transactions between or among the Loan Parties and their Subsidiaries not prohibited hereunder; provided,
that any such transaction involving one or more Loan Parties, on the one hand, and one or more Non-Loan Parties, on the other
hand, shall be on terms and conditions, taken as a whole, not less favorable to each such Loan Party than could be obtained on an
arm’s-length basis from unrelated third parties in the good faith judgment of the Borrower, or in the ordinary course of business of
such Loan Party.

                (b) [Reserved];

                (c) [Reserved];

                (d) other transactions specifically permitted under Sections 7.02(p) or (q);

               (e) payment of reasonable compensation to directors, officers and employees for services actually rendered to
any such Loan Party or any of its Subsidiaries and indemnification arrangements;

                (f) stock option and compensation plans of the Loan Parties and their Subsidiaries;

                (g) employment contracts with officers and management of the Loan Parties and their Subsidiaries;


                                                                 -77-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                            Declaration of Scott A. Rader Page 460 of 585


                 (h) advances and loans to officers and employees of the Loan Parties and their Subsidiaries to the extent
specifically permitted by Section 7.02(j);

                (i) transactions contemplated by and permitted pursuant to Sections 7.02(l);

                (j) transactions set forth on Schedule 7.07 hereto and any amendments and replacements thereto on arm’s-
length terms and on five (5) Business Days’ notice to the Administrative Agent;

                (k) payment of reasonable director’s fees, expenses and indemnities;

                 (l) payment and performance under the Specified Intercompany Agreements, in each case, as in effect on the
Petition Date or as may be amended, supplemented, modified or waived (i) with the approval of the Bankruptcy Court after a
hearing on notice to the Administrative Agent and the Lenders or (ii) in a manner that is not adverse in any material respect (taken
as a whole) to the interests of the Lenders in their capacities as such; and

                (m) other transactions on arm’s-length-terms, subject to five (5) Business Days’ written notice to the
Administrative Agent and, in the case of any transaction involving consideration in excess of $5 million, subject to prior approval
of either the Required Lenders or the Bankruptcy Court.

        7.08 Sales and Leasebacks. Enter into any arrangement with any Person providing for the leasing by any Loan Party
of property that has been or is to be sold by such Loan Party to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental obligations of such Loan Party; provided that
nothing in this Section 7.08 shall prohibit the SALITRU Transaction.

      7.09 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Subsidiary of a Loan Party to:

              (a) make Restricted Payments in respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, any Loan Party,

                (b) make loans or advances to, or other Investments in, any Loan Party or

                (c) transfer any of its assets to any Loan Party except for such encumbrances or restrictions existing under or by
reason of:

                        (i) any restrictions existing under the Loan Documents, the ABL Credit Documents or Indebtedness
        permitted by Sections 7.03(a), (e) (solely with respect to the party and its subsidiaries to such Hedge Agreement), (f), (h)
        (solely with respect to the party and its subsidiaries to such Indebtedness), (q) and (s);

                              any encumbrance or restriction pursuant to applicable law or an agreement in effect at or entered into
        on the Closing Date or other applicable order of the Bankruptcy Court or the CCAA or contained in any amendment
        thereto, to the extent enforceable in the Chapter 11 Cases or related cases in foreign jurisdictions, including


                                                                -78-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                           Declaration of Scott A. Rader Page 461 of 585


        without limitation, the Taj Bankruptcy Court Orders and the ABL Bankruptcy Court Orders;

                              any encumbrance or restriction with respect to a Loan Party or any of its Subsidiaries pursuant to an
        agreement relating to any Indebtedness incurred by such Subsidiary prior to the date on which such Subsidiary was
        acquired by a Loan Party or its Subsidiary and outstanding on such date, which encumbrance or restriction is not
        applicable to such Loan Party or its Subsidiaries, or the properties or assets of such Loan Party or a Subsidiary thereof,
        other than the Subsidiary, or the property or assets of the Subsidiary, so acquired, or any Subsidiary thereof or the
        property or assets of any such Subsidiary;

                         (iv) any encumbrance or restriction pursuant to an agreement effecting a refinancing of Indebtedness
        incurred pursuant to an agreement referred to in subsection (i),   or    of this Section or this subsection (iv) or
        contained in any amendment to an agreement referred to in subsection (i),     or     of this Section or this subsection (iv);
        provided that the encumbrances and restrictions contained in any such refinancing agreement or amendment are not
        materially less favorable taken as a whole, as determined by the Loan Party in good faith, to the Lenders than the
        encumbrances and restrictions contained in such predecessor agreement;

                         (v) any encumbrance or restriction (A) that restricts the subletting, assignment, subleasing, sublicensing or
        transfer of any property or asset or right and is contained in any lease, license or other contract entered into in the ordinary
        course of business or (B) contained in security agreements securing Indebtedness of a Loan Party or a Subsidiary of a
        Loan Party to the extent such encumbrance or restriction restricts the transfer of the property subject to such security
        agreements;

                         (vi) any restrictions (related to the assets being sold) imposed pursuant to an agreement that has been
        entered into in connection with the disposition of the Equity Interests or assets of a Loan Party or a Subsidiary thereof;

                               any encumbrances or restrictions applicable solely to a Foreign Subsidiary and contained in any
        credit facility extended to any Foreign Subsidiary; provided that such encumbrances and restrictions do not extend to any
        Subsidiary that is not a Foreign Subsidiary;

                               restrictions on transfers of assets pursuant to a Lien permitted by Section 7.01;

                       (ix) any encumbrance or restriction arising under or in connection with any agreement or instrument
        governing Equity Interests of any Person other than a wholly owned Subsidiary of a Loan Party that is acquired after the
        Closing Date; and

                       (x) restrictions which the Borrower has reasonably determined in good faith will not materially impair the
        Borrower’s ability to make payments under this Agreement when due.

       7.10 Use of Proceeds. The proceeds of the Loans shall be applied in accordance in all material respects with the
Budget (subject to permitted variances). No part of the proceeds of the Loans will be used, whether directly or indirectly:


                                                                 -79-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 462 of 585


                (a) in any manner that causes such Loan or the application of such proceeds to violate the Regulations of the
Board, including Regulation T, Regulation U and Regulation X, or any other regulation thereof, or to violate the Securities
Exchange Act;

                (b) for any purpose that is prohibited under the Bankruptcy Code or the Bankruptcy Court Order;

                 (c) to pay interest, principal or other amounts in respect of Indebtedness or other pre-Petition Date or post-
Petition Date obligations of any kind or nature, or make any other payment or transfer to or for the benefit of Holdings and its
Subsidiaries (other than the Loan Parties and their respective Subsidiaries, other than Giraffe Junior Holdings, LLC and its
Subsidiaries) (the Non-Delaware Silo Entities ) except (i) payments by the Borrower of professional fees and other direct
expenses of administration of the Chapter 11 Cases that are allocable to the Non-Delaware Silo Entities and (ii) payments
permitted by Section 7.06(f)); provided such payments are, pursuant to the Adequate Protection Order, reimbursable by the
applicable Non-Delaware Silo Entities within 30 days and the claims in respect thereof are granted super-priority administrative
claim status with respect to any Non-Delaware Silo Entity that is a Debtor, subject only to claims in respect of any new money
debtor- -possession financing provided by non-Affiliates of Holdings; provided further that this clause (c) shall not limit the
amount of professional fees payable by the Loan Parties;

                 (d) subject to the Bankruptcy Court Order, to investigate, commence, prosecute or finance any action,
proceeding or objection with respect to or related to the claims, Liens or security interest of the Administrative Agent, the
Lenders, the Prepetition Term Agent or the Prepetition Term Lenders or their respective rights and remedies under this
Agreement, the other Loan Documents, the Bankruptcy Court Orders or the Prepetition Term Loan Documents, as the case may
be, including to commence or prosecute or join in any action against any or all of the Administrative Agent, the Lenders the
Prepetition Term Agent or the Prepetition Term Lenders seeking (x) to avoid, subordinate or recharacterize the Obligations or the
Prepetition Term Obligations or any of the Liens securing the Obligations or the Prepetition Term Obligations, (y) any monetary,
injunctive or other affirmative relief against any or all of the Administrative Agent, the Lenders, the Prepetition Term Agent or the
Prepetition Term Lenders or the Liens and collateral under the Prepetition Term Loan Documents, or (z) to prevent or restrict the
exercise by any or all of the Administrative Agent, the Lenders, the Prepetition Term Agent or the Prepetition Term Lenders of
any of their respective rights or remedies under the Loan Documents or the Prepetition Term Loan Documents; or

                (e) subject to the Bankruptcy Court Order, to finance any adversary action, suit, arbitration, proceeding,
application, motion, contested matter or other litigation of any type materially adverse to the interests of any or all of the
Administrative Agent, the Lenders, the Prepetition Term Agent or the Prepetition Term Lenders or their respective rights and
remedies under the Loan Documents, the Interim Bankruptcy Court Order, the Final Bankruptcy Court Order or the Prepetition
Term Loan Documents.


                                                                -80-
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                              Declaration of Scott A. Rader Page 463 of 585


        Nothing herein shall in any way prejudice or prevent the Administrative Agent or the Lenders from objecting, for any
reason, to any requests, motions, or applications made in the Bankruptcy Court, including any application of final allowances of
compensation for services rendered or reimbursement of expenses incurred under Sections 105(a), 330 or 331 of the Bankruptcy
Code, by any party in interest (and each such order shall preserve the Administrative Agent’s and the Lenders’ right to review and
object to any such requests, motions or applications).

        7.11 Modifications of Charter Documents and Other Documents, Etc.

                 (a) amend, modify or waive any of its rights under its Charter Documents in any manner material and adverse to
the Lenders;

        (b) amend, supplement, waive any provision of or otherwise modify the terms of any Specified Intercompany
Agreement, except: (i) with the approval of the Bankruptcy Court after a hearing on notice to the Administrative Agent and the
Lenders, (ii) in a manner that is not adverse in any material respect (with any material reduction in receipts to the Loan Parties
being deemed material and adverse) to the interests of the Lenders in their capacities as such or (iii) with the Required Lenders’
consent;

                 (c) fail to enforce any of the rights of the Loan Parties under the Specified Intercompany Agreements upon
breach thereof by any other party thereto, other than with respect to (i) defaults that are not material to the interests of the Lenders
(it being agreed that monetary defaults aggregating in excess of $3,500,000 are material to the interests of the Lenders) or (ii)
monetary defaults in respect of amounts not greater than $3,500,000 in aggregate for all such monetary defaults at any such time,
provided that if the defaulting party is a Debtor, the liability for any overdue amount constitutes a secured, super-priority
administrative claim against such Debtor, subject only to any third-party debtor- -possession financing and any Lien or claim to
which such third-party financing is subject;

                 (d) (i) fail to use commercially reasonably efforts to cause Toys R Us Property Company I, LLC and Wayne
Real Estate Holding Company, LLC to distribute to Wayne the maximum amount of cash permissible consistent with applicable
law, fiduciary duties and contractual obligations binding on such entities, or fail to cause Wayne to maintain (from and after the
date that is 30 days after the Closing Date) all cash and cash equivalents held by it in one or more segregated accounts solely in
the name of Wayne, (ii) permit Wayne to make any distribution to or Investment in Holdings or any Subsidiary of Holdings other
than Loan Parties and Subsidiaries of Wayne, or (iii) permit Wayne to enter into any contract or other obligation out of the
ordinary course of its business without the consent of the Required Lenders, other than on notice and a hearing before the
Bankruptcy Court.

        7.12 Fiscal Year. Make any change in its Fiscal Year.

        7.13 Chapter 11 Modifications. Without the consent of the Required Lenders:

                 (a) Make or permit to be made any change, amendment or modification, to the Bankruptcy Court Orders ; and

                 (b) Incur, create, assume or suffer to exist or permit any claim or Lien against any Loan Party ranking pari passu
with or senior to the claims and Liens of the Administrative


                                                                 -81-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 464 of 585


Agent and the other Secured Parties hereunder, except for the Wayne Loans and the TRU Canada Loans (and the Liens securing
them), the Carve Out, Adequate Protection Orders, CCAA Orders and claims and Liens in respect of the ABL Facility
Indebtedness .

        7.14 Anti-Terrorism Law; Anti-Money Laundering.

                 (a) Directly or indirectly, (i) knowingly conduct any business or engage in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in Section 5.20, (ii) knowingly deal in, or otherwise engage
in any transaction relating to, any property or interests in property blocked pursuant to the Executive Order or any other Anti-
Terrorism Law, or (iii) knowingly engage in or conspire to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties shall
deliver to the Lenders any certification or other evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 7.14).

               (b) Knowingly cause or permit any of the funds of such Loan Party that are used to repay the Loans to be
derived from any unlawful activity with the result that the making of the Loans would be in violation of any applicable law.

         7.15 Embargoed Person. Knowingly cause or permit (a) any of the funds or properties of the Loan Parties that are
used to repay the Loans to constitute property of, or be beneficially owned directly or indirectly by, any Person subject to
sanctions or trade restrictions under United States law ( Embargoed Person or Embargoed Persons ) that is identified on
(1) the List of Specially Designated Nationals and Blocked Persons maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order
or applicable law promulgated thereunder, with the result that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by applicable law, or the Loans made by the Lenders would be in violation of applicable law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders or (b) any Embargoed Person to have any direct or
indirect interest, of any nature whatsoever in the Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by applicable law or the Loans are in violation of applicable law.

         7.16 No Further Negative Pledge. Enter into any agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party or any Subsidiary thereof to create, incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues constituting or required to constitute Collateral under the Loan Documents, whether now owned or
hereafter acquired, or which requires the grant of any security in such property or revenues for an obligation if security is granted
for another obligation, except the following: (1) this Agreement, the other Loan Documents, the ABL Credit Agreement
Documents, agreements and arrangements permitted under Section 7.09 and the documents governing any Indebtedness incurred
pursuant to Sections 7.03(a)(c), (d)(ii), (f) (prohibiting further Liens on the properties financed thereby) and (h); (2) covenants in
documents creating Liens permitted by Section 7.01(h) prohibiting further Liens on the properties encumbered thereby; (3) any
prohibition or limitation that (a) exists pursuant to applicable Requirements of Law, (b) consists of customary restrictions and
conditions contained in any agreement relating to the sale of any property


                                                                 -82-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 465 of 585


permitted under Section 7.05 pending the consummation of such sale, (c) restricts sublicensing, the granting of a Lien or subletting
or assignment of any contract, license or lease of a Loan Party or a Subsidiary thereof, exists in any agreement in effect at the time
such Subsidiary becomes a Subsidiary of a Loan Party, so long as such agreement was not entered into in contemplation of such
Person becoming a Subsidiary of a Loan Party or (e) is imposed by any amendments, modifications, supplements, waivers,
extensions or refinancings that are otherwise permitted by the Loan Documents of the contracts, instruments or obligations
referred to in subsection (3); provided that such amendments and refinancings are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment or refinancing (as determined in good faith by the
Borrowers); and (4) restrictions which the Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due.

        7.17 Maximum Cumulative Net Cash Flow Before DIP ABL Draw/Paydown.

   The Borrower shall not permit the Cumulative Net Cash Flow Before DIP ABL Draw/Paydown as of any Test Date to
exceed (x) beginning on the first Test Date until the Test Day for September fiscal month 2018, $150,000,000 and (y) thereafter,
$200,000,000.

        7.18 Minimum Liquidity.

    Beginning on October 28, 2017, the Loan Parties (excluding Wayne) shall not allow Liquidity to be less than $175,000,000
on any Test Date.

                                                    ARTICLE VIII
                                          EVENTS OF DEFAULT AND REMEDIES

        8.01 Events of Default. Any of the following shall constitute an Event of Default

                 (a) Non-Payment. Any Loan Party fails to pay when and as required to be paid herein, any amount of principal
or interest on any Loan, or any fee due or any other amount payable hereunder or under any other Loan Document and, other
than with respect to principal amounts, such nonpayment continues for three (3) Business Days; or

                 (b) Other Defaults. Any Loan Party (i) fails to perform or observe any other covenant or agreement (not
specified in subsection (a) above or (c) below) contained in any Loan Document on its part to be performed or observed or (ii)
fails to perform or observe any term of any Bankruptcy Court Order or Adequate Protection Order in a manner that is materially
disadvantageous to the Lenders, and in each such case where such failure is capable of cure (other than in respect of a breach
under Section 6.02(a) or Article VII) such failure continues for fifteen (15) days after the earlier of notice given by the
Administrative Agent to the Borrower and knowledge of the Borrower (or five (5) days with respect to reports or other
information pursuant to Section 6.01(h) and (i) and Section 6.16, required to be delivered to the Administrative Agent or any
Lender on a particular deadline); or

              (c) Cross-Default/Acceleration. Any Loan Party (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment or otherwise, and


                                                                -83-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 466 of 585


giving effect to any applicable grace period) in respect of any Specified Indebtedness (other than Indebtedness hereunder or
under the Guarantee), (B) fails to observe or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating to such Indebtedness, the effect of which default or other
event is to cause, or (other than with respect to Taj DIP Debt) to permit the lenders or holders thereof (or a trustee or agent on
behalf of such lenders or holders) to cause, with the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or otherwise) prior to its stated maturity; provided that
this paragraph (c) shall not apply to (A) secured Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this Agreement or the agreement governing such
Indebtedness) or (B) Indebtedness which is convertible into Equity Interest and converts to Equity Interests in accordance with its
terms or (C) any breach or default that (x) is remedied by the Loan Party or the applicable Subsidiary or (y) waived (including in
the form of amendment) by the requisite holders of the applicable Indebtedness, in either case, prior to the acceleration of all the
Loans pursuant to this Section 8.01; or

                (d) [Reserved]; or

                 (e) Judgments. One or more final post-petition judgments for the payment of money in an aggregate amount in
excess of $25.0 million in excess of insurance coverage or indemnities from indemnitors reasonably satisfactory shall be rendered
against any Loan Party or any Subsidiary or any combination of Loan Parties and/or Subsidiaries and the same shall remain
undischarged for a period of forty-five (45)) days during which execution shall not be effectively stayed, satisfied or bonded or
any action shall be legally taken by a judgment creditor to attach or levy upon any material assets of any Loan Party or Subsidiary
to enforce any such judgment; or

                 (f) ERISA. An ERISA Event shall have occurred that when taken together with all other ERISA Events that
have occurred, would reasonably be expected to result in a Material Adverse Effect and the same shall remain undischarged for a
period of thirty (30) consecutive days during which period any action shall not be legally taken to attach or levy upon any material
assets of any Loan Party to enforce any such liability; or

                  (g) Invalidity of Loan Documents. Any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than contingent indemnity obligations with respect to unasserted claims), ceases to be in full force and effect; or any Loan
Party contests in any manner in writing the validity or enforceability of any provision of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan Document except by reason of payment in full of all
Obligations (other than contingent indemnity obligations with respect to unasserted claims), or purports to revoke, terminate or
rescind any provision of any Loan Document except pursuant to the express terms thereof; or

               (h) Representations and Warranties. Any representation or warranty made by any Loan Party (or any of its
Responsible Officers) under or in connection with any Loan Document shall prove to have been incorrect in any material respect
when made; or


                                                                 -84-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 467 of 585


                 (i) Collateral. The Interim Bankruptcy Court Order and the Final Bankruptcy Court Order, as applicable,
together with the Loan Documents shall cease to create a valid and perfected Lien, with the priority required by this Agreement
(other than in accordance with their terms or as a result of the action or inaction of any Agent or Lender), subject to Permitted
Liens, on a material portion of the Collateral purported to be covered thereby; or

                (j) Change of Control. There occurs any Change of Control ; or

                (k) Entry of Order. The Final Bankruptcy Court Order shall not have occurred within 45 after the Petition Date;
or

             (l) Conversion to Chapter 7. An order with respect to any of the Chapter 11 Cases shall be entered by the
Bankruptcy Court converting such Chapter 11 Case to a Chapter 7 case; or

                 (m) Alternate Financing. Except in respect of the ABL Credit Agreement, any Loan Party shall file a motion in
the Chapter 11 Cases without the express written consent of Required Lenders, to obtain additional financing from a party other
than Lenders under Section 364(d) of the Bankruptcy Code or to use cash collateral of a Lender under Section 363(c) of the
Bankruptcy Code that does not either have the prior written consent of the Agent or provide for the payment of the Obligations in
full and in cash upon the incurrence of such additional financing; or

                 (n) Prepetition Claims. Any Loan Party shall file a motion seeking, or the Bankruptcy Court shall enter, an order
(i) approving payment of any prepetition claim other than (x) as provided for in the First and Second Day Orders or, subject to
the consent of the Administrative Agent to the extent not presented to them prior to the date hereof, second day orders, (y)
contemplated by the Budget, or (z) otherwise consented to by the Administrative Agent in writing, (ii) granting relief from the
automatic stay applicable under Section 362 of the Bankruptcy Code to any holder of any security interest to permit foreclosure
on any assets having a book value in excess of $10.0 million in the aggregate, or (iii) except as provided in the Bankruptcy Court
Orders, , approving any settlement or other stipulation not approved by the Required Lenders with any pre-Petition secured
creditor of any Loan Party providing for payments as adequate protection or otherwise to such secured creditor; or

                (o) Appointment of Trustee or Examiner. An order with respect to any of the Chapter 11 Cases shall be entered
by the Bankruptcy Court appointing (i) a trustee under Section 1104, or (ii) an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section
1106(b) of the Bankruptcy Code; or

                (p) Dismissal of Chapter 11. An order shall be entered by the Bankruptcy Court dismissing any of the Chapter
11 Cases which does not contain a provision for termination of the total Commitment, and payment in full of all Obligations (other
than contingent Obligations not due and owing) of the Loan Parties hereunder and under the other Loan Documents upon entry
thereof; or

                 (q) Order With Respect to Chapter 11 Cases. An order with respect to any of the Chapter 11 Cases shall be
entered by the Bankruptcy Court without the express prior written consent of the Required Lenders (and with respect to any
provisions that affect the rights or


                                                               -85-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 468 of 585


duties of the Administrative Agent, the Administrative Agent), (i) to revoke, reverse, stay, modify, supplement or amend any of the
Bankruptcy Court Orders or the Adequate Protection Order in a manner adverse to the Lenders or (ii) to permit any
administrative expense or any claim (now existing or hereafter arising, of any kind or nature whatsoever) to have administrative
priority as to the Loan Parties equal or superior to the priority of the Cases shall be entered by the Bankruptcy Court without the
express prior written consent of the Administrative Agent and the Required Lenders in respect of the Obligations (other than the
Carve Out, the Wayne Loans, the TRU Canada Loans or the ABL Obligations); or

                 (r) Application for Order By Third Party. An application for any of the orders described in clause (q) above shall
be made by a Person other than the Loan Parties and such application is not contested by the Loan Parties in good faith or the
relief requested is not withdrawn, dismissed or denied within 45 days after filing or any Person obtains a final order under § 506
(c) of the Bankruptcy Code against the Administrative Agent; or

                (s) Right to File Chapter 11 Plan. The entry of an order by the Bankruptcy Court terminating or modifying the
exclusive right of any Loan Party to file a Chapter 11 plan pursuant to Section 1121 of the Bankruptcy Code, without the prior
written consent of the Required Lenders; or

                (t) Liens. (i) Any Loan Party shall attempt to invalidate, reduce or otherwise impair the Liens or security interests
of the Administrative Agent and/or the other Secured Parties, claims or rights against such Person or to subject any Collateral to
assessment pursuant to Section 506(c) of the Bankruptcy Code, (ii) the Lien or security interest created by Collateral Documents
or the Bankruptcy Court Orders with respect to the Collateral shall, for any reason (other than as a result of the action or inaction
of the Administrative Agent), cease to be valid or (iii) any action is commenced by the Loan Parties which contests the validity,
perfection or enforceability of any of the Liens and security interests of the Administrative Agent and/or the other Secured Parties
created by any of the Bankruptcy Court Order, this Agreement, or any Collateral Document; or

                 (u) Invalidation of Claims. Any Loan Party shall seek to, or shall support (in any such case by way of any motion
or other pleading filed with the Bankruptcy Court or any other writing to another party- -interest executed by or on behalf of
such Loan Party) any other Person’s motion to, disallow in whole or in part the Lenders’ claim in respect of the Obligations or
contest any material provision of any Loan Document or any material provision of any Loan Document shall cease to be effective
(other than in accordance with its terms or as a result of the action or inaction of the Administrative Agent);

                 (v) Liquidation. (i) The suspension of the operation of all or substantially all of the business of the Loan Parties in
the ordinary course for 20 consecutive Business Days, or (ii) the permanent closing of more than 22.5% of the Loan Parties
Stores (net of new Store openings) in operation as of the Closing Date without the written consent of the Required Lenders; or

               (w) IP Licenses. Holdings or any of its Subsidiaries shall move to assume any license of Intellectual Property to
which Borrower or any of its Subsidiaries is a party prior to the 21st day following the Petition Date, unless the Required Lenders
have provided their prior written consent to such motion.


                                                                  -86-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 469 of 585


         8.02 Remedies upon Event of Default. Subject to the terms of the Bankruptcy Court Order, the Intercreditor
Agreement and the next succeeding paragraph, if any Event of Default occurs and is continuing, the Administrative Agent shall, at
the direction of the Required Lenders, take any or all of the following actions:

                         (i) declare (A) the unpaid principal amount of all outstanding Loans, all interest accrued and unpaid
        thereon, and all other amounts owing or payable hereunder or under any other Loan Document to be immediately due and
        payable, without presentment, demand, protest or other notice of any kind, all of which are hereby expressly waived by
        the Borrower, and (B) the Commitments to be immediately terminated, and (C) the application of the Carve-Out has
        occurred through the delivery of a Carve-Out Trigger Notice (as defined in the Bankruptcy Court Orders) to the
        Borrower; and

                           exercise on behalf of itself and the Lenders all rights and remedies available to it and the Lenders
        under the Loan Documents

         Upon the Maturity Date and following the giving of five (5) Business Days’ notice to the Debtors and other applicable
parties ( Remedies Notice Period ), subject in all respects to the Intercreditor Agreement, the Administrative Agent shall have
relief from the automatic stay in the Cases and may setoff against deposits and financial assets of the Loan Parties (other than
customary excluded accounts), foreclose on all or any portion of the Term Loan Priority Collateral located in the United States or
otherwise exercise remedies against the Term Loan Priority Collateral located in the United States permitted by applicable non-
bankruptcy law. During the Remedies Notice Period, the Loan Parties and any statutory committee shall be entitled to an
emergency hearing before the Bankruptcy Court. Unless the Bankruptcy Court orders otherwise during the Remedies Notice
Period, the automatic stay, as to the Lenders and the Administrative Agent, shall be automatically terminated at the end of such
notice period and without further notice or order. The occurrence and continuance of an Event of Default or acceleration shall
trigger the prepayment premium under Section 2.03(a).

        8.03 Application of Funds. After the exercise of remedies provided for in Section 8.02, or after the commencement of
any Liquidation, subject to the terms of the Intercreditor Agreements and Bankruptcy Court Order, any amounts received on
account of the Obligations shall be applied by the Administrative Agent:

        (a) First, to payment of that portion of the Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agents and amounts payable under Article III) payable to the
Administrative Agent and the Collateral Agent in their capacities as such;

        (b) Second, to payment of that portion of the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including fees, charges and disbursements of counsel to the respective Lenders
(including fees and time charges for attorneys who may be employees of any Lender) and amounts payable under Article III),
ratably among them in proportion to the amounts described in this subsection payable to them;


                                                               -87-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 470 of 585


        (c) Third, to payment of that portion of the Obligations constituting accrued and unpaid interest on the Loans and other
Obligations, ratably among the Lenders in proportion to the respective amounts described in this subsection (c) payable to them;

       (d) Fourth, to payment of that portion of the Obligations constituting unpaid principal of the Loans ratably among the
Lenders;

        (e) Fifth, to payment of any other Obligations then outstanding ratably among the Secured Parties; and

        (f) Last, the balance, if any, after all of the Obligations then due and owing have been paid in full in cash, to the Borrower
or as otherwise required by Law.

   Each Loan Party acknowledges the relative rights, priorities and agreements of the Secured Parties and the secured parties
under the ABL Credit Agreement set forth in the Intercreditor Agreement and the Bankruptcy Court Order.

                                                           ARTICLE IX
                                                            AGENTS

        9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints NexBank SSB to act on its behalf
as the Administrative Agent and Collateral Agent hereunder and under the other Loan Documents and authorizes each Agent to
take such actions on its behalf and to exercise such powers as are delegated to such Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The provisions of this Article IX are solely for the
benefit of the Administrative Agent, the Collateral Agent and the Lenders, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions.

        9.02 Rights as a Lender. Each Person serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it were not one of the Agents and the term
 Lender or Lenders shall, unless otherwise expressly indicated or unless the context otherwise requires, include the Persons
serving as the Administrative Agent hereunder in its individual capacity. Such Persons and their Affiliates may accept deposits
from, lend money to, act as financial advisor or in any other advisory capacity for and generally engage in any kind of business
with Holdings, the Loan Parties or any Subsidiary thereof or other Affiliate thereof as if each such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the Lenders.

        9.03 Action by Agent. In performing its functions and duties under this Agreement, (a) each Agent shall act solely as an
agent for the Lenders and, as applicable, the other Secured Parties, and (b) no Agent assumes any (and shall not be deemed to
have assumed any) relationship of agency or trust with or for the Borrower or any of the Subsidiaries of Holdings. Each Agent
may execute any of its duties under this Agreement and the other Loan Documents by or through agents or attorneys- -fact
(including the Collateral Agent in the case of the Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be


                                                                -88-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                        Desc
                            Declaration of Scott A. Rader Page 471 of 585


responsible for the negligence or misconduct of any agents or attorneys- -fact or counsel selected by it with reasonable care and
in good faith.

         9.04 Exculpatory Provisions. The Administrative Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the generality of the foregoing, the Administrative Agent:

                 (a) shall not be subject to any fiduciary or other implied duties, regardless of whether a Default has occurred and
is continuing;

                 (b) shall not have any duty to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose the Administrative Agent to liability or that is contrary
to any Loan Document or applicable law; and

                 (c) shall not, except as expressly set forth herein and in the other Loan Documents, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to Holdings, the Borrower or any of their Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any of its Affiliates in any capacity.

         The Administrative Agent shall not be liable for any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as provided in Sections 8.02 and 10.01) or (ii) except to the
extent of any liability imposed by law by reason of its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice describing such Default is given to the Administrative
Agent by the Borrower or a Lender. An Agent shall be fully justified in failing or refusing to take any action hereunder and under
any other Loan Document (except actions expressly required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action.

         The Administrative Agent shall not be responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any other Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to be delivered to


                                                                   -89-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 472 of 585


the Administrative Agent. Without limiting the generality of the foregoing, the use of the term agent in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, such term as used merely as a matter of market custom
and is intended to create or reflect only an administrative relationship between independent contracting parties.

        9.05 Reliance by the Administrative Agent.

                  (a) Each Agent may at any time request instructions from the Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the Loan Documents an Agent is permitted or desires to take or to grant, and if
such instructions are promptly requested, the requesting Agent shall be absolutely entitled as between itself and the Lenders to
refrain from taking any action or to withhold any approval and shall not be under any liability whatsoever to any Lender for
refraining from any action or withholding any approval under any of the Loan Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders as shall be prescribed by this Agreement. Without
limiting the foregoing, no Lender shall have any right of action whatsoever against any Agent as a result of an Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents in accordance with the instructions of the
Required Lenders (or all or such other portion of the Lenders as shall be prescribed by this Agreement) and, notwithstanding the
instructions of the Required Lenders (or such other applicable portion of the Lenders), an Agent shall have no obligation to any
Lender to take any action if it believes, in good faith, that such action would violate Applicable Law or exposes an Agent to any
liability for which it has not received satisfactory indemnification in accordance with the provisions of Section 10.4(c).

                 (b) The Administrative Agent shall be entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and to have been signed, sent or otherwise authenticated
by the proper Person. The Administrative Agent also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability for relying thereon. In determining compliance with
any condition hereunder to the making of a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of any such counsel, accountants or experts.

        9.06 Delegation of Duties. The Administrative Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more sub-agents appointed by the Administrative
Agent. The Administrative Agent and any such sub-agent may perform any and all of their duties and exercise their rights and
powers by or through their respective Related Parties. The exculpatory provisions of this Article IX shall apply to any such sub-
agent and to the Related Parties of the Administrative


                                                                -90-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 473 of 585


Agent and any such sub-agent, and shall apply to their respective activities in connection with the syndication of the credit facilities
provided for herein as well as activities of the Administrative Agent.

         9.07 Resignation of the Agent. Each of the Administrative Agent and Collateral Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor, which shall be a bank with an office in the United States, or an Affiliate of any such bank with an
office in the United States, which appointment shall be subject to approval (not to be unreasonably withheld) by the Borrower.
no such successor shall have been so appointed by the Required Lenders and shall have accepted such appointment and shall
have been approved by the Borrower (where such approval is required) within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent (which shall also be a Lender)
meeting the qualifications set forth above; provided that if the Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Agent shall continue to hold such collateral security until such time as a successor Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a successor Agent as provided for above in this Section.
Upon the acceptance and approval (if applicable) of a successor’s appointment as Agent hereunder, and upon the execution and
filing or recording of such financing statements or amendments thereto, and such other instruments or notices, as may be
necessary, or as the Required Lenders may request, in order to continue the perfection of the Liens granted or purported to be
granted by the Security Documents such successor shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom as provided above in this Section 9.07). The
fees payable by the Borrower to a successor Agent shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section 9.07 and Section 10.04 shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted to be taken by any of them while the retiring Agent
was acting as Agent.

        9.08 Non-Reliance on the Agents and Other Lenders. Each Lender expressly acknowledges that none of the
Agents nor any of their officers, directors, employees, agents, attorneys- -fact or affiliates has made any representations or
warranties to it and that no act by any Agent hereafter taken, including any review of the affairs of the Borrower or any other Loan
Party, shall be deemed to constitute any representation or warranty by such Agent to any Lender. Each Lender further represents
and warrants to the Agents that it has had the opportunity to review each document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and conditions applicable to the recipients thereof.
Each Lender represents to the Agents that, independently and without reliance upon any Agent or


                                                                 -91-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 474 of 585


any other Lender, and based on such documents and information as it has deemed appropriate, it has made and will make, its
own appraisal of and investigation into the business, operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties, it has made its own decision to make its Loans hereunder and enter into this Agreement and
it will make its own decisions in taking or not taking any action under this Agreement and the other Loan Documents and, except
as expressly provided in this Agreement, no Agent shall have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. Each Lender represents to the Agents that (i) it is a bank, savings and loan
association or other similar savings institution, insurance company, investment fund or company or other financial or investment
institution which makes or acquires commercial loans in the ordinary course of its business and that it is participating hereunder as
a Lender for such commercial purposes and (ii) it has the knowledge and experience to be and is capable of evaluating the merits
and risks of being a Lender hereunder. Each Lender acknowledges and agrees to comply with the provisions of Section 10.04(c)
applicable to the Lenders hereunder. Each party to this Agreement acknowledges and agrees that the Agents may use an outside
service provider for the tracking of all UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Agents of, among other things, the upcoming lapse or expiration thereof, and that any such service provider will
be deemed to be acting at the request and on behalf of the Borrowers and the other Loan Parties. No Agent shall be liable for any
action taken or not taken by any such service provider.

        9.09 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except in its capacity as the Administrative Agent,
Collateral Agent or a Lender hereunder, as applicable, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.

         9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or other judicial proceeding relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Administrative Agent shall have made any demand on
any Loan Party) shall be entitled and empowered, by intervention in such proceeding or otherwise.

                (a) to file and prove a claim for the whole amount of the principal and interest owing and unpaid in respect of the
Loans and all other Obligations that are owing and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agents and their respective agents and counsel and all other
amounts due the Lenders and the Agents under Sections 2.09 and 10.04) allowed in such judicial proceeding; and

                 (b) to collect and receive any monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee,


                                                                -92-
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                             Declaration of Scott A. Rader Page 475 of 585


liquidator, sequestrator or other similar official in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03(g), 2.09 and 10.04.

         Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment or composition affecting the Obligations or the
rights of any Lender or to authorize the Administrative Agent to vote in respect of the claim of any Lender in any such proceeding.

        9.11 Collateral and Guarantee Matters.

                 (a) Each Lender authorizes and directs the Administrative Agent and the Collateral Agent to enter into (x) the
Security Documents for the benefit of the Lenders and the other Secured Parties and (y) any amendments, amendments and
restatements, restatements or waivers of or supplements to or other modifications to the Security Documents in accordance with
the terms hereof or such Security Document. Each Lender hereby agrees, except as otherwise set forth herein, that any action
taken by the Administrative Agent, the Collateral Agent or the Required Lenders in accordance with the provisions of this
Agreement or the Security Documents and the exercise by the Agents or the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Administrative Agent and the Collateral Agent are hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time, to take any action with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain perfected security interests in and liens upon the
Collateral granted pursuant to the Security Documents. Each Lender agrees that it will not have any right individually to enforce or
seek to enforce any Security Document or to realize upon any Collateral for the Loans unless instructed to do so by the Collateral
Agent, it being understood and agreed that such rights and remedies may be exercised only by the Collateral Agent (acting at the
direction of the Administrative Agent or the Required Lenders).

                (b) The Lenders irrevocably authorize the Administrative Agent and the Collateral Agent, at its option and in its
discretion,

                         (i) to release any Lien on any property granted to or held by an Agent under any Loan Document (i)
        upon termination of the Commitments and payment in full of all Obligations (other than contingent indemnity obligations
        with respect to unasserted claims), (ii) that is sold or to be sold as part of or in connection with any sale permitted
        hereunder or under any other Loan Document to a Person that is not a Loan Party, (iii) in accordance with the
        requirements of the Intercreditor Agreements, (iv) to the extent constituting Excluded Collateral (as defined in the Security
        Agreement) or (v) subject to Section 10.01, if approved, authorized or ratified in writing by the Required Lenders;


                                                                -93-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 476 of 585


                             to subordinate any Lien on any property granted to or held by an Agent under any Loan Document
        to the holder of any Lien on such property that is permitted by Section 7.01(h);

                              to release any Guarantor from its obligations under the Guarantee if such Person ceases to be a
        Subsidiary of a Loan Party as a result of a transaction permitted hereunder; provided that no such release shall occur if
        such Guarantor continues to be a guarantor in respect of any other Indebtedness of the Borrower or any other Loan Party
        unless and until such Guarantor is (or is being simultaneously) released from its guarantee with respect to such other
        Indebtedness; and

                         (iv) subject to the other provisions of this Article IX, to take such actions, including making filings and
        entering into agreements and any amendments or supplements to any Security Document or the Intercreditor Agreement,
        as may be necessary or desirable to reflect the intent of this Agreement and the refinancing of any Indebtedness permitted
        hereunder; provided that upon request by the Administrative Agent or any Loan Party at any time, the Lenders will
        confirm in writing the Administrative Agent’s authority to enter into such agreements, amendments or supplements.

                  (c) No Agent shall have any obligation whatsoever to the Lenders to assure that the Collateral exists or is owned
by Holdings or any of its Subsidiaries or is cared for, protected or insured or that the Liens granted to any Agent herein or
pursuant hereto have been properly or sufficiently or lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any manner or under any duty of care, disclosure or fidelity
any of the rights, authorities and powers granted or available to the Agents in this Section 9.11 or in any of the Security
Documents, it being understood and agreed that in respect of the Collateral, or any act, omission or event related thereto, each
Agent may act in any manner it may deem appropriate, in its sole discretion, given such Agent’s own interest in the Collateral as
Lender (if any) and that no Agent shall have any duty or liability whatsoever to the Lenders, except for its gross negligence or
willful misconduct.

                (d) The Collateral Agent may, and hereby does, appoint the Administrative Agent as its agent for the purposes
of holding any Collateral and/or perfecting the Collateral Agent’s security interest therein and for the purpose of taking such other
action with respect to the Collateral as such Agents may from time to time agree.

       Upon request by the Administrative Agent at any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or items of property pursuant to this Section 9.11.

        9.12 Withholding Tax. To the extent required by any applicable Law, the Administrative Agent may deduct or
withhold from any payment to any Lender an amount equivalent to any applicable withholding Tax. If the Internal Revenue Service
or any other authority of the United States or other jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not


                                                                 -94-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 477 of 585


properly executed, or because such Lender failed to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective, or for any other reason), such Lender shall indemnify and hold
harmless the Administrative Agent (to the extent that the Administrative Agent has not already been reimbursed by Borrower
pursuant to Sections 3.01 and 3.04 and without limiting any obligation of Borrower to do so pursuant to such Sections) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise (including any and all related losses,
claims, liabilities, penalties, and interest), together with all expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Lender by the Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent to set off and apply any and all amounts at any
time owing to such Lender under this Agreement or any other Loan Document against any amount due to the Administrative
Agent under this Section 9.12. The agreements in this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a Lender, the termination of this Agreement

.

                                                           ARTICLE X
                                                        MISCELLANEOUS

         10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement or any other Loan Document,
and no consent to any departure by any Loan Party therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower or the applicable Loan Party, as the case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no such amendment, waiver or consent shall:

                (a) extend or increase the Commitment of any Lender without the written consent of such Lender (it being
understood that no amendment, modification, termination, waiver or consent with respect to any condition precedent, covenant or
Default shall constitute an increase or extension in the Commitment of any Lender);

                 (b) (A) change the scheduled Maturity Date, (B) postpone the scheduled date for payment of any interest or fees
payable hereunder, (C) change the amount of, waive or excuse any payment of principal, interest or premium (other than waiver
of default interest or any mandatory payments) or (D) postpone the scheduled date of expiration of any Commitment, in any case,
without the written consent of each Lender directly and adversely affected thereby (but not Required Lenders);

                (c) reduce the principal of, or the rate of interest (other than waiver of default interest) specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan Document (other than waiver of mandatory
prepayments), change the form or currency of payment or increase the maximum duration of Interest Periods, without the written
consent of each Lender directly and adversely affected thereby;


                                                                 -95-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 478 of 585


                (d) change Section 2.11 or Section 8.03 in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender;

                (e) change any provision of this Section 10.01 or reduce the percentage set forth in (i) the definition of Required
Lenders, or (ii) any other provision hereof specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any consent hereunder, without the written consent of
each Lender, other than to increase such percentage or number or to give any additional Lender or group of Lenders such right to
waive, amend or modify or make any such determination or grant any such consent;

                 (f) other than releases of Collateral in accordance with Section 10.11, release all or substantially all of the
Collateral in any transaction or series of related transactions, without the written consent of each Lender; and

             (g) except for releases of a Guarantor in accordance with Section 9.11 hereof, provided herein or in any other
Loan Document, release any Subsidiary that is a Guarantor from the Guarantee without the written consent of each Lender;

provided, further, that (i) no amendment, waiver or consent shall, unless in writing and signed by any Agent in addition to the
Lenders required above, affect the rights or duties of such Agent under this Agreement or any other Loan Document; and (ii)
Section 10.06(g) may not be amended, waived or otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver or other modification. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each directly and adversely affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely than other affected Lenders shall require the consent of such Defaulting
Lender.

        If, in connection with any proposed change, waiver, discharge or termination of the provisions of this Agreement as
contemplated by this Section 10.01, the consent of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have the right to replace all non-consenting Lenders
required to obtain such consent with one or more Eligible Assignees in accordance with Section 10.13, so long as at the time of
such replacement each such new Lender consents to the proposed change, waiver, discharge or termination. Notwithstanding the
foregoing, each non-consenting Lender to such amendment removed pursuant to this paragraph shall be paid a prepayment fee
equal to 1.00% of the principal amount of any portion of such Loans assigned.

         Notwithstanding anything to the contrary, without the consent of any other Person, the applicable Loan Party or Parties
and the Administrative Agent may (in its or their respective sole discretion, or shall, to the extent required by any Loan Document)
enter into any amendment or


                                                                 -96-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                            Declaration of Scott A. Rader Page 479 of 585


waiver of any Loan Document, or enter into any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any security interest for the benefit of the Secured Parties,
in any property or so that the security interests therein comply with applicable law.

        Notwithstanding the foregoing, this Agreement and any other Loan Document may be amended solely with the consent of
the Administrative Agent and the Borrower without the need to obtain the consent of any other Lender if such amendment is
delivered in order to correct or cure (i) ambiguities, errors, omissions, defects, (ii) to effect administrative changes of a technical or
immaterial nature, (iii) incorrect cross references or similar inaccuracies in this Agreement or the applicable Loan Document or (iii)
extend deadlines in its discretion, in each case and the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof. Guarantees, collateral documents, security documents, intercreditor agreements,
and related documents executed in connection with this Agreement may be in a form reasonably determined by the Administrative
Agent or Collateral Agent, as applicable, and may be amended, modified, terminated or waived, and consent to any departure
therefrom may be given, without the consent of any Lender if such amendment, modification, waiver or consent is given in order to
(x) comply with local law or advice of counsel or (y) cause such guarantee, collateral document, security document or related
document to be consistent with or to give effect to or to carry out the purpose of this Agreement and the other Loan Documents.

        10.02 Notices; Effectiveness; Electronic Communication.

                 (a) Notices Generally. Except in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in subsection (b) below), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

                        (i) if to the Borrower, the Administrative Agent, the Collateral Agent, to the address, facsimile number,
        electronic mail address or telephone number specified for such Person on Schedule 10.02; and

                             if to any other Lender, to the address, facsimile number, electronic mail address or telephone number
        specified in its Administrative Questionnaire.

         Notices sent by hand or overnight courier service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at the opening of business on the next business day for
the recipient). Notices delivered through electronic communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).


                                                                  -97-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 480 of 585


                 (b) Electronic Communications. Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided that approval of such procedures may be limited
to particular notices or communications.

        Unless the Administrative Agent otherwise prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the intended recipient (such as by the return receipt
requested function, as available, return e-mail or other written acknowledgement); provided that if such notice or other
communication is not sent during the normal business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the recipient and (ii) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing subsection (i) of notification that such notice or communication is available and identifying the website
address therefor.

                 (c) The Platform. THE PLATFORM IS PROVIDED AS IS AND AS AVAILABLE. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR
OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of its Related Parties (collectively, the
 Agent Parties ) have any liability to any Loan Party or any Lender for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the Administrative Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses are determined by a court of competent jurisdiction
by a final and nonappealable judgment to have resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to any Loan Party, any Lender for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

                (d) Change of Address, Etc. The Borrower and each Agent may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other parties hereto. Each other Lender may change its
address, facsimile or telephone number for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the Administrative


                                                               -98-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                           Declaration of Scott A. Rader Page 481 of 585


Agent from time to time to ensure that the Administrative Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the Private Side Information or similar designation on the content declaration screen
of the Platform in order to enable such Public Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the Public Side Information portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for purposes of United States Federal or state securities laws.

                   (e) Reliance by Administrative Agent and Lenders. The Administrative Agent and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Borrowing or Conversion Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein or (ii) the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and the Related Parties of each of them from all
losses, liabilities, reasonable costs, and actual out-of-pocket expenses resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower, except to the extent of gross negligence, bad faith or willful misconduct.
telephonic notices to and other telephonic communications with the Administrative Agent may be recorded by the Administrative
Agent, and each of the parties hereto hereby consents to such recording.

         10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the Agents to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

        10.04 Expenses; Indemnity; Damage Waiver.

                 (a) Costs and Expenses. The Borrower shall, from time to time, pay (i) all reasonable and documented out-of-
pocket expenses incurred by the Lenders, the Agents and their respective Affiliates (in the case of counsel and advisors, limited to
the reasonable and documented fees, charges and disbursements of (a) in the case of the Agents, Cole Schotz P.C. in its capacity
as U.S. counsel and one Canadian counsel (if necessary), and (b) in the case of the Lenders, Wachtell in its capacity as U.S.
counsel for certain of the Lenders and one counsel on each of Virginia and Canada for such Lenders and (c) Houlihan as financial
advisor) in connection with the preparation, negotiation, execution and delivery of this Agreement and the other Loan Documents
or any amendments, modifications or waivers of the provisions hereof or thereof (whether or not such amendments, modifications
or waivers shall be consummated) and otherwise in connection with the Chapter 11 Cases and the Restructuring, (ii) all
reasonable and


                                                                -99-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 482 of 585


documented out-of-pocket expenses incurred by the Agents and Lenders (including the reasonable out-of-pocket fees, charges
and disbursements of financial, legal and other advisors to the Agents and Lenders) in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan Documents, including its rights under this Section
10.04.

                  (b) Indemnification by the Loan Parties. The Loan Parties shall jointly and severally indemnify each Agent and
each Lender (solely in their capacity as such pursuant to this Agreement and not in their capacity as Prepetition Term Agent or
Prepetition Term Lender) and each Related Party of any of the foregoing Persons (each such Person being called an
 Indemnitee ) against, and hold each Indemnitee harmless from, any and all actual out-of-pocket losses, claims, damages,
liabilities and related expenses (in the case of counsel and advisors limited to the reasonable and documented fees, charges and
disbursements of (i) one primary U.S. counsel for the Administrative Agent and one Canadian counsel, (ii) Wachtell, in its capacity
as U.S. counsel for certain of the Lenders and one counsel in each of Virginia and Canada for such Lenders and (iii) Houlihan
Lokey and BRG as financial advisors, incurred, suffered, sustained or required to be paid by, or asserted against, any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the transactions contemplated by the Loan Documents or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Material on or from any property currently or formerly owned or operated by any Loan Party or any
Subsidiary, or any Environmental Liability related in any way to any Loan Party or any Subsidiary, (iv) the enforcement or
protection of its rights in connection with this Agreement and the other Loan Documents, including the Security Agreement, (v)
any documentary taxes, assessments or similar charges made by any Governmental Authority by reason of the execution and
delivery of this Agreement or any other Loan Document, (vi) otherwise related to the Chapter 11 Cases and the Restructuring,
and (vii) any actual or prospective claim, litigation, investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims, damages, liabilities or related expenses (w) are
determined by a court of competent jurisdiction or another independent tribunal having jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of any Agent or such Indemnitee or any Affiliate of such Indemnitee (or any officer,
director, employee, advisor or agent of such Indemnitee or any such Indemnitee’s Affiliates), (x) are related to disputes among
Indemnitees or (y) are determined by a court of competent jurisdiction or another independent tribunal having jurisdiction to have
resulted from a breach by such Indemnitee of its obligations to a Loan Party. In connection with any indemnified claim hereunder,
the Indemnitee shall be entitled to select its own counsel if a potential or actual conflict exists and the Loan Parties shall promptly
pay the reasonable fees and expenses of such counsel to the extent required hereunder.

                (c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason fail to pay any amount
required under subsection (a) or (b) of this Section 10.04 to be paid by them to each Agent (or any sub-agent thereof), or any
Related Party of any of the foregoing, each Lender severally agrees to pay to the Administrative Agent (or any such sub-


                                                                -100-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 483 of 585


agent) or such Related Party, as the case may be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the applicable unreimbursed expense of indemnity payment is sought
after the date upon which the loans have been paid in full, ratably in accordance with each such Lender’s Pro Rata Share
immediately prior to such date) of such unpaid amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party thereof acting for the Administrative Agent (or any such sub-agent) in connection
with such capacity. The obligations of the Lenders under this subsection (c) are subject to the provisions of Section 2.10(d). All
amounts due under this Section 10.04(c) shall be payable not later than ten Business Days after demand therefor. This Section
10.04(c) shall survive the payment of the Loans and all other amounts payable hereunder.

                  (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by applicable law, the parties hereto
shall not assert, and each such party hereby waives, any claim against any other party hereto or Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or any agreement or instrument contemplated hereby
and thereby, the transactions contemplated hereby or thereby, any Loan or the use of the proceeds thereof except, in the case of
a Loan Party, to the extent otherwise required to be indemnified by a Loan Party pursuant to Section 10.04(b). No party hereto
or person referred to in subsection (b) above shall be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents; provided that such waiver shall not, as to any Indemnitee, be
effective to the extent that such damages (w) are determined by a court of competent jurisdiction or another independent tribunal
having jurisdiction to have resulted from the gross negligence, bad faith or willful misconduct of such Person or any Affiliate of
such Person (or any officer, director, employee, advisor or agent of such Person or any such Person’s Affiliates) or are
determined by a court of competent jurisdiction or another independent tribunal having jurisdiction to have resulted from a breach
by such Person of its obligations to another party hereto.

                 (e) Payments. After the Closing Date, all amounts due under this Section 10.04 shall be payable not later than
fifteen Business Days after receipt of an invoice therefor setting forth such expenses in reasonable detail; provided that in the event
the Borrower has a bona fide dispute with any such expenses, payment of such disputed amounts shall not be required until the
earlier of the date such dispute is resolved to the reasonable satisfaction of the Borrower or thirty (30) days after receipt of any
such invoice (and any such disputed amount which is so paid shall be subject to a reservation of the Borrower’s rights with
respect thereto).

                 (f) Survival. The agreements in Sections 10.04(b), (c) and (d) shall survive the resignation of the Administrative
Agent, the replacement of any Lender, the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


                                                                -101-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                            Declaration of Scott A. Rader Page 484 of 585


         10.05 Payments Set Aside. To the extent that any payment by or on behalf of the Borrower is made to any Agent or
any Lender, or any Agent or any Lender exercises its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential, set aside and is required to be repaid to a trustee or
receiver in connection with any proceeding under any Debtor Relief Law then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued in full force and effect as if such payment had not
been made or such setoff had not occurred and (b) each Lender severally agrees to pay to each Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid by such Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under subsection (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

        10.06 Successors and Assigns.

                 (a) Successors and Assigns Generally. The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns permitted hereby, except that no Loan Party may assign
or otherwise transfer any of its rights or obligations hereunder without the prior written consent of the Administrative Agent and
the Lenders (and any such attempted assignment of transfer without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in subsection (d) of this Section 10.06(a) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

                (b) Assignments by Lenders. Any Lender may, with the consent of the Administrative Agent not to be
unreasonably withheld and except in the case of any assignment to a Lender, an Affiliate of a Lender or an Approved Fund, assign
to one or more Eligible Assignees all or a portion of its rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that:

                         (i) each assignment (except in the case of an assignment of the entire remaining amount of the assigning
        Lender’s Commitment or Loans at the time owing to it or in the case of an assignment to a Lender or an Affiliate of a
        Lender, the aggregate amount of the Commitment or the principal outstanding balance of the Loans of the assigning
        Lender subject to each such assignment, determined as of the date the Assignment and Assumption with respect to such
        assignment, is delivered to the Administrative Agent or, if trade date is specified in the Assignment and Assumption, as
        of the trade date) shall not be less than $1.0 million with respect to Commitments and Loans unless the Administrative
        Agent and the Borrower otherwise consents (such consent not to be unreasonably withheld or delayed); provided that
        concurrent assignments to members of an Assignee Group and concurrent assignments from members of an Assignee
        Group to a single Eligible Assignee (or to an Eligible Assignee


                                                                -102-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                      Desc
                           Declaration of Scott A. Rader Page 485 of 585


        and members of its Assignee Group) will be treated as a single assignment for purposes of determining whether such
        minimum amount has been met;

                            each partial assignment shall be made as an assignment of a proportionate part of all the assigning
        Lender’s rights and obligations under this Agreement with respect to the Loans or the Commitment assigned;

                               the parties of each assignment shall execute and deliver to the Administrative Agent an Assignment
        and Assumption, together with a processing and recordation fee in the amount of $3,500; provided that the Administrative
        Agent may, in its sole discretion, elect to waive such processing and recordation fee in the case of any assignment. The
        Eligible Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent an Administrative Questionnaire;

                        (iv) no such assignment shall be made to any Defaulting Lender or any of its Subsidiaries or any
        Disqualified Lender; and

                         (v) in connection with any assignment of rights and obligations of any Defaulting Lender hereunder, no
        such assignment shall be effective unless and until, in addition to the other conditions thereto set forth herein, the parties to
        the assignment shall make such additional payments to the Administrative Agent in an aggregate amount sufficient, upon
        distribution thereof as appropriate (which may be outright payment, purchases by the assignee of participations or
        subparticipations, or other compensating actions, including funding, with the consent of the Borrower and the
        Administrative Agent, the applicable pro rata share of Loans previously requested but not funded by the Defaulting
        Lender, to each of which the applicable assignee and assignor hereby irrevocably consent), to pay and satisfy in full all
        payment liabilities then owed by such Defaulting Lender to the Administrative Agent or any Lender hereunder (and interest
        accrued thereon). Notwithstanding the foregoing, in the event that any assignment of rights and obligations of any
        Defaulting Lender hereunder shall become effective under applicable Law without compliance with the provisions of this
        paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender for all purposes of this Agreement
        until such compliance occurs.

        Subject to acceptance by the Administrative Agent and obtaining of required consents and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and Assumption, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and


                                                                 -103-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                           Declaration of Scott A. Rader Page 486 of 585


circumstances occurring prior to the effective date of such assignment. Upon request, the Borrower (at its expense) shall execute
and deliver the applicable Note to the assignee Lender. Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be null and void.

                 (c) Register. The Administrative Agent, acting solely for this purpose as a non-fiduciary agent of the Loan
Parties, shall maintain at the Administrative Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register (the Register ) for the recordation of the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans owing to, each Lender pursuant to the terms hereof from time to time. The entries in the
Register shall be conclusive absent manifest error, and the Loan Parties, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon reasonable prior notice. In no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether any prospective assignee is a Disqualified Lender
or an Affiliated Lender.

                  (d) Participations. Any Lender may at any time, without the consent of, or notice to, the Loan Parties or any
other Person, sell participations to any Person (other than a natural person) (each, a Participant ) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion of its Commitment and/or the Loans owing to it),
subject to the following:

                        (i) such Lender’s obligations under this Agreement and the other Loan Documents shall remain
        unchanged;

                             such Lender shall remain solely responsible to the other parties hereto for the performance of such
        obligations;

                             the Loan Parties, the Administrative Agent and the Lenders shall continue to deal solely and directly
        with such Lender in connection with such Lender’s rights and obligations under this Agreement;

                        (iv) any agreement or instrument pursuant to which a Lender sells a participation in the Commitments and
        the Loans shall provide that such Lender shall retain the sole right to enforce the Loan Documents and to approve any
        amendment, modification or waiver of any provision of the Loan Documents; provided that such agreement or instrument
        may provide that such Lender will not, without the consent of the Participant, agree to any amendment, modification or
        waiver described in the proviso to Section 10.01(b), (c), (f) or (g) that affects such Participant;

                          (v) subject to clause (vii) of this Section 10.06(d), the Loan Parties agree that each Participant shall be
        entitled to the benefits of Section 3.01 and Section 3.04 (subject to the requirements and limitations of those Sections,
        including


                                                                -104-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                     Desc
                           Declaration of Scott A. Rader Page 487 of 585


        Section 3.01(e)) to the same extent as if it were a Lender and had acquired its interest by assignment pursuant to Section
        10.06(b);

                        (vi) to the extent permitted by law, each Participant also shall be entitled to the benefits of Section 10.08
        as though it were a Lender so long as such Participant agrees to be subject to Section 2.11 as though it were a Lender;

                               each Lender, acting for this purpose as a non-fiduciary agent of the Loan Parties, shall maintain at its
        offices a record of each agreement or instrument effecting any participation and a register (each a Participation Register )
        meeting the requirements of 26 CFR § 5f.l03-l(c) for the recordation of the names and addresses of its Participants and
        their rights with respect to principal amounts and related interest amounts and other Obligations from time to time. The
        entries in each Participation Register shall be conclusive (absent manifest error) and such Lender shall treat each Person
        whose name is recorded in a Participation Register as a Participant for all purposes of this Agreement (including, for the
        avoidance of doubt, for purposes of entitlement to benefits under Sections 3.01, 10.07 and 10.08) notwithstanding any
        notice to the contrary. For the avoidance of doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
        have no responsibility for maintaining a Participant Register. The Participation Register shall be available for inspection by
        the Borrower and the Administrative Agent at any reasonable time and from time to time upon reasonable prior notice;
        and

                                a Participant shall not be entitled to receive any greater payment under Section 3.01 or Section
        3.04 than the applicable Lender would have been entitled to receive with respect to the participation sold to such
        Participant, unless the sale of the participation to such Participant is made with the Borrower’s prior written consent

                  (e) Certain Pledges. Any Lender may at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement (including under its Note(s), if any) to secure obligations of such Lender, including (i) any pledge or
assignment to secure obligations to a Federal Reserve Bank and (ii) any pledge or assignment to any holders of obligations owed,
or securities issued, by such Lender as collateral security for such obligations or securities, or to any trustee for, or any other
representative of, such holders; provided that no such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

                 (f) Electronic Execution of Assignments. The words execution, signed, signature and words of like import
in any Assignment and Assumption shall be deemed to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a manually executed signature or the use of a paper-
based recordkeeping system, as the case may be, to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.


                                                                -105-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                   Desc
                            Declaration of Scott A. Rader Page 488 of 585


                  (g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary contained herein, any Lender (a
 Granting Lender ) may grant to a special purpose funding vehicle identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower (an SPC ) the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement; provided that (i) nothing herein shall constitute
a commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails to make all or
any part of such Loan, the Granting Lender shall be obligated to make such Loan pursuant to the terms hereof or, if it fails to do
so, to make such payment to the Administrative Agent as is required under Section 2.10(b)(i). Each party hereto hereby agrees
that (i) an SPC shall be entitled to the benefit of Sections 3.01 and 3.04 (subject to the requirements and the limitations of such
Sections) to the same extent as if it were a Lender and had acquired its interest by assignment pursuant to Section 10.06(b), but
an SPC shall not be entitled to receive any greater payment under Section 3.01 or 3.04 than the applicable Lender would have
been entitled to receive with respect to such grant, (ii) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable and (iii) the Granting Lender shall for all purposes, including the approval of
any amendment, waiver or other modification of any provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender. In furtherance of the foregoing, each Lender party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper or other senior debt of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding under the laws of
the United States or any State thereof. Notwithstanding anything to the contrary contained herein, any SPC may (i) with notice to,
but without prior consent of, the Borrower and the Administrative Agent and with the payment of a processing fee of $2,500,
assign all or any portion of its right to receive payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis in accordance with Section 10.07 any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit or liquidity enhancement to such SPC.

         10.07 Treatment of Certain Information; Confidentiality. Each of the Agents and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that Information may be disclosed (a) to its Affiliates and to its
and its Affiliates’ respective directors, officers, employees and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be informed of the confidential nature of such Information
and agree to keep such Information confidential), (b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or any subpoena or similar legal process (the Agents and/or the Lenders agreeing to
furnish the Borrower with notice of such process and an opportunity to contest such disclosure as long as furnishing such notice
and opportunity would not result in the Agents’ and/or the Lenders’ violation of Applicable Law), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement


                                                               -106-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 489 of 585


of rights hereunder or thereunder, (f) subject to an agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or Participant in, any of its rights or obligations under this
Agreement and any actual or prospective counterparty or advisors to any swap or derivative transactions relating to the Loan
Parties and the Obligations so long as such Person or any of their Affiliates does not compete in the retail toy and/or infant
products industry, (g) with the prior consent of the Loan Parties or (h) to the extent such Information (I) becomes publicly
available other than as a result of a breach of this Section, or to the knowledge of such Agent or Lender, the breach of any other
Person’s obligation to keep the information confidential or (II) becomes available any Agent or Lender on a nonconfidential basis
from a source other than the Loan Parties.

          For purposes of this Section, Information means all information received from the Borrower or any Subsidiary relating
to the Borrower or any Subsidiary or any of their respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary, provided
that, in the case of information received from the Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so if such Person has exercised the same degree of care
to maintain the confidentiality of such Information as such Person would accord to its own confidential information.

         Each Lender acknowledges that information furnished to it pursuant to this Agreement or the other Loan Documents,
including conference calls or meetings with the Borrower to review its earnings and other information, may include material non-
public information concerning the Borrower and its Affiliates and their related parties or their respective securities, and confirms
that it has developed compliance procedures regarding the use of material non-public information and that it will handle such
material non-public information in accordance with those procedures and applicable law, including Federal and state securities
laws.

        Accordingly, each Lender represents to the Borrower and the Administrative Agent that it has identified a credit contact
who may receive information that may contain material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

         10.08 Right of Setoff. If an Event of Default shall have occurred and be continuing, each Agent, Lender and each of
their respective Affiliates is hereby authorized at any time and from time to time, to the fullest extent permitted by law but subject
to the terms of the Bankruptcy Court Order, the Intercreditor Agreement and the Carve-Out, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but excluding Designated Accounts (as defined in the ABL
Credit Agreement), payroll, trust, escrow, gift card and tax withholding accounts) at any time held and other obligations (in
whatever currency) at any time owing by such Agent, Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although such obligations of the Borrower or such


                                                                -107-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 490 of 585


Loan Party may be contingent or unmatured or are owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative Agent and the Lenders and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of setoff) that such Lender or its respective Affiliates
may have but subject to the terms of the Bankruptcy Court Order, the Intercreditor Agreement and the Carve-Out. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and application. No Agent or Lender will or will permit its
Participant to exercise its rights under this Section 10.08 without the consent of the Agents or the Required Lenders. In no event
shall the provisions of this paragraph be construed to apply to any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement or, any payment obtained by a Lender or consideration for the assignment of sale of a
participation in any of its Loans to any assignee or participant other than the Borrower or any of its Affiliates thereof (as to which
the provisions of this paragraph shall apply).

         10.09 Interest Rate Limitation. Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the Maximum Rate ). If the Administrative Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than interest, (b) exclude voluntary prepayments and the
effects thereof and (c) amortize, prorate, allocate, and spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

         10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as delivery of a manually executed counterpart of this
Agreement.


                                                                -108-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                        Desc
                            Declaration of Scott A. Rader Page 491 of 585


         10.11 Survival of Representations and Warranties. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and warranties have been or will be relied upon by the Agents
and each Lender, regardless of any investigation made by the Agents or any Lender or on their behalf and notwithstanding that the
Agents or any Lender may have had notice or knowledge of any Default at the time of any borrowing of Loans, and shall continue
in full force and effect as long as any Loan or any other Obligation (other than contingent indemnity obligations with respect to
unasserted claims) hereunder shall remain unpaid or unsatisfied.

          10.12 Severability. If any provision of this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such provisions shall be deemed to be in effect only to the
extent not so limited.

         10.13 Replacement of Lenders. If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or as provided in Section 10.01, then the Borrower may, at its sole expense
and effort, (i) terminate the commitment of such Lender and repay all Obligations of the Borrower due and owing to such Lender
relating to the Loans and participations held by such Lender as of such termination date or (ii) upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that:

                 (a) the Borrower shall have paid to the Administrative Agent the assignment fee specified in Section 10.06(b);

                 (b) such Lender shall have received payment of an amount equal to the outstanding principal of and premium (if
any) on its Loans, accrued interest thereon, accrued fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);


                                                                  -109-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 492 of 585


                (c) in the case of any such assignment resulting from a claim for compensation under Section 3.04 or payments
required to be made pursuant to Section 3.01, such assignment will result in a reduction in such compensation or payments
thereafter; and

                (d) such assignment does not conflict with applicable Laws.

       A Lender shall not be required to make any such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such assignment and delegation cease to apply.

        10.14 Governing Law, Jurisdiction; Etc.

          (a) GOVERNING LAW. EXCEPT TO THE EXTENT SUPERSEDED BY THE BANKRUPTCY CODE,
THIS AGREEMENT AND ALL ACTIONS ARISING UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

           (b) JURISDICTION; PROCESS. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE BANKRUPTCY COURT, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY
ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF
THE BANKRUPTCY COURT. EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF THE BANKRUPTCY COURT AND IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
BORROWER AGENT AT ITS ADDRESS FOR NOTICES AS SET FORTH HEREIN. THE LOAN PARTIES AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT AND
THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER
JURISDICTION. EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN SUCH COURT AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE)
WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


                                                              -110-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                  Desc
                           Declaration of Scott A. Rader Page 493 of 585


      10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND EXCEPT AS OTHERWISE PROVIDED HEREIN
AND AS REQUIRED BY LAW WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY
NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the Patriot Act ), it is required to
obtain, verify and record information that identifies each Loan Party, which information includes the name and address of each
Loan Party and other information that will allow such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act. The Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable know your customer an anti-money laundering rules and
regulations, including the Patriot Act.

         10.17 Intercreditor Agreements. Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Collateral Agent pursuant to the Security Documents and the exercise of any right or remedy by the Collateral
Agent thereunder are subject to the provisions of the Intercreditor Agreement and the Bankruptcy Order. In the event of any
conflict between the terms of the Security Documents and the Intercreditor Agreement, the terms of the Intercreditor Agreement
shall govern and control.

        10.18 [Reserved].

        10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification hereof or of any other Loan Document ), the
Borrower acknowledges and agrees that: (i) (A) the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions between the Borrower and its Affiliates, on the
one hand, and the Administrative Agent and the other Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate and (C) the Borrower is capable of evaluating,


                                                              -111-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                            Declaration of Scott A. Rader Page 494 of 585


and understands and accepts, the terms, risks and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or fiduciary for
the Borrower or any of its Affiliates, or any other Person and (B) neither the Administrative Agent nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Administrative Agent and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent nor any Lender has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby waives and releases any claims that it may have
against the Administrative Agent and the Lender with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

         10.20 Electronic Execution of Assignments and Certain Other Documents. The words execution, execute,
 signed, signature, and words of like import in or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment and Assumptions, amendments or other Borrowing
or Conversion Notices, waivers and consents) shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be, to the extent and as provided for in any
applicable law, including the Federal Electronic Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

                                                       ARTICLE XI
                                                  SECURITY AND PRIORITY

        11.01 Collateral; Grant of Lien and Security Interest.

                (a) Pursuant to, and otherwise subject to the terms of, the Bankruptcy Court Order and in accordance with the
terms thereof and subject to the Carve-Out, as security for the full and timely payment and performance of all of the Obligations,
the Loan Parties hereby, pledge and grant to the Secured Parties, a security interest in and, subject to the Intercreditor
Agreement, a Lien on all of the Collateral.

               (b) Notwithstanding anything herein to the contrary all proceeds received by the Administrative Agent and the
Lenders from the Collateral shall be subject to the Carve Out.

        11.02 Priority and Liens Applicable to Loan Parties.


                                                                -112-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                    Desc
                           Declaration of Scott A. Rader Page 495 of 585


                 (a) Upon entry of the Interim Bankruptcy Court Order or Final Bankruptcy Court Order, as applicable, and
subject to the terms thereof and the Carve Out:

                       (i) pursuant to Bankruptcy Code Sections 364(c)(1), 503 and 507, all of the Obligations, the ABL
       Credit Agreement Obligations and the obligations owed to the other DIP Secured Parties (as defined in the Interim
       Bankruptcy Court Order) shall constitute allowed superpriority administrative expense claims ( DIP Superpriority
       Claims ), which DIP Superpriority Claims in respect of the Obligations and the ABL Credit Agreement Obligations and
       the other obligations owed to the other DIP Secured Parties shall rank pari passu with each other and superior to all other
       claims (other than the Carve Out);

                             pursuant to Bankruptcy Code Section 364(c)(2) with respect to all DIP Collateral (as defined in
       the Bankruptcy Court Order) that was not otherwise subject to valid, perfected, enforceable and unavoidable liens on the
       Petition Date subject to the Carve Out: (a) a Lien on and security interest in all such Collateral that is Prepetition
       ABL/FILO Priority Collateral under the Intercreditor Agreement junior only to the Lien securing the ABL Credit
       Agreement Obligations, the Prepetition ABL/FILO Adequate Protection Liens, the Contingent ABL/FILO Liens and the
       Carve Out; and (b) a first priority Lien on and security interest in all other such Collateral (pari passu with the Wayne Lien
       and the Canadian Intercompany Lien).

                           pursuant to Bankruptcy Code Section 364(c)(2), a Lien on and security interest in the proceeds of
       Avoidance Actions; provided that such Lien shall be junior in priority and subordinate to the Liens only in respect of ABL
       Credit Agreement Obligations and the Carve Out and pari passu with the Wayne Lien and the Canadian Intercompany
       Lien;

                        (iv) pursuant to Bankruptcy Code Section 364(c)(3), a Lien on and security interest in all ABL Priority
       Collateral of the Loan Parties (now or hereafter acquired and all proceeds thereof); provided that such Lien on the ABL
       Priority Collateral shall be junior in priority and subordinate to the Liens in respect of ABL Credit Agreement Obligations
       and the Carve Out and pari passu with the Wayne Lien and the Canadian Intercompany Liens and senior in priority to the
       Liens in respect of the Prepetition Obligations under the Prepetition Term Loan Documents; and

                        (v) pursuant to Bankruptcy Code Section 364(d), a first priority priming Lien on and security interest in
       (the Priming Liens ) all assets of the Loan Parties encumbered by a first priority lien under the Prepetition Term Loan
       Documents not otherwise described in clauses (i) through (v) above (now or hereafter acquired and all proceeds thereof)
       that were subject to a Lien as of the Petition Date; provided that such Priming Liens shall be senior in priority to the Liens
       in respect of the Prepetition Term Loan Obligations under the Prepetition Term Loan Documents and the Liens in respect
       of ABL Credit Agreement and pari passu in priority with the Wayne Lien and the Canadian Intercompany Lien.


                                                               -113-
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                 Desc
                           Declaration of Scott A. Rader Page 496 of 585


                (b) The Priming Liens shall prime all of the Liens securing the Prepetition Term Loan with respect to the Loan
Documents, but the Liens so created as described in clauses (a)(iv), and (a)(v) above shall be subject valid, perfected,
enforceable and unavoidable Liens existing as of the Petition Date.

                (c) The Liens to be granted by the Bankruptcy Court on the Collateral shall cover all such property of the Loan
Parties (now or hereafter acquired and all proceeds thereof), including property or assets that do not secure the Prepetition
Indebtedness except as expressly excluded under the Security Agreement.

               (d) All of the Liens described herein with respect to the Collateral shall be effective and perfected as of the
Interim Bankruptcy Court Order Entry Date and without the necessity of the execution or filing of mortgages, security agreements,
pledge agreements, financing statements or other notices or agreements, the taking of possession or control or any other action.

                 (e) Notwithstanding anything herein or in any Loan Document to the contrary, (1) no DIP Superpriority Claims
shall be valid or asserted against Toys R Us (Canada) Ltd./Toys R Us (Canada) Ltee or any other CFC or CFC Holdco
(other than TRU of Puerto Rico, Inc.); (2) none of the assets of Toys R Us (Canada) Ltd./Toys R Us (Canada) Ltee or of
any other CFC or CFC Holdco (other than TRU of Puerto Rico, Inc.) shall be subject to any of the liens described in this Section
11.02; and (3) no more than 65 percent of the voting Equity Interests of any CFC (including Toys R Us (Canada) Ltd./Toys
 R Us (Canada) Ltee but excluding TRU of Puerto Rico, Inc.) or CFC Holdco shall be subject to any of the liens described in
this Section 11.02), provided, that if any voting stock of any such CFC or CFC Holdco is pledged with respect to the Prepetition
Term Loan Documents, such stock shall constitute the stock that is part of the Collateral unless the parties otherwise reasonably
agree.

                (f) Notwithstanding the equal ranking and priority of Liens securing the Obligations, the Wayne Loans and the
TRU Canada Loans, the Collateral Agent shall have sole and exclusive control over the enforcement of such Liens and the
exercise of any remedies in respect thereof for so long as any Obligations remain outstanding.

               (g) All capitalized terms used in this Section 11.02 not otherwise defined herein shall have the meanings set forth
in the Bankruptcy Court Order.

         11.03 Grants, Rights and Remedies. The Liens and security interests and the administrative priority and Lien priority
specified above hereof may be independently granted by the Loan Documents and by other Loan Documents hereafter entered
into. This Agreement, the Bankruptcy Court Order and such other Loan Documents supplement each other, and the grants,
priorities, rights and remedies of the Administrative Agent and the Lenders hereunder and thereunder are cumulative; provided
that to the extent of conflict the Bankruptcy Court Order controls.

         11.04 Survival. The Liens, Lien priority, administrative priorities and other rights and remedies granted to the
Administrative Agent and the Lenders pursuant to this Agreement, the Bankruptcy Court Orders and the other Loan Documents
(specifically including, but not limited


                                                              -114-
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                        Desc
                            Declaration of Scott A. Rader Page 497 of 585


to, the existence, perfection and priority of the Liens and security interests provided herein and therein, and the administrative
priority provided herein and therein) shall not be modified, altered or impaired in any manner by any other financing or extension
of credit or incurrence of Indebtedness by the Borrower (pursuant to Section 364 of the Bankruptcy Code or otherwise), or by
any dismissal or conversion of any of the Chapter 11 Cases, or by any other act or omission whatsoever. Without limitation,
notwithstanding any such order, financing, extension, incurrence, dismissal, conversion, act or omission:

                (a) except with respect to the Carve-Out, no costs or expenses of administration which have been or may be
incurred in the Chapter 11 Cases or any conversion of the same or in any other proceedings related thereto, and no priority
claims, are or will be prior to or on parity with any claim of the Administrative Agent and the Lenders against the Borrower in
respect of any Obligation; and

                 (b) the Liens in favor of the Administrative Agent and the Lenders shall constitute valid and perfected Liens and
security interests, and shall be prior to all other Liens and security interests, now existing or hereafter arising, in favor of any other
creditor or any other Person whatsoever (subject to Permitted Liens and any action required under foreign law with respect of
Collateral solely to the extent that such foreign law is applicable).

                  11.05 Acknowledgement and Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

                  (a) the application of any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
        liabilities arising hereunder which may be payable to it by any party hereto that is an EEA Financial Institution; and

                 (b) the effects of any Bail-in Action on any such liability, including, if applicable:

                         (i) a reduction in full or in part or cancellation of any such liability;

                              a conversion of all, or a portion of, such liability into shares or other instruments of ownership in such
                 EEA Financial Institution, its parent undertaking, or a bridge institution that may be issued to it or otherwise
                 conferred on it, and that such shares or other instruments of ownership will be accepted by it in lieu of any rights
                 with respect to any such liability under this Agreement or any other Loan Document; or

                             the variation of the terms of such liability in connection with the exercise of the write-down and
                 conversion powers of any EEA Resolution Authority.

                                                        [Signature Pages Follow]


                                                                  -115-
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                             Desc
                              Declaration of Scott A. Rader Page 498 of 585


           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the date first above
written.


                                                                          TOYS “R” US-DELAWARE,
                                                                          INC.,
                                                                          as Borrower

                                                                          By: /s/ Michael J. Short
                                                                          Name: Michael J. Short

                                                                          Title: Executive Vice President -
                                                                          Chief Financial Officer


                                                            -116-
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51              Desc
               Declaration of Scott A. Rader Page 499 of 585


                                           GIRAFFE HOLDINGS, LLC
                                           By: /s/ Michael J. Short
                                           Name: Michael J. Short

                                           Title: Executive Vice President -
                                           Chief Financial Officer


                                            TOYS ACQUISITION, LLC
                                            By: /s/ Michael J. Short
                                            Name: Michael J. Short

                                            Title: Executive Vice President -
                                            Chief Financial Officer


                                            GEOFFREY HOLDINGS,
                                            LLC
                                            By: /s/ Michael J. Short
                                            Name: Michael J. Short

                                            Title: Executive Vice President -
                                            Chief Financial Officer


                                            TRU OF PUERTO RICO,
                                            INC.
                                            By: /s/ Michael J. Short
                                            Name: Michael J. Short

                                            Title: Executive Vice President -
                                            Chief Financial Officer


                                            TRU-SVC, INC.
                                            By: /s/ Michael J. Short
                                            Name: Michael J. Short

                                            Title: President


                                           GEOFFRY, LLC
                                           By: Geoffrey LLC
                                           Its: Managing Member

                                            GEOFFREY
                                            INTERNATIONAL, LLC
                                            By: Geoffrey LLC
                                            Its: Managing Member
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51       Desc
                                                    By: /s/500
                     Declaration of Scott A. Rader Page     Michael J. Short
                                                               of 585
                                                    Name: Michael J. Short

                                                    Title: President



117
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51              Desc
                     Declaration of Scott A. Rader Page 501 of 585


                                                  WAYNE REAL ESTATE
                                                  PARENT COMPANY, LLC
                                                  By: /s/ Michael J. Short
                                                  Name: Michael J. Short

                                                  Title: Executive Vice President -
                                                  Chief Financial Officer



118
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51          Desc
                     Declaration of Scott A. Rader Page 502 of 585


                                                 NEXBANK SSB,

                                                 as Administrative Agent and
                                                 Collateral Agent
                                                 By: /s/ Bill Mansfield
                                                 Name: Bill Mansfield



                                                 Title: Senior Vice President


                                                 KAISER FOUNDATION
                                                 HOSPITALS,
                                                 as a lender
                                                 By: Angelo Gordon & Co., L.P.,
                                                 as Investment Manager


                                                 By: /s/ D. Forest Wolfe
                                                 Name: D. Forest Wolfe

                                                 Title: Authorized Signatory


119
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51           Desc
                     Declaration of Scott A. Rader Page 503 of 585


                                                  SILVER OAK CAPITAL,
                                                  L.L.C., as a lender
                                                  By: /s/ Kirk Wickman
                                                  Name: Kirk Wickwam



                                                  Title: Authorized Signatory

                                                  AG CENTRE STREET
                                                  PARTNERSHIP, L.P., as a
                                                  lender
                                                  By: Angelo Gordon & Co., L.P.,
                                                  as
                                                  Investment Manager
                                                  By: /s/ Kirk Wickman
                                                  Name: Kirk Wickwam



                                                  Title: Chief Operating Officer

                                                  AG SUPER FUND
                                                  INTERNATIONAL
                                                  PARNTERS, L.P., as a lender

                                                  By: Angelo Gordon & Co., L.P.,
                                                  as
                                                  Investment Manager
                                                  By: /s/ Kirk Wickman
                                                  Name: Kirk Wickwam



                                                  Title: Chief Operating Officer


120
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51          Desc
               Declaration of Scott A. Rader Page 504 of 585


                                            EQ ADVISORS TRUST -
                                            AXA/MUTUAL LARGE CAP
                                            EQUITY MANAGED
                                            VOLATILITY PORTFOLIO,
                                            as a lender
                                            By: /s/ Shawn Tumulty
                                            Name: Shawn Tumulty

                                            Title: Vice President

                                            JNL/FRANKLIN
                                            TEMPLETON MUTUAL
                                            SHARES FUND, as a lender

                                            By: Franklin Mutual Advisors,
                                            LLC
                                            By: /s/ Shawn Tumulty
                                            Name: Shawn Tumulty

                                            Title: Vice President

                                            FRANKLIN MUTUAL
                                            SERIES FUNDS -
                                            FRANKLIN MUTUAL
                                            QUEST FUND,
                                            as a lender


                                            By: Franklin Mutual Advisors,
                                            LLC
                                            By: /s/ Shawn Tumulty
                                            Name: Shawn Tumulty

                                            Title: Vice President

                                            FRANKLIN MUTUAL
                                            SERIES FUNDS -
                                            FRANKLIN SHARES
                                            FUND, as a lender


                                            By: Franklin Mutual Advisors,
                                            LLC
                                            By: /s/ Shawn Tumulty
                                            Name: Shawn Tumulty

                                            Title: Vice President

                                            FRANKLIN TEMPLETON
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51          Desc
                                                    VARIABLE
                     Declaration of Scott A. Rader Page        INSURANCE
                                                        505 of 585
                                                  PRODUCTS TRUST -
                                                  FRANKLIN MUTUAL
                                                  SHARES VIP FUND, as a
                                                  lender

                                                  By: Franklin Mutual Advisors,
                                                  LLC
                                                  By: /s/ Shawn Tumulty
                                                  Name: Shawn Tumulty

                                                  Title: Vice President




121
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51          Desc
               Declaration of Scott A. Rader Page 506 of 585


                                            FRANKLIN MUTUAL U.S.
                                            SHARES FUND, as a lender

                                            By: Franklin Mutual Advisors,
                                            LLC
                                            By: /s/ Shawn Tumulty
                                            Name: Shawn Tumulty

                                            Title: Vice President

                                            ARCH INVESTMENT
                                            HOLDINGS IV LTD., as a
                                            lender

                                            By: HPS Investment Partners,
                                            LLC, its Investment Manager

                                            By: /s/ Serge Adam
                                            Name: Serge Adam

                                            Title: Managing Director

                                            CAPITAL FUND, L.P., as a
                                            lender
                                            By: HPS Investment Partners,
                                            LLC, its Investment Manager

                                            By: /s/ Serge Adam
                                            Name: Serge Adam

                                            Title: Managing Director

                                            CREDIT VALUE MASTER
                                            FUND 2016 SUBSIDIARY,
                                            LTD., as a lender

                                            By: HPS Investment Partners,
                                            LLC, its Investment Manager

                                            By: /s/ Serge Adam
                                            Name: Serge Adam

                                            Title: Managing Director

                                            CREDIT VALUE MASTER
                                            FUND 2016 SUBSIDIARY,
                                            LTD., as a lender
                                            By: HPS Investment Partners,
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51        Desc
                                                    LLC,507
                     Declaration of Scott A. Rader Page its Investment
                                                              of 585 Manager

                                                    By: /s/ Serge Adam
                                                    Name: Serge Adam

                                                    Title: Managing Director

                                                    INTERNATIONAL CREDIT
                                                    FUND SUBSIDIARY, L.P., as
                                                    a lender



122
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51         Desc
                     Declaration of Scott A. Rader Page 508 of 585


                                                  By: HPS Investment Partners,
                                                  LLC, its Investment Manager

                                                  By: /s/ Serge Adam
                                                  Name: Serge Adam

                                                  Title: Managing Director

                                                  WATFORD ASSET TRUST
                                                  I, as a lender
                                                  By: HPS Investment Partners,
                                                  LLC, its Investment Manager

                                                  By: /s/ Serge Adam
                                                  Name: Serge Adam

                                                  Title: Managing Director

                                                  ZALICO VL SERIES
                                                  ACCOUNT - 2, as a lender
                                                  By: HPS Investment Partners,
                                                  LLC, its Investment Manager

                                                  By: /s/ Serge Adam
                                                  Name: Serge Adam

                                                  Title: Managing Director


123
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51     Desc
                     Declaration of Scott A. Rader Page 509 of 585


                                                  REDWOOD MASTER
                                                  FUND, LTD., as a lender
                                                  By: /s/ Ruben Kliksberg
                                                  Name: Serge Adam

                                                  Title: Managing Director

                                                  REDWOOD DRAWDOWN
                                                  MASTER FUND, L.P, as a
                                                  lender

                                                  By: /s/ Ruben Kliksberg
                                                  Name: Serge Adam

                                                  Title: Managing Director


124
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51        Desc
                     Declaration of Scott A. Rader Page 510 of 585


                                                 ROYSTONE CAPITAL
                                                 MASTER FUND LTD., as a
                                                 lender
                                                 By: /s/ Laura Roche
                                                 Name: Laura Roche

                                                 Title: COO/CFO Roystone
                                                 Capital

                                                 Management LP its Investment
                                                 Manager
                                                 NFB MANAGER FUND SPC
                                                 - SEGREGATED
                                                 PORTFOLIO 100, as a lender

                                                 By: /s/ Laura Roche
                                                 Name: Laura Roche

                                                 Title: COO/CFO Roystone
                                                 Capital

                                                 Management LP its Investment
                                                 Manager

125
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                     Declaration of Scott A. Rader Page 511 of 585


                                                 SOL LOAN FUNDING LLC,
                                                 as a lender

                                                 By: Citibank N.A.

                                                 By: /s/ Paul Plank
                                                 Name: Paul Plank

                                                 Title: Senior Director



126
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51        Desc
               Declaration of Scott A. Rader Page 512 of 585


                                            BLACKROCK MULTI-
                                            MANAGER ALTERNATIVE
                                            STRATEGIES FUND,
                                            as a lender

                                            By: Marathon Asset
                                            Management L.P
                                            Its: Investment Manager and
                                            Authorized Signatory
                                            By: /s/ Vijay Srinivasan
                                            Name: Vijay Srinivasan
                                                   Authorized Signatory
                                            MARATHON SPECIAL
                                            OPPORTUNITY MASTER
                                            FUND LTD.,
                                            as a lender

                                            By: Marathon Asset
                                            Management L.P
                                            Its: Investment Manager and
                                            Authorized Signatory
                                            By: /s/ Vijay Srinivasan
                                            Name: Vijay Srinivasan
                                                   Authorized Signatory
                                            MARATHON CREDIT
                                            DISLOCATION FUND LP.,
                                            as a lender

                                            By: Marathon Asset
                                            Management L.P
                                            Its: Investment Manager and
                                            Authorized Signatory
                                            By: /s/ Vijay Srinivasan
                                            Name: Vijay Srinivasan
                                                   Authorized Signatory
                                            KTRS CREDIT FUND, LP.,
                                            as a lender


                                            By: Marathon Asset
                                            Management L.P
                                            Its: Investment Manager and
                                            Authorized Signatory
                                            By: /s/ Vijay Srinivasan
                                            Name: Vijay Srinivasan
                                                   Authorized Signatory
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
                                                    MARATHON
                     Declaration of Scott A. Rader Page          CENTRE
                                                        513 of 585
                                                  STREET PARTNERSHIP,
                                                  L.P., as a lender


                                                  By: Marathon Asset
                                                  Management L.P

127
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51        Desc
                     Declaration of Scott A. Rader Page 514 of 585


                                                  Its: Investment Manager and
                                                  Authorized Signatory
                                                  By: /s/ Vijay Srinivasan
                                                  Name: Vijay Srinivasan
                                                         Authorized Signatory
                                                  MARATHON BLUE GRASS
                                                  CREDIT FUND, LP, as a
                                                  lender

                                                  By: Marathon Asset
                                                  Management L.P
                                                  Its: Investment Manager and
                                                  Authorized Signatory
                                                  By: /s/ Vijay Srinivasan
                                                  Name: Vijay Srinivasan
                                                         Authorized Signatory
                                                  MARATHON CLO V LTD.,
                                                  as a lender
                                                  By: Marathon Asset
                                                  Management L.P
                                                  Its: Investment Manager and
                                                  Authorized Signatory
                                                  By: /s/ Vijay Srinivasan
                                                  Name: Vijay Srinivasan
                                                         Authorized Signatory
                                                  MARATHON CLO VI LTD.,
                                                  as a lender
                                                  By: Marathon Asset
                                                  Management L.P
                                                  Its: Investment Manager and
                                                  Authorized Signatory
                                                  By: /s/ Vijay Srinivasan
                                                  Name: Vijay Srinivasan
                                                         Authorized Signatory
                                                  MARATHON STRATEGIC
                                                  OPPORTUNITIES
                                                  PROGRAM, LP, as a lender

                                                  By: Marathon Asset
                                                  Management L.P
                                                  Its: Investment Manager and
                                                  Authorized Signatory
                                                  By: /s/ Vijay Srinivasan
                                                  Name: Vijay Srinivasan

128
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 515 of 585
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
                     Declaration of Scott A. Rader Page 516 of 585


                                                     Authorized Signatory

129
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 517 of 585




             EXHIBIT 4-D
             Excerpts from
      TRU’s Mar. 24, 2016 Form 10-K
                    Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                                                      Desc
                                   Declaration of Scott A. Rader Page 518 of 585


                                                                UNITED STATES
                                                    SECURITIES AND EXCHANGE COMMISSION
                                                                                WASHINGTON, D.C. 20549

                                                                                        FORM 10-K
                                                                  ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)
                                                                     OF THE SECURITIES EXCHANGE ACT OF 1934

                                                                             For the fiscal year ended January 30, 2016
                                                                                  Commission file number 1-11609




                                                                          TOYS “R” US, INC.
                                                                       (Exact name of registrant as specified in its charter)


                                            Delaware                                                                                                  XX-XXXXXXX
                                 (State or other jurisdiction of                                                                                 (IRS Employer
                                incorporation or organization)                                                                               Identification Number)

                                      One Geoffrey Way
                                      Wayne, New Jersey                                                                                                 07470
                           (Address of principal executive offices)                                                                                   (Zip code)

                                                                                             (973) 617-3500
                                                                      (Registrant’s telephone number, including area code)

                                                               Securities registered pursuant to Section 12(b) or 12(g) of the Act:
                                                                                                 None
Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes #           No "
Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes "             No #
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for
such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes # No #
(Note: As a voluntary filer not subject to the filing requirements of Section 13(a) or 15(d) of the Exchange Act, the registrant has filed all reports pursuant to Section 13(a) or 15(d) of the
Exchange Act during the preceding 12 months as if the registrant were subject to such filing requirements.)
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted
pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such
files). Yes " No #
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in
definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. "
Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,”
“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one)

Large accelerated filer                #                                                                                          Accelerated filer                                         #

 Non-accelerated filer              " (Do not check if a smaller reporting company)                                               Smaller reporting company                                 #
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes #            No "
As of March 1, 2016, there were 49,347,672 outstanding shares of common stock, $0.001 par value per share, of Toys “R” Us, Inc., none of which were publicly traded.
                                                                      DOCUMENTS INCORPORATED BY REFERENCE
                                                                                                  None
                  Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                                Desc
                                 Declaration of Scott A. Rader Page 519 of 585
                                                                                  PART III

ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE
Directors
The following persons were members of our Board of Directors (the “Board”) as of March 1, 2016. Each elected director will hold office until a successor is duly elected and
qualified or until his or her earlier death, resignation or removal from office by our stockholders.

Name                            Age                         Principal Occupation and Business Experience During Past Five Years and Other Directorships
Joshua Bekenstein                 57    Mr. Bekenstein has been our director since September 2005. Mr. Bekenstein is currently a Managing Director of Bain Capital LLC
                                        (“Bain”), having joined the firm at its inception in 1984. Mr. Bekenstein currently serves as a member of the Boards of Directors of
                                        Bob’s Discount Furniture, Bombardier Recreational Products Inc., Bright Horizons Family Solutions, Inc., Burlington Coat Factory
                                        Warehouse Corporation, Canada Goose, Dollarama, The Gymboree Corporation, Michaels Stores, Inc., TOMS Shoes and Waters
                                        Corporation.
David A. Brandon                  63    Mr. Brandon has served as both our Chairman of the Board and Chief Executive Officer since July 2015. From June 2015 to July 2015,
                                        Mr. Brandon served as CEO - Designate of the Company. Mr. Brandon served as Chief Executive Officer of Domino’s Pizza from
                                        March 1999 to March 2010, and as Director of Intercollegiate Athletics at the University of Michigan from March 2010 to November
                                        2014. Mr. Brandon currently serves as a member of the boards of directors of Domino’s Pizza, Inc., Herman Miller, Inc. and DTE
                                        Energy, Inc. Mr. Brandon also previously served as a member of the boards of directors of Kaydon Corporation, The TJX
                                        Companies, Inc. and Burger King Corporation.
Richard Goodman                   67    Mr. Goodman has been our director since October 2011. Mr. Goodman served as an Executive Vice President of Global Operations at
                                        PepsiCo, Inc. from March 2010 until his retirement at the end of 2011. From October 2006 to March 2010, Mr. Goodman served as
                                        Chief Financial Officer of PepsiCo Inc. Prior to that, from 2003 to October 2006, Mr. Goodman served as Chief Financial Officer of
                                        PepsiCo International. He has been a Director of Johnson Controls Inc. since 2008, of Western Union since January 2011 and of
                                        Kindred Healthcare since March 2014.
Matthew S. Levin                  49    Mr. Levin has been our director since July 2005. Mr. Levin is a Senior Advisor of Bain Capital in the private equity business. From
                                        2000 through 2015, Mr. Levin was a Managing Director of Bain. Prior to joining Bain in 1992, Mr. Levin was a consultant at Bain &
                                        Company where he consulted in the consumer products and manufacturing industries. Mr. Levin received an M.B.A. from Harvard
                                        Business School where he was a Baker Scholar, and a B.S. from the University of California Berkley. Mr. Levin currently serves on
                                        the board of directors of Michaels Stores and Guitar Center, Inc. He previously served as a Director of Bombardier Recreational
                                        Products Inc., Dollarama Capital Corporation, Edcon Holding (Pty) Ltd., Jupiter Shop Channel and Unisource Worldwide, Inc.
Joseph Macnow                     70    Mr. Macnow has been our director since May 2013. Mr. Macnow has served as Executive Vice President - Finance and Chief
                                        Administrative Officer of Vornado Realty Trust (“Vornado”) since June 2013. He served as Executive Vice President - Finance and
                                        Administration of Vornado from January 1998 to June 2013. He was Vice President and Chief Financial Officer of Vornado from 1985
                                        to January 1998 and from March 2001 to June 2013. He has been the Vice President and Chief Financial Officer of Alexander’s, Inc.
                                        since August 1995.
Paul E. Raether                   69    Mr. Raether has been our director since October 2015. Mr. Raether is an executive of Kohlberg, Kravis Roberts & Co., L.P. and/or
                                        one of its affiliates (“KKR”) and has served in various positions and played a significant role in numerous portfolio companies since
                                        he joined KKR in 1980. Mr. Raether has served on the board of directors of WMI Holdings Corp since May 2015.
Wendy Silverstein                 55    Ms. Silverstein has been our director since September 2005. Ms. Silverstein served as Executive Vice President and Co-Head of
                                        Acquisitions and Capital Markets of Vornado from November 2010 to April 2015. She served as Executive Vice President — Capital
                                        Markets of Vornado from 1998 to October 2010.
Nathaniel H. Taylor               39    Mr. Taylor has been our director since January 2011. Mr. Taylor is an executive of KKR and he has been an investment professional
                                        at KKR since November 2005.

In appointing Mr. Brandon to the Board, the Board considered his significant retail business experience gained while serving in various positions at Valassis
Communications Inc. over a twenty year period including as its Chief Executive Officer. In addition, the Board considered the significant accomplishments achieved at
Domino’s Pizza during Mr. Brandon’s eleven year term as its Chief Executive Officer. The Board also considered the intimate knowledge of the Company’s business and
operations that Mr. Brandon will bring to the Board from his experience as the Chief Executive Officer of the Company.

                                                                                     116
                 Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                                Desc
                                Declaration of Scott A. Rader Page 520 of 585

In appointing Mr. Goodman to the Board, the Board considered his significant business experience including his extensive knowledge of financial statements and reporting.

Other than Messrs. Brandon and Goodman, each of the Directors were elected to the Board pursuant to a stockholders agreement dated July 21, 2005, as amended, by and
among the Company and Bain, KKR and Vornado (collectively, the “Sponsors”) and a private investor (the “Stockholders’ Agreement”). Pursuant to such agreement,
Messrs. Bekenstein and Levin were appointed to the Board as a consequence of their respective relationships with Bain; Messrs. Raether and Taylor were appointed to the
Board as a consequence of their respective relationships with KKR; and Ms. Silverstein and Mr. Macnow were appointed to the Board as a consequence of their respective
relationships with Vornado.

Executive Officers
The following persons were our Executive Officers as of March 1, 2016, having been elected to their respective offices by the Board:

Name                                 Age                                                        Position with the Registrant

David A. Brandon (1)                  63    Chairman of the Board; Chief Executive Officer

Michael J. Short                      55    Executive Vice President — Chief Financial Officer
Richard Barry                         49    Executive Vice President — Global Chief Merchandising Officer
Timothy Grace                         52    Vice Chairman; Executive Vice President — Global Chief Talent Officer
Dr. Wolfgang Link                     48    President — Toys “R” Us, Europe
Kevin Macnab                          55    Executive Vice President — Special Assistant/Office of the Chairman
Monika M. Merz                        66    President — Toys “R” Us, Asia Pacific
David J. Schwartz                     48    Executive Vice President — General Counsel & Corporate Secretary
Patrick J. Venezia                    52    Executive Vice President — Global Store Operations

    (1) Refer to “Directors” above for Mr. Brandon’s biography.

The following is a brief description of the business experience of each of our Executive Officers:

Mr. Short has served as our Executive Vice President — Chief Financial Officer since June 2014. From January 2007 to January 2014, Mr. Short served as Executive Vice
President — Chief Financial Officer of AutoNation, an automotive retailer. From 2000 to 2007, Mr. Short served as Executive Vice President — Chief Financial Officer of
Universal Orlando.

Mr. Barry has served as our Executive Vice President — Global Chief Merchandising Officer since October 2014. Mr. Barry served as our Executive Vice President — Chief
Merchandising Officer from October 2012 to October 2014. From January 2012 to October 2012, Mr. Barry served as Senior Vice President — Chief Merchandising Officer.
From March 2010 to January 2012, Mr. Barry served as Vice President — General Merchandising Manager and from September 2006 to March 2010, he served as Vice
President — Divisional Merchandising Manager.

Mr. Grace has served as our Executive Vice President — Global Chief Talent Officer since September 2015. From March 2014 to September 2015, Mr. Grace served as Group
Vice President — Human Resources of L’Oreal Group. From April 2002 to March 2014, Mr. Grace served as Senior Vice President — Human Resources and Administration of
Schindler Elevator Corporation.

Dr. Link has served as President, Toys “R” Us, Europe since October 2013. From August 2007 to October 2013, Dr. Link served as Managing Director, Toys “R” Us, Central
Europe.

Mr. Macnab has served as our Executive Vice President — Special Assistant/Office of the Chairman since September 2015 and continues to provide leadership to Toys “R”
Us (Canada) Ltd. (“Toys Canada”). From November 2007 to September 2015, Mr. Macnab served as President, Toys Canada. From May 2000 to October 2007, Mr. Macnab
was Vice President of Finance, Real Estate and Information Technology for Toys Canada.

Ms. Merz has served as President — Toys “R” Us, Asia Pacific since November 2011. She served as the President and Chief Executive Officer of Toys “R” Us – Japan Ltd.
(“Toys – Japan”) from November 2007 to November 2011. From January 2000 until November 2007, Ms. Merz served as the President of Toys Canada. Prior to that, from
October 1996 until January 2000, Ms. Merz served as Vice President and General Merchandise Manager for Toys Canada.

                                                                                      117
                 Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                                   Desc
                                Declaration of Scott A. Rader Page 521 of 585

Mr. Schwartz has served as our Executive Vice President – General Counsel since October 2009 and has served as Corporate Secretary since April 2006. From September 2003
until October 2009, Mr. Schwartz served as Senior Vice President — General Counsel. From January 2002 until September 2003, Mr. Schwartz served as our Vice President —
Deputy General Counsel, and served as Assistant Corporate Secretary from that time until April 2006. From February 2001 to January 2002, Mr. Schwartz served as our Vice
President — Corporate Counsel and Assistant Corporate Secretary.

Mr. Venezia has served as our Executive Vice President — Global Store Operations since February 2016. From February 2014 to February 2016, Mr. Venezia served as our
Senior Vice President — Store Operations. From August 2012 to February 2014, Mr. Venezia served as Head of Stores, Senior Vice President — Store Operations and
Company Officer of The Pantry Inc., a convenience store chain. From February 2012 to August 2012, Mr. Venezia served as President of Title Max, a title lending business.
From January 2008 to January 2012, he served in multiple operational roles for Walmart, culminating as Division President of the North East Division, SVP and Company
Officer.

Section 16(a) Beneficial Ownership Reporting Compliance
As our equity securities are not registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), none of our directors, officers or
ten percent holders were subject to Section 16(a) of the Exchange Act for the past fiscal year or the filing requirements thereof.

Code of Ethics
We have adopted a code of ethics that applies to our principal executive officer, principal financial officer and principal accounting officer or any person performing similar
functions (the “Code of Ethics”). The Code of Ethics is available on the Corporate Governance page of our website at www.Toysrusinc.com. If we ever were to amend or
waive any provision of our Code of Ethics, we intend to satisfy our disclosure obligations with respect to any such waiver or amendment by posting such information on our
Internet website set forth above rather than by filing a Form 8-K. The Code of Ethics is also available in print, free of charge, to any investor who requests it by writing to:
Toys “R” Us, Inc., One Geoffrey Way, Wayne, New Jersey 07470, Attention: Investor Relations.

Audit Committee
Our Board of Directors has a separately designated audit committee established in accordance with Section 3(a)(58)(A) of the Exchange Act. The Audit Committee consists
of Joseph Macnow and Richard Goodman, who serves as Chairman of the Audit Committee. Our Board of Directors has determined that each member of the Audit Committee
is financially literate and that Messrs. Macnow and Goodman are “audit committee financial experts” within the meaning of the regulations adopted by the Securities and
Exchange Commission. The Board has made the determination that Mr. Goodman is an independent member of the Audit Committee.

ITEM 11.     EXECUTIVE COMPENSATION
We refer to the persons included in the Summary Compensation Table below as our “named executive officers.” References to “2015,” “2014,” and “2013” mean, respectively,
our fiscal years ended January 30, 2016, January 31, 2015 and February 1, 2014, respectively.

COMPENSATION DISCUSSION AND ANALYSIS
The following Executive Compensation discussion and analysis discusses our compensation policies and decisions regarding our named executive officers and describes
the material elements of compensation for our named executive officers. Our named executive officers are:
    •    David A. Brandon, Chairman of the Board and Chief Executive Officer;
    •    Michael J. Short, Executive Vice President — Chief Financial Officer;
    •    Richard Barry, Executive Vice President — Global Chief Merchandise Officer;
    •    Monika M. Merz, President — Toys “R” Us, Asia Pacific(1);
    •    David J. Schwartz, Executive Vice President — General Counsel & Corporate Secretary;
    •    Antonio Urcelay, Former Chairman of the Board and Chief Executive Officer(2); and
    •    Deborah Derby, Former Vice Chairman and Executive Vice President(3).

1 Ms. Merz announced her retirement from the Company effective as of May 31, 2016.
2 In connection with the appointment of Mr. Brandon, Mr. Urcelay stepped down from the Board in May 2015 and as Chief Executive Officer in July 2015. In addition, Mr.
Urcelay, pursuant to his employment agreement, continued to make himself available from July 2015 until December 2015 to assist the Company in connection with Mr.
Brandon’s transition to Chief Executive Officer.
3 Ms. Derby’s employment was terminated in August 2015.



                                                                                      118
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 522 of 585




              EXHIBIT 4-E
              Excerpts from
      TRU’s June 10, 2008 Form 10-Q
             Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                             Desc
Table of Contents
                            Declaration of Scott A. Rader Page 523 of 585



                                                     UNITED STATES
                                         SECURITIES AND EXCHANGE COMMISSION
                                                                WASHINGTON, D.C. 20549

                                                                       FORM 10-Q
                                  QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)
                                      OF THE SECURITIES EXCHANGE ACT OF 1934
                                                            For the quarterly period ended May 3, 2008

                                                                  Commission file number 1-11609




                                                      TOYS “R” US, INC.
                                                      (Exact name of registrant as specified in its charter)


                                  Delaware                                                                            XX-XXXXXXX
                          (State or other jurisdiction of                                                              (IRS Employer
                         incorporation or organization)                                                            Identification Number)


                 One Geoffrey Way Wayne, New Jersey                                                                       07470
                     (Address of principal executive offices)                                                            (Zip code)

                                                                            (973) 617-3500
                                                            (Registrant’s telephone number, including area code)


      Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange
Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been
subject to such filing requirements for the past 90 days. Yes " No #

    Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting
company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.

            Large accelerated filer #                                                                                 Accelerated filer #
            Non-accelerated filer " (Do not check if a smaller reporting company)                                     Smaller reporting company #

      Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes #                    No "

      As of June 10, 2008 there were outstanding 48,955,808 shares of common stock of Toys “R” Us, Inc.
              Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                Desc
                             Declaration of Scott A. Rader Page 524 of 585                                                                 Exhibit 3.2

                                       AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

                                                                         OF

                                                                TOYS “R” US, INC.

      Toys “R” Us, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), hereby certifies as
follows:
       1. The name of the Corporation is Toys “R” Us, Inc. The Corporation filed its original Certificate of Incorporation with the Secretary of State
of the State of Delaware on October 26, 1993, under the name Toys “R” Us-Headquarters, Inc., filed a Restated Certificate of Incorporation on
January 2, 1996 under the name of Toys “R” Us, Inc., filed a Restated Certificate of Incorporation with the Secretary of State of the State of
Delaware on July 21, 2005 and filed Amendment No. 1 to the Restated Certificate of Incorporation of July 21, 2005 with the Secretary of State of the
State of Delaware on June 10, 2008 (“Amendment No. 1”).

      2. Pursuant to Sections 228, 242 and 245 of the Delaware General Corporation Law, the attached Amended and Restated Certificate of
Incorporation has been duly adopted and restates and integrates and further amends the provisions of the Restated Certificate of Incorporation of
the Corporation, as amended by Amendment No. 1, in its entirety to read as set forth in Exhibit A attached hereto and made a part hereof.

      IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated Certificate of Incorporation to be executed this 10th day
of June, 2008.

                                                                                                                                  TOYS “R” US, INC.

                                                                                             By:                                /s/ David J. Schwartz
                                                                                           Name:                                    David J. Schwartz
                                                                                            Title:           Senior Vice President – General Counsel
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                  Desc
                              Declaration of Scott A. Rader Page 525 of 585

                                                                                                                                              EXHIBIT A

                                                           AMENDED AND RESTATED
                                                        CERTIFICATE OF INCORPORATION
                                                                     OF
                                                               TOYS “R” US, INC.

                                                                     ARTICLE ONE

      The name of the corporation is Toys “R” Us, Inc.


                                                                    ARTICLE TWO

     The address of the corporation’s registered office in the State of Delaware is 2711 Centerville Road, Suite 400, Wilmington, New Castle
County, Delaware 19808. The name of its registered agent at such address is Corporation Service Company.


                                                                   ARTICLE THREE

      The nature of the business or purposes to be conducted or promoted is to engage in any lawful act or activity for which corporations may be
organized under the General Corporation Law of the State of Delaware, as amended from time to time.


                                                                    ARTICLE FOUR

      (i) Authorized Shares. The total number of shares of stock which the corporation has authority to issue is 55,000,000 shares of common
stock, par value one-tenth of one cent ($0.001) per share (together, the “Common Stock”).

     (ii) Voting Rights. The holders of Common Stock shall be entitled to one vote per share on all matters to be voted on by the corporation’s
stockholders.

      (iii) Registration of Transfer. The corporation shall keep at its principal office (or such other place as the corporation reasonably designates)
a register for the registration of the Common Stock. Upon the surrender of any certificate representing shares of Common Stock at such place, the
corporation shall, at the request of the registered holder of such certificate, execute and deliver a new certificate or certificates in exchange therefor
representing in the aggregate the number of shares represented by the surrendered certificate and the corporation forthwith shall cancel such
surrendered certificate. Each such new certificate will be registered in such name and will represent such number of shares as is requested by the
holder of the surrendered certificate and shall be substantially identical in form to the surrendered certificate. The issuance of new certificates shall
be made without charge to the holders of the surrendered certificates for any issuance tax in respect thereof or other cost incurred by the
corporation in connection with such issuance.

       (iv) Replacement. Upon receipt of evidence reasonably satisfactory to the corporation (it being understood that an affidavit of the registered
holder will be satisfactory) of the ownership and the loss, theft, destruction or mutilation of any certificate evidencing one or more shares of
Common Stock, and in the case of any such loss, theft or destruction, upon receipt of indemnity reasonably satisfactory to the corporation, or, in
the case of any such mutilation upon surrender of such certificate, the corporation shall (at its expense) execute and deliver in lieu of such
certificate a new certificate of like kind representing the number of shares represented by such lost, stolen, destroyed or mutilated certificate and
dated the date of such lost, stolen, destroyed or mutilated certificate.


                                                                    ARTICLE FIVE

      The corporation is to have perpetual existence.
               Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                  Desc
                              Declaration of Scott A. Rader Page 526 of 585

                                                                     ARTICLE SIX

     In furtherance and not in limitation of the powers conferred by statute, the board of directors of the corporation is expressly authorized to
make, alter or repeal the by-laws of the corporation.


                                                                   ARTICLE SEVEN

       Meetings of stockholders may be held within or without the State of Delaware, as the by-laws of the corporation may provide. The books of
the corporation may be kept outside the State of Delaware at such place or places as may be designated from time to time by the board of directors
or in the by-laws of the corporation. Election of directors need not be by written ballot unless the by-laws of the corporation so provide.


                                                                   ARTICLE EIGHT

      A director of the corporation shall not be liable to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a
director, except to the extent that exculpation from liability is not permitted under the DGCL as in effect at the time such liability is determined. No
amendment or repeal of this Eighth Article shall apply to or have any effect on the liability or alleged liability of any director of the corporation for
or with respect to any acts or omissions of such director occurring prior to such amendment or repeal.


                                                                    ARTICLE NINE

       To the maximum extent permitted from time to time under the laws of the State of Delaware, the corporation renounces any interest or
expectancy of the corporation in, or in being offered an opportunity to participate in, business opportunities that are from time to time presented to
its officers, directors or stockholders or the Affiliates of the foregoing, other than those officers, directors, stockholders or Affiliates who are
employees of the corporation. No amendment or repeal of this Ninth Article shall apply to or have any effect on the liability or alleged liability of
any such officer, director, stockholder or Affiliate of the corporation for or with respect to any opportunities of which such officer, director,
stockholder or Affiliate becomes aware prior to such amendment or repeal.


                                                                     ARTICLE TEN

      Any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (whether or not by or in the right of the corporation) by reason of the fact that he is or was a
director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other enterprise, shall be entitled to be indemnified by the corporation to the
extent permitted by law against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement incurred by him in
connection with such action, suit or proceeding. Such right of indemnification shall continue as to a person who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person.


                                                                  ARTICLE ELEVEN

      The corporation expressly elects not to be governed by §203 of the General Corporation Law of the State of Delaware.


                                                                  ARTICLE TWELVE

      The corporation reserves the right to amend, alter, change or repeal any provision contained in this Amended and Restated Certificate of
Incorporation in the manner now or hereafter prescribed by statute, subject to the right of certain of the corporation’s stockholders to vote with
respect to any alteration or amendment of this Amended and Restated Certificate of Incorporation.

                                                                            2
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 527 of 585




                 EXHIBIT 5
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 528 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 529 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 530 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 531 of 585




                 EXHIBIT 6
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 532 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 533 of 585
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 534 of 585




                 EXHIBIT 7
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 535 of 585




                       TOYS “R” US

      RESTRUCTURING COMPENSATION PROPOSAL


                              August 25, 2017

              PRIVILEGED & CONFIDENTIAL
        DRAFT – FOR DISCUSSION PURPOSES ONLY


                             Privileged & Confidential
                       DRAFT – For Discussion Purposes Only

                                                                            TRU-Trust0000000882
                  Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51           Desc
                                 Declaration of Scott A. Rader Page 536 of 585


  EXECUTIVE SUMMARY

      The chart below shows the potential cost for each element of the proposed compensation program:




                                         Number of               Total Payout              Per Participant Average
Program                                 Participants        Target         Maximum         Target          Maximum
Tier 1 Executives
September Retention Bonus                   22            $9,578,891        $9,578,891    $435,404       $435,404
Incentive Program (Annual)                  22            $19,540,062       $39,080,125   $888,185      $1,776,369
Tier 2 Executives
September Retention Bonus                   92            $7,543,213         $7,543,213    $81,991        $81,991
Incentive Program (Annual)                  75            $8,549,655        $17,099,310   $113,995       $227,991
Tier 1 Total                                22            $29,118,954       $48,659,016
Tier 2 Total                                92            $16,092,868       $24,642,523
Total                                       114           $45,211,821       $73,301,538

September Retention Bonus                   114           $17,122,104       $17,122,104
Incentive Programs (Annual)                  97           $28,089,717       $56,179,435
Total                                         -           $45,211,821       $73,301,538

Quarterly Cost of Incentive Program
Tier 1 Executives                           22            $4,885,016        $9,770,031
Tier 2 Executives                           75            $2,137,414         $4,274,828
Total                                       97            $7,022,429        $14,044,859




                                                Privileged & Confidential                                               6
                                          DRAFT – For Discussion Purposes Only

                                                                                                       TRU-Trust0000000887
                            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51              Desc
                                           Declaration of Scott A. Rader Page 537 of 585


        SEPTEMBER RETENTION BONUS

            To maximize the recovery of creditors and other parties of interest, the Company will require the continued efforts
            of current employees to preserve the value of the Company’s assets. The loss of essential personnel could
            jeopardize the Company’s ongoing operations, significantly reducing the value of the estate.
            The Company has identified 114 key employees (i.e., Tier 1 and Tier 2 Executives) to receive a retention bonus.
            Retention payments would be based on level as shown in the table below.


                                       Number of                                                 Average Retention    Total Retention
Level                                  Executives       Average Salary        % of Base Salary       Payment            Payments
Tier 1 Executives                          22              $580,539                 75%              $435,404           $9,578,891

Tier 2 Executives                          92                                                                            $7,543,213
VPs                                        33              $285,448                 50%              $142,724            $4,709,900
Executive Directors                        18              $189,587                 35%              $66,355             $1,194,396
Directors/Others                           39              $153,863                 25%               $38,466            $1,500,167
Key Executive Support Personnel             2              $107,500               75%/50%             $69,375             $138,750

Total (Tier 1 and Tier 2)                 114                                                                            $17,122,104


            Amounts would be paid upon approval by the board and would be subject to a contractual clawback if the
            Executive terminates his or her employment with the Company (other than involuntary termination by the Company
            without Cause or death/disability) within one year following the payment date.
            A&M conducted a reasonable compensation analysis to evaluate the proposed September Retention Bonuses.
            Please see Appendix A for additional details on this analysis.

            A&M believes that the proposed compensation structure for the Executives is reasonable in terms of the
             aggregate payout and design and is supportable as reasonable compensation for services rendered.



                                                          Privileged & Confidential                                                    8
                                                    DRAFT – For Discussion Purposes Only

                                                                                                                     TRU-Trust0000000889
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 538 of 585




                 EXHIBIT 8
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 539 of 585




                       TOYS “R” US

      RESTRUCTURING COMPENSATION PROPOSAL


                            September 13, 2017

              PRIVILEGED & CONFIDENTIAL
        DRAFT – FOR DISCUSSION PURPOSES ONLY

                                                                      TRU-Trust0000001094
                             Privileged & Confidential
                       DRAFT – For Discussion Purposes Only
                                           Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                     Desc
                                                          Declaration of Scott A. Rader Page 540 of 585




                                                                 This report was prepared by:

                                                                 Alvarez & Marsal
                                                                 Compensation and Benefits Group
                                                                 2100 Ross Avenue
                                                                 Suite 2100
                                                                 Dallas, TX 75201

                                                                 Brian Cumberland
                                                                 National Managing Director,
                                                                 Compensation and Benefits
                                                                 bcumberland@alvarezandmarsal.com
                                                                 214-438-1013

                                                                 Allison Hoeinghaus
                                                                 Senior Director
                                                                 ahoeinghaus@alvarezandmarsal.com
                                                                 214-438-1037




                                                                                                                                   TRU-Trust0000001095
© Copyright 2017 Alvarez & Marsal Holdings, LLC. All rights reserved. ALVAREZ & MARSAL®,         Privileged & Confidential
   ® and A&M® are trademarks of Alvarez & Marsal Holdings, LLC.                            DRAFT – For Discussion Purposes Only
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 541 of 585




         EXECUTIVE SUMMARY




                                                                      TRU-Trust0000001096
                             Privileged & Confidential                                      3
                       DRAFT – For Discussion Purposes Only
             Case 20-03038-KLP      Doc 3-2    Filed 05/21/20      Entered 05/21/20 16:18:51   Desc
EXECUTIVE SUMMARY
               Declaration of Scott A. Rader                       Page 542 of 585


Summary of Changes since September 6th Report
   Chetan Bhandari has been recently hired and added to the September Retention Bonus program as part of the Tier
   1 group. He will receive a retention bonus valued at $450,000 (75% of his base salary of $600,000), and he will
   participate in the Incentive Program with a target of $570,000 (95% base salary).
   The September Retention Bonus payment has been increased from 50% to 75% for certain VPs that are a part of
   the Project Team (10 employees total). These employees are heavily involved in the restructuring efforts and are
   considered essential personnel at the Company.
   Two more international participants have been added to the September Retention Bonus program, one at the VP
   level and one at the Executive Director level (50% and 35% of base salary, respectively).
   Actual salaries were used for Executive Directors and Directors in the calculation of the September Retention
   Bonus program’s cost. Previously, the average salary by level was used as an estimate since not all Tier 2
   Executives had been specifically identified. Accordingly, the numbers changed slightly from the previous estimates.


Change in Aggregate Numbers since September 6th Report
   Overall, the proposed September Retention Bonus participation has increased from 114 to 117 participants while
   the total proposed cost has increased from $17,197,104 to $18,763,641 (9% increase). Consequently, the per
   participant cost has increased from $150,852 to $160,373 (6% increase).
   The total cost of all programs (September Retention Bonus, Incentive Program, and TAD) has increased only 2%.




                                                                                                TRU-Trust0000001097
                                               Privileged & Confidential                                              4
                                         DRAFT – For Discussion Purposes Only
               Case 20-03038-KLP          Doc 3-2      Filed 05/21/20     Entered 05/21/20 16:18:51           Desc
EXECUTIVE SUMMARY
               Declaration of Scott A. Rader                              Page 543 of 585


  In light of a potential restructuring, A&M has developed a proposed compensation program to address the
  compensation of the following key employees (the “Executives”):

 Executive             Position                                       Executive             Position
 Tier 1 Executives (23 Employees)                                     Tier 1 Executives
 Dave Brandon          CEO                                            Chetan Bhandari       SVP
 Michael Short         EVP, CFO                                       Charles Knight        SVP, Controller
 Richard Barry         EVP, Chief Merchandising Officer               Dieter Haberl         Managing Director, Japan
 Lance Wills           EVP, Global Chief Technology Officer           Jean Charretteur      Managing Director, France and Iberia
 Kevin Macnab          EVP, President TRU International               David Picot           SVP, Property Development
 Carla Hassan          EVP, Global Chief Marketing Officer            Amit Poddar           SVP, Chief Software Architect
 Tim Grace             EVP, Global Chief Talent Officer               Andrea Zaretsky       SVP, Loyalty and Analytics
 Mark Johnson          EVP, US Marketplace Operations                 Stephen Knights       Country Manager TRU UK
 Cornell Boggs         EVP, General Counsel & Corporate Secretary     Jean Daniel Gatignol SVP "R" Brands
 Diane Preston         EVP, US Supply Chain                           Detlef Mutterer       Managing Director, Central Europe
 Amy von Walter        EVP, Communications and Customer Care          Melanie Teed-Murch SVP, President TRU Canada
 Andre Javes           EVP, President TRU Asia Pacific                Tier 2 Executives (94 Employees)


  We propose the following programs for the Executives:
  – Pay currently a retention bonus subject to a one year cliff vesting contractual clawback (the “September
    Retention Bonus”) to the following two tiers of employees:
        » Tier 1 Executives includes all SVPs and higher (“Tier 1 Executives”). Some, but not all, Tier 1 Executives
          will be considered “insiders” under the Bankruptcy Code.
        » Tier 2 Executives includes all VPs and a select population of Executive Directors, Directors/Other and Key
          Executive Support Personnel (“Tier 2 Executives”). All Tier 2 Executives are expected to be non-insiders.
  – Consolidate short-term and long-term incentive plans into one comprehensive quarterly incentive program with
    certain adjustments in light of the pending restructuring.




                                                                                                                TRU-Trust0000001098
                                                      Privileged & Confidential                                                       5
                                                DRAFT – For Discussion Purposes Only
                             Case 20-03038-KLP        Doc 3-2    Filed 05/21/20        Entered 05/21/20 16:18:51      Desc
           EXECUTIVE SUMMARY
                          Declaration of Scott A. Rader                                Page 544 of 585


               For employees not participating in these new programs, they will continue to participate in the Team Achievement
               Dividend Plan (“TAD”) at their current target levels, but the performance periods will be converted to quarterly as is
               being done in the proposed incentive program for the Executives.
               The chart below shows the potential cost for each element of the proposed compensation programs:

                                             Number of                      Total Payout                            Per Participant Average
Program                                     Participants      Threshold        Target         Stretch      Threshold         Target         Stretch
Tier 1 Executives
September Retention Bonus                        23          $10,103,891     $10,103,891    $10,103,891    $439,300        $439,300           $439,300
Incentive Program (Annual)                       23               $0         $20,285,062    $40,570,125       $0           $881,959          $1,763,918
Tier 2 Executives
September Retention Bonus                        94          $8,659,749      $8,659,749      $8,659,749     $92,125         $92,125           $92,125
Incentive Program (Annual)                       75              $0          $8,549,655     $17,099,310       $0           $113,995          $227,991
Tier 1 Total                                     23          $10,103,891     $30,388,954    $50,674,016
Tier 2 Total                                     94           $8,659,749     $17,209,404    $25,759,059
Total                                           117          $18,763,641     $47,598,358    $76,433,075

September Retention Bonus                       117          $18,763,641     $18,763,641    $18,763,641
Incentive Programs (Annual)                      98               $0         $28,834,717    $57,669,435
Total                                             -          $18,763,641     $47,598,358    $76,433,075

TAD (Non-Tier 1 or Tier 2 Executives)           TBD              $0          $56,540,000    $56,540,000

Grand Total (All Programs)                      TBD          $18,763,641    $104,138,358    $132,973,075

Vs. Prior Programs (TAD + Leadership Team Cash Awards) Target               $132,843,000

                                                                % Change        -22%



               A&M believes that the proposed compensation programs are reasonable in terms of the aggregate
                 payout and design and are supportable as reasonable compensation for services rendered.



                                                                                                                       TRU-Trust0000001099
                                                                 Privileged & Confidential                                                         6
                                                           DRAFT – For Discussion Purposes Only
                    Case 20-03038-KLP         Doc 3-2      Filed 05/21/20     Entered 05/21/20 16:18:51            Desc
 EXECUTIVE SUMMARY
                Declaration of Scott A. Rader                                 Page 545 of 585

 September Retention Bonus
     To maximize the recovery of creditors and other parties of interest, the Company will require the continued efforts of
     current employees to preserve the value of the Company’s assets. Accordingly, the September Retention Bonuses
     would be implemented to aid in these efforts as follows:

                                        Number of             Average               % of           Average Retention      Total Retention
Level                                   Executives             Salary            Base Salary           Payment              Payments
Tier 1 Executives                           23                $585,733              75%                $439,300            $10,103,891
Tier 2 Executives                            94                                                                             $8,659,749
VPs                                          34               $284,613             75%/50%              $164,649            $5,598,053
Executive Directors                          21               $198,819               35%                 $69,587            $1,461,322
Directors/Others                             37               $158,014               25%                 $39,503            $1,461,625
Key Executive Support Personnel               2               $107,500             75%/50%               $69,375             $138,750
Total (Tier 1 and Tier 2)                   117                                                                            $18,763,641

 Incentive Program
     The Incentive Program will replace both the annual and long-term incentive programs and be structured as a quarterly
     program starting in the 4th quarter of fiscal year 2017. Since the business is seasonal and the fourth quarter is the
     most crucial financial period, the fourth quarter will be weighted 40% and each remaining quarter will be weighted 20%.
     The performance metric will be EBITDA and performance levels will be established once the overall construct of the
     Incentive Program is approved. The potential payout ranges from 0% (threshold) to 200% (stretch) of target. A “catch-
     up” provision would also be implemented so executives can still earn amounts for prior periods if the applicable
     objectives are satisfied in a subsequent period. The table below summarizes the program by level:
                                           Average      Target Percentage   Average Target              Incentive Program
       Level                 Participants Base Salary     of Base Salary    per Participant    Threshold      Target      Stretch
       EVPs and above             12       $779,875           175%            $1,364,781          $0       $16,377,375 $32,754,750
       SVPs                       11       $373,941            95%             $355,244           $0        $3,907,687   $7,815,375
       VPs                        31       $287,655            60%             $172,593           $0        $5,350,380 $10,700,760
       Executive Directors        44       $193,895            38%              $72,711           $0        $3,199,275   $6,398,550
       Total                     98                                                               $0       $28,834,717    $57,669,435

                                                                                                                    TRU-Trust0000001100
                                                         Privileged & Confidential                                                          7
                                                   DRAFT – For Discussion Purposes Only
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 546 of 585




                                                                      TRU-Trust0000001101
                             Privileged & Confidential
                       DRAFT – For Discussion Purposes Only
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 547 of 585




                 EXHIBIT 9
           Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                        Desc
                          Declaration of Scott A. Rader Page 548 of 585

Derek Sederman

From:                             Brandon, Dave
Sent:                             Tuesday, September 5, 2017 7:07 PM
To:                               Cumberland, Brian
Cc:                               Hoeinghaus, Allison
Subject:                          Re: Board meeting


Brian,

I suggest we simply circulate an executive summary of the plan. I don't think we need to provide the 37 page
version…

If anyone requests the full version, we can send it to them following the meeting.

Thanks, appreciate your help today!

Dave

David A. Brandon
Chairman & Chief Executive Officer
Toys R Us, Inc.
One Geoffrey Way
Wayne, NJ 07470
Office: 973-617-4515
Email: Dave.Brandon@toysrus.com

On Sep 5, 2017, at 6:30 PM, Cumberland, Brian <bcumberland@alvarezandmarsal.com> wrote:

         Dave,

         For the board meeting, are you circulating the full deck or do you want something shorter?

         Thanks!

         Brian L. Cumberland
         National Managing Director, Executive Compensation & Benefits
         Alvarez & Marsal
         2100 Ross Avenue
         21st Floor
         Dallas, TX 75201
         Phone: (214) 438-1013
         Cell: (214) 232-5372
         Fax: (214) 438-1001
         Email:bcumberland@alvarezandmarsal.com
         Web:www.alvarezandmarsal.com

         This message is intended only for the use of the addressee and may contain information that is
         privileged and confidential. If you are not the intended recipient, you are hereby notified that any
                                                          1
                                                                                           TRU-Trust0000001072
  Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51 Desc
                       Declaration of Scott A. Rader Page 549 of 585
dissemination of this communication is strictly prohibited. If you have received this
communication in error, please erase all copies of the message and its attachments and notify us
immediately.




                                                2
                                                                                TRU-Trust0000001073
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 550 of 585




               EXHIBIT 10
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 551 of 585




                                                            TRU-Trust0000001139
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 552 of 585




                                                            TRU-Trust0000001140
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 553 of 585




                                                            TRU-Trust0000001141
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 554 of 585




                                                            TRU-Trust0000001142
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 555 of 585




                                                            TRU-Trust0000001143
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 556 of 585




               EXHIBIT 11
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 557 of 585




                                                            TRU-Trust0000001274
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 558 of 585




                                                            TRU-Trust0000001275
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 559 of 585




                                                            TRU-Trust0000001276
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 560 of 585




                                                            TRU-Trust0000001277
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 561 of 585




               EXHIBIT 12
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 562 of 585




                                                            TRU-Trust0000001268
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 563 of 585




                                                            TRU-Trust0000001269
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 564 of 585




                                                            TRU-Trust0000001270
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 565 of 585




                                                            TRU-Trust0000001271
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 566 of 585




                                                            TRU-Trust0000001272
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51    Desc
               Declaration of Scott A. Rader Page 567 of 585




                                                            TRU-Trust0000001273
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 568 of 585




               EXHIBIT 13
           Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                        Desc
                          Declaration of Scott A. Rader Page 569 of 585

Derek Sederman

From:                            Brandon, Dave
Sent:                            Wednesday, September 20, 2017 3:07 PM
To:                              Mike Volkema
Subject:                         Re: Quick Note



Mike,

Many thanks for your kind message! As you know, this has been a distinct possibility since I joined the
company two years ago. I’m afraid $5 billion worth of debt at high interest rates is simply not sustainable
today’s retail world.

This will put our company on a more solid financial footing for a brighter future. 65,000 families will have a
more secure future as a result of the pain and agony we are going through right now!

I hope all is well with you… See you soon!

Dave

David A. Brandon
Chairman & Chief Executive Officer
Toys R Us, Inc.
One Geoffrey Way
Wayne, NJ 07470
Office: 973-617-4515
Email: Dave.Brandon@toysrus.com

On Sep 20, 2017, at 2:12 PM, Mike Volkema <mike_volkema@hermanmiller.com> wrote:

        Dave,

        I just finished a two‐day board meeting in Chicago. You have been on my mind given the recent news.
        The company and its employees are fortunate to have you leading them through this transition. Anyway,
        you’re in my thoughts.

        Mike




        Michael A. Volkema
        Chairman
        Herman Miller, Inc.

        616 654 6873 office




                                                          1
                                                                                           TRU-Trust0000000001
Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51   Desc
               Declaration of Scott A. Rader Page 570 of 585




               EXHIBIT 14
            Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                       Desc
                           Declaration of Scott A. Rader Page 571 of 585




Toys "R" Us, Inc.
FQ3 2018 Earnings Call Transcripts
Thursday, December 21, 2017 4:00 PM GMT
S&P Global Market Intelligence Estimates




                                   Unable to generate Chart: There is no row at position 0.




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved          1
spglobal.com/marketintelligence
      Case 20-03038-KLP Doc 3-2 Filed 05/21/20 Entered 05/21/20 16:18:51                                                                   Desc
Contents             Declaration of Scott A. Rader Page 572 of 585




Table of Contents

Call Participants                                     ..................................................................................          3
Presentation                                          ..................................................................................          4
Question and Answer                                   ..................................................................................          8




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                                2
spglobal.com/marketintelligence
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017573                                 of 585




Call Participants
EXECUTIVES

Amy von Walter
Executive Vice President of
Communications & Customer Care

David Allen Brandon
Chairman and Chief Executive
Officer

Michael J. Short
Chief Financial Officer and
Executive Vice President

ANALYSTS

Carla Casella
JP Morgan Chase & Co, Research
Division

Dennis Cantalupo
Creditntell.com, Inc.

Joe Kinney

Kirk Ludtke
Cowen and Company, LLC,
Research Division

Ron Turner

Unknown Analyst




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            3
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017574                                 of 585



Presentation
Operator
Good morning. My name is Nicole, and I will be your conference operator today. At this time, I would
like to welcome everyone to the Toys“R”Us Third Quarter 2017 Earnings Conference Call. [Operator
Instructions] Ms. Amy von Walter, Executive VP, Communications and Customer Care, you may begin your
conference.
Amy von Walter
Executive Vice President of Communications & Customer Care
Thanks, Nicole, and good morning, everyone. We're pleased to welcome you all.

The statements we make today may include forward-looking statements within the meaning of Section
27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, which are
intended to be covered by the safe harbors they create.

All statements that are not facts, including statements about beliefs or expectations, are forward-
looking statements. These statements are subject to risks, uncertainties and other factors, including,
among others, those set forth in our reports and documents filed with the SEC, which should be read in
conjunction with these statements. For additional information concerning factors that could affect our
results of operations or cause actual results to differ materially, please refer to the cautionary statements
included in our filings with the SEC, including the Risk Factors section of the quarterly report on Form 10-
Q for the period ended October 28, 2017, in which we discuss some important assumptions and business
and bankruptcy risks that could cause our actual results to differ materially from those in our forward-
looking statements. And you should refer to that filing for a complete discussion of those risks.

We believe that all forward-looking statements are based upon reasonable assumptions when made.
However, we caution that you should not place undue reliance on these statements. Forward-looking
statements speak only as of the date when made, and we undertake no obligation to update these
statements. Actual results and outcomes may differ materially from anticipated results or outcomes
discussed by us.

Today's discussion will include remarks from Dave Brandon, Chairman and Chief Executive Officer of
Toys“R”Us, Inc.; and Mike Short, Executive Vice President and Chief Financial Officer of Toys“R”Us, Inc.,
who will provide highlights of the operating results of Toys“R”Us, Inc., Toys"R"Us-Delaware and TRU Taj
LLC for the third quarter of fiscal 2017, which ended on October 28, 2017.

Please note we will not be discussing our holiday results on this call. Additionally, joining us on the call
today is Joshua Sussberg, our legal counsel with Kirkland & Ellis, to ensure we stay on track during the
call. At the conclusion of our prepared remarks, we will conduct a question-and-answer session.

It is now my pleasure to introduce Dave Brandon.
David Allen Brandon
Chairman and Chief Executive Officer
Thanks, Amy, and good morning, everyone. Obviously, our top line softness that we experienced in
the first of the year continued into the third quarter, which created overall disappointing results. We
can go into more detail during Q&A as it relates to some of the factors that led to that, but certainly, a
highlight would be our baby business, where we continue to experience a significantly challenging retail
environment in terms of pricing and margin pressure in that particular category. We also had certain
specific categories within our toy properties that were lagging behind in the year previous. But I would
point a significant amount of the disappointment attributable to our Babies“R”Us business. And then
obviously, as you all know, mid-September, we filed for Chapter 11, and this was a critical time. I think
it's important to note that we had worked for quite some time on a variety of financing and strategic
alternatives, and we got to a point in September where we felt like the only option for us at that stage was
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            4
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017575                                 of 585


to file for reorganization and restructure the company. It was a sensitive time in light of the fact that that
is typically the window in which we would have been very focused on preparing for holiday and instead
we found ourselves dealing with major disruptions in the business that impacted our inventories, our
shipping schedules, certainly put pressure on our vendor relationships and probably, most importantly, is
the consumer confidence that was lost as a result of a lack of understanding generally about a Chapter
11 process and what that means for the future of the company. It's difficult to measure that, although
we've done some consumer research, and interestingly enough, we've determined that about 50% of the
people in the U.S. were aware of the fact that Toys"R"Us had filed for bankruptcy. And 17% of the people
in the U.S. indicated that the fact that we had filed would impact their decision-making and their shopping
habits as it relates to our brand and our company. So in all aspects of the business, filing in the middle of
the quarter put a lot of pressure on our company and our people, and I'm very proud of the way that our
teams have hung in there during a very difficult time and worked hard to keep things on track.

As it relates to the restructuring, specifically, we obviously recognized the need to change. We need to
create top-line growth in the business not only domestically, but in many of our international venues as
well, and we realized that there are investments that need to be made to enable that growth. We made
that filing, that Chapter 11 filing in mid-September, and it was the critical first step to us getting where we
need to go. This will enable us to restructure our balance sheet and invest in some of the initiatives that
we know we need to reinvent our business. Those initiatives will impact real estate, they'll impact digital
investments, they'll impact the way our stores operate, they'll impact our team members, they'll impact
our supply chain, and, certainly, investments in technology will be part of our overall plan as well.

During the fourth quarter, our focus has been doing our very best to execute during a critical time of
the year. We'll talk more about that at our next call, but we have not spent much time on our business
planning process because that will really -- that will be initiated in earnest in January. And at that time,
our focus will turn to building a very customer-focused strategy and a business emergence plan that will
enable us to achieve our real vision for the company, and that is we really want to be that company that
is a champion of play for kids everywhere and someone who can be a trusted resource and a friend for
parents not only here domestically, but around the world. So we have very ambitious plans for both of our
brands in terms of reinventing ourselves as part of this emergence plan, and we'll be excited to talk about
that more later when that plan evolves.

As you're all aware, as part of the restructuring process, we secured a $3.1 billion DIP financing, which
has allowed us to continue our operations during this timeframe.

The last thing I'll comment on before turning it over to Mike for more detailed information is that on
December 5, we announced the launch of a company voluntary agreement, otherwise known as the CVA,
in the U.K. For those of you who may not be familiar, a CVA is a formal process in the U.K. that allows
a company to agree to an arrangement with its creditors in satisfaction of some or all of its debt while
continuing to operate. I'm pleased to report that just a matter of hours ago, the vote was completed, and
we carried with a 98% majority -- overwhelming majority of votes to approve the CVA, and that's a very
positive step, which will allow the company to restructure our U.K. lease obligations and reposition our
real estate portfolio for future growth and profitability. And so that's a major outcome that is hot off the
presses, and I want to share that with you today.

And with that, I'd like to turn things over to Mike Short, and Mike will take you through some more
detailed information. Mike?
Michael J. Short
Chief Financial Officer and Executive Vice President
Thank you, Dave. Good morning, everyone. Prior to discussing the financial results, I'd like to talk about
a significant change in our financial statement presentation. Since we filed for bankruptcy in both the
United States and Canada, from an accounting point of view, the company no longer has sole control
of the operations of Canada. And this required that we deconsolidate Toys"R"Us Canada in our financial
statements as of September 19. Additionally, applying the accounting guidance to the valuation of our
investment resulted in us recording the value of our investment in Canada at 0. This was due to limitations

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            5
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017576                                 of 585


in our ability to access Canada's equity value while we're in bankruptcy. The values are solely based on
GAAP accounting standards and don't reflect the stand-alone market value of our Canadian operations.

Now let me explain the impacts of our financial statement presentation as a result of this deconsolidation.
I'll turn your attention to the first table in our press release. Our GAAP income statement includes the
operations of Toys-Canada through September 18. In the subsequent columns, we eliminate the operating
results for Toys"R"Us Canada prefiling and present the Toys"R"Us, Inc. and Delaware results excluding
Canada. Consistent with this presentation, I'll exclude the results of Canada from my comments on this
call.

Consolidated net sales were $2 billion for the quarter, a decline of $89 million, largely attributable to the
declines in the baby category that Dave alluded to, partially offset by a 4% improvement in e-commerce
sales. Consolidated same-store sales were down 4.4%, with domestic down 7%. Domestically, the largest
declines were in the baby and learning categories, offset by an increase in Core Toy sales. International
same-store sales were up 0.4%. This was driven by growth in the Asia Pacific markets, and from a
category perspective, Entertainment and Core Toy.

The benefit we saw from the Nintendo Switch in previous quarters continued into the third quarter,
particularly in Japan. Growth in the Asia Pacific markets was offset by softness across Europe, particularly
in the U.K. and France where we continued to see an increase in competition.

Gross margin was $644 million, a decrease of $113 million; and gross margin rate was 31.9%, a decline
of 400 basis points, primarily attributable to a reduction in domestic vendor allowances as a result of the
Chapter 11 filing and an increase in promotions.

SG&A was $798 million, an increase of $13 million primarily due to an increase in advertising spending
and professional fees for the prepetition restructuring advisers. That was offset by an expense reduction
initiative that we implemented earlier this year.

Operating loss increased by $168 million to $208 million, driven mainly by reduced domestic gross margin
dollars and last year's $45 million gain on the sale of FAO Schwarz.

Adjusted EBITDA was negative $97 million for the quarter compared to positive $5 million in the prior
year.

We incurred $334 million of reorganization costs, which represent amounts that directly relate to the
restructuring process. $156 million of that amount was the impact of deconsolidating Canada.

Net loss was $624 million compared to $160 million in the prior year. Total consolidated inventory
decreased by $560 million, or 16%, compared to Q3 last year primarily due to a temporary interruption of
shipping as a result of the Chapter 11 filing and the deconsolidation of Toys-Canada.

In October, we received approval from the bankruptcy court authorizing $3.1 billion of post-petition DIP
financing, and we ended the quarter with liquidity at Toys“R”Us, Inc., including Toys-Canada, of $1.3
billion. This included cash and cash equivalents of $461 million and availability of $837 million under
committed lines of credit and $100 million under the Term DIP Facility.

The total availability under the $1.8 billion DIP Facility was initially capped at $1.3 billion. That cap has
subsequently been released. Excluding the cap, the company would have had total liquidity of $1.5 billion
as of the third quarter. In addition, as of the end of the third quarter, the company had $225 million in
restricted cash under the Taj DIP Notes.

Now let me turn to the results of Toys"R"Us-Delaware. Adjusted EBITDA decreased by $86 million
primarily due to a decline in domestic net sales, particularly in the baby and learning categories as
previously discussed. Gross margin was $373 million, a decline of $103 million compared to prior year.
Gross margin rate was 29.3%, a decline of 550 basis points, with the drivers consistent with what was
mentioned earlier for Toys, Inc. SG&A was relatively consistent with prior year. Delaware, including Toys-
Canada, ended the quarter with liquidity of $840 million, close of $584 million of availability under the DIP


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            6
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017577                                 of 585


revolver, a $100 million of availability under the Term DIP Facility, and cash and cash equivalents of $156
million. Excluding the $1.3 billion cap referenced above, total liquidity would have been $1.1 billion.

Finally, at TRU Taj, total revenues of $824 million were in line with prior year. Gross margin was $353
million, a decrease of $9 million. And SG&A was $302 million, an increase of $15 million.
I'll now turn the microphone back over to our operator, who will moderate our question-and-answer
session. As a reminder, we will not be discussing our Q4 or holiday results on this call. Operator?




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            7
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017578                                 of 585



Question and Answer
Operator
[Operator Instructions] And our first question comes from the line of Norman Ludtke from Cohen.
Kirk Ludtke
Cowen and Company, LLC, Research Division
I think my initial question is, without talking specifically about the fourth quarter, could you give us a
sense for how the competitive environment has changed year-over-year in terms of what your major
competitors are doing in the categories and maybe take us through the major geographies? And then I
have a follow-up question on minority interest.
David Allen Brandon
Chairman and Chief Executive Officer
Well, I could say, through the third quarter, as I kind of mentioned in my remarks, particularly on the baby
business, we've seen continued margin pressure as a result of lower margins with lower pricing and more
promotionality. We've seen a bit of that in the Toy category as well, but I think it's been more dramatic in
the baby category. I think a lot of that is being fueled by the fact that a significant amount of the growth is
coming online in that category and when you look at kind of the dynamic pricing process that takes place
and you've got a couple of major players out there that are in a bit of a war for market share and growth,
it's created a lot of price pressure in the online space. And the inclusion of free shipping on top of those
low margins puts a significant pressure on everybody who is playing around in that category, and it draws
more attention away from bricks and mortar based on the values that are provided very conveniently
online. And so I think that's impacted our baby business the most in the first 3 quarters of the year, but
certainly to a lesser degree the Toy category as well.
Kirk Ludtke
Cowen and Company, LLC, Research Division
That's helpful. And then with respect to minority interest, in the Taj release you've indicated, there was $5
million of minority interest in the quarter. And in the footnote, you talk about that being attributable to,
at least in part, to the Asia JV. I'm just -- I wanted to make sure that -- is the minority interest there only
attributable to the 15% of the JV owned by Fung Retailing? Or are there other minority interests going
through that line?
Michael J. Short
Chief Financial Officer and Executive Vice President
No, that's it.
Kirk Ludtke
Cowen and Company, LLC, Research Division
That's it. So it would imply there's $33 million of EBITDA in the third quarter for the Asia JV?
Michael J. Short
Chief Financial Officer and Executive Vice President
That's a minority interest, so it was just the income impact of it. So it's a bit different when you go up to
-- so I wouldn't go directly to the EBITDA on that.
Kirk Ludtke
Cowen and Company, LLC, Research Division
Okay. Is it after [indiscernible] and royalties?
Michael J. Short
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            8
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017579                                 of 585


Chief Financial Officer and Executive Vice President
Yes, it's fully burdened P&L for the JV.
Kirk Ludtke
Cowen and Company, LLC, Research Division
Great. And then last question, how much is attributable to Japan?
Michael J. Short
Chief Financial Officer and Executive Vice President
Sorry, you broke up a little bit there. Say that again.
Kirk Ludtke
Cowen and Company, LLC, Research Division
How much of the $5 million is attributable to Japan?
Michael J. Short
Chief Financial Officer and Executive Vice President
We don't break that out. That's a consolidated operation at this point. Sorry, when you said -- when you
were talking about the minority interest, I thought you were talking about the number on the base of the
P&L. In our press release, we do give you detail on the EBITDA impact from an overall perspective as well.
So that -- I think that's the $5 million that you were referring to.
Kirk Ludtke
Cowen and Company, LLC, Research Division
Yes, that's the $5 million. I'm just trying to figure out what 100% of that is, and it looks like it's $33
million -- 100% of that would be $33 million, right?
Michael J. Short
Chief Financial Officer and Executive Vice President
Yes. So that represents 15% of the EBITDA at the end of the year.
Operator
And our next question comes from the line of Carla Casella Hodulik from JP Morgan.
Carla Casella
JP Morgan Chase & Co, Research Division
I'm wondering if you can give us any sense for what number of stores that are EBITDA negative or
potential plans for store closures after the holiday. And then also on the other -- flip side of that, how
many stores have you added the new toy labs to at this point?
David Allen Brandon
Chairman and Chief Executive Officer
The toy lab tests we've rolled out in, I believe, 20 stores -- I'm sorry, 40 stores. And we can comment
more when we have more runway to provide you in terms of results, but the initial results have been very
positive. And we'll leave it at that until we get a little bit more experience with that particular test. The
other part of your question was...
Michael J. Short
Chief Financial Officer and Executive Vice President
It was about the EBITDA-negative store closures.
Carla Casella

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            9
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017580                                 of 585


JP Morgan Chase & Co, Research Division
EBITDA-negative store closures.
David Allen Brandon
Chairman and Chief Executive Officer
Yes. We are working on a real estate strategy right now that's a work in progress. There's been a lot of
reporting about -- it's pure conjecture at this point as to what we're going to do and when we're going to
do it. So my main message here is to not believe what you read as it relates to that topic because that
work stream is not yet completed, but we'll have more to say about that early in the New Year.
Carla Casella
JP Morgan Chase & Co, Research Division
Okay. And are you limited in closing some of your stores because of the mass releases? Or does it make
more difficult to close some of the stores?
Michael J. Short
Chief Financial Officer and Executive Vice President
It's a -- let's just say, Carla, it's a complicated process. There's a -- as you know, we have a complicated
capital structure and, as part of that, there are various entities that have interests in our -- in some of our
leasehold properties, and so I'd say that's one of the reasons why Dave said we'll probably comment on
that at the beginning of next year after we've completed the -- a more holistic review of the real estate
strategy.
David Allen Brandon
Chairman and Chief Executive Officer
I'll just build on what Mike said to the stand-point that the way we're approaching it is what's right for the
business. The right decisions for the business will be ultimately the best decisions for our partners and
our lenders in the business, and so that's how we're approaching it. And to Mike's point, there'll be some
complexities associated with those master leases, but we feel like we can work through that.
Carla Casella
JP Morgan Chase & Co, Research Division
Okay, great. And then just one question on the holiday -- I'm sorry, the third quarter sales. Can you
attribute any of the weakness to just having less inventory in stock? Is that hurting sales that your
inventory is down so much?
David Allen Brandon
Chairman and Chief Executive Officer
I can tell you that when we announced in the middle of September based on the trends that we saw
for the first couple of weeks following the announcement when we had regular inventory levels, we saw
a little bit of a dip in our sales, but generally, it was business as usual. And then once we got into the
point where we had vendors who stopped shipping and we started to see dislocations of the supply chain
and we moved into October, that's when we started to see significant drops in sales, and you have to
assume that when our fill rates and, ultimately, our in-stock levels dipped severely, we start to disappoint
customers and we lose sales. So it clearly had an impact on the back half of the quarter, particularly
October.
Operator
Our next question comes from the line of Dennis Cantalupo from Credit Intel.
Dennis Cantalupo
Creditntell.com, Inc.


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            10
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017581                                 of 585


Actually, I had a follow-up to one of the caller's question just now. My question was related to the
vendor support. And obviously, as you mentioned, there's been a -- there was a disruption following the
bankruptcy filing. How would you categorize the vendor support since then? And have they returned to
historical terms? And if not, how is that impacting cash flow?
David Allen Brandon
Chairman and Chief Executive Officer
I think the process of -- during the third quarter of working through the complexities of the credit insurer
stepping aside and the reality of the restructuring process created a significant interruption and, in some
cases, the larger the vendor partner was, the more complex it became and the longer it took to restore
our supply chain. So generally speaking, I think you could characterize that time period as one that was
pretty stressful, pretty difficult and certainly had a negative impact on the business. Post that, you work
through those things, you work through your agreements, and you get your supply chains reestablished.
That happened at different times with different vendors. We still have got certain vendors where we've got
some issues that we're managing as best as we can, but it's all part of the process. We can likely be a lot
more specific with you when we talk about the fourth quarter because that will be more at the end of the
story as opposed to just the first 4 weeks of the story.
Michael J. Short
Chief Financial Officer and Executive Vice President
Yes, regarding cash flow, I don't think I would make any comments regarding cash flow that would be
particularly instructive. As Dave mentioned, there was significant supply chain disruption, which caused
inventory levels to drop for a period of time. That was offset by some negotiations we were going through
as we were trying to reestablish the supply chain. So there was a lot -- certainly a lot of activity, but I'm
not sure that there're any conclusions that can be drawn about our third quarter cash flow that would be
instructive about what's going to happen through the balance of process.
Dennis Cantalupo
Creditntell.com, Inc.
And just one follow-up question. I'm not sure how much color you can provide. As far as the vendors who
have returned, have you seen more the Core Toy vendors returning with more support versus Babies“R”Us
or vice versa? Have you see any part of the business that's having a harder time getting the inventory that
they need?
David Allen Brandon
Chairman and Chief Executive Officer
Yes, I think, to be fair, it's -- that's a better question for us to answer when we talk about fourth quarter
because we just have to be really careful here that we don't start leading into discussions about things
that are happening now or have happened more recently. So hold that question, and I'll be very happy to
answer it specifically in conjunction with the fourth quarter results.
Dennis Cantalupo
Creditntell.com, Inc.
Okay. I appreciate it. One last question, if I may. With regard -- it seems like you ended the third quarter
with fairly strong liquidity. Is that about where you felt you would end the quarter on the Delaware side of
the business as far as availability under the credit line?
Michael J. Short
Chief Financial Officer and Executive Vice President
Well, yes. We obtained a very strong DIP financing package, which put us in a position to have strong
liquidity through this process. And so you can see that represented in the way we ended the third quarter.
I guess, that's the way I'd characterize it.
Operator
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            11
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017582                                 of 585


And your next question comes from the line of Joe Kinney from Glendon Capital.
Joe Kinney
A question on the gross margin deterioration in Delaware. I think you gave in the MD&A and on the call
that a major cause of it was the reduction in vendor allowance. Can you quantify that in any way?
Michael J. Short
Chief Financial Officer and Executive Vice President
I'd rather not get into taking apart the components of that. I would just say that it was a -- it was
probably the most significant piece of the overall margin, but I don't think I want to quantify in terms of
basis points how much it contributed to it.
Joe Kinney
Okay. No problem. And then with respect to the trends within the categories. So Juvenile, baby, I think,
you gave a great explanation and most folks understand the competitive dynamic that's happening there.
Can you speak a little to what's going on within the learning category?
David Allen Brandon
Chairman and Chief Executive Officer
Yes, the learning category clearly is a significant issue for us in the third quarter. We're -- the nature of
our business and the relationships that we've built over the years put us in a position where there's really
3 very major important relationships that we have that are really important to us. And certainly, one of
those is LEGO, and LEGO is kind of the king of the learning category. And I think it's pretty widely known
that LEGO has had a difficult year, and we've suffered along with LEGO through that difficult year. And so
that's a big part of it. Certain licensed properties where we were doing year-against-year comparisons,
things like PAW Patrol that were very, very hot in 2016 when you compare to this year's performance,
although those brands are still important, those properties are important, we saw degradation. I think the
Fisher-Price brand, which is real important to us. Another one of our really key important vendor partners
is Mattel. And the Fisher-Price brand has disappointed and underperformed, particularly during the third
quarter. So that particular category, that learning category was clearly one that we would point to where
we lagged behind significantly where we were a year ago and where we would have expected to be in the
third quarter.
Joe Kinney
Okay. And there has been a continuation in the Entertainment category decline. Is there some way that
you guys would think about there's some floor or base level of sales? Obviously, there're issues going on
within the category generally, and particularly within brick and mortar, but is there -- is it just a continued
decline to nothing? Or is there some way to think about there should be a base of sales within that
category?
David Allen Brandon
Chairman and Chief Executive Officer
Well, obviously, we believe there should be a base of sales. We believe we have the elements of a plan
that creates dramatic change of the company, but if we didn't believe that plan was there and we didn't
believe that plan was viable to establish not only a base of business for the company but the platform
from which we could grow, then we wouldn't be going through the pain of this restructuring process. We
believe when we get to the other end and we can start to have the investment capital we need to do the
things that we know need to be done, that we have a very viable business, 2 very strong brands, and we
have a bright future to look forward to.
Operator
And our next question comes from Ron Turner from Oriental Trading Company.
Ron Turner
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            12
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017583                                 of 585


I just have a real quick question here. I understand that you're not filing a list of your critical vendors with
the courts. Have you notified all your critical vendors?
Michael J. Short
Chief Financial Officer and Executive Vice President
We've been in discussions with all of our vendors. I don't think it's appropriate to comment on who we've
given critical vendor dollars to and who we haven't at this point.
Ron Turner
Okay. I'm just -- have you notified all the ones that you're going to notify? Sorry.
Michael J. Short
Chief Financial Officer and Executive Vice President
We've been in discussion with all -- I think, all of our vendors about their status with us and -- or how
we're building on our relationship going forward.
Operator
Our next question is from [ Alex Gamma ] from Gamma Wealth Management.
Unknown Analyst
My question relates to the advisory fees that have been paid to the private equity backers or the sponsors
of Toys"R"Us. And my question is twofold. So one is, I'd like to understand your viewpoint on the merits of
these adviser -- let's say, advisory arrangements leading up to the bankruptcy. And post-bankruptcy, do
you feel that your advisory relationship with your private equity backers holds merit in driving towards a
better future than where it is currently?
David Allen Brandon
Chairman and Chief Executive Officer
I'm confused as to what advisory fees you're referring to. Could -- maybe you can detail what those are
and we could be more responsive.
Unknown Analyst
Sure. Basically, the monthly advisory fees that are being reported and are paid to the private equity
backers since the 2005 leveraged buyout of Toys"R"Us, there has been discussion that there are some
recurring advisory fees at least to the tune of $10 million or $40 million that are continuously paid to the
private equity sponsors. And there is a discussion that many people have as to what's the merit of this
advice towards your organization. And going forward, is this advice crucial in maintaining such fees on an
ongoing basis post-bankruptcy?
David Allen Brandon
Chairman and Chief Executive Officer
Well, first of all, back in 2005 when the private equity firms took over the business, there was an agreed
to sponsor fee that was paid for a period of time that was part of the construct when the acquisition
was made and the company was taken private. My understanding, and this predated me, but my
understanding is that those sponsor fees went on for a period of time and as the business started to
struggle a bit, though they were adjusted, they were adjusted down. I think they were adjusted a third
time and then from my understanding, in the last couple of years or at least the most recent past, those
have been suspended completely. And so we have not been paying those sponsor fees. Now we have
adviser fees that are being paid as part of our restructuring process. But obviously, those are not fees
being paid to our equity sponsors.
Michael J. Short
Chief Financial Officer and Executive Vice President

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            13
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51   Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017584                                 of 585


So -- and just further to Dave's point, in our Q, we disclosed that we have related party transactions
associated with those advisory fees in the amount of $6 million per year, but there is a consent agreement
that's referred to in the document where the sponsors have agreed to defer those, and we're not paying --
and the company is not required to pay those at this point.
Operator
So there are no further questions at this time. I will now turn the call over to the company for closing
remarks.
David Allen Brandon
Chairman and Chief Executive Officer
Operator, if you could, I just saw Carla reappear in our queue. Is -- if she has a question, we'd certainly
like to hear.
Operator
Okay. And we have a follow-up question from Carla Casella.
Carla Casella
JP Morgan Chase & Co, Research Division
So I've seen a lot in the press about gift card -- use your gift card now. Are you seeing any kind of late
pickup now in the holiday season with people coming in? I mean -- meaning, has the negative press
actually caused any increase in traffic as we get closer to holiday?
David Allen Brandon
Chairman and Chief Executive Officer
Well, what's interesting about gift cards is that when the restructuring announcement was made in
September, we saw a huge spike in the redemption of gift cards. So it kind of adds flavor to the notion
that customers were panicking that their store was going to go away and they needed to hurry up and
redeem. And then we saw a big dip in September and, certainly, in October where consumer behavior was
to stop buying or slow down their buying of gift cards as a result of that same fear factor. As it relates to
what's happened during the holiday season, we'll look forward to reporting that when we can. And there is
a story to tell there, but it's not appropriate for today.
Operator
And there are no further questions at this time.
David Allen Brandon
Chairman and Chief Executive Officer
On behalf of all of us here around the table and all of us at Toys"R"Us, we want to thank you all for your
interest and participation in today's call, and we want to wish you all a very happy holiday season, and
here's to a great happy, healthy 2018. Goodbye, everybody.
Operator
And that does conclude today's conference call. We thank you for your participation and ask that you
please disconnect your lines.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                            14
            Case 20-03038-KLP                  Doc 3-2        Filed 05/21/20            Entered 05/21/20 16:18:51    Desc
TOYS "R" US, INC. FQ3 2018 EARNINGS
                       Declaration     CALL
                                   of Scott A.| Rader
                                                 DEC 21,Page
                                                         2017585                                 of 585


Copyright © 2019 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2019 S&P Global Market Intelligence.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                                     15
